   Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 1 of 569




                  20 Civ. 06274 (LAK)
                      United States District Court

                                for the
                     Southern District of New York



                  IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


           PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                              —against—
           SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
          ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



           APPENDIX TO BRIEF FOR THE APPELLANTS


                  Volume XI- A2346-A2913
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 131 Filed 09/09/19   11-11 09/09/19
                                              Filed 09/30/20  PageMain
                                                        10:04:42   2 of Document
                                                                        569
                                    Pg 1 of 2




                                     A2346
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 131 Filed 09/09/19   11-11 09/09/19
                                              Filed 09/30/20  PageMain
                                                        10:04:42   3 of Document
                                                                        569
                                    Pg 2 of 2




                                     A2347
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 133 Filed 09/18/19   11-11 09/18/19
                                               Filed 09/30/20  PageMain
                                                         21:07:50   4 of Document
                                                                         569
                                   Pg 1 of 109



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x

 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

                DEFENDANTS’ POST-TRIAL PROPOSED FINDINGS OF FACT
                            AND CONCLUSIONS OF LAW




                                                      A2348
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 133 Filed 09/18/19   11-11 09/18/19
                                               Filed 09/30/20  PageMain
                                                         21:07:50   5 of Document
                                                                         569
                                   Pg 2 of 109




                                                    TABLE OF CONTENTS
                                                                                                                                        Page

 BASIS FOR JURISDICTION ........................................................................................................ 1

 FINDINGS OF FACT..................................................................................................................... 2

 I.      TRANSCARE, PATRIARCH PARTNERS AND PPMG .................................................... 2

 II.     TRANSCARE’S DEBT STRUCTURE ................................................................................ 4

 III. TRANSCARE’S LIQUIDITY AND FINANCIAL REPORTING CHALLENGES ............ 6

 IV. TRANSCARE RECEIVES UNSOLICITED INQUIRIES ................................................... 7

 V.      TRANSCARE MISSES PAYROLL IN JULY 2015 ............................................................ 9

 VI. WELLS FARGO DECIDES NOT TO RENEW THE WELLS FARGO ABL
     AGREEMENT ....................................................................................................................... 9

 VII. ZOHAR FUNDS PROVIDE FUNDING TO ADDRESS TRANSCARE’S LIQUIDITY
      SHORTFALLS .................................................................................................................... 10

 VIII. TILTON EXPLORES A POTENTIAL SALE OF TRANSCARE ..................................... 10

 IX. THE ARK II FACILITY ..................................................................................................... 20

 X.      OLDCO/NEWCO RESTRUCTURING .............................................................................. 22

 XI. THE ARTICLE 9 FORECLOSURE ................................................................................... 30

 XII. VALUING THE SUBJECT COLLATERAL ..................................................................... 31

 XIII. BANKRUPTCY FILING AND POST-PETITION EVENTS ............................................ 37

 XIV. VALUING TRANSCARE................................................................................................... 39

 CONCLUSIONS OF LAW .......................................................................................................... 49

 XV. THE TRUSTEE’S BREACH OF FIDUCIARY DUTY CLAIM........................................ 49

 XVI. THE TRUSTEE FAILED TO PROVE DAMAGES FOR THE FIDUCIARY DUTY
      CLAIM.. ............................................................................................................................... 70

 XVII. EQUITABLE SUBORDINATION OF THE CLAIMS OF PPAS AND ARK II IS NOT
      APPROPRIATE................................................................................................................... 81
                                                                        i


                                                                   A2349
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 133 Filed 09/18/19   11-11 09/18/19
                                               Filed 09/30/20  PageMain
                                                         21:07:50   6 of Document
                                                                         569
                                   Pg 3 of 109




 XVIII. THE TRUSTEE FAILED TO ESTABLISH THAT AN ACTUAL FRAUDULENT
     TRANSFER OCCURRED .................................................................................................. 84

 XIX. THE SECURITY INTEREST GRANTED TO ARK II IS VALID .................................... 85

 XX. THE TRUSTEE LACKS STANDING TO ASSERT HIS CLAIM FOR “PAYMENT
     SUBORDINATION” ........................................................................................................... 94

 XXI. THE TRANSFER OF THE AUCTION SALE PROCEEDS TO PPAS IS NOT
      AVOIDABLE UNDER SECTION 549 OF THE BANKRUPTCY CODE ........................ 95

 XXII. PPAS’S LIENS ON TRANSCARE’S ASSETS ARE NOT BARRED BY SECTION
      552 OF THE BANKRUPTCY CODE................................................................................. 97

 CONCLUSION ............................................................................................................................. 98




                                                                     ii


                                                                 A2350
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 133 Filed 09/18/19   11-11 09/18/19
                                               Filed 09/30/20  PageMain
                                                         21:07:50   7 of Document
                                                                         569
                                   Pg 4 of 109




                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 CASES

 ACP Master, Ltd. v. Sprint Corp.,
   2017 WL 3421142 (Del. Ch. July 21, 2017),
   aff’d, 184 A.3d 1291 (Del 2018)..............................................................................................61

 Agranoff v. Miller,
    791 A.2d 880 (Del. Ch. 2001)..................................................................................................78

 Allen v. Wright,
     468 U.S. 737 (1984) .................................................................................................................83

 Allied Chem. & Dye Corp. v. Steel & Tube Co. of Am.,
     120 A. 486 (Del. Ch. 1923)......................................................................................................67

 Arnot v. Endresen (In re Endresen),
    548 B.R. 258 (B.A.P. 9th Cir. 2016)........................................................................................98

 Bank of Commc’ns v. Ocean Dev. Am., Inc.,
    904 F. Supp. 2d 356 (S.D.N.Y. 2012)..........................................................................92, 93, 94

 Basho Techs. Holdco B, LLC v. Georgetown Basho Inv’rs, LLC,
    2018 WL 3326693 (Del. Ch. July 6, 2018)..............................................................................70

 Bayer Corp. v. MascoTech, Inc. (In re AutoStyle Plastics, Inc.),
    269 F.3d 726 (6th Cir. 2001) ...................................................................................................86

 Benjamin v. Diamond (In re Mobile Steel Co.),
    563 F.2d 692 (5th Cir. 1977) ...................................................................................................82

 Bird v. SKR Credit, Ltd. (In re DigitalBridge Holdings, Inc.),
    2015 WL 5766761 (Bankr. D. Utah Sept. 30, 2015) .........................................................83, 84

 Blackmore Partners, L.P. v. Link Energy LLC,
    864 A.2d 80 (Del. Ch. 2004)....................................................................................................59

 Brehm v. Eisner (In re Walt Disney Co. Deriv. Litig.),
    906 A.2d 27 (Del. 2006) ..........................................................................................................69

 Burtch v. Opus, LLC (In re Opus East, LLC),
    528 B.R. 30 (Bankr. D. Del. 2015),
    aff’d, 698 F. App’x 711 (3d Cir. 2017) .............................................................................. 66-67


                                                                     iii


                                                                 A2351
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 133 Filed 09/18/19   11-11 09/18/19
                                               Filed 09/30/20  PageMain
                                                         21:07:50   8 of Document
                                                                         569
                                   Pg 5 of 109




 Cage v. Wyo–Ben, Inc. (In re Ramba Inc.),
    437 F.3d 457 (5th Cir. 2006) ...................................................................................................96

 Cavalier Oil Corp. v. Harnett,
    1988 WL 15816 (Del. Ch. Feb. 22, 1988),
    aff’d, 564 A.2d 1137 (Del. 1989).............................................................................................78

 Cede & Co. v. Technicolor, Inc.,
    634 A.2d 345 (Del. 1993),
    decision modified on reargument, 636 A.2d 956 (Del. 1994) .................................................51

 Cinerama, Inc. v. Technicolor, Inc.,
    663 A.2d 1156 (Del. 1995) ..............................................................................51, 53, 54, 60, 62

 Cline v. Grelock,
     2010 WL 761142 (Del. Ch. Mar. 2, 2010)...............................................................................70

 Continuing Creditors’ Comm. of Star Telecommunications, Inc. v. Edgecomb,
    385 F. Supp. 2d 449 (D. Del. 2004) .........................................................................................71

 Cooper v. Pabst Brewing Co.,
    1993 WL 208763 (Del. Ch. June 8, 1993) ...............................................................................71

 Crowley v. Chait,
    322 F. Supp. 2d 530 (D.N.J. 2004) ..........................................................................................74

 Doft & Co. v. Travelocity.com Inc.,
    2004 WL 1152338 (Del. Ch. May 20, 2004) .....................................................................76, 79

 Edgar v. MITE Corp.,
    457 U.S. 624 (1982) .................................................................................................................49

 Emerald Partners v. Berlin,
   2003 WL 21003437 (Del. Ch. Apr. 28, 2003),
   aff’d, 2003 WL 23019210 (Del. Dec. 23, 2003) ......................................................................54

 Finkelstein v. Liberty Digital, Inc.,
    2005 WL 1074364 (Del. Ch. Apr. 25, 2005) ...........................................................................78

 Gelfman v. Weeden Inv’rs, L.P.,
    859 A.2d 89 (Del. Ch. 2004)....................................................................................................54

 Geltzer v. Bloom (In re M. Silverman Laces, Inc.),
    404 B.R. 345 (Bankr. S.D.N.Y. 2009) .....................................................................................68

 Gen. Motors Corp. v. New Castle Cty.,
    2000 WL 33113802 (Del. Sup. Ct. Dec. 16, 2000) .................................................................73
                                                                    iv


                                                                A2352
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 133 Filed 09/18/19   11-11 09/18/19
                                               Filed 09/30/20  PageMain
                                                         21:07:50   9 of Document
                                                                         569
                                   Pg 6 of 109




 Greene v. N.Y. Mercantile Exch., Inc. (In re NYMEX S’holder Litig.),
    2009 WL 3206051 (Del. Ch. Sept. 30, 2009) ..........................................................................61

 Havee v. Belk,
    589 F. Supp. 600 (W.D.N.C. 1984),
    aff’d, 775 F.2d 1209 (4th Cir. 1985) ........................................................................................67

 HBE Leasing Corp. v. Frank,
   48 F.3d 623 (2d Cir. 1995).......................................................................................................93

 Huff Fund Inv. P’ship v. CKx, Inc.,
    2013 WL 5878807 (Del. Ch. Nov. 1, 2013),
    aff’d, 2015 WL 631586 (Del. Feb. 12, 2015) ....................................................................77, 78

 In re 610 W. 142 Owners Corp.,
     219 B.R. 363 (Bankr. S.D.N.Y. 1998) .......................................................................................2

 In re Aéropostale, Inc.,
     555 B.R. 369 (Bankr. S.D.N.Y. 2016) .........................................................................86, 87, 88

 In re Breitburn Energy Partners LP,
     582 B.R. 321 (Bankr. S.D.N.Y. 2018) .....................................................................................66

 In re Cold Harbor Assocs., L.P.,
     204 B.R. 904 (Bankr. E.D. Va. 1997) ......................................................................................88

 In re Hanover Direct, Inc. S’holders Litig.,
     2010 WL 3959399 (Del. Ch. Sept. 24, 2010) ..........................................................................65

 In re HH Liquidation, LLC,
     590 B.R. 211 (Bankr. D. Del. 2018) ........................................................................................70

 In re LNR Prop. Corp. S’holders Litig.,
     896 A.2d 169 (Del. Ch. 2005)..................................................................................................64

 In re Micro–Precision Techs., Inc.,
     303 B.R. 238 (Bankr. D.N.H. 2003) ........................................................................................88

 In re Nine Sys. Corp. S’holders Litig.,
     2014 WL 4383127 (Del. Ch. Sept. 4, 2014),
     aff’d sub nom. Fuchs v. Wren Holdings, LLC, 129 A.3d 882 (Del. 2015) ........................58, 72

 In re Old Carco LLC,
     500 B.R. 683 (Bankr. S.D.N.Y. 2013) ...............................................................................83, 95




                                                                  v


                                                              A2353
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19   11-11 Filed 09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  10 ofDocument
                                                                         569
                                    Pg 7 of 109




 In re Orchard Enters., Inc.,
     2012 WL 2923305 (Del. Ch. July 18, 2012),
     aff’d sub nom. Orchard Enters., Inc. v. Merlin Partners LP,
     2013 WL 1282001 (Del. Mar. 28, 2013) ...........................................................................76, 78

 In re Petsmart, Inc.,
     2017 WL 2303599 (Del. Ch. May 26, 2017) ...........................................................................75

 In re Quigley Co.,
     391 B.R. 695 (Bankr. S.D.N.Y. 2008) .....................................................................................83

 In re SubMicron Sys. Corp.,
     432 F.3d 448 (3d Cir. 2006).....................................................................................................87

 In re Trados Inc. S’holder Litig.,
     73 A.3d 17 (Del. Ch. 2013)..............................................................................50, 51, 53, 54, 59

 In re Vision Hardware Grp., Inc.,
     669 A2d 671 (Del. Ch. 1995),
     aff’d, 676 A.2d 909 (Del. 1996)...............................................................................................65

 In re Walt Disney Co. Deriv. Litig.,
     907 A.2d 693 (Del. Ch. 2005),
     aff’d, 906 A.2d 27 (Del. 2006).................................................................................................68

 In re Walt Disney Co. Deriv. Litig.,
     825 A.2d 275 (Del. Ch. 2003)..................................................................................................69

 Jacobs v. D’Alessandro (In re Dewey & LeBoeuf LLP),
    2014 WL 4746209 (Bankr. S.D.N.Y. Sept. 23, 2014) .............................................................94

 Johnson v. First Nat’l Bank,
    81 B.R. 87 (Bankr. N.D. Fla. 1987) .........................................................................................92

 Kahn v. Tremont Corp.,
    694 A.2d 422 (Del. 1997) ........................................................................................................64

 Kalisch v. Maple Trade Fin. Corp. (In re Kalisch),
    413 B.R. 115 (Bankr. S.D.N.Y. 2008),
    aff’d, 2009 WL 2900247 (S.D.N.Y. Sept. 9, 2009) .................................................................81

 Kohler Co. v. United States,
    387 F. Supp. 2d 921 (E.D. Wis. 2005),
    aff’d, 468 F.3d 1032 (7th Cir. 2006) ........................................................................................74

 Kronenberg v. Katz,
    872 A.2d 568 (Del. Ch. 2004)..................................................................................................75
                                                                  vi


                                                              A2354
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19   11-11 Filed 09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  11 ofDocument
                                                                         569
                                    Pg 8 of 109




 Lake Treasure Holdings, Ltd. v. Foundry Hill GP LLC,
    2014 WL 5192179 (Del. Ch. Oct. 10, 2014) .....................................................................71, 81

 McCord v. Agard (In re Bean),
   252 F.3d 113 (2d Cir. 2001).....................................................................................................96

 MDG Int’l, Inc. v. Australian Gold, Inc.,
   2009 WL 1916728 (S.D. Ind. June 29, 2009) ..........................................................................74

 Midlantic Nat’l Bank N., N.A. v. Borg–Warner Acceptance Corp. (In re Mayo),
    112 B.R. 607 (Bankr. D. Vt. 1990) ..........................................................................................81

 Musso v. Brooklyn Navy Yard Dev. Corp. (In re Westchester Tank Fabricators,
   Ltd.),
   207 B.R. 391 (Bankr. E.D.N.Y. 1997).....................................................................................96

 Neal v. Alabama By–Prods. Corp.,
    1990 WL 109243 (Del. Ch. Aug. 1, 1990),
    aff’d, 588 A.2d 255 (Del. 1991)...............................................................................................75

 Obuchowski v. Poulin Grain, Inc. (In re Stevens),
    2000 WL 35723732 (Bankr. D. Vt. Oct. 24, 2000) .................................................................82

 Official Comm. on Unsecured Creditors of Adoni Grp., Inc. v. Capital Bus.
     Credit, LLC (In re Adoni Grp.),
     530 B.R. 592 (Bankr. S.D.N.Y. 2015) .....................................................................................90

 Official Comm. of Unsecured Creditors v. Bay Harbour Master Ltd.
     (In re BH S&B Holdings LLC), 420 B.R. 112 (Bankr. S.D.N.Y. 2009),
     aff’d, 807 F. Supp. 2d 199 (S.D.N.Y. 2011) ......................................................................86, 87

 Official Comm. of Unsecured Creditors of Fedders N. Am., Inc. v. Goldman Sachs
     Credit Partners L.P. (In re Fedders N. Am., Inc.),
     405 B.R. 527 (Bankr. D. Del. 2009) ........................................................................................49

 Official Comm. of Unsecured Creditors of Katy Indus., Inc. v. Victory Capital
     Advisors, LLC (In re Katy Indus., Inc.),
     590 B.R. 628 (Bankr. D. Del. 2018) ........................................................................................71

 OptimisCorp v. Waite,
    2015 WL 5147038 (Del. Ch. Aug. 26, 2015),
    aff’d, 137 A.3d 970 (Del. 2016).........................................................................................70, 77

 Pereira v. Hope (In re 550 Les Mouches Fashions, Ltd.),
    24 B.R. 509 (Bankr. S.D.N.Y. 1982) .......................................................................................93


                                                                 vii


                                                              A2355
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19   11-11 Filed 09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  12 ofDocument
                                                                         569
                                    Pg 9 of 109




 Pfeifer v. Hudson Valley Bank, N.A. (In re Pfeifer),
     2013 WL 3828509 (Bankr. S.D.N.Y. July 23, 2013) ..............................................................92

 Premium Mortg. Corp. v. Equifax, Inc.,
    583 F.3d 103 (2d Cir. 2009).....................................................................................................95

 Ravenswood Inv. Co., L.P. v. Estate of Winmill,
    2018 WL 1410860 (Del. Ch. Mar. 21, 2018)...........................................................................71

 Reis v. Hazelett Strip–Casting Corp.,
    28 A.3d 442 (Del. Ch. 2011)..................................................................................50, 65, 71, 79

 Rivera v. Mendez & Compania,
    988 F. Supp. 2d 174 (D.P.R. 2013)..........................................................................................74

 Roost v. Toyota Motor Credit Corp. (In re Moon),
    262 B.R. 97 (Bankr. D. Or. 2001)............................................................................................90

 Roselink Inv’rs, LLC v. Shenkman,
    386 F. Supp. 2d 209 (S.D.N.Y. 2004)................................................................................51, 52

 Rubin v. Manufacturers Hanover Tr. Co.,
    661 F.2d 979 (2d Cir. 1981).....................................................................................................66

 S. Muoio & Co. LLC v. Hallmark Entm’t Invs. Co.,
     2011 WL 863007 (Del. Ch. Mar. 9),
     aff’d, 35 A.3d 419 (Del. 2011).....................................................................................58, 64, 65

 Saavedra v. Eli Lilly & Co.,
    2014 WL 7338930 (C.D. Cal. Dec. 18, 2014) .........................................................................74

 Sharp Int’l Corp. v. State St. Bank & Trust Co. (In re Sharp Int’l Corp.),
    403 F.3d 43 (2d Cir. 2005).....................................................................................84, 85, 91, 93

 Silverman v. Actrade Capital, Inc. (In re Actrade Fin. Techs., Ltd.),
     337 B.R. 791 (Bankr. S.D.N.Y. 2005) .....................................................................................85

 Silverman Consulting, Inc. v. Canfor Wood Prods. Mktg. (In re Payless
     Cashways, Inc.), 306 B.R. 243 (B.A.P. 8th Cir. 2004),
     aff’d, 394 F.3d 1082 (8th Cir. 2005) ........................................................................................89

 Stone v. Ritter,
    911 A.2d 362 (Del. 2006) ........................................................................................................68

 Telecash Indus., Inc. v. Universal Assets (In re Telecash Indus., Inc.),
    104 B.R. 401 (Bankr. D. Utah 1989) .................................................................................90, 91

                                                                 viii


                                                              A2356
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  13 ofDocument
                                                                         569
                                   Pg 10 of 109




 Thorpe v. CERBCO, Inc.,
    676 A.2d 436 (Del. 1996) ........................................................................................................70

 Thorpe v. CERBCO, Inc.,
    1993 WL 443406 (Del. Ch. Oct. 29, 1993) .............................................................................56

 Tronox Inc. v. Anadarko Petroleum Corp. (In re Tronox Inc.),
    549 B.R. 21 (S.D.N.Y. 2016)............................................................................................. 83-84

 United States v. McCombs,
    30 F.3d 310 (2d Cir. 1994).......................................................................................................91

 Warth v. Seldin,
   422 U.S. 490 (1975) .................................................................................................................83

 Weinberger v. UOP, Inc.,
    457 A.2d 701 (Del. 1983) ..................................................................................................54, 55

 Weisfelner v. Blavatnik (In re Lyondell Chem. Co.),
    567 B.R. 55 (Bankr. S.D.N.Y. 2017),
    aff’d, 585 B.R. 41 (S.D.N.Y. 2018) ................................................................................... 89-90

 Weisfelner v. Blavatnik (In re Lyondell Chem. Co.),
    544 B.R. 75 (Bankr. S.D.N.Y. 2016) ...........................................................................86, 87, 88

 William Penn P’ship v. Saliba,
    13 A.3d 749 (Del. 2011) ..........................................................................................................73

 STATUTES

 11 U.S.C. § 541(a)(1).....................................................................................................................96

 11 U.S.C. § 541(d) .........................................................................................................................96

 11 U.S.C. § 547(b) ...................................................................................................................89, 90

 11 U.S.C. § 547(e)(2)(A) .........................................................................................................90, 91

 11 U.S.C. § 548(a)(1)(A) ...............................................................................................................84

 11 U.S.C. § 549(a) .........................................................................................................................95

 11 U.S.C. § 552(b)(1) ....................................................................................................................97

 28 U.S.C. § 157(b)(2) ......................................................................................................................2

 28 U.S.C. § 157(c) .........................................................................................................2, 49, 82, 98

                                                                      ix


                                                                  A2357
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  14 ofDocument
                                                                         569
                                   Pg 11 of 109




 28 U.S.C. § 1331 ..............................................................................................................................2

 28 U.S.C. § 1334 ..............................................................................................................................1

 N.Y. Debt. & Cred. Law § 272 ................................................................................................91, 93

 N.Y. Debt. & Cred. Law § 273 ......................................................................................................91

 N.Y. Debt. & Cred. Law § 274 ......................................................................................................91

 N.Y. Debt. & Cred. Law § 275 ......................................................................................................91

 N.Y. Debt. & Cred. Law § 276 ......................................................................................................84




                                                                        x


                                                                   A2358
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  15 ofDocument
                                                                         569
                                   Pg 12 of 109



          Defendants1 respectfully submit the following post-trial proposed findings of fact and

 conclusions of law.

          1.        Plaintiff Salvatore LaMonica, the chapter 7 trustee in the above-captioned cases

 (“LaMonica” or the “Trustee”), brought this adversary proceeding alleging that Defendant Lynn

 Tilton breached her fiduciary duty of loyalty and good faith to TransCare. The Trustee brought

 additional claims and claim objections against entities owned or controlled by Tilton (collectively,

 the “Entity Defendants”), premised on allegations that the Entity Defendants acted inequitably

 toward TransCare, violated the automatic stay, or otherwise engaged in conduct warranting

 avoidance, recharacterization, or disallowance of the Entity Defendants’ claims.

          2.        This Court conducted a trial on these claims on July 22–24, 2019, August 8, 2019

 and August 13–14, 2019.

          3.        At the conclusion of the trial, the Court dismissed the Trustee’s claims for violation

 of the automatic stay, equitable subordination as to PPMG and Patriarch Partners and actual

 fraudulent transfer as to Ark II. (Dkt. No. 131.)

          4.        Having considered the evidence adduced during the trial and the arguments of the

 parties made during the trial, the Court makes the following findings of fact and conclusions of

 law.2

                                          BASIS FOR JURISDICTION

          5.        This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334

 because this action arises in or relates to a case under title 11 of the United States Code (the


 1
   The Defendants in this adversary proceeding are: Lynn Tilton, Patriarch Partners Agency Services, LLC (“PPAS”),
 Patriarch Partners, LLC (“Patriarch Partners”), Patriarch Partners Management Group, LLC (“PPMG”), Ark II CLO
 2001–1, Limited (“Ark II”), Transcendence Transit, Inc. (“Transcendence Transit”), and Transcendence Transit II,
 Inc. (“Transcendence Transit II” and, together with Transcendence Transit, “Transcendence”).
 2
   To the extent that any finding of fact reflects a legal conclusion, it shall to that extent be deemed a conclusion of law,
 and vice versa.
                                                              1


                                                          A2359
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  16 ofDocument
                                                                         569
                                   Pg 13 of 109




 “Bankruptcy Code”) and pursuant to 28 U.S.C. § 1331 as it arises in part under the laws of the

 United States.

         6.       The parties agree that Counts III, IV, VII, X, XI, XII, and XIV of the Amended

 Complaint (Dkt. No. 53) are statutorily “core” claims within the meaning of 28 U.S.C. § 157(b)(2).

 However, they dispute whether Count I—a state law claim for breach of fiduciary duty based on

 pre-petition conduct—is a core claim. Defendants contend that the Trustee’s claim for breach of

 fiduciary duty is non-core. This Court agrees with Defendants. See In re 610 W. 142 Owners

 Corp., 219 B.R. 363, 370 (Bankr. S.D.N.Y. 1998) (“Here, these state law causes of action for

 breach of fiduciary duty and negligence arose prepetition. They do not involve the application of

 bankruptcy law and are therefore non-core.”).

         7.       Accordingly, on the claim for breach of fiduciary duty, the Court’s findings of fact

 and conclusions of law will constitute proposed findings of fact and conclusions of law to be

 submitted to the District Court for its consideration pursuant to 28 U.S.C. § 157(c)(1).

                                            FINDINGS OF FACT

         I.       TransCare, Patriarch Partners and PPMG

         8.       TransCare Corporation is a Delaware corporation. (Stipulation No.3 1.)

         9.       TransCare Corporation, by and through its subsidiaries4, provided ambulance and

 paratransit transportation services in New York, Pennsylvania and Maryland. (Id.)

         10.      Tilton, through funds she owned and managed, purchased TransCare out of

 bankruptcy in 2003. (Aug. 13 PM Tr. 19:8–13.)


 3
   As used herein, “Stipulation No.” means the undisputed facts to which the Trustee and Defendants stipulated in the
 Final Pre-Trial Order. (Dkt. No. 85).
 4
   TransCare Corporation’s subsidiaries were Delaware corporations. (Stipulation No. 1.) One of the subsidiaries was
 TransCare New York, Inc. (“TransCare New York”) (together with TransCare Corporation and the other subsidiaries,
 “TransCare” or the “Company”). (Id.)
                                                          2


                                                      A2360
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  17 ofDocument
                                                                         569
                                   Pg 14 of 109




          11.      Between November 2014 and February 26, 2016 (the “Relevant Time Period”),

 Tilton served as the sole board member of TransCare. (Stipulation No. 2.)

          12.      Patriarch Partners is a family office that supports Tilton in her ownership and her

 role as manager and director of a number of different companies (“portfolio companies”), of which

 TransCare was one. (See, e.g., July 22 AM Tr. 15:4–10; July 23 PM Tr. 3:4–12.)

          13.      During the Relevant Time Period, affiliates of Patriarch Partners also served as the

 collateral manager for Zohar CDO 2003–1, Ltd., Zohar II 2005–1, Ltd., and Zohar III, Ltd.

 (collectively, the “Zohar Funds”).5 (Aug. 13 PM Tr. 23:1–6.)

          14.      As of 2015, through affiliated entities, Tilton held a majority or sole equity interest

 in over seventy portfolio companies and served as CEO of four of them. (Id. at 20:5–9.)

          15.      The portfolio companies were, at the time they were acquired, deeply distressed.

 (Id. at 18:22–19:5.)

          16.      Funding was provided to the portfolio companies, in part, by the Zohar Funds,

 which “invest[ed] in deeply distressed companies” and provided the necessary capital to

 “restructure those companies over long periods of time.” (Id. at 22:9–23:6.)

          17.      Funding was also provided by certain of Tilton’s personal investment funds.

 (JX_1.)6

          18.      PPMG “is a group of operational leaders” that serve as consultants to the portfolio

 companies. (Aug. 13 PM Tr. 19:21–25.)




 5
   Tilton owned the Zohar Funds during the Relevant Time Period. (Aug. 13 PM Tr. 63:4–12.)
 6
   References to (i) “DX_” are to the Defendants’ exhibits that were admitted into evidence at the trial or by stipulation
 (Dkt. No. 131); (ii) “PX__” are to the Trustee’s exhibits that were admitted into evidence at the trial or by stipulation
 (id.); and (iii) “JX__” are to the joint exhibits that were admitted into evidence at the trial.
                                                            3


                                                        A2361
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  18 ofDocument
                                                                         569
                                   Pg 15 of 109




          II.   TransCare’s Debt Structure

          19.   Throughout the Relevant Time Period, TransCare relied on funding provided

 through a term loan agreement and a separate working capital facility with Wells Fargo. (JX_1;

 JX_2.)

          The TLA

          20.   TransCare Corporation, as borrower, the Term Loan Lenders (as defined below),

 as lenders, and PPAS, as administrative agent, are parties to a term loan credit agreement, dated as

 of August 4, 2003, as amended (the “TLA”). (JX_1.)

          21.   The lenders under the TLA were: (i) Ark Investment Partners II, L.P. (“AIP”), (ii)

 the Zohar Funds; (iii) Credit Suisse Alternative Capital, Inc. (“Credit Suisse”); and (iv) First

 Dominion Funding I (together with AIP, the Zohar Funds, and Credit Suisse, the “Term Loan

 Lenders”). (Stipulation No. 10.)

          22.   PPAS, as administrative agent, held a senior secured lien on all of TransCare’s

 assets, pursuant to a security agreement, dated as of August 4, 2003 (the “PPAS Security

 Agreement”). (JX_1, at PP–TRBK0000069, § 6.16.)

          23.   The TLA and PPAS Security Agreement gave the Required Lenders (i.e., those

 Lenders with credit exposure in the aggregate of more than 50%) discretion to instruct PPAS (as

 agent) to take certain actions on behalf of all Term Loan Lenders. (Id. at PP–TRBK0000049; id.

 at PP–TRBK0000096; DX_3, at TRANSCARE00230136.)

          24.   For example, under Section 12.1 of the TLA, the Required Lenders were permitted

 to enter into any written amendments, supplements, or modifications to the TLA or other loan

 documents, including the PPAS Security Agreement, subject to certain narrow exceptions. (JX_1,

 at PP–TRBK0000096, § 12.1.)

                                                  4


                                               A2362
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  19 ofDocument
                                                                         569
                                   Pg 16 of 109




        25.     One of those exceptions was that the Required Lenders were prohibited from taking

 actions that “release[d] all or substantially all of the Collateral” (as defined in the PPAS Security

 Agreement) without the consent of each of the Term Loan Lenders. (Id.)

        26.     Thus, in order for TransCare’s assets to be sold free and clear, all of the Term Loan

 Lenders needed to consent. (Id.)

        27.     Upon an Event of Default, Section 8 of the PPAS Security Agreement permitted

 PPAS to, among other things, foreclose on the Collateral on behalf of the Term Loan Lenders.

 (DX_3, at TRANSCARE00230136, § 8.)

        28.     An Event of Default could be called by PPAS with the consent of the Required

 Lenders or upon their request. (JX_1, at PP–TRBK0000090–91.)

        29.     Under the terms of the TLA, TransCare’s failure to make timely interest payments

 constituted an Event of Default. (Id. at PP–TRBK0000088, § 10(a).)

        The Wells Fargo ABL

        30.     TransCare was also party to a syndicated, asset-backed revolving credit agreement

 with Wells Fargo N.A. (“Wells Fargo”), dated as of October 13, 2006 (as amended, the “Wells

 Fargo ABL Agreement”). (JX_2.)

        31.     Under Section 5.1 of the Wells Fargo ABL Agreement, Wells Fargo held a security

 interest in all of TransCare’s assets. (Id. at CURTIS_000785, § 5.1.)

        32.     TransCare was prohibited from “sell[ing], issu[ing], assign[ing], leas[ing],

 transfer[ring], abandon[ing] or otherwise dispos[ing] of . . . any of its assets to any other Person[]”

 without Wells Fargo’s consent. (Id. at CURTIS_000818, § 9.7(b), (d).)




                                                   5


                                                A2363
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  20 ofDocument
                                                                         569
                                   Pg 17 of 109




        33.     In connection with the Wells Fargo ABL Agreement, Wells Fargo and PPAS, on

 behalf of the Term Loan Lenders, entered into an Intercreditor Agreement, dated October 13, 2006

 (the “Wells Fargo/PPAS Intercreditor Agreement). (JX_3.)

        34.     The Wells Fargo/PPAS Intercreditor Agreement provided for the retention by the

 Term Loan Lenders of first priority liens on certain property, including equipment, inventory, and

 vehicles. (Id. at CURTIS_000029.)

        35.     Wells Fargo had a first-priority position in all of TransCare’s other assets, including

 accounts receivable. (Id. at CURTIS_000006, § 1.26.)

        III.    TransCare’s Liquidity and Financial Reporting Challenges

        36.     In November 2014, Tilton learned that the Company was experiencing financial

 difficulties. (Aug. 13 PM Tr. 23:13–21.)

        37.     In response, Tilton, among other things, asked Jean-Luc Pelissier, a platform leader

 at PPMG, to provide operational assistance to TransCare. (July 23 AM Tr. 8:15–9:4, 55:21–23.)

        38.     Thereafter, TransCare developed a turnaround plan. (Id. at 57:1–9.)

        39.     In or around November 2014, Tilton also determined to make a leadership change

 at TransCare. (Aug. 13 PM Tr. 25:11–14.)

        40.     Glenn Leland was subsequently hired as CEO. (July 23 AM Tr. 57:17–19.)

        41.     Shortly after arriving at TransCare, Leland reported to Tilton that the turnaround

 plan developed in November 2014 was not viable. (JX_8; Aug. 13 PM Tr. 28:16–25; July 23 AM

 Tr. 59:16–23; JX_10.)

        42.     TransCare also struggled to produce timely financial statements. (Aug. 13 AM Tr.

 52:3–6.)



                                                  6


                                               A2364
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  21 ofDocument
                                                                         569
                                   Pg 18 of 109




        43.     TransCare’s liquidity and financial reporting challenges were of concern to Wells

 Fargo and strained TransCare’s relationship with the bank. (JX_15; DX_19.)

        44.     Tilton emphasized to Leland the importance of providing financial statements to

 Wells Fargo that were “on time” and “valid” and cautioned that “[w]e cannot lose Wells or we will

 not have the time and cash we need.” (JX_15, at PP–TRBK0028514–15.)

        IV.     TransCare Receives Unsolicited Inquiries

        45.     At various times during 2015, Leland and Tilton received inquiries from

 transportation companies about potentially purchasing some or all of TransCare’s assets. (See,

 e.g., JX_12; JX_29; JX_40.)

        46.     One company, National Express, expressed interest in TransCare’s paratransit

 business, which provided services to the New York City Transit Authority (the “MTA”) (see, e.g.,

 JX_12; JX_40) pursuant to a contract between the MTA and TransCare New York (the “MTA

 Contract”). (Stipulation No. 29.)

        47.     At the time, Leland estimated that the MTA Contract produced approximately $3.5

 to $4 million of annual EBITDA.          (JX_12, at TRANSCARE00004260; JX_29, at PP–

 TRBK0071449.)

        48.     On July 10, 2015, National Express sent TransCare New York a non-binding Letter

 of Intent (“LOI”) for the paratransit business (JX_40, at PP–TRBK0030759), in which it proposed

 a purchase price in the range of $6 to $7 million, “less an amount [National Express] determine[d]

 [wa]s required to operate the acquired business for 60 days.” (Id. at PP–TRBK0030760.)

        49.     Notably, although the LOI provided that an unspecified portion of the purchase

 price would be “payable on closing of the transaction,” the balance would be “held in retention

 (the ‘Retention Amount’).” (Id.)

                                                 7


                                              A2365
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  22 ofDocument
                                                                         569
                                   Pg 19 of 109




         50.      The LOI stated that “the Buyer w[ould] release payments of the Retention Amount

 in five equal annual installments.” (Id.; see also July 22 PM Tr. 85:20–86:6 (“A portion is payable

 as initial consideration, and then the balance is retained but . . . National Express doesn’t specify

 what the initial consideration is versus the retention amount . . . [a]nd it says an agreed-upon

 portion of the consideration shall be allocated to a five-year non-compete covenant.”).)

         51.      Thus, the true value of the offer was less than $6–$7 million and likely considerably

 less when taking into account the time value of money.

         52.      Richmond County Ambulance (“RCA”) also reached out to both Leland and Tilton.

 (See, e.g., JX_29, at PP–TRBK0071450.)

         53.      In a March 7, 2015 weekly update email from Leland to Tilton, Leland included a

 summary of one of RCA’s email inquiries “proposing $60 to $80MM as valuation” for TransCare.

 (Id.)

         54.      Leland did not think the inquiry was worth pursuing: “My thought on this particular

 opportunity is that RCA must assume TransCare has EBITDA in the $10MM range. They

 mentioned on the phone they are using an 8X multiple for valuations (which is high for the

 industry, but not outside reality). So, I think this opportunity is not likely to succeed[.]” (Id.)

         55.      RCA’s inquiry was evidently premised on a significant misimpression of

 TransCare’s current EBITDA which, on an LTM (Last Twelve Months)-basis in March of 2015,

 was “zero” to “maybe slightly positive.” (See July 22 PM Tr. 84:5–13.)

         56.      Leland’s belief that RCA’s proposed price was based on its (albeit mistaken)

 impression of TransCare’s current earnings is consistent with Tilton’s testimony that prospective

 buyers look to actual earnings, not projections, when valuing a potential acquisition. (Aug. 14 AM

 Tr. 38:17–20.)

                                                    8


                                                A2366
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  23 ofDocument
                                                                         569
                                   Pg 20 of 109




         V.       TransCare Misses Payroll in July 2015

         57.      Throughout 2015, TransCare drew on the Wells Fargo asset based facility to fund

 the Company’s payroll obligations. (Aug. 13 PM Tr. 41:2–12, 46:8–15.)

         58.      On or about July 2, 2015, Wells Fargo determined it was in an over-advanced

 position and implemented a $1.5 million reserve, resulting in TransCare not being able to make

 payroll the next day. (JX_33; July 22 PM Tr. 86:21–87:5; Aug. 13 PM Tr. 41:3–16; DX_64.)

         59.      Following the missed payroll, Tilton negotiated a resolution with Wells Fargo to

 unblock the reserve (Aug. 13 PM Tr. 43:20–44:5; DX_64) which involved, among other things,

 the Zohar Funds advancing an additional $2 million to TransCare. (DX_64; PX_227, at PP–

 TRBK0047615.)

         VI.      Wells Fargo Decides Not To Renew the Wells Fargo ABL Agreement

         60.      On October 14, 2015, Wells Fargo issued a Notice of Non-Renewal to TransCare

 (the “Non-Renewal Notice”). (DX_76.)

         61.      The Non-Renewal Notice stated that the Wells Fargo ABL Agreement would expire

 on January 31, 2016, and that Wells Fargo “presently ha[d] no intention to extend or modify the

 term of such financing arrangements.” (Id. at TRANSCARE00006336.)

         62.      The Non-Renewal Notice also stated that the outstanding balance had to be paid in

 full by TransCare by January 31, 2016 (see id.), something which TransCare was in no position to

 do. (July 22 PM Tr. 93:6–11.)7

         63.      In the weeks that followed, TransCare management, with the assistance of Pelissier

 and Michael Greenberg, the Patriarch Partners credit officer assigned to TransCare (July 22 AM


 7
  The outstanding balance as of the Initial Petition Date (as defined below) totaled approximately $13 million. (July
 24 Tr. 159:19–22.)
                                                          9


                                                      A2367
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  24 ofDocument
                                                                         569
                                   Pg 21 of 109




 Tr. 14:10–13), tried to convince Wells Fargo to renew the Wells Fargo ABL Agreement. (DX_78,

 at PP–TRBK0107560; July 22 AM Tr. 30:24–31:20.)

        64.     During this same time period, Wells Fargo lost confidence in TransCare’s

 management team. (See, e.g., DX_88; DX_89.)

        65.     Throughout December 2015, Wells Fargo expressed concerns that TransCare

 management was not honestly calculating the borrowing base. (See DX_88.)

        66.     Wells Fargo was also troubled by TransCare management’s apparent lack of candor

 regarding bill payment, including the payment of payroll taxes. (DX_92, at PP–TRBK0075263.)

        67.     Moreover, as of December 17, 2015, TransCare had failed to deliver to Wells Fargo

 (i) monthly unaudited financial statements for October 2015; (ii) quarterly financial statements for

 the first three quarters of 2015; or (iii) audited consolidated financial statements for 2014.

 (PX_132, at PP–TRBK0046849–50.)

        VII.    Zohar Funds Provide Funding to Address TransCare’s Liquidity Shortfalls

        68.     Between February 2015 and January 2016, the Zohar Funds advanced over $7.2

 million to TransCare. (PX_227, at PP–TRBK0047615–16.)

        69.     Tilton authorized this funding in her role as manager of the collateral managers of

 the Zohar Funds. (See, e.g., DX_26, at PP–TRBK0099596.)

        70.     The funding was to provide emergency liquidity so that TransCare could continue

 to operate. (Aug. 13 PM Tr. 63:4–12.)

        VIII. Tilton Explores a Potential Sale of TransCare

        Tilton Loses Confidence in TransCare Management

        71.     Efforts to persuade Wells Fargo to reverse course on the renewal of the Wells Fargo

 ABL Agreement continued in December 2015. (JX_53.)
                                                 10


                                               A2368
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  25 ofDocument
                                                                         569
                                   Pg 22 of 109




        72.     As part of that effort, TransCare management had put together a model for

 TransCare (the “December Plan”) that included a request that Tilton authorize or provide $6.5

 million in new funding to TransCare. (Id.)

        73.     On December 12, 2015, Tilton learned that TransCare management had made Wells

 Fargo aware of the $6.5 million funding request in the December Plan (id. at PP–TRBK0084009),

 even though she had not approved the December Plan. (Aug. 13 PM Tr. 47:14–18.)

        74.     Although Tilton had been losing confidence in TransCare’s management for some

 time (id. at 49:6–8), this was the “last straw” for her. (Id. at 49:2–8.)

        75.     Tilton determined to explore a potential sale of TransCare.         (JX_53, at PP–

 TRBK0084007–08.)

        76.     Wells Fargo supported Tilton’s decision to explore a sale (DX_92, at PP–

 TRBK0075263), but was disinclined to provide long-term funding to TransCare. (Id. (“To be

 clear, our desire is to exit this credit facility and our appetite to support the business outside a

 process that leads to an exit is extremely limited.”).)

        Tilton Begins to Plan for a Potential Sale Process

        77.     Tilton has a depth of experience in buying and selling companies. (Aug. 13 PM Tr.

 37:21–41:1.)

        78.     She has purchased and sold more than 300 companies, including sales under

 Section 363 of the Bankruptcy Code. (Id. at 38:1–3.)

        79.     In the weeks that followed her decision to support a sale, Tilton took steps to review

 and analyze the Company to determine whether it was saleable. (Id. at 53:3–7; July 22 AM Tr.

 52:23–53:3.)



                                                   11


                                                A2369
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  26 ofDocument
                                                                         569
                                   Pg 23 of 109




        80.     Part of that process involved assessing the accuracy of TransCare’s financials (Aug.

 13 AM Tr. 42:4–16, 86:7–13), since any value-maximizing sale process would require valid

 financial information. (Aug. 13 PM Tr. 38:20–22, 39:13–14.)

        81.     Tilton also did background work so that TransCare would be in a position to hire

 an investment banker if it made sense to sell the Company. (Id. at 53:4–7.)

        82.     To that end she asked Greenberg to get her information about ambulance-company

 “transactions and [which investment banks] did them.” (DX_96, at PP–TRBK0001414.)

        83.     Four hours later, Greenberg emailed Tilton a list of transactions for ambulance and

 air medical companies. (JX_55, at PP–TRBK0041410.)

        Negotiations with Wells Fargo about Funding to Bridge through a Sale

        84.     Both Tilton and Wells Fargo understood that to engage in a sale process, TransCare

 would need sufficient liquidity to survive through a sale (Aug. 13 PM Tr. 38:20–21, 39:14, 39:20–

 24, 40:4–11; DX_98, at PP–TRBK0018258), and both were concerned about TransCare’s ability

 to continue operating for that long. (DX_92, at PP–TRBK0075263 (“we are highly concerned

 about the company’s ability to survive until a sale is completed”); Aug. 13 PM Tr. 51:22–52:6

 (“Wells [Fargo] was tightening their loan, the company was going further into a liquidity hole,

 Wells wanted out and I needed time to be able to get any sale process done.”).)

        85.     Wells Fargo’s expectation was that Tilton, through one of her investment vehicles,

 would provide TransCare with the funding necessary to keep it afloat through the completion of a

 sale. (DX_92, at PP–TRBK0075263 (“It would be very helpful if we could get clarity on how

 much financial support Patriarch is considering providing, and how soon the company could have

 access to that money since the company appears to have immediate liquidity challenges.”).)



                                                 12


                                              A2370
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  27 ofDocument
                                                                         569
                                   Pg 24 of 109




        86.       Tilton likewise knew that TransCare would need continued working capital funding

 from Wells Fargo. (Aug. 13 PM Tr. 54:8–9, 54:14–17.)

        87.       On December 23, Wells Fargo transmitted to Pelissier and Greenberg a summary

 of proposed terms for a longer-term forbearance of Wells Fargo’s rights in order to bridge to a

 sale. (JX_59.)

        88.       The Wells Fargo term sheet called for a sale process under which letters of interest

 would be received by April 1, 2016. (Id. at PP–TRBK0075499.)

        89.       In Greenberg’s counterproposal, the proposed deadline for receipt of letters of

 interest was May 31, 2016. (DX_100, at PP–TRBK0106767.)

        90.       By email on December 31, 2015, Wells Fargo’s John Husson told Greenberg that

 Wells Fargo was comfortable with the dates Greenberg had proposed so long as the sale closed by

 August 15, 2016. (JX_65, at WF_TC_00000215.)

        TransCare Hires Carl Marks

        91.       In early January 2016, Tilton retained Carl Marks Advisory Group LLC

 (“CMAG”), a consulting firm that specializes in corporate restructuring, as a financial advisor to

 assist TransCare in its restructuring efforts. (DX_106; July 22 AM Tr. 57:14–16; Aug. 13 AM Tr.

 51:22–23 (“[CMAG] came in to take control over the company”).)

        92.       The scope of CMAG’s assignment was set forth in a consulting agreement between

 TransCare and CMAG (the “CMAG Consulting Agreement”). (DX_106.)

        93.       The CMAG Consulting Agreement provided that “CMAG w[ould] report directly

 to TransCare’s Board of Directors [Tilton]” and “assist TransCare by providing and overseeing

 the implementation process of recommendations intended to manage, secure [and] improve

 [TransCare’s] financial performance and liquidity.” (Id. at PP–TRBK0043438.)

                                                   13


                                                A2371
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  28 ofDocument
                                                                         569
                                   Pg 25 of 109




        94.     The CMAG Consulting Agreement further provided that CMAG’s services were to

 include without limitation: (i) “[p]erform[ing] normal duties of the position of TransCare CFO”;

 (ii) “[a]nalyz[ing] the Company’s financial and capital needs in detail”; (iii) “review[ing] and

 updat[ing] as necessary existing financial projections and internal budget”; (iv) “assist[ing] with

 further identification of actionable opportunities to improve profitability . . . intended to improve

 the Company’s performance”; and (v) “[p]erform[ing] other tasks and duties related to th[e]

 engagement as are reasonably directed by the Board . . . and acceptable to CMAG.” (Id. at PP–

 TRBK0043439.)

        95.     Tilton had hoped that CMAG “would build their own models from scratch . . . to

 find solutions . . . so that the [C]ompany could have a future.” (Aug. 13 AM Tr. 62:8–12.)

        96.     The CMAG employees who participated in the engagement included Marc

 Pfefferle, Carl Landeck, and Jonathan Killion. (DX_106, at PP–TRBK0043438–39.)

        97.     One CMAG professional served as the Company’s Chief Restructuring Officer and

 another served as the Company’s Chief Financial Officer. (July 22 AM Tr. 75:2–6; id. at 55:1–11

 (“Q: Wells Fargo wanted an outside chief restructuring officer, did they not? A: Yes. Q:

 Somebody who would report to not only Ms. Tilton, but to them. A: Yes. Q: And that’s ultimately

 what Carl Marks’ role became. A: Yes it is. Q And in addition to appointing at least one of their

 people as the outside CFO, correct? A: Yes.”); see also PX_165, at CM_TC2018_0000927

 (describing CMAG’s provision to TransCare of “restructuring guidance”).)

        The January 2016 Plans

        98.     Throughout January 2016, Tilton’s team at Patriarch Partners and PPMG, CMAG

 and TransCare management worked to develop a budget to be reviewed and approved by Wells

 Fargo—i.e., step one of the sale process negotiations with the bank. (See, e.g., JX_67; PX_165.)

                                                  14


                                               A2372
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  29 ofDocument
                                                                         569
                                   Pg 26 of 109




        The 2016 Preliminary Plan

        99.      On January 4, 2016, Tilton asked Greenberg and Pelissier to develop a scenario for

 TransCare to “support a sale process and minimize capital needed.”                (JX_67, at PP–

 TRBK0106572; July 22 AM Tr. 64:7–22.)

        100.     To meet this request, Greenberg and Pelissier put together a revised 2016

 preliminary plan (the “2016 Preliminary Plan”) (JX_67, at PP–TRBK0106572) in one day. (Id.;

 July 22 AM Tr. 64:7–11; July 22 PM Tr. 105:11–17.)

        101.     The 2016 Preliminary Plan described certain challenges the paratransit division was

 experiencing since the MTA Contract was renewed in July, including that the MTA had: (i) moved

 away from a commercial contract to a municipal contract, which limited profitability; (ii) imposed

 a rebate of $225k/month; (iii) and reduced the division’s routes in the second half of 2015. (JX_67,

 at PP–TRBK0106572; see also July 22 PM Tr. 105:9–107:19.)

        102.     The 2016 Preliminary Plan assumed a new money funding need of $4.5 million.

 (JX_67, at PP–TRBK0106574.)

        103.     Tilton testified that the 2016 Preliminary Plan was essentially “just a plan to get

 through a sale process and what would be the minimum amount of cash needed to get through that

 time period.” (Aug. 13 PM Tr. 57:24–58:2.)

        104.     Neither Tilton nor Wells Fargo approved the 2016 Preliminary Plan. (July 22 PM

 Tr. 108:1–4.)

        105.     On January 7, 2016, Greenberg shared the 2016 Preliminary Plan with CMAG.

 (PX_158.)

        106.     Tilton and her team expected CMAG to review the plan and “assist[ ] in the project

 to stabilize the [C]ompany and prepare it for a sale.” (July 22 AM Tr. 77:15–19.)

                                                 15


                                               A2373
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  30 ofDocument
                                                                         569
                                   Pg 27 of 109




        The CMAG Executive Summary

        107.    On January 13, 2016, Tilton asked CMAG to provide her with their initial analysis

 for the cost of a bankruptcy filing versus the cost of bridging to a sale outside of bankruptcy.

 (PX_165, at CM_TC2018_0000925–26; Aug. 13 PM Tr. 59:22–60:6.)

        108.    Tilton asked CMAG to perform this analysis “because . . . Wells [Fargo] was only

 willing to stay in the credit to bridge to some sort of sale process.” (Aug. 13 PM Tr. 60:8–10.)

        109.    By January 14, CMAG began analyzing Tilton’s request. (PX_165.)

        110.    That same day, CMAG provided Tilton with a status update (see id.) in which

 CMAG’s Pfefferle explained that TransCare “require[d] a substantial amount of [new money]

 funding if the business [was] going to survive.” (Id. at CM_TC2018_0000927 (emphasis added).)

        111.    He added, “[t]hese are not wish list amounts that might have been asked of you in

 the past, but absolutely necessary in order to keep the business as an ongoing enterprise.” (Id.

 (emphasis added).)

        112.    The CMAG team had also determined that “the EBITDA numbers [they] were

 originally given [were] significantly overstated.” (Id. at CM_TC2018_0000925.)

        113.    Tilton expressed concern to CMAG about providing funding without having a plan

 to restructure TransCare (id. at CM_TC2018_0000925–26 (“I do not want to keep funding into a

 black hole that cannot be filled”); Aug. 13 PM Tr. 61:12–21), which concern was shared by

 Pfefferle. (PX_165, at CM_TC2018_0000925.)

        114.    The work CMAG performed over the next several weeks further revealed that

 TransCare’s liquidity situation was indeed dire, and there was an imminent risk that TransCare

 could not continue to operate. (PX_175.)



                                                 16


                                              A2374
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  31 ofDocument
                                                                         569
                                   Pg 28 of 109




         115.   On January 27, 2016, CMAG shared with Greenberg, Pelissier, and Patriarch

 Partners’ Randy Jones a presentation CMAG had prepared (the “CMAG Executive Summary”).

 (Id.)

         116.   The CMAG Executive Summary stated that “TransCare is now operating at an

 absolute breaking point.” (Id. at CM_TC2018_0002111.)

         117.   It described “strained and broken customer relationships” at TransCare, including

 a “[c]urrent void in Senior Management leadership” and that “[v]irtually all key customers [were]

 pursuing or considering replacement options.” (Id. (emphasis added).)

         118.   CMAG also described the (i) “strained and broken ambulance fleet”; (ii) “strained

 and broken vendor relationships”; and (iii) “strained and broken landlord relationships.” (Id. at

 CM_TC2018_0002111–12.)

         119.   CMAG reported that it had been “fighting daily fires and working to hold the

 business and organization together.” (Id. at CM_TC2018_002118 (emphasis added).)

         120.   The CMAG Executive Summary cautioned that CMAG had “worked diligently to

 develop the most accurate financial picture of the Company possible given the limitations of the

 Company’s accounting systems and financial reporting.” (Id. (emphasis added).)

         121.   The CMAG Executive Summary included a series of action items CMAG thought

 TransCare could take to attempt to effect a turnaround. (Id. at CM_TC2018_0002114.)

         122.   If the action items were successfully implemented, the CMAG Executive Summary

 projected 2016 EBITDA of $4.97 million. (Id. at CM_TC2018_0002123.)

         123.   However, the FY 16 projections also assumed TransCare would be able to obtain

 at least $8.5 million of new money funding (id.), not including funding needed to make interest

 payments to the Term Loan Lenders. (Id. at CM_TC2018_0002114.)

                                                17


                                             A2375
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  32 ofDocument
                                                                         569
                                   Pg 29 of 109




        124.    Interest payments owed under the TLA would increase the funding need by

 approximately $3 million more (or in excess of $10.5 million). (Aug. 13 PM Tr. 70:16–20.)

        125.    Tilton understood that CMAG was making the funding request of her personally

 because there was no place else to get the money. (Id. at 69:21–23; see id. at 69:24–70:2 (“Nobody

 was going to lend into this without any visibility to a future, any projections or any plan. There

 was only one place that money could possibly come from and that would have been me.”).)

        126.    CMAG also emphasized the riskiness of any additional investment in TransCare:

 “[T]ime has run out and the decision [for Tilton] to risk significant capital must be made before a

 turnaround can show meaningful positive results.” (PX_175, at CM_TC2018_0002114.)

        127.    CMAG specifically cautioned that “[p]lan execution risk is high and therefore

 ultimate payback on the incremental investment [of not less than $8.5 million] is uncertain.” (Id.)

        128.    CMAG did not recommend in its Executive Summary that TransCare engage in a

 sale process either in the short term or the medium term. (Id. at CM_TC2018_0002122.)

        129.    Nor did CMAG recommend seeking new money funding from a third-party or that

 CMAG should contact any third parties itself.

        130.    CMAG instead focused on stabilizing TransCare, assuming necessary funding

 would be approved or provided by Tilton. (Id. at CM_TC2018_0002121–22.)

        131.    Tilton did not approve the funding requested in the CMAG Executive Summary

 (Aug. 13 PM Tr. 70:24–71:3), which would have been provided by Tilton’s personal investment

 funds because there was no availability under the Zohar Funds’ loan tranches. (Id. at 64:6–11.)

        The Greenberg January 28 Email

        132.    The next day, Greenberg emailed himself a 2016 budget (the “Greenberg January

 28 Email”). (PX_179.)

                                                 18


                                              A2376
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  33 ofDocument
                                                                         569
                                   Pg 30 of 109




        133.    The budget required incremental funding of $6.35 million, excluding interest due

 under the Term Loan. (Id. at PP–TRBK0013265.)

        134.    There is no evidence that Tilton received the Greenberg January 28 Email.

        135.    Tilton did not approve the funding required in the Greenberg January 28 Email.

 (Aug. 13 PM Tr. 72:10–13.)

        Based on CMAG’s Work, Tilton Determines That a Sale Process Would not be Viable

        136.    TransCare’s cash situation continued to deteriorate in February 2016. (PX_185.)

        137.    On February 2, Landeck shared his concerns about TransCare’s liquidity with

 Greenberg. (Id. at CM_TC2018_0002546 (“cash situation is dire and not improving”).)

        138.    Landeck reiterated the need for a substantial cash infusion in order for TransCare

 to continue to operate. (Id. at CM_TC2018_0002544 (“We have been telling this group for some

 time . . . that TC could not continue operations without a significant infusion of cash”).)

        139.    Landeck also expressed his concerns about the vacuum of senior leadership at

 TransCare given that TransCare was operating without a CEO. (Id. (“difficult to see how plan can

 be successfully implemented without the type of leader that can drive necessary changes and can

 restore customer confidence.”).)

        140.    Landeck continued: “As far as the return [on investment], you MUST look at it as

 what is the return on the new money as the old money is essentially only worth what a liquidation

 (closure or liquidation sale) would yield after [W]ells [Fargo] takes the AR, which practically

 speaking is not much as it will be net of expenses.” (Id. at CM_TC2018_0002543.)

        141.    In response, Greenberg observed that the projected EBITDA “forecast is low which

 will be an issue for all constituents . . . as valuation at end of year would not be that compelling.”

 (Id. at CM_TC2018_0002544.)

                                                  19


                                                A2377
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  34 ofDocument
                                                                         569
                                   Pg 31 of 109




        142.    After reviewing the CMAG Executive Summary and meeting with the CMAG team

 on February 5, 2016, Tilton determined that a sale process would not be viable and should no

 longer be pursued. (DX_130, at PP–TRBK0028275 (“We have the plan [CMAG] presented to me

 on Friday [, February 5, 2016] . . . [t]hat is the plan that convinced me I could not move forward”

 with a sale process); Aug. 13 PM Tr. 76:10–77:2; id. at 40:18–24.)

        IX.     The Ark II Facility

        143.    By mid-January 2016, TransCare needed to make payments on certain critical

 obligations, including payments to the New York State Insurance Fund (“NYSIF”), TransCare’s

 workman’s compensation insurance provider. (PX_165, at CM_TC2018_0000927.)

        144.    Without workman’s compensation insurance, TransCare would be forced to shut

 down immediately. (Aug. 13 PM Tr. 61:22–62:15.)

        145.    On January 15, 2016, Tilton approved a loan from Ark II to TransCare in the

 amount of approximately $1.2 million to cover the insurance payments (PX_168; DX_112) and

 prevent the Company from going out of business. (Aug. 13 AM Tr. 57:18–24.)

        146.    At the time, Tilton asked her team to “put a new credit facility together” for the Ark

 II funding. (Id. at 58:10–20.)

        147.    Also on January 15, Greenberg emailed Wells Fargo personnel, stating that the

 funds for insurance payments were being advanced pursuant to a “new facility” of up to $6.5

 million. (PX_170, at PP–TRBK0014549–50; see also July 22 AM Tr. 84:14–18.)

        148.    On January 27, Greenberg emailed CMAG a PowerPoint slide updating his

 discussions with Wells Fargo about the new facility, which was to be inserted in a presentation to

 Tilton. (PX_177.)



                                                 20


                                               A2378
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  35 ofDocument
                                                                         569
                                   Pg 32 of 109




           149.   The first bullet point on the slide stated: “A note for the new facility along with

 supporting documents has been drafted and presented for your [Tilton’s] review.”              (Id. at

 CM_TC2018_0006180; July 22 AM Tr. 96:12–25.)

           150.   Greenberg testified that the reference to the “facility” in the bullet point was the

 new Ark II facility for up to $6.5 million, including “money that had already been given out” to

 TransCare. (July 22 AM Tr. 97:8–98:1 (emphasis added).)

           151.   As of January 27, payments were still owed by TransCare to NYSIF. (PX_175, at

 CM_TC2018_0002116.)

           152.   To avoid a shutdown, on January 29, Tilton authorized PPAS to release

 $690,168.24 to TransCare which was used, in part, to pay NYSIF. (Aug. 13 AM Tr. 58:21–59:8.)

           153.   Tilton intended for Ark II to reimburse PPAS for the advance. (Aug. 13 PM Tr.

 6:3–6.)

           154.   When authorizing the necessary funding, Tilton emphasized that she “need[ed] the

 documents first here to protect [her].” (DX_121, at PP–TRBK0099193 (emphasis added).)

           155.   Tilton testified that the reference to needing “protection” meant that she needed to

 have properly documented credit agreements in place that gave Ark II a first priority lien. (Aug.

 13 PM Tr. 5:23–6:6.)

           156.   Tilton explained that this documentation was important to her “[b]ecause it was . .

 . the only basis that [she] was willing to put in new money in a company that could end up in

 liquidation days later.” (Id. at 6:7–10.)

           157.   On January 29, Ark II filed UCC-1 financing statements with the Delaware

 Department of State for TransCare, each of which provided that Ark II held a security interest in

 “[a]ll assets of the debtor . . . .” (JX_79, at PP–TRBK0049034–46.)

                                                   21


                                                A2379
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  36 ofDocument
                                                                         569
                                   Pg 33 of 109




        158.   On February 10, Greenberg emailed Peter Wolf (of TransCare) a copy of: (i) a

 Credit Agreement between TransCare and Ark II (the “Ark II Credit Agreement”); (ii) a Security

 Agreement in favor of Ark II (the “Ark II Security Agreement”); and (iii) an Intercreditor

 Agreement between Ark II and PPAS, on behalf of the Term Loan Lenders (the “Ark II

 Intercreditor Agreement”), all of which were dated as of January 15, 2016. (PX_197.)

        159.   TransCare Corporation signed an acknowledgement to the Ark II Intercreditor

 Agreement expressly acknowledging that it was not a party to or beneficiary of the agreement.

 (JX_79, at PP–TRBK00490016.)

        160.   On or about February 10–11, 2016, Wolf executed the Ark II Credit Agreement,

 the Ark II Security Agreement, and the Ark II Intercreditor Agreement on behalf of TransCare.

 (July 22 PM Tr. 21:20–22:3; see also JX_79.)

        X.     OldCo/NewCo Restructuring

        Tilton and Her Team Develop OldCo/NewCo Restructuring Plan

        161.   By February 2016, TransCare’s ability to continue operating was wholly dependent

 on Wells Fargo’s willingness to continue funding from day to day. (PX_185; DX_76.)

        162.   Tilton worked with her team (comprised of Patriarch Partners and PPMG

 personnel) to develop a thorough understanding of each TransCare division so that they “could

 figure out if there was something to be saved.” (Aug. 13 AM Tr. 64:8–23; see also Aug. 13 PM

 Tr. 76:10–77:6; DX_123, at PP–TRBK0107343–44 (“I really need a plan on Friday on a way to

 move forward or a shut down plan on Trans[C]are.”).)

        163.   TransCare management and Landeck and Killion of CMAG worked with Tilton

 and her team. (See, e.g., DX_127, at PP–TRBK0046297; July 23 AM Tr. 72:19–73:3.)



                                                22


                                            A2380
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  37 ofDocument
                                                                         569
                                   Pg 34 of 109




        164.    Although this work continued for several days (DX_127; July 23 AM Tr. 73:16–

 24; July 22 PM Tr. 39:9–15), as of February 7 Tilton had not yet approved a restructuring plan.

 (DX_127, at PP–TRBK0046297; July 23 AM Tr. 73:16–24.)

        165.    On February 9, 2016, Tilton reached out to Kurt Marsden (her main contact at Wells

 Fargo) (Aug. 13 PM Tr. 29:15–24) to discuss and determine if there was a path forward for the

 Company. (DX_130, at PP–TRBK0028278.)

        166.    Marsden asked that CMAG create a budget for three potential scenarios for

 TransCare: “(1) a forced wind down; (2) an orderly wind down; and (3) the bankruptcy scenario

 discussed on our earlier call.” (Id. at PP–TRBK0028276; Aug. 13 PM Tr. 75:18–76:1.)

        167.    The bankruptcy scenario to which Marsden referred was an OldCo/NewCo

 Restructuring plan (the “OldCo/NewCo Restructuring”), the details of which are discussed below,

 which Tilton and Marsden had first discussed that day. (Aug. 13 PM Tr. 77:10–13.)

        168.    None of the three scenarios contemplated a marketed sale process of TransCare.

 (DX_130, at PP–TRBK0028276.)

        169.    None of the three scenarios contemplated that all of TransCare continue to operate

 as a going concern. (Id.; see also JX_84, at WF_TC_0000053 (transmitting the terms under which

 “Wells Fargo would consider financing TransCare on an orderly wind down basis”).)

        170.    As of February 9, Tilton believed the only alternative to the OldCo/NewCo

 Restructuring was the liquidation of TransCare. (Aug. 13 PM Tr. 79:1–10.)

        171.    There is no evidence that CMAG, which was then acting as TransCare’s CRO,

 recommended a sale process after February 9, that it recommended Tilton attempt to seek third-

 party financing for TransCare or that it sought such financing on TransCare’s behalf.



                                                23


                                              A2381
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  38 ofDocument
                                                                         569
                                   Pg 35 of 109




        Tilton Moves Forward with OldCo/NewCo Restructuring Plan

        172.    Under the OldCo/NewCo Restructuring, TransCare would be divided in two: (i) a

 new corporate entity would be formed, and would take over operations of certain TransCare

 business lines (i.e., “NewCo”) through an Article 9 foreclosure sale, and (ii) the remaining business

 lines (i.e., “OldCo”) would be wound down in an orderly manner. (Aug. 13 AM Tr. 65:6–16; Aug.

 13 PM Tr. 76:24–77:6; id. at 79:1–6.)

        173.    The “NewCo” would do business as “Transcendence.” (Aug. 13 PM Tr. 9:20–25.)

        174.    OldCo would continue to operate for 90 days. (Id. at 92:2–3.)

        175.    The 90-day wind-down period would give OldCo employees 90-day notice under

 the Worker Adjustment and Retraining Notification Act of 1988 and NY WARN Act (collectively,

 the “WARN Acts”). (Id. at 92:7–14; PX_206, at PP–TRBK0091293; July 23 AM Tr. 19:16–19.)

        176.    The wind-down period would also enable TransCare’s accounts receivable to be

 collected while the Company was operating, which Tilton believed would maximize value. (Aug.

 13 AM Tr. 65:6–16; id. at 43:20–44:4; Aug. 13 PM Tr. 78:1–10; id. at 78:17–25.)

        177.    To that end, Tilton intended to hire a CRO for OldCo. (Aug. 13 PM Tr. 78:22–25

 (“[W]e were hiring our own CRO to . . . run th[e] company during the wind-down to make sure

 that we could maximize all the value from OldCo beyond just w[hat] Wells would collect.”);

 JX_84, at WF_TC_0000048; DX_147, at PP–TRBK0091631.)

        178.    The OldCo business lines would also have access during the wind-down period to

 certain services, equipment and other supplies through a transition services agreement (the

 “TSA”). (See, e.g., DX_132, at PP–TRBK0002317; DX_138; JX_95.)

        179.    There is no evidence that Tilton contemplated an Article 9 foreclosure prior to

 February 9, 2016.

                                                  24


                                               A2382
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  39 ofDocument
                                                                         569
                                   Pg 36 of 109




        Transparency of Process

        180.      Although the Trustee alleges that the OldCo/NewCo Restructuring was a secret

 plan (see Am. Compl. ¶ 89), the overwhelming evidence presented at trial showed that it was

 developed in plain sight of and with the active participation of multiple stakeholders. (See, e.g.,

 PX_206; PX_234; DX_137; DX_163.)

        181.      After first discussing the OldCo/NewCo Restructuring with Marsden on February

 9, Tilton continued to engage in daily communication with Wells Fargo personnel about it. (Aug.

 13 AM Tr. 67:10–16; Aug. 13 PM Tr. 87:7–8.)

        182.      Those communications concerned, among other things, the preparation and

 exchange of financial models, the mechanics of the planned Article 9 foreclosure, the potential

 purchase by Tilton of accounts receivable, issuance of WARN notices and the need for NewCo to

 bind insurance. (See, e.g., DX_147; JX_84; JX_86; JX_93; PX_219; Aug. 13 PM Tr. 81:7–15

 (“[W]e were working together on this project to try to figure out the most elegant solution for a

 company in crisis.”); id. at 83:14–84:4 (“[W]e were all looking at the exact same information to

 try to make the best decisions.”); id. at 91:2–7.)

        183.      TransCare and Wells Fargo were represented by separate counsel and

 communicated with each other throughout the two-week period preceding the Article 9

 foreclosure. (JX_77; JX_84, at WF_TC_0000051; July 23 PM Tr. 99:8–16, 149:20–150:11.)

        184.      The CMAG team assisted with the analysis of the Article 9 foreclosure (DX_132,

 at PP–TRBK0002317 (emailing Greenberg “the current draft of the entities contemplated to be in

 the Article 9 transaction”); July 22 PM Tr. 114:14–115:7) and prepared financial models in

 connection with the OldCo/NewCo Restructuring. (PX_206, at PP–TRBK0091292; July 23 AM

 Tr. 75:13–21.)

                                                  25


                                                A2383
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  40 ofDocument
                                                                         569
                                   Pg 37 of 109




        185.   CMAG and Wells Fargo personnel also interacted directly about the OldCo/NewCo

 Restructuring. (July 22 PM Tr. 116:5–8.)

        186.   TransCare management also participated in the OldCo/NewCo Restructuring. (See,

 e.g., PX_206; July 23 AM Tr. 23:14–23, July 23 PM Tr. 159:14–160:16.)

        Funding Needs

        187.   The success of the OldCo/NewCo Restructuring depended on TransCare’s receipt

 of short-term and longer-term new money funding. (Aug. 13 PM Tr. 95:20–22; DX_157, at WF

 TC_00005292 (“Transcare cannot continue to operate on a daily, discretionary basis where no one

 knows if the company will be evicted, operate without insurance or payroll will not be made.”).)

        188.   Tilton, Wells Fargo, and their respective advisors, engaged in discussions about

 funding for OldCo through a wind-down and from where and with what priority such funding

 might be provided, including possible debtor-in-possession (“DIP”) financing. (DX_195; JX_82.)

        189.   On February 15, Landeck emailed Tilton a draft DIP budget which contemplated

 funding from one of Tilton’s personal investment vehicles. (DX_195, at PP–TRBK0078648.)

        190.   Tilton responded that none of her investment vehicles would provide funding going

 into a bankruptcy unless it was rolled up into a first-out DIP loan. (Id. at PP–TRBK0078647.)

        191.   Tilton also reminded Landeck that, several days earlier, he had publicly stated that

 he “WOULD NOT PUT ONE PENNY OF [HIS] PERSONAL MONEY INTO THIS COMPANY.

 THIS IS A BLACK HOLE.” (Id. (emphasis in original); Aug. 13 PM Tr. 85:17–23.)

        192.   Wells Fargo would not agree to subordinate its liens and indebtedness to a DIP

 loan. (JX_82, at PP–TRBK0048227.)

        193.   TransCare also needed sufficient liquidity to keep the lights on as the

 OldCo/NewCo Restructuring was refined. (Aug. 13 PM Tr. 95:20–22; id. at 98:19–22; DX_157.)

                                                26


                                             A2384
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  41 ofDocument
                                                                         569
                                   Pg 38 of 109




        194.    As discussed, by February 9, TransCare was operating at the daily discretion of

 Wells Fargo. (Aug. 13 AM Tr. 23:4–6 (“The company was in a free fall with an ABL lender who

 was refusing to fund on a day-to-day basis.”); DX_151 (“I told [W]ells . . . they should over

 advance today, so we have enough liquidity to properly make it to the weekend.”).)

        195.    During the evening on February 18, Wells Fargo told Tilton that the bank had

 decided to cease further funding. (Aug. 13 PM Tr. 94:23–24.)

        196.    Later that evening, Marsden informed Tilton that Wells Fargo was “changing [its]

 mind and wanted to work together to try to do a more graceful wind-down, as we had been

 previously discussing.” (Id. at 95:3–11; see also DX_150.)

        Loss of Customer Contracts

        197.    During this same time period (i.e., after February 9, 2016), TransCare also struggled

 to maintain its already unstable customer base. (July 22 PM Tr. 119:23–120:4.)

        198.    On February 19, TransCare lost its contracts with Bronx Lebanon, Montefiore

 hospital and the University of Maryland. (DX_157, at WF_TC_00005291 (“[T]he company just

 received a 90 day notice from Bronx Lebanon, a contract that we were taking with Newco. This

 was an important and valuable contract to the new entity.”); Aug. 13 PM Tr. 100:8–14.)

        199.    Tilton explained that the loss of the Bronx Lebanon and Montefiore contracts were

 “a big hit” to the OldCo/NewCo Restructuring, as those two contracts generated about $2.5 million

 of EBITDA. (Aug. 13 PM Tr. 99:18–20.)

        200.    Tilton feared that TransCare might continue to lose contracts, given the “rumor

 mill” that had started throughout the industry and various hospitals. (Id. at 101:4–12; id. at 100:18–

 100:23 (describing the loss of contracts “on a minute-by-minute basis”).)



                                                  27


                                                A2385
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  42 ofDocument
                                                                         569
                                   Pg 39 of 109




         Modeling Work

         201.   Tilton, together with substantially all of Patriarch Partners’ and PPMG personnel,

 also worked on developing go-forward models for NewCo. (Id. at 80:6–17; id. at 94:15–17.)

         202.   The purpose was to determine the amount of new money funding that would be

 required for Transcendence to operate—not to determine what Transcendence might be worth to

 a third-party buyer. (Aug. 14 AM Tr. 39:25–40:9.)

         203.   As Tilton testified:

         This was purely for my purposes to see if I was willing to put up $10 million dollars
         of new money and if I had a chance of getting that money back. No one would
         have purchased the company based on this because it’s a hockey stick projection.
         When you sell a company, you sell on actuals and you sell on . . . some sort of
         projection that people can believe in based on business. This [the modeling work]
         was done for me so that I would be willing to put in ten million of new money.

 (Id.)

         204.   The modeling projected that Transcendence would require approximately $10

 million in new money funding. (PX_286; Aug. 13 PM Tr. 104:1–10.)

         The OldCo Receivables

         205.   In modeling different NewCo scenarios, Tilton assumed that she would purchase

 TransCare’s accounts receivable from Wells Fargo, after which they would be transferred to

 Transcendence so that cash was immediately coming into Transcendence as the receivables were

 paid. (PX_286; DX_166; Aug. 13 PM Tr. 9:15–25.)

         206.   Tilton and TransCare’s bankruptcy counsel at Curtis Mallet engaged in discussions

 with Wells Fargo and its counsel regarding Tilton’s potential purchase of the receivables. (See,

 e.g., JX_93; JX_94; DX_171; Aug. 13 PM Tr. 102:4–103:4; id. at 8:24–9:25.)




                                                  28


                                               A2386
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  43 ofDocument
                                                                         569
                                   Pg 40 of 109




        207.    These negotiations continued up until “the last second” on February 23, but

 ultimately the receivables remained with OldCo. (Aug. 13 PM Tr. 108:4–9; JX_94.)

        Allocation of Equity in Transcendence

        208.    Tilton and her team also performed an analysis to determine how to allocate the

 equity in Transcendence among the Term Loan Lenders, on the one hand, and Ark II and another

 of Tilton’s investment vehicles, Ark Angels (which was going to provide a $10 million facility to

 Transcendence), on the other hand. (PX_209; Aug. 13 PM Tr. 115:8–117:4.)

        209.    On February 16, 2016, Carlos Mercado, senior controller at Patriarch Partners,

 prepared a spreadsheet for Tilton showing the analysis (PX_209), set forth in the below table:




 (PX_209, at PP–TRBK0019089 (“Sheet2” Tab); Aug. 13 PM Tr. 117:1–4.)

        210.    Row “A” shows the approximately $1.8 million of funds that had been previously

 lent to TransCare by Ark II (see ¶¶ 145, 152, supra), along with approximately $195,000 Tilton

 expended through another of her investment vehicles to purchase two ambulances for TransCare.

 (PX_209; Aug. 13 PM Tr. 117:5–16; Aug. 13 AM Tr. 25:4–25.)

        211.    Tilton intended that this approximately $2 million would be rolled over to

 Transcendence as part of the OldCo/NewCo Restructuring. (Aug. 13 AM Tr. 13:19–23.)

        212.    Row “B” shows the $10 million in new funding that was to be committed to NewCo

 through the contemplated new Ark Angels facility. (Aug. 13 PM Tr. 117:17–118:5.)
                                                29


                                              A2387
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  44 ofDocument
                                                                         569
                                   Pg 41 of 109




        213.    Row “C” represents the amount of the contemplated credit bid for the TransCare

 assets that PPAS, as agent, intended to foreclose upon. (Id. at 118:6–12.)

        214.    When allocated across the lender group, the analysis showed that Ark II and Ark

 Angels would hold a 54.7% equity interest in Transcendence, and that the Term Loan Lenders

 would hold a 45.3% equity interest in Transcendence. (PX_209.)

        215.    Tilton wanted to provide this potential equity upside to the Term Loan Lenders as

 a possible source of future recovery on the balance of their secured loan to TransCare. (Aug. 13

 PM Tr. 118:23–119:5.)

        XI.     The Article 9 Foreclosure

        216.    Early on February 24, 2016, PPAS (as administrative agent) and TransCare

 executed the documents for the planned Article 9 foreclosure. (JX_96.)

        217.    PPAS, as administrative agent, the Zohar Funds and AIP issued a Notice of Default

 and Acceleration, dated February 24, 2016, to TransCare (the “Notice of Default”). (Id.)

        218.    PPAS, as administrative agent, the Zohar Funds and AIP also issued a Notice of

 Acceptance of Subject Collateral in Partial Satisfaction of Obligation, dated February 24, 2016, to

 TransCare (the “Notice of Acceptance”). (Id. at PP–TRBK0043306.)

        219.    TransCare signed the Notice of Acceptance that same day. (DX_174.)

        220.    The Notice of Acceptance covered certain personal property (defined as the

 “Subject Collateral”) in which the Term Loan Lenders held a security interest. (Id. at PP–

 TRBK0091201.)

        221.    The Notice of Acceptance provided that PPAS, as administrative agent, accepted

 the Subject Collateral in satisfaction of $10 million of the outstanding TLA balance. (Id. at PP–

 TRBK0091198.)

                                                 30


                                              A2388
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  45 ofDocument
                                                                         569
                                   Pg 42 of 109




        222.    PPAS did not foreclose on TransCare’s accounts receivable.               (Id. at PP–

 TRBK0091201.)

        223.    PPAS also did not foreclose on TransCare’s Certificates of Need (“CONs”). (Id.;

 see also ¶ 274, infra (discussing treatment of the CONs in the Personal Property Stipulation).)

        224.    The Subject Collateral did include the stock of the entities that operated the

 Pennsylvania and Hudson Valley divisions (which were to continue operating in Transcendence).

 (Id.; Aug. 14 AM Tr. 22:19–14.)

        225.    Tilton understood that, by foreclosing on the stock of these corporations,

 Transcendence would be able to use their CONs even though title to the CONs would not pass to

 Transcendence. (Aug. 14 AM Tr. 23:12–15.)

        226.    PPAS, as administrative agent, and Transcendence also entered into a Bill of Sale,

 Agreement to Pay and Transfer Statement, dated February 24, 2016 (the “Bill of Sale”). (JX_102.)

        227.    Wells Fargo was aware of and did not dispute the Article 9 foreclosure. (PX_234;

 Aug. 13 AM Tr. 15:13–23, 76:7–21; July 24 Tr. 154:3–6.)

        XII.    Valuing the Subject Collateral

        228.    Tilton valued the Subject Collateral by: (i) calculating its book value and (ii)

 examining the total $22 million “acquisition price” (i.e., the $10 million credit bid plus $12 million

 in new funding), as a multiple of projected EBITDA. (Aug. 13 AM Tr. 16:3–17; PX_286;

 DX_166.)

                A.      Step 1: Book Value Calculation

        February 13, 2016 Model

        229.    On February 13, 2016, Pelissier emailed Tilton a Transcendence Go Forward

 Model (the “February 13 NewCo Model”). (PX_286, at PP–TRBK0105524 (“BS” Tab).)
                                                  31


                                                A2389
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  46 ofDocument
                                                                         569
                                   Pg 43 of 109




        230.    The February 13 NewCo Model contained a combined balance sheet for

 Transcendence. (Id.)

        231.    Because it was then contemplated that NewCo would operate TransCare’s Hudson

 Valley, Paratransit, Pennsylvania, Maryland, and Bronx 911/Montefiore 911 divisions (id. at PP–

 TRBK0105516), the combined balance sheet consisted of a December 2015 closing balance sheet

 and going-forward projections for these five divisions. (Id. at PP–TRBK0105524; Aug. 13 PM

 Tr. 104:23–105:5.)

        232.    Tilton calculated the value of the Subject Collateral based on the book value of the

 assets of these five divisions as of December 2015, including the accounts receivable (which, at

 the time, she assumed she would purchase from Wells Fargo and contribute to Transcendence).

 (PX_286, at PP–TRBK0105524 (“BS” Tab; Col. B, Rows 6–24); Aug. 13 PM Tr. 107:19–108:3.)

        233.    Tilton believed that using the December 2015 closing balance sheet as the basis for

 the book value calculation was appropriate because TransCare had not closed its books after

 December 31, 2015. (Aug. 13 PM Tr. 109:16–22.)

        234.    The assets identified on the opening balance sheet included: (i) cash and cash

 equivalents; (ii) accounts receivable; (iii) inventory; (iv) prepaid and other current assets; (v) net

 property, plant and equipment (“PP&E”); (vi) goodwill; and (vii) “other assets”. (PX_286, at PP–

 TRBK0105524 (“BS” Tab; Col. B, Rows 6–24).)

        235.    In calculating the value of the Subject Collateral, Tilton used only what she

 believed were the “real assets”—i.e., cash and cash equivalents, receivables, inventory, and net

 PP&E—which “would have been the opening balance sheet for the new business, had [NewCo]

 taken these five entities.” (Aug. 13 PM Tr. 106:1–2, 106:19, 107:12–13.)



                                                  32


                                                A2390
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  47 ofDocument
                                                                         569
                                   Pg 44 of 109




        236.      As set forth in the below table, the sum of these asset values totaled $9,996,000.60,

 which Tilton rounded up to $10 million:

                  CURRENT ASSETS                             Dec-15 (millions)
                  Cash and cash equivalents                  56.7
                  Patient Account Receivables (OldCo)        8,165.5
                  Patient Account Receivables (NewCo)         –
                  Inventory                                  623.1
                  PP&E (net)                                 1,151.3
                  TOTAL                                      9,996.6

 (PX_286, at PP–TRBK0105524 (“BS” Tab; Col. B, Rows 7–11, 17); Aug. 13 PM Tr. 106:3–7.)

        237.      As noted, Tilton did not ultimately purchase the receivables from Wells Fargo.

 (Aug. 13 PM Tr. 108:4–9; see ¶¶ 205–207, supra.)

        238.      Tilton did not update the book value calculation to reflect that the receivables did

 not transfer to NewCo but, had she done so, the value of the Subject Collateral would have been

 reduced from $10 million to approximately $1.7 million. (Aug. 13 PM Tr. 108:11–16.)

        239.      Tilton did not include the prepaid and other current assets, negative goodwill or

 “other assets” in the book value calculation of the Subject Collateral. (Id. at 106:13–15.)

        240.      She excluded them because (i) she did not know what they were; (ii) they were not

 needed for the NewCo business; or (iii) she did not think it appropriate for the Term Loan Lenders

 and Transcendence to receive the benefit of including their value in the calculation (i.e., including

 negative goodwill would have significantly depressed the amount of the credit bid). (Id. at 106:13–

 19, 107:4–18.)

        241.      The book value of all assets (i.e., the assets of the five divisions, including good

 will and “other assets”) as of December 2015 totaled approximately $6.855 million, more than $3

 million less than the $10 million credit bid amount. (PX_286, at PP–TRBK0105524 (“BS” Tab;

 Col. B, Rows 6–24); Aug. 13 PM Tr. 106:3–7.)
                                                   33


                                                A2391
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  48 ofDocument
                                                                         569
                                   Pg 45 of 109




        February 22, 2016 Model

        242.     On February 22, 2016, Vikram Agrawal, a credit officer with Patriarch Partners

 (Aug. 13 PM Tr. 121:8–10), emailed to Tilton an updated version of the NewCo model (the

 “February 22 NewCo Model”). (DX_166.)

        243.     The February 22 NewCo Model consisted of the three divisions that were being

 modeled for NewCo as of that date (i.e., Hudson Valley, Paratransit and Pennsylvania) given the

 loss of contracts in the other divisions between February 13 and February 22. (Aug. 13 PM Tr.

 122:19–21; see ¶¶ 197–200, supra.)

        244.     The February 22 NewCo Model contained a combined opening balance sheet for

 these three divisions. (DX_166, at PP–TRBK0110489 (“NewCo Financial Model” Tab; Col. K,

 Rows 59–80).)

        245.     Had Tilton used the opening balance sheet in the February 22 NewCo Model to

 calculate the value for the Subject Collateral, she would have included in the calculation the same

 “real assets”—i.e., cash and cash equivalents, receivables, inventory, and net PP&E—that she used

 for the February 13 NewCo Model. (Aug. 13 PM Tr. 123:12–15.)

        246.     As set forth in the table below, the sum of these inputs totals $6.244 million (more

 than $3.5 million less than the $10 million credit bid):

           CURRENT ASSETS                              Opening (as of 2/21) (millions)
           Cash and cash equivalents                    –
           Patient Account Receivables (OldCo)          –
           Patient Account Receivables (NewCo)         5,209.6
           Inventory                                   677.9
           PP&E (net)                                  356.9
           TOTAL                                       6,244.4

 (DX_166, at PP–TRBK0110489 (“NewCo Financial Model” Tab; Col. K, Rows 61–80).)


                                                  34


                                               A2392
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  49 ofDocument
                                                                         569
                                   Pg 46 of 109




        247.    The February 22 NewCo Model also assumed that Tilton would purchase the

 receivables from Wells Fargo. (Id. at PP–TRBK0110489; Aug. 13 PM Tr. 124:6–10.)

        248.    The effect of excluding the receivables from the book value calculation would

 reduce the value of the Subject Collateral from approximately $6.25 million to just over $1 million.

 (Aug. 13 PM Tr. 124:12–15.)

        249.    Thus, the $10 million credit bid was “far more than book value because [TransCare]

 lost two divisions and [Transcendence] didn’t take the receivables.” (Aug. 13 AM Tr. 17:17–19.)

        250.    Tilton did not reduce the $10 million credit bid to $6.25 million (to reflect changes

 on the NewCo balance sheet from February 13 to February 22). (Aug. 13 PM Tr. 124:16–20.)

        251.    Because the equity in Transcendence was allocated based, in part, on the Term Loan

 Lenders’ pro rata share of the credit bid (see ¶¶ 213–215, supra) reducing the amount of the credit

 bid would have given Ark II (i.e., the new money) a greater percentage of equity in Transcendence

 relative to the Term Loan Lenders. (Aug. 13 PM Tr. 125:8–13.)

        252.    Tilton thought sticking with a credit bid that gave the Term Loan Lenders a larger

 equity stake in Transcendence was fairer to the Term Loan Lenders. (Id. at 124:23–125:15.)

                B.      Step 2: Check Based on Cash Flow

        253.    As a check on the book value calculation, Tilton also compared the total

 “acquisition price” of approximately $22 million (i.e., the $10 million credit bid and the $12

 million in debt funding) against the EBITDA that Tilton and her team projected could be generated

 by NewCo during the balance of 2016. (Aug. 13 AM Tr. 16:3–17; Aug. 14 AM Tr. 26:16–18

 (“[we] use[d] that EBITDA . . . to do a check to make sure that the price was fair”).)

        254.    As Tilton explained, expressing value as a multiple is appropriate in a “healthy

 situation, where people are buying cash flow.” (Aug. 13 AM Tr. 17:13–16.)

                                                 35


                                               A2393
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  50 ofDocument
                                                                         569
                                   Pg 47 of 109




         255.     The February 13 NewCo Model showed combined projected EBITDA for the

 Paratransit, Pennsylvania and Hudson Valley divisions of approximately $2.57 million.

 (PX_286.)8

         256.     The projected EBITDA on the February 13 NewCo Model profit and loss statement

 did not include the cost of corporate overhead. (Aug. 13 PM Tr. 113:3–7, 113:20–22, 114:12–15.)

         257.     Tilton expected the cost of corporate overhead to range from about $500,000 to

 $750,000. (Aug. 13 AM Tr. 14:24–25; Aug. 14 AM Tr. 34:24–35:1.)

         258.     The effect of including the expenses associated with corporate overhead on the

 February 13 NewCo Model profit and loss statement would be to reduce the projected EBITDA

 from $2.57 million to approximately $1.8–$2.1 million.

         259.     The February 22 NewCo Model showed combined projected EBITDA for the

 Paratransit, Pennsylvania and Hudson Valley divisions of approximately $3.2 million. (DX_166,

 at PP–TRBK0110489 (“NewCo Financial Model” Tab at Col. DD, Row 44).)

         260.     The February 22 NewCo Model did not include “any expenses/charges related to

 corporate overhead at the NewCo level, any one time transaction costs, or any pre-payment/down

 payment for insurance.” (Id.; see also Aug. 13 PM Tr. 121:23–122:3 (the model had “no corporate

 overhead[,] transaction costs or any insurance payments that would need to be made up front.”).)

         261.     The effect of including those expenses on the February 22 NewCo Model profit and

 loss statement would be to reduce the projected EBITDA from $3.2 million to approximately $2.5–

 $2.75 million. (Aug. 13 AM Tr. 14:24–25; Aug. 14 AM Tr. 34:24–35:1.)9


 8
   The February 13 NewCo Model showed projected EBITDA for the (i) Paratransit division of $1.2 million (PX_286,
 at PP–TRBK0105524 (“TS–P&L” Tab, Col. O, Row 47)); (ii) Pennsylvania division of $200,000 (Id. (“PA–P&L”
 Tab, Col. O, Row 47)); and (iii) Hudson Valley division of $1.173 million. (Id. (“HV–P&L” Tab, Col. O, Row 47).)
 9
   This reduction in projected EBITDA does not include transaction costs or the costs of upfront insurance payments,
 both of which were excluded from the February 22 NewCo Model. (DX_166, at PP–TRBK0110489.)
                                                         36


                                                      A2394
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  51 ofDocument
                                                                         569
                                   Pg 48 of 109




        262.    Without accounting for the costs of corporate overhead and other operating

 expenses, the transaction implied a multiple of approximately 7–8.5x based on a $22 million

 “purchase price” and EBITDA of $2.57–$3.2 million. (PX_286; DX_166.)

        263.    Taking into account the cost of corporate overhead and other operating expenses,

 the transaction implied a multiple of roughly 8–12x based on a $22 million “purchase price” and

 EBITDA of $1.8–$2.75 million. (Aug. 13 AM Tr. 14:11–14 (explaining that the purchase price

 ended up being “almost ten times the combined EBITDA of the three entities”); see id. at 16:15–

 17 (“So, if you take [the EBITDA] down to the two to two and a half, then it’s 9 to 11 times”).)

        264.    Tilton testified that applying a 7–8x multiple to cash flow could be appropriate in

 the case of a healthy company—“not a company that was in free fall, losing contracts every day.”

 (Aug. 13 AM Tr. 17:5–16.)

        265.    Thus, this check on her book value calculation confirmed to Tilton that the price

 she calculated was fair. (Id. at 16:3–12.)

        XIII. Bankruptcy Filing and Post-Petition Events

        266.    TransCare Corporation and certain of its subsidiaries filed voluntary chapter 7

 petitions in this Court on February 24, 2016 (the “Initial Petition Date”). (Stipulation No. 44.)

        267.    On February 25, 2016, LaMonica was appointed as the interim Chapter 7 Trustee.

 (Stipulation No. 45.)

        268.    That same day, LaMonica and several of his colleagues met with counsel for

 TransCare (Curtis Mallet), counsel for PPAS (Randy Creswell), Wells Fargo and its counsel, and

 a CMAG representative at the offices of Curtis Mallet. (July 24 Tr. 132:11–133:4.)

        269.    At no point during the meeting did Wells Fargo dispute the Article 9 foreclosure or

 transfer of the Subject Collateral to Transcendence. (Id. at 154:2–6.)

                                                 37


                                               A2395
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  52 ofDocument
                                                                         569
                                   Pg 49 of 109




        270.    At no point during the meeting did Wells Fargo propose to LaMonica that the

 paratransit business continue to operate as a going concern. (Id. at 156:3–8.)

        271.    LaMonica testified that as of February 25–26, 2016, the TransCare estates lacked

 sufficient funding to operate as a going concern absent a voluntary cash infusion from Wells Fargo

 or one of Tilton’s investment vehicles. (Id. at 156:9–157:8.)

        272.    Ultimately, Transcendence was unable to operate, including because the Trustee

 would not consent to the use of a computer server that was necessary to operate at least one of the

 divisions. (Aug. 13 AM Tr. 26:3–12.)

        273.    On March 10, 2016, the Trustee, PPAS and Transcendence Transit entered into a

 stipulation (the “Personal Property Stipulation”) concerning the sale of certain property at auction,

 including the property PPAS foreclosed upon on behalf of the Term Loan Lenders (the “Foreclosed

 Personal Property Assets”). (In re TransCare Corporation, 16–10407–smb, Dkt. No. 52.)

        274.    Consistent with the fact that PPAS did not foreclose on the CONs, the Personal

 Property Stipulation provided that the Foreclosed Personal Property Assets did not include any of

 the CONs. (Id., Personal Property Stipulation at 3.)

        275.    PPAS and Transcendence consented to the Trustee’s sale of the Foreclosed

 Personal Property Assets. (Id., Personal Property Stipulation ¶ 1.)

        276.    On March 25, 2016, the Bankruptcy Court entered an order approving the Personal

 Property Stipulation (the “March 25 Order”). (Id.)

        277.    The March 25 Order authorized the Trustee to employ an auctioneer to conduct

 auction sales of the Tangible Personal Property Assets (as defined in the March 25 Order) (see id.

 ¶ 6), including the Foreclosed Personal Property Assets. (Id. ¶ 3.)



                                                  38


                                               A2396
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  53 ofDocument
                                                                         569
                                   Pg 50 of 109




         278.     Auction sales were thereafter conducted. (In re TransCare Corporation, 16–

 10407–smb, Dkt. Nos. 257, 258.)

         279.     On or about July 14, 2016, the Trustee distributed $600,000.01 from the auction

 proceeds to PPAS. (In re TransCare Corporation, 16–10407–smb, Dkt. No. 407–1.)

         280.     On or about September 13, 2016, the Trustee distributed an additional $200,000.00

 from the auction proceeds to PPAS. (Id.)

         281.     None of the proceeds from the sale of the CONs was paid to PPAS. (In re

 TransCare Corporation, 16–10407–smb, Dkt. No. 379.)

         XIV. Valuing TransCare

         282.     In an effort to prove damages, the Trustee presented an expert witness, Dr. Jonathan

 I. Arnold, to opine on a reasonable range of value of TransCare as of four days in January and

 February 2016: January 7, January 27, January 28, and February 24 (the “Valuation Dates”) (July

 24 Tr. 7:5–20) that had been identified for Arnold by the Trustee’s counsel. (Id. at 7:19–24.)

         283.     As of each of the Valuation Dates, Arnold calculated a range of alleged values for

 TransCare as a whole (or “WholeCo”) and/or NewCo relative to their respective liquidation values.

 (Id. at 12:4–13:14.)10

         284.     Arnold applied a “market approach,” using what are known as the comparable

 company and precedent transaction valuation methods. (Id. at 13:18–14:4.)

         285.     To calculate the ranges, Arnold relied on financial projections from four

 documents: (1) a version of the 2016 Preliminary Plan that Greenberg emailed to CMAG on

 January 7, 2016 (the “January 7 Preliminary Plan”); (2) the CMAG Executive Summary; (3) the



 10
    Arnold opined that the liquidation value was $19.2 million for WholeCo and $5.7 million for NewCo. (July 24 Tr.
 13:8–14.)
                                                        39


                                                     A2397
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  54 ofDocument
                                                                         569
                                   Pg 51 of 109




 Greenberg January 28 Email; and (4) an email from Greenberg to Todd Trent of Lockton on

 February 24, 2016, containing metrics for NewCo (the “February 24 Plan” and together with the

 three other documents, the “Plans”). (Id. at 12:4–13:7.)

        286.    Defendants offered expert testimony from Jeffrey Dunn to rebut Arnold’s

 testimony. (Aug. 8 Tr. 8:2–7.)

                A.     Arnold Did Not Provide His Own Value Opinion of TransCare

        287.    At trial, Arnold first claimed that he was retained to “determine[ ] the range of

 values that TransCare could reasonably expect to obtain in an open market transaction based on

 the analyses that were done at various points in time in January and February 2016.” (July 24 Tr.

 7:9–12.)

        288.    On cross-examination, however, he clarified that he was not actually engaged to

 give his own opinion of value, but rather only to calculate “value” based on work that was done by

 “the people within Patriarch” in January and February 2016. (Id. at 106:15–107:1.)

        289.    Arnold testified:

        [I]n this matter I was asked to address what is a reasonable range for value of
        TransCare given what the people within Patriarch were doing in January and
        February. That does not require me to do a deep dive into the comparables or
        the precedent transactions because I’m not giving, I’m not putting my own value
        on TransCare. I instead am trying to get insight into the, to answer the question of
        what is reasonable for TransCare and Patriarch to expect to get in a range based on
        their analyses both of TransCare itself on a going forward basis and the companies
        that they believe were comparable or represented precedent transactions.

 (Id. (emphasis added); see also id. at 29:19–23 (“[T]he valuation ranges that I report are implied

 by the contemporaneous market values of comparables and precedent transactions combined with

 the forecast[ed] EBITDA that are embedded in” the Patriarch Partners and CMAG Plans).)




                                                40


                                              A2398
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  55 ofDocument
                                                                         569
                                   Pg 52 of 109




          290.     In other words, Arnold’s calculations were based solely on what “Carl Marks and

 the Patriarch people believed the EBITDA for 2016 would be and what the value for TransCare

 is that [was] implied by those beliefs.” (Id. at 57:10–13 (emphasis added); see id. at 35:18–21 (the

 projections “give[ ] the best insights as of that date as to what Patriarch’s view of [what] the future

 performance of TransCare could be. And that’s the basis on which [he] did [his] analysis.”).)

          291.     Although Arnold’s calculations rely entirely on projections of future EBITDA

 performance in the Plans developed by Patriarch Partners and CMAG, he did not independently

 assess the Plans (July 24 Tr. 39:10–49:24) or even form a view on the reasonableness of the

 projected EBITDA in the Plans. (Id. at 60:13–61:13; see id. at 57:9–10 (“I don’t know whether it

 is a reasonable estimate. I didn’t undertake that analysis.”)

          292.     Arnold similarly did not find his own comparable companies or transactions; rather,

 he relied on two companies—Envision and Air Methods—identified by Greenberg in a December

 18, 2015 email to Tilton (see ¶ 83, supra). (July 24 Tr. 16:18–17:6, 90:8–17.)11

          293.     The evidence adduced at trial did not support Arnold’s uncritical reliance on the

 work that was done by “the people within Patriarch.”

          294.     First, although Arnold testified that the Plans “appear to be end points of various

 analytical processes that occurred within Patriarch” (July 24 Tr. 7:25–8:2), the evidence shows the

 opposite.

          295.     For example, the January 7 Preliminary Plan was, as its name would suggest,

 preliminary.



 11
   Because Arnold did not think it necessary to do a “deep dive,” he also did not consider whether TransCare’s financial
 condition was stable enough to even survive a sale process, a concern of both Tilton and Wells Fargo at or around the
 Valuation Dates (see ¶ 84, supra). (July 24 Tr. 74:8–78:16.) Notably, Arnold admitted that any sale would not happen
 overnight; at a minimum, “there’s still going to be a diligence period.” (Id. at 75:8–76:12.)
                                                          41


                                                        A2399
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  56 ofDocument
                                                                         569
                                   Pg 53 of 109




        296.    To that point, Greenberg and Pelissier developed the plan after working on it for

 only one day. (PX_158, at CM_TC2018_0003369 (“updates to 2016 preliminary plan based on

 yesterday’s discussion”); see id. (“Jean Luc and I worked all night to arrive at a scenario to address

 the parameters we discussed yesterday”); see ¶¶ 99–100, supra).)

        297.    The evidence also shows that the CMAG Executive Summary and Greenberg

 January 28 Email were draft documents that Tilton did not believe were true restructuring plans

 and did not approve. (See ¶¶ 131, 134–135, supra.)

        298.    The February 24 Plan was also not an “end point.” (Aug. 13 AM Tr. 40:11–18.)

        299.    Tilton testified:

        It was a dynamic model, and everything was changing by the minute. So,
        ultimately, to get the foreclosure done, I had to make decisions in the minute, and
        certainly things were not settled because contracts were being lost and people were
        being lost every minute. But I got as comfortable as I could to make a decision that
        would try to save as much of this company and as many jobs as I could.

 (Id. (emphasis added).)

        300.    Second, each of the Plans depended on the realization of a series of assumptions

 and action items.    (PX_158, at CM_TC2018_0003370; PX_175, at CM_TC2018_0002114;

 PX_179, at PP–TRBK0013260; DX_166, at PP–TRBK0110489; July 24 Tr. 46:8–21.)

        301.    Although Arnold acknowledged that the Plans called for TransCare to make

 changes so “significant” that it would result in “a decidedly different company” (July 24 Tr. 35:2–

 14, 86:2–8, 88:3–6), he did not investigate the feasibility of the assumptions and action items in

 the Plans. (Id. at 39:10–49:24, 59:3–60:12, 64:15–17, 72:17–73:24.)

        302.    The authors of the Plans, however, understood the high risk that those assumptions

 or action items would not be achieved. (See, e.g., PX_175, at CM_TC2018_0002114 (“[p]lan

 execution risk is high and therefore ultimate payback on the incremental investment is uncertain.”);

                                                  42


                                                A2400
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  57 ofDocument
                                                                         569
                                   Pg 54 of 109




 Aug. 13 PM Tr. 126:23–25 (“[G]iven the condition the [C]ompany was in and the continued loss

 of people and contracts, it was a very high-risk transaction.”).)

                B.      The Analysis Arnold Performed is Inconsistent with that of a Valuation
                        Professional

        303.    Dunn offered three primary critiques of Arnold’s analysis, all of which centered on

 the appropriate methodology a valuation professional must employ when performing a valuation.

 (Aug. 8 Tr. 11:15–25:25, 26:1–30:15.)

        304.    First, Dunn explained that, unlike Arnold, valuation professionals must offer their

 own opinion of value by assessing the risk that projections will not be realized; that is, whether the

 projections are reasonable. (Id. at 25:5–15.)

        305.    As explained by IRS Revenue Ruling 59–60, a generally accepted source among

 valuation professionals, “The value of shares of stock of a company with very uncertain future

 prospects is highly speculative. The business appraiser must exercise his judgment as to the

 degree of risk attaching to the business of the corporation [that] issued the stock, but that

 judgment must be related to all of the other factors effecting value.” (Id. at 26:21–27:2 (emphasis

 added).)

        306.    Dunn further explained that an independent assessment of risk is critical because

 projections are necessarily not valuations. (Id. at 69:9–16.)

        307.    A plan contains projections, the realization of which assume certain risks are

 overcome. (Id. at 68:13–69:16.)

        308.    A valuation, on the other hand, “assess[es] the risk”—i.e., how possible is it that

 the company will overcome those risks. (Id. at 69:9–16 (emphasis added).)




                                                  43


                                                 A2401
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  58 ofDocument
                                                                         569
                                   Pg 55 of 109




        309.    The range of what is possible (and the value of that range) is what distinguishes a

 valuation from a projection. (Id.)

        310.    Arnold acknowledged that he did not perform a risk assessment of the Plans. (See,

 e.g., July 24 Tr. 64:4–17.)

        311.    Moreover, in performing a risk assessment, a valuation professional must take into

 account the historical performance of the business that is being valued. (Aug. 8 Tr. 28:14–29:8.)

        312.    Dunn discussed IRS Revenue Ruling 59–60, which “require[s]” valuation experts

 to focus on historical context: “[t]he history of a corporate enterprise will show it’s [sic] past

 stability or instability, its growth or lack of growth, the diversity or lack of diversity of its

 operations, and other facts needed to form an opinion of the degree of risk involved in the business

 . . . The detail to be considered should increase with approach to the required date of appraisal

 since recent events are of greatest help in predicting the future.” (Id. at 29:9–20.)

        313.    Arnold, however, ignored TransCare’s recent historic performance—including at

 least two years of downward trending revenue (from $131 million in 2014 to $8 million in

 December 2015) and EBITDA (from $488,000 in 2014 to -$552,000 in December 2015)—while

 uncritically accepting that the Company would achieve EBITDA of $6.9 million by the end of

 2016. (July 24 Tr. 80:1–84:11; PX_158, at CM_TC_2018_0003376 (“Summary Table” Tab).)

        314.    Arnold also ignored TransCare’s unsuccessful attempts to implement at least one

 turnaround plan. (July 24 Tr. 67:21–68:6.)

        315.    Not only did Arnold assume the projections in the Plans would be realized without

 performing a risk assessment, his opinions of value assume that a buyer would similarly accept the

 projections in the Plans without performing its own independent analysis or testing the

 assumptions on which the success of the Plans relied. (Aug. 8 Tr. 24:8–12 (“Arnold assumes that

                                                  44


                                                A2402
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  59 ofDocument
                                                                         569
                                   Pg 56 of 109




 . . . a potential investor in TransCare, would assume that the turnaround plan [and the projections

 in the plan] w[ere] achieved without considering the risk to that actually occurring.”).)12

          316.     Second, when utilizing the comparable companies method, as Arnold did here, a

 valuation professional must test the differences between purported comparables and the company

 being valued and, if warranted, adjust the multiples from the comparables accordingly. (July 24

 Tr. 102:10–24 (referencing Valuation: Measuring and Managing the Value of Companies).)

          317.     Arnold, however, did not analyze the comparability of the guideline companies he

 used to TransCare. (Id. at 102:8–103:3; Aug. 8 Tr. 32:15–25.)

          318.     He thus committed what a valuation treatise Arnold himself cited identifies as a

 “common flaw”: comparing a subject company to comparison companies without accounting for

 “difference in their performance.” (July 24 Tr. 101:10–23 (quoting from Valuation: Measuring

 and Managing the Value of Companies).)

          319.     As Dunn explained, such differences in performance manifest when comparing the

 companies’ respective operations and financial performance and metrics. (Aug. 8 Tr. 31:23–32:6.)

          320.     Because Arnold committed the “common flaw,” however, he did not assess the

 following differences between TransCare and the comparison companies:

          321.     Unlike TransCare, which engaged only in ground transportation, Envision operated

 two business segments, one of which involved staffing of acute care and surgical centers and which

 accounted for 66% of Envision’s total revenue. (Id. at 33:19–34:13.)


 12
    Notably, Arnold acknowledged the likelihood that a buyer would ignore the Patriarch Partners models altogether.
 (July 24 Tr. 63:18–23 (“They [a prospective buyer] may have their own thought that they can make twelve cents of
 EBITDA on the dollar and who cares what the people at Patriarch and TransCare are doing because they’re going
 to do it their way. That’s pretty common in M&A transactions that the buyer imposes their model on the acquirer.
 That is common.”) (emphasis added).) Moreover, although Arnold did not account for TransCare’s recent historic
 struggles, he expected that a third-party buyer would “use it as a point of negotiation and leverage [it]” to drive the
 price down. (Id. at 68:18–21.)
                                                          45


                                                       A2403
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  60 ofDocument
                                                                         569
                                   Pg 57 of 109




        322.    Similarly, Air Methods principally operated helicopter transportation services and

 had no ground-based transportation services. (Id. at 34:14–35:6.)

        323.    Arnold also failed to account for the following sizable differences in financial

 metrics between TransCare and those companies:

           In the last twelve months prior to the valuation dates (“LTM”), TransCare
            generated revenue of $114 million compared to Envision’s $5 billion and Air
            Method’s $1 billion of revenue (id. at 36:1–10);

           TransCare’s LTM EBITDA was $1.4 million compared to Envision’s $582
            million and Air Method’s $284 million (id. at 36:11–20);

           TransCare’s LTM EBITDA margin (that is, the ratio of EBITDA to revenue
            that indicates profitability) was 1.2% compared to Envision’s 11.4% and Air
            Method’s 26.8% (id. at 36:21–37:1; PX_283 at Ex. 1); and

           TransCare’s EBITDA growth (i.e., a calculation of established, historic trends
            in improving or declining profitability and thus relative riskiness) from 2012 to
            2015 was -46.4% compared to Envision’s +13.8% and Air Method’s +3.4%.
            (Aug. 8 Tr. 37:2–37:18; PX_283, at Ex. 1.)

        324.    Moreover, while TransCare was operating “at the absolute breaking point,” Arnold

 admitted that Envision and Air Methods were healthy, stable companies with no sign of distress.

 (July 24 Tr. 94:13–95:7.)

        325.    As Dunn explained, any market participant interested in purchasing TransCare

 “would need to take these differences into account” by “lowering the applied multiple or the

 observed multiple” of Envision and Air Methods. (Aug. 8 Tr. 38:9–22.)

        326.    Simply put, the greater the risk in an investment, the lower a potential buyer will

 pay for the investment. (Id. at 82:5–15.)

        327.    As applied here, an investment in TransCare was indisputably riskier than one in

 Envision and Air Methods, so a potential third-party buyer would lower the multiple it applied to

 the projected EBITDA and, by extension, the price it would reasonably pay. (Id. at 38:24–39:11.)

                                                 46


                                              A2404
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  61 ofDocument
                                                                         569
                                   Pg 58 of 109




          328.     Dunn further explained that a market participant might even decide not to apply

 any EBITDA multiple to TransCare if the buyer concluded it was unlikely that the Company could

 continue as a going concern. (Id. at 60:17–61:10.)13

          329.     Third, Dunn testified that a valuation professional must take into account the capital

 needs of the business it is valuing because, as a general matter, any third-party buyer looking to

 purchase a company would factor into the sale price the cash the buyer would need to contribute

 to keep the company operating. (Id. at 22:12–23:14.)

          330.     In this case, if a valuation professional were to determine TransCare’s going-

 concern value (if any) in January or February 2016, he would be required to deduct any capital

 needed to maintain TransCare as a going concern on the Valuation Dates. (Id. at 23:15–20.)

          331.     Arnold did not do so. (Id. at 23:5–24:5.)

                   C.       Arnold’s Rebuttal Testimony

          332.     The Trustee recalled Arnold to offer rebuttal testimony in which he claimed to have

 investigated certain of Dunn’s critiques involving his use of Envision and Air Methods as

 comparable companies.

          333.     Specifically, Arnold looked for new guideline companies and compared their

 multiples to Envision and Air Methods. (Aug. 14 AM Tr. 48:4–49:24.)

          334.     Arnold explained that this consisted of selecting from a database companies that he

 claimed were in “TransCare’s industry,” filtering those companies down to a group of 69 based on



 13
    Arnold’s reliance on the multiples implied by certain purported indications of interest in TransCare in 2015 was
 similarly inappropriate. Arnold acknowledged that the so-called expressions of interest in TransCare from 2015 did
 not actually inform his views. (July 24 Tr. 116:24–117:8.) Even if they did, National Express’s LOI for the paratransit
 business indicated a purchase price of, at most, $6 to $7 million for a business that was producing $3.5 to $4 million
 of EBITDA (see ¶¶ 47–48, supra), thus implying a multiple of only 1.7x to 1.75x.

                                                          47


                                                       A2405
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  62 ofDocument
                                                                         569
                                   Pg 59 of 109




 certain filtering “rules,” and then further filtering the companies to a group of 34. (Id. at 48:4–24,

 60:9–15, 64:21–65:1.)

        335.    With the group of 69 and smaller set of 34 companies, Arnold set further filtering

 “rules” to find subsets of those companies that met Arnold’s definition of being either smaller,

 distressed, low operating, or undercapitalized. (Id. at 52:19–53:25.)

        336.    Arnold concluded that “the range of multipliers emerging from Mr. Greenberg’s

 analysis is . . . confirmed by looking at the” multiples of companies in the various subsets. (Id. at

 54:19–55:1.)

        337.    There are several serious flaws with Arnold’s rebuttal work:

        338.    First, although Arnold claimed the 69 companies are a “broader set of comparable

 guideline companies,” he later admitted that, in fact, he has “no opinion, one way or the other, as

 to whether any of these 69 [companies, including any of his subset of 34] actually are comparable

 guideline companies for TransCare.” (Id. at 64:21–65:22 (emphasis added).)

        339.    Indeed, only one of the 69 was an ambulance company. (Id. at 62:18–63:3.)

        340.    Simply put, an expert cannot give an opinion based on supposed comparable

 company metrics when he has no opinion about whether those companies actually are comparable

 to the one being valued.

        341.    Second, Arnold claimed to select the filters and subsets based on some “rule,” but

 he admitted on cross examination that he created the “rule” himself and that the rule was really

 any criteria that he “felt” was reasonable. (Id. at 63:14–64:20.)

        342.    Third, TransCare’s financial condition was often far worse than all (or nearly all)

 of the companies in a given subset. (Id. at 68:5–76:5.)



                                                  48


                                                A2406
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  63 ofDocument
                                                                         569
                                   Pg 60 of 109




                                          CONCLUSIONS OF LAW

          XV.      The Trustee’s Breach of Fiduciary Duty Claim14

          343.     Directors of a Delaware corporation owe a “triad” of duties. Official Comm. of

 Unsecured Creditors of Fedders N. Am., Inc. v. Goldman Sachs Credit Partners L.P. (In re

 Fedders N. Am., Inc.), 405 B.R. 527, 539 (Bankr. D. Del. 2009) (internal citation omitted).15 “This

 triad is composed of the duty of care, the duty of loyalty, and the duty to act in good faith.” Id.

          344.     The Trustee does not assert that Tilton breached her duty of care (nor could he). As

 detailed below, Tilton exercised great care in evaluating a potential third-party sale of TransCare,

 including by retaining CMAG, negotiating with Wells Fargo and ultimately concluding—based in

 large part on CMAG’s analysis—that TransCare could not survive a sale process.

          345.     The Trustee instead asserts a claim for breach of the duties of loyalty and good faith

 based on: (i) Tilton’s alleged conduct in pursuing the OldCo/NewCo Restructuring and (b) Tilton’s

 alleged failure to take steps to ensure TransCare complied with its obligations under the WARN

 Acts and federal/state payroll tax laws.16 (Final Pre-Trial Order (“FPTO”) ¶ 184.) As set forth

 below, this Court finds that Tilton did not breach either duty.

          A.       Tilton’s Actions Prior to February 9, 2016 Were a Proper Exercise of Her
                   Fiduciary Duties

          346.     As a threshold matter, the Trustee contends that the “entire fairness” standard

 applies to Tilton’s actions from the moment she determined to explore a sale or restructuring of



 14
    Because the Trustee’s breach of fiduciary duty claim is non-core, the conclusions of law stated herein are proposed
 conclusions. 28 U.S.C. § 157(c).
 15
    The Trustee’s breach of fiduciary duty claim arises under Delaware law because TransCare is a Delaware
 corporation. See Edgar v. MITE Corp., 457 U.S. 624, 645 (1982).
 16
    In the Amended Complaint, the Trustee’s breach of fiduciary duty claim was also focused on certain third-party
 inquiries about TransCare’s assets in 2015 that Tilton chose not to pursue. (Am. Compl. ¶¶ 3–4, 40–47, 52–59.) The
 Trustee has since abandoned this theory of liability, and so the Court will not address it. (Aug. 14 PM Tr. 20:16–21.)
                                                          49


                                                       A2407
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  64 ofDocument
                                                                         569
                                   Pg 61 of 109




 TransCare in mid-December 2015 through February 24, 2016, the date on which the Article 9

 foreclosure documents were executed. (FPTO ¶ 181.) The Trustee, however, misstates the law in

 this regard. A review of Delaware fiduciary duty jurisprudence, and the testimony and documents

 presented at trial, demonstrate that the entire fairness standard only applies to Tilton’s conduct on

 and after February 9. That is because, as discussed below, before February 9, Tilton took steps to

 put the Company in a position to be sold to a third party, including retaining an outside

 restructuring firm to help guide TransCare through the process, engaging in a continuing dialogue

 with Wells Fargo about the bank providing the financing TransCare needed to continue operating

 as a going concern through a sale process and reviewing stabilization plans and budgets prepared

 by CMAG and others, with the assistance of TransCare management. Those actions simply cannot

 be viewed as self-interested, a pre-requisite condition to the application of entire fairness review.

                 i. Standard of Review

            347.     Breach of fiduciary duty claims are evaluated under standards of review and

 conduct. In re Trados Inc. S’holder Litig., 73 A.3d 17, 35 (Del. Ch. 2013). “The standard of

 conduct describes what directors are expected to do and is defined by the content of the duties of

 loyalty and care. The standard of review is the test that a court applies when evaluating whether

 directors have met the standard of conduct. It describes what a plaintiff must first plead and later

 prove to prevail.” Id. at 35–36.

            348.     There are three levels of review when evaluating corporate fiduciary decision-

 making: the business judgment rule, enhanced scrutiny, and entire fairness.17 Reis v. Hazelett

 Strip–Casting Corp., 28 A.3d 442, 457 (Del. Ch. 2011).



 17
      Neither side contends that the Court should apply enhanced scrutiny review here.
                                                           50


                                                         A2408
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  65 ofDocument
                                                                         569
                                   Pg 62 of 109




        349.    Inherent in the business judgment rule is the presumption that “in making a business

 decision the directors of a corporation acted on an informed basis, in good faith and in honest

 belief that the action taken was in the best interests of the company.” Roselink Inv’rs, LLC v.

 Shenkman, 386 F. Supp. 2d 209, 216 (S.D.N.Y. 2004) (citation omitted) (applying Delaware law).

        350.    “[T]he business judgment presumption is a rule of evidence that places the initial

 burden of proof on the plaintiff.” Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1162 (Del.

 1995). To rebut the business judgment rule, the plaintiff must introduce evidence showing a

 director confronted actual conflicts of interest in making the challenged decision or otherwise acted

 in her own self-interest. Trados, 73 A.3d at 36; Roselink, 386 F. Supp. 2d at 217. If the plaintiff

 fails to meet this burden, the business judgment rule will attach to protect the director’s decision,

 unless that decision “cannot be ‘attributed to any rational business purpose.’” Cede & Co. v.

 Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993) (citation omitted), decision modified on

 reargument, 636 A.2d 956 (Del. 1994). Only if the business judgment rule has been rebutted can

 a court examine a director’s decision under the “entire fairness” standard.

            ii. Tilton’s Actions Prior to February 9 Are Subject to and Protected by the
                Business Judgment Rule

        351.    The Trustee has not carried his burden of proving that, before February 9, Tilton

 was on both sides of a transaction at issue in his fiduciary duty claim or otherwise acted in her self-

 interest at the expense of TransCare. Trados, 73 A.3d at 36; Roselink, 386 F. Supp. 2d at 217.

        352.    Instead, the evidence shows that Tilton engaged in two distinct decision-making

 processes during this time period. First, from mid-December 2015 through February 5, 2016,

 Tilton explored engaging in a marketed sale process to a third-party buyer. (Proposed Findings of

 Fact (“PFOF”) ¶¶ 71–142.) To that end, she retained CMAG as TransCare’s financial advisor


                                                   51


                                                A2409
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  66 ofDocument
                                                                         569
                                   Pg 63 of 109




 (reporting directly to her as TransCare’s director) and was informed by CMAG’s conclusions and

 recommendations. (PFOF ¶¶ 91–97, 107–31, 136–42.) That work, and other work performed by

 Patriarch Partners and PPMG personnel, revealed the magnitude of TransCare’s financial and

 operational crisis and that it could not continue operating without an immediate and substantial

 new cash infusion. (PFOF ¶¶ 99–142.) By February 5, after having explored and evaluated a

 potential sale process, Tilton determined based on CMAG’s work that a sale of TransCare was not

 feasible, due in large part to the rapidly deteriorating condition of the Company—it simply could

 not survive until a sale. (PFOF ¶¶ 136–42.)

        353.    It was only after Tilton made this decision that she and her team, along with CMAG

 and TransCare senior executives, began working on a “bottom up” plan that took out the “losing

 contracts” and was built around TransCare’s profitable business divisions—i.e., the beginning of

 the process through which the OldCo/NewCo Restructuring was developed. (PFOF ¶¶ 162–63.)

 Tilton had not approved of any restructuring plan for TransCare as of February 7. (PFOF ¶ 164.)

 The earliest evidence of Tilton approving of, or sharing the OldCo/NewCo Restructuring with a

 third party, is her communications with Wells Fargo on February 9. (PFOF ¶¶ 165–67.)

        354.    Tilton could not have been acting in her own self-interest or standing on all sides

 of the OldCo/NewCo Restructuring before February 9 because, prior to that date, the transaction

 had not yet been developed (much less pursued). It follows then that the business judgment rule

 applies to Tilton’s actions before that date. Roselink, 386 F. Supp. 2d at 216–17.

        355.    Tilton’s decision to explore, but ultimately not move forward with, a sale process

 prior to February 9 was a reasonable exercise of her business judgment. The evidence supports

 Tilton’s conclusion (on February 5) that TransCare could not survive a sale process. For example,

 by January 14, CMAG (the acting CRO and restructuring experts) concluded that TransCare

                                                 52


                                               A2410
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  67 ofDocument
                                                                         569
                                   Pg 64 of 109




 “require[d] a substantial amount of [new money] funding if the business [was] going to survive,”

 and that such funding was “absolutely necessary in order to keep the business as an ongoing

 enterprise.” (PFOF ¶¶ 110–11 (emphasis added).)

        356.    Likewise, in its January 27 Executive Summary, CMAG cautioned that the plan it

 was then recommending, in addition to requiring millions in new cash from Tilton, had a high

 “execution risk” and that “ultimate payback on the incremental investment [was] uncertain.”

 (PFOF ¶¶ 123–27.) Wells Fargo was also skeptical of the Company’s ability to survive through a

 sale process and shared in Tilton’s ultimate conclusion that a sale was not viable. (PFOF ¶¶ 84,

 165–69.)

        357.    In sum, Tilton, working with CMAG and others, appropriately pursued a potential

 sale of TransCare until it became apparent – based largely on CMAG’s work—that the Company

 would not be able to continue as a going concern for long enough to sell it for value. It was only

 then (starting on February 9) that she determined—again working with CMAG, Wells Fargo and

 others—to pursue the idea of the OldCo/NewCo Restructuring.

        B.      Tilton’s Dealings in Respect of the OldCo/NewCo Restructuring Satisfy the
                “Entire Fairness” Standard

        358.    The parties do not dispute that the OldCo/NewCo Restructuring is subject to review

 under the entire fairness standard and that Tilton had the burden of demonstrating entire fairness.

 The evidence presented by Tilton was sufficient to satisfy that burden.

        359.    Under the entire fairness standard, the court reviews a director’s decision to ensure

 it is entirely fair to the corporation’s stakeholders. See Cinerama, Inc., 663 A.2d at 1163. “A

 determination that a transaction must be subjected to an entire fairness analysis is not an

 implication of liability.” Trados, 73 A.3d at 55 (internal quotation and citation omitted).


                                                 53


                                               A2411
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  68 ofDocument
                                                                         569
                                   Pg 65 of 109




         360.     In examining entire fairness, courts look at two component pieces: procedural

 fairness (fair dealing or process) and substantive fairness (fair price). See Weinberger v. UOP,

 Inc., 457 A.2d 701, 711 (Del. 1983). Whether a transaction is entirely fair depends heavily on the

 facts of a particular case. Cinerama, Inc., 663 A.2d at 1140. The Court is ultimately called upon

 to make a unitary fairness conclusion based upon the totality of the circumstances. Emerald

 Partners v. Berlin, 2003 WL 21003437, at *22 (Del. Ch. Apr. 28, 2003), aff’d, 2003 WL 23019210

 (Del. Dec. 23, 2003). Indeed, entire fairness can be found notwithstanding a court’s conclusion

 that a director did not follow a fair process. Trados, 73 A.3d at 76–78 (transaction entirely fair,

 notwithstanding that directors did not follow a fair process, where evidence showed that deeply

 distressed company could not have obtained better result for stakeholders).

         361.     Here, the set of circumstances in which the Court must evaluate the fairness of the

 OldCo/NewCo Restructuring is atypical. That is because much of the Delaware fiduciary duty

 jurisprudence involves an assessment of the entire fairness of a transaction involving relatively

 healthy companies. See, e.g., Weinberger, 457 A.2d at 704–08 (involving the merger of two

 publicly traded companies and a transaction of millions of shares at $21 per share); Gelfman v.

 Weeden Inv’rs, L.P., 859 A.2d 89, 94 (Del. Ch. 2004) (assessing fairness of transaction made by

 directors “at a time when [the Company] was thriving” and “when no exigency required” it).

         362.     But that was simply not TransCare’s reality in February 2016. TransCare was in

 substantial distress. Indeed, by January, CMAG described its work for TransCare as “fighting

 daily fires and working to hold the business and organization together.” (PFOF ¶ 119.) When

 viewed, as the Court must, against this backdrop of a rapidly failing company, the evidence shows

 that Tilton’s actions in forming Transcendence and foreclosing on the Subject Collateral were

 entirely fair.

                                                  54


                                                A2412
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  69 ofDocument
                                                                         569
                                   Pg 66 of 109




 The OldCo/NewCo Restructuring Was the Product of Fair Dealing

        363.    A fair process “embraces questions of when the transaction was timed, how it was

 initiated, structured, [and] negotiated.” Weinberger, 457 A.2d at 711. The cornerstone of the

 Trustee’s claim is that Tilton “deprived TransCare of the ability to monetize TransCare’s assets as

 a going concern” when she “execut[ed] the Transcendence transaction” in February 2016. (FPTO

 ¶ 182.) This contention assumes that TransCare could in fact continue to operate as a going

 concern at the time of the transaction absent new money funding that Tilton was not required to

 personally provide and absent continued funding that, despite Tilton’s efforts, Wells Fargo was

 unwilling to provide.

        364.    The weight of the evidence presented at trial supports the opposite finding. At the

 time of the transaction, TransCare had lost its ABL lender, was in default under its loan

 agreements, was about a million dollars behind on payroll taxes and had no cash available to

 independently make payroll. (PFOF ¶¶ 60–61, 66, 161, 187, 193–94.)

        Timing of the Transaction

        365.    By late 2015 and into 2016, TransCare lacked sufficient capital to continue

 operations absent new working capital financing. (PFOF ¶¶ 60–61, 72, 110–11, 114–16, 136–38.)

 The evidence shows that such financing was not available for at least three reasons. First,

 TransCare could no longer rely on Wells Fargo. By October 2015, Wells Fargo had issued the

 Non-Renewal Notice to TransCare, the Wells Fargo ABL Agreement was set to expire on January

 31, 2016 (on which date the entire outstanding balance of approximately $13 million would be

 due and owing), and Wells Fargo had no intention of continuing to fund TransCare as a going-

 concern. (PFOF ¶¶ 60–62, 76, 169.)



                                                 55


                                              A2413
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  70 ofDocument
                                                                         569
                                   Pg 67 of 109




        366.    Second, the only new money financing CMAG (TransCare’s acting CRO) or Wells

 Fargo proposed was from Tilton herself.                 (PFOF ¶¶ 85, 123–25 (PX_175, at

 CM_TC2018_0002114 (“To have a chance of a turnaround, TransCare needs an immediate

 incremental pledge of support from Patriarch totaling $7.5M+ excluding 2016 term [loan]

 interest” (emphasis added)).); see also JX_82, at PP–TRBK0048227 (indicating that Wells Fargo

 “expect[ed] that any past due payroll and payroll taxes w[ould] be funded by Patriarch”)

 (emphasis added).) But Delaware law is clear that Tilton had no fiduciary obligation to provide

 any money to TransCare, let alone the many millions of dollars necessary for it to continue

 operations. See Thorpe v. CERBCO, Inc., 1993 WL 443406, at *7 (Del. Ch. Oct. 29, 1993)

 (“[C]ontrolling shareholders, while not allowed to use their control over corporate property or

 processes to exploit the minority, are not required to act altruistically towards them.”).

        367.    Moreover, implicit in the CMAG plan requiring new money financing from Tilton

 and only Tilton was that firm’s understanding that third-party financing was not a viable option,

 particularly as Tilton, her team at Patriarch Partners and PPMG, TransCare management and

 CMAG were engaged only in preliminary discussions about whether and how TransCare could

 effect a turnaround. (PFOF ¶ 125 (“Nobody was going to lend into this without any visibility to a

 future, any projections or any plan. There was only one place that money could possibly come

 from and that would have been me.”).) Notably, there is no evidence that CMAG recommended

 to Tilton that TransCare should seek financing from a third party or that CMAG ever sought to do

 so on TransCare’s behalf. This is not surprising given that, in mid-February 2016, CMAG’s

 Landeck told Tilton and others that he “WOULD NOT PUT ONE PENNY OF [HIS] PERSONAL

 MONEY INTO THIS COMPANY. THIS IS A BLACK HOLE.” (PFOF ¶ 191 (DX_195, at PP–

 TRBK0078647 (emphasis in original)); see also Aug. 13 PM Tr. 85:17–23.) Again, the fact that

                                                  56


                                                A2414
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  71 ofDocument
                                                                         569
                                   Pg 68 of 109




 CMAG was retained by Tilton for its restructuring expertise and acted as TransCare’s CRO cannot

 be overstated. Its views and recommendations, and what it did not recommend or do itself, are a

 critical part of the circumstances in which entire fairness must be judged.

        368.    Third, no evidence was presented to indicate that TransCare could have attracted

 third-party financing during the two weeks Tilton was pursuing the OldCo/NewCo Restructuring

 (i.e., the period during which the entire fairness standard applies). TransCare’s assets were already

 pledged in full to multiple secured lenders. (PFOF ¶¶ 22, 31, 158.) Thus, there was nothing to

 offer a new lender as collateral. TransCare was also in default of the Wells Fargo ABL Agreement

 and the TLA. (PFOF ¶¶ 67, 217.) Moreover, a prospective new lender would also discover that

 TransCare did not have timely or accurate financial statements and had no audited financial

 statements for 2014 or 2015. (PFOF ¶¶ 42, 67.) Indeed, TransCare’s failure to maintain accurate

 and timely financials contributed heavily to the deterioration of the relationship with Wells Fargo.

 (PFOF ¶¶ 42–44, 67.) CMAG also understood the limits of TransCare’s financial reporting

 systems, cautioning that it had “worked diligently to develop the most accurate financial picture

 of the Company possible given the limitations of the Company’s accounting systems and financial

 reporting.” (PFOF ¶ 120 (emphasis added).) It requires an impossible stretch of imagination to

 believe that a new lender would be willing to lend in a subordinated position on an emergency

 basis based on dated and unreliable financials.

        369.    Additionally, by February 9, TransCare’s business was in dire straits, as CMAG

 repeatedly noted. (PFOF ¶¶ 110–30, 136–141 (PX_185, at CM_TC2018_0002546 (“cash situation

 is dire and not improving”); see id. at CM_TC2018_0002544 (“We [at CMAG] have been telling

 this group for some time . . . that TC could not continue operations without a significant infusion

 of cash”).)   The CMAG Executive Summary also described the “[c]urrent void in Senior

                                                   57


                                               A2415
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  72 ofDocument
                                                                         569
                                   Pg 69 of 109




 Management leadership” and that “[v]irtually all key customers [were] pursuing or considering

 replacement options.” (PFOF ¶ 117.)

        370.    Moreover, the entire outstanding loan balance on the Wells Fargo ABL Agreement

 could be called on a moment’s notice. (PFOF ¶ 62.) Thus, a new lender would have had to both

 refinance the Wells Fargo ABL Agreement and extend millions of dollars in immediately available

 funds just to keep TransCare alive. (PFOF ¶¶ 62, 110–11, 136–38.) All of this would have been

 clear to a prospective third-party financing source from even minimal diligence. Under these

 circumstances, the notion that a ‘White Knight’ lender might “risk significant capital . . . before a

 turnaround c[ould] show meaningful positive results” has no evidentiary support. (PFOF ¶ 126.)

        371.    At bottom, fairness must be measured in context. See, e.g., S. Muoio & Co. LLC v.

 Hallmark Entm’t Invs. Co., 2011 WL 863007, at *11 (Del. Ch. Mar. 9), aff’d, 35 A.3d 419 (Del.

 2011); In re Nine Sys. Corp. S’holders Litig., 2014 WL 4383127, at *1 (Del. Ch. Sept. 4, 2014)

 (“[E]ntire fairness standard of review is principally contextual. That is, there is no bright-line rule

 on what is entirely fair”) (emphasis in original), aff’d sub nom. Fuchs v. Wren Holdings, LLC, 129

 A.3d 882 (Del. 2015). Here, that requires that the Court take into account the economic realities

 facing TransCare at the time of the OldCo/NewCo Restructuring; that is, a company in deep

 distress, operating at the daily discretion of its ABL lender, and losing key customers on a nearly

 daily basis. (PFOF ¶¶ 187–200.) In this context, Tilton developed a fair plan to salvage as much

 of TransCare as possible and maximize value for stakeholders. See S. Muoio & Co., 2011 WL

 863007, at *11 (finding fair process because “there was no tangible way that Crown would be able

 to meet its debt obligations when they were due, and that Crown had no real options other than a

 recapitalization or bankruptcy. Given the fact that Crown’s debt crisis had developed over the



                                                   58


                                                A2416
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  73 ofDocument
                                                                         569
                                   Pg 70 of 109




 years with unprofitable and not-promising operations, it is evident that Crown did not have a

 solution that would provide a better opportunity for future value than a recapitalization.”).

        372.    Indeed, the evidence shows that, by February 9, liquidation was the Company’s

 only available option. (PFOF ¶¶ 140 (PX_185, at CM_TC2018_0002543 (“the old money is

 essentially only worth what a liquidation (closure or liquidation sale) would yield”)), 170.) See

 Trados, 73 A.3d at 77 (finding fair process where company “did not have a realistic chance of

 generating sufficient return to escape the gravitational pull of the large liquidation preference and

 cumulative dividend,” “face[d] risks,” and “external threats were becoming more serious”);

 Blackmore Partners, L.P. v. Link Energy LLC, 864 A.2d 80, 85–86 (Del. Ch. 2004) (recognizing

 that entire fairness standard could be met if defendants could prove that “there was no future for

 the business and no better alternative for the unit holders”).

        OldCo/NewCo Restructuring Negotiations

        373.    Moreover, the manner in which the OldCo/NewCo Restructuring was developed

 was fair. The evidence shows that Tilton and her team engaged in an open, coordinated, and arms-

 length process involving Wells Fargo and its counsel, TransCare’s restructuring counsel,

 TransCare management, and CMAG, to create a viable restructuring plan for TransCare. (See,

 e.g., PFOF ¶¶ 180–86; JX_84, at WF TC_00000052 (“If you would like to send any of your Wells

 people or your own financial advisors to work with us, we would welcome them here.”).) From

 February 9 through February 24, Tilton engaged in almost daily discussions with Wells Fargo and

 shared with Wells Fargo wind-down models and budgets prepared by her team, with the input of

 CMAG and TransCare management. (PFOF ¶¶ 181–82, 184–86, 205–07.) TransCare’s counsel

 was also engaged in continued dialogue with Wells Fargo’s counsel. (PFOF ¶¶ 183, 206; DX_147,

 at PP–TRBK0091632 (“We also are having Otterbourg continue their dialogue with Curtis

                                                  59


                                                A2417
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  74 ofDocument
                                                                         569
                                   Pg 71 of 109




 regarding the legal process/structure of carving out the proposed Newco entities.”).) The evidence

 shows that the negotiations were intense and adversarial, with Wells Fargo holding and exercising

 considerable bargaining power. (PFOF ¶¶ 181–83, 188, 192, 195–96, 205–07.)

        Structure of the Transaction

        374.    The OldCo/NewCo Restructuring was also structured fairly. As step one, PPAS

 (as administrative agent) would foreclose on and recover the Subject Collateral, as it had a right to

 do under the operative loan agreements because TransCare was in default, and then transfer those

 assets to Transcendence. (PFOF ¶ 172.) Thereafter, Tilton would, through her own voluntary

 personal financing, save jobs by operating certain business lines with the Subject Collateral.

 (PFOF ¶¶ 172, 202–04; JX_93 (“We are trying to save 700 jobs”).) The Term Loan Lenders would

 also receive a pro rata equity stake in Transcendence, which would provide them a potential upside

 to stem the losses on their loan to TransCare. (PFOF ¶¶ 208–15.) At the same time, TransCare’s

 obligations to Wells Fargo would be satisfied through its continued collection of accounts

 receivable and the value of OldCo assets would be maximized through an orderly wind-down to

 be run by a chief restructuring officer. (PFOF ¶¶ 176–78; id. ¶ 177 (“[W]e were hiring our own

 CRO to . . . run th[e] company during the wind-down to make sure that we could maximize all the

 value from OldCo beyond just w[hat] Wells would collect.”).)

        Tilton’s Decision Not to Cold Call Potential Third-Party Buyers
        Did not render the Process Unfair

        375.    At trial, the Trustee argued that the process was unfair because Tilton did not make

 phone calls to see if any third party was interested in buying TransCare. In so arguing, the Trustee

 ignores that a process need not be perfect in order to be fair. See Cinerama, 663 A.2d at 1179

 (citation omitted) (“‘Perfection is not possible, or expected’ as a condition precedent to a judicial


                                                  60


                                               A2418
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  75 ofDocument
                                                                         569
                                   Pg 72 of 109




 determination of entire fairness.”); ACP Master, Ltd. v. Sprint Corp., 2017 WL 3421142, *29 (Del.

 Ch. July 21, 2017) (“The outcome had blemishes, even flaws, but it was entirely fair.”), aff’d, 184

 A.3d 1291 (Del. 2018). “In any event, claims of flawed process are properly brought as duty of

 care, not loyalty, claims,” Greene v. N.Y. Mercantile Exch., Inc. (In re NYMEX S’holder Litig.),

 2009 WL 3206051, at *7 (Del. Ch. Sept. 30, 2009), and here the Trustee did not sue Tilton for

 breaching her duty of care.

        376.    Moreover, implicit in the Trustee’s argument on this point is the assumption that a

 traditional sale process was unnecessary because TransCare could have been sold as a going

 concern for reasonable value on an expedited basis, without any marketing of the Company or

 allowing time for buyer diligence. But there is no record evidence whatsoever to support that

 assumption.

        377.    To begin with, any sale process required the support of TransCare’s secured lenders

 because TransCare’s assets could not be sold free and clear without their consent. (PFOF ¶¶ 24–

 25, 32.) Notably, however, by February 9, none of the scenarios under which Wells Fargo was

 contemplating providing continued financing to TransCare included a marketed sale process or,

 for that matter, TransCare continuing to operate as a going concern. (PFOF ¶¶ 165–69; JX_84, at

 WF_TC_0000053 (transmitting the terms under which “Wells Fargo would consider financing

 TransCare on an orderly wind down basis”).)

        378.    Moreover, for the same reasons why it was unreasonable to believe a third-party

 lender would have provided funding to the Company at this time (as just discussed), it was also

 unrealistic to think a ‘White Knight’ would buy TransCare in the near term, particularly “given the

 limitations of the Company’s accounting systems and financial reporting.”           (PFOF ¶ 120

 (emphasis added).) As the Trustee’s expert, Arnold, admitted, buyers need valid numbers. (July

                                                 61


                                              A2419
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  76 ofDocument
                                                                         569
                                   Pg 73 of 109




 24 Tr. 73:25–74:4 (“Q: Because if you’re a buyer, and you’re doing diligence, and you’re trying

 to figure out whether the investment is worth it you need to know that you have reliable numbers,

 right? A: You certainly want reliable numbers. I totally agree.”).) See Cinerama, 663 A.2d at

 1140–41 (finding process entirely fair because, “while the company was not shopped[,] there is no

 indication in the record that more money was possible from [a controlling stockholder] or likely

 from anyone else”).

        379.    To be sure, TransCare received certain expressions of interest in some or all of

 TransCare throughout 2015. However, the notion that any of these companies would have been

 ready and willing to immediately purchase TransCare (without due diligence) for an amount

 materially greater than liquidation value is simply not plausible. First, the 2015 inquiries were

 “blind”; they were made by parties that had not performed any due diligence on TransCare. (PFOF

 ¶¶ 54–55; JX_40, at PP–TRBK0030761 (contemplating the “[c]ompletion of customary due

 diligence”).) Any due diligence process would have taken weeks, if not months, and would have

 revealed that, even with a substantial cash infusion, the projected EBITDA “forecast [was] low”

 and “valuation at end of year would not be that compelling.” (PFOF ¶ 141.) On that point, the

 Trustee’s expert, Dr. Arnold, admitted that any sale would not happen overnight; at a minimum

 “there’s still going to be a diligence period.” (PFOF ¶ 292.)

        380.    Second, there is no evidence CMAG recommended to Tilton that she divert

 resources to looking for prospective third-party purchasers, including those who had previously

 made inquiries of TransCare, for what would have amounted to an emergency sale. There is

 similarly no evidence that CMAG itself was making such inquiries during this two-week period.

 Indeed, CMAG did not recommend in its Executive Summary that TransCare engage in a sale

 process either in the short term or the medium term. (PFOF ¶ 128.)

                                                 62


                                              A2420
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  77 ofDocument
                                                                         569
                                   Pg 74 of 109




        381.    There is also no evidence that, by not ‘picking up the phone,’ Tilton was trying to

 benefit herself or putting her own interests before those of other stakeholders. On the contrary,

 the evidence shows that the actions taken by Tilton were believed to be in the best interests of all

 stakeholders. (PFOF ¶¶ 176–77 (Aug. 13 PM Tr. 78:22–25 (CRO would “run th[e] company

 during the wind-down to make sure that we could maximize all the value from OldCo beyond just

 w[hat] Wells would collect.”)), 182, 215; see also JX_93, at PP-TRBK0051380 (“We are trying

 to save 700 jobs and pay [Wells Fargo] cash”).) Moreover, in order for the three divisions that

 were to continue as NewCo to operate, the divisions would require the support of its vendors and

 thus would need to pay them any amounts then due and owing.

        382.    The Trustee asks the Court to assess the fairness of Tilton’s decision not to divert

 critical resources to cold calling potential buyers in a vacuum. The Court, however, cannot ignore

 that the Company was essentially in a death spiral during the two-week period at issue. (PFOF ¶¶

 187–200.) Tilton provided convincing testimony that simply keeping TransCare together was a

 daily challenge that even with the required devotion of extensive resources by her and her team

 continued to freefall. (Aug. 13 AM Tr. 23:4–6 (“The company was in a free fall with an ABL

 lender who was refusing to fund on a day-to-day basis.”); Aug. 13 PM Tr. 94:11–17 (describing

 the “35 to 40 people” who “had been working for weeks” trying to save TransCare); id. at 99:18–

 20 (describing the loss of two contracts during the two-week period as a “big hit” because they

 generated about $2.5 million of EBITDA).) CMAG’s reports even prior to February 9 also

 reflected severely distressed conditions. (See, e.g., PFOF ¶ 119 (CMAG was “fighting daily fires

 and working to hold the business and organization together”); see also July 22 AM Tr. 119:23–

 120:4.) In the context of what was actually happening at TransCare during the relevant two-week

 period in February, the evidence compels the conclusion that Tilton’s decision was entirely fair.

                                                 63


                                               A2421
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  78 ofDocument
                                                                         569
                                   Pg 75 of 109




                                              *****

       383.     In sum, whether or not a process was fair is dictated by the specific facts and context

 of each case. This case does not present a situation where insiders made millions by engineering

 a self-dealing transaction through false or misleading pretenses or cooked books. Tilton, in fact,

 lost millions and there is simply no evidence that she favored her own interests over those of other

 stakeholders. On the contrary, the evidence is uniform that she undertook the OldCo/NewCo

 Restructuring in an effort to save jobs and otherwise maximize value for TransCare’s creditors.

 Most importantly, the evidence demonstrates beyond doubt that the only other option she had was

 to liquidate the Company. In this regard, the fact that the outside restructuring professionals who

 acted as TransCare’s CRO—CMAG—did not recommend any other course of action that did not

 involve Tilton funding millions of her own money into what CMAG repeatedly acknowledged was

 a ‘black hole’ compels the conclusion that Tilton acted fairly here.

 The Price Paid for the Subject Collateral Was Fair

        384.    TransCare also received a “fair price” for the Subject Collateral. Fair price “relates

 to the economic and financial considerations relied on when valuing the purchase price” of the

 assets. In re LNR Prop. Corp. S’holders Litig., 896 A.2d 169, 178 n.52 (Del. Ch. 2005). A fair

 price is one that falls within the range of reasonable values, even “at the lowest level in a broad

 range of fairness.” Kahn v. Tremont Corp., 694 A.2d 422, 432 (Del. 1997).

        385.    Elements that affect fair price include the financial condition of the company whose

 assets are being valued. S. Muoio & Co, 2011 WL 863007, at *16. Put otherwise, an assessment

 of fair price must take into consideration “the economic reality” which TransCare faced—i.e., a

 business on the brink of liquidation. Id. at *17 (“[T]reating Crown as if it had no liquidity crisis

 would require me to ignore the credible evidence adduced at trial. This I cannot do.”).

                                                  64


                                               A2422
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  79 ofDocument
                                                                         569
                                   Pg 76 of 109




          386.     This concept is well-understood under Delaware law. See, e.g., In re Vision

 Hardware Grp., Inc., 669 A.2d 671, 677 (Del. Ch. 1995) (“[T]he evidence shows conclusively that

 but for the TCW proposal and its effectuation, Better Vision was a going concern heading

 immediately into bankruptcy and, unless new credit was made available, liquidation. This fact has

 very basic importance in determining the fair value of Better Vision stock.”); In re Hanover Direct,

 Inc. S’holders Litig., 2010 WL 3959399, at *3 (Del. Ch. Sept. 24, 2010) (“[T]he company was in

 fact ‘under water’ at the time of the merger. Accordingly, a merger price above $0.00 (in this case,

 $0.25 per share) was entirely fair.”)18; S. Muoio & Co., 2011 WL 863007, at *16 (“[A]bsent the

 Recapitalization [the challenged transaction], Crown would not have survived long enough to

 realize any future value, much less value above the level of Hallmark’s debt. Thus, without a

 recapitalization, Crown was facing insolvency and its equity was worthless.”).

          387.     As discussed, on February 24, 2016, TransCare could not continue operating as a

 going concern absent a substantial voluntary cash infusion. (See, e.g., PFOF ¶¶ 110–11, 136–38,

 187–94.) As such, the Subject Collateral necessarily could not have been worth more than

 liquidation value. See S. Muoio & Co., 2011 WL 863007, at *16–17 (explaining that, because

 company “was on the brink of bankruptcy and had no ability to refinance its debt,” the

 “corporation’s long-term, ‘going concern’ value becomes irrelevant and instead its value in

 bankruptcy becomes the relevant metric for determining fair value”). That being the case, the $2.4

 million that the Trustee obtained through liquidating the Subject Collateral reflects a fair price for

 the assets. (See In re TransCare Corporation, 16–10407–smb, Dkt. Nos. 57, 58; PX_282, at

 Exhibit 13). Because Tilton’s price ($10 million) was nearly five times that amount, it was fair.


 18
   Although Hanover considered fair value in the context of an appraisal action, “the ‘fair price’ aspect of the unitary
 entire fairness standard is widely regarded as requiring a valuation analysis equivalent to the ‘fair value’ inquiry in an
 appraisal.” Reis v. Hazelett Strip–Casting Corp., 28 A.3d 442, 461 (Del. Ch. 2011).
                                                            65


                                                         A2423
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  80 ofDocument
                                                                         569
                                   Pg 77 of 109




        388.    An assessment of the approach Tilton employed to arrive at the $10 million figure

 similarly shows it was fair. (PFOF ¶¶ 228–65.) Tilton determined what price to pay for the Subject

 Collateral based on the combined balance sheet for NewCo as of February 13, 2016. (PFOF ¶¶

 229–36.) At that time, it was assumed that NewCo would continue operations of five business

 divisions; thus, the combined balance sheet included all five divisions. (PFOF ¶¶ 231–32.) The

 February 13 NewCo Model showed a balance sheet book value of NewCo assets based on cash

 and cash equivalents, receivables (which Tilton intended to purchase from Wells Fargo and

 contribute to NewCo), inventory, and net PP&E of just under $10 million. (PFOF ¶¶ 232, 236.)

        389.    Given the rapidly deteriorating situation on the ground, by February 24 NewCo

 would operate three divisions—not five—thus reducing the book value of the Subject Collateral,

 including receivables, to approximately $6.25 million. (PFOF ¶¶ 243–46.) Ultimately, however,

 Tilton and Wells Fargo were unable to reach a deal on the purchase of receivables and those

 receivables were excluded from the transaction. (PFOF ¶¶ 205–07, 237.) This further reduced the

 book value calculation to just over $1 million. (PFOF ¶ 248.) Tilton did not adjust the price to

 reflect these changed circumstances.      (PFOF ¶¶ 238, 248, 249.)        As a result, $10 million

 represented an overpayment of the actual book value by a factor of 10.

        390.    This Court has previously held that book value may not equate to fair market value.

 In re Breitburn Energy Partners LP, 582 B.R. 321, 344 (Bankr. S.D.N.Y. 2018) (Bernstein, J.).

 However, book value may reflect a fair price depending on the circumstances.               Rubin v.

 Manufacturers Hanover Tr. Co., 661 F.2d 979, 995 (2d Cir. 1981) (emphasis added) (Although

 the “market value of particular property may” not match “its book value, and the market value of

 certain . . . assets may” be “greater or less than their book value.”) Indeed, courts have recognized

 that book value can actually overstate market value or fair value. See, e.g., Burtch v. Opus, LLC

                                                  66


                                               A2424
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  81 ofDocument
                                                                         569
                                   Pg 78 of 109




 (In re Opus E., LLC), 528 B.R. 30, 88 (Bankr. D. Del. 2015) (finding valuation of contracts and

 physical assets’ book value was fair), aff’d, 698 F. App’x 711 (3d Cir. 2017).19 The $10 million

 purchase price was actually 10x the book value of the Subject Collateral, so any concern that the

 book value understated market value is misplaced in this instance.20, 21

          391.     The finding that Tilton’s book value calculation was fair is bolstered by the fact

 that she understood the limits of book value as a measure of fair market value. Thus, she also used

 a check based on projected cash flow. Specifically, Tilton compared the total acquisition price of

 approximately $22 million against the EBITDA that Tilton and her team projected could be

 generated by the three NewCo divisions during the balance of 2016. (PFOF ¶¶ 253–65.)

          392.     The EBITDA projections that informed Tilton’s check were derived from the

 February 13 NewCo Model and the February 22 NewCo Model, adjusted to account for operating

 expenses that had been excluded from the models, resulting in a projected EBITDA range of $1.8–

 $2.75 million. (PFOF ¶¶ 255–263.) When compared against the $22 million “purchase price,”

 the transaction implied a multiple of 8 to 12x. (PFOF ¶ 263.) This multiple range exceeds the

 multiple Tilton thought generally applied to a healthy company in the industry (7–8x) and further

 validates that $10 million was a fair price where TransCare “was in a free fall, losing contracts

 every day,” and operating “at the absolute breaking point.” (PFOF ¶¶ 116, 194, 264–65.)


 19
    See also Allied Chem. & Dye Corp. v. Steel & Tube Co. of Am., 120 A. 486, 495 (Del. Ch. 1923) (“book value[]
 may, however, be in excess of fair market value.”); Havee v. Belk, 589 F. Supp. 600, 605 (W.D.N.C. 1984) (finding
 fair price for company lacking liquidity was “about 65% of book value”), aff’d, 775 F.2d 1209 (4th Cir. 1985).
 20
    To be sure, the book value of the assets included considerable depreciation. But there is no evidence that those
 values were understated. On the contrary, the record is replete with evidence that TransCare’s ambulance fleet was
 old. (PFOF ¶¶ 118, 99–100 (JX_67, at PP–TRBK0106573).)
 21
    A draft of the TSA (JX_95) contained monthly rates that NewCo would charge to OldCo during the wind-down
 period for the use of certain ambulances, ranging from $525 to $1,700. (Id. at PP–TRBK0044011–18.) Those charges
 do not shed light on whether Tilton’s book value calculation of the Subject Collateral was too low. There is no record
 evidence about the basis for the charges, much less any evidence that Wells Fargo agreed to pay them. Indeed, Wells
 Fargo was not willing to make any payment to NewCo for the use of NewCo assets during the wind-down period.
 (JX_87.) Thus, it cannot be said that the monthly rates in the draft TSA are probative of the value of the vehicles.
                                                          67


                                                       A2425
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  82 ofDocument
                                                                         569
                                   Pg 79 of 109




          393.     The fairness of the $10 million price is also corroborated by other record evidence.

 In particular, the offer for the paratransit division in the LOI from National Express was $6 to $7

 million (only a portion of which was proposed to be paid at closing) for a business that generated

 roughly $3.5 to $4 million in EBITDA at the time the LOI was received. (PFOF ¶¶ 47–51.) That

 proposal thus implied a multiple of no more than 1.75x (and likely less given the time value of

 money)—far less than the 8–12x implied by the Article 9 foreclosure. (PFOF ¶¶ 263, 328.)22

          C.       Tilton Acted in Good Faith in Seeking to Have TransCare Issue WARN Notice

          394.     Finally, Tilton also acted in good faith in taking steps to comply with TransCare’s

 obligations under the WARN Acts.

          395.     As a subsidiary element of the duty of loyalty, a breach of fiduciary duty may be

 found when the fiduciary has failed to act in good faith. Stone v. Ritter, 911 A.2d 362, 370 (Del.

 2006). To succeed on a claim for the breach of the duty of good faith, a plaintiff must demonstrate

 that a fiduciary either: (1) “intentionally act[ed] with a purpose other than that of advancing the

 best interests of the corporation”; (2) “act[ed] with the intent to violate applicable positive law”;

 or (3) “intentionally fail[ed] to act in the face of a known duty to act, demonstrating a conscious

 disregard for his duties.” In re Walt Disney Co. Deriv. Litig., 907 A.2d 693, 755 (Del Ch. 2005),

 aff’d, 906 A.2d 27 (Del. 2006).



 22
     As a general intangible, the MTA Contract was not included in the book value of the three divisions. (Aug. 14 AM
 Tr. 26:8–9.) It was not unfair for Tilton to exclude the value of the MTA Contract from her book-value calculation
 because it had value only if the Company produced cash flow as a going concern. See Geltzer v. Bloom (In re M.
 Silverman Laces, Inc.), 404 B.R. 345, 358 (Bankr. S.D.N.Y. 2009) (rejecting Trustee’s theory that intangible asset
 had value, finding asset’s worth “was premised on SL’s having a positive going concern value” but it was “clear” that
 SL “could not have survived as a going concern”). Moreover, the evidence shows that Tilton did value the MTA
 Contract when cross-checking the book value against the total $22 million “purchase price” (i.e., the $10 million plus
 the $12 million in new working capital to operate Transcendence as a going concern). (Aug. 14 AM Tr. 26:9–11
 (“The MTA contract was not on the balance sheet but the revenues and the income were in the income statement
 which was also used to value.”); id. at 27:6–11 (“The value of the [MTA] contract was valued in the value of New Co
 . . . which was $22 million dollars of capital being put up to buy a little over . . . two million of EBITDA.”).)
                                                          68


                                                       A2426
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  83 ofDocument
                                                                         569
                                   Pg 80 of 109




          396.     Here, the Trustee contends that Tilton “was advised of TransCare’s obligations

 under the WARN Acts . . . and took no steps to comply” with the laws’ requirements. (FPTO ¶

 184(c).) In other words, that Tilton acted with “conscious disregard for [her] responsibilities[.]”

 Brehm v. Eisner (In re Walt Disney Co. Deriv. Litig.), 906 A.2d 27, 64 (Del. 2006).

          397.     A party that bases a breach of fiduciary duty claim on a fiduciary’s conscious

 disregard of her duties bears a heavy burden of proof; the Trustee had to show that Tilton’s conduct

 was “qualitatively more culpable than gross negligence . . . .” Id. at 66. Delaware courts describe

 a conscious disregard of fiduciary duty as equivalent to “adopting a ‘we don’t care about the risks’

 attitude.” In re Walt Disney Co. Derivative Litig., 825 A.2d 275, 289 (Del. Ch. 2003).

          398.     There was no evidence presented at trial to support a finding that Tilton adopted a

 “we don’t care about the risks attitude.” Instead, the testimony and documents presented show the

 opposite: Tilton designed and negotiated an orderly wind-down of the OldCo business lines over

 the course of 90 days in an effort to ensure compliance with the WARN Acts. (PFOF ¶¶ 175,

 182.) The “Progress and Action list” Tilton’s team developed provided for the timely issuance of

 WARN notices to OldCo employees. (PX_206, at PP–TRBK0091293.) Tilton also discussed the

 issue with representatives of Wells Fargo in connection with the parties’ negotiations. (PFOF ¶

 182.) Although TransCare was ultimately unable to issue WARN notices to all OldCo employees

 as planned due to the sudden halt in TransCare’s operations, Tilton took active steps to avoid the

 risks to TransCare of potential liability under the WARN Acts. Thus, the Trustee failed to meet

 his burden that Tilton knowingly failed to take steps to comply with the WARN Acts.23




 23
   The Trustee similarly failed to prove that Tilton was advised of TransCare’s obligations under federal/state payroll
 tax laws and adopted an “I don’t care about the risks attitude.”
                                                          69


                                                       A2427
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  84 ofDocument
                                                                         569
                                   Pg 81 of 109




          XVI. The Trustee Failed to Prove Damages for the Fiduciary Duty Claim24

          399.     Although Tilton is not liable for breach of fiduciary duty, even if such a breach had

 been proven the Trustee failed to prove damages. Courts will not award a “meaningful remedy”

 unless the plaintiff shows (1) “that a sufficiently convincing causal linkage exists between the

 breach of duty and the remedy sought,” and (2) “harm to the beneficiary[.]” Basho Techs. Holdco

 B, LLC v. Georgetown Basho Inv’rs, LLC, 2018 WL 3326693, at *24 (Del. Ch. July 6, 2018).

          400.     “It is well settled that a plaintiff alleging a breach of fiduciary duty claim must

 prove its damages by a preponderance of the evidence.” In re HH Liquidation, LLC, 590 B.R.

 211, 273 (Bankr. D. Del. 2018). A finding of breach does not guarantee a monetary remedy.

 OptimisCorp v. Waite, 2015 WL 5147038, at *73 (Del. Ch. Aug. 26, 2015) (“Having found that

 breach [of loyalty], however, I am not convinced that it warrants a monetary or equitable

 remedy.”), aff’d, 137 A.3d 970 (Del. 2016); Cline v. Grelock, 2010 WL 761142, at *2 n.11 (Del.

 Ch. Mar. 2, 2010) (stating that one may “expect that a self-interested breach of fiduciary duty . . .

 should be remedied by damages,” but “the Court has not been provided any basis for a rational

 award of damages.”).

          401.     Moreover, a Plaintiff is not entitled to damages if he offers only speculative

 damages calculations. OptimisCorp, 2015 WL 5147038, at *81. Although Delaware law allows

 courts to sometimes “loosen normally stringent requirements of causation and damages,” Thorpe

 v. CERBCO, Inc., 676 A.2d 436, 445 (Del. 1996) (citation omitted), the Court “cannot award

 damages that are based on mere speculation or conjecture . . . .” In re HH Liquidation, LLC, 590

 B.R. at 273. While a damage award does not require “mathematical certainty,” the difference


 24
    For the reasons discussed infra, the Court concludes that the Trustee failed to prove his claim for actual fraudulent
 transfer (Count VII). (See Section XVIII, infra.) Even if the Trustee had established the necessary elements of the
 claim, he would not be entitled to damages because the conclusions herein apply equally to Count VII.
                                                           70


                                                        A2428
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  85 ofDocument
                                                                         569
                                   Pg 82 of 109




 between a speculative and a sufficient showing of damage is whether the court “has a basis to

 make a responsible estimate of damages.” Reis, 28 A.3d at 466. See also Lake Treasure Holdings,

 Ltd. v. Foundry Hill GP LLC, 2014 WL 5192179, at *12–13 (Del. Ch. Oct. 10, 2014)

 (distinguishing reasonable estimate from speculation and awarding only nominal damages). In the

 absence of such a basis, an award of damage is, “as a matter of law, improper.” Ravenswood Inv.

 Co v. Estate of Winmill, 2018 WL 1410860, at *20 (Del. Ch. Mar. 21, 2018).25

          A.       The Trustee Failed to Prove Causation

          402.     In order to obtain a monetary remedy against Tilton, the Trustee had to show that

 Tilton’s alleged breach of fiduciary duty actually caused the alleged damage. See Continuing

 Creditors’ Comm. of Star Telecommunications, Inc. v. Edgecomb, 385 F. Supp. 2d 449, 460 n.9

 (D. Del. 2004) (citation omitted) (stating director may suffer “monetary damages for any harm he

 causes”); Official Comm. of Unsecured Creditors of Katy Indus., Inc. v. Victory Park Cap.

 Advisors, LLC (In re Katy Indus., Inc.), 590 B.R. 628, 639 (Bankr. D. Del. 2018) (dismissing

 fiduciary duty of loyalty claim for failure to allege causation of harm).

          403.     Here, evidence of causation is lacking because although the Trustee seeks

 “damages equal to the lost going concern value” of TransCare (FPTO ¶ 184(b)(iv), 72 ¶ 1(a)), he

 failed to prove that TransCare would have had any going-concern value but for the challenged

 transaction. As discussed at length supra, in January and February 2016 TransCare was “operating



 25
    Although fiduciary duty and appraisal claims under Delaware law overlap in many ways, a key difference arises for
 damages calculations. In an appraisal case, neither party has the burden of proof, so the court may disagree with both
 parties’ valuations and pick an amount as it sees fit. Cooper v. Pabst Brewing Co., 1993 WL 208763, at *8 (Del. Ch.
 June 8, 1993) (“When . . . none of the parties establishes a value that is persuasive, the Court must make a
 determination based upon its own analysis.”). In a fiduciary duty case, however, if the plaintiff fails to meet his burden
 of proof of damages, the plaintiff is not entitled to compensatory damages. Ravenswood Inv. Co., 2018 WL 1410860,
 at *2 (although court had broad discretion to fashion a remedy “it cannot create what does not exist in the evidentiary
 record, and cannot reach beyond that record when it finds the evidence lacking.”). Here, because, the Trustee failed
 to prove a reasonable damage award, the Court may not propose its own award.
                                                            71


                                                         A2429
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  86 ofDocument
                                                                         569
                                   Pg 83 of 109




 at an absolute breaking point” and could not continue without an immediate new money infusion.

 (PFOF ¶ 116; see also id. ¶¶ 110–38.) Moreover, all of the Plans upon which Arnold’s calculations

 are based, including the February 24 Plan, required a significant infusion of new money. (PFOF

 ¶¶ 102, 123–24, 133, 202–04.) But neither Tilton nor any other party had an obligation, or had

 agreed, to provide such a life-saving infusion and there is no evidence there would have been one

 but for the Article 9 foreclosure. Thus the Trustee failed to prove that any lost going-concern value

 was caused by the foreclosure. See In re Nine Sys. Corp. S’holders Litig., 2014 WL 4383127, at

 *51 (finding disloyal conduct caused no harm and refusing to conclude that such conduct, “when

 the Company’s equity was worth nothing[,] should now be remedied by an award of damages in

 the tens (or hundreds) of millions of dollars”; “In other words, but for the [challenged transaction],

 there is little evidence to suggest the Company would have been worth any amount approaching

 what the Plaintiffs seek in damages”).

          404.     Arnold testified that a hypothetical market participant (i.e., someone with a shovel

 looking to buy a silver mine) could have reviewed the Plans and found value. (July 24 PM Tr.

 40:3–13.) This analogy is misguided. Unlike a silver mine, which has inherent value based on

 untapped reserves whether it is operating or not, TransCare only had more than liquidation value

 if it operated. But at the time of the Plans, TransCare was on the brink of being shut. Thus, not

 only would a market participant have had to purchase TransCare’s assets, it would also have had

 to infuse, on an emergency basis, millions in fresh capital just to have the option of continuing the

 business as a going concern.26


 26
    TransCare’s assets could not be sold free and clear without the agreement of both Wells Fargo and the Term Loan
 Lenders to release their liens. (PFOF ¶¶ 24–25, 32.) Thus, if the total purchase price was less than the full amount of
 the secured debt (approximately $58 million), one or more of the Term Loan Lenders could veto the sale. (PFOF ¶¶
 62, 209 (PX_209, at PP–TRBK0019089 (“Sheet 2” Tab, Rows 1–2).) (This is in contrast to the Article 9 foreclosure,
 which Tilton, by virtue of her then control over the Required Lenders, could effectuate without the consent of all the
                                                          72


                                                       A2430
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  87 ofDocument
                                                                         569
                                   Pg 84 of 109




         405.     Moreover, those interested in a silver mine would presumably be able to make an

 informed decision as to whether it would be prudent to make the capital investment for the

 necessary “shovel” based on technical reports or other objective assessments of the likely value of

 the silver reserves and the cost of extracting them. The Plans and their projections were, in

 contrast, subjective assessments that contained numerous risky assumptions.

         B.       Arnold’s Calculations are Irrelevant and Unduly Speculative

         406.     Even if the Trustee had proved causation, Arnold’s calculations would not be

 entitled to any weight, thereby leaving the Trustee without any proof to support a damage award.

         Arnold Failed to Provide a Fair Market Valuation

         407.     Arnold’s “valuations” are not entitled to any weight because they are not his (or

 anyone else’s) valuations of TransCare’s (or NewCo’s) fair market value. During trial, Arnold

 admitted “I’m not putting my own value on TransCare.” (PFOF ¶ 289 (July 24 Tr. 106:15–107:1

 (emphasis added).) Rather, Arnold provided a “range for value of TransCare given what the people

 within Patriarch were doing in January and February” 2016. (Id. (emphasis added).) However,

 an opinion about what “people within Patriarch” believed TransCare could generate in future

 EBITDA is not the same thing as what price TransCare would have fetched in the market but for

 the Article 9 foreclosure. The only relevant question is the latter one, see William Penn P’ship v.

 Saliba, 13 A.3d 749, 758 (Del. 2011) (affirming damages analysis based on “value at which the

 property would likely have sold as a result of a fair bidding process in the open market”), but

 Arnold explicitly offered no opinion on it. That renders his calculations legally meaningless. See

 Gen. Motors Corp. v. New Castle Cty., 2000 WL 33113802, at *6 (Del. Super. Ct. Dec. 16, 2000)


 Term Loan Lenders.) Although it is possible that Credit Suisse would have consented to release its liens for no
 consideration, that is hardly a certainty and was not likely to happen overnight (thus requiring someone to make an
 emergency capital infusion to keep the doors open while Credit Suisse assessed the situation).
                                                         73


                                                      A2431
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  88 ofDocument
                                                                         569
                                   Pg 85 of 109




 (finding “[expert] obviously did not consider how the property would have [fared] in an arms-

 length sale between a willing buyer and willing seller, which is the proper standard for fair market

 value” and instead considered only GM’s “subjective” view of the property).27

          408.     Perhaps because the “valuations” were not Arnold’s own, he testified that he was

 “not require[d] . . . to do a deep dive” into the inputs that went into any of the projections upon

 which the values he calculated were based. (PFOF ¶¶ 288–90.) As Arnold admitted, counsel for

 the Trustee provided him with the Plans containing the projections, the Greenberg email containing

 the market multiples, and the Valuation Dates; and Arnold never assessed, and does not know,

 whether those inputs were reasonable. (PFOF ¶¶ 282, 291.) That falls well below the mark for an

 expert. See MDG Int’l, Inc. v. Australian Gold, Inc., 2009 WL 1916728, at *4–5 (S.D. Ind. June

 29, 2009) (stating “An expert must independently verify facts given to him, rather than ‘accepting

 [them] at the word of . . . counsel’” in case where expert relied “on assumed ‘facts’ that he never

 verified” and “did not independently review any of the key data underlying his valuation”);

 Crowley v. Chait, 322 F. Supp. 2d 530, 546–47 (D.N.J. 2004) (finding expert relied on counsel’s

 “highly filtered version of events”).28

          409.     Nor, as he admitted, did Arnold form an opinion about whether the projections

 themselves were reasonable. (PFOF ¶¶ 291, 301.)29 It almost goes without saying that “methods




 27
    See also Kohler Co. v. United States, 387 F. Supp. 2d 921, 926 (E.D. Wis. 2005) (“Implicit in ‘fair market’ value is
 objectivity, not the subjective value attributed by individual parties.”), aff'd, 468 F.3d 1032 (7th Cir. 2006); Saavedra
 v. Eli Lilly & Co., 2014 WL 7338930, at *6 (C.D. Cal. Dec. 18, 2014) (making same point); Rivera v. Mendez &
 Compania, 988 F. Supp. 2d 174, 178 (D.P.R. 2013) (explaining difference between “subjective willingness
 or valuations of the parties” and “the objective fair market value . . . .”)
 28
    MDG and Crowley involve questions of admissibility under Daubert instead of weight. Nonetheless, if expert
 opinion is so unreliable that it must be excluded, the same testimony would necessarily be granted no weight at trial.
 29
    To illustrate how unusual it is for an expert to admit that he did not assess the reasonableness of the data on which
 he relied, the Court is aware of no written opinion that even discusses such a circumstance let alone explains why
 expert testimony of that type could be proper.
                                                           74


                                                        A2432
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  89 ofDocument
                                                                         569
                                   Pg 86 of 109




 of valuation” are “only as good as the inputs to the model. . . . So the relevant question is . . . how

 correct was the input or datum that produced the answer.” Neal v. Alabama By–Prods. Corp.,

 1990 WL 109243, at *9 (Del. Ch. Aug. 1, 1990), aff’d, 588 A.2d 255 (Del. 1991). In consequence,

 the Court cannot rely on Arnold’s “value” opinions to award damages with a “reasonable degree

 of precision.” Kronenberg v. Katz, 872 A.2d 568, 609 (Del. Ch. 2004).

        410.    Arnold responded that he did not have to evaluate the Plans or their projections

 because the people preparing them must have believed they were accurate and they were closest

 to the facts. (PFOF ¶ 290.) However, the record shows that neither Tilton nor Wells Fargo ever

 approved any of the WholeCo Plans. (See PFOF ¶¶ 104–05, 131, 134–135.) And Tilton was clear

 that even the February 24 Plan involved substantial risk. (See PFOF ¶¶ 299, 302.)

        411.    In this regard, the projections at issue were not—as is often the case in valuation

 disputes—regular management projections created in the ordinary course of business. On the

 contrary, all of the projections in the Plans assumed a substantial restructuring of TransCare’s

 business and were not prepared for the purpose of facilitating normal business planning. (PFOF

 ¶¶ 103, 121, 130, 132, 201–03.) Delaware courts have repeatedly rejected expert testimony based

 on management projections where, as here, they were prepared outside the ordinary course of

 business. In re PetSmart, Inc., 2017 WL 2303599, at *33-34 (Del. Ch. May 26, 2017) (rejecting

 management projections as unreliable because they were “not created in the ordinary course of

 business” but rather “specifically to aid PetSmart in its pursuit of strategic alternatives”).

 Moreover, although TransCare management was involved, the projections Arnold relied on were

 not actually prepared by management; rather, the Plans and the projections in them were prepared

 by Patriarch Partners and PPMG personnel or CMAG. (PFOF ¶¶ 100, 115, 132, 201.)



                                                   75


                                                A2433
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  90 ofDocument
                                                                         569
                                   Pg 87 of 109




        412.    Moreover, as Dunn persuasively explained, projections are not valuations. (See

 PFOF ¶¶ 306–09.) Projections propose what a company could achieve if certain assumptions are

 realized. (PFOF ¶ 307.) A valuation, on the other hand, assesses the risk that the assumptions will

 occur (e.g., is it impossible, conceivable, reasonable, likely?) and places a dollar value on that risk.

 (PFOF ¶¶ 308–09.) Such an assessment is where the specialized judgment of a skilled valuation

 professional comes in. To perform the assessment correctly, the expert must get his or her “hands

 deep in the dough of the projections used in the . . . valuation report.” In re Orchard Enters., Inc.,

 2012 WL 2923305, at *20 (Del. Ch. July 18, 2012) (crediting opinion of expert who “had his hands

 deep in the dough of the projections used in the fairness opinion and then in his valuation report”).

 Arnold, however, got his hands nowhere near the dough; he did no risk assessment whatsoever.

 (See PFOF ¶¶ 291, 301.)

        In Any Case, Arnold’s Calculations Are Unduly Speculative

        413.    For related reasons, even if Arnold’s calculations could be viewed as actual

 valuations of TransCare (or NewCo) and he had opined on the reasonableness of the projections

 on which the calculations were based (as just explained, he did not), his opinions are still unduly

 speculative and should be given no weight for that reason. See Doft & Co. v. Travelocity.com Inc.,

 2004 WL 1152338, at *7 (Del. Ch. May 20, 2004) (granting expert’s valuation no weight because

 “the record clearly shows that, in the absence of reasonably reliable contemporaneous projections,

 the degree of speculation and uncertainty characterizing the future prospects” of the subject

 company give the analysis “marginal utility”).

        Projected EBITDA

        414.    In each of the Plans, the projected EBITDA for 2016 was, as Tilton described the

 projections in the February 24 Plan, a “hockey stick projection” (PFOF ¶ 203; see also PX_283,

                                                   76


                                                 A2434
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  91 ofDocument
                                                                         569
                                   Pg 88 of 109




 at 8 (containing chart of projections)), meaning that, graphically, the sudden and dramatic uptick

 in profits resembled the shape of a hockey stick blade. The Trustee presented no evidence that the

 projected near-term explosions of profit depicted in the Plans were likely to occur, particularly

 when viewed against TransCare’s dismal performance over the immediately preceding years. See

 OptimisCorp, 2015 WL 5147038, at *81 (finding projections speculative because prior projections

 were not “remotely in the ballpark” and “egregiously overstated future performance”); Huff Fund

 Inv. P’ship v. CKx, Inc., 2013 WL 5878807, at *10 (Del. Ch. Nov. 1, 2013) (finding expert’s use

 of “projections based on a $20 million increase in [television show’s] revenue leads to a

 speculative DCF valuation” where projected increase depended on outcome of future negotiation).

        415.    The January 7 Preliminary Plan, for example, projected compound annual revenue

 growth of 14.3% despite declining revenue over the prior two years.                   (PX_158, at

 CM_TC2018_0003370.) Notably, CMAG determined that the January 7 Preliminary Plan’s

 EBITDA numbers were “significantly overstated[.]” (PFOF ¶ 112.) Similarly, the CMAG

 Executive Summary predicted an EBITDA increase to $5 million in one year (a 257% increase in

 2016 over the actual $1.4 million EBITDA in 2015), the Greenberg January 28 Email predicted a

 single-year EBITDA increase to $5.2 million (a 271% increase), and the February 24 Plan

 projected EBITDA of $3.2 million for NewCo alone (a 128% increase over actual 2015 WholeCo

 EBITDA).30 These dramatic near-term spikes in profitability also ignored TransCare’s failure to

 achieve its prior turnaround plans. (PFOF ¶ 41.)

        416.    The authors of the Plans were appropriately cautious about them. (See, e.g., PFOF

 ¶¶ 300, 302.) As noted, CMAG rejected the EBITDA projection in the January 7 Preliminary Plan



 30
   (See PX_158, at CM_TC2018_0003370 (showing EBITDA for 2015); PX_175, at CM_TC2018_0002123; PX_179,
 at PP–TRBK0013260; DX_166, at PP–TRBK0110489.)
                                                 77


                                               A2435
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  92 ofDocument
                                                                         569
                                   Pg 89 of 109




 as artificially high and warned Tilton that the projection in the CMAG Executive Summary had a

 high level of execution risk that made return on investment uncertain. (PFOF ¶¶ 112, 126–27.)

 Greenberg also expressed concerns with the CMAG Executive Summary. (PFOF ¶ 141.) And, as

 discussed, Tilton similarly considered the February 24 Plan’s projections “hockey stick

 projections” that had considerable risk. (PFOF ¶¶ 203, 299, 302.)

        417.    Arnold’s value opinions thus improperly ignored the many issues that cast doubt

 on TransCare or NewCo’s ability to achieve the projections in the Plans. See Finkelstein v. Liberty

 Digital, Inc., 2005 WL 1074364, at *14 (Del. Ch. Apr. 25, 2005) (calling a valuation analysis a

 “Fantasy Island approach” because it failed “to consider the actual circumstances facing [the

 subject company] as of the merger date”); Huff Fund, 2013 WL 5878807, at *10 (“Simply ignoring

 . . . fundamental uncertainty does not make it disappear.”).

        EBITDA Multiples

        418.    Even if the Trustee had proven that Arnold’s reliance on the projections in the Plans

 was not unduly speculative, his calculations would still be too speculative because of the EBITDA

 multiples he used. That is because Arnold took multiples derived from guideline companies and

 precedent transactions identified by Greenberg in a single email without “adjusting [them] to

 account for the differences from the company being valued and the comparables . . . .” Agranoff

 v. Miller, 791 A.2d 880, 892 (Del. Ch. 2001). A credible analysis must evaluate the comparable

 risk and reflect it in a multiple that “would be accepted by a disinterested mind.” Orchard Enters.,

 2012 WL 2923305, at *10; Cavalier Oil Corp. v. Harnett, 1988 WL 15816, at *31 (Del. Ch. Feb.

 22, 1988) (finding “sufficient uncertainty” in comparable company approach because the guideline

 company’s “business risks and earnings results . . . were unrelated to the risks of the [subject

 company]”), aff’d, 564 A.2d 1137 (Del. 1989).

                                                 78


                                               A2436
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  93 ofDocument
                                                                         569
                                   Pg 90 of 109




         419.    Arnold applied market multiples for Envision and Air Methods, two thriving, multi-

 billion dollar companies that engaged in ground-based medical transportation only partially or not

 at all, to TransCare, a ground-based ambulance company that was in deep financial distress.

 (PFOF ¶¶ 321–24.) Arnold’s failure to consider the differences in actual circumstances and

 business segments renders the multiples from his comparable companies and precedent

 transactions unreliable as applied to TransCare.31 Indeed, courts have given no weight to expert

 valuations that failed to account for such differences. See Doft & Co., 2004 WL 1152338, at *9

 (rejecting comparable company analysis as “unduly optimistic” because the expert’s analysis “is

 too speculative when compared to the clear evidence in the record that [the subject company] still

 faced significant challenges” compared to its comparator company); Reis, 28 A.3d at 477 (rejecting

 expert’s comparable companies analysis because “[t]he selected companies have stable earnings

 and have achieved consistent growth over the past five years. During the same period, [the subject

 company’s] earnings have been erratic, and the company has suffered losses. I lack sufficient

 confidence in the comparability of the selected companies to use the comparable company method,

 even with adjustments to reflect their differences from [the subject company].”).

         420.    Arnold testified that other record evidence verified his use of the multiples of

 healthy companies. The Court disagrees. He relied, for example, on the testimony of Tilton and

 Greenberg concerning industry multiples; however, they merely testified to multiples that could

 apply to TransCare if it were a healthy company, not to TransCare as it stood in January and

 February 2016. (PFOF ¶¶ 254, 264; see also July 22 AM Tr. 52:2–11 (noting the EBITDA

 averages of certain healthy companies).)



 31
   This was not cured by his rebuttal testimony because, as Arnold admitted, he was not opining that any of the
 additional companies he looked at were actually appropriate comparables for TransCare. (PFOF ¶¶ 338–40.)
                                                      79


                                                   A2437
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  94 ofDocument
                                                                         569
                                   Pg 91 of 109




        421.    Nor do the so-called indications of interest in 2015 support Arnold’s EBITDA

 multiples. First, with the exception of the National Express LOI, these inquiries were at best

 informal and, in the case of RCA, based on a serious misimpression of TransCare’s earnings.

 (PFOF ¶¶ 53–55.) What’s more, although Leland noted that RCA was purportedly using an 8x

 multiple for valuations, he also reported that this multiple was “high for the industry.” (PFOF ¶

 54.) A company on the brink of liquidation was not likely to command a multiple TransCare’s

 CEO already acknowledged was high.

        422.    Second, as previously discussed, the National Express LOI offered $6 to $7 million

 (to be paid out over time) for the paratransit division, which produced $3.5 to $4 million EBITDA

 at the time—in other words, the LOI implied a multiple of 1.7x to 1.75x (at most), several factors

 lower than the multiples Arnold used in his calculations. Indeed, the multiple implied by the LOI

 is arguably the most probative evidence of the appropriate EBITDA multiple to apply to TransCare

 (or at least NewCo) since it reflected actual market evidence for TransCare itself.

        423.    Finally, the Trustee failed to demonstrate why it would be proper to rely on the use

 of a multiple at all. As Dunn explained, because the market multiple’s purpose is to value years-

 ahead cash flow, it applies only if the business being valued will continue to generate cash flow.

 (PFOF ¶ 328.) Conversely, it is inappropriate to apply any multiple to a business that, like

 TransCare, was at serious risk of not continuing as a going concern on the valuation date and could

 not do so absent a substantial infusion of new cash that no one was obligated to provide.

        Arnold’s Wildly Overbroad Ranges

        424.    Further illustrating the speculative nature of Arnold’s calculations is the breadth of

 the value ranges he offered.



                                                 80


                                               A2438
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  95 ofDocument
                                                                         569
                                   Pg 92 of 109




        425.    In particular, Arnold calculated the supposed difference between his WholeCo

 “operating value” and WholeCo’s liquidation value at $16.1 million at the low end and $67.3

 million at the high end. (PX_282, at Exhibit 14.) Thus, his high end calculation is more than four

 times that of his low end calculation.

        426.    Likewise, Arnold calculated the supposed difference between his NewCo

 “operating value” and NewCo’s liquidation value at $17.0 million at the low end and $33.4 million

 at the high end (nearly twice the amount of his low end number). (Id.)

        427.    Arnold offered no opinion as to what point in these broad ranges was the most

 reliable or accurate, leaving it to the Court to guess or pick a number at random.

        428.    Such calculations are far too speculative to form the basis of a damage award. See

 Lake Treasure, 2014 WL 5192179, at *12 (finding that “plaintiffs failed to provide a basis for a

 responsible estimate of damages” where expert’s “wide range of potential results provides little

 guidance, essentially inviting the court to pick a number between $2.3 million and $29 million”).

        XVII. Equitable Subordination of the Claims of PPAS and Ark II Is Not Appropriate

        429.    The Trustee also seeks to have the Court reorder the priorities of PPAS and Ark II

 through equitable subordination. (FPTO ¶ 186.) The Trustee failed to prove this claim.

        430.    “Equitable subordination is an extraordinary remedy that is to be used sparingly.”

 Kalisch v. Maple Trade Fin. Corp. (In re Kalisch), 413 B.R. 115, 133 (Bankr. S.D.N.Y. 2008),

 aff’d, 2009 WL 2900247 (S.D.N.Y. Sept. 9, 2009). “The goal of the doctrine is not to punish the

 offending creditor for the wrongful conduct, but rather, is to offset the harm done to other creditors.

 The doctrine is remedial and not penal.” MidAtlantic Nat’l Bank N., N.A. v. Borg–Warner

 Acceptance Corp. (In re Mayo), 112 B.R. 607, 650 (Bankr. D. Vt. 1990).



                                                   81


                                                A2439
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  96 ofDocument
                                                                         569
                                   Pg 93 of 109




         431.     Courts apply the three-pronged test set forth in Benjamin v. Diamond (In re Mobile

 Steel Co.), 563 F.2d 692 (5th Cir. 1977) to analyze equitable subordination claims: (i) the claimant

 engaged in some type of inequitable conduct; (ii) the misconduct caused injury to the creditors or

 conferred an unfair advantage on the claimant; and (iii) equitable subordination of the claim is

 consistent with bankruptcy law. Id. at 700.

         432.     Although the Trustee has put forth numerous theories, the only asserted basis

 remaining for the Court’s consideration is that “[t]he Transcendence transaction consummated by

 PPAS [and] Ark II . . . amounted to inequitable conduct towards TransCare and its creditors.”

 (FPTO ¶ 186(b).)32 The Court has already concluded that the OldCo/NewCo Restructuring was

 the product of fair dealing and was at a fair price—in other words, that the transaction itself was

 fair. (See supra Section XV.B.) It is axiomatic that the purported conduct of PPAS and Ark II in

 respect of an equitable transaction cannot support equitable subordination.33

         433.     The Trustee’s claim for equitable subordination also fails for other reasons. As to

 PPAS, it is not “inequitable” for a creditor to enforce its contractual rights under loan documents

 upon an event of default, particularly where the creditor does not take actions beyond the scope of

 its authority under those documents. See, e.g., Obuchowski v. Poulin Grain, Inc. (In re Stevens),

 2000 WL 35723732, at *11 (Bankr. D. Vt. Oct. 24, 2000).

         434.     Here, TransCare was in default on its obligations under the TLA. (PFOF ¶ 217

 (JX_96, at PP–TRBK0043311).) The TLA expressly authorized PPAS to take action to realize



 32
    The Trustee also contended that equitable subordination was warranted due to Defendants’ “inequitable conduct in
 attempting to secure TransCare’s assets for Transcendence.” (FPTO ¶ 186(f) (seeking equitable subordination for
 violation of the automatic stay).) Because the Court has dismissed the Trustee’s claim for alleged violation of the
 automatic stay (Dkt. No. 131), it follows that this alleged conduct cannot support equitable subordination.
 33
    Although the Court’s conclusion is a proposed one (pursuant to 28 U.S.C. § 157(c)) with respect to the Trustee’s
 fiduciary duty claim, it can support the entry of final judgment with respect to the equitable subordination claim.
                                                         82


                                                      A2440
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  97 ofDocument
                                                                         569
                                   Pg 94 of 109




 upon the Subject Collateral upon an Event of Default. (PFOF ¶¶ 27–28.) PPAS, as administrative

 agent, took the following actions (and only the following actions) in connection with the

 OldCo/NewCo Restructuring: (i) executed and issued the Notice of Default; (ii) executed and

 issued the Notice of Acceptance to TransCare; and (iii) entered into the Bill of Sale. (PFOF ¶¶

 216–18, 226.) As such, PPAS acted within the scope of its authority.

        435.    As to Ark II, the Trustee contends that the Ark II Credit Agreement was “illusory”

 and executed for the purpose of “ensur[ing] that [Tilton] would own the assets transferred to

 [Transcendence].” (See, e.g., Am. Compl. ¶¶ 77, 85.) As a threshold matter, the Trustee lacks

 prudential standing to seek equitable subordination in respect of the Ark II Credit Agreement,

 including in respect of PPAS’s agreement to payment and structural subordination to Ark II. See,

 e.g., Bird v. SKR Credit, Ltd. (In re DigitalBridge Holdings, Inc.), 2015 WL 5766761, at *16

 (Bankr. D. Utah Sept. 30, 2015). Prudential standing is a “threshold determinant[] of the propriety

 of judicial intervention,” Warth v. Seldin, 422 U.S. 490, 518 (1975), and places a limit “on the

 exercise of federal jurisdiction.” Allen v. Wright, 468 U.S. 737, 751 (1984). The party invoking

 federal jurisdiction bears the burden of demonstrating prudential standing. In re Old Carco LLC,

 500 B.R. 683, 690 (Bankr. S.D.N.Y. 2013) (Bernstein, J.). To establish prudential standing, a

 “plaintiff generally must assert his own legal rights and interests, and cannot rest his claim to relief

 on the legal rights or interests of third parties.” In re Quigley Co., 391 B.R. 695, 702 (Bankr.

 S.D.N.Y. 2008) (quoting Warth, 422 U.S. at 499).

        436.    Courts considering standing in the context of equitable subordination claims have

 determined that a claim belongs solely to an individual creditor where the harm suffered was

 “particularized.” Tronox Inc. v. Anadarko Petroleum Corp. (In re Tronox Inc.), 549 B.R. 21, 42



                                                   83


                                                 A2441
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  98 ofDocument
                                                                         569
                                   Pg 95 of 109




 (S.D.N.Y. 2016) (“[A] claim belongs to individual creditors—and not to a debtor’s trustee—when

 the harm suffered was particularized to those creditors, rather than to all creditors as a whole[.]”).

        437.    Here, the allegation of inequitable conduct is premised on the contention that the

 Term Loan Lenders suffered an injury when Ark II primed them. Because this is a particularized

 injury (i.e., to, allegedly, the Term Loan Lenders and only the Term Loan Lenders), the Trustee

 lacks standing to assert a claim. See, e.g., DigitalBridge, 2015 WL 5766761, at *16 (emphasis

 added) (explaining that while “a trustee [could] bring a general equitable subordination claim on

 behalf of the estate as a whole, and individual creditors can assert equitable subordination claims

 if they allege particularized injury, a trustee cannot assert an equitable subordination claim on

 behalf of individual creditors.”).

        438.    Moreover, even assuming the Trustee had prudential standing, for the reasons

 discussed infra (at Section XIX), the Ark II Credit Agreement was not illusory and was not

 executed to help Tilton with the OldCo/NewCo Restructuring.

        XVIII. The Trustee Failed to Establish That an Actual Fraudulent Transfer Occurred

        439.    The Trustee’s actual fraudulent transfer claim is based on the Article 9 foreclosure

 and the subsequent transfer of the Subject Collateral from PPAS to Transcendence. (FPTO ¶ 185.)

 The Trustee has failed to adduce a shred of evidence of actual fraud.

        440.    To avoid a transaction under section 276 of New York’s Debtor and Creditor Law

 (“DCL”) or Section 548 of the Bankruptcy Code, a plaintiff must show that the challenged transfer

 was made with actual intent to hinder, delay or defraud creditors. DCL § 276; 11 U.S.C. §

 548(a)(1)(A). The burden of proving actual intent is on the plaintiff. Sharp Int’l Corp. v. State St.




                                                  84


                                                A2442
      Case 1:20-cv-06274-LAK
18-01021-smb                  Document Entered
               Doc 133 Filed 09/18/19  11-11 Filed  09/30/20
                                                09/18/19       PageMain
                                                         21:07:50  99 ofDocument
                                                                         569
                                   Pg 96 of 109




 Bank & Tr. Co. (In re Sharp Int’l Corp.), 403 F.3d 43, 56 (2d Cir. 2005). Courts often rely on

 circumstantial evidence, or “badges of fraud,” to infer the debtor’s fraudulent intent. Id.34

          441.     The Trustee presented two facts that could rise to a “badge of fraud”—i.e., that the

 transfer of assets was made to an insider and that TransCare was insolvent at the time of the

 transfer—which were readily admitted. Notably, the Trustee did not prove that the Article 9

 foreclosure was conducted in secrecy. (See Section XV.B, supra.) The evidence showed the polar

 opposite: Wells Fargo, CMAG, TransCare, Patriarch Partners and PPMG personnel were aware of

 and participated in the development of the OldCo/NewCo Restructuring. (See PFOF ¶¶ 180–86.)

          442.     Furthermore, for the reasons discussed above, the Trustee did not prove that

 TransCare received less than fair value for what it transferred. (See Section XV.B, supra.)

          443.     Finally, the overwhelming evidence presented at trial showed that in the weeks

 leading up to the Article 9 foreclosure, Tilton acted with honest intention in a good faith attempt

 to save as many TransCare jobs as possible, maximize the value of OldCo’s assets and get

 TransCare’s senior lender paid. (PFOF ¶¶ 172–78.)

          XIX. The Security Interest Granted to Ark II is Valid

          444.     The Trustee “asserts three claims in the alternative seeking to avoid the security

 interest granted to Ark II by TransCare in connection with the Ark II Credit Agreement.” (FPTO

 ¶ 187(a).) At trial, he did not meet his burden on any of them.



 34
    The “badges of fraud” include: (1) the lack or inadequacy of consideration; (2) the family, friendship or close
 associate relationship between the parties; (3) the retention of possession, benefit or use of the property in question;
 (4) the financial condition of the party sought to be charged both before and after the transaction in question; (5) the
 existence or cumulative effect of a pattern or series of transactions or course of conduct after the incurring of debt,
 onset of financial difficulties, or pendency or threat of suits by creditors; (6) the general chronology of the event and
 transactions under inquiry; (7) a questionable transfer not in the usual course of business; and (8) the secrecy, haste,
 or unusualness of the transaction. Silverman v. Actrade Capital, Inc. (In re Actrade Fin. Techs., Ltd.), 337 B.R. 791,
 809 (Bankr. S.D.N.Y. 2005).

                                                           85


                                                        A2443
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  100 ofDocument
                                                                          569
                                   Pg 97 of 109




          A.       The Funds Advanced to TransCare Pursuant to the Ark II Credit Agreement
                   Were Not Capital Contributions

          445.     In Count IV of his Amended Complaint, the Trustee seeks to recharacterize as

 equity the funds lent by Ark II to TransCare. (Id. ¶ 187(b).) “Recharacterization is appropriate

 where the circumstances show that a debt transaction was actually an equity contribution ab initio.”

 Official Comm. of Unsecured Creditors v. Bay Harbour Master Ltd. (In re BH S&B Holdings

 LLC), 420 B.R. 112, 157 (Bankr. S.D.N.Y. 2009) (citation omitted), aff’d, 807 F. Supp. 2d 199

 (S.D.N.Y. 2011). “In contrast to equitable subordination, ‘recharacterization claims turn on

 whether a debt actually exists—not on whether the claim should be equitably subordinated or

 disallowed.’” BH S&B Holdings LLC, 420 B.R. at 157 (emphasis added) (citation omitted).

          446.     Courts within this District have adopted the eleven-factor test utilized by the Sixth

 Circuit in Bayer Corp. v. MascoTech, Inc. (In re AutoStyle Plastics, Inc.), 269 F.3d 726 (6th Cir.

 2001) (known as the “AutoStyle factors”) to analyze recharacterization claims. See Weisfelner v.

 Blavatnik (In re Lyondell Chem. Co.), 544 B.R. 75, 93 (Bankr. S.D.N.Y. 2016).35 Courts in this

 District also look to other “indicia of intent” to determine whether recharacterization is warranted,

 including looking at “what [the parties] do through their actions, and . . . [t]he economic reality of

 the surrounding circumstances.” Id. at 101 (citation omitted). The Trustee has the burden of

 demonstrating that recharacterization is appropriate by “establish[ing] the vast majority of the

 AutoStyle factors[.]” See In re Aéropostale, Inc., 555 B.R. 369, 421 (Bankr. S.D.N.Y. 2016).




 35
    These factors are (i) the names given to the instruments, if any, evidencing the indebtedness; (ii) the presence or
 absence of a fixed maturity date and schedule of payments; (iii) the presence or absence of a fixed rate of interest and
 interest payments; (iv) the source of repayments; (v) the adequacy or inadequacy of capitalization; (vi) the identity of
 interest between the creditor and the stockholder; (vii) the security, if any, for the advances; (viii) the corporation's
 ability to obtain financing from outside lending institutions; (ix) the extent to which the advances were subordinated
 to the claims of outside creditors; (x) the extent to which the advances were used to acquire capital assets; and (xi) the
 presence or absence of a sinking fund to provide repayments. Lyondell, 544 B.R. at 93–94.
                                                            86


                                                         A2444
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  101 ofDocument
                                                                          569
                                   Pg 98 of 109




        447.    At trial, the Trustee presented evidence sufficient to establish only two of the eleven

 AutoStyle factors: undercapitalization (Factor 5) and the corporation’s ability to obtain outside

 financing (Factor 8). With respect to the former, courts have cautioned that this factor should be

 given modest weight because “all companies in bankruptcy are in some sense undercapitalized.”

 BH S&B Holdings, 420 B.R. at 159. The evidence showed that the advances to TransCare were

 made for critical insurance payments to keep its doors open and, it was hoped, eventually stabilize

 the Company. (PFOF ¶¶ 143–45, 147, 151–52.) On these facts, it is “inappropriate to penalize

 [Ark II] for lending to a distressed company.” Aéropostale, Inc., 555 B.R. at 422.

        448.    As to the latter, the evidence shows that “a reasonable outside creditor would [not]

 have made a loan to the debtor on similar terms.” Lyondell, 544 B.R. at 99 (citation omitted).

 However, this factor is entitled to only modest weight because as an investment vehicle of the

 controlling equity holder in TransCare (see Stipulation No. 8), Ark II was, at least in part, “looking

 to protect” Tilton’s investment in the Company. Id. (“[W]hen existing [equity holders] make loans

 to a distressed company, they are trying to protect their [investment] and traditional factors that

 lenders consider . . . do not apply as they would when lending to a financially healthy company.”

 (quoting In re SubMicron Sys. Corp., 432 F.3d 448, 457 (3d Cir. 2006)).

        449.    By contrast, there was substantial evidence that Ark II intended the advances to be

 debt. The funds advanced by Ark II were documented as loans under the Ark II Credit Agreement

 (Factor 1) (PFOF ¶ 160 (JX_79, at PP–TRBK0048967)), which set the maturity date for repayment

 (Factor 2) (id. at PP–TRBK0048973), and contained provisions regarding the rate of interest, the

 calculation of interest and a schedule for interest payments (Factor 3) (id. at PP–TRBK0048977–

 78, § 2.4). Moreover, the Ark II Security Agreement granted Ark II a blanket security interest in

 TransCare’s assets (Factor 7) (id. at PP–TRBK0049020–21, §§ 2.1–2.2), which had priority over

                                                  87


                                                A2445
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  102 ofDocument
                                                                          569
                                   Pg 99 of 109




 the interests of the Term Loan Lenders under the Ark II Intercreditor Agreement (Factor 9). (Id.

 at PP–TRBK0049004–05, § 2.) The advances were used “to meet the daily operating needs of the

 corporation”—critical insurance payments to sustain operations—not for the purchase of capital

 assets (Factor 10). Lyondell, 544 B.R. at 100 (citation omitted); (PFOF ¶¶ 143–45, 151–52).36

          450.     The delay in executing the Ark II loan documents does not compel a different

 conclusion.      In re Micro–Precision Techs., Inc., 303 B.R. 238, 247 (Bankr. D.N.H. 2003)

 (declining to recharacterize loan as equity contribution, although “[t]he principals admitted that . .

 . when funds were loaned, the loan was not documented” where testimony was consistent that,

 “from the outset of the transaction,” the funds were considered to be a loan). As detailed in the

 next paragraph, the evidence shows that Tilton intended the funding to be made on a secured basis

 pursuant to a binding loan agreement. (PFOF ¶¶ 145–50, 153–56.) Moreover, the delay was only

 a matter of weeks. (PFOF ¶¶ 145, 152, 157, 160.) Compare In re Cold Harbor Assocs., L.P., 204

 B.R. 904, 916 (Bankr. E.D. Va. 1997) (finding unexplained seven month delay in creating and

 delivering promissory notes “casts doubt upon the actual intent of the parties at the time of the

 transaction”). Notably, the delay was reflective of the chaotic freefall in which TransCare was

 operating in January and February 2016. (PFOF ¶¶ 110–20, 125–130, 136–39.) Indeed, the Ark

 II loan documents were not the only ones TransCare was delayed in executing: as of February 12,

 2016, direction letters documenting the December 8, January 5, and January 7 advances from the

 Zohar Funds to TransCare also had not been executed. (See PX_203, at PP–TRBK0092128.)



 36
    Factor 11 (the presence or absence of a sinking fund to provide repayments) is “irrelevant” to the recharacterization
 analysis where, as here, the advances were “secured by liens over substantially all of the Debtors’ assets.”
 Aéropostale, Inc., 555 B.R. at 422–23; (PFOF ¶ 160 (JX_79, at PP–TRBK0049020–21, §§ 2.1–2.2).). Factor 6
 (identity of interest between the creditor and stockholder) is also largely inapplicable because the advances in question
 were made by a single lender, as opposed to a situation “when several stockholders extend the funds, and one can
 measure the proportion of the contribution of each against the stock ownership of each.” Lyondell, 544 B.R. at 98.
                                                           88


                                                        A2446
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  103 ofDocument
                                                                          569
                                   Pg 100 of 109




        451.    Beyond the Trustee’s failure to establish a majority of the AutoStyle factors, an

 examination of other “indicia of intent” confirms that Ark II and TransCare intended for the

 advances to be made pursuant to a new credit facility between Ark II and TransCare, including

 without limitation: (i) Tilton’s testimony that on January 15, the same day the initial advance was

 made, she had asked her team to “put a new credit facility together for this agreement”; (ii) on or

 before January 27, copies of the loan documents for the new facility had been drafted and sent to

 Tilton; (iii) as of January 29, Tilton continued to emphasize the need to have in place “credit

 agreements under which [Ark II] would have a first priority lien and be documented properly”;

 and (iv) on that same day, Ark II filed separate UCC–1 financing statements. (PFOF ¶¶ 146, 148–

 50, 152–57.) At trial, Tilton reinforced that the loan documentation was important to her because

 it was “the only basis that [she] was willing to put in new money in a company that could end up

 in liquidation days later.” (PFOF ¶ 156 (Aug. 13 PM Tr. 6:7–10); see also July 22 AM Tr. 89:2–

 7 (confirming that Tilton intended the January 15 funding to “have a certain priority.”).)

        B.      The Security Interest Granted to Ark II is Not Avoidable as a Preference

        452.    The Trustee also seeks to avoid Ark II’s security interest as a preference pursuant

 to § 547(b) of the Bankruptcy Code (FPTO ¶ 187(d)), which authorizes a trustee:

        to avoid a transfer made to or for the benefit of a creditor for or on account of an
        antecedent debt if the transfer occurred within 90 days of the date of the bankruptcy
        filing, on the date of the transfer the debtor was insolvent or became insolvent as a
        result thereof, and the creditor received more on account of such transfer than it
        would have received in a Chapter 7 liquidation.

 Silverman Consulting, Inc. v. Canfor Wood Prods. Mktg. (In re Payless Cashways, Inc.), 306 B.R.

 243, 249 (B.A.P. 8th Cir. 2004) (citing 11 U.S.C. § 547(b)). The Trustee has the burden of proving

 each element by a preponderance of the evidence. Weisfelner v. Blavatnik (In re Lyondell Chem.



                                                 89


                                               A2447
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  104 ofDocument
                                                                          569
                                   Pg 101 of 109




 Co.), 567 B.R. 55, 118 (Bankr. S.D.N.Y. 2017). The Trustee has failed to meet this burden because

 the security interest TransCare granted to Ark II was not on account of an antecedent debt.

          453.     Section 547(e) of the Bankruptcy Code defines “when a transfer is made,” in part

 to determine “whether or not [a] transfer was on account of an antecedent debt as required in

 § 547(b)(2).” Roost v. Toyota Motor Credit Corp. (In re Moon), 262 B.R. 97, 102 (Bankr. D. Or.

 2001). Pursuant to § 547(e)(2)(A), a transfer is made: “(A) at the time such transfer takes effect

 between the transferor and the transferee, if such transfer is perfected at, or within 30 days after,

 such time . . . .” 11 U.S.C. § 547(e)(2)(A). If perfection occurs within this 30-day window, then

 the transfer is not “on account of an antecedent debt” for purposes of § 547(b)(2). See Telecash

 Indus., Inc. v. Universal Assets (In re Telecash Indus., Inc.), 104 B.R. 401, 403 (Bankr. D. Utah

 1989). Instead, “if perfection of a security interest occurs within ten days [now 30 days] of the

 incurrence of indebtedness, perfection relates back to the time of the indebtedness.” Id.

          454.     The evidence shows that Ark II perfected its security interest in TransCare’s assets

 within the 30-day safe harbor. The sequencing of events is as follows: on January 15 and January

 29, respectively, Ark II advanced funds to TransCare that were intended to be, and were, a part of

 the Ark II facility of up to $6.5 million. (PFOF ¶¶ 145–50, 152–56.) On January 29, Ark II filed

 UCC–1 financing statements for TransCare and its subsidiaries. (PFOF ¶ 157.) Then, on February

 10–11, the Ark II Credit Agreement and Ark II Security Agreement were executed. (PFOF ¶ 160.)

          455.     By February 11, Ark II’s security interest in TransCare’s assets was properly

 perfected.37 The lapse in time between the initial advance of funds on January 15 and the execution




 37
   TransCare’s execution of the Ark II Security Agreement authorized and ratified the financing statements filed on
 January 29, 2016 as a matter of law. Official Comm. of Unsecured Creditors of Adoni Grp., Inc. v. Capital Bus. Credit
 LLC (In re Adoni Grp.), 530 B.R. 592, 597–601 (Bankr. S.D.N.Y. 2015).
                                                          90


                                                       A2448
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  105 ofDocument
                                                                          569
                                   Pg 102 of 109




 of the loan documents on February 11 totals 26 days and falls within the 30-day safe-harbor period.

 See 11 U.S.C. § 547(e)(2)(A).        Therefore, the transfer “relates back to the time of the

 indebtedness”—i.e., January 15 and January 29. Telecash Indus., Inc., 104 B.R. at 403.

        C.      The Security Interest Granted to Ark II is Not Avoidable as a Constructive
                Fraudulent Transfer

        456.    The Trustee also seeks to avoid Ark II’s security interest as a constructive

 fraudulent transfer pursuant to §§ 273, 274, and 275 of the DCL. (FPTO ¶ 187(c).) “[A]

 conveyance by a debtor is deemed constructively fraudulent if it is made without ‘fair

 consideration,’” and if one of the following conditions is met: “(i) the transferor is insolvent or

 will be rendered insolvent by the transfer in question, DCL § 273; (ii) the transferor is engaged in

 or is about to engage in a business transaction for which its remaining property constitutes

 unreasonably small capital, DCL § 274; or (iii) the transferor believes that it will incur debt beyond

 its ability to pay, DCL § 275.” Sharp, 403 F.3d at 53.

        457.    Because TransCare was insolvent at the time it granted Ark II a security interest,

 the Trustee’s constructive fraudulent transfer claim hinges upon whether the Trustee proved that

 TransCare did not receive fair consideration for the transfer. Consideration for property is fair if:

 (1) “in exchange for such property . . . as a fair equivalent therefor, and in good faith, property is

 conveyed or an antecedent debt is satisfied”; or (2) the property is “received in good faith to secure

 a present advance or antecedent debt in amount not disproportionately small as compared with the

 value of the property . . . obtained.” DCL § 272. “[W]hat constitutes fair consideration under

 section 272 must be determined upon the facts and circumstances of each particular case.” United

 States v. McCombs, 30 F.3d 310, 326 (2d Cir. 1994) (citation omitted).




                                                  91


                                                A2449
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  106 ofDocument
                                                                          569
                                   Pg 103 of 109




        458.    The evidence shows that Ark II received a security interest in TransCare’s assets in

 good faith to secure a contemporaneous advance of funds to TransCare. (See Section XIX.B,

 supra.) As already discussed, at the time of the transfer TransCare was delinquent on insurance

 payments to NYSIF, among other insurers. Ark II advanced nearly $1.8 million to avoid

 cancellation of critical insurance policies so that TransCare could continue to operate. (PFOF ¶¶

 145, 152.) The loans were also meant to give TransCare breathing room for a potential turnaround.

 (PX_185, at CM_TC2018_0002542.) Bank of Commc’ns v. Ocean Dev. American, Inc., 904 F.

 Supp. 2d 356, 361–62 (S.D.N.Y. 2012) (transfer that gave debtor “more time to turn around its

 business” indicative of good faith).

        459.    In an attempt to prove that the exchange lacked fair value, the Trustee contends that

 “Ark II gave nothing to TransCare in exchange for the grant of a security interest under the Ark II

 Security Agreement” in all of TransCare’s assets. (FPTO ¶¶ 44, 187(c).) This wholly ignores the

 $1.8 million in value TransCare received from Ark II. (See Section XIX.B, supra; PFOF ¶¶ 145,

 152.) It also fails as a matter of law because the Trustee improperly assumes that the value of the

 collateral pledged must be proportionate to the amount of the debt secured. But, “the grant of

 collateral does not expand the amount of a creditor’s debt and only prioritizes the payment of the

 debt from specific assets.” Pfeifer v. Hudson Valley Bank, N.A. (In re Pfeifer), 2013 WL 3828509,

 at *4 (Bankr. S.D.N.Y. July 23, 2013). In other words, “the extent of the interest transferred is

 only the amount of the loan secured by the [collateral], not the value of the property encumbered.”

 Id. (quoting Johnson v. First Nat’l Bank, 81 B.R. 87, 89 (Bankr. N.D. Fla. 1987)). Therefore, the

 “extent of the interest transferred” is $1.8 million, i.e., the amount of the loan secured by

 TransCare’s assets, not the value of all of TransCare’s assets. By definition, the amount lent to



                                                 92


                                              A2450
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  107 ofDocument
                                                                          569
                                   Pg 104 of 109




 TransCare cannot be “disproportionately small as compared with the value of the” property it

 pledged to Ark II when those amounts are the same. DCL § 272.

        460.    Even if the Court were to compare the value of all of the collateral to the value of

 the funds lent to TransCare, the Trustee would still be unable to show that the $1.8 million

 advances were “disproportionately small.” Ark II had a lien in all of TransCare’s assets, but

 critically, it only had a first priority position in TransCare’s personal property. (JX_79, at PP–

 TRBK0049004–05, § 2.) The liquidation value of TransCare’s personal property was $2.4 million

 (PX_282, at Exhibit 13), which constitutes only 25% more than the Ark II debt. Courts have held

 that debt is not disproportionately small as compared with the value of collateral where the

 collateral was worth, for example, between 43–52% more than the debt—far in excess of the 25%

 difference here. See Pereira v. Hope (In re 550 Les Mouches Fashions, Ltd.), 24 B.R. 509, 516

 (Bankr. S.D.N.Y. 1982) (citing cases).

        461.    The Trustee also contends that because Ark II is an “insider,” the transfer was in

 bad faith. (FPTO ¶ 187(c).) This fails for two reasons.

        462.    First, the Trustee’s contention assumes that the “insider” exception applies to any

 transaction between an insolvent corporation and a corporate insider, but that is “too broad a

 reading of the case law.” Ocean Dev. Am., Inc., 904 F. Supp. 2d at 361. Instead, the “insider”

 exception only applies when the transfer is on account of an antecedent debt—not to a

 contemporaneous exchange of value. See Sharp, 403 F.3d at 54 (limiting “insider” exception to

 transfers made on account of antecedent debt). That is because “[c]ontemporaneous advance[s] of

 funds” cannot be found to be fraudulent because “a present advance of commensurate value does

 not ordinarily prejudice other creditors” and thus does not trigger a presumption of an absence of

 good faith. HBE Leasing Corp. v. Frank, 48 F.3d 623, 634–35 (2d Cir. 1995). As discussed above,

                                                 93


                                              A2451
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  108 ofDocument
                                                                          569
                                   Pg 105 of 109




 the exchange here was intended to be contemporaneous and was, in fact, reasonably

 contemporaneous. (See ¶¶ 450–51, 454, supra.) Moreover, the funds Ark II advanced to

 TransCare created new value for the Company, including by allowing TransCare to avoid the

 cancellation of insurance policies. On these facts, the “insider” exception does not apply.

        463.    Second, even if the “insider” exception applied, it only creates a rebuttable

 presumption of bad faith. See Jacobs v. D’Alessandro (In re Dewey & LeBoeuf LLP), 2014 WL

 4746209, at *12 (Bankr. S.D.N.Y. Sept. 23, 2014) (questioning the breadth of the presumption that

 finds transfers to insiders “per se” in bad faith); Ocean Dev. Am., Inc., 904 F. Supp. 2d at 361–62

 (holding irrebuttable presumption or “per se” categorization of bad faith was improper as a matter

 of law where transfer to insider was made in exchange for an asset sale at a fair price).

        464.    At trial, Ark II overcame any presumption of bad faith with respect to the grant to

 Ark II of a security interest in TransCare’s assets. The evidence shows that Ark II advanced the

 funds for a legitimate purpose; so that TransCare would not immediately shutter and at least have

 a chance of effecting a turnaround. (PFOF ¶¶ 143–45, 152.) Given TransCare’s dire condition at

 the time and the riskiness of the loan, it is hardly surprising (or evidence of bad faith) that Ark II

 would and did seek a security interest. There is also no evidence that the loan was made for the

 purpose of obtaining a security interest.

        XX.     The Trustee Lacks Standing to Assert His Claim for
                “Payment Subordination”

        465.    Relying on Section 2.2 of the Ark II Intercreditor Agreement, which concerns

 relative priority of liens as between PPAS (as agent for the Term Loan Lenders) and Ark II, the

 Trustee contends that PPAS may not receive payment unless and until Ark II is paid in full. (FPTO

 ¶ 189(a).) The Trustee lacks standing to assert this claim.


                                                  94


                                                A2452
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  109 ofDocument
                                                                          569
                                   Pg 106 of 109




         466.    As discussed supra (at Section XVII), the party invoking federal jurisdiction must

 demonstrate prudential standing. Old Carco, 500 B.R. at 690. In the context of enforcing a

 contract, only parties to the contract or third-party beneficiaries have prudential standing to litigate

 issues related to it. Premium Mortg. Corp. v. Equifax, Inc., 583 F.3d 103, 108 (2d Cir. 2009)

 (citation omitted) (“A non-party to a contract . . . lacks standing to enforce the agreement in the

 absence of terms that ‘clearly evidence an intent to permit enforcement by the third party[.]’”).

         467.    Neither TransCare nor the Trustee is a party to the Ark II Intercreditor Agreement.

 Nor do the terms of the Ark II Intercreditor Agreement “clearly evidence an intent to permit

 enforcement” by TransCare or the Trustee. Premium Mortg. Corp., 583 F.3d at 108 (citation

 omitted). On the contrary, the acknowledgement TransCare Corporation executed in connection

 with the Ark II Intercreditor Agreement provides, in relevant part, that “[a]lthough it may sign this

 Intercreditor Agreement it is not a party hereto and does not and will not receive any right, benefit,

 priority or interest under or because of the existence of the foregoing Intercreditor Agreement.”

 (PFOF ¶ 159 (JX_79, at PP-TRBK000490016).)                   This dooms the Trustee’s “payment

 subordination” claim.

         XXI. The Transfer of the Auction Sale Proceeds to PPAS Is Not Avoidable Under
              Section 549 of the Bankruptcy Code

         468.    The Trustee seeks to avoid and recover the distribution to PPAS, and from PPAS

 to Ark II, of proceeds from the sale of the Foreclosed Personal Property Assets under Section 549

 of the Bankruptcy Code (the “Sale Proceeds”). Section 549 provides in relevant part that a trustee

 may avoid a transfer of property of the estate that occurs after the petition date that is not authorized

 by the Bankruptcy Code or by the court. 11 U.S.C. § 549. The Trustee failed to prove this claim.




                                                    95


                                                 A2453
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  110 ofDocument
                                                                          569
                                   Pg 107 of 109




        469.    A trustee may avoid only “a transfer of property of the estate.” 11 U.S.C. § 549(a).

 Property of the estate includes “all legal or equitable interests of the debtor in property as of the

 commencement of the case.” 11 U.S.C. § 541(a)(1). At trial, it was the Trustee’s burden to prove

 that TransCare held a property interest in the Sale Proceeds. Musso v. Brooklyn Navy Yard Dev.

 Corp. (In re Westchester Tank Fabricators, Ltd.), 207 B.R. 391 (Bankr. E.D.N.Y. 1997). The

 Trustee did not carry his burden for at least two reasons.

        470.    First, as of the commencement of these chapter 7 cases, TransCare held no legal or

 equitable title in the Foreclosed Personal Property Assets because, by virtue of the Article 9

 foreclosure, the Foreclosed Personal Property Assets belonged to Transcendence—not TransCare.

 (PFOF ¶ 226.) The fact that Transcendence ultimately did not use the Foreclosed Personal

 Property Assets and instead consented to their sale by the Trustee does not change this fact. (PFOF

 ¶¶ 272–81.) Because the assets were not property of the estate, neither were the Sale Proceeds.

        471.    Second, even if the Foreclosed Personal Property Assets had not been transferred

 from TransCare prior to the distribution of the Sale Proceeds to PPAS, the Sale Proceeds would

 still not constitute property of the estate at the time of the distribution. That is because although

 the scope of section 541(a)(1) is broad, property in which the debtor holds only legal title and not

 an equitable interest becomes property of the estate “only to the extent of the debtor’s legal title to

 such property, but not to the extent of any equitable interest in such property that the debtor does

 not hold.” 11 U.S.C. § 541(d); see McCord v. Agard (In re Bean), 252 F.3d 113, 117 (2d Cir.

 2001) (“Any portion of a debtor’s property that is unencumbered by mortgage—the equity—is

 part of the bankrupt’s estate.”); Cage v. Wyo–Ben, Inc. (In re Ramba Inc.), 437 F.3d 457, 460–61

 (5th Cir. 2006) (rejecting avoidance claim where “Ramba had no interest in the transferred

 property other than bare legal title”). As of the Initial Petition Date, all of TransCare’s assets,

                                                   96


                                                A2454
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  111 ofDocument
                                                                          569
                                   Pg 108 of 109




 including the Foreclosed Personal Property Assets, were subject to the security interests of Wells

 Fargo, PPAS, as administrative agent for the Term Loan Lenders, and Ark II. (PFOF ¶¶ 22, 31,

 33, 35, 160.) The Foreclosed Personal Property Assets were certainly not worth more than the

 secured lenders were owed (i.e., approximately $58 million). As such, even assuming the Initial

 Debtors held legal title to the Foreclosed Personal Property Assets (and any proceeds from the sale

 thereof), they had no equitable title to the Sale Proceeds because the assets were fully encumbered

 by the secured lenders’ security interests.

         XXII. PPAS’s Liens on TransCare’s Assets Are Not Barred by
               Section 552 of the Bankruptcy Code

         472.     The Trustee contends that PPAS’s liens should not extend to post-petition proceeds

 of the Collateral (as defined in the PPAS Security Agreement) because PPAS engaged in

 “inequitable conduct caus[ing] TransCare to liquidate to the detriment of its other creditors.”

 (FPTO ¶ 190.)38 On this basis, the Trustee asks this Court to apply the “equities of the case”

 exception under section 552(b)(1) of the Bankruptcy Code to limit PPAS’s liens. That section

 provides that if a creditor and debtor have a pre-petition security agreement that extends to the

 proceeds, product, offspring or profits of the underlying collateral, the terms of that agreement will

 be enforced under applicable non-bankruptcy law, “except to any extent that the court, after notice

 and a hearing and based on the equities of the case, orders otherwise.” See 11 U.S.C. § 552(b)(1).

 The Court has already observed that PPAS’s conduct in respect of the Article 9 foreclosure was

 fair. That conduct, therefore, cannot serve as the basis to limit PPAS’s otherwise valid liens.

         473.     The Trustee’s claim also fails because it misconstrues the narrow contours of the

 “equities of the case” exception. It is well understood that “the principal purpose of the equities


 38
   The Trustee does not dispute that PPAS’s interest in TransCare’s assets extends to proceeds of the underlying
 collateral. (Am. Compl. ¶¶ 169–70.)
                                                       97


                                                    A2455
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 133 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         21:07:50  112 ofDocument
                                                                          569
                                   Pg 109 of 109




 of the case exception is to prevent secured creditors from reaping unjust benefits from an increase

 in the value of collateral during a bankruptcy case resulting from the (usually) reorganizing chapter

 11 debtor’s use of other assets of the estate or from the investment of non-estate assets.” Arnot v.

 Endresen (In re Endresen), 548 B.R. 258, 274 (B.A.P. 9th Cir. 2016) (collecting cases from the

 First, Third, Fourth, and Fifth Circuits). At trial, the Trustee presented no evidence that the

 Collateral increased in value after the Initial Petition Date, a necessary pre-requisite to application

 of the equities of the case exception.

                                           CONCLUSION

        474.    For the reasons stated above, the Court finds in favor of Defendants with respect to

 all of the Trustee’s claims. For all claims except the claim for breach of fiduciary duty, the Court

 will enter judgment in favor of Defendants.

        475.    With respect to the fiduciary duty claim, the Court will submit its findings of fact

 and conclusions of law to the District Court for its consideration pursuant to 28 U.S.C. § 157(c)(1).



 Dated: September 18, 2019                              PROSKAUER ROSE LLP

                                                        By: /s/ Michael T. Mervis
                                                        Michael T. Mervis
                                                        Timothy Q. Karcher
                                                        Marissa Tillem
                                                        Eleven Times Square
                                                        New York, NY 10036-8299
                                                        Tel.: (212) 969-3000
                                                        Fax: (212) 969-2900
                                                        Email: mmervis@proskauer.com
                                                        tkarcher@proskauer.com
                                                        mtillem@proskauer.com


                                                        Attorneys for Defendants


                                                   98


                                                A2456
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  113 ofDocument
                                                                          569
                                    Pg 1 of 110


 STORCH AMINI PC
 2 Grand Central Tower
 140 East 45th Street, 25th Floor
 New York, NY 10017
 Telephone: 212.490.4100
 bamini@storchamini.com
 Bijan Amini, Esq.
 Avery Samet, Esq.
 Jaime B. Leggett, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
 ---------------------------------------------------------------x

                       PLAINTIFF’S PROPOSED FINDINGS OF FACT AND
                                  CONCLUSIONS OF LAW




                                                      A2457
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  114 ofDocument
                                                                          569
                                    Pg 2 of 110


                                                    TABLE OF CONTENTS

 TABLE OF AUTHORITIES ...................................................................................................... iv
 PROPOSED FINDINGS OF FACT ............................................................................................ 1
     I. Background .......................................................................................................................... 1
          A. The Debtor .................................................................................................................... 1
          B. TransCare’s Debt Structure........................................................................................... 2
          C. Management of TransCare ............................................................................................ 4
          D. Events Leading up to Tilton’s Decision to Sell TransCare........................................... 6
     II. Events Following Tilton’s Decision to Sell TransCare ....................................................... 8
          A. Tilton’s Decision to Sell TransCare .............................................................................. 8
          B. Tilton Initially Investigated the Sale of TransCare ....................................................... 9
          C. Tilton Negotiates with Wells Fargo to Fund TransCare Towards a Sale ................... 13
          D. The January 7 Plan ...................................................................................................... 15
          E. Tilton Funds the January 7 Plan While Planning Sale ................................................ 16
          F. On February 10, 2016, Tilton Institutes the Transcendence Plan ............................... 19
                i. Tilton Creates Transcendence ............................................................................... 19
                ii. Tilton Engages Bankruptcy Counsel for TransCare ............................................. 20
                iii. The New Ark II Credit Facility ............................................................................. 21
                iv. The Submission of Transcendence Financials to Insurers .................................... 23
          G. Between February 11 and 23, 2016, Tilton Finalizes the Transcendence Plan .......... 24
                i. Tilton Attempts to Procure Insurance for Transcendence .................................... 24
                ii. Tilton Attempts to Obtain Credit Suisse’s Consent to Subordination .................. 25
                iii. Tilton Refines Business Model ............................................................................. 25
                iv. Tilton’s Team Prepares Transition Services Agreement ...................................... 27
                v. Tilton Negotiates with Wells Fargo While Preparing to Move Forward With
                   Transcendence....................................................................................................... 28
          H. The Foreclosure and Sale ............................................................................................ 31
          I. The February 24 Plan .................................................................................................. 34
          J. Events Subsequent to the Foreclosure and Sale .......................................................... 35
                i. Pittsburgh .............................................................................................................. 35
                ii. Hudson Valley ...................................................................................................... 36
                iii. Tilton Assigns the MTA Contract to Transcendence and Then Discontinues
                Service......................................................................................................................... 36
          K. Until This Trial, Defendants Took the Position That the Foreclosure Had Occurred 39


                                                                       ii

                                                                   A2458
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  115 ofDocument
                                                                          569
                                    Pg 3 of 110


     III. Liquidation of Assets and Claims Against the Estate ....................................................... 41
     IV. Facts Relevant to Particular Claims .................................................................................. 43
          A. Tilton Did Not Engage in a Fair Process to Arrive at the Sale Price .......................... 43
          B. Tilton Did Not Pay TransCare a Fair Price for Its Assets........................................... 45
          C. The Defendants’ Expert’s Criticisms .......................................................................... 47
          D. Tilton Sold the TransCare Assets to Herself............................................................... 48
          E. The Foreclosure Plan Was Accompanied by Untruthful Statements.......................... 50
          F. Removing the MTA Contract from TransCare Ensured TransCare’s Collapse and
             Liquidation .................................................................................................................. 50
 CONCLUSIONS OF LAW ........................................................................................................ 51
     I. Claim 1: Breach of Fiduciary Duty against Lynn Tilton ................................................... 51
          A. Liability ....................................................................................................................... 51
               i. Fair Dealing .......................................................................................................... 55
               ii. Fair Price ............................................................................................................... 57
          B. Damages...................................................................................................................... 58
               i. Nature of the Damages.......................................................................................... 58
               ii. Scope of Damages................................................................................................. 59
                     a. Fair Market Value .......................................................................................... 61
                     b. WARN Act Liability ...................................................................................... 64
               iii. Quantum of Damages: TransCare’s Fair Market Value Prior to the Breach of
                    Fiduciary Duty ...................................................................................................... 65
                     a. EBITDA Projections ...................................................................................... 67
                     b. EBITDA Multiplier ........................................................................................ 69
     II. Claim 7: Fraudulent Transfer Against PPAS and Transcendence ..................................... 75
     III. Claims 3, 4, 10, 11 and 14: Avoidance and Subordination of Ark II Lien ....................... 85
          A. Preference—Claim 10 ................................................................................................. 85
          B. Constructive Fraud—Claim 11 ................................................................................... 89
          C. Recharacterization—Claim 3 ...................................................................................... 90
          D. Equitable Subordination—Claim 4 ............................................................................. 91
          E. Ark II Should Return the $800,000—Claim 14 .......................................................... 92
     IV. Claims 4 and 13: Subordination and Limitation of PPAS Lien ........................................ 93
          A. PPAS’ Security Interest Should Not Extend to the Proceeds of This Litigation—
             Claim 13 ...................................................................................................................... 93
          B. Equitable Subordination of PPAS’ Claim—Claim 4 .................................................. 95
     V. Conclusion and Remedies .................................................................................................. 98

                                                                      iii

                                                                  A2459
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  116 ofDocument
                                                                          569
                                    Pg 4 of 110


                                               TABLE OF AUTHORITIES

 Cases                                                                                                                        Page(s)

 ABKCO Music, Inc. v. Harrisongs Music, Ltd.,
  722 F.2d 988 (2d Cir. 1983) ....................................................................................................... 59

 Arkansas Teacher Ret. Sys. v. Alon USA Energy, Inc.,
  2019 WL 2714331 (Del. Ch. June 28, 2019) ........................................................... 53, 54, 55, 56

 Basho Techs. Holdco B, LLC v. Georgetown Basho Investors, LLC,
  2018 WL 3326693 (Del. Ch. July 6, 2018) .........................................................................Passim

 Bayer Corp. v. MascoTech, Inc. (In re AutoStyle Plastics, Inc.),
  269 F.3d 726 (6th Cir. 2001) ...................................................................................................... 90

 Bomarko, Inc. v. Int’l Telecharge, Inc. (“Bomarko I”),
  794 A.2d 1161 (Del. Ch. 1999) ...........................................................................................Passim

 Boyer v. Wilmington Materials, Inc.,
  754 A.2d 881 (Del. Ch. 1999) .................................................................................................... 59

 Carroll v. Tese–Milner (In re Red Dot Scenic, Inc.),
  351 F.3d 57 (2d Cir. 2003) ................................................................................................... 78, 80

 Cede & Co. v. Technicolor, Inc.,
  634 A.2d 345 (Del. 1993)............................................................................................... 52, 57, 62

 Cede & Co. v. Technicolor, Inc.,
  636 A.2d 956 (Del. 1994)........................................................................................................... 52

 Christy v. Alexander & Alexander (In re Finley, Kumble, Wagner, Heine, Underberg, Manley,
  Myerson, & Casey),
  130 F.3d 52 (2d Cir.1997) .......................................................................................................... 80

 Cinerama, Inc. v. Technicolor, Inc.,
  663 A.2d 1156 (Del. 1995)......................................................................................................... 57

 Citron v. E.I. Du Pont de Nemours & Co.,
  584 A.2d 490 (Del. Ch. 1990) .................................................................................................... 55

 Consumer Fin. Prot. Bureau v. NDG Fin. Corp.,
  2016 WL 7188792 (S.D.N.Y. Dec. 2, 2016) .............................................................................. 79

 Desimone v. Barrows,
  924 A.2d 908 (Del. Ch. 2007) .................................................................................................... 64




                                                                   iv

                                                               A2460
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  117 ofDocument
                                                                          569
                                    Pg 5 of 110


 Doft & Co. v. Travelocity.com Inc.,
  2004 WL 1152338 (Del. Ch. May 20, 2004) ............................................................................. 67

 Int’l Telecharge Inc. v. Bomarko, Inc. (“Bomarko II”),
   766 A.2d 437 (Del. 2000)......................................................................................... 59, 62, 65, 66

 FrontFour Capital Grp. LLC v. Taube,
  2019 WL 1313408 (Del. Ch. Mar. 11, 2019) ............................................................................. 53

 Gesoff v. IIC Indus., Inc.,
  902 A.2d 1130 (Del. Ch. 2006) .................................................................................................. 54

 Harrah’s Tunica Corp. v. Meeks (In re Armstrong),
  291 F.3d 517 (8th Cir. 2002) ...................................................................................................... 87

 Hazout v. Tsang Mun Ting.,
  134 A.3d 274 (Del. 2016)........................................................................................................... 64

 HBE Leasing Corp.v. Frank,
  48 F.3d 623 (2d Cir. 1995) ......................................................................................................... 82

 Hexion Specialty Chems., Inc. v. Huntsman Corp.,
  965 A.2d 715 (Del. Ch. 2008) .................................................................................................... 66

 HMG/Courtland Props., Inc. v. Gray,
  749 A.2d 94 (Del. Ch. 1999) ...................................................................................................... 57

 In re 360networks (USA) Inc.,
   338 B.R. 194 (Bankr. S.D.N.Y. 2005) ....................................................................................... 87

 In re Actrade Fin. Techs. Ltd.,
   337 B.R. 791 (Bankr. S.D.N.Y. 2005) ....................................................................................... 85

 In re American Cartage, Inc.,
   656 F.3d 82 (1st Cir. 2011) .................................................................................................. 94, 95

 In re Bennett Funding Grp., Inc.,
   220 B.R. 743 (Bankr. N.D.N.Y. 1997)....................................................................................... 84

 In re Bernard L. Madoff Inv. Sec., LLC,
   440 B.R. 243 (Bankr. S.D.N.Y. 2010) ....................................................................................... 80

 In re Bruno Mach. Corp.,
   435 B.R. 819 (Bankr. N.D.N.Y. 2010)................................................................................. 77, 78

 In re Le Café Crème, Ltd.,
   244 B.R. 221 (Bankr. S.D.N.Y. 2000) ....................................................................................... 77



                                                                    v

                                                               A2461
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  118 ofDocument
                                                                          569
                                    Pg 6 of 110


 In re Cassandra Grp.,
   338 B.R. 583 (Bankr. S.D.N.Y. 2006) ....................................................................................... 85

 In re Comprehensive Power,
   578 B.R. 14 (Bankr. D. Mass. 2017) .......................................................................................... 91

 In re Condon,
   198 F. 947 (S.D.N.Y. 1912) ................................................................................................. 77, 81

 In re Condon,
   209 F. 800 (2d Cir. 1913) ..................................................................................................... 77, 81

 In re Cornerstone Therapeutics Inc. Stockholder Litig.,
   115 A.3d 1173 (Del. 2015)......................................................................................................... 54

 In re Del Monte Foods Co. Shareholders Litig.,
   25 A.3d 813 (Del. Ch. 2011) ...................................................................................................... 60

 In re Dreier LLP,
   452 B.R. 391 (Bankr. S.D.N.Y. 2011) ....................................................................................... 80

 In re DSI Renal Holdings, LLC,
   574 B.R. 446 (Bankr. D. Del. 2017) .......................................................................................... 57

 In re El Paso Corp. Shareholder Litig.,
   41 A.3d 432 (Del. Ch. 2012) ...................................................................................................... 60

 In re Fan,
   132 B.R. 430 (Bankr. D. Haw. 1991) ......................................................................................... 93

 In re Granite Partners, LP,
   210 B.R. 508 (Bankr. S.D.N.Y. 1997) ........................................................................... 91, 92, 96

 In re J.P. Morgan Chase & Co. Shareholder Litig.,
   906 A.2d 766 (Del. 2006)........................................................................................................... 65

 In re Kaiser,
   722 F.2d 1574 (2d Cir. 1983) ..................................................................................................... 82

 In re Lyondell Chem. Co. (“Lyondell I”),
   554 B.R. 635 (S.D.N.Y. 2016) ....................................................................................... 80, 81, 83

 In re Lyondell Chem. Co. (“Lyondell II”),
   567 B.R. 55 (Bankr. S.D.N.Y. 2017) ................................................................................... 77, 79

 In re Lyondell Chem. Co.,
   585 B.R. 41 (S.D.N.Y. 2018) ..................................................................................................... 77



                                                                   vi

                                                               A2462
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  119 ofDocument
                                                                          569
                                    Pg 7 of 110


 In re Manhattan Inv. Fund Ltd.,
   397 B.R. 1 (S.D.N.Y. 2007) ................................................................................................. 80, 81

 In re MAXXAM, Inc.,
   1997 WL 187317 (Del. Ch. Apr. 4, 1997) ................................................................................. 53

 In re Mobile Steel Co.,
   563 F.2d 692 (5th Cir. 1977) ................................................................................................ 92, 96

 In re Opus East LLC,
   528 B.R. 30 (Bankr. D. Del. 2015) ............................................................................................ 54

 In re Opus East LLC,
   698 Fed. App’x 711 (3d Cir. 2017) ...................................................................................... 53, 54

 In re Orchard Enters., Inc. Stockholder Litig.,
   88 A.3d 1 (Del. Ch. 2014) .................................................................................................... 59, 60

 In re Pameco Corp.,
   356 B.R. 327 (Bankr. S.D.N.Y. 2006) ....................................................................................... 86

 In re R&W Enters.,
   181 B.R. 624 (N.D. Fla. 1994) ................................................................................................... 93

 In re Residential Capital, LLC,
   497 B.R. 403 (Bankr. S.D.N.Y. 2013) ....................................................................................... 94

 In re Rural Metro Corp. Stockholders Litig.,
   88 A.3d 54 (Del. Ch. 2014) ............................................................................................ 52, 60, 61

 In re Saba Enters., Inc.,
   421 B.R. 626 (Bankr. S.D.N.Y. 2009) ....................................................................................... 85

 In re Sharp Int'l Corp.,
   403 F.3d 43 (2d Cir. 2005) ......................................................................................................... 82

 In re Singh,
   434 B.R. 298 (Bankr. E.D.N.Y. 2010) ....................................................................................... 77

 In re TerreStar Networks, Inc.,
   457 B.R. 254 (Bankr. S.D.N.Y. 2011) ....................................................................................... 95

 In re The Brown Schs.,
   386 B.R. 37 (Bankr. D. Del. 2008) ............................................................................................ 53

 In re Trados Inc. Shareholder Litig.,
   73 A.3d 17 (Del. Ch. 2013) ........................................................................................................ 71



                                                                   vii

                                                                A2463
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  120 ofDocument
                                                                          569
                                    Pg 8 of 110


 In re Tribune Co. Fraudulent Conveyance Litig.,
   2017 WL 82391 (S.D.N.Y. Jan. 6, 2017) ................................................................................... 81

 In re Walt Disney Co. Derivative Litig.,
   906 A.2d 27 (Del. 2006)............................................................................................................. 64

 In re White Metal Rolling and Stamp Corp.,
   222 B.R. 417 (Bankr. S.D.N.Y. 1998) ....................................................................................... 89

 In re Bayou Grp., LLC,
   439 B.R. 284 (S.D.N.Y.2010) .................................................................................................... 80

 Kahn v. Household Acquisition Corp.,
  591 A.2d 166 (Del. 1991)........................................................................................................... 55

 Kahn v. Lynch Commc’ns Sys., Inc.,
  638 A.2d 1110 (Del. 1994)......................................................................................................... 53

 Kahn v. Tremont,
  694 A.2d 422 (Del. 1977)........................................................................................................... 58

 Klein v. Rossi,
  251 F. Supp. 1 (E.D.N.Y. 1966) ................................................................................................. 78

 Leser v. U.S. Bank Nat’l Ass'n,
  2013 WL 3788877 (E.D.N.Y. July 18, 2013) ............................................................................ 83

 Lippe v. Bairnco Corp.,
  249 F. Supp. 2d 357 (S.D.N.Y. 2003) ........................................................................................ 77

 LNC Invs., Inc. v. First Fidelity Bank, N.A. New Jersey,
  173 F.3d 454 (2d Cir. 1999) ....................................................................................................... 60

 Matter of Kelderman,
  75 B.R. 69 (Bankr. S.D. Iowa 1987) .......................................................................................... 93

 Max Sugarman Funeral Home, Inc. v. A.D.B. Investors,
  926 F.2d 1248 (1st Cir. 1991) .................................................................................................... 83

 Milbank, Tweed, Hadley & McCloy v. Boon,
  13 F.3d 537 (2d Cir. 1994) ......................................................................................................... 59

 Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Investcorp S.A.,
  137 F. Supp. 2d 502 (S.D.N.Y. 2001) ........................................................................................ 53

 Open MRI Radiology Assocs. v. Kessler,
  898 A.2d 290 (Del. Ch. 2006) ........................................................................................ 67, 68, 69



                                                                   viii

                                                                A2464
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  121 ofDocument
                                                                          569
                                    Pg 9 of 110


 Pereira v. Cogan,
  52 Fed. App’x 536 (2d Cir. 2002) .............................................................................................. 53

 Pereira v. Cogan,
  267 B.R. 500 (S.D.N.Y. 2001) ................................................................................................... 54

 Poole v. N.V. Deli Maatschappij,
  243 A.2d 67 (Del. 1968)............................................................................................................. 62

 Priestley v. Panmedix Inc.,
  18 F. Supp. 3d 486 (S.D.N.Y. 2014) .......................................................................................... 78

 RBC Capital Mkts., LLC v. Jervis,
  129 A.3d 816 (Del. 2015)........................................................................................................... 58

 Red Sail Easter Ltd. Partners v. Radio City Music Hall Prods., Inc.,
  1992 WL 251380 (Del. Ch. Sept. 29, 1992) .............................................................................. 65

 Reis v. Hazelett Strip-Casting Corp.,
  28 A.3d 442 (Del. Ch. 2011) .......................................................................................... 54, 55, 58

 Related Companies, L.P. v. Ruthling,
  2018 WL 3315728 (S.D.N.Y. July 5, 2018) .............................................................................. 55

 Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc.,
  506 A.2d 173 (Del. 1986)........................................................................................................... 52

 S.I.P.C. v. Bernard L. Madoff Inv. Sec. LLC,
   568 B.R. 481 (Bankr. S.D.N.Y. 2017) ....................................................................................... 76

 Solomon v. Armstrong,
  747 A.2d 1098 (Del. Ch.1999) ................................................................................................... 54

 Solomon v. Armstrong,
  746 A.2d 277 (Del. 2000)........................................................................................................... 54

 Staples v. Sisson,
   274 A.D.2d 779 (3d Dep’t 2000) ............................................................................................... 80

 Strassburger v. Earley,
   752 A.2d 557 (Del. Ch. 2000) ............................................................................................. Passim

 Summa Corp. v. Trans World Airlines, Inc.,
  540 A.2d 403 (Del. 1988)........................................................................................................... 57

 Tese–Milner v. Brune (In re Red Dot Scenic, Inc.),
  293 B.R. 116 (S.D.N.Y. 2003) ................................................................................................... 80



                                                                   ix

                                                               A2465
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  122 ofDocument
                                                                          569
                                   Pg 10 of 110


 Thorpe v. CERBCO, Inc.,
  676 A.2d 436 (Del. 1996)........................................................................................................... 59

 Thorpe v. CERBCO, Inc.,
  1993 WL 443406 (Del. Ch. Oct. 29, 1993) ................................................................................ 70

 Universitas Educ., LLC v. Nova Grp., Inc.,
  2014 WL 3883371 (S.D.N.Y. Aug. 7, 2014) ............................................................................. 83

 Wall St. Assocs. v. Brodsky,
  257 A.D.2d 526 (1st Dep’t 1999) ............................................................................................... 82

 Weinberger v. UOP, Inc.,
  457 A.2d 701 (Del. 1983)..................................................................................................... 52, 63

 William Penn P’ship v. Saliba,
  13 A.3d 749 (Del. 2011)............................................................................................................. 53

 Statutes

 11 U.S.C. § 502(d) ............................................................................................................ 77, 92, 98
 11 U.S.C. § 502(j) ................................................................................................................... 93, 99
 11 U.S.C. § 510(c) .................................................................................................................. 91, 96
 11 U.S.C. § 510(c)(2).................................................................................................................... 98
 11 U.S.C. § 544(b) .................................................................................................................. 75, 99
 11 U.S.C. § 547 ............................................................................................................................. 98
 11 U.S.C. § 547(b) ........................................................................................................................ 86
 11 U.S.C. § 547(c) .................................................................................................................. 86, 87
 11 U.S.C. §547(f) .......................................................................................................................... 86
 11 U.S.C. § 547(g) ........................................................................................................................ 86
 11 U.S.C. § 548(a)(1)(A) ........................................................................................................ 75, 77
 11 U.S.C. § 549 ............................................................................................................................. 93
 11 U.S.C. § 550(a) .................................................................................................................. 76, 78
 11 U.S.C. § 551 ........................................................................................................... 85, 94, 98, 99
 11 U.S.C. § 552(b) ........................................................................................................................ 99
 11 U.S.C. § 552(b)(1) ............................................................................................................. 94, 95
 11 U.S.C. § 550(b) ........................................................................................................................ 78
 11 U.S.C. §§ 541 and 549 ............................................................................................................. 85
 N.Y. Debtor & Creditor Law § 276 ............................................................................ 75, 77, 78, 80
 N.Y. Uniform Commercial Code § 9-102(13) .............................................................................. 94
 N.Y. Uniform Commercial Code § 9-108 .............................................................................. 94, 95
 N.Y. Uniform Commercial Code § 9-204(b)(2) ........................................................................... 95
 N.Y. Uniform Commercial Code § 9-619 .................................................................................... 95
 N.Y. Debtor & Creditor Law § 272(a).......................................................................................... 89
 N.Y. Debtor & Creditor Law § 273 ........................................................................................ 89, 99
 N.Y. Debtor & Creditor Law § 274 ........................................................................................ 89, 99
 N.Y. Debtor & Creditor Law § 275 ........................................................................................ 89, 99

                                                                        x

                                                                   A2466
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  123 ofDocument
                                                                          569
                                   Pg 11 of 110


 Other Authorities

 Collier on Bankruptcy (L. King 15th ed. rev. 1997) ............................................................... 84, 85

 Donald J. Wolfe, Jr. & Michael A. Pittenger, Corporate and Commercial Practice in the
  Delaware Court of Chancery (2012) ......................................................................................... 58

 Restatement (Second) of Torts (1963 & 1964) ............................................................................. 81

 Uniform Fraudulent Transfer Act ................................................................................................. 83




                                                                 xi

                                                              A2467
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  124 ofDocument
                                                                          569
                                   Pg 12 of 110


        Plaintiff Salvatore LaMonica, as Chapter 7 Trustee (the “Trustee”) of TransCare Corp. and

 its debtor-subsidiaries (“TransCare”), submits the following proposed findings of fact and

 conclusions of law.

        These proposed findings and conclusions use the following citation format:

                “DX”, “PX” and “JX” refer to the exhibits admitted during the trial.

                “Stipulated Fact” refers to the Stipulated Facts section of the May 14, 2016 Joint

 Pretrial Order (Dkt. 85) at pages 6-15.

                “Tr. Month/Day” (e.g., “Tr. 7/22”) refers to the official transcripts of the trial

 conducted on July 22, 23, 24, August 8, 13 and 14, 2019.

                “Husson Tr. (LaMonica)” and “Husson Tr. (Ien)” refer to the designated deposition

 testimony of John Husson, the Rule 30(b)(6) witness of Wells Fargo, N.A., taken in (i) this action

 and (ii) Ien v. TransCare Corp., et al., Adv. Proc. No. 16-1033, respectively, and admitted pursuant

 to the Joint Pretrial Order at Exhibit D.

                “Leland Tr.” refers to the designated deposition testimony of Glenn Leland,

 TransCare’s former CEO, admitted pursuant to the Joint Pretrial Order at Exhibit E.

                                PROPOSED FINDINGS OF FACT

 I.     Background

        A.       The Debtor

        1.       TransCare is incorporated under the laws of Delaware and was headquartered in

 Brooklyn, New York. (Stipulated Fact 1).

        2.       TransCare provided ambulance services for both emergency and non-emergency

 patients to hospitals and municipalities, and paratransit services for individuals with disabilities to

 the New York Metropolitan Transit Authority (the “MTA”). (Stipulated Fact 1).




                                                   1
                                                A2468
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  125 ofDocument
                                                                          569
                                   Pg 13 of 110


         3.      TransCare’s principal business lines were (a) ambulance services in (1) New York

 City, (2) Westchester, New York, (3) Hudson Valley, headquartered in Poughkeepsie, New York,

 (4) Pittsburgh, Pennsylvania, and (5) Maryland; and (b) its contract with the MTA to provide

 paratransit services for people with disabilities throughout the City of New York (the “MTA

 Contract”). (PX 158).

         4.      At all relevant times, Defendant Lynn Tilton was the sole director on TransCare’s

 board of directors. (Stipulated Fact 2).

         5.      Tilton owns and controls 61.3% of TransCare’s equity which she holds through two

 personal investment funds:

                 a. 55.7% through Defendant Ark II CLO 2001-1, Ltd (“Ark II”); and

                 b. 5.6% through Ark Investment Partners II, L.P. (“Ark Investment”).

 (Stipulated Facts 6, 8, 9).

         6.      Credit Suisse owns outright, or manages, 26% of TransCare’s equity on behalf of

 five separate entities (PX 235 at 98626), and the remaining 12.7% of TransCare is owned by a

 variety of entities and individuals. (Dkt. 132).

         B.      TransCare’s Debt Structure

         7.      Prior to February 2016, TransCare had two credit facilities: a term loan

 administered by Defendant Patriarch Partners Administrative Services, LLC (“PPAS”) (the “Term

 Loan”) (JX 1) and a revolving asset-backed loan, administered by Wells Fargo, N.A. (“Wells

 Fargo”) (the “ABL”). (JX 2).

         8.      PPAS is managed and owned by Tilton. (Stipulated Fact 3).

         9.      Both the Term Loan and the ABL were secured by blanket liens on all of

 TransCare’s assets. (Stipulated Facts 12, 14; DX 3 at §2; JX 2 at §5.1).




                                                    2
                                               A2469
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  126 ofDocument
                                                                          569
                                   Pg 14 of 110


         10.    Pursuant to an intercreditor agreement between PPAS and Wells Fargo, PPAS had

 a first priority lien on TransCare’s vehicles, certain other physical assets, capital stock, and

 intellectual property (the “Term Loan Priority Collateral”), and Wells Fargo had a first priority

 lien on all other assets (consisting primarily of accounts receivable) (the “ABL Priority

 Collateral”). (JX 3 at §§1.26, 1.35, 2.2).

         11.    Pursuant to an irrevocable payment assignment, all of TransCare’s receivables were

 paid to a lockbox controlled by Wells Fargo, including all of the payments received under the

 MTA Contract. (PX 2).

         12.    As of 12:00 am on February 24, 2016, approximately $13 million was outstanding

 under the ABL (Tr. 7/24 159:19-24) and $43 million was outstanding under the Term Loan (JX

 110).

         13.    At all relevant points, there were six lenders under the Term Loan (the “Term Loan

 Lenders”): Ark Investment; Zohar CDO 2003-1 Ltd., Zohar II 2005-1, Ltd., and Zohar III, Ltd.

 (collectively, the “Zohar Funds”), Credit Suisse Alternative Capital, Inc., and First Dominion

 Funding I (“First Dominion”). (Stipulated Fact 10).

         14.    Tilton, through various entities, controlled the Zohar Funds as their collateral

 manager. She resigned from that position in early February 2016 (effective March 3, 2016). (Tr.

 8/13 A.M. 7:24–8:8).

         15.    Credit Suisse controlled First Dominion as its collateral manager. (JX 1 at 00106;

 Tr. 7/22 P.M. 30:20-23).

         16.    The Zohar Funds owned over 75% of the Term Loan debt. (PX 209 (native)).

         17.    Credit Suisse and First Dominion together owned approximately 18% of the Term

 Loan debt. (PX 209 (native)).




                                                3
                                              A2470
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  127 ofDocument
                                                                          569
                                   Pg 15 of 110


         18.    Ark Investment owned approximately 7% of the Term Loan debt. (PX 209

 (native)).

         C.     Management of TransCare

         19.    Glen Leland served as TransCare’s Chief Executive Officer from January 12, 2015

 through January 8, 2016. (Stipulated Fact 24).

         20.    Mark Bonilla served as TransCare’s Chief Financial Officer from April 2014

 through September 29, 2015 and, following his resignation on that date, served as a consultant to

 TransCare until January 8, 2016. (Stipulated Fact 25).

         21.    Peter Wolf served as TransCare’s Chief Operating Officer from November 16,

 2014 through February 24, 2016. (Stipulated Fact 26).

         22.    Under an Authority Matrix issued by Tilton as sole director of the Board, the

 officers of TransCare did not have authority to: (a) approve an annual operating plan budget or

 any interim operating plan or budget; (b) negotiate the sale or disposition of any assets; (c)

 recapitalize or make other change in the capital structure; (d) disclose any financial information to

 any third-party; (e) enter into any contract or license agreement not contemplated by the approved

 Annual Plan (of which there was none); (f) enter into any financing or loan agreement; (g) dispose

 of any unusable asset or write off any receivable, or make a charitable contribution; (h) change

 auditors; (i) engage legal counsel; (j) settle or compromise any claim; (k) engage any consultant;

 or (l) conduct any reduction in force.1 (PX 3; Tr. 7/23 P.M. 15:16-17:11).




 1
  Some of the items are authorized below certain dollar amounts if authorized by a “Designated
 Executive” or an “Annual Plan” (PX 3); however, during all relevant periods there was no
 Designated Executive and no Annual Plan. (Leland Tr. 84:9-16; JX 11 (“the combination of these
 two factors means that many decisions need to go to the board.”)).



                                                  4
                                               A2471
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  128 ofDocument
                                                                          569
                                   Pg 16 of 110


        23.     Even matters that were not specifically prohibited still required Board approval:

 “for instance, Item 11 prohibits entering into financing transactions, but it does not specifically

 prohibit laying the groundwork for these types of transactions by making preliminary calls or

 taking other actions prior to providing financial data, which would be prohibited by Item 6.

 However, we are absolutely sure that Lynn would want to know and approve the company’s

 exploration of other financing sources.” (JX 11 at 87751) (Brian Stephen email).

        24.     Tilton managed TransCare through her employees at Patriarch (defined below):

                a. Michael Greenberg, who oversaw financial matters, payment of vendors and

                    negotiations with Wells Fargo (Tr. 7/22 A.M. 14:10–16:15); (Leland Tr. 59:5–

                    61:14, 144:13–145:17, 245:22–246:24).

                b. Jean-Luc Pelissier, who oversaw operational matters (Tr. 7/22 A.M. 24:11-19;

                    Tr. 7/23 A.M. 6:7-19; Leland Tr. 46:6-47:12).

                c. Brian Stephen, an attorney, who oversaw legal matters including the scope of

                    authority granted to the officers under the authority matrix (Tr. 7/23 P.M. 1:22–

                    3:21; Leland Tr. 46:6-51:21); and

                d. Randy Jones, who oversaw hiring (Tr. 7/22 A.M. 24:22-24; Tr. 8/13 A.M.

                    53:22–54:1, Tr. 8/13 P.M. 47:23–48:2).

 These Patriarch employees reported directly to Tilton, independently of TransCare management,

 regarding the operations and finances of TransCare. (E.g., Tr. 7/22 A.M. 15:13-18 (Greenberg);

 Tr. 7/23 A.M. 7:15-17 (Pelissier); 7/23 P.M. 2:16-18 (Stephen); Leland Tr. 82:21–83:25).

        25.     Tilton established Defendant Patriarch Partners, LLC (“Patriarch”) to provide

 solutions for banks that had large distressed loan portfolios by creating a financial model that

 allowed the banks to remove the distressed loans from their balance sheets. (Tr. 8/13 P.M. 18:23–




                                                  5
                                               A2472
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  129 ofDocument
                                                                          569
                                   Pg 17 of 110


 19:5). Patriarch, along with a number of other Patriarch entities also owned by Tilton, is

 headquartered at 1 Liberty Plaza in downtown Manhattan. (Stipulated Facts 3, 4, 5).

        D.     Events Leading up to Tilton’s Decision to Sell TransCare

        26.    In 2001, Tilton purchased the loans extended to TransCare from Canadian Imperial

 Bank, a creditor that had otherwise wanted to liquidate TransCare’s assets. (Tr. 8/13 P.M. 19:6-

 14).

        27.    Tilton used those loans plus outside money to obtain a majority interest in

 TransCare and restructured it through a bankruptcy proceeding. (Tr. 8/13 P.M. 19:10-14).

        28.    Tilton testified: “For almost twelve years we had restructured this company from

 when it was going to be liquidated by the lenders and doing twelve to $14 million of EBITDA a

 year.” (Tr. 8/13 A.M. 47:22-25).

        29.    Beginning in 2014 and throughout 2015, TransCare experienced difficulties in

 funding employee payroll and paying vendors. (Stipulated Facts 10, 27).

        30.    On July 3, 2015, TransCare missed payroll. (Stipulated Fact 32).

        31.    On July 31, 2015, Greenberg reported to Tilton on Envision Healthcare’s purchase

 of Rural/Metro Corp., a regional ambulance operator, at a 10x multiple of EBITDA. (DX 68 at

 904469).2

        32.    On August 4, 2015, Tilton forwarded Greenberg’s analysis to Kurt Marsden, her

 counterpart at Wells Fargo, and told him “Just to confirm the active M&A market in the ambulance




 2
  As Greenberg noted in his email (DX 68), Envision Healthcare’s medical transportation segment
 was named American Medical Response (“AMR”).




                                                6
                                             A2473
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  130 ofDocument
                                                                          569
                                   Pg 18 of 110


 space. This is why it makes sense to let TransCare make its way back to normalized EBITDA.”

 (DX 68 at 90469).

        33.     By this statement, Tilton meant that she wanted to get TransCare back to the $12-

 14 million of EBITDA that it had historically earned, so she could sell it at a price that could have

 covered both the ABL and the Term Loan. (Tr. 8/13 A.M. 47:22–48:3).

        34.     On or about September 30, 2015, Mark Bonilla resigned as CFO of TransCare.

 (DX 72 at 42864; Tr. 7/22 A.M. 17:18-24).

        35.     Thereafter, Tilton instructed Greenberg to take on responsibility vis-à-vis

 TransCare’s finances. (DX 73 at 58180; Tr. 7/22 A.M. 18:19-24).

        36.     TransCare had no audited financials for 2014 and had fallen several months behind

 in its monthly financial reports. (Tr. 7/22 P.M. 79:21–80:12).

        37.     On October 14, 2015, Wells Fargo notified TransCare and Patriarch that it did not

 intend to renew the ABL when it expired on January 31, 2016. (DX 76 at 06334; Tr. 7/22 A.M.

 26:11-21).

        38.     Tilton tasked Greenberg to work with management at TransCare to prepare a 2016

 budget for TransCare that would be acceptable to Wells Fargo and convince them to extend the

 ABL. (Tr. 7/22 A.M. 28:4-11, 31:14-20). She also tasked Greenberg with developing the plan

 based upon his own assessment of TransCare’s business. (Tr. 7/22 A.M. 33:9-12).

        39.     Accordingly, when Greenberg took information from TransCare management, he

 confirmed the assessment himself before presenting it to Tilton. (Tr. 7/22 A.M. 38:11–40:3).

        40.     Greenberg worked closely with Pelissier on the development of the plan, and Brian

 Stephen was involved as well. (Tr. 7/22 A.M. 28:12-16).




                                                  7
                                               A2474
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  131 ofDocument
                                                                          569
                                   Pg 19 of 110


        41.    On November 14, 2015, Greenberg submitted a presentation for Tilton’s review

 and approval to share with Wells Fargo on November 16, 2015. (JX 51; Tr. 7/22 A.M. 32:6-25).

        42.    The 2016 plan outlined an $8.2 million growth in revenue, resulting in 2016

 EBITDA of $11.5 million, a 9% EBITDA margin. (JX 51; Tr. 7/22 A.M. 32:6-25).

        43.    Greenberg testified that the revenue growth in the plan for Wells Fargo was a

 conservative assumption. (JX 51; Tr. 7/22 A.M. 34:17-24). The plan called for 48 new ambulance

 leases (at $120,000 per vehicle, with a down payment of $30,000). The plan expressly required

 $6.4 million in new capital ($2.8 million in lease payments, $2.8 million in new vehicle funding

 and $0.8 million in A/P reduction). (JX 51 at 98489, 98535).

        44.    Tilton approved the presentation to be shared with Wells Fargo, but Tilton never

 gave final approval to the plan and did not fund the new ambulances contemplated by the plan.

 (Tr. 7/22 A.M. 31:21–32:25, 102:6-9; Leland Tr. 547:13–549:9, 583:9–584:25; Tr. 7/22 P.M.

 123:13-19).

 II.    Events Following Tilton’s Decision to Sell TransCare

        A.     Tilton’s Decision to Sell TransCare

        45.    In mid-December 2015, Tilton determined to sell TransCare:

               a. On December 14, 2015, Pelissier informed John Husson of Wells Fargo that

                   Tilton had decided to sell TransCare, that Tilton would provide financing to

                   bridge to a sale, but that Tilton sought to inject that financing through Wells

                   Fargo’s ABL loan facility. (PX 126 at 03375; Husson (LaMonica) Tr. 44:25–

                   45:7, 48:11–49:10).

               b. On December 16, 2016, Kurt Mardsen of Wells Fargo wrote to Tilton: “I

                   understand that your team updated you on this situation over the weekend and




                                                8
                                             A2475
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  132 ofDocument
                                                                          569
                                   Pg 20 of 110


                    you made a determination to sell TransCare.” (PX 128 at 06004; Tr. 8/13 A.M.

                    50:13–51:17 (Tilton agreeing with statement)).

                 c. Tilton on deciding to sell TransCare: “I think that’s correct, they [Wells Fargo]

                    were not going to stay in past January 31 unless it was part of a sale process, so

                    that was my best chance of effectuating a transaction that would be good for the

                    constituents.” (Tr. 8/13 A.M. 50:9-12).

          B.     Tilton Initially Investigated the Sale of TransCare

          46.    In connection with her decision to sell the company:

                 a. Tilton instructed Greenberg to obtain potential comparable transactions and

                    comparable public companies that existed with the same or ancillary industries

                    to TransCare. (Tr. 7/22 A.M. 42:16-23).

                 b. Tilton also instructed Greenberg to find investment bankers to market

                    TransCare. (Tr. 7/22 A.M. 41:6-13, 42:21-23).

          47.    Greenberg had experience in private equity investment and portfolio management,

 comparing companies within a particular set, evaluating capital structure alternatives for

 companies, and making strategic business assessments for companies. (Tr. 7/22 A.M. 13:17–

 14:2).

          48.    Greenberg also had extensive experience in valuation and modeling. (Tr. 7/22

 A.M. 14:7-9).

          49.    On December 18, 2015, Greenberg reported his findings to Tilton. (JX 55).

          50.    Greenberg located six “transaction comps,” meaning comparable transactions that

 occurred within the same sector as TransCare or related sectors. (JX 55; Tr. 7/22 A.M. 48:2-3).

          51.    For each transactions comp, Greenberg listed the date, whether it was completed or

 announced, and then where available, the purchase price or enterprise value, last twelve month


                                                  9
                                               A2476
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  133 ofDocument
                                                                          569
                                   Pg 21 of 110


 (“LTM”) revenue, LTM EBITDA, and the multiple of revenue/EBITDA needed to arrive at the

 purchase price (calculated by dividing the purchase price/enterprise value by the LTM

 revenue/EBITDA). (JX 55; Tr. 7/22 A.M. 48:22–50:13).

        52.      Although Greenberg identified six transaction comps, only two of the transaction

 comps had sufficient public information to calculate EBITDA multiples:

                 a. AMR’s (Envision’s) purchase of Rural/Metro Corp. at a 10.7x multiple (the

                     same transaction Greenberg had emailed Tilton about in August 2015 (DX 68));

                     and

                 b. KKR’s purchase of Air Medical at a 10.0x multiple. (JX 55 at 41414 (native)).

        53.      Greenberg also identified three “market comps” which “relate to public companies

 and where they’re currently trading in terms of their valuation.” (JX 55; Tr. 7/22 A.M. 48:3-5).

        54.      Under “market value” for each market comp, Greenberg listed the market value of

 the equity of each public company plus the outstanding debt minus the cash on the balance sheet.

 (JX 55; Tr. 7/22 A.M. 51:2-7). The rest of the entries were calculated in the same way as the

 transaction comps. (Tr. 7/22 A.M. 51:8-10).

              55. Greenberg identified three market comps:

                 a. Envision, trading at 11.3x multiple;

                 b. Air Methods, trading at an 8.2x multiple; and

                 c. PHI, trading at a 3.5x multiple.

 (JX 55 at 41414 (native)).

        56.      Greenberg determined that PHI was an outlier, and reported the same to Tilton,

 because they had other business lines that were only tangentially related to TransCare (62% of

 PHI’s business was oil and gas). (JX 55 at 41414 (native); Tr. 7/22 A.M. 51:11-22).




                                                 10
                                               A2477
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  134 ofDocument
                                                                          569
                                   Pg 22 of 110


           57.   In his cover email, reporting on these transaction and market comps, Greenberg

 reported that the average enterprise value to revenue multiple was 1.8x and the average enterprise

 value to LTM EBITDA was 10.1x. (JX 55 at 41410; Tr. 7/22 A.M. 52:2-10).

           58.   Greenberg also identified several investment banks which had advised on

 ambulance transactions and reported the same to Tilton. (JX 55 at 41410; Tr. 7/22 A.M. 42:24–

 43:11).

           59.   In the same email, Greenberg also reported to Tilton that Leland had received

 unsolicited calls from (i) the following potential purchasers in the ambulance business: Falck,

 AMR, Richmond County Ambulance, and Enhanced Equity and also (ii) National Express in the

 transit business. (JX 55 at 41410).

           60.   In addition to Greenberg’s December 18, 2015 report, the record contains the

 following expressions of interest:

                 a. On February 5, 2015, Leland reported that National Express was offering $15-

                    18 million to purchase TransCare’s paratransit division. (JX 12 at 04260;

                    Leland Tr. 85:9–86:14).

                 b. On March 3, 2015, Mike Weinberger, the Chief Operating Officer of Richmond

                    County Ambulance Service (“RCA”) emailed Tilton seeking to purchase all or

                    part of TransCare. (PX 44; Tr. 8/13 A.M. 45:7-25).

                 c. Weinberger stated that RCA was prepared to offer up to eight times TransCare’s

                    EBITDA, and also offered to consider an operational management

                    arrangement. (PX 44 at 90486; Tr. 8/13 A.M. 45:7-25).

                 d. Following the July 3, 2015 missed payroll, Leland started to receive calls and

                    emails from ambulance companies and ambulance company investors




                                                11
                                              A2478
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  135 ofDocument
                                                                          569
                                   Pg 23 of 110


                regarding purchasing all or portions of TransCare, including AMR, Falck, and

                Rural/ Metro Corp. (Leland Tr. 171:5–172:15; 174:2-175:13).

             e. For example, AMR called Leland seeking to purchase TransCare’s Westchester

                operations. (Leland Tr. 172:17-24).

             f. On July 8, 2015, Weinberger emailed Tilton again expressing RCA’s interest

                in purchasing or operating TransCare. (PX 73; Tr. 8/13 A.M. 45:17-24).

             g. On July 10, 2015, National Express emailed Leland a Letter of Intent offering

                to purchase the MTA Contract for $6 to $7 million and assume up to $2 million

                in liabilities. (JX 40).

             h. On July 13, 2015, Greenberg received a message from another Patriarch credit

                officer that Alluence Capital Advisors representing National Express was

                interested in purchasing TransCare’s paratransit business. (PX 83; Tr. 7/22

                P.M. 74:8-17).

             i. On December 8, 2015, Leland reported to Greenberg and Pelissier that National

                Express called him that morning about purchasing the paratransit business, and

                asked whether he was authorized to enter into discussions. (PX 111; Tr. 8/14

                A.M/ 26:19-27:1 (Tilton’s knowledge of same)).

             j. On December 16, 2015, Leland reported to Greenberg, Stephen, Pelissier and

                Bonilla that National Express had called him “a few times” that day to reiterate

                that their offer to buy TransCare’s paratransit contract was “still out there.” (PX

                124; Tr. 50:22–51:3).




                                              12
                                           A2479
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  136 ofDocument
                                                                          569
                                   Pg 24 of 110


 See also Leland Tr. 178:2-180:19 (multiple inquiries by interested parties for TransCare’s valuable

 assets); 176:2-7 (TransCare could be worth as much as $200 million “if we carried out the

 accelerated business plan.”).3

           61.   According to both Greenberg and Leland, Tilton specifically prohibited Leland

 from speaking to any of those companies, and even from entering into a non-disclosure agreement

 with those companies. (Tr. 7/22 A.M. 46:25–47:19; Leland Tr. 97:11–98:25, 172:25–173:9).

           62.   On December 24, 2015, Greenberg updated Tilton with more information

 concerning investment banks who worked on ambulance transactions, and again sent the same

 information as he had on December 18, 2015. (JX 61; Tr. 7/22 A.M. 52:12–53:3).

           63.   Greenberg undertook the research in JX 55 and JX 61 for the purpose of negotiating

 a plan with Wells Fargo to fund TransCare towards a potential sale. (Tr. 7/22 A.M. 52:23–53:10).

           C.    Tilton Negotiates with Wells Fargo to Fund TransCare Towards a Sale

           64.   Wells Fargo agreed that TransCare needed to be sold and understood that “it was a

 matter of self preservation” to support TransCare through to a sale. (Husson (Ien) Tr. 35:24–

 36:20).

           65.   On December 21, 2015, Greenberg met with John Husson and Bob Strack of Wells

 Fargo concerning a deal to extend the ABL so as to facilitate a sale of TransCare. (DX 97; Tr.

 7/22 A.M. 55:17–56:1).

           66.   Prior to the meeting, Tilton requested a sixth-month time frame for the sale, or

 through to May or June 2016. (Tr. 7/22 A.M. 54:20-22).




 3
   Pelissier, to whom Leland reported most directly (Leland Tr. 46:7–47:5), agreed with that
 assessment although he denied that at trial. (Tr. 7/23 A.M. 46:21–48:8).



                                                 13
                                              A2480
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  137 ofDocument
                                                                          569
                                   Pg 25 of 110


        67.    Between December 23 and December 31, 2015, Greenberg and Wells Fargo

 negotiated a deal to extend the ABL subject to a satisfactory budget so as to allow as sale of

 TransCare.

               a. Wells Fargo agreed to a timetable for a sale to close by August 15, 2016,

                   including dates for the submission of budgets, hiring of investment bankers,

                   offering memorandums, and purchase documents (JX 65), and also had

                   proposed alternative timetables in the event that the sale needed to be conducted

                   through a section 363 sale (JX 59).4

               b. Wells Fargo agreed to waive the financial covenants in the ABL in favor of

                   TransCare’s compliance with the sale budget and timetable.

               c. Tilton agreed to submit a sale budget for TransCare.

               d. Tilton agreed to Wells Fargo’s request to hire a third-party financial consultant

                   to which Wells Fargo could have access.

 (DX 97; Stipulated Fact 35; JX 59; JX 60 at 00146-00147; JX 65 at 215).

        68.    Wells Fargo never varied from its position of being willing to fund TransCare

 through to a sale. (Husson (LaMonica) Tr. 56:14–57:6; Tr. 7/22 A.M. 63:14-20).

        69.    Wells Fargo believed that a sale was in its own best interests and those of TransCare

 as it was a “decent company” with “great employees” and a “wonderful” market share that just

 needed to address its undercapitalization. (Husson (LaMonica) Tr. 45:8-25).




 4
  This timetable was longer than Tilton’s initial request of six months, but shorter than Tilton’s
 ultimate demand of September 30, 2016.



                                                14
                                              A2481
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  138 ofDocument
                                                                          569
                                   Pg 26 of 110


          D.     The January 7 Plan

          70.    On January 4, 2016, Tilton told Greenberg to prepare a budget to support a sale

 process that would minimize the capital needed to be provided to TransCare. (JX 67; Tr. 7/22

 A.M. 64:12-22).

          71.    On January 5, 2016, Greenberg submitted such a budget to Tilton, which Tilton

 subsequently directed be sent to Carl Marks two days later (the “January 7 Plan”). (JX 67).5

          72.    Greenberg and Pelissier built the January 7 Plan by working independently from

 TransCare’s management in order to create a scenario more consistent with Tilton’s stated

 parameters from the day before. (Tr. 7/22 A.M. 69:14–70:5).

          73.    The January 7 Plan projected 2016 revenues of $120 million (including $2 million

 in new services) and EBITDA of $6.9 million. (JX 67 at 196574).

          74.    The January 7 Plan projected a peak need of $4.5 million in new capital consisting

 of $2.2 million in immediate payment requirements (insurance, payroll, and taxes); $1.3 million

 in down payments on new vehicles; and $1 million in other past due A/P payments. (JX 67 at

 196575; Tr. 7/22 A.M. 70:22–72:3).6

          75.    On January 7, 2016, after receiving Tilton’s approval, Greenberg shared the

 January 7 Plan with Carl Marks. (Tr. 7/22 A.M. 77:4-9).

          76.    Tilton never “approved” the January 7 Plan. (Tr. 7/22 A.M. 80:16-21)

          77.    Tilton never “approved” any plan for TransCare between November 14, 2015 and

 February 24, 2016. (Tr. 7/22 P.M. 123:13-19).


 5
  “Carl Marks” refers to the Carl Marks Advisory Group LLC engaged by Tilton for TransCare to
 satisfy Wells Fargo’s request for a third-party financial consultant. (Tr. 7/22 A.M. 54:23–55:11;
 supra ¶ 67).
 6
     “NYSIF” is the New York State Insurance Fund.



                                                 15
                                              A2482
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  139 ofDocument
                                                                          569
                                   Pg 27 of 110


        E.      Tilton Funds the January 7 Plan While Planning Sale

        78.     Even though Tilton did not “approve” plans, her team still judged the company

 against those plans. Each of the elements of an un-approved plan still required Tilton’s approval

 under the authority matrix. (Tr. 7/22 A.M. 80:6-15).

        79.     On January 12, 2016, Tilton directed Randy Jones to offer the vice-presidents in

 charge of TransCare’s paratransit and Hudson Valley divisions (Rob Struck and Tom Fuchs)

 $200,000 in change of control bonuses on a sale and a $20,000 boost in salary. (DX 108 at 23057;

 Tr. 8/13 A.M. 54:19–55:10).

        80.     On January 15, 2016, Ark II wired $1,172,757.53 to PPAS for PPAS to make

 payments on TransCare’s behalf as follows: $221,122.00 to Zurich (auto insurance); $142,993.82

 to IPFS (liability insurance); $334,802.76 to Aetna (health insurance); and $473,838.94 to NYSIF

 (workers’ compensation insurance) (collectively, the “January 15 Payments”). (DX 112 (3:58 pm

 email)).

        81.     The January 15 Payments were contemplated by the January 7 Plan and formed a

 portion of the $4.5 million in new capital contributions (although by this date the $4.5 million had

 increased to a plan of $6.5 million). (Tr. 7/22 A.M. 83:7-13; JX 67 at 06575).

        82.     That afternoon, Greenberg emailed Wells Fargo asking for their agreement to eight

 new conditions for the January 15 Payments, which Greenberg characterized as “part of a first

 funding under a go forward business plan being developed, of up to $6.5MM.” (PX 170, 2:06 pm

 email). The conditions included that $6.5 million business plan be supported by a credit facility

 with a lien junior to Wells Fargo’s lien on the collateral for the ABL, but senior to Wells Fargo’s

 lien on the collateral for the Term Loan debt. (Id.).




                                                  16
                                               A2483
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  140 ofDocument
                                                                          569
                                   Pg 28 of 110


        83.     Wells Fargo did not agree to terms set forth by Greenberg for the lien priority for

 the January 15 Payments, but instead was prepared to agree to allow the secured funding to be

 junior to all liens of Wells Fargo and subject to a new intercreditor agreement. (PX 170 at 14549).

        84.     As of January 26, 2016, Greenberg was still trying to negotiate the security for the

 January 15 Payments with Wells Fargo. (PX 174 at 22754, 22753; Tr. 7/22 A.M. 88:1–92:7).

        85.     As of that point, there was no agreement with Wells Fargo and no agreement with

 the Term Loan Lenders concerning the January 15 Payments. (Tr. 7/22 A.M. 90:9-16).

        86.     On January 27 and 28, 2016, Tilton met with Greenberg, Carl Marks and others to

 review Carl Marks’ financial analysis of TransCare. (Tr. 7/22 A.M. 98:8-12; 7/22 P.M. 4:8-12;

 PX 175; PX 179).

        87.     On January 28, 2016, Tilton approved the purchase of two new ambulances for a

 total of $195,975, to be owned by Ark II and leased to TransCare. (DX 120 at 2162; DX 121 at

 99194; Tr. 7/22 P.M. 4:9–5:24).

        88.     On January 29, 2016, Tilton directed PPAS to advance $690,168.24 on TransCare’s

 behalf to pay NYSIF and certain TransCare creditors (the “January 29 Payments”). (DX 121; Tr.

 8/13 A.M. 58:21–59:15).

        89.     Tilton claims the January 29 Payments were attributable to Ark II. (Tr. 8/13 A.M.

 25:4-18).

        90.     As of February 3, 2016, Tilton still had no agreement with either Wells Fargo or

 Credit Suisse for a new secured financing facility to TransCare. (Tr. 7/22 P.M. 8:17-22, 9:20-22).

        91.     On February 3, 2016, Greenberg spoke with Alex Witkes, his counterpart at Credit

 Suisse, to discuss obtaining Credit Suisse’s approval to subordinating their security interest to a

 new lien. (Tr. 7/22 P.M. 7:20–9:16; PX 189).




                                                 17
                                              A2484
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  141 ofDocument
                                                                          569
                                   Pg 29 of 110


        92.     Greenberg told Witkes that there was not yet a formal term sheet for the new loan,

 but that he wanted to send him a Summary of Terms for the new proposed facility. (PX 189).

        93.     The Summary of Terms included a $6.5 million facility which would have a priority

 junior to Wells but senior to the Term Loan Lenders on the ABL Priority Collateral and would

 have a priority senior to the Term Loan Lenders on the Term Loan Priority Collateral. (PX 189;

 Tr. 7/22 P.M. 11:1-19). In other words, this would place Credit Suisse and the other Term Loan

 Lenders in third priority position on the ABL Priority Collateral and in second position on the

 Term Loan Priority Collateral. (PX 189).

        94.     Greenberg reported that Credit Suisse was open to discussions concerning the new

 facility and wanted to see a plan showing how they would be better off agreeing to subordinate

 their position. (PX 185 at 2543 (7:11 a.m. email)).

        95.     Greenberg never sent Credit Suisse such a plan because Tilton never told him to do

 so. (Tr. 7/22 P.M. 16:12-25).

        96.     As of February 3, 2016, Wells Fargo had also not been provided with a going-

 forward plan for TransCare. (Tr. 7/22 P.M. 17:23–18:6).

        97.     On or about February 5, 2016, Tilton, dissatisfied with the work of Carl Marks,

 instructed her own staff and TransCare’s divisional chiefs to build a model for a business plan for

 continuing a version of TransCare under a new company. (Tr. 8/13 A.M. 64:1-16).

        98.     As a result, Tilton began working on two models: one for a “NewCo” under an

 Article 9 foreclosure plan and one to wind down the remaining portions of TransCare outside of

 bankruptcy, and then after 60-90 days putting TransCare into a chapter 7, so that receivables could

 be collected, employees could be given WARN notices and assets could be wound down in an

 orderly manner. (Tr. 8/13 A.M. 65:3-16). In connection with that,




                                                 18
                                              A2485
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  142 ofDocument
                                                                          569
                                   Pg 30 of 110


                a. Tilton refused to give WARN notices until she foreclosed on the assets to

                     transfer to NewCo: “notice cannot be given prior to foreclosure on newco or

                     there will be no Newco.” (Tr. 8/13 A.M. 68:7-13; JX 87); and

                b. Tilton sought a commitment from Wells Fargo to continue funding TransCare

                     during its wind-down by over-advancing funds through the existing ABL, but

                     (as discussed below) she ultimately rejected Wells Fargo’s proposal to over-

                     advance as insufficient. (Tr. 8/13 A.M. 68:14-19, 70:17-23).

        F.      On February 10, 2016, Tilton Institutes the Transcendence Plan

        99.     As discussed below, on February 10, 2016, Tilton set in motion a plan to sell certain

 of TransCare’s assets to herself and to liquidate the remaining assets in a bankruptcy proceeding:

 (a) she created two new corporations named Transcendence, (b) she engaged bankruptcy counsel

 for TransCare, (c) she took a new secured position in TransCare’s assets for her personal fund,

 Ark II, and (d) she submitted financials for the new company to insurance brokers to obtain

 necessary insurance for Transcendence to operate.

                i.      Tilton Creates Transcendence

        100.    On February 10, 2016, Stephen, at Tilton’s direction, caused two new corporations

 to be incorporated under Delaware law: Transcendence Transit, Inc. and Transcendence Transit

 II, Inc. (“Transcendence II,” and collectively with Transcendence Transit, Inc., “Transcendence”)

 (DX 133 at 15290, 15294; Tr. 7/23 P.M. 22:2–23:21).

        101.    In addition, Stephen set up bank accounts, tax ID numbers, directors, and insurance

 for both companies. (Tr. 7/23 P.M. 26:22–28:9, 103:4–104:23).

        102.    The same day, Tilton became the sole director of Transcendence, issued a board

 resolution adopting the authority matrix and appointed Glen Youngblood, a senior vice president

 at TransCare, as President of Transcendence. (PX 200; Stipulated Fact 7).


                                                 19
                                              A2486
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  143 ofDocument
                                                                          569
                                   Pg 31 of 110


        103.    Although both certificates of incorporation authorized the boards of Transcendence

 to issue 1,000 shares of common stock, no shares were ever issued for either Transcendence Transit

 Inc. or Transcendence II. (Tr. 7/23 P.M. 24:5-16; DX 133 at 15290, 15294).

        104.    Stephen, who was responsible for creating these entities, understood that

 Transcendence II was to be owned by Transcendence Transit Inc., but did not get around to issuing

 shares. (Tr. 7/23 P.M. 25:10-14).

                ii.    Tilton Engages Bankruptcy Counsel for TransCare

        105.    On the evening of February 9, 2016, Stephen contacted Curtis Mallet to prepare to

 file a chapter 11 bankruptcy proceeding for certain TransCare entities. (JX 72, 10:06pm email;

 Tr. 7/23 P.M. 29:8–30:10).

        106.    Stephen excluded two of TransCare’s subsidiaries from the list of debtor entities

 for which Curtis Mallet would file: TransCare Pennsylvania and TC Hudson Valley. He did so

 because, already at that time, Tilton planned that “the secured lenders would foreclose on certain

 TransCare assets and those assets would lead to start another business, Transcendence Transit

 business, and the remainder of TransCare would be wound down, but it would still continue to

 operate.” (Tr. 7/23 P.M. 30:24–31:13).

        107.    When describing TransCare’s debt structure, Stephen did not identify that there

 were any loans outstanding from Ark II. (JX 72 at 51882; Tr. 7/23 P.M. 32:17–33:10).

        108.    Stephen described the lenders under the Term Loan as “funds managed by Patriarch

 Partners” and omitted the existence of Credit Suisse and First Dominion. (JX 72 at 51882; Tr.

 7/23 P.M. 32:9-16).

        109.    The February 10, 2016 engagement agreement provided that Curtis Mallet “has

 been engaged to assist the Company with its out-of-court restructuring matters (including without

 limitation, in connection with efforts to restructure the Company’s overall businesses and a


                                                20
                                              A2487
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  144 ofDocument
                                                                          569
                                   Pg 32 of 110


 potential reorganization, recapitalization, refinancing, combination, sale(s) of assets, or any other

 restructuring), as well as any in-court involuntary or voluntary insolvency proceedings….” (JX

 77 at 51777).

        110.     Tilton made the decision to hire Curtis Mallet. No one else from TransCare was

 consulted. (Tr. 7/23 P.M. 33:11-20).

        111.     Nevertheless, as discussed below, Curtis Mallet did not advise TransCare with

 respect to the negotiation of new Ark II Credit Facility and or with respect to the negotiation of

 the strict foreclosure documents.

                 iii.   The New Ark II Credit Facility

        112.     On February 10, 2016, Peter Ruffini, a lawyer at Patriarch Partners, requested that

 Greenberg (with a copy to Stephen) have TransCare sign four documents in connection with a new

 ARK/TransCare facility: (1) a credit agreement between Ark II and TransCare (the “Ark II Credit

 Agreement”), (2) a security agreement between Ark II and TransCare (the “Ark II Security

 Agreement”), (3) a guarantee agreement signed by each of TransCare’s subsidiaries in favor of

 Ark II, and (4) an intercreditor agreement between Ark II and PPAS (the “Ark II Intercreditor

 Agreement”) (collectively, the “Ark II Credit Facility”). (PX 197 at 47308, 11:33 a.m. email).7

        113.     Greenberg then repeatedly followed up with Peter Wolf to have Wolf sign the

 documents. (PX 197 at 47307).

        114.     Wolf, the Chief Operating Officer, was the most senior of officer at TransCare at

 this time. (Tr. 7/22 P.M. 20:15-24). The next most senior person was Glen Youngblood (Tr. 7/23

 P.M. 81:4-12), who at this point was now also the President of Transcendence.



 7
   There was no administrative agent on the Ark II Credit Facility and PPAS has no connection to
 the Ark II Credit Facility other than agreeing to the Ark II Intercreditor Agreement. (JX 197).



                                                  21
                                               A2488
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  145 ofDocument
                                                                          569
                                   Pg 33 of 110


         115.   Neither Ruffini, Greenberg, nor Stephen copied Curtis Mallet on these emails. (PX

 197).

         116.   On February 11, 2016, Stephen emailed a fully executed copy of the Ark II Credit

 Facility documents (all dated as of January 15, 2016) to Curtis Mallet, stating only “I attach

 documents with a respect to another term loan for the company.” (JX 79 at 48968).

         117.   The Ark II Credit Agreement provided that Ark II would make available a $6.5

 million term loan facility to TransCare. (JX 79 at 48968). However, Section 2.5(b):

                a. prohibited TransCare from requesting loans under the Ark II facility unless it

                     first obtained the prior written consent of Ark II; and

                b. provided that any loan shall “only be made at the sole and absolute discretion

                     of the Lender” and “only be made if it is in accordance with a plan approved by

                     the Lender.”

 (JX 79 at 48978).

         118.   The Ark II Security Agreement granted Ark II a blanket security interest in

 TransCare’s property (JX 79 at 49020) and authorized Ark II to file financing statements in support

 of the same. (JX 79 at 49029).8

         119.   The Ark II Intercreditor Agreement (JX 79 at 49001):

                a. Granted Ark II both structural and payment priority over the Term Loan

                     Lenders. (JX 79 at 49004 (§2.2 providing that Ark II’s lien would have priority

                     over the Term Loan Lenders’ lien), 49005 (§2.3 providing that the proceeds of




 8
   The Ark II security agreement also provided that it would be subject to the terms of the Ark II
 intercreditor agreement. (JX 79 at 49031).



                                                  22
                                                A2489
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  146 ofDocument
                                                                          569
                                   Pg 34 of 110


                      any collateral would first be paid to Ark II, and only then to the Term Loan

                      Lenders));

                b. Provided that “only the party with the senior Lien in the collateral [Ark II] shall

                      have the right to restrict, permit or approve or disapprove, the sale, transfer or

                      other disposition” of the TransCare collateral. (JX 79 at 49007, §2.8(a));

                c. Prohibited PPAS from exercising any of its remedies upon a default (JX 70 at

                      49008, §2.9(a)); and

                d. Specifically, prohibited PPAS from conducting a strict foreclosure with respect

                      to its TransCare collateral. (JX 79 at 49008, §2.9(a)(ii)) (“The party with a

                      junior Lien on any Collateral… will not… seek to foreclose, enforce or realize

                      upon (judicially or non-judicially) its junior Lien on such Collateral…”).

        120.    The Ark II Intercreditor Agreement was signed by Lynn Tilton as manager of Ark

 II and by Lynn Tilton as manager of PPAS. (JX 79 at 49015).

        121.    Peter Wolf on behalf of TransCare signed an “acknowledgment” to the Ark II

 Intercreditor Agreement, providing that TransCare “acknowledges and agrees to the foregoing

 terms and conditions….[and] agrees that it will, together with its successors and assigns be bound

 by the provisions hereof.” (JX 79 at 49016).

                iv.      The Submission of Transcendence Financials to Insurers

        122.    On February 10, 2016, Greenberg emailed several of TransCare’s insurance brokers

 with a request to bind new insurance policies for Transcendence, and to that end, he provided them

 with financial information concerning the new company. (PX 196; Tr. 7/22 P.M. 43:8–47:22).

        123.    As of February 10, 2016, Greenberg told the insurance brokers that Transcendence

 would operate five of TransCare’s business units: (1) the paratransit division; (2) Pittsburgh; (3)

 Hudson Valley; (4) Maryland; and (5) Westchester. (PX 196; Tr. 7/22 at 43:8–46:19).


                                                   23
                                                 A2490
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  147 ofDocument
                                                                          569
                                   Pg 35 of 110


        124.   Greenberg explained that the paratransit division would be operated out of

 Transcendence II to satisfy the MTA’s concerns that their business be run out of a standalone

 corporate entity. (Tr. 7/22 P.M. 45:7–46:1).

        125.   Greenberg sent the insurance brokers financial statements for the new company

 which projected that Transcendence would earn $48 million in revenue during calendar year 2016,

 with EBITDA of $3.76 million. (PX 196; Tr. 7/22 P.M. 47:9-22).

        126.   The procurement of insurance for Transcendence was a necessary item for the

 foreclosure plan because Transcendence could not operate without first obtaining insurance. (Tr.

 7/22 A.M. 71:8-18; Tr. 7/23 A.M. 20:3-16; Tr. 8/13 A.M. 25:4–26:12).

        G.     Between February 11 and 23, 2016, Tilton Finalizes the Transcendence Plan

               i.      Tilton Attempts to Procure Insurance for Transcendence

        127.   On February 11, 2016, Tilton wrote to Bobby Siegel, an insurance broker, for the

 purpose of procuring insurance for Transcendence and explained that:

               There is a smaller, less risky transit business that we would like to continue
               in a new company. This would include our NY Transit business and our
               suburban ambulance businesses in Hudson Valley, Pittsburgh Pennsylvania
               and Maryland. It would allow us to maintain a profitable, lower risk transit
               company that would still employ over 1000 of our workers.

               The models show that this business in 2016 would be approximately
               $67mm with $4mm of EBITDA and would grow with the additional transit
               business under the contract to $79mm and $7mm of EBITDA in 2017. It is
               because this new business makes sense that I would be providing all the
               new working capital for this business myself, personally.

 (JX 80 at 92228; Tr. 8/13 A.M. 38:5–39:13).

        128.   Tilton sent this information because she understood that he needed the information

 to bind insurance. (Tr. 8/13 A.M. 39:5-8).




                                                 24
                                                A2491
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  148 ofDocument
                                                                          569
                                   Pg 36 of 110


                ii.     Tilton Attempts to Obtain Credit Suisse’s Consent to Subordination

        129.    On February 11, 2016, Tilton dictated an email sent by Greenberg to Credit Suisse

 (Tr. 7/22 P.M. 33:14-17), in which she told Credit Suisse that if they did not agree to subordinate

 their Term Loan position to a new $6.5 million facility, then TransCare would not be able to

 borrow the funds and would be forced to file for bankruptcy. (PX 249 at 77102 (Feb. 11, 2016

 2:35 p.m. email)).

        130.    These statements to Credit Suisse were false because (a) TransCare had already

 entered into the Ark II Credit Facility, which provided for borrowings up to $6.5 million in Tilton’s

 sole discretion (supra ¶¶ 116-117); (b) TransCare had already retained bankruptcy counsel to file

 an imminent bankruptcy (supra ¶¶ 105-109); (c) Tilton had already formed Transcendence and

 was representing to insurers that Transcendence would carry on five of TransCare’s business lines

 (supra ¶¶ 100, 122-125); and (d) Tilton had already executed the Ark II Intercreditor Agreement

 on behalf of PPAS as agent for the Term Loan Lenders (supra ¶¶ 119-120).

        131.    Tilton also directed Greenberg to tell Credit Suisse that, as an equity holder, Credit

 Suisse would be responsible for paying TransCare’s unpaid payroll and payroll taxes, and that its

 share could be between $1 million and $2 million. (PX 249 at 77102; Tr. 7/22 P.M. 32:15–33:17).

        132.    Credit Suisse asked for details about the missing payroll and financial problems, to

 which Greenberg never responded. (Tr. 7/22 P.M. 34:20–35:3).

        133.    No one had any contact with Credit Suisse again until Credit Suisse asked for a

 status update after TransCare’s bankruptcy filing. (Tr. 7/22 P.M. 35:10-19).

                iii.    Tilton Refines Business Model

        134.    On February 13, 2016, Pelissier sent Tilton and Stephen the “Transcendence Go

 Forward Model” that he and Greenberg were preparing. (PX 286). This model constituted the




                                                  25
                                               A2492
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  149 ofDocument
                                                                          569
                                   Pg 37 of 110


 assets that Tilton would be continuing as a going concern, as of that date. (Tr. 7/22 P.M. 53:17-

 23).

        135.    The February 13, 2016 model similarly contemplated that Transcendence would

 operate the following five divisions of TransCare: (1) the MTA Contract, (2) Pittsburgh; (3)

 Hudson Valley; (4) Maryland and (5) Westchester (including the Bronx). (PX 286; Tr. 7/22 P.M.

 54:8-13).

        136.    Under this model, Greenberg (and those he was working with) projected that

 Transcendence would have consolidated 2016 revenues of $65 million with EBITDA of $5.1

 million. (PX 286 at 105517; Tr. 7/22 P.M. 55:1-7).

        137.    Greenberg noted that Transcendence would have an “incremental funding need” of

 $8 million while the accounts receivable were paid (90 days for the ambulance divisions and 45

 days for the paratransit division), “which can be offset if a new ABL line is secured or by cash that

 builds through the year.” (PX 286 at 105517; Tr. 7/22 P.M. 56:18–57:4).

        138.    For this reason, the “incremental funding need” was not listed on the model cash

 flow statement as a capital expenditure but instead was listed as a financing adjustment. (PX 286

 at 105522; Tr. 7/22 P.M. 56:22–57:2).

        139.    The cash flow statement projected virtually no capital expenditures for

 Transcendence in 2016. (PX286 at 105522; Tr. 7/22 P.M. 56:13-17).

        140.    The plan also assumed a further $2 million would be spent:

                a. $1.8 million paying certain of TransCare’s existing creditors from whom

                    Transcendence would need cooperation (past due employee payroll, facility

                    rents, and amounts owed to vehicle repair suppliers); and

                b. $237,000 in down payments on eight new vehicles for Transcendence.




                                                  26
                                               A2493
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  150 ofDocument
                                                                          569
                                   Pg 38 of 110


 (PX 286 at 105517).

          141.    At trial, Tilton testified that she derived the $10 million credit given in the February

 24, 2016 strict foreclosure from several of the cells included in the February 13, 2016 Excel model.

 (Tr. 8/13 P.M. 105:16–106:10).          Tilton testified that column B on tab “BS” represented

 TransCare’s “December [‘15] closing balance sheet.” (Tr. 8/13 P.M. 104:23–105:12; PX 286

 (native)). She testified that she calculated the $10 million by adding the cells for (1) cash, (2)

 account receivables, (3) inventory, and the (4) net property, plant and equipment. (Tr. 8/13 P.M.

 105:20–106:10). She testified that the figures in these cells represented the book value of those

 specific assets, although she did not know how the book value was calculated. (Tr. 8/13 P.M.

 107:8-13).

          142.    During this period, Tilton had ten people making three different models to make

 sure she ended up with accurate numbers with no mistakes for Transcendence. She was hoping

 that the models would check each other, but to eventually select one model to move forward with

 her decisions and projections. (Tr. 8/13 P.M. 39:17–40:7).

                  iv.    Tilton’s Team Prepares Transition Services Agreement

          143.    Between February 10 and February 24, 2016, Tilton’s team internally prepared a

 draft Transition Services Agreement (“TSA”) between TransCare and Transcendence. (Tr. 7/23

 P.M. 68:4-12).

          144.    Under the draft TSA (JX 95), TransCare would lease several hundred ambulances

 back from Transcendence for about $200,000 a month so that it could continue providing its New

 York ambulance services. (JX 95 at 44011-44018 (Ex. C); Tr. 7/23 P.M. 68:25–69:13, 71:21–

 73:6).

          145.    Under the draft TSA, TransCare would pay Transcendence for the services of its

 former employees. (JX 95 at 44009 (Ex. B); Tr. 7/23 P.M. 74:4–75:19).


                                                    27
                                                  A2494
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  151 ofDocument
                                                                          569
                                   Pg 39 of 110


        146.   There is no indication Tilton ever approved the TSA, and according to Stephen she

 had not even seen it by February 23, 2016. (JX 95; Tr. 7/23 P.M. 70:17–71:3).

               v.      Tilton Negotiates with Wells Fargo While Preparing to Move Forward
                       With Transcendence

        147.   On February 12, 2016, during a phone call with Tilton’s representatives and Wells

 Fargo’s lawyers, Tilton’s representatives discussed the plan to foreclose on certain assets of

 TransCare and Wells Fargo’s lawyers asked a number questions, including what entities Tilton

 expected to foreclose upon. (DX 140; Tr. 7/23 P.M. 169:24–173:21).

        148.   On February 14, 2016, Pelissier, at Tilton’s direction, circulated the operational

 plan for Transcendence to Greenberg, Pelissier, Stephen, Wolf, Youngblood, and others. (PX 206;

 Tr. 7/23 A.M. 17:7-9). According to that plan:

               a. The decision and timing of the foreclosure and bankruptcy filing of TransCare

                    would be determined exclusively by Tilton. (Tr. 7/23 A.M.17:17-24).

               b. Curtis Mallet (bankruptcy counsel for TransCare) and Perkins Thomson

                    (bankruptcy counsel for PPAS) had been hired. (PX 206 at 91292).

               c. Stephen and another lawyer at Patriarch were tasked with preparing the

                    foreclosure documents by February 11, 2016, and Stephen was to finalize the

                    bankruptcy filing documents by February 14, 2016. (PX 206 at 91292).

               d. Stephen would also review which contracts could be assigned to the new

                    company. (Tr. 7/23 A.M. 25:20–26:8).

               e. Pelissier and Youngblood, the designated President of Transcendence and the

                    most senior person after Wolf at TransCare, would be in charge of changing

                    remittance forms and payment lock box accounts for Transcendence on day 1.

                    (PX 206 at 91295).



                                                  28
                                             A2495
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  152 ofDocument
                                                                          569
                                   Pg 40 of 110


                  f. Pelissier and Youngblood would also be in charge of devising a system for the

                     new company to generate payroll checks. (PX 206 at 91296, 91297; Tr. 7/23

                     A.M. 24:2–25:1).

                  g. Employees would need to be sent WARN notices and be transferred to

                     Transcendence but no one had yet decided when to do so. (Tr. 7/23 A.M. 19:11-

                     22).

        149.      Between February 10 and 17, 2016, Wells Fargo requested a budget to fund the

 then-proposed bankruptcy. (JX 84 at 53, 51, 49 and 47). “In order for us to seek approval for a

 DIP Facility, a budget is necessary—even if it is in draft form initially.” (JX 84 at 51).

        150.      On February 16, 2016, Tilton apologized for not sending any of the models yet and

 told Wells Fargo that she now believed that it would “be much better for everyone” if TransCare

 could avoid chapter 11 and its expenses and instead wind down for a 45-60 day period and then

 file for chapter 7. (JX 84 at 48).

        151.      On February 17, 2016, Tilton sent Wells Fargo a wind-down plan for TransCare

 following a foreclosure sale. (JX 86).

        152.      On February 19, 2016, Wells Fargo submitted a written proposal to enter into a new

 $16.5 million ABL through May 31, 2016, to fund TransCare during a wind-down. (PX 219 at

 3192 (native)). The proposal was conditioned on: (1) a release from Patriarch, (2) a budget, (3)

 consent from the Term Loan lenders, and (4) a “transition services agreement among Newco and

 [TransCare], as well as documents and agreement related to the formation of Newco, the transfer

 of assets/liabilities to Newco from certain Borrowers [TransCare].” (PX 219 at 3192 (native, last

 box on page)).




                                                  29
                                                A2496
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  153 ofDocument
                                                                          569
                                   Pg 41 of 110


         153.   Tilton did not consider this proposal to be adequate. (Tr. 8/13 A.M. 79:23–80:7).

 Wells Fargo never received a release, a Newco budget, documents relating to the formation of

 Newco or a transition services agreement.

         154.   At some point after February 19, Tilton entered into negotiations with Wells Fargo

 now directed at purchasing TransCare’s outstanding receivables for Pittsburgh, Hudson Valley and

 the MTA Contract, then being paid to a Wells Fargo lockbox under the ABL. (Tr. 8/13 A.M. 73:3-

 15).

         155.   Tilton never reached agreement with Wells Fargo on a purchase price for the

 receivables. (Tr. 8/13 A.M. 15:1-12).

         156.   At the same time, Tilton continued waiting for the insurance to be bound for

 Transcendence to set the foreclosure in motion. (Tr. 8/13 A.M. 74:5-7; DX 170, 3:49 P.M. email;

 DX 171, 4:44 P.M. email). Pelissier explained, “if we cannot insure, we cannot operate.” (Tr.

 7/23 A.M. 30:8-24).

         157.   On February 23, 2016, without an agreement with Wells Fargo, Tilton directed

 PPAS to pay $593,000 to NYSIF for Transcendence’s workers’ compensation insurance. (PX

 226; Tr. 8/13 A.M. 75:6-15). As discussed below, Tilton applied these funds to a new revolving

 loan extended from Ark Angels III (another of her personal investment funds) to Transcendence.

 (Id.)

         158.   Tilton authorized the foreclosure at 12:07 a.m. on February 24, 2016 because she

 had received the insurance for Transcendence that she had been waiting for. (Tr. 8/13 A.M. 6:16-

 19).




                                                30
                                             A2497
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  154 ofDocument
                                                                          569
                                   Pg 42 of 110


        H.       The Foreclosure and Sale

        159.     At 12:07 a.m. on February 24, 2016, Stephen, at Tilton’s direction, provided

 TransCare with (a) a Notice of Default and Acceleration (JX 96 at 43311) and (b) a Notice of

 Acceptance of Subject Collateral in Partial Satisfaction of Obligations (JX 96 at 43306).

        160.     Stephen did not send the Notice of Default or Notice of Acceptance to Curtis

 Mallet. (JX 96; Tr. 7/23 P.M. 50:24-51:21).

        161.     Both the Notice of Default and the Notice of Acceptance were signed by Tilton, on

 behalf of PPAS, the Zohar Funds, and Ark Investment, but not by Credit Suisse or First Dominion.

 (JX 96 at 43308, 43313).

        162.     In the Notice of Default, PPAS declared a default arising from TransCare’s failure

 to pay interest and accelerated all of TransCare’s payment obligations under the Term Loan. (JX

 96 at 43311).

        163.     By the Notice of Acceptance, PPAS accepted certain of TransCare’s collateral in

 satisfaction of $10 million outstanding under the Term Loan:

                 Pursuant to Section 9-620 of the Uniform Commercial Code, notice is
                 hereby given of the Agent’s acceptance of the subject collateral identified
                 on Schedule A attached hereto in partial satisfaction of the undersigned
                 entities’ Obligations under the Credit Agreement (the “Subject Collateral”).
                 The Subject Collateral is accepted by Agent in satisfaction of $10,000,000
                 of the Obligations, which represents a partial satisfaction of the Obligations.

 (JX 96 at 43307).

        164.     According to Schedule A, the Subject Collateral consisted of:

                 a. “All of Debtors’ personal property of every kind and description…;”

                 b. Three contracts, including the MTA Contract; and




                                                   31
                                                A2498
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  155 ofDocument
                                                                          569
                                   Pg 43 of 110


                c. The stock of (i) TransCare Pennsylvania, Inc., (ii) TC Hudson Valley

                     Ambulance, Inc., and (iii) TC Ambulance Corp.;9

                d. But not any Accounts, as defined in the Security Agreement.

 (JX 96 at 43310).

        165.    At Tilton’s direction, Peter Wolf, the Chief Operating Officer of TransCare,

 executed the Notice of Acceptance. (DX 174; Stipulated Fact 41).

        166.    On the morning of February 24, 2016, PPAS, as administrative agent, and

 Transcendence, entered into a Bill of Sale, Agreement to Pay and Transfer Statement. (JX 102;

 Stipulated Fact 43).

        167.    Tilton made all the decisions for PPAS and the Term Loan Lenders and came up

 with terms for the transaction. (Tr. 8/14 A.M. 18:10-11 (“I was responsible for all the lenders as

 the agent and I came up with the terms.”)).

        168.    The Bill of Sale (JX 102) provided that the Subject Collateral was sold, assigned,

 transferred and delivered from PPAS to Transcendence. (See Recital D (“TransCare tendered…

 and the Lenders accepted”); Recital F (PPAS “now desires to sell, assign, transfer and deliver the

 Subject Collateral, tendered by TransCare pursuant to the Foreclosure Notice (the “Purchased

 Assets”) to [Transcendence], and [Transcendence] desires to purchase, accept, acquire and take

 the Purchased assets.”); Section 1 (PPAS “hereby sells, assigns, transfers and delivers to

 [Transcendence] all of its and the Lenders’ respective rights, title and interest in the Purchased

 Assets…”); Section 2 (“[T]he purchased assets are hereby transferred ‘as-is, where is’ and in its




 9
   TC Hudson Valley Ambulance, Inc. and TC Ambulance Corp. each held a certificate of need
 (“CON”) issued by the New York Department of Health to operate medical ambulance services in
 specified counties. (Dkt. 201-1 at 1; Dkt. 202-1 at 1).



                                                32
                                               A2499
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  156 ofDocument
                                                                          569
                                   Pg 44 of 110


 present condition and state of repair, with all faults, limitations and defects.”); and Section 5 (“This

 Bill of Sale constitutes a ‘transfer statement’ for purposes of Section 9-619 of the UCC.”)).

        169.    As consideration for the Subject Collateral, Transcendence agreed to pay

 $10,000,000 to Ark Angels III. (JX 102 (Bill of Sale)):

                a. Recital E (“The consideration for the transfer of the Subject Collateral to
                   [Transcendence] pursuant to this Bill of Sale shall be $10,000,000 such amount
                   to be financed by Ark Angels III, through [Transcendence’s] agreement to pay,
                   under the terms of the Purchaser Credit Agreement as such term is defined
                   below, a portion of the amounts outstanding in respect of the Loans as of the
                   date hereof as described below.”); and

                b. Section 3 (“[Transcendence] hereby agrees to pay $10,000,000, constituting a
                   portion of the principal amount outstanding of under the TransCare Credit
                   Agreement as of the date hereof prior to giving effect to the foreclosure
                   described in the Foreclosure Notice… (the “Closing Date Obligations”). Such
                   Closing Date Obligations shall be owing by [Transcendence] on and after the
                   date hereof and will be governed exclusively by the Credit Agreement, dated as
                   of the date hereof, by and between Administrative Agent, the lenders party
                   thereto and [Transcendence] (the “Purchaser Credit Agreement”)...”)

        170.    The Purchaser Credit Agreement is structured as a syndicated loan to

 Transcendence with PPAS as the administrative agent and Ark Angels III as the sole lender thereto.

 (JX 101 at 8674, 8742; Tr. 8/13 A.M. 23:9-16). Tilton testified that the Ark Angels III loan would

 be secured only by Transcendence’s receivables. (Tr. 8/14 A.M. 43:14–44:10).

        171.    Tilton testified that the Ark Angels III loan funds would be used to either (a)

 purchase TransCare’s receivable from Wells Fargo or (b) “go in or about day one as soon as cash

 was needed.” (Tr. 8/13 A.M. 22:23–23:8).

        172.     Defendants have not produced an executed copy of the Purchaser Credit

 Agreement, but (a) Tilton testified that she committed to this loan and (b) Transcendence borrowed

 $658,000 under the Purchaser Credit Agreement to pay NYSIF and the lease of the paratransit




                                                   33
                                                 A2500
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  157 ofDocument
                                                                          569
                                   Pg 45 of 110


 facility on Foster Avenue. (JX 101 at 8673; Tr. 7/22 P.M. 59:13–60:10, 8/13 A.M. 24:15-24).

 These borrowing were charged to the Ark Angels III loan. (Tr. 7/22 P.M. 61:7-8).

        173.   Greenberg told Todd Trent, an insurance broker at Lockton, that part of the $10

 million purchase price for Transcendence would be the unfunded Ark Angels IIII revolving loan.

 (PX 228, Tr. 7/22 P.M. 63:8-24).

        174.   Thus, under the written documents constituting the strict foreclosure:

               a. TransCare received a $10 million credit off the Term Loan;

               b. Transcendence received the foreclosed assets;

               c. Transcendence promised to borrow from and repay $10 million to Ark Angels

                     III; and

               d. The Term Lenders received nothing.

        I.     The February 24 Plan

        175.   On February 24, 2016, Tilton directed Greenberg to send Transcendence’s

 projected 2016 financials to Lockton for the purpose of procuring insurance. (PX 228; Tr. 7/22

 P.M. 62:15–63:7).

        176.   The projected 2016 financials were a 10-month projection, not a full year, because

 they started on February 21, 2016 and ended on December 31, 2016. (PX 228 at 86223; Tr. 7/22

 P.M. 64:7-15; PX 233; Tr. 7/22 P.M. 68:13-18).

        177.   The 2016 financials showed projected revenues of $37 million and projected

 EBITDA of $3.2 million ($3,204,500) in that ten-month period. (PX 228 at 86223; Tr. 7/22 P.M.

 64:4-18). Tilton admitted that EBITDA would increase to $4 million if annualized over a full

 twelve months. (Tr. 8/14 A.M. 38:4-12).

        178.   The difference between the $3.2 million EBITDA shown on the February 24, 2016

 financials submitted to Lockton and the $3.7 million EBITDA shown on the earlier forecast (PX


                                               34
                                             A2501
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  158 ofDocument
                                                                          569
                                   Pg 46 of 110


 286) resulted from the loss of the Maryland business in the meantime and “possibly also a slight

 difference in timing in terms of the beginning of the forecast.” (Tr. 7/22 P.M.65:4-8).

        J.      Events Subsequent to the Foreclosure and Sale

        179.    As discussed below, Transcendence operated the MTA paratransit business, the

 Pittsburgh business, and the Hudson Valley business on February 24, 25, and 26, 2016. Tilton,

 not the Trustee, gave the order for these operations to shut down on February 26, 2016.

                i.     Pittsburgh

        180.    On the morning of February 24, 2016, Transcendence owned TC Pennsylvania, Inc.

 as a wholly-owned subsidiary. (Tr. 7/22 P.M. 70:11-14). TC Pennsylvania, Inc. owned the

 Pittsburgh business assets. (Tr. 7/22 P.M. 46:2-4).

        181.    Its manager, Earl Kossuth, reported up through Glen Youngblood (the president of

 Transcendence) to individuals at Patriarch, including Greenberg and Pelissier. (Tr. 7/22 P.M.

 70:15–71:3).

        182.    For example, on Friday morning, February 26, 2016, Kossuth reported to

 Greenberg, Youngblood, Pelissier, Stephen, and Kevin Dell (another lawyer at Patriarch) that he

 needed to provide a letter describing the ownership of the new company to the Pennsylvania

 Department of Health or else “we will be forced to stop operating.” (PX 243). Greenberg

 responded that he would get the letter that day. (PX 243; Tr. 7/22 P.M. 71:4-10). The letter was

 ultimately provided to Kossuth. (Tr. 7/22 P.M. 71:11-12).

        183.    TC Pennsylvania, Inc. continued to operate until midnight on February 26, 2016,

 after which Kossuth reported to Pelissier that the last ambulances returned to base, he notified

 customers of the shutdown and locked-up all narcotics. (PX 247; Tr. 7/23 A.M. 44:14–45:16).




                                                 35
                                              A2502
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  159 ofDocument
                                                                          569
                                   Pg 47 of 110


        184.    The Trustee took no action with respect to the assets of the Pittsburgh operation

 until after TC Pennsylvania, Inc. filed for bankruptcy several weeks later and he conducted an

 auction in Pittsburgh. (Tr. 7/24 144:16–145:5).

                ii.     Hudson Valley

        185.    On the morning of February 24, 2016, Transcendence owned TC Hudson Valley

 Ambulance, Inc. as a wholly-owned subsidiary. (Tr. 7/22 P.M. 67:l–68:3).

        186.    TC Hudson Valley Ambulance, Inc. owned the CON necessary to operate

 ambulances in the Hudson Valley. (Tr. 8/14 A.M. 23:1-7; Dkt. 201-1 at pg. 1 of 8).

        187.    Tilton did not put TC Hudson Valley Ambulance Inc. or TC Ambulance Corp.

 (which held a separate CON for Westchester) into bankruptcy until April 2016. (Stipulated Facts

 50; Dkt. 202-1 at pg. 1 of 8).

        188.    TC Hudson Valley Ambulance, Inc. controlled its own intake, computer mapping

 (CAD) and dispatch systems necessary for the dispatch and tracking of ambulances so it could

 operate without anything else from TransCare. (Tr. 7/23 A.M. 20:14–21:11).

        189.    The Trustee took no action with respect to the assets of the Hudson Valley operation

 until that entity filed for bankruptcy several weeks later and he conducted an auction in

 Poughkeepsie. (Tr. 7/24 144:16–145:9).

                iii.    Tilton Assigns the MTA Contract to Transcendence and Then
                        Discontinues Service

        190.    On February 24, 2016, Pelissier forwarded the paperwork necessary to assign the

 MTA Contract, which he had requested from the MTA, to Stephen, Greenberg, Jones, Wolf and

 Fuchs. (JX 100 (1:34 p.m. email)).

        191.    Pelissier told them that the MTA “sounded positive and expects the documents back

 to move forward expeditiously.” (Id.)



                                                 36
                                              A2503
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  160 ofDocument
                                                                          569
                                   Pg 48 of 110


        192.      On February 24, 2016, Tilton signed a written consent as the sole board member of

 TransCare New York, Inc. directing the Chief Operating Officer of TransCare to assign the MTA

 Contract to Transcendence II. (PX 229).

        193.      The written consent stated that “the MTA has heretofore provided the Company

 with its consent to the Assignment.” (PX 229).

        194.      At 8:27 p.m. on February 24, 2016, Stephen circulated an executed Agreement of

 Assignment for the MTA Contract (the “MTA Assignment”), stating that the financial disclosures

 would need to be completed by someone else. (JX 100).

        195.      The MTA Assignment was executed on behalf of TransCare by Peter Wolf and on

 behalf of Transcendence II by Glen Youngblood. (JX 100 at 77168).

        196.      The MTA Assignment was also accompanied by a Consent to Assignment, also

 signed by Wolf and Youngblood. (JX 100 at 77169). That Consent provided that TransCare

 guaranteed the “full performance” of Transcendence II under the MTA Contract. (JX 100 at 77169

 (Term No. 2)).

        197.      Counsel for TransCare was not consulted on procuring TransCare’s consent to

 transferring the MTA Contract, nor on executing the MTA Assignment and Consent to

 Assignment. (Tr. 7/23 P.M. 81:16-23, 85:20-23).

        198.      On February 25, 2016, Stephen confirmed to the MTA that TransCare had

 transferred everything necessary for servicing the MTA Contract to Transcendence and that

 nothing prevented Transcendence from servicing the MTA Contract, representing that:

                  a. The secured lenders of TransCare foreclosed on the MTA Contract on February

                     24, 2016 and immediately thereafter sold the MTA Contract to Transcendence;




                                                  37
                                               A2504
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  161 ofDocument
                                                                          569
                                   Pg 49 of 110


                b. They were able to do so because they had a security interest in TransCare’s

                    general intangibles and the MTA Contract constituted such an intangible;

                c. “All of the 390 drivers and other TransCare employees necessary for

                    Transcendence Transit II to continue to provide services under the Agreement

                    were transferred to Transcendence Transit II at the time of the foreclosure and

                    are now employees of Transcendence Transit II[;]”

                d. Transcendence had the necessary auto, liability and workers’ comp insurance;

                    and

                e. “The bankruptcy of TransCare has no impact on Transcendence Transit II’s

                    ability to provide uninterrupted service to the MTA in accordance with the

                    terms of the Agreement.” (emphasis in original).

 (PX 244 at 43521-22 (8:49 p.m. email)).

        199.    Tilton approved the above email for Stephen to the MTA. (Tr. 7/23 P.M. 99:2-7).

        200.    In the same email, Stephen also told the MTA that the Trustee would not impede

 the transfer of the MTA business to Transcendence (“The bankruptcy trustee does not have the

 power and authority to unwind the foreclosure—nor has he expressed any misgivings or concerns

 about the foreclosure.”) (PX 244 at 43522 (emphasis in original)).10

        201.    On February 26, 2016, Stephen wrote to the MTA asking them to agree on a “new

 agreement” with Transcendence II with certain conditions, including that the MTA terminate the

 MTA Contract with TransCare. (PX 236).




 10
    In addition, Tilton told the employees of Transcendence that she would pay their wages for their
 last week of work at TransCare in the event the Trustee did not pay them, a promise she did not
 keep. (JX 103; Tr. 7/23 P.M. 132:4-17).


                                                 38
                                              A2505
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  162 ofDocument
                                                                          569
                                   Pg 50 of 110


        202.    Stephen told the MTA that absent agreement to the new terms “we will,

 unfortunately, be forced to discontinue service at 5:00PM today.” (PX 236).

        203.    At the same time, Randy Creswell asked the Trustee to consent to termination of

 the MTA Contract. (JX 105).

        204.    The Trustee consented to terminating the MTA Contract as long as it was without

 prejudice to amounts due to TransCare. (JX 105).

        205.    At 7:01 p.m., Stephen told the MTA that, after speaking with Tilton, Transcendence

 would not be continuing to provide services. (PX 245).

        206.    In that same email, Stephen provided the MTA with the termination notice that had

 been sent to Transcendence’s employees that day. (PX 245 at 43517). The notice informed the

 employees that Transcendence had shut down operations effective “immediately” and instructed

 them to “secure your vehicles and operations and await further instruction from the court appointed

 Trustee.” (Id.).

        K.      Until This Trial, Defendants Took the Position That the Foreclosure Had
                Occurred

        207.        At the initial February 25, 2016 meeting with the Trustee, and other parties in

 interest, Randy Creswell, the attorney for PPAS, told the Trustee that the strict foreclosure had

 occurred the day before and that the only remaining business lines for the Trustee to oversee were

 the New York and Bronx/Westchester ambulance operations, headquartered out of Hamilton

 Avenue in Brooklyn and Mount Vernon. (Tr. 7/24 133:22–134:22).

        208.    Creswell further told the Trustee that PPAS had foreclosed on the paratransit

 business and the assets located at Maryland, Pittsburgh, and Poughkeepsie and that business lines

 located at those locations were being operated by a new company. (Tr. 7/24 136:20–137:9).




                                                  39
                                                A2506
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  163 ofDocument
                                                                          569
                                   Pg 51 of 110


        209.    As a result, the Trustee did not seek to exercise any control over those operations,

 until much later when they were also filed into bankruptcy. (Tr. 7/24 137:10-22).

        210.    Creswell further told the Trustee that PPAS had foreclosed on all of the ambulances

 pursuant to the strict foreclosure, but that if the Trustee decided to operate there would have to be

 an agreement reached with PPAS. (Tr. 7/24 134:15–135:6).

        211.    On February 25, 2016, Brian Stephen told the attorney for the MTA that the

 foreclosure had occurred, and that Transcendence was operating the paratransit division. (PX 244

 at 43521, 43522).

        212.    On February 26, 2016, Creswell again wrote to the Trustee (and his partner) stating

 that “Transcendence Transit II has been providing services under the MTA Contract above since

 the filing date.” (JX 105, 2:00 pm email); Tr. 7/24 13:18–14:7).

        213.    On February 29, 2016, PPAS filed a response in this Court asserting that PPAS

 “consummated a strict foreclosure” on “all of Debtors’ personal property, vehicles (i.e.,

 ambulances), certain contracts, certain certificates for operation, and the shares of stock in certain

 non-filing subsidiaries of Transcare Corporation.” (Dkt. 11 at ¶ 6).

        214.    On March 23, 2016, PPAS filed a responsive pleading with this Court claiming that

 the foreclosure had occurred and all legal title and equitable interests in the foreclosed property

 had transferred to Transcendence. (Dkt. 49 at ¶¶ 9, 12, 13).

        215.    On September 1, 2016, PPAS wrote the Trustee complaining about the

 administration of the estate and stating that had it known about the Trustee’s actions, PPAS “never

 would have agreed to the sale of its assets by the Trustee. It would have simply liquidated such

 assets outside of the bankruptcy process as they never became property of the estate in the first

 place in light of the prepetition strict foreclosure.” (Dkt. 284-2 at ¶ 4).




                                                   40
                                                A2507
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  164 ofDocument
                                                                          569
                                   Pg 52 of 110


        216.    Similarly, at trial, Defendants admitted that TransCare’s ambulances belonged to

 PPAS and then to Transcendence following the strict foreclosure:

                a. Stephen admitted that TransCare’s ambulances became Transcendence’s

                    ambulances on February 24, 2016 (Tr. 7/23 P.M. 72:9-21);

                b. Tilton admitted that all of TransCare’s ambulances had been transferred to

                    Transcendence as part of the sale of the strict foreclosure. (Tr. 8/13 A.M.

                    36:25–37:7).

        217.    Finally, in response to the Court’s direct inquiry at trial, defense counsel conceded

 that nothing more was required under state law to effectuate a transfer of personal property than

 delivering the bill of sale. (Tr. 8/13 A.M. 32:24–33:9).

 III.   Liquidation of Assets and Claims Against the Estate

        218.    At the time of the bankruptcy filing, TransCare owed Wells Fargo approximately

 $13 million, which was paid in full as a result of the liquidation of assets. (Tr. 7/24 159:16-24).11

        219.    The Trustee realized approximately $19.2 million through the liquidation of

 TransCare’s ambulances, equipment, accounts receivable and CONs. (Tr. 7/24 13:10-14). The

 Trustee attributes $5.7 million of those liquidation sales to the foreclosed-upon assets. (Tr. 7/24

 27:23-25).




 11
    The initial TransCare debtors filed their bankruptcy petitions on February 24, 2016. (Stipulated
 Fact 44). The Trustee was appointed on February 25, 2016. (Stipulated Fact 45). The three debtor
 entities sold to Transcendence filed their bankruptcy petitions on April 25, 2016 and were merged
 into the estate. (Stipulated Facts 50-51).




                                                  41
                                               A2508
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  165 ofDocument
                                                                          569
                                   Pg 53 of 110


        220.    While the Trustee received $3.2 million for the sale of the two CONs which PPAS

 foreclosed upon, 12 the Trustee was unable to realize a return from the sale of the paratransit

 division because Tilton had already closed it down on February 26, 2016.

        221.    Pursuant to the March 25, 2016 stipulation and order, the Trustee distributed

 $800,000 to PPAS as agent for the Term Loan Lenders from the proceeds of the auctions.

 (Stipulated Fact 49; Tr. 8/13 A.M. 36:13-24).

        222.    PPAS did not credit the $800,000 it received from the Trustee to the Term Loan.

 (JX 110 at pg. 9 of 9).

        223.    Instead, PPAS turned the $800,000 over to Ark II, and Ark II applied the $800,000

 to Ark II’s secured claim against the estate. (Tr. 8/13 A.M. 36:19-24; JX 109 at pg. 5 of 9).

        224.    On March 1, 2016, employees of TransCare filed several class action suits against

 the estate and others seeking unpaid wages for the period February 13 to 24, 2016, as well as

 amounts due under the federal and state WARN acts, which have been consolidated as Ien v.

 TransCare Corp., et al., Adv. Proc. No. 16-1033 (collectively, the “WARN Act Liability”).

        225.    On October 9, 2017, PPAS, as Administrative Agent for the Term Loan Lenders,

 filed proofs of claim against TransCare seeking $35 million, including $1.5 million in accrued

 interest, postpetition attorneys’ fees and agency fees and also including a $10 million credit for

 “Acceptance of Collateral.” (Stipulated Fact 54; JX 110 at pg. 9 of 9).




 12
   As discussed supra ¶ 164, PPAS foreclosed on the stock of TC Hudson Valley Ambulance Inc.
 and TC Ambulance Corp. By orders dated July 6, 2016, the Trustee sold these CONs issued to
 these two entities for $1.2 million and $1.9 million, respectively. (Case No. 16-10407, Dkt. Nos.
 201 and 202).



                                                 42
                                              A2509
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  166 ofDocument
                                                                          569
                                   Pg 54 of 110


        226.      On October 9, 2017, Ark II filed proofs of claim against TransCare’s estate seeking

 $1.1 million, claiming that it had reduced its $1.9 million claim by applying the $800,000 it

 received from PPAS. (Stipulated Fact 53; JX 110 at pg. 9 of 9).

 IV.    Facts Relevant to Particular Claims

        A.        Tilton Did Not Engage in a Fair Process to Arrive at the Sale Price

        227.      There was never an appraisal of TransCare’s assets prior to February 24, 2016. (Tr.

 7/22 P.M. 51:24–52:1).

        228.      Greenberg was never tasked with finding a replacement for the ABL. (Tr. 7/22

 P.M. 123:7-12). Leland was prohibited from seeking any financing. (Leland Tr. 77:2–78:23,

 101:13–101:20).

        229.      Tilton never approved a plan for TransCare between November 14, 2015 and

 February 24, 2016. (Tr. 7/22 P.M. 123:13-19).13

        230.      As a result, no plan could be sent to Wells Fargo to satisfy its condition for further

 financing. (Tr. 7/22 P.M. 123:20-24).

        231.      Greenberg never gave Credit Suisse a plan so that Credit Suisse could consider

 subordination to a new facility. (Tr. 7/22 P.M. 16:12-25).

        232.      Tilton forbade her team at Patriarch and her executives at TransCare from

 contacting the parties who had expressed interest in TransCare, as discussed supra ¶ 61. (See JX

 15 at 28516; Tr. 7/22 A.M. 46:9–47:8).

        233.      As a result, Tilton never fully engaged with any potential purchasers. (Tr. 7/22

 P.M. 124:5-9).



 13
    In fact, despite the necessity for such a plan, Tilton did not approve a plan for TransCare during
 all of 2015. (Leland Tr. 80:4-6).



                                                   43
                                                 A2510
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  167 ofDocument
                                                                          569
                                   Pg 55 of 110


        234.    Tilton alone initiated and structured the foreclosure and sale to Transcendence, as

 discussed supra ¶¶ 99, 141, 158.

        235.    Tilton did not provide minority shareholders with advance information concerning

 the foreclosure and sale, and in fact provided some of them with misleading information, as

 discussed supra ¶¶ 129-133.

        236.    Tilton offered no contemporaneous document memorializing how she calculated

 the foreclosure price. (Tr. 8/14 A.M. 20:17–21:22).

        237.    Tilton testified that she used the book value reflected on TransCare’s December

 2015 balance sheet, as shown in PX 286, to arrive at the $10 million credit bid on the foreclosure.

 (Tr. 8/13 P.M. 103:12–106:10).

        238.    That book value did not accurately reflect TransCare’s assets:

                a. Tilton admitted that the book value did not provide any valuation for

                    TransCare’s intangible assets, including the MTA Contract and the two CONs

                    included in the foreclosed assets. (Tr. 8/14 A.M. 24:7-9 (Tilton did not take

                    any steps to value TransCare’s CONs); Tr. 8/14 A.M. 24:10-12, 26:5-7 (Tilton

                    did not take any steps to value the intangibles); Tr. 8/14 A.M. 26:8-11 (balance

                    sheet did not include MTA Contract)).14

                b. Tilton claims to have obtained the book value from TransCare’s “December

                    [‘15] closing balance sheet” (Tr. 8/13 P.M. 104:25–106:10), however, the

                    record indicates the last financial statement prepared for TransCare was

                    October 2015. (Tr. 8/13 P.M. 129:1-6).


 14
   As described supra ¶ 164, Tilton sought to foreclose upon two CONs and the MTA Contract.
 In any event, Tilton admitted that she used the book value of assets that did not correspond with
 the assets she ultimately foreclosed upon. (Tr. 8/13 P.M. at 107:7–108:9).


                                                 44
                                              A2511
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  168 ofDocument
                                                                          569
                                   Pg 56 of 110


        239.    Stephen, who sent the default and acceptance notice, could not explain why he sent

 them at 12:07 a.m. on the morning of February 24, 2016. (Tr. 7/23 P.M. 52:8–53:7).

        B.      Tilton Did Not Pay TransCare a Fair Price for Its Assets

        240.    Tilton gave TransCare a $10 million credit against the now-subordinated Term

 Loan in exchange for assets which she valued at $22,058,901.77. (Tr. 8/13 A.M. 13:9–14:14; Tr.

 8/13 P.M. 12:8–13:22).15

        241.    Defendants did not offer any expert valuation of TransCare’s assets, or the assets

 PPAS foreclosed upon and sold to Transcendence. (Tr. 8/8 45:6-15 (no opinion regarding the

 value of TransCare at any time in January or February 2016)).

        242.    The Trustee’s expert, Dr. Jonathan Arnold, used four approaches to value

 TransCare based upon four business plans prepared by Tilton, or those working for her, between

 January 5 and February 24, 2016. Dr. Arnold selected those valuation approaches from what he

 found “evident in the testimony and in the ordinary course of Patriarch’s work in managing and

 supervising TransCare.” (Tr. 7/24 13:15-21):

                a. EBITDA multiples of comparable companies;

                b. EBITDA multiples for precedent transactions analysis;

                c. EBITDA multiples identified by Tilton and her staff; and

                d. EBITDA multiples contained in the expressions of interest.

 (Tr. 7/24 13:22–14:4).

        243.    Using the comparable company analysis, Dr. Arnold used the two companies

 identified by Greenberg as those most similar to TransCare. (Tr. 7/24 16:18–17:6).




 15
   At trial, after stating that the $22 million was generous, Tilton testified it was “an equitable
 purchase price for future for the old lenders and the new lenders.” (Tr. 8/13 A.M. 14:7-14).


                                                45
                                              A2512
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  169 ofDocument
                                                                          569
                                   Pg 57 of 110


              a. First, Dr. Arnold determined that EBITDA multiples were “quite clearly, the

                 relevant multiple in this industry. The record is replete from Mr. Leland, Mr.

                 Pelissier, Mr. Greenberg, and offers from third-parties. So it is—what one sees

                 is offers that are expressed in terms of an EBITDA multiple.” (Tr. 7/24 17:7-

                 14).

              b. Next, Dr. Arnold calculated the forward EBITDA multiples of the comparable

                 companies on the dates of each of the four business plans. Dr. Arnold used

                 forward EBITDA because “Patriarch was in the process of restructuring or

                 modeling what a [re-]structured TransCare would look like with a different

                 management and a different process going forward. And anyone buying the

                 company would be buying the future, not the past. So, for that reason, forward

                 EBITDA is a very common concept…. And it is a standard way of thinking

                 about EBITDA in this context.” (Tr. 7/24 18:3-11).

              a. Applying that analysis to the January 7 Plan prepared by Greenberg, Dr. Arnold

                 determined that the value of TransCare would fall between $51.1 and $86.5

                 million. Applying that analysis to the January 27 and 28 plans, Dr. Arnold

                 determined that the value of TransCare would fall between $35.3 and $62.6

                 million. And finally, applying that analysis to the Newco model provided by

                 Greenberg to Lockton on February 24, 2016, Dr. Arnold determined that the

                 value of the Newco assets would fall between $22.7 and $39.1 million. (Tr.

                 7/24 19:6-22).

       244.   Using the precedent transaction analysis, Dr. Arnold used the two recent precedent

 transactions identified by Greenberg (Envision’s acquisition of Rural/Metro and KKR’s




                                              46
                                           A2513
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  170 ofDocument
                                                                          569
                                   Pg 58 of 110


 acquisition of Air Medical Group) and computed the enterprise value to EBITDA multiples

 underlying those transactions. (Tr. 7/24 21:11-17). Dr. Arnold obtained valuation multiples in

 the same range as those obtained using the comparable company method. (Tr. 7/24 21:18-22).

 Specifically, he obtained valuation multiple ranges of 10.0x to 10.7x. (DX 196 at 27).

        245.    Dr. Arnold also noted that the EBITDA multiples contained in the expressions of

 interest for TransCare’s assets also fell within the same range: 8x. (Tr. 7/24 21:14–22:3

 (describing expressions of interest from two potential suitors, AMR and RCA)).

        246.    Finally, Dr. Arnold noted that Tilton, Greenberg and Leland each testified that an

 EBITDA multiple range of 7 to 10 times EBITDA would be appropriate for TransCare. (DX 196

 at 26). (Greenberg at Tr. 7/22 P.M. 77:1-17; Leland at PX 75; Tilton at Tr. 8/13 A.M. 14:5-14,

 16:13–17:4).

        247.    Based on Tilton’s business plans, the Trustee’s expert opined that TransCare’s

 value exceeded $10 million under any of Tilton’s business plans. (DX 196 at 37).

        C.      The Defendants’ Expert’s Criticisms

        248.    The Defendants’ expert, Mr. Jeffrey Dunn, criticized one of these analyses: the

 comparable company analysis:

                a. Mr. Dunn agreed that the two comparable companies used by Dr. Arnold were

                   the most comparable companies to use in analyzing TransCare. (Tr. 8/8 48:9-

                   25).

                b. However, Mr. Dunn opined that TransCare’s size, undercapitalization,

                   distressed history, and low EBITDA margins would result in TransCare

                   fetching lower multiples than those market comparables. (Tr. 8/8 55:20–56:2,

                   56:22–57:2, 57:25–58:13, 59:3-20).




                                                47
                                             A2514
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  171 ofDocument
                                                                          569
                                   Pg 59 of 110


                c. Mr. Dunn did not analyze any data to support his hypothesis that TransCare’s

                   size, undercapitalization, distressed history, and low EBITDA margins would

                   actually have resulted in a lower multiple using a market company approach.

                   (Tr. 8/8 56:3-7, 58:17-20, 60:1-16, 62:24–63:2).

                d. In rebuttal, Dr. Arnold performed such an analysis and determined that the

                   market data in TransCare’s market showed that size, undercapitalization,

                   distressed history, and low EBITDA margins would not have any observable

                   effect on the EBITDA multiples used to value companies within the health care

                   space. (Tr. 8/14 A.M. 49:15-24; DX 196 at 35). In fact, in each case, Dr.

                   Arnold found that adjusting for these factors would actually lead to higher

                   multiples. (Tr. 8/14 A.M. 54:1-58:1; DX 196 at 35).

        249.    Mr. Dunn did not criticize Dr. Arnold’s valuation of TransCare using the precedent

 transaction approach.

        250.    Mr. Dunn was unaware of the Transcendence transaction and Tilton’s sale,

 including if any assets were foreclosed upon, if Transcendence purchased assets, what price was

 paid for the assets, and how the price was calculated. (Tr. 8/8 71:4–72:1).

        251.    Mr. Dunn criticized Dr. Arnold’s use of the expressions of interest because the

 parties expressing interest in TransCare were unable to view information about TransCare’s

 financials and business plans. (Tr. 8/8 77:12-23).

        252.    Mr. Dunn had no opinion as to whether a hypothetical buyer would consider

 TransCare’s business plans to be reasonable. (Tr. 8/8 69:17-22).

        D.      Tilton Sold the TransCare Assets to Herself

        253.    Tilton sold the assets to Transcendence, which she controlled as the sole board

 member. (JX 102, Stipulated Fact 7).


                                                 48
                                              A2515
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  172 ofDocument
                                                                          569
                                   Pg 60 of 110


        254.   Tilton, as the sole board member of Transcendence, never issued stock to anyone.

 (Tr. 7/23 P.M. 23:17–24:16).

        255.   Tilton claimed to have intended to negotiate an LLC agreement with the other Term

 Loan Lenders such that they would become members of a new LLC governing Transcendence.

 (Tr. 8/14 AM 5:21–6:8, 9:7-12).

        256.   Tilton claimed to have intended to distribute some portion of the equity in

 Transcendence to the Term Loan Lenders.

               a. Tilton claimed that her intention was reflected on an internal spreadsheet which

                   recited that (a) Ark II would receive 55% of Transcendence and (b) the Term

                   Loan Lenders, 45%. (PX 209; Tr. 8/14 A.M. 4:19-25).

               b. Tilton also claimed that this internal spreadsheet inaccurately recited her

                   intention: where it claimed that Ark II would receive 54.7%, actually Tilton

                   intended Ark Angels III to receive 51% and Ark II to receive 3.7%. (Tr. 8/14

                   A.M. 4:25–15:17).

        257.   Stephen, who was responsible for creating Transcendence, was unaware of any

 records at any Patriarch entity that would indicate to whom the shares of Transcendence were to

 be issued. (Tr. 7/23 P.M. 24:25–25:6).

        258.   Stephen testified that Tilton never instructed him to whom to issue Transcendence

 shares and never communicated to him who would receive shares in Transcendence. (Tr. 7/23

 P.M. 25:18-21, 26:6-8).

        259.   As of February 25, 2016, the planned ownership of Transcendence continued to be

 a moving target that continued to change. (PX 235; Tr. 7/23 P.M. 91:13–94:22).




                                               49
                                             A2516
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  173 ofDocument
                                                                          569
                                   Pg 61 of 110


        260.    As discussed above, the formal documentation for the sale did not provide the Term

 Loan Lenders with equity in Transcendence. (JX 102).

        E.      The Foreclosure Plan Was Accompanied by Untruthful Statements

        261.    Tilton and those operating at her direction made untruthful statements to a

 government agency, the MTA, to effectuate the foreclosure plan. (See PX 244 (Stephen email to

 MTA, at Tilton’s direction, stating that all Transcendence employees had health benefits and direct

 deposit); Tr. 7/23 P.M. 102:3–103:8).

        262.    Tilton and those operating at her direction made untruthful statements to Credit

 Suisse. (See PX 249 (Greenberg’s email to Credit Suisse, dictated by Tilton, stating that TransCare

 would have to file bankruptcy because of Credit Suisse’s unwillingness to allow a loan that in fact

 had already been extended); Tr. 7/22 P.M. 30:15–33:17).

        263.    Tilton and those operating at her direction made untruthful statements to the

 employees of Transcendence. (See JX 103 (Stephen’s email to all Transcendence employees, at

 Tilton’s direction, promising that Transcendence would pay all Transcendence employees for their

 last week of work at TransCare if the estate could not pay them); Tr. 7/23 P.M. 132:4-17).

        F.      Removing the MTA Contract from TransCare Ensured TransCare’s
                Collapse and Liquidation

        264.    Tilton recognized that TransCare would immediately fail if severed from the

 foreclosed assets, specifically, the MTA Contract. (Tr. 8/13 A.M. 49:11-17; 8/13 A.M. 48:8-11;

 8/14 A.M. 26:19–27:1).

        265.    The MTA Contract was a government contract, which paid in full on 45 days (far

 faster than the 90 days paid to the ambulance divisions by their customers). (PX 286 at 105517;

 JX 93 at 51381).




                                                 50
                                              A2517
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  174 ofDocument
                                                                          569
                                   Pg 62 of 110


        266.    TransCare had recently renewed the MTA Contract until October 2019. (JX 51 at

 98518, Tr. 7/22 A.M. 37:17-20).

        267.    The MTA Contract was desirable because there was virtually no need for capital

 investment as the vehicles were provided by the MTA. (Tr. 7/22 A.M. 38:3-10; JX 51 at 98518)

 (“Since there is almost no capital investment the ROI is highly desirable.”).

        268.    Greenberg reported to Tilton that conservative estimates of revenue indicated that

 the MTA Contract would generate EBITDA of $1.87 million, $2.73 million, $2.77 million and

 $2.81 million over the four years, respectively, between November 2015 and October 2019. (JX

 51 at 985518; Tr. 7.22 A.M. 38:11–39:14).

        269.    Numerous suitors were interested in acquiring TransCare’s paratransit business and

 MTA Contract, with National Express reiterating their $8-9 million offer on December 16, 2015.

 (Supra ¶ 60; PX 124).

        270.    Sometime prior to 7:00 p.m. on February 26, 2019, Tilton made the decision to

 cease all operations at the paratransit transit division, notified the employees of the same and

 directed Stephen to notify the MTA. (PX 245).

                                   CONCLUSIONS OF LAW

 I.     Claim 1: Breach of Fiduciary Duty against Lynn Tilton

        A.      Liability

        271.    As the sole director of TransCare, a Delaware corporation, Tilton owed fiduciary

 duties of loyalty and care to the corporation and, by extension, to its shareholders and creditors.

 E.g., In re Rural Metro Corp. Stockholders Litig., 88 A.3d 54, 80 (Del. Ch. 2014), decision

 clarified on denial of reargument sub nom., 2014 WL 1094173 (Del. Ch. Mar. 19, 2014).

        272.    Tilton’s fiduciary duties encompassed the duty of loyalty which, inter alia, requires

 that she subordinate her personal interests to those of TransCare. Cede & Co. v. Technicolor, Inc.,


                                                 51
                                              A2518
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  175 ofDocument
                                                                          569
                                   Pg 63 of 110


 634 A.2d 345, 361 (Del. 1993) (“[T]he duty of loyalty mandates that the best interest of the

 corporation and its shareholders takes precedence over any interest possessed by a director, officer

 or controlling shareholder and not shared by the stockholders generally.”), decision modified on

 reargument, 636 A.2d 956 (Del. 1994).

        273.    Once Tilton determined, no later than December 15, 2015, that TransCare would

 have to be put up for sale, “[t]he duty of the board had thus changed from the preservation of [the

 company] as a corporate entity to the maximization of the company's value at a sale for the

 stockholders' benefit…. The directors' role changed from defenders of the corporate bastion to

 auctioneers charged with getting the best price for the stockholders at a sale of the company.”

 Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173, 182 (Del. 1986).

        274.    The February 24, 2016, strict foreclosure was a “self-dealing” transaction in that

 Tilton was on both sides of the transactions by which Transcendence acquired TransCare’s

 valuable assets. Weinberger v. UOP, Inc., 457 A.2d 701, 710 (Del. 1983).16

        275.    Because the February 24 transactions constituted self-dealing, Tilton is liable for

 breach of the fiduciary duty of loyalty unless she had been able to prove at trial, by a preponderance

 of evidence, that the transactions were “entirely fair.” “It is a well-settled principle of Delaware

 law that where directors stand on both sides of a transaction, they have ‘the burden of establishing

 its entire fairness, sufficient to pass the test of careful scrutiny by the courts.’” Weinberger, 457

 at 710 (internal citations omitted). “There is no ‘safe harbor’ for such divided loyalties in



 16
   This is true whether the transfer of assets from TransCare to PPAS, and then from PPAS to
 Transcendence are viewed as separate transactions, or whether they are collapsed, the view the
 Court indicated that it was inclined to take (Tr. 8/14 P.M. 6:13-20). See, e.g., Strassburger v.
 Earley, 752 A.2d 557, 570-71 (Del. Ch. 2000) (when two transactions were part of a single, unified
 plan, even the non-self-interested transaction was subject to entire fairness review with the burden
 of proof resting on defendants).



                                                  52
                                                A2519
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  176 ofDocument
                                                                          569
                                   Pg 64 of 110


 Delaware.” Id.; In re Opus East LLC, 698 Fed. App’x 711, 718 (3d Cir. 2017) (“A plaintiff

 alleging a breach of this duty need only show that the director was on both sides of a challenged

 transaction… The burden then shifts to the director to ‘demonstrat[e] the entire fairness of the

 transaction.’”), citing In re The Brown Schs., 386 B.R. 37, 47 (Bankr. D. Del. 2008) and quoting

 William Penn P’ship v. Saliba, 13 A.3d 749, 756 (Del. 2011); Pereira v. Cogan, 52 Fed. App’x

 536, 538 (2d Cir. 2002) (“Under Delaware law, a controlling shareholder ‘standing on both sides

 of a transaction’…‘bears the burden of proving its entire fairness.”), quoting Kahn v. Lynch

 Commc’ns Sys., Inc., 638 A.2d 1110, 1115 (Del. 1994); Official Comm. of Unsecured Creditors

 of Color Tile, Inc. v. Investcorp S.A., 137 F. Supp. 2d 502, 508 (S.D.N.Y. 2001) (“‘Where a

 controlling shareholder stands on both sides of a transaction, the standard ordinarily is that the

 controlling shareholder (and the directors who are subject to that control) will bear the burden of

 proving the entire fairness of the transaction.’”), quoting In re MAXXAM, Inc., 1997 WL 187317,

 at *13 (Del. Ch. Apr. 4, 1997); FrontFour Capital Grp. LLC v. Taube, 2019 WL 1313408, at *20

 (Del. Ch. Mar. 11, 2019) (“Entire fairness review arises ‘when the board labors under actual

 conflicts of interest,’ such as when a controlling stockholder [or other “controller”] stands on both

 sides of a challenged transaction.” (footnotes omitted)). See also Del. C. § 144 (providing safe

 harbors when independent parties provide assurances of fairness).

        276.    “Entire fairness” is “‘Delaware’s most onerous standard’ of review.” Arkansas

 Teacher Ret. Sys. v. Alon USA Energy, Inc., 2019 WL 2714331, at *17 (Del. Ch. June 28, 2019)

 (footnote omitted); accord In re Opus East LLC, 528 B.R. 30, 65 (Bankr. D. Del. 2015). “The

 burden of proving entire fairness is often a daunting task,” involving “a standard so exacting that

 it ordinarily, but not invariably, results in a finding of liability.” Pereira v. Cogan, 267 B.R. 500,




                                                  53
                                                A2520
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  177 ofDocument
                                                                          569
                                   Pg 65 of 110


 508 (S.D.N.Y. 2001), quoting Solomon v. Armstrong, 747 A.2d 1098, 1138 n.39 (Del.

 Ch.1999), aff'd, 746 A.2d 277 (Del. 2000).

        277.    The Court need not find that Tilton intentionally did anything wrong to find that

 the transaction was not proven to have been entirely fair; the Court can find that Tilton was

 sincerely trying to salvage value from TransCare, but in doing so “with blinders” such that she

 focused solely on how much she personally was willing to contribute to the company, and on what

 terms, she thereby breached her duty of loyalty. “Not even an honest belief that the transaction

 was entirely fair will be sufficient to establish entire fairness. Rather, the transaction itself must

 be objectively fair, independent of the board's beliefs.” Reis v. Hazelett Strip-Casting Corp., 28

 A.3d 442, 459 (Del. Ch. 2011), quoting Gesoff v. IIC Indus., Inc., 902 A.2d 1130, 1145 (Del. Ch.

 2006). “The entire fairness standard is ‘exacting,’ and requires the director to show that the deal

 was objectively fair, not just that he believed it to be so.” See, e.g., Opus East, 698 Fed. App’x at

 719. “Indeed, as to the interested party itself, a finding of unfairness after trial will subject it to

 liability for breach of the duty of loyalty regardless of its subjective bad faith.” In re Cornerstone

 Therapeutics Inc. Stockholder Litig., 115 A.3d 1173, 1181 (Del. 2015). A director’s sin in

 breaching the duty of loyalty is not necessarily one of venality, “but, rather, of indifference to their

 duty to protect the interests of the corporation and its minority shareholders.” Strassburger, 752

 A.2d at 581.

        278.    In order to have carried her burden to prove entire fairness, Tilton was required to

 show both fair dealing and fair price. Arkansas Teacher Ret. Sys., 2019 WL 2714331, at *21

 (footnote omitted); accord, Related Companies, L.P. v. Ruthling, 2018 WL 3315728, at *14

 (S.D.N.Y. July 5, 2018). She proved neither.




                                                   54
                                                 A2521
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  178 ofDocument
                                                                          569
                                   Pg 66 of 110


                       i. Fair Dealing

          279.      Fair dealing addresses “questions of when the transaction was timed, how it was

 initiated, structured, negotiated, disclosed to the directors, and how the approvals of the directors

 and the stockholders were obtained.” Arkansas Teacher Ret. Sys., 2019 WL 2714331, at *21.

 Here, Tilton alone initiated and structured the transactions; there was no negotiation, disclosure or

 approvals. See Strassburger, 752 A.2d at 576-77 (“there was no fair dealing because there was no

 advocate committed to protect the minority’s interests…”). Cf. Citron v. E.I. Du Pont de Nemours

 & Co., 584 A.2d 490, 504 (Del. Ch. 1990) (“Built into the process by which the merger terms were

 set were procedural protections that tended to assure a fair result and to approximate what

 independent parties would have arrived at in an arm's length bargain.”). Tilton had no evidence

 of fair dealing.

          280.      The $10 million credit bid (the price TransCare received for its assets transferred

 to Transcendence) was not a negotiated number and was not set based on third party advice as to

 value.    There was no contemporaneous documentation detailing how the $10 million was

 calculated. Even at trial, the explanation did not quite add up: Tilton asserted it represented

 TransCare’s “book value” but (a) Tilton presented no evidence that book value was an appropriate

 measure of value of the assets transferred17; and, even if she could and had, (b) the evidence

 showed that her calculation failed to credit assets of very substantial value, namely the MTA


 17
    As the Court noted, book value is an accounting construct that, among other things, deducts
 depreciation and has no necessary connection to market value. (Tr. 8/14 6:14-16). Valuation
 based on book value “arguably” makes sense where, unlike TransCare, “a business…derives
 significant value from its physical assets,” Reis, 28 A.3d at 476. Even then, naked “book value”
 is rarely, if ever, accepted as a valuation without adjustment, at least an adjustment to the lower of
 cost or market so that, after deducting associated costs, it produces a liquidation value and, thus,
 “a floor value of the business.” Id. at 477. See, e.g., Kahn v. Household Acquisition Corp., 591
 A.2d 166, 173 (Del. 1991).




                                                    55
                                                  A2522
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  179 ofDocument
                                                                          569
                                   Pg 67 of 110


 Contract and the CONs.18 (Facts ¶¶ 141, 238). More importantly, the determination that “book

 value” is the appropriate amount Tilton should pay is, itself, the antithesis of fair process when it

 is just decided unilaterally by Tilton’s fiat.

         281.    Tilton was the sole director and the majority shareholder of TransCare, but she was

 not the sole shareholder. (Facts ¶¶ 4-6). Rather than obtaining the consent of disinterested

 shareholders, which would have been consistent with fair process, e.g., Arkansas Teacher Ret.

 Sys., 2019 WL 2714331, at *21, Tilton concealed this information from the next largest

 shareholder, Credit Suisse. (Facts ¶¶ 129-133.)

         282.    There was ample evidence of third-party interest in acquiring all or some of

 TransCare while it was still a going concern, and Tilton had recognized that there was an “active

 [] market in the ambulance space.” (Facts ¶¶ 32-33, 59-60). Fair dealing would have involved,

 as the Court noted (Tr. 8/14 P.M. 29:25–30:7), at least “picking up the phone” to inquire whether

 third parties were still interested and willing to pay more than “book value.” See Bomarko, Inc. v.

 Int’l Telecharge, Inc., 794 A.2d 1161, 1181 (Del. Ch. 1999) (“Bomarko I”) (holding that director’s

 interference with company’s attempts to obtain outside funding constituted unfair dealing) aff’d,

 Int’l Telecharge Inc. v. Bomarko, Inc., 766 A.2d 437 (Del. 2000) (“Bomarko II”).

         283.    The timing of the strict foreclosure and the failure to give a WARN Act notice was

 itself driven solely by Tilton’s self-dealing because Tilton waited to consummate her strict

 foreclosure until February 24, until the eve of the company defaulting on its payroll, only because

 she was waiting for Transcendence’s vehicle liability insurance to be bound. (Facts ¶¶ 156, 158).


 18
   While Tilton did not investigate the value of the MTA Contract or the CONs (Facts ¶ 238(a)),
 the evidence showed that (a) there were several unsolicited offers for the MTA Contract, including
 National Express which offered $15-18 million in February 2015 and $6-8 million in July and
 December 2015, and (b) the Trustee liquidated the two CONs sold to Transcendence for $3.2
 million. (Facts ¶¶ 60, 220).



                                                   56
                                                  A2523
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  180 ofDocument
                                                                          569
                                   Pg 68 of 110


 Moreover, she knew that she was obligated to give a WARN Act notice and intentionally avoided

 doing so because she did not want the employees to leave. (Facts ¶¶ 98(a), 148(g)).

                    ii. Fair Price

        284.    “[T]he ‘fair price’ aspect of an entire fairness analysis requires the board of

 directors to demonstrate ‘that the price offered was the highest value reasonably available under

 the circumstances.’” Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1163 (Del. 1995),

 quoting Cede & Co., 634 A.2d at 361. Tilton made no effort to ascertain whether a better price

 was available from third parties at the time, and made no effort to prove, at trial, that the amount

 paid by Tilton was reasonable, let alone the highest value that could be realized. It was and is not

 Plaintiff’s burden to prove that a higher price was available; it was Tilton’s burden to prove that

 one was not. E.g., Summa Corp. v. Trans World Airlines, Inc., 540 A.2d 403, 408 (Del. 1988).

 Bomarko I, 794 A.2d at 1161 (“I realize that this involves proving a negative and is a difficult

 burden for [defendant] to meet. Yet it is the only fair way to proceed….”).

        285.    It would not be enough for Tilton to show (not to say that she did) that her $10

 million credit bid based on book value was reasonable and within the range of what she would

 have expected from an arms-length transaction.        See, e.g., HMG/Courtland Props., Inc. v.

 Gray, 749 A.2d 94, 116-17 (Del. Ch. 1999) (finding that although price fell within lower range of

 fairness, “The defendants have failed to persuade me that HMG would not have gotten a materially

 higher value for Wallingford and the Grossman's Portfolio…. That is, they have not convinced

 me that their misconduct did not taint the price to HMG's disadvantage.”); In re DSI Renal

 Holdings, LLC, 574 B.R. 446, 472 (Bankr. D. Del. 2017) (defendants’ failure to seek the highest

 value reasonably available for the company during the sales process supported the inferences that

 the Defendants breached the duty of loyalty by, inter alia, engaging in a self-interested decision-

 making process or by acting with gross negligence.); Reis, 28 A.3d at 467 (when the “price is


                                                 57
                                               A2524
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  181 ofDocument
                                                                          569
                                   Pg 69 of 110


 entirely fair, but the process is faulty,” plaintiff can be entitled to a “fairer” price). Where as “here,

 the process is so intertwined with price that under Weinberger’s unitary standard a finding that the

 price negotiated by the Special Committee might have been fair does not save the result” under

 the entire fairness test. Bomarko I, 794 A.2d at 1183, quoting Kahn v. Tremont, 694 A.2d 422,

 432 (Del. 1977).

           286.     Tilton failed to carry her burden to prove that the strict foreclosure transactions, by

 which the Debtor received just a $10 million credit in exchange for its most valuable assets, was

 entirely fair to the Debtor and, therefore, she is liable for breach of the fiduciary duty of loyalty.

           B.       Damages

                       i. Nature of the Damages

           287.     As a general matter, the Trustee is entitled to recover all damages proximately

 caused by Tilton’s culpable conduct, defined under Delaware law as those losses which would not

 have occurred “but for” the breach of duty “which in natural and continuous sequence, unbroken

 by any efficient intervening cause, produces the injury and without which the result would not

 have occurred.” RBC Capital Mkts., LLC v. Jervis, 129 A.3d 816, 864 (Del. 2015).

           288.     However, “the Delaware Supreme Court has suggested on more than one occasion

 that rescissory damages are the preferred remedial measure where a transaction fails to pass the

 test of entire fairness….” Basho Techs. Holdco B, LLC v. Georgetown Basho Investors, LLC,

 2018 WL 3326693, at *49 n.513 (Del. Ch. July 6, 2018), quoting Donald J. Wolfe, Jr. & Michael

 A. Pittenger, Corporate and Commercial Practice in the Delaware Court of Chancery § 12.04[b]

 (2012).        See also, e.g., Strassburger, 752 A.2d at 576-77 (“Rescissory damages…may be

 recovered only for a breach of the duty of loyalty”). “Rescissory damages are ‘the monetary

 equivalent of rescission’ and may be awarded when ‘the equitable remedy of rescission is

 impractical.’” In re Orchard Enters., Inc. Stockholder Litig., 88 A.3d 1, 38 (Del. Ch. 2014)


                                                      58
                                                   A2525
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  182 ofDocument
                                                                          569
                                   Pg 70 of 110


 (“The remedy is available for an adjudicated breach of the duty of loyalty, such as cases involving

 self dealing or where a fiduciary puts personal interests ahead of the interests of its beneficiary.”).

 Thus, TransCare should be restored to the position it was in prior to Tilton’s breach of the duty of

 loyalty and her strict foreclosure transactions, and the $10 million credit bid should be rescinded.

 E.g., Bomarko II, 766 A.2d at 440-41 (affirming Chancellor’s conclusion that rescissory damages

 for breach of loyalty in connection with a corporate merger was “at a minimum, what [plaintiffs’]

 shares would have been worth at the time of the Merger if [the director] had not breached his

 fiduciary duties,” and noting that the damages remedy has “a different focus” from appraisal which

 looks to what they were actually worth at the time), quoting Bomarko I, 794 A.2d at 1184 (Del.

 Ch. 1999).

                ii.     Scope of Damages

        289.    “Delaware law dictates that the scope of recovery for a breach of the duty of loyalty

 is not to be determined narrowly.” Thorpe v. CERBCO, Inc., 676 A.2d 436 (Del. 1996).

 “[B]reaches of a fiduciary relationship in any context comprise a special breed of cases that often

 loosen normally stringent requirements of causation and damages.” Milbank, Tweed, Hadley &

 McCloy v. Boon, 13 F.3d 537, 543 (2d Cir. 1994). That is so because “the strict imposition of

 penalties under Delaware law are designed to discourage disloyalty,” (Boyer v. Wilmington

 Materials, Inc., 754 A.2d 881, 906 (Del. Ch. 1999), quoting Thorpe, 676 A.2d at 445), and the

 award of damages is not merely compensatory but “should eliminate the possibility of profit

 flowing to defendants from the breach of the fiduciary relationship.” Bomarko II, 766 A.2d at 441.

 “An action for breach of fiduciary duty is a prophylactic rule intended to remove all incentive to

 breach—not simply to compensate for damages in the event of a breach.” LNC Invs., Inc. v. First

 Fidelity Bank, N.A. New Jersey, 173 F.3d 454, 465 (2d Cir. 1999), quoting ABKCO Music, Inc. v.

 Harrisongs Music, Ltd., 722 F.2d 988, 955-96 (2d Cir. 1983).


                                                   59
                                                A2526
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  183 ofDocument
                                                                          569
                                   Pg 71 of 110


        290.    This analysis is in contradistinction to the price component of the entire fairness

 standard which was to be evaluated by reference to “the highest value [otherwise] reasonably

 available under the circumstances.” (See supra ¶ 284). “Under the entire fairness test, the fair

 price measure would operate as an aspect of the standard of review; it would not inherently require

 a damages award in that amount.” Orchard Enters., 88 A.3d at 43.

        291.    Tilton’s breach of fiduciary duty caused TransCare’s affairs to unfold differently

 than they otherwise would have, and while no one can say what would have happened, a

 disinterested board of TransCare had numerous opportunities to achieve a superior result. As

 explained in Rural Metro:

                RBC’s self-interested manipulations caused the Rural process to unfold
                differently than it otherwise would have. See [In re Del Monte Foods Co.
                Shareholders Litig., 25 A.3d 813, 833 (Del. Ch. 2011)] (‘But for Barclays'
                manipulations, the Del Monte process would have played out differently’).
                RBC's actions led to an ill-timed sale of Rural that did not capture value
                attributable to its acquisition strategy; (ii) a mismanaged sale process that
                generated only one final bid by a bidder that knew it had the upper hand in
                bidding and price negotiations; and (iii) uninformed board approval based
                on manipulated valuation analyses. To be sure, ‘[n]o one can tell what
                would have happened had unconflicted parties negotiated the Merger. That
                is beyond the capacity of humans.’ In re El Paso Corp. Shareholder Litig.,
                [41 A.3d 432, 447 (Del. Ch. 2012)]. Nevertheless, but for RBC’s actions, a
                fully-informed Board would have had numerous opportunities to achieve a
                superior result.

 Rural Metro, 88 A.3d at 101. Bomarko I, 794 A.2d at 1185 (adopting measure of damages that

 resolved uncertainties in plaintiff’s favor by assuming that the company had been successfully

 restructured without the breach of loyalty). A disinterested board would have engaged valuation

 advisors or potential suitors. Cf. Rural Metro, 88 A.3d at 101 (“a disinterested board…would have

 received valuation materials periodically throughout the process, rather than getting a valuation

 deck for the first time after 9:30 p.m…and approving the merger shortly after midnight.”).




                                                 60
                                              A2527
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  184 ofDocument
                                                                          569
                                   Pg 72 of 110


        292.    Because the transactions cannot be unwound to restore TransCare’s status quo ante

 as an operating business that could be restructured, and because the assets transferred to

 Transcendence were subsequently returned to the Estate in a non-operating state and subsequently

 liquidated, completion of the rescission requires (a) awarding rescissory damages consisting of the

 difference between the fair market value of the company as a going concern before the breach of

 fiduciary duty began, and its value today, namely the $19.2 recovered in liquidation of its assets

 and (b) granting judgment declaring that Tilton must pay any judgment imposed upon TransCare

 for having failed to pay salaries or ceased operations abruptly in violation of the WARN Act.

                        a.     Fair Market Value

        293.    Where fiduciaries acquire property through self-dealing, and “through a

 combination of the taking and their subsequent use of the property, destroy[] its value entirely[,]”

 they are liable for the value the property would have had absent the breach of loyalty, not just its

 value immediately before the breach:

                Through the Executive Committee, Georgetown froze out the Company’s
                other directors, managed the Company unilaterally and in Georgetown's
                own interest, and then demanded that the directors periodically ratify
                everything that had been done. During this period, Georgetown engaged in
                self-dealing and continued to reject offers of third-party capital so as to
                maintain its position of control. Given this course of conduct and the
                ultimate result, the plaintiffs have not sought to tie
                specific damages amounts to specific decisions. Instead, they have sought
                what I regard as an apt remedy for the defendants’ behavior.

                The award differs from the usual concept of rescissory damages.
                Traditionally in Delaware, rescissory damages could come into play when
                a defendant fiduciary wrongfully took control of property, and the value of
                the property went up during the period of the fiduciary's control. In that
                setting, the law does not limit the plaintiff beneficiary to the value of the
                property at the time of the taking, plus an award of interest. The plaintiff
                beneficiary is entitled to recover the property itself or a measure of its full
                value. In this case, the plaintiffs have invoked the reciprocal of these
                principles. The defendant fiduciaries wrongfully took control of the
                property and, through a combination of the taking and their subsequent use
                of the property, destroyed its value entirely. In both settings, the same


                                                  61
                                               A2528
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  185 ofDocument
                                                                          569
                                   Pg 73 of 110


                overarching principle governs: The disloyal fiduciary who wrongfully takes
                property from the beneficiary is liable for changes in value while the
                wrongfully taken property is under the disloyal fiduciary’s control.

 Basho, 2018 WL 3326693, at *50 (emphasis added). Defendants are entitled to the value that

 TransCare would have had if it had been successfully restructured without a breach of fiduciary

 duty. See Bomarko II, 766 A.2d at 440-41.

        294.     In this case, the “reciprocal of these principles” highlighted in Basho, above,

 means that the “full value” recoverable by the Trustee is not merely what a third-party sale would

 likely have produced if Tilton sold under desperate circumstances, but its fair market value defined

 as the hypothetical “price which would be agreed upon by a willing seller and a willing buyer

 under usual and ordinary circumstances, after consideration of all available uses and purposes,

 without any compulsion upon the seller to sell or upon the buyer to buy.” Poole v. N.V. Deli

 Maatschappij, 243 A.2d 67, 70 n.1 (Del. 1968).19 Cf. Cede & Co., 634 A.2d at 371 (in a duty of

 care claim in connection with a merger, “we emphasize that the measure of any recoverable loss

 by Cinerama under an entire fairness standard of review is not necessarily limited to the difference

 between the price offered and the ‘true’ value as determined under appraisal proceedings.

 Under Weinberger, the Chancellor may ‘fashion any form of equitable and monetary relief as may

 be appropriate, including rescissory damages.’ 457 A.2d at 714. The Chancellor may incorporate




 19
   In Poole, the Delaware Supreme Court held that in calculating damages from a fraudulently
 induced sale, the assets should be valued at market value rather than “going concern value” because
 market value recognizes that the assets might be put to a “higher and better use” whereas going
 concern value required that the assets continue to be valued as deployed in the existing manner.
 243 A.2d at 71-72. To be clear, the Trustee refers herein to valuing TransCare as a going concern
 not to limit the valuation of its assets to their then-current use as in Poole, but because the market
 value of TransCare was higher as an operating business even if the highest and best use of the
 assets would ultimately involve the strategic break up of the business.



                                                  62
                                                A2529
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  186 ofDocument
                                                                          569
                                   Pg 74 of 110


 elements of rescissory damages into his determination of fair price, if he considers such elements:

 (1) susceptible to proof; and (2) appropriate under the circumstances. Id.”).

        295.    Here, the damages are recoverable as the natural and foreseeable consequences of

 Tilton’s actions sale of the assets to herself, without a process to ensure that the transactions were

 were fair and without getting consent from all participants. To wit:

                a. Over the prior year, TransCare had received over nine unsolicited inquiries
                   from at least six different potential strategic purchasers and Tilton rebuffed
                   them all. (Facts ¶¶ 59-60).

                b. Once Tilton decided to sell, she did not attempt to contact a single person that
                   had expressed an interest in purchasing TransCare (several of them repeatedly)
                   (Facts ¶¶ 232-233), and even though she expressly recognized that there was an
                   active market in the ambulance space (Facts ¶ 32).

                c. Tilton was paying, through a credit bid, just $10 million for the most desirable
                   of TransCare’s assets that she, herself, valued at $22 million. (Facts ¶ 240).

                d. Tilton never sought a replacement for the ABL or any other third-party funding.
                   (Facts ¶ 228), and provided no reason not to expect that “new money” would
                   have been readily available from third-parties on the same terms, if not better,
                   than the terms upon which Tilton was committing to provide Transcendence
                   with $10 million in credit.

                e. Wells Fargo had indicated that it was prepared to continue funding TransCare
                   pending a sale provided that Tilton had presented it with a plan to effectuate the
                   sale in the reasonable future, which Tilton never did (Facts ¶¶ 229-230); there
                   is no evidence suggesting that Wells Fargo had ever been informed of those
                   third party offers, nor any evidence that it (or for that matter a new short-term
                   lender) would not have been willing to continue funding in the face of a serious
                   expression of interest by a strategic purchaser who would be willing to pay fair
                   value for the operating entities.

                f. Despite having been planned for weeks, the self-dealing strict foreclosure was
                   effectuated without the necessary planning (with respect to, for example, the
                   computer systems and the failure to have in place a transition agreement) that
                   would have enabled Transcendence to function supported by TransCare’s
                   employees and would have enabled TransCare to wind down in an orderly
                   fashion without, inter alia, potential WARN Act Liability.

                g. By her own statements, Tilton understood that removing the paratransit division
                   would cause the remainder of the company to be immediately liquidated. (Facts




                                                  63
                                                A2530
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  187 ofDocument
                                                                          569
                                   Pg 75 of 110


                    ¶ 264.) On top of that, she foreclosed on all of TransCare’s ambulances the day
                    before payroll was due. (Facts ¶¶ 164, 216).

         296.   But for Tilton’s refusal to seek third-party funding or an arms-length purchaser

 while she attempted to acquire TransCare’s best assets for herself, it is more likely than not that

 TransCare would not (a) have been destroyed as an operating entity when her attempted self-

 dealing fell apart, and (b) now be facing WARN Act Liability by reason of shutting down abruptly

 when Tilton’s strict foreclosure did not work out as planned.

                        b.      WARN Act Liability

         297.   Tilton is also responsible for indemnifying the estate for the WARN Act Liability

 for three independent reasons. First, as an element of rescission, because TransCare had no such

 liability prior to Tilton’s breach of loyalty and Tilton thus must bear that liability in order to put

 TransCare back to where it was prior to the breach. Second, the WARN Act Liability was also a

 natural and foreseeable consequence of Tilton’s actions (for the same reasons discussed supra ¶

 295).

         298.   Finally, under Delaware law, a corporate officer or director who knowingly causes

 the corporation to violate the law necessarily fails to act in good faith and thereby breaches her

 fiduciary duty of loyalty. Hazout v. Tsang Mun Ting., 134 A.3d 274, 283 (Del. 2016), relying on

 In re Walt Disney Co. Derivative Litig., 906 A.2d 27, 67 (Del. 2006). “In short, by consciously

 causing the corporation to violate the law, a director would be disloyal to the corporation and could

 be forced to answer for the harm he has caused.” Desimone v. Barrows, 924 A.2d 908, 934 (Del.

 Ch. 2007). Tilton intentionally did not issue a WARN Act notice because she did not want

 TransCare’s employees to be looking for new jobs (one of the purposes of the Act is, of course, to

 give employees an opportunity to find new jobs). (Facts ¶ 98(a)).




                                                  64
                                                A2531
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  188 ofDocument
                                                                          569
                                   Pg 76 of 110


        299.    The consequential WARN Act Liability TransCare faces has not yet been liquidated

 in the proceeding where the question is pending. Accordingly, the appropriate relief with respect

 to the WARN Act damages is a declaratory judgment directing Tilton to promptly pay any

 judgment imposed upon TransCare as employer. See Strassburger, 752 A.2d at 582 (“To address

 these problems, and undo the harm caused…the remedy must therefore include elements that go

 beyond a rescissory damages award.”).

                iii.    Quantum of Damages: TransCare’s Fair Market Value Prior to the
                        Breach of Fiduciary Duty

        300.    The final question is the quantum of damages to award based on the value of

 TransCare before the breach that resulted in the strict foreclosure transaction. In that regard, as

 long as damages are “logically and reasonably related to the harm or injury for which

 compensation is being awarded,” then “[t]he law does not require certainty in the award of

 damages where a wrong has been proven and injury established. Responsible estimates that lack

 m[a]thematical certainty are permissible so long as the court has a basis to make a responsible

 estimate of damages.” Basho, 2018 WL 3326693, at *50 (footnotes omitted citing In re J.P.

 Morgan Chase & Co. Shareholder Litig., 906 A.2d 766, 773 (Del. 2006) and Red Sail Easter Ltd.

 Partners v. Radio City Music Hall Prods., Inc., 1992 WL 251380, at *7 (Del. Ch. Sept. 29, 1992)).

 A court “has greater discretion when fashioning an award of damages in an action for a breach of

 the duty of loyalty than it would when assessing fair value in an appraisal proceeding.” Bomarko

 II, 766 A.2d at 441.

        301.    The Trustee’s expert, Dr. Arnold, who was qualified without objection (Tr. 7/24

 6:1–7:2), utilized standard valuation methodology to calculate a range of reasonable estimates for

 TransCare’s market value, or Enterprise Value (“EV”), in January 2016—after Tilton had

 determined to sell TransCare, but prior to Tilton’s preparations for the sale to Transcendence (id.



                                                 65
                                              A2532
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  189 ofDocument
                                                                          569
                                   Pg 77 of 110


 7:8–11:9). Dr. Arnold also calculated a range of reasonable estimates for the subset of TransCare’s

 businesses sold to Transcendence on February 24, 2016. (Id. 11:10-15; see also id. 11:16–14:4).

        302.    Dr. Arnold calculated a market value, or EV, for TransCare by multiplying an

 appropriate EV-to-EBIDTA ratio against TransCare’s EBIDTA projected by management as of

 the three preparation dates—January 7, 27 and 28, 2016, all dates prior to Tilton’s breach of

 fiduciary duty (if one adopts the conservative assumption that she did not plan to self-deal through

 the strict foreclosure until she actually began to put the plan in motion on February 7, 2016). (Facts

 ¶¶ 243(b)-(c)). In addition, he did the same calculation based on the February 24, 2016, forecast

 that Tilton’s team put together for the subset of assets that Tilton assembled into Transcendence.

 (Id.). This was accepted methodology that Tilton did not impugn and that courts have noted has

 the benefit of providing a valuation without the need to adjust for different capital structures

 because “EBITDA is independent of capital structure[.]” Hexion Specialty Chems., Inc. v.

 Huntsman Corp., 965 A.2d 715, 740 (Del. Ch. 2008).

        303.    Dr. Arnold explained why he could not use a discounted cash flow approach, an

 explanation that was not challenged by Defendants. The data was simply not there. (Tr. 7/24

 14:5–15:20). In fact, Tilton testified that as of December 2015, TransCare had no audited

 financials for 2014 and was not current in its monthly unaudited financials. (Tr. 8/13 A.M. 52:3–

 53:1). For example, the October 2015 monthly financials were not circulated until February 2016.

 (PX 191 at 4695; Tr. 8/14 A.M. 129:1-6). See, e.g., Bomarko I, 794 A.2d at 1185 (finding the

 discounted cash flow methodology “too unreliable” when the expert had to extrapolate from

 management’s one-year forecast). Tilton as the sole board member (with the authority matrix)

 was responsible for this state of affairs. Thus, the only reliable data from which to determine the

 value of TransCare or its separate business lines were the very models prepared by Tilton’s staff




                                                  66
                                                A2533
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  190 ofDocument
                                                                          569
                                   Pg 78 of 110


 in connection with a plan to stabilize TransCare for a sale. Therefore, Dr. Arnold used the data

 that Tilton had available to arrive at a reasonable estimate of TransCare’s value based on such

 data. (Tr. 7/24 106:14–107:4). “[I]t is not a sufficient remedy to award plaintiffs their pure out-

 of-pocket damages, at least as measured … by the fair market value of [the company] at the time

 of the Merger without giving effect to the debt restructuring.” Bomarko I, 794 A.2d at 1184.

        304.    There are two elements to Dr. Arnold’s valuation analysis: EBITDA projections

 and an appropriate EV-to-EBITA multiplier.

                        a.     EBITDA Projections

        305.    Management’s projections are the preferred projections to use, when available, in

 valuing a company, and Tilton offered no alternative, let alone one that would arguably be better.

 See, e.g., Del. Open MRI Radiology Assocs. v. Kessler, 898 A.2d 290, 332 n.108 (Del. Ch. 2006)

 (“Delaware law clearly prefers valuations based on contemporaneously prepared management

 projections because management ordinarily has the best first-hand knowledge of a company’s

 operations.”), quoting Doft & Co. v. Travelocity.com Inc., 2004 WL 1152338, at *5 (Del. Ch. May

 20, 2004).

        306.    Tilton’s team prepared numerous 2016 projections for TransCare after she decided

 to sell TransCare in December 2015. (Facts ¶¶ 71, 86, 97-98, 125, 127, 134, 175-178). Dr. Arnold

 examined four projections that were shared with or produced by third-parties. (Facts ¶¶ 71, 86,

 175, 242). These projections were the best data available concerning the reasonable earnings of

 TransCare, and they were only data Tilton had when she advanced money to TransCare during

 January 2016 (and to Transcendence in February 2016).20 These projections already accounted

 for the risk TransCare was facing. (Tr. 7/22 P.M. 122:16–123:2). Finally, Tilton gave the Court


 20
   For Tilton advancing money, see Facts ¶¶ 79, 80, 81, 87, 88, 157, 172; for lack of financials, see
 Facts ¶¶ 36, 78.


                                                 67
                                               A2534
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  191 ofDocument
                                                                          569
                                   Pg 79 of 110


 no reason to prefer any other projection. (See Facts ¶ 254 (Tilton’s expert, Dunn, had no opinion

 as to the reasonableness of the business plans relied upon by Dr. Arnold)).

        307.    Delaware law gives great weight to contemporaneous projections sent to third

 parties, especially when management intends those third-parties to rely on those projections. Del.

 Open MRI Radiology Assocs., 898 A.2d at 332 (“[t]hat is especially so when management provides

 estimates to a financing source and is expected by that source (and sometimes by positive law) to

 provide a reasonable best estimate of future results. Therefore, we have regarded with rightful

 suspicion attempts by parties who produced such projections to later disclaim their reliability,

 when that denial serves their litigation objective.”). The February 24 Plan was given to Lockton

 to bind insurance and the January 7 Plan was shared with Carl Marks at Wells Fargo’s request for

 visibility into TransCare. (Facts ¶¶ 175, 67-71).

        308.    In fact, the February 24 projections are an extension of the January 7 projections,

 adjusted for the the loss of the Maryland and Bronx/Westchester businesses in the interim:

                a. The February 24 forecast projected a $3.2 million EBITDA over only ten
                   months and Tilton acknowledged that the annualized EBITDA would be at least
                   $4 million. (Tr. 8/14 A.M. 38:4-20).

                b. Greenberg acknowledged that the $3.2 million estimate had been $3.7 million,
                   $500,000 higher, just before the loss of the University of Maryland contract.
                   (Tr. 7/22 P.M. 64:16–65:8).

                c. Tilton testified that the Bronx/Westchester operations had generated an
                   additional $2.5 million EBIDA per year. (Tr. 8/13 P.M. 99:11-20).

                d. Tilton testified that the projections omitted necessary salaries totaling between
                   $500,000 to $750,000. (Tr. 8/13 A.M. 14:15-25; 8/14 A.M. 34:15–35:1).

                e. $4 million + $500,000 + $2.5 million – $500,000 = $ 6.5 million, very close to
                   the $6.9 million EBITDA projected for the company as a whole on January 7.
                   (Facts ¶ 73).

        309.    Therefore, the January 7 projections are consistent with the February 24 projections

 that Tilton was relying on herself, and do not require further adjustments to approximate the value


                                                 68
                                              A2535
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  192 ofDocument
                                                                          569
                                   Pg 80 of 110


 of the lost Maryland and Bronx/Westchester businesses, so it is reasonable to rely on the January

 7 projections for the appropriate EBITDA to value TransCare as a whole, namely $6.9 million.

                       b.      EBITDA Multiplier

        310.    The appropriate multiplier to use in valuing TransCare based on the January 7,

 2016, projections is 12.5x:

                a. Dr. Arnold analyzed the data available to Tilton to derive a range of appropriate

                    multipliers based on two recognized methodologies: looking at the market value

                    of comparable public companies produced a range of approximately 7.0x–12.5x

                    (Tr. 7/24 23:4–24:2); looking at precedent transactions produced a range at

                    almost the midpoint of the foregoing, 10.0x–10.7x (id.). Third-party offers to

                    buy the company (which Tilton ignored) referenced an 8x multiple as an

                    opening bid. (Id.). Tilton’s expert acknowledged that the number produced by

                    the precedent transactions involved the most comparable companies (Facts ¶

                    248(a)), and Greenberg, Tilton’s financial analyst assigned to and very familiar

                    with this credit, acknowledged that the industry average multiple in fact was

                    approximately 10.1x (Facts ¶ 57).

                b. Therefore, anything below the mid-point, 10.1x, would be the wrong multiplier

                    to use. Whether comparable companies had multiples evenly distributed within

                    the range of 7.0x–12.5x, or the distribution followed a bell-curve, using the

                    mid-point would evenly distribute the risk that the valuation, and hence the

                    damages award, is over- or under- stated. Stated another way, the likelihood of

                    the use of 10.1x resulting in too low a damages award is equal to the chances

                    of it resulting in one that is too high. That is inconsistent with the principle of

                    Delaware law that “once a breach of duty is established, uncertainties in


                                                  69
                                               A2536
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  193 ofDocument
                                                                          569
                                   Pg 81 of 110


                awarding damages are generally resolved against the wrongdoer.” Basho, 2018

                WL 3326693, at *50 (footnote omitted citing Thorpe v. CERBCO, Inc., 1993

                WL 443406, at *12 (Del. Ch. Oct. 29, 1993). The appropriate multiplier should,

                accordingly, be at least 10.1x in order for the Defendants to bear the majority

                of the uncertainty.

             c. But in a breach of loyalty context, there is no reason that the wrongdoer should

                not bear the entire uncertainty—at any multiple below 12.5x there is a

                possibility that Tilton will be paying less than her just and fair share of the

                damage that her actions caused. Tilton and her expert did not objectively

                dispute that 12.5x is a reasonable multiplier for TransCare based upon a

                comparable company analysis, relying instead on Mr. Dunn’s testimony that

                Dr. Arnold did not use a “standard of value that’s recognized by business

                professionals.” (Tr. 8/8 18:5-17). In fact, Defendants and their expert failed to

                identify any value for TransCare or even what standard of value applied. (Id.

                44:23–45:15). Tilton never identified what she would contend to be a more

                appropriate multiplier under the circumstances, and Mr. Dunn’s general

                criticism that Dr. Arnold’s conclusions as to the range of appropriate multiples

                was inflated because the companies Tilton originally relied on were not truly

                comparable, was debunked when Dr. Arnold subsequently did the analysis that

                Mr. Dunn suggested (but did not do himself) which showed that the range of

                “more comparable” multipliers thus calculated was higher. (Facts ¶ 248(b)-

                (d)).




                                             70
                                           A2537
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  194 ofDocument
                                                                          569
                                   Pg 82 of 110


        311.    Similarly, Mr. Dunn’s reasoning—that market multiples should be adjusted

 downward or upward based upon a subjective analysis of the riskiness of a business plan—actually

 militates in favor of using a higher multiple for the Transcendence assets under the February 24,

 2016 projection:

                a. The unimpeached (and strengthened through attempted impeachment)

                    testimony is that the range of multipliers for comparable companies is 7.0x to

                    12.5x, if not higher. 21    Consistent with Mr. Dunn’s argument that the

                    appropriate multiplier is one adjusted for risk (Facts ¶ 248(b)), Transcendence

                    was deserving of a multiplier at the highest end of that range: Transcendence

                    represented Tilton’s expert cherry-picking of the safest and most profitable of

                    the assets of TransCare, acquired debt-free but for a promised $10 million short-

                    term line of credit that Tilton intended to extend to Transcendence herself.22

                    Indeed, TransCare’s most profitable business, the MTA paratransit business,

                    required virtually no capital investment because the City provided the vehicles

                    and the business was guaranteed by contract through October 2019. (Facts ¶¶

                    265-269; Tr. 7/22 A.M. 38:3-10 (“Since there is almost no capital investment

                    the ROI is highly desirable.”)). Even the computer that Tilton mistakenly




 21
   Dr. Arnold’s comparable company analysis is conservative in inherently understating the range
 of resulting multiples to the extent reliance on stock price builds in a minority discount, whereas
 the purchaser of the entire company is generally subject to a control premium. See, e.g., In re
 Trados Inc. Shareholder Litig., 73 A.3d 17, 70 & n.46 (Del. Ch. 2013). See also Bomarko I, 794
 A.2d at 1185-86 (approving addition to value of “a 30% premium to account for the minority
 discount inherent in comparable companies analysis”).
 22
    There is no security agreement for the Ark Angels III loan, but Tilton testified that she intended
 to be secured only by Transcendence’s accounts receivable. (Facts ¶ 170).



                                                  71
                                               A2538
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  195 ofDocument
                                                                          569
                                   Pg 83 of 110


                  identified as being at TransCare’s offices, was an MTA-owned asset and at the

                  location of the vehicles on Foster Avenue. (Tr. 7/24 165:12-22).

               b. Tilton testified that she was paying $22 million for the subset of assets

                  incorporated into Transcendence and that her “cross-check” on the

                  reasonableness of the price she contended she was paying was that it translated

                  into a multiple of approximately 10.0x based on the projected EBITDA she

                  assumed to be $2.2 million (Tr. 8/13 A.M. 14:5-14). 23              Tilton’s own

                  “reasonableness check” showed that she was undervaluing Transcendence in

                  settling on a price that reflected a multiple at the very riskiest end of the range

                  for the business she described as “less risky.” (JX 80 at 92228). (See Facts ¶

                  128; Tr. A.M. 45:8-24; 47:1-20).

               c. The earlier January 7 projection of a $6.9 million EBITDA was based on the

                  same assets as the February 24 projections for Transcendence, plus the

                  additional assets that were not incorporated into Transcendence and which were

                  in fact later liquidated for $13.5 million, plus the Maryland and

                  Bronx/Westchester      businesses    that   were    subsequently     lost   before

                  Transcendence could assume them in the strict foreclosure. (See supra ¶ 308).

                  There is no reason—and Tilton certainly has not articulated one—to not

                  attribute to the January 7 TransCare the same risk profile and, hence, same

                  12.5x multiplier, as to the Transcendence entity alone.




 23
   Dr. Arnold used Tilton’s deposition testimony of an 8.0x multiple of $2.5-2.75 million when
 conducting his analysis. (Tr. 7/24 23:18-19).



                                                72
                                             A2539
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  196 ofDocument
                                                                          569
                                   Pg 84 of 110


        312.    Thus, resolving doubts against the wrongdoer, see, e.g., Basho, 2018 WL 3326693,

 at *50, pre-breach TransCare was worth 12.5 x $6.9 million,24 or $86.25 million. Value of $19.2

 million was recovered from the assets in liquidation resulting in rescissory damages of $67.05

 million.

        313.    In reaching the foregoing conclusion, there is no need to deduct the $10 million in

 credit that Tilton intended to extend to Transcendence through Ark Angels III.

                a. As noted above, the projected EBITDA from the February 24 Plan was

                    essentially the same as that produced by the January 7 Plan once adjusted for

                    the Maryland and Bronx/Westchester businesses lost in the interim. But the

                    two Plans were very different in one important aspect: the January 7 Plan was

                    for the entirety of TransCare, and required an additional $4.5 million, a capital

                    investment of $1.3 million in down payments on new vehicles, and $3.2 million

                    for payment of outstanding debts, whereas the February 24 Plan contemplated

                    wind-down of the less productive businesses, required no payment of

                    TransCare’s debt,25 and required no new capital investment at all. In short, by

                    restructuring to create Transcendence and thereby shedding assets and debt, the

                    reorganized company would be able to project similar EBITDA without the

                    need for additional capital.



 24
    Given that all doubts are to be resolved against the wrongdoer, the Trustee does not believe the
 $4.5 million in new capital that was incorporated into the January 7 Plan should be deducted from
 the value. (Tr. 8/14 A.M. 78:9–79:22). As Dr. Arnold testified the proposed capital was in the
 form of a loan. (Id. 79:11-14). That capital need subsequently increased to $6.5 million, and
 ultimately became the $6.5 million Ark II Credit Facility. (Facts ¶¶ 81-82, 117).
 25
   Tilton inexplicably claims Transcendence assumed responsibility for $2 million that Tilton’s
 Ark II had previously lent to TransCare, a different company entirely.



                                                   73
                                               A2540
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  197 ofDocument
                                                                          569
                                   Pg 85 of 110


             b. The evidence showed that the $10 million in the February 24 Plan merely served

                as a short-term replacement for a standard ABL line of credit like that which

                Wells Fargo had extended to TransCare but had terminated. Tilton’s original

                intent was to use that money to buy back the Wells Fargo debt so as to release

                the lien on TransCare’s (now Transcendence’s) accounts receivable to permit

                Transcendence to use those assets to secure an ABL loan. When that failed, she

                simply agreed to loan the same money (“up to” $10 million) to Transcendence

                to tide it over until Wells Fargo had been fully paid from the accounts

                receivable. (Facts ¶¶ 137-139, 154-155, 171).

             c. Tilton did not show that a $10 million ABL loan, or a short-term bridge loan

                until the ABL was in place, would result in a capital structure that was in any

                way unusual in the industry. Also, as Dr. Arnold testified in response to a

                question from the Court, there might be situations where permanent capital has

                to be injected to “buy ambulances and refresh rolling stock,” for example, and

                therefore justifies the deduction of some portion of that from a valuation, but

                this is not that case:

                    But if the idea that we’re going to put it in [the $10 million loan] but
                    in ten months a company is going to be generating four or five
                    hundred thousand of EBITDA a month, in eleven months and that
                    money can be returned, it’s more in the form of a short to mid-term
                    loan which costs the shareholders some amount of money, but it’s
                    not a dollar for dollar dilution.

                (Tr. 8/14 A.M. 79:17-22). Even Tilton’s expert did not contend that such

                deductions were appropriate. In short, the Court was presented no more reason

                to deduct loans from Transcendence’s enterprise value than to deduct the

                amount of outstanding credit from every company’s valuation.



                                              74
                                            A2541
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  198 ofDocument
                                                                          569
                                   Pg 86 of 110


         314.   However, in the event the Court determines the Trustee is not entitled to a recovery

 based upon the value of the whole company, but only upon that of the foreclosed assets, the Trustee

 would still be entitled to no less than $44.3 million under the same principles. The Trustee arrives

 at that amount by multiplying the $4 million EBITDA that results from a full year application of

 the February 24 Plan (Facts ¶ 177) times the upper multiple of 12.5, less the $5.7 million recovered

 by the Trustee in liquidation sales. As discussed above, the Court should rescind the $10 million

 credit bid and not deduct it from the damages.26

         315.   Nevertheless, measuring the damages solely by the value of the foreclosed assets

 provides zero value for the remainder of TransCare’s assets, despite the evidence showing that

 there were numerous suitors for those assets. Damages on the Trustee’s first claim, for breach of

 fiduciary duty, should therefore be awarded against Tilton in the amount of $67.05 million and

 judgment entered declaring that Tilton is obligated to pay any WARN Act liability imposed upon

 TransCare.

 II.     Claim 7: Fraudulent Transfer Against PPAS and Transcendence

         316.   The Trustee asserts a claim for actual fraudulent transfer against PPAS and

 Transcendence under 11 U.S.C. §548(a)(1)(A) and N.Y. Debtor & Creditor Law (“NYDCL”)

 sections 276 and 276-a, made applicable by 11 U.S.C. §544(b), to recover the value of the assets

 TransCare transferred to each of them, respectively, on February 24, 2016, together with attorneys’

 fees.

         317.   Under 11 U.S.C. §550(a), the Trustee may recover for the benefit of the estate the

 property transferred, or, if the Court so orders, the value of such property. “The purpose of §


 26
   Unlike the January 7 Plan, as shown at trial, the February 24 Plan had no provision for additional
 capital, relying solely on a revolving loan secured by accounts receivable for its additional cash
 needs. (Facts ¶¶ 137-138, 170-171).


                                                 75
                                               A2542
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  199 ofDocument
                                                                          569
                                   Pg 87 of 110


 550(a) is to restore the estate to the condition it would have been in if the transfer had never

 occurred.” S.I.P.C. v. Bernard L. Madoff Inv. Sec. LLC, 568 B.R. 481, 486 (Bankr. S.D.N.Y.

 2017). By this claim, the Trustee seeks the value of the paratransit, Pittsburgh, and Hudson Valley

 business lines prior to their transfer to PPAS and then to Transcendence, when they were still

 operating entities.

         318.      Based on Tilton’s plan, Dr. Arnold concluded those assets had a fair market value

 of between $22 and $39 million. For purposes of this claim (which involves different standards),

 the Court should apply the 10.1 multiple reported by Greenberg as the average of all the EBITDA-

 multiple data points. The Court should apply this multiple against the $4 million annual EBITDA

 projection in the February 24 Plan that Tilton directed Greenberg to provide to Lockton.27 For

 purposes of this claim, the Court may deduct the value of the $10 million credit provided by PPAS

 for the assets.

         319.      After shutting down those three business lines and terminating the employees,

 Transcendence returned the hard assets to the estate when it filed the three transferred TransCare

 entities into bankruptcy on April 25, 2016. (Facts ¶¶ 206, 218, n.9). The Court should therefore

 subtract the $5.7 million liquidation value of those assets from any award on this claim, for a total

 of $16.62 million. (Tr. 8/14 A.M. 13:8-14).

         320.      In addition, this claim seeks attorneys’ fees under NYDCL section 276-a and

 disallowance of PPAS’ claim pursuant to 11 U.S.C. §502(d), until the amount for which PPAS has

 been found liable is satisfied.




 27
   The plan itself was only for 10 months and indicated EBITDA of $3.2 million, which Tilton
 admitted would increase to $4 million if annualized over a full twelve months. (Facts ¶ 177).



                                                  76
                                                A2543
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  200 ofDocument
                                                                          569
                                   Pg 88 of 110


        321.    To the extent that liability under this claim duplicates liability on the breach of

 fiduciary claim, the Trustee can have but one recovery. The breach of fiduciary duty damages

 subsume the fraudulent transfer damages, while the fraudulent transfer damages are just a subset

 of the fiduciary duty damages.

        322.    Under NYDCL section 276 and under 11 U.S.C. §548(a)(1)(A), a transfer made

 with actual intent to “hinder, delay, or defraud” creditors is avoidable regardless of insolvency or

 whether fair consideration was provided. If a transfer is actually fraudulent under New York law,

 it will likewise be actually fraudulent under Bankruptcy Code section 548(a)(1)(A). In re Singh,

 434 B.R. 298, 298 (Bankr. E.D.N.Y. 2010); In re Le Café Crème, Ltd., 244 B.R. 221 (Bankr.

 S.D.N.Y. 2000). A clear and convincing standard of proof has been applied with respect to

 fraudulent intent under New York State law, but some District Courts within this Circuit have

 applied a preponderance of the evidence standard to the fraudulent transfer claim under the

 Bankruptcy Code. See, e.g., In re Lyondell Chem. Co., 567 B.R. 55, 142 n.38 (Bankr. S.D.N.Y.

 2017) (“Lyondell II”), aff'd, 585 B.R. 41 (S.D.N.Y. 2018).          The Trustee has satisfied both

 standards.

        323.    To be liable for an actual fraudulent transfer under NYDCL section 276, a

 transferor need not intend actually to defraud, it is sufficient that the transferor merely intended to

 hinder or delay creditors. E.g., Lippe. v. Bairnco Corp., 249 F. Supp. 2d 357 (S.D.N.Y. 2003); In

 re Bruno Mach. Corp., 435 B.R. 819 (Bankr. N.D.N.Y. 2010). As Judge Learned Hand explained

 over a hundred years ago: “the fraudulent intent which the law requires need not necessarily

 involve moral obliquity. The ancient phrase ‘to hinder, delay, or defraud,‘ has always been in the

 disjunctive, and an intent to hinder or delay is adequate even if it be not an intent to defraud.” In

 re Condon, 198 F. 947, 950 (S.D.N.Y. 1912), aff'd, 209 F. 800 (2d Cir. 1913). “Initial transferees




                                                   77
                                                A2544
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  201 ofDocument
                                                                          569
                                   Pg 89 of 110


 are strictly liable for recovery of preferentially transferred property. Carroll v. Tese–Milner (In re

 Red Dot Scenic, Inc.), 351 F.3d 57, 58 (2d Cir. 2003) (citing 11 U.S.C. § 550(a)). Immediate or

 mediate transferees, however, may assert a good faith defense to recovery. In re Red Dot Scenic,

 351 F.3d at 58 (citing 11 U.S.C. § 550(b)). In re Bruno Mach. Corp., 435 B.R. at 848.

         324.   Thus, for example, in Priestley v. Panmedix Inc., 18 F. Supp. 3d 486, 503–04

 (S.D.N.Y. 2014), the court held that a transfer was actually fraudulent even though the intent was

 not to enrich insiders but to save the company:

                In one respect, this is an unusual fraudulent conveyance case. In the
                paradigmatic such case, a debtor corporation denudes the company of assets
                by giving them away to preferred insiders or creditors, frustrating the
                rightful demands of other creditors. Here, in contrast, the debtor
                corporation’s intent in displacing the rightful creditor was, apparently, to
                keep operating, because the creditor’s claim was upon the corporation’s few
                remaining productive assets (e.g., its patents). To do this, the company
                sought to place the claims of its insider-creditors (its officers and directors,
                their relatives, and outside counsel) ahead of that creditor, with the aim
                perhaps of blocking the creditor from taking those assets and thereby
                fortifying the company, rather than enriching these insider-creditors. But
                the law equally forbids such a conveyance as fraudulent. Petitioner
                Priestley has provided overwhelming indicia of fraud, and the respondents
                have failed utterly to demonstrable a bona fide purpose for the Security
                Agreement, other than to block and hinder Priestley from getting at
                corporate assets to which she was lawfully entitled. The Security
                Agreement is, therefore, a fraudulent conveyance within the meaning
                of DCL § 276.

         325.   In Klein v. Rossi, 251 F. Supp. 1, 2–3 (E.D.N.Y. 1966), the court explained why

 that is so:

                A debtor is not free to transfer selected property for the specific purpose of
                putting it beyond his creditors’ reach, and his retention of enough illiquid
                assets to pay his debts, but only after delay for liquidation, does not relieve
                the transfer of its inherently fraudulent nature. A solvent man may, perhaps
                deal with his property as he will; it may be that his creditors must take the
                risks of his impulses of generosity as they have the advantage of his acumen
                in increasing his means. They do not take the risk that he will, without
                receiving executionable assets in exchange, put part of his property where
                his creditors cannot reach it for the very purpose of defeating their writs of
                execution against that property and of confining them to extending their


                                                   78
                                                A2545
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  202 ofDocument
                                                                          569
                                   Pg 90 of 110


                executions on other property if the obtain judgments against him that he
                does not promptly pay. Such transfers are frauds because, however
                contingently they may do it, they are by their very nature calculated to
                hinder, delay and defeat the collection of a known debt; they are
                characterized as fraudulent by the dominance of the intention to withdraw
                the particular executionable asset from the reach of process. …The words
                ‘hinder’ and ‘delay’ have separate significance: they embrace, although
                within the general framework of ‘fraudulent’ purpose…, the solvent
                person’s deliberate effort to stave off creditors by putting property beyond
                their reach even when the purpose of that is not to cheat them of ultimate
                payment but only to wrest from them time to restore the debtor's affairs.

 (Citations omitted.)

        326.    Although the Court indicated at trial that it was inclined to collapse the strict

 foreclosure transactions such that Transcendence would be viewed as the initial transferee, doing

 so would obscure the role of PPAS, which effectuated both the initial transfer from TransCare to

 the Term Lenders, as well as the transfer from the Term Lenders to Transcendence. PPAS would

 argue that it was acting merely as the agent for the Term Lenders, which is a doubtful proposition

 given that the Term Lenders such as Credit Suisse were not controlling PPAS and were not even

 aware of what PPAS had been doing, but that nevertheless would not stop PPAS from being the

 “initial transferee.” “Agency requires that ‘[t]he alleged agent must have acted (1) for the benefit

 of, (2) with the knowledge of, (3) with the consent of, and (4) under the control of, the

 principal.’” Lyondell II, 567 B.R. at 147, quoting Consumer Fin. Prot. Bureau v. NDG Fin. Corp.,

 2016 WL 7188792, at *8 (S.D.N.Y. Dec. 2, 2016). Agent or not, PPAS was no mere conduit, but

 was the driving force behind the transfers: PPAS, acting through Tilton, determined what assets

 would be foreclosed upon, how much TransCare would receive, how the assets would nominally

 pass through the hands of the Term Lenders, that they would ultimately rest with Transcendence,

 and decided that the Term Lenders were allegedly going to receive membership interests in some

 limited liability company Tilton intended to create. Under the “mere conduit test” as applied by

 the Second Circuit, PPAS qualifies as the initial transferee because it exercised dominion over the


                                                 79
                                               A2546
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  203 ofDocument
                                                                          569
                                   Pg 91 of 110


 transferred assets. E.g., In re Manhattan Inv. Fund Ltd., 397 B.R. 1, 15 (S.D.N.Y. 2007); Tese–

 Milner v. Brune (In re Red Dot Scenic, Inc.), 293 B.R. 116, 119 (S.D.N.Y. 2003) (citing Christy

 v. Alexander & Alexander (In re Finley, Kumble, Wagner, Heine, Underberg, Manley, Myerson,

 & Casey), 130 F.3d 52, 57-58 (2d Cir.1997)), aff'd, 351 F.3d 57 (2d Cir. 2003). None of the other

 Defendants on this claim can succeed on a good faith defense because all acted through Tilton and,

 therefore, necessarily knew what TransCare knew.28

        327.    As noted above, the necessary scienter on the part of the transferor, TransCare, need

 only be to “hinder or delay” creditors, there need not be an intent to commit actual fraud for there

 to be liability for actual fraudulent conveyance. (See supra, ¶ 322).   “The debtor’s actual intent

 to defraud “need not target any particular entity or individual as long as the intent is generally

 directed toward present or future creditors of the debtor.” In re Lyondell Chem. Co., 554 B.R. 635,

 650 (S.D.N.Y. 2016) (“Lyondell I”), quoting In re Bayou Grp., LLC, 439 B.R. 284, 304

 (S.D.N.Y.2010). In Lyondell, Judge Cote held that “[a]n actual intent to…hinder or delay may not

 be presumed” per the tort doctrine that a person intends the natural consequences of her actions.

 Cf. Staples v. Sisson, 274 A.D.2d 779, 781 (3d Dep’t 2000) (upholding jury verdict finding

 intentional tort because “a jury could infer that defendant intended the natural and probable

 consequences of [his actions].”). Instead, per Lyondell I, there must be proof of an added element,

 the “mental apprehension of those consequences.” 554 B.R. at 650, quoting the Honorable

 Learned Hand in In re Condon, 198 F. at 950. Stated another way, there must be “proof of a desire


 28
   Some courts have also required a plaintiff to plead the transferee’s fraudulent intent under
 NYDCL section 276. See, e.g., In re Dreier LLP, 452 B.R. 391, 429-35 (Bankr. S.D.N.Y. 2011);
 In re Bernard L. Madoff Inv. Sec., LLC, 440 B.R. 243, 257 (Bankr. S.D.N.Y. 2010). Although
 most courts have determined that there is no obligation to prove the transferee’s intent in order to
 recover under section 276, such intent still must be proven to recover attorneys’ fees under section
 276-a. E.g., Dreier, 452 B.R. at 435. Here, no such issue of proof arises because the transferor
 and transferee necessarily shared the same intent in that they both were being controlled by Tilton.



                                                 80
                                               A2547
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  204 ofDocument
                                                                          569
                                   Pg 92 of 110


 to cause harm or a belief that such harm is substantially certain to occur.” Lyondell I, 554 B.R. at

 651. “Knowledge to a substantial certainty constitutes intent in the eyes of the law.” In re Tribune

 Co. Fraudulent Conveyance Litig., 2017 WL 82391, at *11 (S.D.N.Y. Jan. 6, 2017), quoting In

 re Manhattan Inv. Fund Ltd., 397 B.R. 1, 12 n.16 (S.D.N.Y. 2007), citing Restatement (Second)

 of Torts § 8A (1963 & 1964). Here, Tilton may not have desired to cause harm, but she certainly

 was aware that such harm was substantially certain to occur.

                a. Lyondell I recognized that “proof of the natural consequences of one[‘s] acts

                    may serve as circumstantial evidence that one appreciated those consequences.”

                    554 B.R. at 651 n.17.

                b. Here, the natural consequence of the strict foreclosure was also its express

                    purpose: to free TransCare’s most valuable assets from the claims of all

                    creditors other than Tilton herself. See In re Condon, 198 F. at 951 (“Now here

                    the respondent intended to hinder and delay his creditors, for that was the very

                    purpose of his acts. He thought he had the right to do so, because he thought

                    that the whole of the property was exempt. That was a mistake as to the extent

                    of his rights, and I suppose it answers the claim that he intended to defraud

                    them, for common usage would limit the word ‘fraud‘ to some act which was

                    directed to depriving another of what the actor knew to be his rights. However,

                    it would be a wholly new rule that a conveyance intended to prevent creditors

                    from pursuing their legal remedies was not within the statute, because the debtor

                    supposed he could do it.”).

                c. Finally, Tilton understood TransCare would likely fail after losing the assets

                    she intended to foreclose upon (Facts ¶ 264), especially in February 2016 when




                                                  81
                                               A2548
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  205 ofDocument
                                                                          569
                                   Pg 93 of 110


                      TransCare had unpaid payroll and payroll taxes (Facts ¶ 129) and lacked

                      availability to pay its immediate bills (JX 88).

           328.   Additionally, actual intent was independently proven by means of the “badges of

 fraud”:

                  “Due to the difficulty of proving actual intent to hinder, delay, or defraud
                  creditors, the pleader is allowed to rely on ‘badges of fraud’ to support his
                  case, i.e., circumstances so commonly associated with fraudulent transfers
                  that their presence gives rise to an inference of intent.” Wall St. Assocs. v.
                  Brodsky, 257 A.D.2d 526, 529 [] (1st Dep't 1999) (internal citations and
                  quotation marks omitted). These “badges of fraud” may include (inter
                  alia ): “a close relationship between the parties to the alleged fraudulent
                  transaction; a questionable transfer not in the usual course of business;
                  inadequacy of the consideration;…and retention of control of the property
                  by the transferor after the conveyance.” Id.; see also HBE Leasing Corp.[v.
                  Frank, 48 F.3d 623, 639 (2d Cir. 1995)] (“Actual fraudulent intent…may
                  be inferred from the circumstances surrounding the transaction, including
                  the relationship among the parties and the secrecy, haste, or unusualness of
                  the transaction.”); In re Kaiser, 722 F.2d 1574, 1582–83 (2d Cir. 1983).

 In re Sharp Int'l Corp., 403 F.3d 43, 56 (2d Cir. 2005). A more extensive, but still not exhaustive

 list of such “badges” was presented in Lyondell:

                  (1) the transfer or obligation was to an insider;

                  (2) the debtor retained possession or control of the property transferred after
                  the transfer;

                  (3) the transfer or obligation was disclosed or concealed;

                  (4) before the transfer was made or obligation was incurred, the debtor had
                  been sued or threatened with suit;

                  (5) the transfer was of substantially all the debtor’s assets;

                  (6) the debtor absconded;

                  (7) the debtor removed or concealed assets;

                  (8) the value of the consideration received by the debtor was not reasonably
                  equivalent to the value of the asset transferred or the amount of the
                  obligation incurred;




                                                    82
                                                  A2549
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  206 ofDocument
                                                                          569
                                   Pg 94 of 110


                 (9) the debtor was insolvent or became insolvent shortly after the transfer
                 was made or the obligation was incurred;

                 (10) the transfer occurred shortly before or shortly after a substantial debt
                 was incurred; and

                 (11) the debtor transferred the essential assets of the business to a lienor
                 who transferred the assets to an insider of the debtor.

 Lyondell I, 554 B.R. at 652-53 (quoting Uniform Fraudulent Transfer Act section 4). “While ‘[t]he

 presence of a single badge of fraud may spur mere suspicion, the confluence of several can

 constitute conclusive evidence of an actual intent to defraud, absent ‘significantly clear’ evidence

 of a legitimate supervening purpose.’” Lyondell I, 554 B.R. at 653, quoting Max Sugarman

 Funeral Home, Inc. v. A.D.B. Investors, 926 F.2d 1248, 1254-55 (1st Cir. 1991). “Absence of

 these indicators—‘evidence that fair consideration was paid, the parties dealt at arm’s-length, the

 transferor was solvent, the transfer was not questionable or suspicious, the transfer was made

 openly, or the transferor did not retain control’—suggests that no fraudulent intent was

 present.” Universitas Educ., LLC v. Nova Grp., Inc., 2014 WL 3883371, at *10 (S.D.N.Y. Aug.

 7, 2014), quoting Leser v. U.S. Bank Nat’l Ass'n, 2013 WL 3788877, at *8 (E.D.N.Y. July 18,

 2013).

          329.   Here, there was no absence of indicators; multiple badges were proven:

                 a. The transfer was to an insider;

                 b. Tilton had possession and control of the property in the hands of the Debtor and

                    continued to have possession and control as it was transferred through PPAS

                    and after it came to rest with Transcendence;

                 c. The strict foreclosure was effectuated in the dead of night (at 12:07am) and,

                    with the exception of Wells Fargo, which did not agree to such foreclosure,

                    there is no evidence that any of TransCare’s creditors or stockholders were



                                                  83
                                               A2550
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  207 ofDocument
                                                                          569
                                   Pg 95 of 110


                    aware that it had been planned; the evidence in fact showed that Credit Suisse,

                    which was both a Term Lender and a substantial shareholder, had been kept

                    entirely in the dark. And the transaction was both hasty and unusual.

                d. TransCare had no counsel negotiating the strict foreclosure, despite the fact that

                    TransCare had engaged Curtis Mallet as restructuring counsel;

                e. As discussed above in connection with fair value, the $10 million credit

                    TransCare received was not even close to the value of the assets transferred;

                f. TransCare was insolvent or at least was rendered insolvent by the transaction;

                    and finally,

                g. The debtor transferred the essential assets of the business to a lienor (the Term

                    Lenders) who transferred the assets to an insider of the debtor (Tilton’s

                    company, Transcendence).

 A leading treatise identifies other badges that are satisfied here, including “the existence of an

 unconscionable discrepancy between the value of the property transferred and the consideration

 received therefor” and “the creation by an oppressed debtor of a closely-held corporation to receive

 the transferred property.” In re Bennett Funding Grp., Inc., 220 B.R. 743, 755 (Bankr. N.D.N.Y.

 1997), quoting 5 Collier on Bankruptcy ¶ 548.04[2][b] at 548–24, 25-26 (L. King 15th ed. rev.

 1997)

         330.   “A single badge of fraud has been held sufficient to support actual fraudulent intent.

 In re Cassandra Grp., 338 B.R. 583, 598 (Bankr. S.D.N.Y. 2006) (absence of fair consideration).

 “In the present case, however, several badges of fraud are present, and the existence of several

 badges of fraud constitutes ‘clear and convincing evidence of actual intent.’” In re Saba Enters.,




                                                 84
                                               A2551
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  208 ofDocument
                                                                          569
                                   Pg 96 of 110


 Inc., 421 B.R. 626, 644 (Bankr. S.D.N.Y. 2009), quoting In re Actrade Fin. Techs. Ltd., 337 B.R.

 791, 809 (Bankr. S.D.N.Y. 2005) (citing 4 Collier On Bankruptcy ¶ 548.04[2]).

        331.    Accordingly, the Trustee is entitled to judgment against PPAS, Transcendence and

 Transcendence II in the amount $16.62 million on the fraudulent transfer claim.

 III.   Claims 3, 4, 10, 11 and 14: Avoidance and Subordination of Ark II Lien

        332.    TransCare’s grant of a security interest to Ark II on February 10, 2016 can be

 avoided or subordinated under four alternative theories:

                a. Preference (to the extent TransCare previously incurred debt to Ark II);

                b. Constructive Fraud (to the extent TransCare did not incur debt to Ark II);

                c. Recharacterization as equity (to the extent Tilton intended the transaction as an

                    equity investment); and

                d. Equitable subordination.

        333.    To the extent the Ark II lien is avoided or subordinated, the lien should be preserved

 for the benefit of the estate pursuant to 11 U.S.C. §551, and the $800,000 received by Ark II on

 account of its lien should be returned to the estate pursuant to 11 U.S.C. §§541 and 549.

        A.      Preference—Claim 10

        334.    To the extent Ark II advanced $1.9 million to TransCare in January 2016, with the

 understanding that the funds were to be repaid to Ark II, TransCare’s February 10, 2016 grant of

 a security interest to secure that debt can be avoided as a preference pursuant to 11 U.S.C. §547(b).

        335.    Under such circumstances, the February 10, 2016 transfer of a blanket security

 interest in TransCare’s property satisfies all of the elements of any avoidable transfer under 11

 U.S.C. §547(b). The transfer:

                a. was made for the benefit of a creditor, Ark II;




                                                  85
                                               A2552
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  209 ofDocument
                                                                          569
                                   Pg 97 of 110


               b. was made on account of an antecedent debt, the Ark II payments on January 15

                   and 29, 2016;

               c. was made while TransCare was insolvent, as TransCare is presumed to be

                   pursuant to §547(f) and, in any event, TransCare was not paying its debts in the

                   ordinary course;

               d. was made within two weeks before the petition date (and to an insider); and

               e. enabled Ark II to receive more than it would have received if the case were

                   under chapter 7, the transfer had not been made and the creditor received

                   payment as provided by the bankruptcy code. Had the transfer of the security

                   interest not been granted to Ark II, Ark II would otherwise have been a general

                   unsecured claimant, and such claimants are likely to receive nothing in this

                   case. Instead, Ark II has already received $800,000, and claims that it is first

                   in line to receive an additional $1.1 million.

        336.   Ark II has raised the affirmative defense of contemporaneous new value pursuant

 to 11 U.S.C. §547(c). Ark II bears the burden of proving this defense. See 11 U.S.C. §547(g); In

 re Pameco Corp., 356 B.R. 327, 338 (Bankr. S.D.N.Y. 2006) (“A creditor against whom a

 preference suit is sought has the burden of proving one of the defenses in §547(c) by a

 preponderance of the evidence.”).

        337.   Ark II cannot satisfy its burden because:

               a. TransCare did not in fact contemporaneously receive anything from Ark II

                   when it granted Ark II a security interest on February 10, 2016—no new funds

                   or other benefits were given to TransCare in exchange for granting the security

                   interest to secure unsecured debts.




                                                 86
                                              A2553
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  210 ofDocument
                                                                          569
                                   Pg 98 of 110


               b. Until February 10, 2016, neither Tilton, nor anyone at TransCare, knew what

                   security agreement or under lending agreement would be entered into, if any,

                   between Ark II and TransCare.

               c. The exchange was not substantially contemporaneous.

        338.   “The critical inquiry in determining whether there has been a contemporaneous

 exchange for new value is whether the parties intended such an exchange.” In re 360networks

 (USA) Inc., 338 B.R. 194, 208-09 (Bankr. S.D.N.Y. 2005), quoting Harrah’s Tunica Corp. v.

 Meeks (In re Armstrong), 291 F.3d 517, 525 (8th Cir. 2002).

        339.   Tilton authorized the January 15 and 29, 2016 payments to TransCare’s creditors

 on an emergency basis because TransCare had immediate needs. After advancing the funds, she

 later to tried to allocate and structure the funding. Between January 15 and February 10, 2016,

 Tilton negotiated with Wells Fargo and Credit Suisse and worked with her own team, and with

 Carl Marks to devise a go forward strategy for TransCare. (Facts ¶¶ 80-98).

        340.   Not until February 10, 2016 did she determine to characterize the January 15 and

 29, 2016 payments as secured lending from Ark II to TransCare under a new credit, security,

 guarantee and intercreditor agreement. (Facts ¶ 112).

        341.   At multiple points between January 15, 2016 and February 10, 2016, Tilton’s

 people confirmed that there was no agreement on the security interest:

               a. On January 15, 2016 Greenberg asked Wells Fargo for an agreement on the

                   terms of a potential lending arrangement and provided no less than eight

                   separate terms. Wells Fargo did not agree. (Facts ¶¶ 82-83).




                                                87
                                             A2554
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  211 ofDocument
                                                                          569
                                   Pg 99 of 110


                b. As of January 26, 2016, Greenberg again confirmed that there was no

                   agreement on the security interest, but told Wells Fargo that they expected to

                   provide a budget shortly. (Facts ¶ 84).

                c. As of February 3, 3016, Greenberg confirmed to Credit Suisse that there was

                   not even a term sheet for the proposed lending to TransCare but only a summary

                   of terms, such as the lending entity, the interest rate, the amount of the loan, the

                   fees, as well as the priority of the security for the new loan. (Facts ¶¶ 90-93;

                   see also PX 189).

                d. As of February 9, 2016, Stephen did not include any Ark II debt in his summary

                   of TransCare’s debt structure that he provided to Curtis Mallet. (Facts ¶ 107).

         342.   The first time an Ark II secured lending facility was provided to TransCare was

 February 10, 2016, after TransCare had already engaged bankruptcy counsel for an imminent

 filing. (Facts ¶¶ 99, 105-111). Nevertheless, the Ark II documents were not negotiated through

 counsel and not even shared with counsel until after they were executed. (Facts ¶ 116; JX 79 (“I

 attach documents with respect to another term loan for the company.”)).

         343.   TransCare did not sign the Ark II lending facility documents until February 11,

 2016.

         344.   Importantly, Tilton did not give any testimony concerning her intent on January 15,

 and January 29, 2016 to structure the payments as secured loans to TransCare. Instead, she

 testified that she paid the funds on an emergency basis because TransCare had immediate needs.

 (Tr. 8/13 A.M. 25:13-18).

         345.   Finally, TransCare was contractually prohibited from granting a priority security

 interest to Ark II under both the ABL and the Term Loan on January 15 and 29, 2016. (See JX 2




                                                 88
                                               A2555
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  212 ofDocument
                                                                          569
                                   Pg 100 of 110


 at §9.8 (ABL covenant of TransCare prohibiting additional grants of security interests in

 collateral); JX 1 at §9.3 (Term Loan covenant of TransCare prohibiting grant of additional security

 interests in collateral)).

         346.     For all these reasons, Ark II cannot meet its burden to prove that the parties intended

 the February 10 or 11, 2016 grant of a security interest to Ark II to be contemporaneous exchange

 for new value.

         B.       Constructive Fraud—Claim 11

         347.     The Trustee also seeks to avoid the grant of a security interest to Ark II as a

 constructive fraudulent transfer under the NYDCL sections 273, 274 and 275.

         348.     Under NYDCL section 272(a), consideration provided for a transfer must (a) have

 a value fairly equivalent to what the debtor gave and (b) be conveyed in good faith. However, “[a]

 transfer made by an insolvent debtor to an affiliate or insider in satisfaction of an antecedent debt

 lacks good faith and is constructively fraudulent.” In re White Metal Rolling and Stamp Corp.,

 222 B.R. 417, 430 (Bankr. S.D.N.Y. 1998).

         349.     Ark II was an insider because it was the majority shareholder of TransCare and

 Tilton’s personal investment account. (Facts ¶ 5).

         350.     Therefore, to the extent TransCare granted the blanket security interest to Ark II on

 February 11, 2016 in satisfaction of an antecedent debt to Ark II (i.e., some unwritten obligation

 to repay the January 15 and 29, 2016 fundings to Ark II), such transfer was not made in good faith

 and is constructively fraudulent.

         351.     To the extent TransCare granted the blanket security interest to Ark II on February

 11, 2016 not in satisfaction of any antecedent debt, then the transfer was obviously constructively

 fraudulent because it was made without fairly equivalent value.




                                                    89
                                                 A2556
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  213 ofDocument
                                                                          569
                                   Pg 101 of 110


          C.     Recharacterization—Claim 3

          352.   “Recharacterization of a claim from debt to equity is appropriate where the

 circumstances show that a debt transaction was actually an equity contribution ab initio.”

 Memorandum Decision dated April 30, 2019 (Dkt. 78 (“April 30 Order”) at 14), quoting Bayer

 Corp. v. MascoTech, Inc. (In re AutoStyle Plastics, Inc.), 269 F.3d 726, 747-48 (6th Cir. 2001).

          353.   Courts in this circuit have adopted the eleven-factor analysis set forth in AutoStyle.

 See April 30 Order at 14-15 (listing factors). No one factor is controlling. The ultimate question

 for the court is whether the parties called an instrument one thing but intended something else. Id.

 at 15.

          354.   In the April 30 Order, the Court recognized that “the recharacterization question is

 intensely factual” and could not be decided on a motion to dismiss. (Id. at 18.) In identifying the

 factual issues, however, the Court noted the numerous AutoSyle factors that appeared, based on

 the pleaded allegations, to weigh in favor of recharacterization of the Ark II loan as equity. (Id. at

 16-18.) The Trustee respectfully submits that the trial has now established as fact what was

 previously mere allegation and that recharacterization is justified.

          355.   In January 2016, Tilton authorized the payments on an emergency basis, without

 written documentation and without a clear plan as to how the funding would be structured.

 Between January 15 and February 10, 2016, Tilton attempted to (a) negotiate such a structure with

 TransCare’s other secured lenders and equity holders, Wells Fargo and Credit Suisse and (b) create

 a go-forward business model for how she would restructure TransCare. (Facts ¶¶ 80-98; cf. April

 30 Order at 16-17).

          356.   On February 10, 2016, Tilton decided to characterize the January fundings as the

 first $1.9 million of a $6.5 million senior secured credit facility. This facility was part and parcel

 of Tilton’s corporate reorganization of TransCare: the same day Tilton hired bankruptcy counsel


                                                  90
                                                A2557
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  214 ofDocument
                                                                          569
                                   Pg 102 of 110


 for TransCare, formed Transcendence and told insurers that Transcendence would continue

 TransCare’s business lines. (Facts ¶ 99; cf. April 30 Order at 18).).

        357.    Tilton did not reasonably expect that TransCare would repay Ark II. Instead, she

 testified that she intended for Transcendence to assume TransCare’s debt to Ark II and testified

 that in exchange for this assumption she intended to issue either 54.7% or 3.7% of Transcendence’s

 equity to Ark II. See In re Comprehensive Power, 578 B.R. 14, 27 (Bankr. D. Mass. 2017)

 (sustaining recharacterization claim where the claimant “was implementing a unique ‘loan-to-

 own’ transaction rather than establishing a true lender-borrower relationship”). Tilton did not

 provide any documentation or contemporaneous recordings of these intended transactions.

        358.    In truth, it is Tilton who is seeking to recharacterize, as a loan, what had previously

 been by all indications just an emergency cash infusion and, in doing so, attempting to further her

 own interests over those of the other creditors.

        D.      Equitable Subordination—Claim 4

        359.    Under 11 U.S.C. §510(c), the Court may, under principles of equitable

 subordination, subordinate for purposes of distribution all or part of a claim to all or part of another

 claim. In re Granite Partners, LP, 210 B.R. 508, 513 (Bankr. S.D.N.Y. 1997).

        360.    The Trustee is entitled to prevail on equitable subordination if (a) the claimant

 engaged in some type of inequitable conduct, (b) the misconduct caused injury to creditors or

 conferred an unfair advantage on the claimant, and (c) equitable subordination is consistent with

 bankruptcy law. In re Mobile Steel Co., 563 F.2d 692, 700 (5th Cir. 1977).

        361.    The level of proof required to prevail is lower for insiders of the debtor. Granite

 Partners, 210 B.R. at 514.




                                                    91
                                                 A2558
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  215 ofDocument
                                                                          569
                                   Pg 103 of 110


         362.     Inequitable conduct has been found in cases involving (a) breaches of fiduciary

 duty, fraud, or illegality, (b) undercapitalization or (c) control or use of the debtor as an alter ego

 for the benefit of the claimant. Id.

         363.   By obtaining for itself a senior secured position for no value and also doing so as

 part of the Transcendence scheme, Ark II engaged in inequitable conduct.

         364.   Ark II’s conduct caused injury to the creditors of TransCare by reducing the amount

 of unencumbered assets available to them and by preventing TransCare from realizing TransCare’s

 full value.

         365.   In particular, Ark II obtained the senior secured position in order to enable Tilton

 to step ahead of other creditors and position herself as majority owner of Transcendence.

         366.   Also, Ark II deceived Credit Suisse by falsely telling them that Credit Suisse

 needed to consent to Ark II’s senior secured position in order to prevent a bankruptcy filing, which

 was already being planned along with Transcendence. (Facts ¶¶ 129-130).

         E.     Ark II Should Return the $800,000—Claim 14

         367.   Ark II received a distribution of $800,000 from the Trustee’s sale of estate assets.

 (Facts ¶¶ 220-223, 226).

         368.   Once the Ark II security interest is avoided or subordinated, Ark II has no

 entitlement to distribution on its claim and the $800,000 should be returned to the estate. See 11

 U.S.C. §502(d) (disallowance of claim until creditor pays the amount for which it is liable);

 §542(a) (turnover of estate property).

         369.   Ordinarily when a creditor has received distributions pursuant to a court order on a

 claim which is subsequently disallowed, thereby leaving the creditor with excess distributions, the

 Trustee may employ 11 U.S.C. §502(j) to recover such excess payments from the creditor. In re

 R&W Enters., 181 B.R. 624, 648 (N.D. Fla. 1994) (§502(j) “specifically allows the Trustee to


                                                   92
                                                A2559
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  216 ofDocument
                                                                          569
                                   Pg 104 of 110


 recover from a creditor any excess payment or transfer made to such creditor.”); Matter of

 Kelderman, 75 B.R. 69, 70-71 (Bankr. S.D. Iowa 1987) (noting that §502(j) “recogniz[es] the

 trustee’s right to recover any excess payments of dividends” and holding bankruptcy courts have

 an “ancient and elementary power to reconsider prior orders” that allows reconsideration of

 distribution orders) (citations and quotation omitted).

          370.   Here, Ark II did not receive distributions pursuant to a court order. Instead, PPAS

 claimed an entitlement to the $800,000 on the grounds that they either had “first-priority security

 interests” or alternatively, owned the property outright as a result of the strict foreclosure. (Dkt.

 49 at ¶ 9; Facts ¶¶ 214, 221). The Trustee stipulated to—and the Court so ordered—the distribution

 to PPAS from the sale proceeds subject to the Trustee’s reservation of rights. (Facts ¶ 221; Dkt.

 52). Later, and without notice to the Trustee, PPAS paid the funds to Ark II, which applied it to

 its own claim. (Facts ¶ 223). Importantly, PPAS did not apply the $800,000 to PPAS’ claim.

 (Facts ¶ 222; JX 110 at pg. 9 of 9).

          371.   Thus, the $800,000 is also avoidable from Ark II pursuant to 11 U.S.C. §549

 because it was property transferred (a) after the commencement of the case and (b) not authorized

 under by the Bankruptcy Code or by the Court. See In re Fan, 132 B.R. 430, 432-33 (Bankr. D.

 Haw. 1991) (avoiding transfer under §549 as not authorized by court order where debtor made

 “deceptive” representations to court, including failing to disclose transferee’s insider status).

 IV.      Claims 4 and 13: Subordination and Limitation of PPAS Lien

          A.     PPAS’ Security Interest Should Not Extend to the Proceeds of This
                 Litigation—Claim 13

          372.   At the August 14, 2016 conference, the Court asked Defendants whether they

 would stipulate that PPAS’ lien would not extend to proceeds of this litigation. They would not

 do so.



                                                  93
                                                A2560
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  217 ofDocument
                                                                          569
                                   Pg 105 of 110


        373.    PPAS has not explained how its lien extends to proceeds from the Trustee’s breach

 of fiduciary duty claim.29

        374.    Under 11 U.S.C. §552(b)(1), pre-petition security interests extend to proceeds

 acquired post-petition only insofar as applicable under non-bankruptcy law, unless the Court

 orders otherwise based on the equities of the case.

        375.    The breach of fiduciary duty claim is a Commercial Tort Claim under the New

 York Uniform Commercial Code (the “NY UCC”) §9-102(13) (defining a commercial tort claim

 as a tort claim where the claimant is an organization); In re American Cartage, Inc., 656 F.3d 82,

 88 (1st Cir. 2011) (breach of fiduciary claims are commercial tort claims).

        376.    Under the NY UCC, security interests only extend to commercial tort claims that

 are specifically described. NY UCC §9-108(e)(1) (“A description only by type of collateral

 defined in this chapter is an insufficient description of … a commercial tort claim.”); id. at §9-108,

 Cmt. 5 (“Subsection (e) requires greater specificity of description in order to prevent debtors from

 inadvertently encumbering certain property.”). The breach of fiduciary claim against Tilton is not

 described.

        377.    Also, the NY UCC provides that security interests do not extend to commercial tort

 claims that were not in existence at the time of the security agreement. NY UCC §9-204(b)(2) (“A

 security interest does not attach under a term constituting an after-acquired property clause to …

 (2) a commercial tort claim”); id. at §9-204, Cmt. 4 (“In order for a security interest in a tort claim

 to attach, the claim must be in existence when the security agreement is authenticated.”); id. at §9-

 108, Cmt. 5 (“Under Section 9-204, an after-acquired collateral clause in a security agreement will


 29
    PPAS’ lien does not extend to proceeds of the fraudulent transfer claim and the
 avoidance/subordination of the Ark II lien. See 11 U.S.C. §§ 551 and 552(a); In re Residential
 Capital, LLC, 497 B.R. 403, 414-15 (Bankr. S.D.N.Y. 2013).


                                                   94
                                                A2561
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  218 ofDocument
                                                                          569
                                   Pg 106 of 110


 not reach future commercial tort claims.”). The breach of fiduciary claim did not exist when the

 security agreement for the Term Loan was authenticated in 2003.

        378.    Even if the security interest extended to the breach of fiduciary duty claim against

 Tilton, the equities of this case do not support granting PPAS a lien in the proceeds of that claim.

 See 11 U.S.C. §552(b)(1); In re TerreStar Networks, Inc., 457 B.R. 254, 270 (Bankr. S.D.N.Y.

 2011) (explaining that the equities of the case exception is not narrowly applied, although it is

 generally applied to situations where the secured lender would unjustly benefit from the estate’s

 expense of resources to increase the value of collateral).

        379.    In any event, the equities of this case do not support distributing the proceeds of the

 breach of fiduciary duty claim to PPAS because:

                a. PPAS should not benefit from the breach of fiduciary duty committed by its

                    sole owner and manager, Tilton, especially when Tilton employed PPAS to

                    commit her tort; and

                b. PPAS should not benefit from the liquidation of the claim which it did not

                    support and indeed opposed when litigating this action.

        B.      Equitable Subordination of PPAS’ Claim—Claim 4

        380.    As discussed above, the Court may equitably subordinate claims to all or part of

 other claims pursuant to 11 U.S.C. §510(c). See Mobile Steel Co., 563 F.2d at 692; Granite

 Partners, 210 B.R. at 514.

        381.    By engaging in the strict foreclosure in particular and the Transcendence scheme

 in general, PPAS committed inequitable conduct.

        382.    As discussed throughout, PPAS’ conduct sought to confer an unfair advantage on

 its owner and manager, Tilton.




                                                  95
                                               A2562
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  219 ofDocument
                                                                          569
                                   Pg 107 of 110


         383.    In addition to the damages caused by the fraudulent transfer (supra Section II),

 PPAS’ conduct caused TransCare to immediately cease operations such that employees could not

 be paid on the payday scheduled for the day after the strict foreclosure and employees could not

 be given WARN notices.

         384.    PPAS has filed a proof of claim on behalf of its itself and as administrative agent

 for the Term Loan Lenders in the amount of $35,090,492.76. (Stipulated Fact 54; JX 110). The

 proof of claim recites that this amount includes $568,119.66 incurred directly by PPAS in

 “Postpetition Attorneys’ Fees” and “Agency Fees.” (JX 110 at pg. 9 of 9).

         385.    Even though the Term Loan Lenders include Credit Suisse and First Dominion (two

 lenders who did not participate in the strict foreclosure), the PPAS credit agreement gave Tilton

 the right to act on their behalf:

                 Q: You didn’t negotiate those terms with any of the lenders. These are the
                 terms that you came up with on your own; correct?
                 A: Which lenders?
                 Q: Any lenders.
                 A: I was responsible for all the lenders as the agent and I came up with the
                 terms.
                 Q: That would include Credit Suisse and First Dominion?
                 A: Yes, I was entitled under the agency agreement to operate for fifty-one
                 percent of the lenders and make those decisions…

 (Tr. 8/14 A.M. 18:5-15).

         386.    As Defendants have argued, Credit Suisse may or may not have claims against

 PPAS for its actions in this case, but that is not the Trustee’s concern.

         387.    PPAS’ claim should be subordinated to the claims of allowed general unsecured

 creditors so that PPAS will recover after the priority claims of TransCare’s employees.




                                                  96
                                                A2563
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  220 ofDocument
                                                                          569
                                   Pg 108 of 110


        388.    Subordination is also fair because PPAS voluntarily agreed to lien and payment

 subordination of its then-$45 million secured claim to Ark II, even after TransCare had engaged

 bankruptcy counsel and in exchange for no new consideration to TransCare or PPAS.

        389.    Finally, subordination is also fair to prevent PPAS from obtaining a lien over the

 proceeds, if any, of this litigation (supra ¶ 379).




                                                   97
                                                 A2564
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  221 ofDocument
                                                                          569
                                   Pg 109 of 110


 V.     Conclusion and Remedies

        390.    Therefore, the Trustee is entitled to relief as follows:

        Claim 1:        Judgment on the breach of fiduciary duty claim against Defendant Tilton

 (a) for damages no less than $67.05 million and (b) a declaration that Tilton must indemnify the

 estate for any liability incurred in the Ien adversary proceeding, including the attorneys’ fees

 incurred to date in that case, plus pre- and post judgment interest.

        Claim 3:        An Order recharacterizing Defendant Ark II’s claims against TransCare’s

 estates as equity interests, and preserving Ark II’s lien for the benefit of the estate pursuant to 11

 U.S.C. §551.

        Claim 4:

                (1)     An Order subordinating Defendant Ark II’s claims against TransCare’s

 estates to the claims of the allowed general unsecured creditors and preserving Ark II’s lien for the

 benefit of the estates pursuant to 11 U.S.C. §510(c)(2).

                (2)     An Order subordinating Defendant PPAS’ claims against TransCare’s

 estates to the claims of the allowed general unsecured creditors and preserving Ark II’s lien for the

 benefit of the estates pursuant to 11 U.S.C. §510(c)(2).

        Claim 7:        Judgment for fraudulent transfer against Defendants PPAS, Transcendence

 and Transcendence II of no less than $16.62 million, plus (a) the Trustee’s reasonable attorneys’

 fees and expenses; (b) pre- and post-judgment interest; and (c) an Order disallowing PPAS’ claims

 against the estate until Judgment is satisfied, pursuant to 11 U.S.C. §502(d).

        Claim 10:       Judgment avoiding TransCare’s pre-petition grant of a security interest to

 Ark II pursuant to 11 U.S.C. §547 and preserving Ark II’s lien for the benefit of TransCare’s

 estates pursuant to 11 U.S.C. §551.




                                                  98
                                                A2565
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 134 Filed Document
                             09/18/19 11-11
                                       EnteredFiled 09/30/20
                                                09/18/19      Page Main
                                                         23:30:07  222 ofDocument
                                                                          569
                                   Pg 110 of 110


        Claim 11:       Judgment avoiding TransCare’s pre-petition grant of a security interest to

 Ark II as a constructive fraudulent transfer pursuant to NYDCL sections 273, 274 and 275, and 11

 U.S.C. §544(b), and preserving Ark II’s lien for the benefit of TransCare’s estates pursuant to 11

 U.S.C. §551.

        Claim 13:       An Order directing that the liens asserted by Ark II and PPAS do not extend

 to any proceeds of this litigation, pursuant to 11 U.S.C. §552(b).

        Claim 14:       Judgment and Order directing Ark II to return the $800,000 it received on

 account of its purported claims against TransCare’s estates, pursuant to 11 U.S.C. §§502(j), 542,

 549 and 550(a), plus pre- and post-judgment interest.

 Dated: New York, New York                             Respectfully submitted,
        September 18, 2019

                                                       /s/ Bijan Amini
                                                       Bijan Amini
                                                       Avery Samet
                                                       Jaime B. Leggett
                                                       STORCH AMINI PC
                                                       2 Grand Central Tower
                                                       140 East 45th Street, 25th Floor
                                                       New York, New York 10017

                                                       Tel: (212) 490-4100
                                                       Fax: (212) 490-4208
                                                       bamini@storchamini.com
                                                       asamet@storchamini.com
                                                       jleggett@storchamini.com

                                                       Special Counsel to Plaintiff Salvatore
                                                       LaMonica, as Chapter 7 Trustee




                                                 99
                                               A2566
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  223 ofDocument
                                                                          569
                                    Pg 1 of 25


 STORCH AMINI PC
 2 Grand Central Tower
 140 East 45th Street, 25th Floor
 New York, NY 10017
 Telephone: 212.490.4100
 bamini@storchamini.com
 Bijan Amini, Esq.
 Avery Samet, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
 ---------------------------------------------------------------x

                   PLAINTIFF’S RESPONSE TO DEFENDANTS’ PROPOSED
                     FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                                      A2567
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  224 ofDocument
                                                                          569
                                    Pg 2 of 25


                                                  TABLE OF CONTENTS

 TABLE OF AUTHORITIES ....................................................................................................... ii

 RESPONSE TO FACTS............................................................................................................... 3

 RESPONSE TO LAW .................................................................................................................. 5

 I.        THE COURT SHOULD AWARD DAMAGES AGAINST TILTON FOR
           BREACHING HER FIDUCIARY DUTY ...................................................................... 5

           A. Tilton Did Not Engage in a Fair Process for Selling TransCare................................... 5

           B. Tilton Did Not Pay a Fair Price for TransCare ............................................................. 9

           C. The Court Should Award Reasonable Damages ......................................................... 10

                1. The Projections Were the Most Reliable Data in the Record ............................... 12

                2. The Trustee’s Burden Was to Estimate Damages, Not Conduct a Valuation ...... 16

 II.       SELECTED RESPONSE TO REMAINING CLAIMS .............................................. 19

           A. Actual Fraudulent Transfer: Badges of Fraud, Not Actual Fraud, Is Required ......... 19

           B. Preference: 11 U.S.C. §547(e)(2) Does Not Apply ................................................... 20

           C. Recovery of $800,000: Defendants §549 Argument Makes No Sense ..................... 20

 CONCLUSION ........................................................................................................................... 20




                                                                     i

                                                                A2568
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  225 ofDocument
                                                                          569
                                    Pg 3 of 25


                                               TABLE OF AUTHORITIES

 Cases                                                                                                                        Page(s)

 ACP Master, Ltd. v. Sprint Corp.,
  2017 WL 3421142 (Del. Ch. July 21, 2017) .............................................................................. 10

 ACP Master, Ltd. v. Sprint Corp.,
  184 A.3d 1291 (Del. 2018)......................................................................................................... 10

 Basho Tech. Holdco B, LLC v. Georgetown Basho Investors, LLC,
  2018 WL 3326693 (Del. Ch. July 6, 2018) .................................................................................. 8

 Bomarko, Inc. v. Int’l Telecharge, Inc.,
  794 A.2d 1161 (Del. Ch. 1999) .................................................................................. 8, 11, 16, 17

 Cede & Co. v. Technicolor, Inc.,
  2003 WL 23700218 (Del. Ch. Dec. 31, 2003) ........................................................................... 12

 Cede & Co. v. Technicolor, Inc.,
  884 A.2d 26 (Del. 2005)............................................................................................................. 12

 Doft & Co. v. Travelocity.com Inc.,
  2004 WL 1152338 (Del. Ch. May 20, 2014) ............................................................................. 13

 Duncan v. Theratx,
  775 A.2d 1019 (Del. 2001)......................................................................................................... 10

 Gentile v. Rossette,
  2010 WL 2171613 (Del. Ch. May 28, 2010) ............................................................................. 16

 Hart v. Rick's Cabaret Int'l, Inc.,
  60 F. Supp. 3d 447 (S.D.N.Y. 2014) .......................................................................................... 12

 In re Appraisal of Dole Food Co., Inc.,
   114 A.3d 541 (Del. Ch. 2014) .................................................................................................... 16

 In re Del Monte Foods Co. S’holders Litig.,
   25 A.3d 813 (Del. Ch. 2011) ........................................................................................................ 8

 In re Loral Space & Comms. Inc.,
   2008 WL 4293781 (Del. Ch. Sept. 19, 2008) .............................................................................. 6

 In re Orchard Enterprises, Inc.,
   2012 WL 2923305 (Del. Ch. July 18, 2012) ........................................................................ 14, 15

 In re PetSmart, Inc.,
   2017 WL 2303599 (Del. Ch. May 26, 2017) ....................................................................... 14, 17


                                                                    ii
                                                               A2569
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  226 ofDocument
                                                                          569
                                    Pg 4 of 25


 In re Rural Metro Corp. S’Holders Litig.,
   88 A.3d 54 (Del. Ch. 2014) .................................................................................................... 8, 11

 In re Sentinel M’gmt Grp., Inc.,
   728 F.3d 660 (7th Cir. 2013) ...................................................................................................... 20

 In re Vision Hardware Grp., Inc.,
   669 A.2d 671 (Del. Ch. 1995) .................................................................................................. 5, 6

 Kahn v. Tremont Corp.,
  694 A.2d 422 (Del. 1997)....................................................................................................... 9, 10

 Lake Treasure Holdings, Ltd. v. Foundry Hill GP LLC,
  2014 WL 5192179 (Del. Ch. 2014)............................................................................................ 17

 Paradee v. Paradee,
  2010 WL 3959604 (Del. Ch. Oct. 5, 2010) ................................................................................ 18

 Prescott Group Small Cap, L.P. v. Coleman Co. Inc.,
  2004 WL 2059515 (Del. Ch. Sept. 8, 2004) .............................................................................. 14

 RBC Capital Mkts., LLC v. Jervis,
  129 A.3d 816 (Del. 2015)............................................................................................................. 9

 Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc.,
  506 A.2d 173 (Del. 1986)............................................................................................................. 9

 S. Muoio & Co. LLC v. Hallmark Entm’t Invests. Co.,
   2011 WL 863007 (Del. Ch. Mar. 9, 2011) ............................................................................. 5, 17

 Telecash Indus., Inc.,
  104 B.R. 401 (Bankr. D. Utah 1989) ......................................................................................... 20

 Thorpe v. CERBCO Inc.,
  676 A.2d 436 (Del. 1996)........................................................................................................... 17

 Union Ill. 1995 Inv. Ltd. P'ship v. Union Fin. Grp., Ltd.,
  847 A.2d 340 (Del. Ch. 2004) .................................................................................................... 16

 Wyndham, Inc. v. Wilmington Trust Co.,
  59 A.2d 456 (1948) .................................................................................................................... 10

 Statutes

 11 U.S.C. §547(c)(3)..................................................................................................................... 20

 11 U.S.C. §547(e)(2)..................................................................................................................... 20




                                                                     iii
                                                                 A2570
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  227 ofDocument
                                                                          569
                                    Pg 5 of 25


        According to Defendants’ proposed findings of fact and conclusions of law (Dkt. 133) (“D-

 PFC”), Tilton had no choice but to sell TransCare to herself in late February 2016. Tilton argues

 that TransCare had not taken the steps to prepare itself for a sale: it had no financials, no consent

 from the secured creditors (Wells Fargo and Credit Suisse), no appraisals or valuations, and no

 investment banks ready with marketing materials. Thus, Tilton argues that TransCare had no

 alternative but to do what she did and any contrary supposition is “speculative” and “uncertain.”

        Tilton has it backwards. Tilton failed to prepare TransCare for a sale. Tilton failed to

 prepare financials. Tilton failed to provide the budgets requested by Wells Fargo and Credit

 Suisse. Tilton failed to conduct an appraisal. Tilton failed to hire investment banks. At all points,

 she looked only to Lynn Tilton to sell or refinance TransCare. At all points, Tilton negotiated only

 with herself. She refrained from taking any steps to sell or restructure TransCare in a disinterested

 manner, and then she unilaterally picked a number with which to credit bid other people’s money.

 Therefore, it is Tilton who cannot prove whether TransCare could have obtained a fairer price than

 a $10 million, junior credit-bid. At trial, she did not even try: she offered no contemporaneous

 valuation for TransCare and submitted no expert valuation testimony. Even so, the record is

 replete with (a) unsolicited suitors, (b) banks willing to fund TransCare through a sale, and (c)

 Tilton’s employees’ projections of TransCare’s value.

        It was Tilton’s burden to present a valuation of TransCare to show that she paid a fair price,

 not the Trustee’s. The Trustee’s burden was, instead, to approximate a reasonable estimation of

 damages in light of Tilton’s failure to take disinterested steps to maximize TransCare’s sale value

 once she decided to sell it. Here, Tilton’s Delaware cases are instructive: in those cases, the boards

 had taken numerous objective steps—forming special committees to seek out alternatives and

 negotiate on behalf of the company, hiring investment banks (and law firms) to fairly value the




                                                   1
                                                A2571
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  228 ofDocument
                                                                          569
                                    Pg 6 of 25


 company’s assets, or conducting arms-length negotiations with stakeholders—to demonstrate that

 they obtained the best possible result for the company. It is the essence of the Trustee’s claim that

 Tilton is liable because she did none of those things; their absence is not exculpatory for Tilton.

        It is impossible to know what a disinterested board, taking objective steps to ascertain and

 monetize TransCare, could have received for TransCare’s assets. Nevertheless, Delaware law

 provides guidance where, as here, conflicted fiduciaries tilt the playing field to direct the company

 into a self-dealing transaction.

        First, the Court should ascertain a reasonable range of values based upon contemporaneous

 projections.   Here, Tilton, and her employees who were the most knowledgeable about

 TransCare’s financials and operations, who had managed TransCare for years, and who,

 additionally, worked in Tilton’s business which specialized in distressed companies, prepared

 numerous contemporaneous projections based upon the information available to them, and in close

 cooperation with TransCare’s employees. Significantly, they shared these projections with outside

 financial institutions to induce those institutions to rely on them.       Now Tilton claims the

 projections are worthless, and this Court, contrary to the views of every single contemporaneous

 participant (including Carl Marks, Wells Fargo, Tilton herself, Greenberg, Pelissier and Leland),

 should assume that TransCare was worth more dead than alive.

        Second, the Court should apply broadly-recognized valuation methodologies to

 approximate what the company could have received for its assets but for the breach of fiduciary

 duty, placing all the burden of uncertainty on Tilton. The Trustee’s expert, Dr. Arnold, a qualified

 economist, derived a market EBITDA multiple based upon the very companies and precedent

 transactions identified by Greenberg, Tilton’s financial analyst assigned to TransCare. Those

 EBITDA multiples are consistent with each and every multiple in the record as well as with




                                                  2
                                               A2572
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  229 ofDocument
                                                                          569
                                    Pg 7 of 25


 Tilton’s own testimony of what she claimed she was paying for the assets. Unlike the defendants

 in the vast majority of the cases she cites, Tilton failed to submit her own expert valuation and so

 does not even advance a contrary number. Instead, her expert hypothesized that TransCare’s

 attributes might result in a lower multiple. On rebuttal, Dr. Arnold demonstrated that Mr. Dunn’s

 hypothesis was simply not supported by any of the market evidence. By contrast, Mr. Dunn did

 not attempt to investigate whether his hypothesis was correct. In their 475-paragraph submission,

 Defendants do not proffer any competing calculation of damages.

        Due to space constraints, and without intending to waive or abandon any claim, the Trustee

 will address only certain points advanced by Defendants.

                                     RESPONSE TO FACTS

        1.      PPAS foreclosed on the CONs. Defendants admit Transcendence acquired the

 rights to the CONs (D-PFC ¶225), but claim PPAS did not foreclose on them, citing the Personal

 Property Stipulation as their proof (D-PFC ¶¶223, 274). But the Personal Property Stipulation

 expressly recites that both PPAS and Transcendence claimed that the CONs issued to TC Hudson

 Valley and TC Ambulance Corp. constituted property of Transcendence. (See Dkt. 37-1, p.2

 (defining these as the “Non-Debtor CONs”); p.3 (asserting “the Non-Debtor CONs were

 transferred, sold, and/or assigned to Transcendence.”)). Defendants took the CONs because they

 foreclosed upon the stock of the companies to which the CONs were issued.

        2.      Tilton never engaged Carl Marks to explore a sale. The D-PFC makes a novel

 argument that Tilton hired Carl Marks to explore a third-party sale and that Carl Marks’ purported

 non-recommendation of such a sale is evidence that none was possible. (D-PFC ¶¶171, 352, 380).

 But no witness, including Tilton, testified that TransCare engaged Carl Marks to explore third-

 party sale options or third-party financing. Nor did Carl Marks’ engagement agreement call for




                                                  3
                                               A2573
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  230 ofDocument
                                                                          569
                                    Pg 8 of 25


 it. (DX 106 at §2, Scope). Instead, in Tilton’s own words: “You can let Carl Marks know that we

 never thought we hired them to ask for cash but actually to help rationalize the business, cut

 expenses and make it work. Overpaid bill payers.” (DX 123); “You were hired as the CFO…Act

 in the role and make decisions on what needs to be paid.” (JX 88) (responding to Carl Landek’s

 query how to prioritize payments). In fact, when asked whether Carl Marks was even working

 on the go-forward models, Tilton testified, “No. We were working all the models. Carl Marks was

 only reviewing the work that we were doing since they were not able to do the type of work that

 needed to be done.” (Tr. 8/13 A.M. 65:8-11). (See also DX 97 (Greenberg reporting to Tilton

 that Wells Fargo wanted a consultant “to be interim CFO, and review budget, assist Mark [Bonilla]

 in managing liquidity, perform a variance analysis of actual v. budget.”)). No one (not Carl Marks,

 nor any TransCare officer or Patriarch employee) could contact any potential purchaser or lender

 without Tilton’s direction. (Tr. 7/22 A.M. 46:14-47:19; P-PFC ¶23,1 including JX 11 at 87751:

 “We are absolutely sure that Lynn would want to know and approve the company’s exploration

 of other financing sources.”).2

            3.       Wells Fargo did not prohibit a sale. Tilton similarly put on no evidence that

 Wells Fargo considered Tilton to be the sole source of funding for TransCare. To argue the

 contrary, Defendants point to a December 16, 2015 email where Wells Fargo asked for clarity as

 to how much financing Patriarch would be providing (D-PFC ¶85, citing DX 92). But this email

 came two days after Pelissier told Wells Fargo that Tilton intended to inject financing to bridge

 TransCare to a sale. (P-PFC ¶45(a)). Defendants also point to an email sent February 15, 2016



 1
     “P-PFC” refers to Plaintiff’s Proposed Findings of Fact and Conclusions of Law [Dkt. 134].
 2
  Defendants failed to call anyone from Carl Marks to testify, but rely on the absence of any evidence showing that
 Carl Marks attempted to either market the company or suggest a course of action beyond Tilton. (D-PFC ¶¶128-130,
 171, 367, 380, 383). But it was Tilton who failed to present evidence that she ever directed Carl Marks to do so.



                                                            4
                                                        A2574
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         16:35:54  231 ofDocument
                                                                          569
                                    Pg 9 of 25


 (D-PFC ¶366, citing JX 82), in which Wells Fargo responded to a subordination proposal from

 Patriarch stating that they expected Patriarch (and not them) to pay past due payroll.3 At all points,

 Wells Fargo remained willing to provide financial support in the form of continuing the ABL

 through a sale, subject to the submission of a budget for the sale process, including even a DIP

 facility. (See P-PFC ¶¶ 64, 67-69, 149). Indeed, on February 19, 2016, Wells Fargo gave Tilton

 a written proposal for a new $16.5 million ABL to fund a wind-down, also subject to appropriate

 releases and consents, and a budget. (P-PFC ¶152). Tilton never gave Wells Fargo any of those.4

 (Tr. 7/22 A.M. 58:10-17; Tr. 7/22 P.M. 122:13-24; P-PFC ¶¶149, 152).

                                           RESPONSE TO LAW

 I.      THE COURT SHOULD AWARD DAMAGES AGAINST TILTON FOR
         BREACHING HER FIDUCIARY DUTY

         A. Tilton Did Not Engage in a Fair Process for Selling TransCare

         Defendants rely on several cases, where after trying every disinterested option, directors

 approved an arms-length recapitalization, leaving nothing for equity.5                  Those cases in fact

 demonstrate why Tilton failed to meet her burden to show fair process here. See S. Muoio (where

 the board (1) formed a special committee of disinterested directors to seek a buyer, (2) retained

 independent legal and financial advisors to engage in an extensive sales process involving key

 players in the relevant industry, (3) specifically recruited a new CEO to locate a buyer, plus (4)

 the controller shareholder directly “engaged in discussions with several potential acquirers or other

 sources of financing[,]” and when those initiatives failed, (5) the board formed a new special



 3
  Tilton herself understood that as an equity holder she was responsible for unpaid payroll and payroll taxes and
 conveyed that to Credit Suisse around the same time. (P-PFC ¶131).
 4
  As Defendants admit, Wells Fargo advised Tilton in October 2015 that the ABL would not renew after January 2016.
 (D-PFC ¶¶60-61), but supported Tilton’s initial plan to sell Transcare (D-PFC ¶¶76, 84).
 5
  See S. Muoio & Co. LLC v. Hallmark Entm’t Invests. Co., 2011 WL 863007, at *14 (Del. Ch. Mar. 9, 2011), cited
 by D-PFC ¶¶371, 385, 387; In re Vision Hardware Grp., Inc., 669 A.2d 671 (Del. Ch. 1995), cited by D-PFC at ¶386.


                                                        5
                                                     A2575
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  232 ofDocument
                                                                          569
                                    Pg 10 of 25


 independent committee to consider the controlling shareholder’s reorganization proposal, which

 (6) hired independent legal and financial counsel, (7) who engaged extensive due diligence and

 prepared a valuation of the company, following which (8) the special committee retained a second

 financial advisor who issued a fairness opinion, and (9) the special committee conducted an arms-

 length negotiation with the controlling shareholder, during which they improved the terms of the

 reorganization).   See also Vision Hardware, 669 A.2d at 677 (where the company “had

 exhaustively sought alternative financing but to no avail.”)

        Tilton undertook none—not even a subset—of these acts. Once she decided to sell

 TransCare, she apprised herself of the going market multiples and then only considered (a)

 financing TransCare herself or (b) selling TransCare to herself at a price she selected. See In re

 Loral Space & Comms. Inc., 2008 WL 4293781, at *25 (Del. Ch. Sept. 19, 2008) (special

 committee breached its fiduciary duty by employing “tunnel vision” when negotiating a new round

 of financing with company’s controlling shareholder, not bothering to explore alternative options

 and not using any leverage to negotiate against the insider).

        Defendants argue that Carl Marks convinced Tilton not to sell TransCare in an arms-length

 process, and that this occurred only on February 5, 2016. Paragraph 142 purports to cite record

 evidence supporting that proposition:

                After reviewing the CMAG Executive Summary and meeting with the
                CMAG team on February 5, 2016, Tilton determined that a sale process
                would not be viable and should no longer be pursued. (DX_130, at PP–
                TRBK0028275 (“We have the plan [CMAG] presented to me on Friday
                [, February 5, 2016] . . . [t]hat is the plan that convinced me I could not move
                forward” with a sale process); Aug. 13 PM Tr. 76:10–77:2; id. at 40:18-24.)

 (D-PFC ¶142). First, none of the citations support this proposition. (See DX 130 (“That is the

 plan that convinced me I could not move forward in this manner.”) (emphasis added); Tr. 8/13

 P.M. 76:19–77:6) (“And that was the plan that I knew I could not fund because there was no real



                                                  6
                                               A2576
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  233 ofDocument
                                                                          569
                                    Pg 11 of 25


 restructuring plan.”) (emphasis added); 8/13 P.M. 40:18–41:1 (Tilton claiming to never have

 believed that TransCare could be sold)).

          Second, Tilton did not rely on Carl Marks to make any decision. Instead, Tilton testified

 that Carl Marks was so incompetent that she could not rely on their work product.6 In any event,

 Carl Marks is not an investment bank, Carl Marks was not engaged to explore a sale or alternative

 sources of financing. See supra pp. 3-4. Tilton disclaims Carl Marks’ projections of $5 million

 in 2016 EBITDA and argues that their January 27 Plan is not reliable. (D-PFC ¶415).7

          Third, Tilton testified that she rejected the January 27 Plan because she personally did not

 want to invest $8 million based on the deficiencies she perceived in Carl Marks’ analysis, not

 because Carl Marks convinced her that a third-party sale or restructuring was impossible:

                  “Transcare was never getting that eight and a half million because I was not willing
                   to put eight and a half million dollars behind Wells in a black hole of losses with
                   no true analysis on how to restructuring [sic] the company.” (Tr. 8/13 A.M. 43:6-
                   15) (emphasis added);

                  “It was seven and a half million dollars just to survive to try to get a plan together.
                   As I said, I didn’t want to fund into a black hole.” (Tr. 8/13 P.M. 71:1-5);

                  “There was no availability left in the Zohar funds for TransCare. So, the only place
                   that money could come from would be my personal funds.” (Id. 64:6-11);

                  “So, to me it [the foreclosure] was the most elegant solution given the timeframe
                   and the only scenario under which I was willing to put in new money because it
                   would have been money going into a company with a future.” (Id. 78:7-10);

                  “Q: And why [was] it important to you for that to happen [Giving Ark II a first
                   lien]? A: Because it was on the only basis that I was willing to put in new money
                   in a company that could end up in liquidation days later.” (Id. 6:7-10).


 6
  See supra p. 4 (“overpaid bill payers,” “not able to do the type of work that needed to be done”); see also Tr. 8/13
 P.M. 85:8-11 (“not, in my opinion, working in the interest of the company”); 8/13 P.M. 84:3-6 (not getting valid and
 accurate information from Carl Marks).
 7
   Defendants cite 17 times to negative statements in Carl Mark’s January 27 Plan, but refuse to credit the plan’s
 outcome. See also Greenberg’s testimony that all of the plans incorporated the negative headwinds facing TransCare.
 (Tr. 7/22 P.M. 122:16-24). Defendants offered no specific evidence about “unreliable” financials. (Cf. D-PFC ¶368).



                                                          7
                                                       A2577
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  234 ofDocument
                                                                          569
                                    Pg 12 of 25


          The truth is that Tilton never explored any option, whether sale or restructuring, that did

 not involve her. Throughout 2015, Tilton forbade Leland from exploring any sale of Transcare or

 any alternative sources of financing.8 Nor did she give that authorization to Greenberg, her

 financial point person for TransCare. (P-PFC ¶¶228, 232). Nor did she pursue a December 16,

 2015 offer. (“National Express Called a few times yesterday and I just returned their call. They

 reiterate that the letter they sent before, offering to buy the TC Paratransit contract, is ‘still out

 there.’”) (PX 124; Tr. 7/23 A.M. 50:22–51:3). From the moment of her decision, Tilton only

 contemplated funding a sale herself. (P-PFC ¶45(a), 228, 232).

          Under Delaware law, fiduciaries are liable when they tilt the playing field such that the

 only possible solution is a self-dealing transaction. See Basho Tech. Holdco B, LLC v. Georgetown

 Basho Investors, LLC, 2018 WL 3326693, at * 29 (Del. Ch. July 6, 2018) (fiduciary maneuvered

 the company into “the position of being the sole life line of the Company for money” by blocking

 alternative transactions); In re Rural Metro Corp. S’Holders Litig., 88 A.3d 54, 101 (Del. Ch.

 2014) (“RBC’s self-interested manipulations caused the [sale] process to unfold differently than it

 otherwise would have.”); In re Del Monte Foods Co. S’holders Litig., 25 A.3d 813, 833 (Del. Ch.

 2011) (“But for Barclays’ manipulations, the [sale] process would have played out differently.”);

 Bomarko, Inc. v. Int’l Telecharge, Inc., 794 A.2d 1161, 1184-85 (Del. Ch. 1999) (“Bomarko I”)

 (director’s interference with company’s attempts to obtain outside funding was not fair dealing).

          Even disinterested directors have a duty to obtain the “best price” for stockholders once

 they determine to sell or restructure the corporation (or the same becomes inevitable). Revlon, Inc.



 8
   (Leland Tr. 77:2-78:20 (CEO prohibited from seeking financing alternatives for TransCare); id. 97:11-19 (after
 bringing one expression of interest, Tilton admonished Leland “’Don’t ever’ – expletive – ‘sell one of my
 companies.’”); id. 101:13-20 (Tilton told Leland that finding funding for TransCare was exclusively her
 responsibility); id. 148:24–149:3 (no permission granted to seek alternative sources of financing); id. 604:4-15
 (Pelissier directed Leland to not explore a replacement lender)). TransCare could not even sell individual ambulances
 without Tilton’s personal signature. (Id. 81:18–82:5).


                                                          8
                                                       A2578
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  235 ofDocument
                                                                          569
                                    Pg 13 of 25


 v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173, 182 (Del. 1986). The Delaware Supreme

 Court has rejected the argument that such duty does not apply until the Board formally determines

 to sell. RBC Capital Mkts., LLC v. Jervis, 129 A.3d 816, 853-54 (Del. 2015). Tilton had an even

 greater responsibility to act because she was not disinterested. During the period after she

 determined to sell, Tilton: (a) controlled PPAS, the Term Loan Lender; (b) sought to inject funds

 to TransCare through Wells Fargo’s facility; (c) made the January 15 and 29, 2016 Payments; (d)

 purchased two ambulances on January 28, 2016 to lease to TransCare; (e) entered into the Ark II

 Credit Facility on February 10-11, 2016; (f) entered into the strict foreclosure at 12:07 a.m. on

 February 24, 2016.

        Therefore, even if it were true that immediately before the strict foreclosure, TransCare

 had no other option than to sell to Tilton—something that Tilton has not come close to proving,

 given that she did not even pick up the phone, and she internally valued the company at $22

 million—that is so because Tilton had not undertaken any of the steps necessary for an arms-length

 sale. Even then, Tilton did not engage in any arms-length negotiation for TransCare: she had

 TransCare execute new security agreements, assignment agreements and the strict foreclosure

 documents all without the involvement of counsel and all by fiat.

        B. Tilton Did Not Pay a Fair Price for TransCare

        Contrary to Tilton’s assertion, her obligation was not merely to show that the price she paid

 was “at the lowest level in a broad range of fairness.” (D-PFC ¶384, quoting Kahn v. Tremont

 Corp., 694 A.2d 422, 432 (Del. 1997).) What the Delaware Supreme Court actually held in Kahn

 was that a price “deemed to be at the lowest level in a broad range of fairness” does “not satisfy

 the Weinberger test.” Kahn, 694 A.2d at 432. If Tilton were right, a fiduciary would always be

 entitled to acquire her beneficiary’s assets at the lowest price she could justify, the precise opposite




                                                    9
                                                 A2579
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  236 ofDocument
                                                                          569
                                    Pg 14 of 25


 of what a fiduciary should do. “[T]he range of fairness is not a safe-harbor that permits controllers

 to extract barely fair transactions.” ACP Master, Ltd. v. Sprint Corp., 2017 WL 3421142, at *19

 (Del. Ch. July 21, 2017) aff’d, 184 A.3d 1291 (Del. 2018). Where, as here, the price was not

 arrived at through a fair procedure, the price paid must be at the very top of the fairness range in

 order pass the entire fairness test. (See P-PFC ¶¶284-285).9

          Tilton presented no valuation of TransCare. She conceded that her purchase price placed

 (i) zero going concern value on the three business lines of TransCare that she intended to continue;

 (ii) zero value for the MTA Contract, which had suitors, including one for $7-9 million as of

 December 16, 2015; and (iii) zero value on the CONs, which the Trustee was able to liquidate

 (absent any accompanying ambulance services) for $3.2 million. (P-PFC ¶¶161, 220, 238, 269).

          Ultimately, the question is what TransCare’s assets could have been worth had Tilton

 conducted a disinterested process, contacted buyers, engaged disinterested professionals,

 conducted an appraisal or other prepared financial materials to share with potential suitors, and

 appointed a disinterested special committee to negotiate with her. Tilton put on no evidence of

 what that price would be. Therefore, she did not carry her burden.

          C. The Court Should Award Reasonable Damages

          Because Tilton’s actions made it impossible to know what TransCare would have sold for

 in a fair and arms-length process, the Trustee valued TransCare based upon the available

 information compiled by Tilton’s own employees as to their expectations of TransCare’s earnings

 potential. (P-PFC ¶242). Rural Metro, 88 A.3d at 101 (It “is beyond the capacity of humans” to



 9
   This is consistent with other remedies the Delaware Supreme Court has endorsed, for example, the “highest
 intermediate price” that a stock could have been sold for when a stockholder was prevented from selling, Duncan v.
 Theratx, 775 A.2d 1019, 2012 (Del. 2001), and “the measure of damages for the loss (as capital) of converted shares
 of stock of fluctuating value” which “is the highest value from the time of conversion up to a reasonable time after the
 owner acquires knowledge of the conversion,” id. at 2012 n.10, quoting Wyndham, Inc. v. Wilmington Trust Co., Del.
 Super., 59 A.2d 456, 459-60 (1948).


                                                           10
                                                        A2580
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  237 ofDocument
                                                                          569
                                    Pg 15 of 25


 prove what would have happened if Tilton had not breached her fiduciary duties and it is sufficient

 to have established, as the Trustee has, that but for Tilton’s actions, TransCare “would have had

 numerous opportunities to achieve a superior result.”); Bomarko I, 794 A.2d at 1184-85 (what

 would have happened absent the breach of fiduciary duty is “inherently unknowable” and,

 therefore, the court valued the company as though it had been successfully found financing and

 restructured its debt without a breach of duty).10

         Defendants criticize the Trustee for relying on that evidence. First, they claim that their

 own projections are not reliable to approximate the value of TransCare. (D-PFC ¶¶414-417).

 Next, they claim that the market multiples which Greenberg reported to Tilton, and which Dr.

 Arnold validated, were only for “healthy” companies.                 (D-PFC ¶¶418-420).         Importantly,

 Defendants do not offer any competing projections, financial statements or market information

 which they believe Dr. Arnold should have used.                 They offer no competing approach or

 methodology to approximate TransCare’s value in January and February 2016. This is important

 because the Trustee is attempting to value what TransCare’s assets could have obtained had Tilton

 acted in a disinterested manner and prepared the very analyses, reports and market tests the lack

 of which Defendants now claim doom the analysis. The Southern District of New York addressed

 this tactic in a recent labor case:

                  [S]trikingly, defendants, for their part, have not come forward with any
                  alternative method for calculating damages. Defendants’ expert, Dr. Paul
                  White, instead devotes his expert report to criticizing Dr. Crawford’s
                  methodology and his client's own Clubtrax data. However, he
                  makes no effort to make his own calculation for class-wide damages. The
                  fact that defendants have failed to offer an alternative, let alone a superior,
                  methodology is a relevant consideration under Mt. Clemens…. Here,
                  defendants have failed to provide any good reason to discredit Dr.
                  Crawford’s estimate of damages as other than “just and reasonable.” On the

 10
   To muddy the waters, Defendants cite a string appraisal cases—not damages cases—where both parties have equal
 burden and the Court is required to, literally, appraise the value of the subject company. See infra p. 16.


                                                       11
                                                    A2581
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  238 ofDocument
                                                                          569
                                    Pg 16 of 25


                    contrary, the absence of any alternative methodology is a telling indication
                    that defendants, in attacking Dr. Crawford’s report, can do no more than
                    spot imperfections that would exist in any damages methodology given the
                    imperfect Clubtrax data.

 Hart v. Rick's Cabaret Int'l, Inc., 60 F. Supp. 3d 447, 467 (S.D.N.Y. 2014) (citation to record

 omitted). This reasoning is all the more applicable as Defendants’ own expert admitted that (a) he

 had no opinion about the reasonableness of the business plans valued by Dr. Arnold (Tr. 8/8 69:17-

 22) and (b) the market comparables employed by Dr. Arnold were the most comparable public

 companies to TransCare (id. 47:23-49:7) (Dunn did not testify concerning the precedent

 transactions employed by Dr. Arnold).                  Defendants provide no other documentation or

 methodology upon which this Court should assess damages, and all of their criticisms of Dr.

 Arnold would apply to any valuation of TransCare given Tilton’s failure to undertake the steps

 necessary to sell TransCare in a disinterested manner.

            1. The Projections Were the Most Reliable Data in the Record

                a. Management’s Projections Are Preferred

            Management projections are ordinarily the preferred projections to use because they reflect

 the most knowledgeable assessment of what is expected. See Cede & Co. v. Technicolor,

 Inc., 2003 WL 23700218, at *3, 7 (Del. Ch. Dec. 31, 2003), aff’d in relevant part, rev’d in

 part, 884 A.2d 26 (Del. 2005). This is particularly true here:

                   Regarding the January 7 Plan, Greenberg (i) had been involved in managing
                    Transcare for many years and preparing their financials, (ii) took increased
                    responsibility for TransCare’s financial reporting after TransCare’s CFO resigned
                    in September 2015 and (iii) worked for Patriarch for many years, assessing and
                    modeling the future financial performance of portfolio companies.11

                   Regarding the February 24 Plan, Tilton had no less than three separate teams
                    validate the assumptions used for a company that she had controlled for over a
                    decade (Tr. 8/13 A.M. 39:17–40:18). She directed this plan to be sent to insurance

 11
      (Tr. 7/22 A.M. 13:17–16:12; 33:13-16; Leland Tr. 74:3-18; P-PFC ¶¶34-41).


                                                          12
                                                       A2582
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  239 ofDocument
                                                                          569
                                    Pg 17 of 25


                 brokers to induce their reliance (P-PFC ¶¶175), and submitted versions of the same
                 plan to other insurers for the same purpose (P-PFC ¶¶122-26, 127-28).

         Defendants misread three Delaware appraisal cases for the proposition that Dr. Arnold was

 required to independently come to a different conclusion than Greenberg and Tilton concerning

 the reliability of the projections. Among specific errors (below), Defendants conflate the use of

 projections in a discounted cash flow (“DCF”) analysis with their use in a comparable company

 approach. Dr. Arnold testified that the projections in the record were not sufficient to conduct a

 DCF analysis. (“[T]he ingredients or the ability to create [a sufficient cash flow forecast] from

 granular pieces of information is also not available in the record. So there are many reasons why

 DCF could not be implemented here and, therefore, I did not.” (Tr. 7/24 A.M. 15:17-20)).

 Therefore, Dr. Arnold used the comparable company approach.

         Contrary to Defendants’ citation, that is exactly the process endorsed by Doft & Co. v.

 Travelocity.com Inc., 2004 WL 1152338, at *7 (Del. Ch. May 20, 2014). Defendants have altered

 the quote from the case to make it seem as it the Court rejected a comparable company approach

 based upon the reliability of projections. (D-PFC ¶413). Instead, the Court held—like Dr. Arnold–

 that the absence of reliable projections “make the DCF analysis of marginal utility as a valuation

 technique in this case.” Travelocity.com, 2004 WL 1152338 at *7.12 Because of that, the Court—

 like Dr. Arnold—went on to apply a comparable company approach. Id.

         Similarly, In re PetSmart, Inc., 2017 WL 2303599, at *32-34 (Del. Ch. May 26, 2017)

 concerned the application of a DCF analysis. The Court discounted five-year cash flow projections

 for four independent reasons, including that “management engaged in the process of creating the

 auction-related projections in the midst of intense pressure from the Board to be aggressive, with


 12
    Defendants removed the phrase “DCF analysis” from the quote to make the case seem analogous.           As
 Travelocity.com explained, “The goal of the DCF method of valuation is to value future cash flows.” Id.



                                                     13
                                                  A2583
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  240 ofDocument
                                                                          569
                                    Pg 18 of 25


 the expectation that the projections would be discounted by potential bidders.” Id. at 33. Three

 witnesses testified that the auction-projections “were designed to be aggressive because the Board

 [] were convinced that potential bidders would discount whatever projections were put in front of

 them.” Id. at 34.13 No one gave any such testimony here. Instead, Greenberg testified that the

 projections were based on his honest and best effort to independently project earnings for

 TransCare and Tilton testified that the projections were validated by three separate teams working

 in her offices. Cf. Prescott Group Small Cap, L.P. v. Coleman Co. Inc., 2004 WL 2059515, at *22

 (Del. Ch. Sept. 8, 2004) (projections delivered to purchaser’s bank were “management’s honest

 and best effort, at that time, to predict Coleman’s performance for the year 2000”).

         Finally, Defendants miscite In re Orchard Enterprises, Inc. 2012 WL 2923305, at *20

 (Del. Ch. July 18, 2012) for the proposition that the Court credited the opinion of an expert who

 “had his hands deep in the dough of the projections.” (D-PFC ¶412). However, the Court rejected

 the opinion of that expert, who, at trial, attempted to discount his own contemporaneous

 projections by applying a company-specific risk premium “to account for the specific risks facing

 Orchard[.]” Orchard Enters. at 19. The Court used the phrase “deep in the dough” to refer to the

 fact that Orchard’s valuation expert also prepared the projections used in the merger being

 challenged in the litigation. Id. at 20. Rejecting this attempted discount, the Court determined to

 use the projections the expert had prepared contemporaneously for the defendants. Id. Here, too,

 the Court should adopt the analyses of the individuals who contemporaneously prepared the

 projections for Tilton’s use and benefit.




 13
   Thus, contrary to Defendants’ assertion, the Court did not reject the projections merely because they were designed
 to “aid in the pursuit of strategic alternatives.” (D-PFC ¶411).


                                                         14
                                                       A2584
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  241 ofDocument
                                                                          569
                                    Pg 19 of 25


              b. Tilton Relied on the Projections

         The plans at issue were not outliers. The February 24 Plan remained completely consistent

 with Patriarch’s January 7 plan prepared almost two months prior, but for the interim loss of the

 Maryland and the Bronx/Westchester businesses. (See P-PFC ¶308). And Tilton may not have

 “approved” of any plan formally, but that was her practice as the Board of TransCare. (P-PFC ¶¶

 22, n.1, 44, 75-77, 78-82). Tilton relied on those plans when she: (i) on January 12, 2016, offered

 raises and change of control bonuses to TransCare’s divisional VPs for paratransit and Hudson

 Valley (id. ¶79); (ii) on January 15 and 29, 2016, funded a portion of the financing called for by

 the January 7 Plan (and confirmed to Wells Fargo that the funds were part the “go forward business

 plan being developed”) (id. ¶81-82); (iii) committed $10 million in financing secured by

 Transcendence’s accounts receivable (id. ¶¶169-172), and (iv) and funded $658,000 of that loan

 towards Transcendence’s operations (id. ¶172). It is hard to find more concrete “approval” than

 Tilton’s commitment of these funds. As Tilton explained in a January 14, 2015, email (PX165 at

 00925), she would not have provided additional funding if she did not believe that the plan was

 viable: “I am being asked to provide money and make decisions on the future of the company….

 I do not want to keep funding into a black hole that cannot be filled or a company that cannot

 generate sufficient cash to cover its expenses. It makes me sad but it is more important that I

 understand the reality before I fund more and more cash . . . .”14

         Tilton’s continued investment in TransCare speaks volumes. See Gentile v. Rossette, 2010

 WL 2171613, at *10 (Del. Ch. May 28, 2010) (defendant’s “persistent willingness—even though

 admittedly marked at times by grave doubts—to pour his ultimately limited resources into the



 14
   Tilton relies on the Carl Marks’ response to her email at PX 165 in which Marc Pfefferle stated that “the EBITDA
 numbers we were originally given are significantly overstated.” Not only is that hearsay, but Tilton presented no
 testimony from Pfefferle as to what EBITDA projections he was referring or how he made that determination.


                                                        15
                                                     A2585
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  242 ofDocument
                                                                          569
                                    Pg 20 of 25


 Company” was the most persuasive evidence of the company’s value, notwithstanding his trial

 testimony that “the Company was worthless and on a path to oblivion.”). See also In re Appraisal

 of Dole Food Co., Inc., 114 A.3d 541, 557-58 (Del. Ch. 2014) (“[S]elf-interest concentrates the

 mind, and people who must back their beliefs with their purses are more likely to assess the value

 of the judgment accurately than are people who simply seek to make an argument[.]”).

        Finally, as far as Dr. Arnold not vetting the plans for reasonableness, Tilton fails to explain

 why he would be more qualified to do so than she and her Patriarch team. Cf., Union Ill. 1995 Inv.

 Ltd. P'ship v. Union Fin. Grp., Ltd., 847 A.2d 340, 360 (Del. Ch. 2004) (rejecting expert’s decision

 to reduce management’s projected variable costs because management was in the best position to

 estimate such costs).

        2. The Trustee’s Burden Was to Estimate Damages, Not Conduct a Valuation

        Tilton’s criticisms of Dr. Arnold’s “valuation” are misplaced because it was Tilton’s

 obligation to show fair value as part of the price element of the entire fairness test, not the

 Trustee’s. Dr. Arnold was not appraising TransCare, he was opining as to damages, and damages

 assume the hypothetical situation that Tilton successfully sold or refinanced TransCare without

 breaching her duty of loyalty. See, e.g., Bomarko I, 794 A.2d at 1183, 1184-85 (“what plaintiffs

 are entitled to receive is, at a minimum, what their shares would have been worth at the time of

 the Merger if [the controlling shareholder] had not breached his fiduciary duties” and accounting

 for the effects of the breach of fiduciary duty in considering both entire fairness and damages while

 noting that “were this an appraisal action, I might reach a different result on this issue.”)

        Contrary to Defendants’ arguments (D-PFC n. 18, 25), appraisals require a higher bar for

 certainty than damage calculations because both parties have the burden of proof, and because the

 Court is independently required to appraise the value of the company. PetSmart, 2017 WL




                                                   16
                                                A2586
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  243 ofDocument
                                                                          569
                                    Pg 21 of 25


 2303599, at *1. “[U]nlike the more exact process followed in an appraisal action, the law does

 not require certainty in the award of damages where a wrong has been proven and injury

 established. Responsible estimates that lack mathematical certainty are permissible so long as the

 Court has a basis to make a responsible estimate of damages.” Bomarko I, 794 A.2d at 1184

 (citations omitted). Where “issues of loyalty are involved, potentially harsher rules come into

 play. ‘Delaware law dictates that the scope of recovery for a breach of the duty of loyalty is not

 to be determined narrowly.... The strict imposition of penalties under Delaware law are designed

 to discourage disloyalty.’” Id., quoting Thorpe v. CERBCO Inc., 676 A.2d 436, 445 (Del. 1996).

          Virtually all of Defendants’ cases attacking Dr. Arnold’s work were appraisal actions. (D-

 PFC ¶¶413-428). The one exception is Lake Treasure Holdings, Ltd. v. Foundry Hill GP LLC,

 2014 WL 5192179 (Del. Ch. 2014), where the Court adopted the Defendants’ expert analysis

 showing that software Defendants had previously thought to be valuable was actually “a simplistic

 arrangement of public domain components and concepts.” Id. at *1.

                  [T]heir expert cogently explained how anyone with moderate skill with
                  computers and basic knowledge of trading could reproduce the software
                  using retail programs and sources freely available on the internet. Despite
                  [Defendants’] earlier belief to the contrary, the software did not have any
                  value as intellectual property.

 Id. For that primary reason (in addition to many others), the Court granted nominal damages.15

          Similarly, Tilton asserts that Dr. Arnold relied on “the testimony of Tilton and Greenberg

 concerning industry multiples; however, they merely testified to multiples that could apply to



 15
    Defendants wrongly claim the Court rejected the damages analysis because of the range size (not the intrinsic lack
 of value in the software) (D-PFC ¶428). Even so, the proposed damages range extended from $2.3 to $29 million, a
 number more than 12 times as large. Id. at *12. Valuations are usually expressed in ranges, and Dr. Arnold’s were
 narrower than Tilton states when she characterizes it as ranging from $16.1 to $67.3 million. (D-PFC ¶425.) That
 figure mixes the valuations implicit in the different projections he looked at. For example, the valuation based upon
 the February 24 Plan values just three of TransCare’s business lines. Even the WholeCo valuation based upon the
 January 7 Plan produces a range of just $30.9 to $67.3 million (after deducting the $19.2 million recovered in
 liquidation). That range is not unusual. See S. Muoio, 2011 WL 836007, at *5 ($500 million to $1 billion range).


                                                         17
                                                       A2587
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  244 ofDocument
                                                                          569
                                    Pg 22 of 25


 TransCare if it were a healthy company, not to TransCare as it stood in January and February

 2016.” (D-PFC ¶420, emphasis Tilton’s.). But Tilton provided no evidence for this hypothesis

 and Dr. Arnold rebutted this theory when he showed that the 2016 market did not support any

 reduction in multiples for (a) small, (b) undercapitalized, (c) low-performing or (d) distressed

 companies. (P-PFC ¶248).

        Because Tilton failed to carry her burden to show that it was impossible for the company

 to be sold to or funded by anyone but herself, the damages analysis must assume that the company

 would have been successfully sold or funded before it went under. (P-PCF ¶¶293-296, 302). See,

 e.g., Paradee v. Paradee, 2010 WL 3959604, at *13 (Del. Ch. Oct. 5, 2010) (“Although it would

 be improbable (bordering on impossible) for the Trust to have sold precisely at the top of the

 market, the faithless fiduciary must bear that risk, not the innocent beneficiary.”); see supra n.9.

        Defendants’ post-trial submission states that the January and February projections

 contemplate unrealistically high increases in EBITDA (D-PFC ¶415). But Tilton, who controlled

 TransCare for over 12 years, testified that Transcare had historical EBITDA of $12-14 million.

 (P-PFC ¶¶26-29). That’s why, as she explained to Wells Fargo, she wanted to return TransCare

 to its historic profitability before selling it in August 2015. (P-PFC ¶33). The January 7 Plan,

 containing the highest 2016 projection, contemplated just half of that historic EBITDA. (See also

 Dr. Arnold’s similar testimony (Tr. 7/24 A.M. 47:3-17; 65:9-16; 82:24–83:14)).

        That TransCare required financing (in some form) to realize its significant earnings

 potential and consequent value is not in dispute. (Leland Tr. 176:3-7; P-PFC ¶¶38-44 Greenberg);

 P-PFC ¶69 (Wells Fargo)). The issue here is how to account for that need with respect to the

 fiduciary duty damages. The Trustee proposes the following resolution: First, the projections

 prepared by Greenberg (and others working with Tilton) are not only the best available evidence




                                                  18
                                               A2588
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  245 ofDocument
                                                                          569
                                    Pg 23 of 25


 but reflect the good faith, honest beliefs of the people who prepared them at the time, and who had

 the competency to do so. Second, the EBITDA multiples identified by Greenberg, and confirmed

 by Dr. Arnold, represent the best multiples to use; there is no basis in the market data to make an

 arbitrary, company-specific reduction in the multiple. Using anything less than a 10.5x multiple

 would improperly grant Tilton the benefit of any uncertainty in TransCare’s sale value. Third, the

 $10 million junior, credit-bid should not be deducted because Delaware law applies a recessionary

 framework to breach of duty of loyalty claims in the present circumstances.             Fourth, the

 contemplated financings should not be deducted because (under the January 7 and February 24

 plans) they were contemplated as secured loans, not capital investments. Fifth, the liquidation

 amount recovered by the Trustee should be deducted, thus $19.2 million should be deducted from

 any valuation of TransCare as a whole, $5.7 million of which was attributable to Transcendence.

 The Trustee therefore seeks $67.05 million using the January 7 Plan (WholeCo plan) (P-PFC ¶312)

 or at the very least, $44.3 million using the February 24 Plan (NewCo plan) (P-PFC ¶314).

 II.    SELECTED RESPONSE TO REMAINING CLAIMS

        A. Actual Fraudulent Transfer: Badges of Fraud, Not Actual Fraud, Is Required

        Significantly, Defendants agree that Tilton need not have acted with actual intent to defraud

 anyone, and that “actual intent to hinder, delay or defraud” requires the Court to examine a number

 of factors to determine whether Tilton acted with the necessary scienter. (D-PFC ¶440-441

 (conceding two badges of fraud); P-PFC ¶¶329-330). However, a desire to stay in business is not

 inconsistent with actual intent to hinder, delay or defraud. See In re Sentinel M’gmt Grp., Inc.,

 728 F.3d 660, 667 (7th Cir. 2013) (overturning district court’s conclusion that “such motivation

 was insufficient to constitute actual intent to hinder, delay, defraud Sentinel’s FCM clients.”).




                                                  19
                                               A2589
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  246 ofDocument
                                                                          569
                                    Pg 24 of 25


          B. Preference: 11 U.S.C. §547(e)(2) Does Not Apply

          11 U.S.C. §547(e)(2) defines the date a transfer occurs by reference to when perfection

 occurs: here, both parties agree that occurred on February 11, 2016 as the Ark II filing had no

 legal effect until TransCare executed the grant. (D-PFC ¶455; P-PFC ¶343). The transfer date

 does not alter the fact that TransCare incurred a debt to Ark II (to the extent TransCare ever

 incurred a debt) on January 15 and 29, 2016. Defendants’ out-of-context quotation from Telecash

 Industries, Inc., 104 B.R. 401, 403 (Bankr. D. Utah 1989) simply describes how perfection relates

 back to the transfer of a security interest generally. None of Defendants’ cases hold that an insider

 has 30 days to secure otherwise unsecured advances.16

          C. Recovery of $800,000: Defendants §549 Argument Makes No Sense

          Defendants argue that $800,000 paid by the Trustee did not represent property of the estate.

 (D-PFC ¶¶470-471), but: (1) the $800,000 came from an estate bank account; (2) the property

 from which it was derived was estate property after Transcendence returned it (Tr. 7/24 144:16-

 145:5; 157:9-24) (not to mention that this contradicts Defendants’ core assertions that

 Transcendence never acquired the property (PTO pp. 4-5, 57, 60); (3) PPAS gave the funds to Ark

 II purportedly because they were TransCare proceeds under the Ark II Intercreditor Agreement;

 and (4) Ark II used the funds to reduce the balance owed to it by TransCare (P-PFC ¶223).

                                                 CONCLUSION

          The Court should rule in accordance with the Trustee’s proposed findings and conclusions.




 16
    Defendants did not raise this contention in the PTO. (Dkt. 85 at 62, 67). Nor did they raise the §547(c)(3) defense
 (lien perfection within 30 days), which provides four separate requirements concerning the documentation of the Ark
 II Credit Facility which Defendants cannot meet. 11 U.S.C. §547(c)(3)(a). Further, if TransCare had no antecedent
 obligation to repay the January 15 and 29 Payments (D-PFC ¶452), then the grant of a security interest was made
 without consideration and thus constructively fraudulent.


                                                          20
                                                       A2590
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 136 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         16:35:54  247 ofDocument
                                                                          569
                                    Pg 25 of 25


 Dated: New York, New York                    Respectfully submitted,
        October 11, 2019

                                              /s/ Bijan Amini
                                              Bijan Amini
                                              Avery Samet
                                              STORCH AMINI PC
                                              2 Grand Central Tower
                                              140 East 45th Street, 25th Floor
                                              New York, New York 10017

                                              Tel: (212) 490-4100
                                              Fax: (212) 490-4208
                                              bamini@storchamini.com
                                              asamet@storchamini.com

                                              Special Counsel to Plaintiff Salvatore
                                              LaMonica, as Chapter 7 Trustee




                                        21
                                      A2591
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  248 ofDocument
                                                                          569
                                    Pg 1 of 25


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x

 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

                 DEFENDANTS’ RESPONSE TO TRUSTEE’S POST-TRIAL
               PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                                      A2592
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  249 ofDocument
                                                                          569
                                    Pg 2 of 25



                                                   TABLE OF CONTENTS
                                                                                                                                        Page

 THE TRUSTEE’S FUNDAMENTAL COUNTERFACTUAL ASSUMPTIONS ........................ 1
 THE TRUSTEE’S UNTRUTHFUL, MISLEADING, AND DISTORTED PROPOSED
 FINDINGS OF “FACT” ................................................................................................................. 4
           A.        The Trustee’s Misstatements Concerning The OldCo/NewCo
                     Restructuring ........................................................................................................... 5
           B.        The Trustee’s Misstatements Concerning TransCare’s Value.............................. 10
           C.        The Trustee’s Misstatements Concerning The Ark II Facility ............................. 13
 THE TRUSTEE MISSTATES AND MISAPPLIES THE LAW ................................................. 14
        Count I: Fair Dealing and Fair Price ................................................................................... 14
        Count I: Damages ............................................................................................................... 17
        Count VII: Actual Fraudulent Conveyance ........................................................................ 19




                                                                      i




                                                                 A2593
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  250 ofDocument
                                                                          569
                                    Pg 3 of 25


                                               TABLE OF AUTHORITIES
                                                                                                                              Page(s)

 CASES

 Agranoff v. Miller,
    791 A.2d 880 (Del. Ch. 2001)..................................................................................................12

 Bomarko, Inc. v. Int’l Telecharge, Inc.,
    794 A.2d 1161 (Del. Ch. 1999),
    aff’d, 766 A.2d 437 (Del. 2000).......................................................................14, 15, 16, 17, 18

 Cede & Co. v. Technicolor, Inc.,
    634 A.2d 345 (Del. 1993) ........................................................................................................17

 Cinerama, Inc. v. Technicolor, Inc.,
    663 A.2d 1156 (Del. 1995) ......................................................................................................17

 Gelzer v. Bloom (In re M. Silverman Laces, Inc.),
    404 B.R. 345 (Bankr. S.D.N.Y. 2009) .......................................................................................4

 Guiliano v. Schnabel (In re DSI Renal Holdings, LLC),
    574 B.R. 446 (Bankr D. Del. 2017) .........................................................................................17

 HMG/Courtland Props. Inc. v. Gray,
   749 A.2d 94 (Del. Ch. 1999)....................................................................................................17

 In re CheckFreeCorp. S’holders Litig.,
     2007 WL 3262188 (Del. Ch. Nov. 1, 2007) ............................................................................16

 In re Dreier LLP,
     452 B.R. 391 (Bankr. S.D.N.Y. 2011) ....................................................................................20

 In re Nine Sys. Corp. S’holders Litig.,
     2014 WL 4383127 (Del. Ch. Sept. 4, 2014),
     aff’d sub nom. Fuchs v. Wren Holdings, LLC, 129 A.3d 882 (2015) ........................................2

 In re Santa Fe Pac. S’holder Litig.,
     669 A.2d 59 (Del. 1995) ..........................................................................................................17

 Int’l Telecharge Inc. v. Bomarko, Inc.,
     766 A.2d 437 (Del. 2000) ........................................................................................................18

 Jackson Nat’l Life Ins. Co. v. Kennedy,
    741 A.2d 377 (Del. Ch. 1999)..................................................................................................16


                                                                    ii




                                                               A2594
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  251 ofDocument
                                                                          569
                                    Pg 4 of 25


 Kahn v. Tremont Corp.,
    694 A.2d 422 (Del. 1997) ........................................................................................................16

 Lake Med. Ctr. v. Shalala,
    89 F. Supp. 2d 83 (D.D.C. 2000),
    aff’d, 243 F.3d 568 (D.C. Cir. 2001) .........................................................................................3

 LCN Invs., Inc. v. First Fidelity Bank, N.A. N.J.,
   173 F.3d 454 (2d Cir. 1999).....................................................................................................19

 Lyondell Chem. Co. v. Ryan,
    970 A.2d 235 (Del. 2009) ........................................................................................................17

 Milbank, Tweed, Hadley & McCloy v. Boon,
    13 F.3d 537 (2d Cir. 1994).......................................................................................................19

 Mishkin v. Ensminger (In re Adler, Coleman Clearing Corp.),
    247 B.R. 51 (Bankr. S.D.N.Y. 1999) .........................................................................................4

 N. Clackamas Community Hosp. v. Harris,
     664 F.2d 701 (9th Cir.1980) .................................................................................................. 3-4

 Priestly v. Panmedix,
    18 F. Supp. 3d 486 (S.D.N.Y 2014).........................................................................................20

 Solomon v. Pathe Commc’ns Corp.,
    1995 WL 250374 (Del. Ch. Apr. 21, 1995),
    aff’d, 672 A.2d 35 (Del. 1996).................................................................................................16

 Summa Corp. v. Trans World Airlines, Inc.,
    540 A.2d 403 (Del. 1998) ........................................................................................................17

 United Rentals, Inc. v. Pruett,
    296 F. Supp. 2d 220 (D. Conn. 2003) ........................................................................................1




                                                                  iii




                                                              A2595
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  252 ofDocument
                                                                          569
                                    Pg 5 of 25


          Defendants1 respectfully submit this Response to the Trustee’s Proposed Findings of Fact

 and Conclusions of Law (the “Submission” or “Sub.”).                      Defendants will first address two

 fundamental counterfactual assumptions that pervade the Submission and render the Trustee’s core

 arguments meritless.         Next, Defendants will address the many factual misstatements and

 distortions in the Submission. Finally, Defendants will address the Trustee’s misstatements and

 distortions of law.2

        THE TRUSTEE’S FUNDAMENTAL COUNTERFACTUAL ASSUMPTIONS3

          As a threshold matter, the Submission relies heavily on two critical assumptions that are

 flatly contradicted by the overwhelming evidence adduced at trial.

          First, the Submission portrays TransCare as if it was a healthy business operating in the

 ordinary course until Tilton suddenly—and without legitimate justification—“set in motion a plan

 to sell certain of TransCare’s assets to herself.” (Sub. ¶ 99.) The evidence presented at trial

 demonstrates the exact opposite. As discussed in Defendants’ PFOF4, at the time Tilton first

 conceived the OldCo/NewCo Restructuring, TransCare “was in a free fall” and operating “at the

 absolute breaking point.” (PFOF ¶¶ 116, 194; id. ¶¶ 60–62, 76, 110–40, 187–200.)

          Moreover, the Trustee’s suggestion that Tilton simply woke up on the morning of February

 105, decided without justification to abandon the sale process she and Wells Fargo had been


 1
   Capitalized terms not defined herein have the meaning ascribed to them in Defendants’ Proposed Post-Trial Findings
 of Fact and Conclusions of Law. (Dkt. No. 133.)
 2
   Due to space limitations, Defendants cannot address every misstatement and unsupported statement in the Trustee’s
 Submission. Defendants focus here mainly on the Trustee’s claim for breach of fiduciary duty relating to the Article
 9 foreclosure, with brief mention of certain issues relating to Ark II’s loan to TransCare and the Trustee’s claim for
 actual fraudulent conveyance.
 3
   The Submission relies heavily on the deposition testimony of Glenn Leland, TransCare’s former CEO, and John
 Husson, a representative of Wells Fargo. Contrary to the Trustee’s assertion (Sub. at 1), the deposition designations
 were not “admitted” pursuant to the FPTO. In fact, Defendants objected to significant portions of the designated
 testimony and made cross-designations. (FPTO, Exs. D–E.) A chart of objections and cross-designations is attached
 to this Response as Exhibit A. Defendants respectfully request that Leland’s testimony, especially the cross-
 designations, be reviewed by videotape. United Rentals, Inc. v. Pruett, 296 F. Supp. 2d 220, 229 (D. Conn. 2003).
 4
   “PFOF” refers to Defendants’ Proposed Post-Trial Findings of Fact. (Dkt. No. 133.)
 5
   The Trustee agrees that Tilton first decided to pursue the OldCo/NewCo Restructuring on February 10. (Sub. ¶ 99.)
                                                           1


                                                       A2596
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  253 ofDocument
                                                                          569
                                    Pg 6 of 25


 discussing in December 2015 and January 2016 and instead pursue a self-interested path blatantly

 ignores the trial record. The record demonstrates that after months of deterioration, by early

 February 2016, Tilton, CMAG and Wells Fargo all understood that TransCare lacked sufficient

 time and capital to survive a sale process. (PFOF ¶¶ 110–11, 142, 165–68.) In light of TransCare’s

 then-existing reality, the Trustee’s focus on Tilton’s observation in August 2015 that “there was

 an active M&A market in the ambulance space” for stable companies (Sub. ¶¶ 32–33)—an

 observation Tilton made months before Wells Fargo informed TransCare that it would not renew

 the Wells Fargo ABL Agreement (PFOF ¶¶ 60–62)—is particularly misplaced and wholly

 irrelevant.

          The absence in the Submission of any discussion of TransCare’s financial and operational

 crises is a critical flaw because it is in that context—i.e., a business on the brink of liquidation—

 that Tilton developed and tried to implement the OldCo/NewCo Restructuring. Tilton’s decisions

 must be judged in that context because the “entire fairness standard of review is principally

 contextual.” (PCOL ¶ 371 (citing In re Nine Sys. Corp. S’holders Litig., 2014 WL 4383127, at *1

 (Del. Ch. Sept. 4, 2014) (emphasis in original)); see id. ¶¶ 372, 382–83.)

          Second, the Trustee repeatedly conflates the value of assets with the value of a going

 concern business. For example, he intentionally confuses Tilton’s calculation of the value of the

 Subject Collateral (i.e., $10 million) with the potential value of NewCo if it operated as a going

 concern (i.e., $22 million), which would be possible only with a massive new cash infusion by

 Tilton. (Sub. ¶ 240.) The trial record is clear: the former was calculated using the book value of

 the “real assets” to be transferred to NewCo as of February 13, 20166; the latter was the total


 6
   Tilton calculated the Subject Collateral’s value based on the book value, as of December 2015, of the assets of the
 five divisions she intended for NewCo to operate. (PFOF ¶¶ 231–32.) The Trustee criticizes Tilton’s reliance on
                                                          2




                                                       A2597
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  254 ofDocument
                                                                          569
                                    Pg 7 of 25


 “acquisition price” of NewCo based on the $10 million credit bid, an additional $10 million of

 new working capital funding and the rollover of approximately $2 million in debt from OldCo to

 NewCo. (PFOF ¶¶ 209–13, 253.) Remarkably, the very testimony the Trustee cites says the exact

 opposite of what he represents in his Submission:

         THE COURT: There was some testimony that $2[2] million dollars or something
         like that was paid for the collateral . . .

         MS. TILTON: But that wasn’t what was paid for the collateral. That would have
         been the value of NewCo.

 (Sub. ¶ 240 (citing Aug. 13 PM Tr. 12:9–20) (emphasis added); see also Aug. 13 AM Tr. 20:17–

 18 (“It was $10 million for the assets”); id. at 5:4–8; Aug 13 PM Tr. 105:16–106:10.)

         The Trustee’s arguments that Arnold’s calculations bear on fair price (Sub. ¶¶ 242–47) also

 wrongly conflate the value of assets and the value of a going concern. Arnold was “asked to

 address what is a reasonable range of value of TransCare” as an operating business—not the fair

 market value of the foreclosed-upon assets. (PFOF ¶ 289 (emphasis added).) Accordingly, even

 if Arnold had performed an actual valuation of TransCare as a going concern or done so credibly

 (and he did neither (see PCOL ¶¶ 402–28)), his calculations cannot serve as a proxy for the value

 of the Subject Collateral. That is particularly so because, as case law make clear, the going concern

 value of TransCare or NewCo is necessarily greater than the sum of their respective assets. See

 Lake Med. Ctr. v. Shalala, 89 F. Supp. 2d 83, 90 (D.D.C. 2000). Put differently, “‘[g]oing concern’

 value refers to a market determination that a business in operation is worth more than the fair

 market value of its separately sold assets.” Id. (quoting N. Clackamas Community Hosp. v. Harris,



 December 2015 financial data because the last unaudited financial statements were for October 2015 (Sub. ¶ 238(b)).
 However, the February 13 NewCo Model indicates that the December 2015 data was “based on October reported
 financials.” (See, e.g., PX_286, at PP–TRBK0105524 (MD – BS Tab) Column B, Row 3.) Thus, the Trustee’s
 criticism is baseless.
                                                         3




                                                      A2598
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  255 ofDocument
                                                                          569
                                    Pg 8 of 25


 664 F.2d 701, 705 (9th Cir. 1980) (finding going concern value is “an amount the Provider was

 willing to pay beyond the fair market value of specific identifiable tangible assets in order to

 conduct its business” and observing that this was “in accordance with standard accounting

 practices”).

         In short, courts recognize there is a difference between valuing the assets of a business and

 valuing the business as a going concern, particularly when the business is—like TransCare was—

 in deep financial distress. See, e.g., Mishkin v. Ensminger (In re Adler, Coleman Clearing Corp.),

 247 B.R. 51, 111 (Bankr. S.D.N.Y. 1999) (“[W]here a company is on its ‘deathbed’, we will value

 its assets according to what could be obtained at a liquidation sale and not give them a ‘going

 concern value’”); Gelzer v. Bloom (In re M. Silverman Laces, Inc.), 404 B.R. 345, 362–63 (Bankr.

 S.D.N.Y. 2009) (finding business had no goodwill to transfer when it “was at ‘death’s door’” and

 “lacked unencumbered assets to pledge for new credit”); (PCOL ¶¶ 385–87). Here, PPAS, as agent

 for the Term Loan Lenders, foreclosed on TransCare’s assets when the Company was on the brink

 of liquidation. Arnold, however, purported to value TransCare as a going concern based on

 (speculative) projections of future performance. For that reason, Arnold’s values are irrelevant to

 the question of fair price.

     THE TRUSTEE’S UNTRUTHFUL, MISLEADING, AND DISTORTED PROPOSED
                          FINDINGS OF “FACT”

         As detailed below through a discussion of the more glaring examples,7 the Submission is

 filled with other misstatements, omissions, and distortions of the record.



 7
   Again, space limitations prevent Defendants from addressing all of the dozens (if not hundreds) of such
 misstatements, omissions and distortions. By way of example, the Trustee misrepresents Tilton’s exploration of a
 potential sale of TransCare (compare PFOF ¶¶ 71–142 with Sub. ¶¶ 45–69); the events surrounding the Ark II Facility
 (compare PFOF ¶¶ 143–160 with Sub. ¶¶ 112–121); and the Article 9 foreclosure (compare PFOF ¶¶ 216–227 with
 Sub. ¶¶ 159–174), to name a few.
                                                         4




                                                      A2599
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                               10/11/19       Page Main
                                                         19:54:53  256 ofDocument
                                                                          569
                                    Pg 9 of 25


          A.       The Trustee’s Misstatements Concerning The OldCo/NewCo Restructuring

         The Trustee wrongly asserts TransCare received over nine unsolicited inquiries from at
          least six “suitors”. (Sub. ¶¶ 59–60, 295(a), 295(b).)

          Although the Trustee implies there were a host of serious potential buyers for the Company,

 the trial record shows something very different. Indeed, the only written indication of interest

 from any “suitor”—the National Express LOI—implied an EBITDA multiple of no more than

 1.75x. (PCOL ¶ 393.)8 RCA’s “offer” was based on its misimpression of TransCare’s actual

 EBITDA as of March 2015, which was essentially zero. (PFOF ¶¶ 53–55.) TransCare never

 received a written indication of interest from AMR, Falck or Rural/Metro and the record is devoid

 of any written contact from them at all.9

          The Trustee contends that “[o]nce Tilton decided to sell, she did not attempt to contact a

 single person that had expressed an interest in purchasing TransCare.” (Sub. ¶ 295(b).) But in the

 sale plan Tilton was developing with Wells Fargo in December 2015, outreach to potential third-

 party buyers was expressly contemplated to occur (between March 31 and May 31, 2016), after

 certain milestones were achieved. (PFOF ¶¶ 87–90.)10 The reason there was ultimately no

 outreach had nothing to do with any disloyalty. Rather, it was because Tilton and Wells Fargo

 concluded in early February 2016 that TransCare was not saleable. (PFOF ¶¶ 142, 165–68.)


 8
   As of January 2016, the paratransit business was substantially less profitable than it had been in July 2015. (PFOF
 ¶ 101.) Even if National Express would still have been interested in buying the paratransit division in early 2016 (and
 there is no evidence that it was), its offer would presumably have been reduced.
 9
    The Trustee refers to emails from Leland to Patriarch Partners personnel in December 2015 concerning National
 Express’s purported continuing interest in the MTA Contract. There is no evidence these were shared with Tilton.
 (Sub. ¶ 60(i) (citing to Tilton’s testimony regarding general knowledge of National Express interest as purported
 evidence of her knowledge of its alleged interest in December 2015); JX_40 (showing LOI expired “within 7 days
 from the date hereof” (or July 17, 2015)).)
 10
    See also Husson (Ien) Tr. 34:23–35:2 (“[W]e needed to determine if there was enough capital in the company to . .
 . sustain the [sale] process and buy enough time to actually market the company”), id. at 35:6–17 (“Q: Was it the case
 that in that proposed transaction that came from Patriarch there would be needed a runway of six to nine months for a
 marketing diligence period before the completion of a closing? A: I mean, there was a significant amount of time that
 was required . . . It was going to take time.”).)
                                                           5




                                                       A2600
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  257 ofDocument
                                                                          569
                                    Pg 10 of 25


         The Trustee wrongly asserts Tilton prohibited Leland and others from securing alternative
          financing for TransCare. (Sub. ¶ 228.)

          Leland did not work at TransCare at the time of the OldCo/NewCo Restructuring, so Tilton

 could not have “prohibited” him from seeking alternative financing at that time. (Stipulation No.

 24.) In any event, Leland was never told he could not look for alternative financing. (July 23 AM

 Tr. 66:4–6.)11 Nor, as the Trustee insinuates (Sub. ¶ 228), would Greenberg have been tasked with

 finding replacement or alternative lending for TransCare in early 2016. Instead, as of early 2016,

 it was CMAG—not Greenberg—that was tasked with “[p]erform[ing] normal duties of the

 position of TransCare CFO” and acting as TransCare’s CRO. (PFOF ¶ 94.) There is no evidence

 CMAG recommended that Tilton seek new or different outside financing for TransCare, that it

 sought such financing on TransCare’s behalf, or that it was “prohibited” from doing so. (PFOF

 ¶ 171.)12

         The Trustee wrongly asserts “Wells Fargo never varied from its position of being willing
          to fund TransCare through to a sale.” (Sub. ¶¶ 68–69.)

          Wells Fargo’s willingness to fund TransCare through a sale process was expressly

 conditioned on, inter alia, Tilton providing TransCare with a substantial capital infusion to keep

 it afloat through the completion of a sale (something Tilton was not required to do as a matter of

 law (see PCOL ¶ 366)). (PFOF ¶¶ 85, 87; Husson (LaMonica) Tr. 56:22–57:3 (Wells Fargo was

 prepared to fund if “there was an acceptable . . . agreement for selling the company.”))13




 11
    Any discussions Leland had with Tilton about alternative financing prior to February 2016 are irrelevant to the
 question of whether the OldCo/NewCo Restructuring was fair. (PCOL ¶¶ 351–57.)
 12
    Although the authority matrix provides that Tilton would have to approve alternative financing, there is no evidence
 that CMAG (or anybody else) sought her approval and was denied.
 13
    Husson acknowledged that TransCare lacked sufficient capital investment and “needed owners that were going to
 really put a massive investment in the company.” (Husson (LaMonica) Tr. 45:11–25 (emphasis added).)
                                                           6




                                                       A2601
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  258 ofDocument
                                                                          569
                                    Pg 11 of 25


          By February 9, Wells Fargo was no longer supportive of either a sale process or continuing

 to finance TransCare as a going concern. (PFOF ¶¶ 165–69.) On February 18, Wells Fargo told

 Tilton that the bank had decided to cease funding altogether, only to change its mind to try to do

 “a more graceful wind-down.” (PFOF ¶¶ 195–96.) By February 23, Wells Fargo stopped funding

 altogether, as it had threatened to do just a few days earlier. (JX_94, at PP–TRBK0096546; see

 also July 22 PM Tr. 118:3–10.)

          Critically, if Wells Fargo wanted to compel a sale of TransCare (or believed a sale was

 likely to generate sufficient proceeds to repay its debt), it had the leverage to do so (i.e., the ability

 to sweep TransCare’s bank accounts and cease funding). (See Aug. 13 PM Tr. 46:12–15.) There

 is no evidence that Wells Fargo made such a demand; rather, the only evidence is that by February

 2016, it did not want to continue funding TransCare as a going concern. (PFOF ¶¶ 165–69.)

         The Trustee misleadingly asserts “Wells Fargo had indicated that it was prepared to
          continue funding TransCare pending a sale provided that Tilton had presented it with a
          plan to effectuate the sale in the reasonable future, which Tilton never did.” (Sub.
          ¶ 295(e).)

          This assertion is misleading because it implies that Tilton did not approve a sale plan for

 ill-motivated reasons.14 On the contrary, the record shows she made a good faith effort to agree

 with Wells Fargo on a plan. Wells Fargo first requested a budget on December 23 in connection

 with discussions about a potential sale of TransCare (PFOF ¶ 87), which budget was to be reviewed

 by a third-party financial advisor. (JX_65, at WF_TC_00000216.) As of January 14, CMAG had

 been engaged and was still working to “complete[ ] the forecast model with as much accuracy as

 possible given 4 days on the job fighting fires.” (PX_165, at CM_TC2018_0000925). On January



 14
   In any event, whether Tilton approved a “plan” for TransCare prior to February 10 is irrelevant to whether the
 OldCo/NewCo Restructuring was fair. (PCOL ¶¶ 351–57.)
                                                        7




                                                    A2602
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  259 ofDocument
                                                                          569
                                    Pg 12 of 25


 27, CMAG transmitted the CMAG Executive Summary to Tilton. (PFOF ¶¶ 115–31.) Tilton then

 determined, based on CMAG’s work, that TransCare was not saleable. (PFOF ¶ 142.)

        More to the point, criticism of Tilton about how she evaluated or prepared for a sale process

 is irrelevant; he did not assert a duty of care claim and there is no evidence that her decisions

 regarding a potential sale involved self-dealing. Although she ultimately declined to contribute

 her own capital to a sale process, she had no fiduciary obligation to do so.

       The Trustee wrongly asserts “Tilton offered no contemporaneous document memorializing
        how she calculated the foreclosure price.” (Sub. ¶ 236.)

        The Trustee’s only cited support for this assertion actually acknowledges that the price for

 the Subject Collateral was derived from and memorialized in a spreadsheet attached to an email

 from Pelissier to Tilton and others dated February 13. (Sub. ¶ 236 (citing Aug. 14 AM Tr. 20:17–

 18 (“Q: And other than this document, PX-286, is that recorded anywhere else, your calculation of

 that ten million?”) (emphasis added)); see also PX_286; PFOF ¶¶ 229–41.)

       The Trustee wrongly asserts that Tilton’s book value calculation “failed to credit” the
        MTA Contract and the CONs. (Sub. ¶¶ 238(a), 280(b).)

        PPAS did not foreclose on the CONs. (PFOF ¶¶ 223, 274.) Although PPAS foreclosed on

 the MTA Contract, it obviously had no value unless the paratransit business could operate. (PCOL

 ¶ 393 n.22.) Moreover, the evidence shows that Tilton did value the MTA Contract when cross-

 checking the book value against the total $22 million “purchase price”—i.e., the potential value of

 the paratransit business as a going concern. (Id.)

       The Trustee irrelevantly asserts that Credit Suisse was not informed of the Article 9
        foreclosure and did not consent it. (Sub. ¶¶ 231, 235.)

        The TLA authorized PPAS to foreclose on the Subject Collateral and agree to subordinate

 the priority position of the Term Loan Lenders without notifying Credit Suisse or otherwise

                                                  8




                                               A2603
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  260 ofDocument
                                                                          569
                                    Pg 13 of 25


 obtaining additional consent beyond that of the Required Lenders (which PPAS had). (PFOF

 ¶¶ 23–24, 27–28; see also Sub. ¶¶ 14, 16.) Thus, the Trustee’s reliance on the failure to inform or

 obtain Credit Suisse’s consent to the Article 9 foreclosure is misplaced, as such fact is irrelevant.

         The Trustee wrongly asserts the Term Loan Lenders received nothing for the Subject
          Collateral. (Sub. ¶ 174.)

          As the record shows, had the OldCo/NewCo Restructuring been successful, the Term Loan

 Lenders would have received a 45.3% equity interest in Transcendence. (PFOF ¶¶ 208–15.)15

         The Trustee misleadingly asserts Tilton understood that removing the MTA Contract from
          TransCare ensured TransCare’s immediate liquidation and that Tilton’s actions
          prohibited the Trustee from realizing a return on the sale of the paratransit division. (Sub.
          ¶¶ 220, 264.)

          The Trustee’s inability to “realize a return from the sale of the paratransit division” on or

 after February 26, 2016 (Sub. ¶ 220) had nothing to do with the foreclosure on the MTA Contract;

 rather, as the Trustee testified, as of February 25 “there was absolutely no money available at all.”

 (July 24 Tr. 157:1–4.) As the Trustee admitted, absent a voluntary cash infusion, the Company

 had no funds to make payroll or to operate any of the business divisions. (Id. at 156:9–24.)

          The Trustee also misrepresents Tilton’s testimony regarding the effect of the loss of the

 MTA Contract.         This testimony was about Leland’s enthusiasm about National Express’s

 purported interest in February and July 2015. (See, e.g., Aug. 13 AM Tr. 48:8–11.) In contrast,

 the OldCo/NewCo Restructuring was designed specifically to avoid an immediate liquidation of

 TransCare through an orderly wind down. (JX_84, at WF_TC_00000052 (“A forced liquidation

 of this [C]ompany will not serve any party.”); PFOF ¶¶ 172–78.)



 15
   The Submission’s focus on the sale of the Subject Collateral from PPAS to Transcendence is also misplaced. (Sub.
 ¶¶ 168–69.) Any action PPAS took in respect of the Subject Collateral after it foreclosed upon the assets had no
 impact on TransCare’s estate and is thus irrelevant.
                                                         9




                                                     A2604
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  261 ofDocument
                                                                          569
                                    Pg 14 of 25


          B.       The Trustee’s Misstatements Concerning TransCare’s Value

         The Trustee wrongly asserts the projections prepared in 2016 for TransCare were
          “management’s projections.” (Sub. ¶¶ 24, 305–06.)

          The Submission incorrectly implies that the projections Arnold relied on were

 “management’s projections” because “Tilton managed TransCare through her employees at

 Patriarch.” (Sub. ¶¶ 24, 305–06.) The record shows that none of Tilton, Patriarch Partners or

 PPMG personnel managed TransCare. (Aug. 13 AM Tr. 41:20–42:3; July 23 AM Tr. 61:14–18.)

 Tilton was a director and Patriarch Partners and PPMG personnel served only as advisors to Tilton

 and the portfolio companies. (PFOF ¶¶ 12, 18; July 23 AM Tr. 41:6–7.)

         The Trustee wrongly asserts the 2016 Plans “already accounted for the risk TransCare
          was facing.” (Sub. ¶ 306.)

          The Trustee misconstrues Greenberg’s testimony to misleadingly imply that the projections

 in the Plans were already discounted to reflect execution risk. (Sub. ¶ 306 (citing July 22 PM Tr.

 122:16–123:2).) Greenberg only testified that the Plans identified “negative reports about the

 company”—not that the projections in the Plans would otherwise have been higher but for the risk

 the Plans posed. As discussed in the PFOF, the Plans’ authors recognized the significant risk that

 the action items or assumptions underpinning each Plan would not be achieved. (PFOF ¶ 302; id.

 ¶¶ 199–200; id. ¶ 127 (“[p]lan execution risk is high”).) There is no evidence the projections were

 discounted to account for the acknowledged risk.16

         The Trustee misleadingly asserts EBITDA multiples are “the relevant multiple in this
          industry.” (Sub. ¶ 243(a).)

 16
    See also Leland Tr. (Jan. 3, 2019) 553:5–554:11 (“Q: Were you saying that the [December] model was overly
 optimistic because you didn’t think that Ms. Tilton would agree to provide $6.4 million in investment? A: No. We
 were counting on an investment in the business. What was possibly optimistic is we forecast what volume, rate
 increases, new products, new contracts we didn’t currently have, and a lot of optimistic change that we could not know
 for certain would occur. So it was an optimistic forecast. A lot of things [that] were outside of our control would
 have to go our way.”) (emphasis added).
                                                          10




                                                       A2605
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  262 ofDocument
                                                                          569
                                    Pg 15 of 25


        Multiples can express value for healthy companies (PFOF ¶¶ 254, 264), which TransCare

 was not. In fact, the application of an EBITDA multiple may not be appropriate if it is unlikely

 that a company can continue as a going concern. (PFOF ¶ 328.)

       The Trustee wrongly asserts Greenberg acknowledged that the industry average multiple
        was 10.1x. (Sub. ¶ 310(a).)

        The Trustee misrepresents the record and Greenberg’s testimony. Greenberg emailed

 Tilton eight “potential comparable transactions and comparable public companies that existed

 within the same or ancillary industries.” (July 22 AM Tr. 42:17–18 (referring to JX_55).) Of the

 eight, only four had reported financial information. (JX_55.) Although the average EBITDA

 multiple of those four was 10.1x, that does not reflect an “industry average” and Greenberg did

 not testify that it did. In fact, Leland, who had “been in the ambulance business . . . [s]ince 1977”

 (Leland Tr. 10:20–22), told Tilton that an 8x multiple was “high for the industry.” (PFOF ¶ 54.)

       The Trustee wrongly asserts Dunn agreed that Envision and Air Methods were the most
        comparable companies to use in analyzing TransCare. (Sub. ¶ 248.)

        The Trustee misconstrues Dunn’s testimony. Dunn testified that even if Envision and Air

 Methods were “the most comparable” companies to TransCare, the key question is “how closely

 comparable are they.” (Aug. 8 Tr. 48:12–17 (emphasis added).) Because TransCare’s financial

 metrics were far worse than those of Envision and Air Methods, the risk of achieving the projected

 cash flow “[wa]s substantially higher.” (Id. at 58:11–13.) As a result, Dunn explained, a market

 participant would apply a lower (or no) multiple to TransCare than it would to Envision or Air

 Methods. (See, e.g., PFOF ¶¶ 325, 328.)

       The Trustee wrongly asserts Dunn did not support his “hypothesis” that TransCare’s size,
        undercapitalization, distressed history, and low EBITDA margins would result in the
        application of a lower multiple. (Sub. ¶ 248(c).)


                                                  11




                                               A2606
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  263 ofDocument
                                                                          569
                                    Pg 16 of 25


        Dunn’s opinion that a lower multiple should apply to TransCare was not a “hypothesis.”

 IRS Revenue Ruling 59–60 provides that a “business appraiser must exercise his judgment as to

 the degree of risk attaching to the business” and that the “judgment must be related to all of the

 factors effecting value” (PFOF ¶ 305), including a business’s “historical context,” “growth or lack

 of growth,” and “past stability or instability.” (PFOF ¶ 312.) Moreover, in the case law, multiples

 are often adjusted to account for differences between comparables and the subject. See Agranoff

 v. Miller, 791 A.2d 880, 892 (Del. Ch. 2001) (explaining valuation expert must “adjust[] [the]

 multiples to account for the differences from the company being valued and the comparables”).

       The Trustee wrongly asserts Dunn did not criticize Arnold’s use of the precedent
        transaction approach. (Sub. ¶ 249.)

        Dunn’s criticisms of Arnold’s use of the comparable company method apply equally to

 Arnold’s use of the precedent transaction method, as both require an “assessment of risk” as

 between TransCare and the same two comparable companies, Envision and Air Methods. (Aug.

 8 Tr. 31:2–32:14; see id. at 47:23–48:4 (“Q: Do you have an opinion on whether Mr. Greenberg

 properly identified relevant comparable transactions? A: . . . My testimony isn’t that these aren’t

 the best market data that could be identified. My opinion is that it’s still not comparable to

 TransCare.”).)

       The Trustee wrongly asserts “the February 24 projections are an extension of the January
        7 projections, adjusted for the loss of the Maryland and Bronx/Westchester businesses in
        the interim.” (Sub. ¶ 308.)

        The record evidence demonstrates that the February 24 Plan was not a refinement of the

 2016 Preliminary Plan, but rather a separate and different plan. To take just two examples:

        First, the differences in the projected EBITDA between the February 24 Plan and the 2016
        Preliminary Plan reflect more than the loss of the “Maryland and Bronx/Westchester
        business”—i.e., “an additional $2.5 million EBI[T]DA per year.” (Sub. ¶ 308(c).) The

                                                 12




                                              A2607
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  264 ofDocument
                                                                          569
                                    Pg 17 of 25


          2016 Preliminary Plan contemplated the continued operation of all of TransCare’s then-
          existing business lines, including all of its Core and 911 business. (JX_67, at PP–
          TRBK0106586 (“Region Rev-EBITDA by Month 2016” Tab (showing projected 2016
          EBITDA for NY Core and 911 of over $9.3 million)).)

          Second, the Trustee’s contention that the loss of the University of Maryland contract
          resulted in a decrease in projected 2016 EBITDA of $500,000 is also wrong. (Sub. ¶
          308(b).) Instead, as of February 13, several days before the contract was canceled, the
          internal modeling projected 2016 EBITDA for Maryland of negative $131,000. (February
          13 NewCo Model, PX_286, at PP–TRBK0105524 (MD – P&L Tab).)17

          C.      The Trustee’s Misstatements Concerning The Ark II Facility

         The Trustee wrongly asserts Tilton did not intend to structure the advances to TransCare
          in January 2016 as loans until February 10 as “part and parcel of Tilton’s corporate
          reorganization of TransCare.” (See, e.g., Sub. ¶¶ 339–44, 356.)

          The Trustee asserts that (i) the advances made to TransCare in January 2016 were not

 intended as loans from Ark II to TransCare and (ii) the Ark II Facility was somehow intertwined

 with the OldCo/NewCo Restructuring. (See, e.g., Sub. ¶¶ 339–44, 356.) Both assertions are false.

 (PFOF ¶¶ 143–60; PCOL at Section XIX.) For example, the Submission states: “Importantly,

 Tilton did not give any testimony concerning her intent on January 15, and January 29, 2016 to

 structure the payments as secured loans to TransCare.” (Sub. ¶ 344 (emphasis added).) That is

 flatly untrue. The evidence shows that the advances were always intended to be fully-documented

 loans. (See Aug. 13 AM Tr. 57:18–58:16 (explaining that Tilton had asked her team to “put a new

 credit facility together” for the January 15 advance); id. at 58:21–59:15; Aug. 13 PM Tr. 5:6–6:14

 (explaining that Tilton “needed to have credit agreements under which [the loan] would have a

 first priority lien and be documented properly,” because that was “the only basis [Tilton] was




 17
   The Trustee also mischaracterizes the funding need noted in the 2016 Preliminary Plan, which reflected the least
 amount of cash needed to support a sale process. (JX_67.) Similarly, rather than “requir[ing] no new capital
 investment at all” (Sub. ¶ 313), the NewCo modeling showed a working capital need of $10 million. (PFOF ¶ 204.)
                                                        13




                                                     A2608
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  265 ofDocument
                                                                          569
                                    Pg 18 of 25


 willing to put in new money in a company that could end up in liquidation days later”).)18 Tilton

 also testified that, at the time the advances were made, she had no plan to roll over to NewCo the

 funds lent from Ark II to TransCare. (Aug. 13 PM Tr. 65:12–19 (“Q: At the time that you extended

 the funding from your personal funds [in January 2016]. Did you have a plan at that time to roll

 over those funds into NewCo? A: No. I didn’t even come up with the idea for the OldCo/NewCo

 structure until somewhere around February 7th or 9th”).)

                   THE TRUSTEE MISSTATES AND MISAPPLIES THE LAW

 Count I: Fair Dealing and Fair Price

          Defendants’ Proposed Conclusions of Law demonstrate that the OldCo/NewCo

 Restructuring was the product of fair dealing and at a fair price. (PCOL ¶¶ 358–393.) Nothing in

 the Submission alters that conclusion.

          As to fair dealing, the Submission fails to demonstrate that the case law required Tilton to

 call third parties to see if they were interested in purchasing TransCare (Sub. ¶ 282) during the

 two-week period at issue. (PFOF ¶¶ 161–227.) In the one case on which the Trustee relies for

 this argument, Bomarko, Inc. v. Int’l Telecharge, Inc., 794 A.2d 1161 (Del. Ch. 1999) (“Bomarko

 I”) (see Sub. ¶ 282), the court’s concerns about fair dealing did not involve a director’s alleged

 failure to engage in outreach; rather, the evidence of unfair dealing was the director’s active

 interference with then-ongoing discussions between the company and a potential third-party

 financing source. Id. at 1178–79.




 18
   Wells Fargo also understood that, as of December 2015, Tilton would only provide additional funding to TransCare
 on a protected basis. (See Husson (LaMonica) Tr. 49:3–10 (“[Tilton] wanted to put it in as a junior participation in
 our deal . . . she would’ve been part of the senior secured facility and all the benefits that went along with being part
 of the senior secured facility . . . [a]nd that was a safe way for her to put additional capital in the company.”).)
                                                           14




                                                        A2609
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  266 ofDocument
                                                                          569
                                    Pg 19 of 25


        In Bomarko I, International Telecharge, Inc. (“ITI”) was nearly-bankrupt and needed a

 source of financing. ITI’s Board established a special committee to search for financing as part of

 an attempt to restructure. Id. at 1178. Defendant Ronald Haan, the Chairman, CEO, and President

 of ITI, began discussions with Bell Atlantic about potential financing. Id. at 1168–69. After a

 meeting between Bell Atlantic, Haan, and ITI’s CFO, Bell Atlantic sent Haan a proposed term

 sheet. Id. at 1169. Instead of sharing the term sheet with the special committee, Haan hid it from

 them and continued secret negotiations with Bell Atlantic in order to advance his own personal

 interests. Id. at 1169, 1178. As a result, the special committee labored under the misimpression

 that Bell Atlantic was unlikely to provide financing to ITI. Id. at 1171. The ITI Board, believing

 that no other financing was available, thereafter entered into a merger agreement with another

 company wholly owned by Haan. Id. at 1171–72. The court concluded that Haan’s “secretive and

 disruptive contacts with Bell Atlantic” and his “efforts to conceal his Bell Atlantic contacts

 betray[ed] his guilty knowledge that those contacts had a material impact on ITI’s search for

 financing” and reflected “his disrespect for the norms of fiduciary behavior.” Id. at 1181.

        Tilton’s actions in respect of the OldCo/NewCo Restructuring bear no similarity to Haan’s

 actions in Bomarko I. Haan’s “faithless behavior” in concealing the Bell Atlantic term sheet from

 the special committee impeded ITI’s ability to “work[] out a deal with Bell Atlantic.” Id. at 1181.

 In sharp contrast, Tilton did not interfere (and could not have interfered) with any opportunity to

 sell TransCare in the two-week period in which the OldCo/NewCo Restructuring was pursued

 because no active opportunity existed. Instead, in early February 2016, Tilton, Wells Fargo, and

 CMAG had decided not to pursue a sale because TransCare was not stable enough to survive a

 sale process. (PFOF ¶¶ 142, 165–68.) Put simply, Haan’s decision to steer a much-needed source

 of funds away from ITI for his own self-interest at a time when the terms of such financing “were
                                                 15




                                              A2610
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  267 ofDocument
                                                                          569
                                    Pg 20 of 25


 fully negotiable” (Bomarko I, 794 A.2d at 1181) is completely distinguishable from Tilton not

 contacting third parties to see if they were even interested in TransCare as the Company was falling

 apart.

          Nor, as the Trustee argues (Sub. ¶ 281), did fair dealing require Tilton to disclose or discuss

 the OldCo/NewCo Restructuring with all of TransCare shareholders, including Credit Suisse,

 before moving forward with the Article 9 foreclosure. That is because Delaware law only requires

 that directors “disclose all material information in their possession to shareholders when seeking

 shareholder approval for some corporate action.” In re CheckFreeCorp. S’holders Litig., 2007

 WL 3262188, at *2 (Del. Ch. Nov. 1, 2007) (emphasis added); see also Jackson Nat’l Life Ins. Co.

 v. Kennedy, 741 A.2d 377, 388 (Del. Ch. 1999) (emphasis added) (finding director had no fiduciary

 obligation to disclose transaction to stockholder because plaintiff stockholder “did not have the

 right to participate in any stockholder action surrounding the disputed transaction.”).

          Here, Tilton did not seek shareholder approval for the OldCo/NewCo Restructuring

 because it was not required. Instead, under the plain terms of the TLA, the Required Lenders had

 sole discretion to foreclose on the Collateral upon an Event of Default. (PFOF ¶¶ 27–28.) Stated

 differently, Credit Suisse had no right or ability to prevent the Article 9 foreclosure, and thus had

 no right to decide if or how it occurred. See Solomon v. Pathe Commc’ns Corp., 1995 WL 250374,

 at *6 (Del. Ch. Apr. 21, 1995).19,20


 19
    In any event, the OldCo/NewCo Restructuring was in part designed to benefit Credit Suisse and the other Term
 Loan Lenders. (See PFOF ¶¶ 208–15.)
 20
    The Trustee also contends that the timing of the transaction was unfair because Tilton waited to foreclose until
 insurance for NewCo was bound. (Sub. ¶ 283.) That is a red herring. Of course the timing of the Article 9 foreclosure
 corresponded to binding insurance for NewCo; NewCo could not operate without it. (See DX_147 (Strack stating to
 Tilton, “Is there any update on procuring insurance for Newco?”).) However, there is simply no evidence that Tilton
 opportunistically timed when insurance would be bound to advantage herself or, for that matter, had any control over
 whether and when NewCo would bind insurance at all. Cf. Kahn v. Tremont Corp., 694 A.2d 422, 431 (Del. 1997)
 (finding timing was fair even though the controlling shareholder “obtained a significant financial advantage in the
 timing of the purchase” because he “did not do so at the expense of [the controlled company]”).
                                                         16




                                                       A2611
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  268 ofDocument
                                                                          569
                                    Pg 21 of 25


          The Submission also misconstrues the showing Tilton must make to establish that the price

 paid for the Subject Collateral was fair; contrary to the Trustee’s assertion, entire fairness does not

 require that Tilton prove the price paid for the Subject Collateral was “the highest value that could

 be realized.” (Sub. ¶ 284.) The duty of directors to maximize sale price applies only in the so-

 called Revlon context, when directors “embark[] on a transaction . . . that will result in a change of

 control” of the corporation such as a merger or the sale of the corporation for cash. Lyondell Chem.

 Co. v. Ryan, 970 A.2d 235, 242 (Del. 2009); In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d

 59, 71 (Del. 1995).

          The Trustee made no argument that Revlon enhanced scrutiny applies to this case (FPTO

 ¶ 184(b)) and it does not. Tilton ultimately decided not to put the Company up for sale because

 she concluded—in consultation with Wells Fargo and CMAG—that a sale process would not be

 viable. (PFOF ¶¶ 136–42, 161–68.) Moreover, had the OldCo/NewCo Restructuring succeeded,

 there would have been no change of control: Tilton, through her investment vehicles, was the

 majority owner of TransCare and would have been the majority owner of NewCo. (Stipulation

 Nos. 8–9, PFOF ¶¶ 208–15.)21

 Count I: Damages

          Similarly misleading is the Trustee’s discussion of the case law on fiduciary duty damages.



 21
    The Submission relies on several cases considering fair price in the Revlon context which, as stated, are inapposite.
 Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993) (emphasis added) (discussing maximizing price in
 “transaction involving a sale of a company”); Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1163 (Del. 1995)
 (applying Revlon standards in entire fairness context “because the contested action [wa]s the sale of a company”);
 Guiliano v. Schnabel (In re DSI Renal Holdings, LLC), 574 B.R. 446, 472 (Bankr. D. Del. 2017) (denying motion to
 dismiss where defendants failed to seek highest value reasonably available for the company during sale process).
 Moreover, the courts in Bomarko I, HMG/Courtland Props. Inc. v. Gray, 749 A.2d 94, 116–17 (Del. Ch. 1999) and
 Summa Corp. v. Trans World Airlines, Inc., 540 A.2d 403, 408 (Del. 1998) (see Sub. ¶¶ 284–85), did not even address
 the question of whether a director must prove the price received was the highest price available, let alone conclude
 such proof is required. On the contrary the HMG court acknowledged that “fairness is often a range, rather than a
 point.” HMG, 749 A.D. 94 at 117 (citation omitted).
                                                           17




                                                        A2612
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  269 ofDocument
                                                                          569
                                    Pg 22 of 25


 For example, the Trustee argues he is “entitled to the value that TransCare would have had if it

 had been successfully restructured without a breach of fiduciary duty.” (Sub. ¶ 293.) He makes

 this argument in an apparent attempt to bolster Arnold’s calculations, all of which assume

 TransCare would have been successfully restructured. The Trustee cites only one case in support,

 Int’l Telecharge Inc. v. Bomarko, Inc., 766 A.2d 437 (Del. 2000), but, as discussed above, the trial

 court’s opinion (Bomarko I) shows that the case differs factually from this one in crucial respects.

         In Bomarko I, ITI restructured some of its debt prior to implementing the challenged

 merger transaction. The defendants argued that, in valuing the company, the court should not

 include the benefit of the debt restructuring because, without the merger transaction, ITI would

 not have been able to obtain needed financing and restructure its debt, rendering ITI valueless. In

 rejecting that contention, the court stressed that Haan had interfered with the specific existing

 financing opportunity with Bell Atlantic in order “to divert the opportunity to secure financing

 from Bell Atlantic away from ITI at the moment ITI most needed it.” Bomarko I, 794 A.2d at

 1173. The court further found that Haan “fully understood the impropriety of his conduct and

 affirmatively tried to conceal it . . . .” Id.

         Thus, it was precisely “[b]ecause of the nature of the wrongs committed” by Haan that the

 court rejected defendants’ argument that the value of ITI should not include the debt restructuring.

 Id. at 1184. Indeed, the trial court recognized that although this was a “potentially harsh” result,

 it was nonetheless appropriate “given the nature of Haan’s misconduct.” Id. at 1185.

         Here, unlike in Bomarko I, there was no specific opportunity to restructure or sell

 TransCare that Tilton wrongfully interfered with, much less one she sabotaged for her personal

 benefit or concealed from stakeholders. Thus, there is no basis for the Court to apply the reasoning



                                                   18




                                                  A2613
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  270 ofDocument
                                                                          569
                                    Pg 23 of 25


 of Bomarko I and assume that TransCare would have somehow been successfully restructured, or

 sold for tens of millions of dollars (as the Trustee argues), but for the Article 9 foreclosure.22

          The Trustee also cites several cases applying New York law for the proposition that

 breaches of fiduciary duty “‘comprise a special breed of cases that often loosen normally stringent

 requirements of causation and damages.’” (Sub. ¶ 289 (quoting Milbank, Tweed, Hadley &

 McCloy v. Boon, 13 F.3d 537, 543 (2d Cir. 1994)).) However, as one of the very cases the Trustee

 cites makes clear, whether this loosening of stringent requirements applies depends “on the type

 of remedy sought.” LCN Invs., Inc. v. First Fidelity Bank, N.A. NJ, 173 F.3d 454, 465 (2d Cir.

 1999). Where, as here, the remedy sought is to compensate for a loss, as opposed to preventing

 the defendant’s unjust enrichment, the normal damages-causation rules apply. Id.23

 Count VII: Actual Fraudulent Conveyance

          The Trustee’s legal arguments in support of his claim for actual fraudulent conveyance are

 similarly flawed.24 For example, after the close of evidence, the Court asked the Trustee’s counsel,

 with regard to the claim for actual fraudulent conveyance, “what’s the evidence that [Tilton] wasn’t

 acting with an honest intention to reorganize or save the company?” (Aug. 14 PM Tr. 6:22–24.)


 22
    The Trustee similarly argues “that the ‘full value’ recoverable by the Trustee is not merely what a third-party sale
 would likely have produced if Tilton sold under desperate circumstances, but its fair market value.” (Sub. ¶ 294.)
 This attempted distinction is meaningless; between February 9 and February 24, TransCare’s fair market value
 inherently reflected the Company’s desperate conditions. Arnold’s calculations, in contrast, improperly ignored them.
 23
    To justify Arnold’s decision not to perform a DCF valuation of TransCare, the Trustee contends that a DCF analysis
 could not be done without audited financials. (Sub. ¶ 303 (“The data was simply not there.”).) At the same time, the
 Trustee’s contentions concerning Tilton’s purported lack of fair dealing rely on the notion that some hypothetical
 buyer or new lender would have put tens of millions of dollars at risk notwithstanding the fact that, in the Trustee’s
 own words, “the data was simply not there.” (See, e.g., id. ¶ 282.) The Trustee cannot have it both ways: the data that
 was “too unreliable” for Arnold (id. ¶ 303) would have been similarly and prohibitively unreliable for a potential third-
 party buyer or lender assessing whether to invest in TransCare. The Trustee’s contention that Tilton was responsible
 for “this state of affairs” (see id.)—i.e., the lack of current audited financials—is also off base because, even if true
 (which it is not), it is irrelevant to whether Tilton breached her duty of loyalty.
 24
    Due to space limitations, Defendants respectfully refer to paragraphs 440–443 of their Proposed Post-Trial
 Conclusions of Law for a correct discussion of the applicable law and analysis of the actual fraudulent conveyance
 claim.
                                                           19




                                                        A2614
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  271 ofDocument
                                                                          569
                                    Pg 24 of 25


 The Trustee’s counsel replied: “I don’t know that we would say that she wasn’t acting with an

 honest intention to reorganize or save the company.” (Id. at 6:25–7:2.)

          The Trustee now tries to save this claim by citing Priestly v. Panmedix, 18 F. Supp. 3d 486

 (S.D.N.Y 2014), a case where an actual fraudulent conveyance was found even though the

 conveyance was intended to save the company. (Sub. ¶ 324.) In Priestly, however, the court found

 the case was “brimming with badges of fraud” and the evidence compellingly supported the

 conclusion that the challenged conveyance was specifically designed to frustrate a judgment

 creditor’s ongoing effort to enforce her judgment. 18 F. Supp. 3d at 503. Here, in contrast, there

 are no material badges of fraud whatsoever (PCOL ¶¶ 440–43) and no evidence that the purpose

 of the Article 9 foreclosure was to frustrate any creditor’s ability to collect (much less ongoing

 efforts to do so). Rather, the credible evidence was that the OldCo/NewCo Restructuring was

 intended to save jobs, provide a chance for the Term Loan Lenders to recover through an equity

 upside and otherwise maximize value for Wells Fargo and other creditors through an orderly wind-

 down of OldCo.25 (See PFOF ¶¶ 174–78, 208–15.)26, 27


 25
    Notably, although the Trustee argues that the “express purpose” of the Article 9 foreclosure was “to free TransCare’s
 most valuable assets from the claims of all creditors other than Tilton herself” (Sub. ¶ 327(b)), he cites to nothing (and
 there is nothing) to support that claim.
 26
    The Trustee also mistakenly contends that if the transfer of the Subject Collateral from TransCare to PPAS, as
 administrative agent, is avoided, he may recover between $22 and $39 million (i.e., the amount Arnold concluded the
 NewCo business lines were worth “when they were still operating entities”). (Sub. ¶¶ 317–18.) As the Submission
 states, however, “[t]he purpose of § 550(a) is to restore the estate to the condition it would have been in if the transfer
 had never occurred.” Id. As of February 24, TransCare was out of money and its business lines necessarily could not
 have operated without a substantial and voluntary cash infusion. (See, e.g., PFOF ¶¶ 110–11, 136–38, 187–94.) In
 other words, at the time of the transfer, TransCare was only worth what its assets could garner in a liquidation, not
 what the NewCo business could be worth as a going concern.
 27
    The Trustee is similarly not entitled to an award of attorneys’ fees under Section 276-a of the DCL. The Trustee
 does not dispute that attorneys’ fees may only be awarded when a conveyance is found to have been made by the
 debtor and received by the transferee with actual intent. (Sub. ¶ 326 n.28 (citing In re Dreier LLP, 452 B.R. 391, 435
 (Bankr. S.D.N.Y. 2011)).) As discussed, there is no evidence to support that TransCare transferred the Subject
 Collateral with any intent to hinder, delay or defraud creditors. (PCOL ¶¶ 440–43.) The record is similarly devoid of
 evidence showing PPAS received the assets with the requisite intent. Instead, PPAS, as administrative agent, simply
 exercised the Term Loan Lenders’ rights to realize upon the Collateral as set forth in the TLA and PPAS Security
 Agreement. (See, e.g., PCOL ¶¶ 433–34.)
                                                            20




                                                         A2615
     Case 1:20-cv-06274-LAK
18-01021-smb   Doc 137 Filed Document
                             10/11/19 11-11
                                       EnteredFiled 09/30/20
                                                10/11/19      Page Main
                                                         19:54:53  272 ofDocument
                                                                          569
                                    Pg 25 of 25




 Dated: October 11, 2019                      PROSKAUER ROSE LLP

                                              By: /s/ Michael T. Mervis______
                                              Michael T. Mervis
                                              Timothy Q. Karcher
                                              Marissa Tillem
                                              Eleven Times Square
                                              New York, NY 10036-8299
                                              Tel.: (212) 969-3000
                                              Fax: (212) 969-2900
                                              Email: mmervis@proskauer.com
                                              tkarcher@proskauer.com
                                              mtillem@proskauer.com
                                              Attorneys for Defendants




                                        21




                                      A2616
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 137-1 Filed        11-11
                               10/11/19       Filed 10/11/19
                                           Entered  09/30/20 19:54:53
                                                              Page 273 of
                                                                       Ex.569
                                                                           A Pg
                                    1 of 4




                  EXHIBIT A




                                    A2617
                                Case 1:20-cv-06274-LAK
                            18-01021-smb               Document
                                           Doc 137-1 Filed        11-11
                                                           10/11/19       Filed 10/11/19
                                                                       Entered  09/30/20 19:54:53
                                                                                          Page 274 of
                                                                                                   Ex.569
                                                                                                       A Pg
                                                                2 of 4




         I.       November 27, 2018 Deposition Transcript of Glenn Leland (“Leland I Tr.”) and January 3, 2019 Deposition Transcript of
                  Glenn Leland (“Leland II Tr.”)

                                                                              Glenn Leland

              Trustee’s Designation(s)                             Objection(s)                      Cross-Designation(s);             Additional Rebuttal Evidence
                                                                                                   Additional Rebuttal Leland               Adduced At Trial
                                                                                                          Designations1
1.              Leland I Tr. 46:6–51:21              46:19–47:5: Lack of relevance                                                   July 23 AM Tr. 50:11–14; 54:21–
                                                     47:9–12: Lack of relevance                                                      55:2
                                                     47:22–48:2: Lack of relevance
                                                     49:12–15: Lack of relevance
                                                     50:17–22: Lack of relevance
                                                     50:25–51:21: Lack of relevance
2.              Leland I Tr. 59:5–61:14              60:17–19: Lack of relevance                 Leland II Tr. 377:19–378:14         July 22 AM Tr. 60:9–17
                                                                                                 Leland II Tr. 686:20–691:13         July 23 AM Tr. 61:14–25
                                                                                                                                     Aug. 13 PM Tr. 23:11–18
                                                                                                                                     JX_7
                                                                                                                                     JX_46, at PP-TRBK0053413
3.              Leland I Tr. 77:2–78:23              Lack of relevance                           Leland I Tr. 101:22–24              July 23 AM Tr. 66:4–6
                                                                                                                                     July 23 PM Tr. 20:25–21:10
                                                                                                                                     JX_11, at PP-TRBK0087751
4.              Leland I Tr. 80:4–6                  Lack of relevance                           Leland II Tr. 411:9–19, 415:10–     JX_32, at PP-TRBK0031309
                                                                                                 14, 421:22–17
                                                                                                 Leland II Tr. 458:12–15, 461:21–
                                                                                                 462:15




     1
      The testimony designated in this column consists of (i) Defendants’ cross-designations to Leland’s deposition testimony (FPTO, Ex. E); (ii) testimony Defendants’
     designated from the January 3, 2019 deposition of Mr. Leland; and (iii) additional deposition testimony of Mr. Leland that the Trustee designated in the FPTO but
     did not reference in his Submission.




                                                                                  A2618
                       Case 1:20-cv-06274-LAK
                   18-01021-smb               Document
                                  Doc 137-1 Filed        11-11
                                                  10/11/19       Filed 10/11/19
                                                              Entered  09/30/20 19:54:53
                                                                                 Page 275 of
                                                                                          Ex.569
                                                                                              A Pg
                                                       3 of 4


                                                             Glenn Leland

      Trustee’s Designation(s)                    Objection(s)                   Cross-Designation(s);     Additional Rebuttal Evidence
                                                                             Additional Rebuttal Leland         Adduced At Trial
                                                                                     Designations1
5.      Leland I Tr. 82:21–83:25     83:13–25: Lack of relevance            Leland II Tr. 511:3–513:3     JX_29
                                                                            Leland II Tr. 537:17–539:6    JX_32
                                                                                                          JX_44
                                                                                                          JX_52
6.      Leland I Tr. 84:9–16         Lack of relevance                      Leland II Tr. 320:25–321:13   JX_32, at PP-TRBK0031309
                                                                            Leland II Tr. 326:16–328:3
7.      Leland I Tr. 85:9–86:14                                                                           July 23 AM Tr. 63:2–64:7
                                                                                                          Aug. 13 AM Tr. 48:8–16
8.      Leland I Tr. 97:11–98:25                                                                          Aug. 13 AM Tr. 48:8–11; 49:1–17
                                                                                                          Aug. 13 PM Tr. 36:13–19
9.      Leland I Tr. 101:13–101:20                                          Leland I Tr. 101:22–24        JX_11, at PP-TRBK0087751

10.     Leland I 144:13–145:17                                              Leland II Tr. 377:19–378:14   July 22 AM Tr. 60:9–17
                                                                            Leland II Tr. 686:20–691:13   JX_49, at TRANSCARE00006122
11.     Leland I Tr. 171:5–172:24                                                                         July 22 PM Tr. 89:1–25; 90:6–14

12.     Leland I 172:25–173:9                                                                             Aug. 13 PM Tr. 36:13–16; 37:16–
                                                                                                          20
13.     Leland I Tr. 174:2–175:13                                                                         Aug. 13 PM Tr. 38:4–39:14

14.     Leland I Tr. 176:2–7                                                                              July 23 AM Tr. 53:4–22

15.     Leland I Tr. 178:2–180:19                                           Leland I Tr. 179:13–180:2

16.     Leland I Tr. 245:22–246:24                                          Leland II Tr. 377:19–378:14   JX_45, at PP-TRBK0030459
                                                                            Leland II Tr. 686:20–691:13   JX_51, at PP-TRBK0098489
17.     Leland II Tr. 547:13–549:9                                                                        July 22 PM Tr. 94:14–96:12

18.     Leland II Tr. 583:9–584:25                                                                        July 22 PM Tr. 94:14–96:12




                                                                   2

                                                                 A2619
                             Case 1:20-cv-06274-LAK
                         18-01021-smb               Document
                                        Doc 137-1 Filed        11-11
                                                        10/11/19       Filed 10/11/19
                                                                    Entered  09/30/20 19:54:53
                                                                                       Page 276 of
                                                                                                Ex.569
                                                                                                    A Pg
                                                             4 of 4


     II.        LaMonica v. Tilton, et al., Adv. Proc. No. 18-1021: November 12, 2018 Deposition of John Husson (“Husson (LaMonica)
                Tr.”)

                                                                     John Husson

            Trustee’s Designation(s)                      Objection(s)               Cross-Designation(s)    Additional Rebuttal Evidence
                                                                                                                   Adduced At Trial
1.            Husson (LaMonica) Tr. 44:25–                                                                  DX_88, at PP-TRBK0109644
              45:25                                                                                         DX_92, at PP-TRBK0075200

2.            Husson (LaMonica) Tr. 48:11–   Lack of relevance
              49:10

3.            Husson (LaMonica) Tr. 56:14–                                                                  July 22 PM Tr. 118:3–10
              57:6                                                                                          DX_92, at PP-TRBK0075200
                                                                                                            DX_130, at PP-TRBK0028276
                                                                                                            JX_84, at WF_TC_0000053

     III.       Ien v. TransCare Corp., et al., Adv. Proc. No. 16-1033: November 12, 2018 Deposition Transcript of John Husson (“Husson
                (Ien) Tr.”)

                                                                     John Husson

            Trustee’s Designation(s)                       Objection(s)              Cross-Designation(s)    Additional Rebuttal Evidence
                                                                                                                  Adduced At Trial
1.           Husson (Ien) Tr. 35:24–36:20    36:17–20: Lack of personal knowledge;                          DX_92, at PP-TRBK0075200
                                             Improper lay opinion




                                                                            3

                                                                          A2620
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 277
                                                                 MainofDocument
                                                                        569
                                 Pg 1 of 100



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:                                                  :
                                                        :
                                                        :
        TRANSCARE CORPORATION, et al., :                    Chapter 7
                                                        :   Case No. 16-10407 (SMB)
                                                        :   (Jointly Administered)
                                Debtors.                :
--------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                        :
Trustee for the Estates of TransCare                    :
Corporation, et al.,                                    :
                                                        :
                                Plaintiff,              :
                                                        :
                - against -                             :
                                                        :   Adv. Proc. No. 18-01021 (SMB)
LYNN TILTON, PATRIARCH PARTNERS                         :
AGENCY SERVICES, LLC, PATRIARCH                         :
PARTNERS, LLC, PATRIARCH PARTNERS :
MANAGEMENT GROUP, LLC, ARK II CLO                       :
2001-1 LIMITED, TRANSCENDENCE                           :
TRANSIT, INC., and TRANSCENDENCE                        :
TRANSIT II, INC.,                                       :
                                                        :
                                Defendants.             :
--------------------------------------------------------x

                            POST-TRIAL FINDINGS OF FACT
                             AND CONCLUSIONS OF LAW

APPEARANCES:

STORCH AMINI PC
Attorneys for Plaintiff
2 Grand Central Tower
140 East 45th Street, 25th Floor
New York, NY 10017
       Bijan Amini, Esq.
       Avery Samet, Esq.
       Jaime B. Leggett, Esq.
              Of Counsel




                                               A2621
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 278
                                                                 MainofDocument
                                                                        569
                                 Pg 2 of 100



PROSKAUER ROSE LLP
Attorneys for Defendants
Eleven Times Square
New York, NY 10036-8299
       Michael T. Mervis, Esq.
       Timothy Q. Karcher, Esq.
       Marissa Tillem, Esq.
             Of Counsel

STUART M. BERNSTEIN
United States Bankruptcy Judge:

                                    INTRODUCTION

       Salvatore LaMonica, Esq. (“Trustee”) commenced this adversary proceeding on

behalf of the estates (collectively, the “Estate”) of the debtor TransCare Corporation and

its debtor-affiliates (collectively, “TransCare” or the “Debtors”) to recover damages and

avoid certain transfers that occurred before or after the filing of the initial petitions in

these cases. He also seeks other forms of relief. The Trustee’s claims arise, for the most

part, from two discrete though related transactions: (1) the strict foreclosure of the

Debtors’ most valuable assets by an entity controlled by an insider and immediate resale

of those assets to another entity controlled by the same insider, and (2) the granting of a

lien to yet another entity controlled by the same insider.


       The Court conducted a multi-day bench trial and based upon the evidence

adduced, respectfully recommends to the District Court that it enter a money judgment

against defendant Lynn Tilton in the sum of $41.8 million. The Court finds and

concludes that the transfer resulting from the strict foreclosure must be avoided, and

the Estate is awarded a judgment in the amount of $39.2 million against PPAS, in

addition to the Trustee’s reasonable attorneys’ fees. Finally, the lien granted to the

insider must also be avoided and preserved for the benefit of the Estate.


                                              2

                                            A2622
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 279
                                                                 MainofDocument
                                                                        569
                                 Pg 3 of 100



                                        FINDINGS OF FACT1

A.      The Parties

        The Debtor TransCare Corporation is a Delaware corporation headquartered in

Brooklyn, New York. (Stipulation No. 1.) TransCare Corporation, by and through its

subsidiaries, provided ambulance services to hospitals and municipalities for both

emergency and non-emergency patients, and paratransit services to the New York

Metropolitan Transit Authority (“MTA”) for individuals with disabilities. (Stipulation

No. 1.) TransCare’s principal business lines were (a) ambulance services in (1) New York

City, (2) Westchester, New York, (3) Hudson Valley, headquartered in Poughkeepsie,

New York, (4) Pittsburgh, Pennsylvania, and (5) Maryland; and (b) its contract with the

MTA to provide paratransit services for people with disabilities throughout the City of

New York (the “MTA Contract”) using vehicles leased from the MTA. On July 13, 2015,



1      This decision uses the following conventions: “DX”, “PX” and “JX” refer, respectively, to the
Defendants’ trial exhibits, the Plaintiff’s trial exhibits and the parties’ joint trial exhibits.
         “Stipulation No.” refers to the numbered paragraphs in the Stipulated Facts section of the May 14,
2019 Joint Pretrial Order (ECF Doc. # 85) at pages 6-15. Unless otherwise indicated, the ECF references
are to the electronic docket in this adversary proceeding.
         “Tr. Month/Day” (e.g., “Tr. 7/22”) refers to the official transcripts of the trial conducted on July
22, 23, 24, August 8, 13 and 14, 2019. “A.M.” and “P.M.” refer to the morning and afternoon sessions,
respectively.
       “Husson Tr. (LaMonica)” and “Husson Tr. (Ien)” refer to the designated deposition testimony of
John Husson, the Rule 30(b)(6) witness of Wells Fargo, N.A., taken in (i) this action and (ii) Ien v.
TransCare Corp., et al., Adv. Proc. No. 16-01033 (SMB).
        “Leland Tr.” refers to the deposition testimony of Glenn Leland, TransCare’s former CEO. The
Defendants requested that the Court review the video of Leland’s deposition and not just the excerpts
from the 731-page transcript, (Defendants’ Response to Trustee’s Post-Trial Proposed Findings of Fact
and Conclusions of Law (“Defendants’ Response”), dated Oct. 11, 2019, at 1 n. 3 (ECF Doc. # 137)), but
have not explained why my review of the transcript is insufficient and I decline the Defendants’ request.
        In addition, the Defendants’ Response included a chart, attached as Exhibit A that, at least in
some cases, provided a basis for an objection to the designated Husson or Leland deposition testimony
and/or cross-designated other testimony or evidence. Where Exhibit A does not indicate a basis for an
objection and cross-designates other testimony or evidence relating to the excerpt, I assume that the
inclusion of the excerpt on Exhibit A was solely for the purpose of cross-designation and not to object.



                                                       3

                                                   A2623
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 280
                                                                 MainofDocument
                                                                        569
                                 Pg 4 of 100



TransCare New York, Inc. and the MTA executed a Modification to the MTA Contract

which extended the MTA Contract through October 31, 2019. (PX 158; Stipulation Nos.

29-30.)


        At all relevant times, the Defendant Lynn Tilton served as the sole director of

TransCare. (Stipulation No. 2.) The Defendant Ark II CLO 2001-1, Limited (“Ark II”), a

Cayman Islands company, owns a 55.7% direct interest in TransCare, and Tilton owns

99% of Ark II. (Stipulation Nos. 6, 8.) Non-party Ark Investment Partners II, L.P.

(“AIP”), a Tilton affiliate, owns 5.6% of TransCare’s shares. (Stipulation No. 9.) Credit

Suisse Alternative Capital, Inc. (“Credit Suisse”) owns outright, or manages, 26% of

TransCare’s equity on behalf of five separate entities (PX 235 at 986262), and the

remaining 12.7% of TransCare is owned by various entities and individuals. (ECF Case

No. 16-10407 Doc. #132.)


        The Defendants Patriarch Partners Agency Services, LLC (“PPAS”), Patriarch

Partners, LLC (“Patriarch Partners”) and Patriarch Partners Management Group, LLC

(“PPMG”) are Delaware limited liability companies, and the Defendants Transcendence

Transit, Inc. (“Transcendence Transit”) and its direct subsidiary, Transcendence Transit

II, Inc. (“Transcendence II” and, together with Transcendence Transit,

“Transcendence”) are Delaware corporations. (Stipulation Nos. 3-7.) Tilton is the sole

manager and ultimate indirect owner of PPAS, Patriarch Partners and PPMG,

(Stipulation Nos. 3-5), and the sole director of both Transcendence entities. (Stipulation

No. 7.) Lastly, PPAS, Patriarch Partners, PPMG and Ark II maintain their principal


2        In citing to the Bates-stamped page numbers, the Court will omit the prefix and refer to the last
five or six digits of the Bates-stamped page number.


                                                     4

                                                  A2624
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 281
                                                                 MainofDocument
                                                                        569
                                 Pg 5 of 100



places of business at 1 Liberty Street, 35th Floor, New York, New York, (Stipulation Nos.

3-6), and the Transcendence entities have a mailing address at that location.

(Stipulation No. 7.)


B.     TransCare’s Debt Structure

       1.     Term Loan

       TransCare Corporation, as borrower, the Term Loan Lenders (defined below), as

lenders, and PPAS, as Administrative Agent, are parties to a Credit Agreement, dated as

of August 4, 2003 (as amended, the “Term Loan”). From November 1, 2014 through

February 24, 2016 (the “Relevant Period”), the lenders under the Term Loan were: (i)

AIP, (ii) Zohar CDO 2003-1, Ltd., Zohar II 2005-1, Ltd., and Zohar III, Ltd. (collectively,

the “Zohar Funds”); (iii) Credit Suisse and (iv) First Dominion Funding I (“First

Dominion” and, together with AIP, the Zohar Funds, and Credit Suisse, the “Term Loan

Lenders”).3 (Stipulation No. 10.) The Zohar Funds owned over 75% of the Term Loan

debt. (PX 209.) Credit Suisse acted as collateral manager for First Dominion, (JX 1 at

00106; Tr. 7/22 P.M. 30:20-23), and Credit Suisse and First Dominion together owned

approximately 18% of the Term Loan debt. (PX 209.) AIP owned approximately 7% of

the Term Loan debt. (PX 209.)


       In connection with the Term Loan, TransCare Corporation executed a Security

Agreement, dated as of August 4, 2003, and as amended, supplemented or modified, in

favor of PPAS, as Administrative Agent for the Term Loan Lenders. (Stipulation No.

12.) In addition to the Security Agreement, the TransCare Corporation’s subsidiaries,



3      The Term Loan is governed by New York law. (Stipulation No. 11.)


                                                 5

                                              A2625
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 282
                                                                 MainofDocument
                                                                        569
                                 Pg 6 of 100



debtors in these cases, executed a Guarantee, dated as of August 4, 2003, as amended,

supplemented or modified, in favor of PPAS, as Administrative Agent for the Term Loan

Lenders. (Stipulation No. 13.)


       2.     Wells Fargo Credit Facility

       TransCare Corporation, TransCare New York, Inc., TransCare Pennsylvania, Inc.,

TransCare Maryland, Inc., TransCare ML, Inc., TC Hudson Valley Ambulance Corp., TC

Billing and Services Corp., TC Ambulance Corporation, TransCare Management

Services, Inc., TCBA Ambulance, Inc., TransCare Westchester, Inc. and TransCare

Harford County, Inc., as Borrowers and TC Ambulance Group, Inc. and TC Ambulance

North, Inc., as Guarantors, entered into a Loan and Security Agreement with Wells

Fargo N.A., as successor-by-merger with Wachovia Bank, N.A. (“Wells Fargo”), dated

October 13, 2006 (as amended, the “ABL”). The ABL is a syndicated asset-backed

revolving credit facility, (Stipulation No. 14), and is governed by New York law.

(Stipulation No. 15.)


       Both the Term Loan and the ABL were secured by blanket liens on all of

TransCare’s assets. (DX 3 at § 2; JX 2 at § 5.1.) Wells Fargo and PPAS, on behalf of the

Term Loan Lenders, entered into an Intercreditor Agreement, dated October 13, 2006

(the “2006 Intercreditor Agreement”). (Stipulation No. 16.) Under the 2006

Intercreditor Agreement, PPAS received a first priority lien on TransCare’s vehicles,

certain other physical assets, capital stock of the subsidiaries, and intellectual property

(the “Term Loan Priority Collateral”), and Wells Fargo received a first priority lien on all

other assets (the “ABL Priority Collateral”), including the Accounts (including accounts

receivable) and general intangibles. (JX 3 at §§ 1.26, 1.35, 2.2.) Pursuant to an

                                             6

                                           A2626
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 283
                                                                 MainofDocument
                                                                        569
                                 Pg 7 of 100



irrevocable payment assignment, all of TransCare’s receivables were paid to a lockbox

controlled by Wells Fargo, including all of the payments received under the MTA

Contract. (PX 2.)


       3.     Ark II Credit Agreement

       TransCare Corporation and Ark II entered into a Credit Agreement, dated as of

January 15, 2016 (the “Ark II Credit Agreement”). (Stipulation No. 17.) The Ark II

Credit Agreement is governed by New York law. (Stipulation No. 18.) In connection

with the Ark II Credit Agreement, TransCare Corporation executed a Security

Agreement, dated as of January 15, 2016, in favor of Ark II (the “Ark II Security

Agreement”), (Stipulation No. 19), and on January 29, 2016, Ark II filed separate UCC-1

financing statements with the Delaware Department of State for TransCare Corporation

and its subsidiaries. Each UCC-1 financing statement provided that Ark II held a

security interest in “All assets of the debtor . . . .” (Stipulation No. 23.) In addition to

the Ark II Security Agreement, the TransCare Corporation’s subsidiaries executed a

Guaranty, dated as of January 15, 2016, in favor of Ark II (the “Ark II Guaranty”).

(Stipulation No. 20.) In connection with the Ark II Credit Agreement, Ark II and PPAS

entered into an intercreditor agreement, dated as of January 15, 2016 (the “2016

Intercreditor Agreement”), described in greater detail below, for which TransCare

executed an acknowledgment. (Stipulation No. 22.)


       Notwithstanding the dates on these documents, the Ark II Credit Agreement, Ark

II Security Agreement, Ark II Guaranty and the 2016 Intercreditor Agreement were not

executed until on or about February 10 or 11, 2016. (Stipulation Nos. 21, 22.)




                                               7

                                            A2627
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 284
                                                                 MainofDocument
                                                                        569
                                 Pg 8 of 100



C.     Management of TransCare

       Glenn Leland served as TransCare’s Chief Executive Officer (“CEO”) from

January 12, 2015 through January 8, 2016. (Stipulation No. 24.) Mark Bonilla served

as TransCare’s Chief Financial Officer (“CFO”) from April 2014 through September 29,

2015 and, following his resignation on that date, served as a consultant to TransCare

until January 8, 2016, (Stipulation No. 25), but per Tilton’s instructions, Michael

Greenberg, a Patriarch Partners credit officer, took on the responsibility for TransCare’s

finances. (DX 73 at 58180; Tr. 7/22 A.M. 18:19-24.) Peter Wolf served as TransCare’s

Chief Operating Officer (“COO”) from November 16, 2015 through February 24, 2016.

(Stipulation No. 26.)


       Under an Authority Matrix issued by Tilton as sole director of the Board, the

officers of TransCare did not have authority to: (a) approve an annual operating plan

budget or any interim operating plan or budget; (b) negotiate the sale or disposition of

any assets; (c) recapitalize or make other change in the capital structure; (d) disclose

any financial information to any third-party; (e) enter into any contract or license

agreement not contemplated by the approved Annual Plan (of which there was none);

(f) enter into any financing or loan agreement; (g) dispose of any unusable asset or

write off any receivable, or make a charitable contribution; (h) change auditors; (i)

engage legal counsel; (j) settle or compromise any claim; (k) engage any consultant; or

(l) conduct any reduction in force. (PX 3; Tr. 7/23 P.M. 15:16-17:11.) Some items below

certain dollar amounts could be authorized by a “Designated Executive” or an “Annual




                                             8

                                          A2628
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 285
                                                                 MainofDocument
                                                                        569
                                 Pg 9 of 100



Plan,” (PX 3), but during the Relevant Period there was no Designated Executive and no

Annual Plan. (See Leland Tr. 84:9-13;4 JX 11.)


        Accordingly, Tilton made all decisions for TransCare and managed TransCare

through her employees at the Patriarch entities. Greenberg oversaw financial matters,

payment of vendors and negotiations with Wells Fargo. (Tr. 7/22 A.M. 14:10–16:15;

Leland Tr. 59:5–60:16, 144:13–145:17, 245:22–246:24.) Jean-Luc Pelissier, a platform

leader at PPMG, oversaw operational matters. (Tr. 7/22 A.M. 24:11-19; Tr. 7/23 A.M.

6:7-19; Leland Tr. 46:6-47:12.5) Brian Stephen, an attorney and senior director of legal

at Patriarch Partners, supported Tilton in legal matters regarding all of the Patriarch

entities. (Tr. 7/23 P.M. 1:22–3:21.) Finally, Randy Jones of Patriarch Partners oversaw

hiring. (Tr. 7/22 A.M. 24:22-24; Tr. 8/13 A.M. 53:22–54:1; Tr. 8/13 P.M. 47:23–48:2.)

These Patriarch employees reported directly to Tilton, independently of TransCare

management, regarding the operations and finances of TransCare. (See Tr. 7/22 A.M.

15:13-18 (Greenberg); Tr. 7/23 A.M. 7:15-17 (Pelissier); 7/23 P.M. 2:16-18 (Stephen).)


D.      TransCare’s Growing Financial Problems

        Throughout the Relevant Period, TransCare experienced difficulties in funding

employee payroll and paying vendors. (Stipulation No. 27.) TransCare did not have

audited financials for 2014, (Tr. 7/22 P.M. 79:21–80:12), and had delayed transmitting


4       The Defendants objected to this excerpt from the Leland Deposition as irrelevant. (Defendants’
Response, Ex. A, item I.6.) The testimony supports the finding for which it is cited and the finding is
relevant to Tilton’s control over TransCare. The objection is overruled.

5       The Defendants objected to this excerpt from the Leland Deposition as irrelevant. (Defendants’
Response, Ex. A, item I.1.) The testimony supports the finding for which it is cited, and the finding is
relevant to Tilton’s control over TransCare. The objection is overruled.




                                                    9

                                                 A2629
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 286
                                                                 MainofDocument
                                                                        569
                                Pg 10 of 100



monthly financial statements to its lenders. (Stipulation No. 28.) On or about July 2,

2015, Wells Fargo informed TransCare that Wells Fargo was in an over-advanced

position under the ABL facility and informed TransCare management that it would not

fund TransCare’s payroll for the week ending July 4, 2015. (Stipulation No. 31.)

Consequently, on July 3, 2015, TransCare missed payroll. (Stipulation No. 32.)


        In hindsight, the missed payroll marked the beginning of the end for TransCare.

Following the missed payroll, Tilton negotiated a resolution with Wells Fargo to unblock

the reserve, (Tr. 8/13 P.M. 43:20–44:5; DX 64), which involved, among other things,

the Zohar Funds advancing an additional $2 million to TransCare.6 (DX 64; PX 227 at

47615.) However, on October 14, 2015, Wells Fargo issued a Notice of Non-Renewal to

TransCare (the “Non-Renewal Notice”). (DX 76; Stipulation No. 34.) The Non-Renewal

Notice stated that the ABL would expire on January 31, 2016, and Wells Fargo

“presently ha[d] no intention to extend or modify the term of such financing

arrangements.” (DX 76 at 06336.) The Non-Renewal Notice also stated that the

outstanding balance had to be paid in full by TransCare by January 31, 2016, (see id.),

something which TransCare was in no position to do. (Tr. 7/22 P.M. 93:6–11.)7


        Needing Wells Fargo’s financial support, Tilton tasked Greenberg to work with

management at TransCare to prepare a 2016 budget that would be acceptable to Wells

Fargo and convince it to extend the ABL. (Tr. 7/22 A.M. 28:4-11, 31:14-20.) She also



6      Between February 2015 and January 2016, the Zohar Funds advanced over $7.2 million to
TransCare. (PX 227 at 47615–16.)

7        The outstanding balance owed to Wells Fargo as of the initial petition date, February 24, 2016,
totaled approximately $13 million. (Tr. 7/24 159:19–22.)


                                                    10

                                                 A2630
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 287
                                                                 MainofDocument
                                                                        569
                                Pg 11 of 100



directed Greenberg to develop a plan based upon his own assessment of TransCare’s

business. (Tr. 7/22 A.M. 33:9-12.) Working primarily with Pelissier, Greenberg

submitted a presentation for Tilton’s review and approval on November 14, 2015 to

share with Wells Fargo at a meeting scheduled for two days later. (JX 51; Tr. 7/22 A.M.

32:6-25.) The 2016 plan conservatively estimated an $8.2 million growth in revenue,

resulting in 2016 EBITDA of $11.5 million. (JX 51; Tr. 7/22 A.M. 32:6-25.) The plan

called for forty-eight new ambulances (at $120,000 per vehicle, with a down payment of

$30,000). (JX 51 at 98488-89.) It required $6.4 million in new capital ($2.8 million in

lease payments, $2.8 million in new vehicle funding and $0.8 million in accounts

payable reduction). (JX 51 at 98489, 98535.) Tilton agreed the plan could be shared

with Wells Fargo, but never gave final approval to the plan and did not fund the new

ambulances contemplated by the plan. (Tr. 7/22 A.M. 31:21–32:25, 102:6-9; Leland Tr.

547:13–549:9, 583:9–584:25; Tr. 7/22 P.M. 123:13-19.)


      Meanwhile, starting in early 2015, TransCare received expressions of interest

from other ambulance companies to acquire certain TransCare assets and business

lines. On February 5, 2015, Leland reported that National Express was offering $15-18

million to purchase TransCare’s paratransit division. (JX 12 at 04260; Leland Tr. 85:9–

86:14.) On March 3, 2015, Mike Weinberger, the Chief Operating Officer of Richmond

County Ambulance Service (“RCA”) emailed Tilton seeking to purchase all or part of

TransCare. (PX 44; Tr. 8/13 A.M. 45:7-15.) Weinberger stated that RCA was prepared

to offer up to eight times TransCare’s EBITDA, and also offered to consider an

operational management arrangement. (PX 44 at 90486; Tr. 8/13 A.M. 45:7-15.)




                                           11

                                        A2631
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 288
                                                                 MainofDocument
                                                                        569
                                Pg 12 of 100



       Even after the payroll default, TransCare continued to receive expressions of

interest. American Medical Response (“AMR”) called Leland seeking to purchase

TransCare’s Westchester operations. (Leland Tr. 172:17-24.) On July 8, 2015,

Weinberger emailed Tilton again expressing RCA’s interest in purchasing or operating

TransCare. (PX 73; Tr. 8/13 A.M. 45:17-24.) On July 10, 2015, National Express

emailed Leland a Letter of Intent offering to purchase the MTA Contract for $6 to $7

million and assume up to $2 million in liabilities. (JX 40.) On July 13, 2015, Greenberg

received a message from another Patriarch credit officer that Alliance Capital Advisors

representing National Express was interested in purchasing TransCare’s paratransit

business. (PX 83; Tr. 7/22 P.M. 74:8-17.)


       On July 31, 2015, Greenberg reported to Tilton on Envision Healthcare’s

purchase of Rural/Metro Corp., a regional ambulance operator, at a 10x multiple of

EBITDA. (DX 68 at 904469.)8 A few days later, Tilton forwarded Greenberg’s analysis

to Kurt Marsden of Wells Fargo and told him “Just to confirm the active M&A market in

the ambulance space. This is why it makes sense to let TransCare make its way back to

normalized EBITDA.” (DX 68 at 90469.) Tilton wanted to get TransCare back to the

$12-14 million of EBITDA that it had historically earned, so she could sell it at a price

that would cover both the ABL and the Term Loan. (Tr. 8/13 A.M. 47:22–48:3.)


       National Express continued to express an interest into December 2015. On

December 8, 2015, Leland reported to Greenberg and Pelissier that National Express


8      Envision Healthcare’s medical transportation segment was named American Medical Response.
(DX 68.)




                                              12

                                            A2632
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 289
                                                                 MainofDocument
                                                                        569
                                Pg 13 of 100



called him that morning about purchasing the paratransit business and asked whether

he was authorized to enter into discussions. (PX 111; Tr. 8/14 A.M. 26:19-27:1.) On

December 16, 2015, Leland reported to Greenberg, Stephen, Pelissier and Bonilla that

National Express had called him “a few times” that day to reiterate that its offer to buy

TransCare’s paratransit contract was “still out there.” (PX 124; Tr. 7/23 A.M. 50:22–

51:3.)


         According to Greenberg, Tilton specifically prohibited Leland, Greenberg, Pelissier

or anyone else from speaking to any of these companies. (Tr. 7/22 A.M. 46:21–47:19.)


E.       Events Leading to the Tilton Plan and Bankruptcies

         On December 14, 2015, Pelissier informed John Husson of Wells Fargo that

Tilton had decided to sell TransCare. Tilton was prepared to provide bridge financing

until a sale could be consummated but wanted to inject the financing through Wells

Fargo’s ABL loan facility. (Husson (LaMonica) Tr. 48:11–49:21.)9 On December 16,

2015, Kurt Mardsen of Wells Fargo wrote to Tilton confirming his understanding that

she had determined to sell TransCare and inquired into her view about possibly running

the sale through a bankruptcy proceeding. (PX 128.) He wanted to “get clarity on how

much financial support Patriarch is considering providing, and how soon the company

could have access to that money since the company appears to have immediate liquidity




9        The Defendants objected to this excerpt from the Husson (LaMonica) Deposition as irrelevant.
(Defendants’ Response, Ex. A, item II.1.) The testimony supports the finding for which it is cited, and the
finding is relevant to Tilton’s reason for entering into the Ark II Security Agreement, described in the
succeeding text, pursuant to which Ark II primed the Term Loan Lenders’ lien. The objection is
overruled.



                                                    13

                                                 A2633
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 290
                                                                 MainofDocument
                                                                        569
                                Pg 14 of 100



challenges.” (PX 128.) Tilton understood that Wells Fargo was not going to stay in past

January 31 absent a sale process. (Tr. 8/13 A.M. 50:9-12.)


       On December 21, 2015, Greenberg met with John Husson and Bob Strack of

Wells Fargo concerning a deal to extend the ABL so as to facilitate a sale of TransCare.

(DX 97; Tr. 7/22 A.M. 55:17–56:1.) Prior to the meeting, Tilton requested a sixth-month

time frame for the sale, or through to May or June 2016. (Tr. 7/22 A.M. 54:20-22.) On

December 23, 2015, Wells Fargo transmitted a summary of proposed terms for a longer-

term forbearance of the Wells Fargo ABL facility to Jean-Luc Pelissier and Michael

Greenberg. (Stipulation No. 35.) The proposed terms included the engagement by

TransCare of a third-party financial advisor and a budget for TransCare. In response,

on January 7, 2016, TransCare retained Carl Marks Advisory Group LLC (“Carl Marks”)

and entered into a consulting agreement. (Stipulation No. 36.)


       In the meantime, Tilton instructed Greenberg to obtain potential comparable

transactions and comparable public companies that existed within the same or ancillary

industries to TransCare.10 (Tr. 7/22 A.M. 42:16-23.) She also instructed Greenberg to

find investment bankers to market TransCare. (Tr. 7/22 A.M. 41:6-13, 42:21-23; see DX

96.) On December 18, 2015, Greenberg reported his findings to Tilton. (JX 55.) He

identified six comparable transactions that occurred within the same sector as

TransCare or related sectors. (JX 55; Tr. 7/22 A.M. 48:2-3.) For each comparable




10       Greenberg had experience in private equity investment and portfolio management, comparing
companies within a particular set, evaluating capital structure alternatives for companies, and making
strategic business assessments for companies. (Tr. 7/22 A.M. 13:17–14:2.) Greenberg also had extensive
experience in valuation and modeling. (Tr. 7/22 A.M. 14:7-9.)



                                                  14

                                               A2634
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 291
                                                                 MainofDocument
                                                                        569
                                Pg 15 of 100



transaction, Greenberg listed the date, whether it was completed or announced, and

where available, the purchase price or enterprise value, last twelve-month (“LTM”)

revenue, LTM EBITDA, and the multiple of revenue/EBITDA needed to arrive at the

purchase price. (JX 55; Tr. 7/22 A.M. 48:22–50:13.)


      Only two of the transaction comparables had sufficient public information to

calculate EBITDA multiples. AMR (Envision) purchased Rural/Metro Corp. at a 10.7x

multiple (i.e., the purchase price was 10.7 times the LTM EBITDA) and KKR purchased

Air Medical at a 10.0x multiple. (JX 55.) Greenberg also identified three “market

comps” that “relate to public companies and where they’re currently trading in terms of

their valuation.” (JX 55; Tr. 7/22 A.M. 48:3-5.) Under “market value” for each market

comp, Greenberg listed the market value of the equity of each public company plus the

outstanding debt minus the cash on the balance sheet. (JX 55; Tr. 7/22 A.M. 51:2-7.)

The rest of the entries were calculated in the same way as the transaction comps. (Tr.

7/22 A.M. 51:8-10.) Based on Greenberg’s analysis, Envision, traded at an 11.3x

multiple, Air Methods at an 8.2x multiple and PHI traded at a 3.5x multiple.

(JX 55.) However, Greenberg determined that PHI was an outlier, and reported the

same to Tilton, because PHI had other business lines that were only tangentially related

to TransCare’s business. (JX 55 at 41410; Tr. 7/22 A.M. 51:11-22.)


      In his cover email to Tilton reporting on these transaction and market

comparables, Greenberg stated that the average enterprise value to revenue multiple

was 1.8x and the average enterprise value to LTM EBITDA was 10.1x. (JX 55 at 41410;

Tr. 7/22 A.M. 52:2-11.) Greenberg also identified several investment banks that had

advised on ambulance transactions, including Barclays, Deutsche Bank and Royal Bank

                                           15

                                         A2635
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 292
                                                                 MainofDocument
                                                                        569
                                Pg 16 of 100



of Canada. (JX 55 at 41410; Tr. 7/22 A.M. 42:24–43:11.) Finally, Greenberg informed

Tilton that Leland had received unsolicited calls from several potential purchasers in the

ambulance business including Falck, AMR, RCA, and Enhanced Equity and also from

National Express which was in the transit business. (JX 55 at 41410.)


      Greenberg followed up with more information six days later. In a December 24,

2015 email to Tilton, he identified additional potential investment banks that had acted

as advisors in smaller transactions, including Avondale Partners, Benchmark

International, Provident Healthcare Partners, Genesis Capital and Carter, Morse &

Mathias. (JX 61.) He asked Tilton “whether we should begin to reach out to potential

investment banks to gather more information.” (Id.) Greenberg undertook this

research for the purpose of negotiating a plan with Wells Fargo to fund TransCare

towards a potential sale. (Tr. 7/22 A.M. 52:23–53:10.) Tilton, however, never hired an

investment banker to pursue a possible sale.


      Wells Fargo agreed that TransCare needed to be sold and understood that “it was

a matter of self preservation” to support TransCare through to a sale. (Husson (Ien) Tr.

35:24–36:17.) Between December 23 and December 31, 2015, Greenberg and Wells

Fargo negotiated a deal to extend the ABL to allow a sale of TransCare. On December

23, 2015, Melissa Provost of Wells Fargo sent an email to Greenberg and Pelissier with a

proposed long-term forbearance agreement to fund TransCare through a sale. (JX 59.)

The proposal required Patriarch Partners to provide additional funding in an amount to

be determined to help finance TransCare’s Critical Expenses (i.e., insurance, rent,

payroll, payroll tax obligations and other critical operating expenses). (JX 59 at 75498.)

On December 31, 2015, Greenberg sent an email to Husson and Provost that included a

                                            16

                                         A2636
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 293
                                                                 MainofDocument
                                                                        569
                                Pg 17 of 100



proposed timetable that addressed the hiring of an investment banker by February 15,

2016 and a sale closing by September 30, 2016. (JX 65 at 00216.) Wells Fargo had

proposed the retention of an investment banker by January 31, 2016 and a sale closing

by July 31, 2016. (JX 65 at 00216.) Husson responded to Greenberg later that same day

that the milestones were acceptable except the sale had to close by August 15, 2016. (JX

65 at 00215.)


          1. The January 7 Plan

      On January 4, 2016, Tilton told Greenberg to prepare a budget to support a sale

process that would minimize the capital TransCare would need. (JX 67; Tr. 7/22 A.M.

64:12-22.) Greenberg submitted a budget to Tilton the next day, and Tilton directed

that it be sent to Carl Marks two days later (the “January 7 Plan”). (JX 67.) Greenberg

and Pelissier built the January 7 Plan working independently from TransCare’s

management and created a scenario they thought was more consistent with Tilton’s

stated parameters. (Tr. 7/22 A.M. 69:14–70:5.)


      The January 7 Plan projected 2016 revenues of $120 million (including $2

million in new services) and EBITDA of $6.9 million. (JX 67 at 196574.) The January 7

Plan projected a peak need of $4.5 million in new capital consisting of $2.2 million in

immediate payment requirements (insurance, payroll, and taxes); $1.3 million in down

payments on new vehicles; and $1 million in other past due accounts payable. (JX 67 at

196575; Tr. 7/22 A.M. 70:22–72:3.) After receiving Tilton’s approval, Greenberg shared

the January 7 Plan with Carl Marks, (Tr. 7/22 A.M. 77:4-9), but she never “approved”

the January 7 Plan. (Tr. 7/22 A.M. 80:16-21.)




                                            17

                                         A2637
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 294
                                                                 MainofDocument
                                                                        569
                                Pg 18 of 100



       Carl Marks provided a preliminary assessment to Tilton on January 14, 2016.

Marc Pfefferle of Carl Marks stated that, among other things, TransCare needed a

substantial amount of funding to survive, and the weekly cash flow was barely covering

the payroll and payroll taxes. (PX 165 at 00927.) He also stated that all of TransCare’s

insurers had issued cancellation notices and urged immediate payments to numerous

insurers. (PX 165 at 00927.) Tilton expressed concern about providing funding with no

plan to restructure TransCare, (PX 165 at 00925–26), and warned that she did “not

want to keep funding into a black hole that cannot be filled.” (PX 165 at 00925.)

Pfefferle agreed with the latter concern adding it “[s]eems like there is a reason for the

Company to exist, but the EBITDA numbers we were originally given are significantly

overstated,” and anticipated that a more complete picture would follow. (PX 165 at

00925.)


       Despite the absence of an approved plan, Tilton provided emergency funding in

January 2016 to keep TransCare operating. On January 15, 2016, Ark II wired

$1,172,757.53 to PPAS to allow PPAS to make insurance payments on TransCare’s

behalf. These included $221,122.00 to Zurich (auto insurance); $142,993.82 to IPFS

(liability insurance); $334,802.76 to Aetna (health insurance); and $473,838.94 to the

New York State Insurance Fund (“NYSIF”) (workers’ compensation insurance)

(collectively, the “January 15 Payments”). (DX 112 (3:58 pm email).) The January 7

Plan contemplated that these payments formed a portion of the $4.5 million in new

capital contributions (although by this date the $4.5 million had increased to a plan of

$6.5 million). (Tr. 7/22 A.M. 83:7-13; JX 67 at 06575; see PX 170 at 14549–50.)




                                             18

                                          A2638
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 295
                                                                 MainofDocument
                                                                        569
                                Pg 19 of 100



       That afternoon, Greenberg emailed Wells Fargo asking for its agreement to eight

new conditions for the January 15 Payments, which Greenberg characterized as “part of

a first funding under a go forward business plan being developed, of up to $6.5MM.”

(PX 170 (2:06 pm email).) The conditions included that the $6.5 million business plan

be supported by a credit facility with a lien junior to Wells Fargo’s lien on the collateral

for the ABL, but senior to Wells Fargo’s lien on the collateral for the Term Loan debt.

(Id.) Wells Fargo did not agree to the proposed lien priority but was prepared to agree

to allow the secured funding junior to all liens of Wells Fargo and subject to a new

intercreditor agreement. (PX 170 at 14549.) Greenberg continued to negotiate the

security for the January 15 Payments with Wells Fargo through the end of January. (PX

174 at 22754, 22753; Tr. 7/22 A.M. 88:1–92:7.)


          2. The January 27 Executive Summary

       Carl Marks produced its 2016 Plan Executive Summary (“Executive Summary”)

on or about January 27, 2016. (PX 175.) It listed a litany of significant problems with

vendors, customers, landlords and equipment, (see PX 175 at 002111-12), and projected

the need for an immediate pledge of financial support from Patriarch in excess of $7.5

million, (PX 175 at 002114), of which $3.5 million was needed over the next two weeks.

(PX 175 at 002114.) The Executive Summary included a series of action items Carl

Marks thought TransCare could take to effect a turnaround, (PX 175 at 002114), and

recommended against a TransCare bankruptcy predicting that it would provide no

immediate financial benefit and jeopardize the customer base. (See PX 275 at 002116.)

On the other hand, if the action items were successfully implemented, the Executive

Summary projected 2016 operating revenue of $100,532,000 and EBITDA of $4.97


                                             19

                                           A2639
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 296
                                                                 MainofDocument
                                                                        569
                                Pg 20 of 100



million or 4.9% of operating revenue.11 (PX 175 at 002123.) Tilton declined to provide

the funding required under the Executive Summary, (Tr. 8/13 P.M. 70:24–71:3),

although on January 28, 2016, she approved the purchase of two new ambulances (but

not the medical equipment) for a total of $195,975 that Ark II would own and lease to

TransCare, (DX 120 at 02162; DX 121 at 99194), and the next day, she directed PPAS to

advance $690,168.24 on TransCare’s behalf to pay the NYSIF and certain TransCare

creditors (the “January 29 Payments,” and together with the January 15 Payments, the

“January Payments”). (Tr. 8/13 A.M. 58:21–59:15; see DX 121 at 99192.) According to

Tilton, she intended for Ark II to reimburse PPAS for the advance, (Tr. 8/13 P.M. 6:3–

6), but there is no evidence that it ever did.


           3. Negotiations with Credit Suisse

       As of February 3, 2016, Tilton still had no agreement with either Wells Fargo or

Credit Suisse, the non-affiliated Term Loan Lender, for a new secured financing facility

to TransCare. (Tr. 7/22 P.M. 8:17-22, 9:20-22.) However, Greenberg reported to

Pfefferle earlier that day that Credit Suisse, which also represented First Dominion’s

interest as a Term Loan Lender, wanted to see a plan that showed it was better off

agreeing to subordinate its position in favor of the new facility meaning the value had to

exceed Wells Fargo’s debt plus the new facility. (PX 185.) Later that day, Greenberg

sent Alex Witkes of Credit Suisse a “Summary of Terms for New Facility.” (PX 189.)

The summary included a $6.5 million facility which would be junior in priority to Wells



11       On January 28, 2016, Greenberg emailed himself another set of projections that were not
materially different from the Executive Summary. He projected 2016 operating revenue in the sum of
$102,262,000 and EBITDA of $5,176,000. (PX 179 at 13262.) There was no evidence presented at trial
that he shared these projections with anyone.


                                                 20

                                              A2640
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 297
                                                                 MainofDocument
                                                                        569
                                Pg 21 of 100



Fargo but senior to the Term Loan Lenders on the ABL Priority Collateral and would

have a priority senior to the Term Loan Lenders on the Term Loan Priority Collateral.

However, Greenberg never sent Credit Suisse a formal plan because Tilton never told

him to do so. (Tr. 7/22 P.M. 16:12-25.) Nor had Wells Fargo been provided with a

going-forward plan for TransCare. (Tr. 7/22 P.M. 17:23–18:6.)


          4. The Tilton Plan

      On or about February 5, 2016, Tilton, dissatisfied with the work of Carl Marks,

instructed her own staff and TransCare’s divisional chiefs to build a model for a business

plan designed to continue a version of TransCare under a new company (“Tilton Plan”).

(Tr. 8/13 A.M. 64:1-16.) She planned to split TransCare in two. PPAS, acting on behalf

of the Term Loan Lenders, would foreclose through U.C.C. Article 9 on their TransCare

collateral and transfer the collateral to “NewCo.” NewCo, which would become

Transcendence, would continue to operate part of TransCare’s business and save a

substantial number of jobs. The balance of TransCare, “OldCo,” would wind down

outside of bankruptcy for a period of 60-90 days and then commence a chapter 7 and

collect the accounts receivable on which Wells Fargo had the first lien. (Tr. 8/13 A.M.

65:3-16.) Tilton sought a commitment from Wells Fargo to continue funding TransCare

during its wind-down by over-advancing funds through the existing ABL, but she

ultimately rejected Wells Fargo’s proposal to over-advance as insufficient. (Tr. 8/13

A.M. 68:14-22, 70:17-23.)


             a.     Creation of Transcendence

      Tilton set her plan in motion on February 10, 2016. Per her direction, Stephen

caused the two Transcendence entities to be incorporated under Delaware law, (DX 133

                                           21

                                         A2641
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 298
                                                                 MainofDocument
                                                                        569
                                Pg 22 of 100



at 15290, 15294; Tr. 7/23 P.M. 22:2–23:21; see Stipulation No. 37), and set up bank

accounts, tax ID numbers, directors, and insurance for both companies. (Tr. 7/23 P.M.

26:22–28:9, 103:4–104:23.) The same day, Tilton became the sole director of

Transcendence, issued a board resolution adopting the authority matrix and appointed

Glen Youngblood, a senior vice president at TransCare, as President of Transcendence.12

(PX 200; Stipulation No. 7.)


                b.      Retention of Counsel

        On the evening of the previous day, Stephen had contacted the law firm Curtis,

Mallet-Prevost, Colt & Mosle LLP (“Curtis Mallet”) to prepare to file a chapter 11

bankruptcy proceeding for certain TransCare entities, (JX 72 (10:06pm email); Tr. 7/23

P.M. 29:8–30:10), and by letter agreement dated February 10, 2016, TransCare engaged

Curtis Mallet to advise on an out-of-court restructuring or in-court proceeding. (JX 77;

Stipulation No. 38.) Tilton made the decision to hire Curtis Mallet without consulting

anyone else from TransCare. (Tr. 7/23 P.M. 33:11-20.)


        Stephen excluded two of TransCare’s subsidiaries ─ TransCare Pennsylvania and

TC Hudson Valley ─ from the list of potential debtors. By then, Tilton planned that “the

secured lenders would foreclose on certain TransCare assets and those assets would lead

to start another business, Transcendence Transit business, and the remainder of




12     Both certificates of incorporation authorized the Transcendence boards to issue 1,000 shares of
common stock, but no shares were ever issued for either Transcendence entity. (Tr. 7/23 P.M. 24:5-16;
DX 133 at 15290, 15294.)



                                                  22

                                                A2642
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 299
                                                                 MainofDocument
                                                                        569
                                Pg 23 of 100



TransCare would be wound down, but it would still continue to operate.” (Tr. 7/23 P.M.

30:24–31:13.)


                c.      The New Ark II Credit Facility

        As noted earlier, Tilton was unwilling to fund any portion of TransCare’s wind

down Critical Expenses unless she received a security interest in the Term Loan

Lenders’ collateral that primed the Term Loan Lenders’ lien.13 Greenberg had

previously sought Credit Suisse’s consent to what amounted to the subordination of its

lien but had not received it. Tilton decided instead to circumvent the Term Loan

Lenders. In a February 10, 2016 email, Peter Ruffini, a lawyer at Patriarch Partners,

asked Greenberg (copying Stephen) to have TransCare sign four documents in

connection with a new Ark II/TransCare facility: (1) the Ark II Credit Agreement, (2) the

Ark II Security Agreement, (3) the Ark II Guaranty, and (4) the 2016 Intercreditor

Agreement (collectively, the “Ark II Facility”). (PX 197 at 47308 (11:33 a.m. email).)14

On February 11, 2016, Stephen emailed a fully executed copy of the Ark II Facility

documents (all dated as of January 15, 2016) to Curtis Mallet, stating only “I attach

documents with respect to another term loan for the company.” (JX 79 at 48966.) No

evidence was offered showing that Curtis Mallet had any participation in the

negotiation, drafting or execution of these documents by TransCare.


        The Ark II Credit Agreement, § 2.1, provided that Ark II would loan up to $6.5

million to TransCare, (JX 79 at 48976-77), but under § 2.5(b), prohibited TransCare


13      She also wanted the new facility to prime Wells Fargo, but Wells Fargo refused.

14      There was no administrative agent on the Ark II Credit Facility and PPAS had no connection to
the Ark II Credit Facility other than agreeing to the 2016 Intercreditor Agreement. (JX 197.)


                                                   23

                                                A2643
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 300
                                                                 MainofDocument
                                                                        569
                                Pg 24 of 100



from requesting loans under the Ark II Facility unless it first obtained the prior written

consent of Ark II. (JX 79 at 48978.) The Ark II Security Agreement, § 2.2, granted Ark

II a blanket security interest in TransCare’s property. (JX 79 at 49020-21.) The 2016

Intercreditor Agreement (JX 79 at 49001) granted Ark II both structural and payment

priority over the Term Loan Lenders. (See JX 79 at 49004, § 2.2 (granting Ark II lien

priority over the Term Loan Lenders’ lien); JX 79 at 49005, § 2.2(a) (providing that the

proceeds of any collateral would first be paid to Ark II); JX 79 at 49007, § 2.8(a) (stating

that “only the party with the senior Lien in the collateral [i.e., Ark II] shall have the right

to restrict, permit or approve or disapprove, the sale, transfer or other disposition” of

the TransCare collateral); JX 79 at 49008, § 2.9(a) (prohibiting PPAS from exercising

any of its remedies upon a default); and JX 79 at 49008, § 2.9(a)(ii) (prohibiting PPAS

from foreclosing on its TransCare collateral).) Tilton signed the 2016 Intercreditor

Agreement on behalf of PPAS, as agent for the Term Loan Lenders and Ark II, (JX 79 at

49015), and Peter Wolf signed an “acknowledgment” to the 2016 Intercreditor

Agreement, providing that TransCare “acknowledges and agrees to the foregoing terms

and conditions….[and] agrees that it will, together with its successors and assigns be

bound by the provisions hereof.” (JX 79 at 49016.)


       One day later, on February 11, 2016, Tilton crafted, (Tr. 7/22 P.M. 33:14-17), an

email, (PX 249 at 77102 (Feb. 11, 2016 2:35 p.m. email)), that Greenberg sent to Credit

Suisse. It warned Credit Suisse that because it would not agree to subordinate its Term

Loan position to a new $6.5 million loan facility (a feat already accomplished through

the 2016 Intercreditor Agreement), TransCare was going to be forced to file for

bankruptcy. (Tr. 7/22 P.M. 31:15-32:2.) The email also advised Credit Suisse that as an


                                              24

                                            A2644
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 301
                                                                 MainofDocument
                                                                        569
                                Pg 25 of 100



equity holder it would be responsible for paying TransCare’s unpaid payroll and payroll

taxes and its share could be between $1 million and $2 million. (PX 249 at 77102 (Feb.

11, 2016 2:35 p.m. email); Tr. 7/22 P.M. 32:15–33:17.) Credit Suisse asked for details

about the missing payroll and financial problems, (PX 249 at 77101 (Feb. 12, 2016 4:24

p.m. email)), but Greenberg never responded. (Tr. 7/22 P.M. 34:20–35:3.) No one had

any contact with Credit Suisse again until Credit Suisse asked for a status update after

TransCare’s bankruptcy filing. (Tr. 7/22 P.M. 35:10-19.)


             d.     The Acquisition of Insurance

      The procurement of insurance for Transcendence was the final missing element

to the success of the Tilton Plan; Transcendence could not operate without insurance.

(Tr. 7/22 A.M. 71:8-18; Tr. 7/23 A.M. 20:3-16; Tr. 8/13 A.M. 25:4–26:12.) On February

10, 2016, Greenberg emailed several of TransCare’s insurance brokers with a request to

bind new insurance policies for Transcendence and provided the brokers with financial

information about Transcendence. (PX 196; Tr. 7/22 P.M. 43:8–47:22.) He informed

the brokers that Transcendence would operate five of TransCare’s business units: (1) the

paratransit division; (2) Pittsburgh; (3) Hudson Valley; (4) Maryland; and (5)

Westchester. (PX 196; Tr. 7/22 P.M. at 43:8–46:19.) The financial information he sent

projected $48 million in operating revenue for Transcendence during calendar year

2016 (it was already February) and $3.76 million in EBITDA. (PX 196; Tr. 7/22 P.M.

47:9-22.)


      On February 11, 2016, Tilton wrote to Bobby Siegel, an insurance broker, for the

purpose of procuring insurance for Transcendence. She explained that:




                                            25

                                          A2645
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 302
                                                                 MainofDocument
                                                                        569
                                Pg 26 of 100



       [T]here is a smaller, less risky transit business that we would like to
       continue in a new company. This would include our NY Transit business
       and our suburban ambulance businesses in Hudson Valley, Pittsburgh
       Pennsylvania and Maryland. It would allow us to maintain a profitable,
       lower risk transit company that would still employ over 1000 of our
       workers.

       The models show that this business in 2016 would be approximately
       $67mm with $4mm of EBITDA and would grow with the additional transit
       business under the contract to $79mm and $7mm of EBITDA in 2017. It
       is because this new business makes sense that I would be providing all the
       new working capital for this business myself, personally.

(JX 80 at 92228; Tr. 8/13 A.M. 38:5–39:13.) She understood that Siegel needed this

financial information to bind insurance. (Tr. 8/13 A.M. 39:5-8.)


              e.     The Revised Business Model

       On February 13, 2016, Pelissier sent Tilton and Stephen the “Transcendence Go

Forward Model” that he and Greenberg were preparing. (PX 286.) This model included

the assets that would continue to operate as a going concern. (Tr. 7/22 P.M. 53:17-23.)

This model contemplated that Transcendence would operate six divisions of TransCare:

(1) paratransit, (2) Pittsburgh; (3) Hudson Valley; (4) Maryland, and (5) Westchester

and (6) Bronx 911/Montefiore 911. (PX 286; Tr. 7/22 P.M. 54:8-13.) The model

projected that Transcendence would achieve consolidated 2016 operating revenues of

$65 million and EBITDA of $5.1 million. (PX 286 at 105517; Tr. 7/22 P.M. 55:1-7.)


       Transcendence would have an “incremental funding need” of $8 million while the

accounts receivable were paid down (ninety days for the ambulance divisions and forty-

five days for the paratransit division), “which can be offset if a new ABL line is secured

or by cash that builds through the year.” (PX 286 at 105517; Tr. 7/22 P.M. 56:18–57:4.)

For this reason, the “incremental funding need” was not listed on the model cash flow


                                            26

                                          A2646
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 303
                                                                 MainofDocument
                                                                        569
                                Pg 27 of 100



statement as a capital expenditure but instead, was listed as a financing adjustment.

(PX 286 at 105522; Tr. 7/22 P.M. 56:22–57:2.) The cash flow statement projected only

$120,000 in capital expenditures for Transcendence in 2016. (PX 286 at 105522; Tr.

7/22 P.M. 56:13-17.)


       After finishing a telephone call with Tilton on February 14, 2016, and with

Tilton’s authorization, Pelissier circulated the operational plan for Transcendence to

Greenberg, Pelissier, Stephen, Wolf, Youngblood, and others. (PX 206; Tr. 7/23 A.M.

17:7-9.) Tilton maintained exclusive control over the decision and timing of the

foreclosure and bankruptcy filing of TransCare. (Tr. 7/23 A.M. 17:17-24.) The

operational plan included a detailed list of tasks and the assigned responsibility for

those tasks. Among other things, Stephen and another lawyer at Patriarch were tasked

with preparing the foreclosure documents by February 11, 2016, and Stephen was to

finalize the bankruptcy filing documents by February 14, 2016. (PX 206 at 91292.)

Stephen would also review which contracts could be assigned to the new company. (Tr.

7/23 A.M. 25:20–26:8.) Pelissier and Youngblood, the designated President of

Transcendence and the most senior person after Wolf at TransCare, would be in charge

of changing remittance forms and payment lock box accounts for Transcendence on day

one. (PX 206 at 91295.) Pelissier and Youngblood would also be in charge of devising a

system for the new company to generate payroll checks. (PX 206 at 91296, 91297; Tr.

7/23 A.M. 24:2–25:1.) Employees would need to receive WARN notices and be

transferred to Transcendence, but no one had yet decided when to do this. (Tr. 7/23

A.M. 19:11-22.)




                                            27

                                          A2647
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 304
                                                                 MainofDocument
                                                                        569
                                Pg 28 of 100



             f.     TransCare’s Final Days

      TransCare continued to deteriorate. On February 19, TransCare lost its contracts

with Bronx Lebanon, Montefiore hospital and the University of Maryland. (DX 157 at

05291.) Transcendence was to take over the Bronx Lebanon contract. Tilton testified

that the Bronx Lebanon and Montefiore contracts generated about $2.5 million of

EBITDA and their loss was “a big hit” to the Tilton Plan. (Tr. 8/13 P.M. 99:18–20.) She

feared that TransCare might continue to lose contracts. (Tr. 8/13 P.M. 101:4–12,

100:18–100:23.)


F.    The Foreclosure and Sale

      Tilton continued waiting for the insurance for Transcendence to set the

foreclosure in motion. (Tr. 8/13 A.M. 74:5-7; DX 170 (3:49 P.M. email); DX 171 (4:44

P.M. email).) Pelissier explained, “if we cannot insure, we cannot operate.” (Tr. 7/23

A.M. 30:8-24.) On February 24, 2016, Tilton directed Greenberg to transmit

Transcendence’s projected 2016 financials to Todd Trent of Lockton, a potential insurer,

for the purpose of procuring insurance. (PX 228; Tr. 7/22 P.M. 62:15–63:7.) The email

suggests that the financial information was actually provided the previous day. The

projections encompassed the last few days of February and the remaining ten months of

2016 rather than a full year. (PX 228 at 86223; Tr. 7/22 P.M. 64:7-15, 68:13-18; PX

233.) The financials projected operating revenues of $36,379,000 and EBITDA of

$3,204,500 during this approximate ten-month period. (PX 228 at 86223.) Tilton

testified that EBITDA would increase to $4 million if annualized over a full twelve

months. (Tr. 8/14 A.M. 38:4-12.) The difference between the $3.2 million EBITDA

shown on the February 24, 2016 financials submitted to Lockton and the $3.7 million


                                           28

                                         A2648
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 305
                                                                 MainofDocument
                                                                        569
                                Pg 29 of 100



EBITDA shown on the earlier forecast, (PX 286), resulted from the decision to exclude

the Maryland, Westchester and Bronx 911/Montefiore 911 divisions, (PX 286 at 105516),

and “possibly also a slight difference in timing in terms of the beginning of the forecast.”

(Tr. 7/22 P.M. 65:4-8.)


        Transcendence apparently received the insurance it needed to operate at some

point on February 23, 2016 because Tilton authorized the foreclosure at 12:07 a.m. on

February 24, 2016. (Tr. 8/13 A.M. 6:16-19.) Stephen immediately provided TransCare

with (a) a Notice of Default and Acceleration (JX 96 at 43311) and (b) a Notice of

Acceptance of Subject Collateral in Partial Satisfaction of Obligations, (JX 96 at 43306;

DX 174), but did not send the Notice of Default or Notice of Acceptance to Curtis Mallet.

(JX 96; Tr. 7/23 P.M. 50:24-51:21.)


       Both the Notice of Default and the Notice of Acceptance were signed by Tilton, on

behalf of PPAS, the Zohar Funds, and AIP, but not by Credit Suisse or First Dominion.

(JX 96 at 43308, 43313.) The Notice of Default declared a default arising from

TransCare’s failure to pay interest and accelerated all of TransCare’s payment

obligations under the Term Loan. (JX 96 at 43311.) By the Notice of Acceptance, PPAS

accepted the collateral (the “Subject Collateral”) in satisfaction of $10 million (of

approximately $43 million) outstanding under the Term Loan. (JX 96 at 43307.) The

Subject Collateral included all of TransCare’s personal property (including the computer

servers and related data), three specific contracts (MTA Contract, an equipment lease

for ventilators and emsCharts Service Agreement dated Aug. 21, 2015) and the stock of

TransCare Pennsylvania, Inc., TC Hudson Valley Ambulance, Inc. and TC Ambulance

Corp. The Subject Collateral did not include the Accounts, as defined in the security

                                             29

                                           A2649
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 306
                                                                 MainofDocument
                                                                        569
                                Pg 30 of 100



agreement associated with the Term Loan, or any lease or other contract that was not

specifically identified. (JX 96 at 43310.) Peter Wolf, the Chief Operating Officer of

TransCare, executed the Notice of Acceptance on behalf of TransCare.15 (DX 174 at

91200.)


        As is evident from the documents, the Tilton Plan was not limited to the

foreclosure and sale of NewCo’s assets; it included OldCo’s property as well. The

Subject Collateral was defined, with certain exceptions, as “[a]ll of the Debtors’ personal

property of every kind and description,” and expressly included the MTA Contract,

which was property of OldCo’s TransCare New York, Inc., and the shares of capital stock

of TransCare Pennsylvania, Inc., TC Hudson Valley Ambulance Corp. and TC

Ambulance Corp., which belonged to OldCo’s TransCare Corporation. (DX 174 at

91201.) The Notice of Acceptance was directed to each of the fourteen Debtors, (DX 174

at 91197), was signed by Wolf on behalf of each of the fourteen Debtors, (DX 174 at




15       The parties had previously disputed whether the Subject Collateral included TransCare’s
Certificates of Need (“CONs”). The CONs were issued by the New York State Department of Health and
were needed to operate the ambulances. (Tr. 7/24 135:20-25; PX 255 (Stipulation Respecting the Sale of
Certain Personal Property, dated Mar. 10, 2016 (“Personal Property Stipulation”).) Prior to February
24, 2016, TransCare held seven CONs, five were issued to Initial Debtors and two were issued to
Subsequent Debtors. (Personal Property Stipulation at 2.)
         PPAS originally took the position that it had foreclosed on the Subsequent Debtors’ CONs and
transferred them to Transcendence. (Id. at 3.) However, it now concedes that none of the CONs were
included in the Subject Collateral. (Defendants’ Post-Trial Proposed Findings of Fact and Conclusions
of Law, dated Sept. 18, 2019 (“DPFC”), at ¶¶ 223, 274 (ECF Doc. # 133).) Moreover, the 2006
Intercreditor Agreement contains a schedule of the Term Loan Priority Collateral and the schedule does
not include the CONs. (JX 3, Ex. A at 00029.) Rather, the CONs were part of the collateral retained as
part of the ABL Priority Collateral. Tilton nevertheless believed that by foreclosing on the stock of the
Subsequent Debtors, Transcendence would be able to use their CONs even though title to the CONs
would not pass to Transcendence. (Tr. 8/14 A.M. 23:12–15.) The Trustee eventually liquidated
TransCare’s seven CONs for an aggregate gross price of $12,250,000. (See ECF Case No. 16-10407 Doc.
## 199-205.)


                                                    30

                                                 A2650
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 307
                                                                 MainofDocument
                                                                        569
                                Pg 31 of 100



91200), and the Bill of Sale transferred all of these assets to Transcendence. (Compare

DX 174 at 91201 with JX 102 at 91207.)


       The foreclosure complete, Tilton immediately moved on to the second stage ─

transferring the Subject Collateral to Transcendence. On the morning of February 24,

2016, PPAS, as administrative agent, and Transcendence entered into a Bill of Sale,

Agreement to Pay and Transfer Statement (“Bill of Sale”) (JX 102), pursuant to which

PPAS, as agent for the Term Loan Lenders, sold all of the Subject Collateral to

Transcendence. (JX 102; Stipulation No. 43.) As consideration for the purchase of the

Subject Collateral, Transcendence agreed to pay PPAS $10 million. Ark Angels III, a

Tilton affiliate, would finance the purchase under a Purchase Credit Agreement and was

deemed to have loaned Transcendence $10 million. (JX 101.) The trial exhibit was

unexecuted, but Tilton testified that (a) she was committed to this loan and (b)

Transcendence borrowed $658,000 under the Purchaser Credit Agreement to pay

NYSIF and the lessor of the paratransit facility on Foster Avenue. (JX 101 at 8673; Tr.

7/22 P.M. 59:13–60:10; Tr. 8/13 A.M. 24:15-24.) It does not appear that any portion of

the $10 million purchase price was actually paid to PPAS or the Term Loan Lenders.


G.     The Unraveling of the Tilton Plan

       On February 24, 2016, TransCare Corp., TransCare New York, Inc., TransCare

ML, Inc., TC Ambulance Group, Inc., TransCare Management Services, Inc., TCBA

Ambulance, Inc., TC Billing and Services Corporation, TransCare Westchester, Inc.,

TransCare Maryland, Inc., TC Ambulance North, Inc. and TransCare Harford County,

Inc. (collectively, the “Initial Debtors”) filed chapter 7 petitions in this Court.

(Stipulation No. 44.) The out-of-court and chapter 11 wind down plans had been

                                              31

                                            A2651
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 308
                                                                 MainofDocument
                                                                        569
                                Pg 32 of 100



scrapped presumably due to lack of funding. Salvatore LaMonica, Esq. was appointed

as the interim chapter 7 trustee of the Initial Debtors’ cases the next day. (Stipulation

No. 45.) With the exception of the Accounts, the CONs and some property carved out of

the Bill of Sale, all of TransCare’s personal property was the subject of the foreclosure

and was now owned by Transcendence. The surviving entities, TransCare Pennsylvania,

Inc., TC Hudson Valley Ambulance Corp., and TC Ambulance Corporation, whose

operations were to continue through Transcendence, did not file bankruptcy at that

time.


        The filing of the chapter 7 ultimately spelled doom for Transcendence. The most

pressing problem was paying TransCare’s drivers. Forty-eight emergency ambulances

that Transcendence now owned were on the road driven by former TransCare

employees who were owed pay for the prior two weeks. The payroll was scheduled to be

disbursed the next day but TransCare was now in chapter 7. PPAS’s counsel advised the

Trustee that Transcendence owned all of the ambulances but would be amenable to the

Trustee’s use of the ambulances to operate if they could reach an agreement. (Tr. 7/24

134:11-22.) There were three obstacles to this plan. First, the Trustee had no money but

even if he did, he could not pay pre-petition wages without a court order. Second, Wells

Fargo and PPAS were prepared to fund $1 million but the Trustee needed $1.2 million,

(Tr. 7/24 138:2-22), and neither Wells Fargo nor PPAS were willing to come up with

more money. The Trustee refused to run TransCare if the employees were not going to

be paid. (Tr. 7/24 139:4-13.) Third, PPAS needed TransCare’s computers to process the

payroll and wanted the Trustee to issue the checks using TransCare’s payroll system but




                                            32

                                          A2652
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 309
                                                                 MainofDocument
                                                                        569
                                Pg 33 of 100



the Trustee refused fearing employer tax and other obligations and potential liabilities.

(Tr. 7/24 142:20-143:3, 148:22-149:22.)


       Once the possibility of a funding agreement fell through, the Trustee arranged to

shut down TransCare’s 911 operations. (JX 104.) His concern was for the public’s safety

because the ambulances were furnished with narcotics and equipment. He spoke to the

New York City Fire Commissioner and arranged for the drivers to return the

ambulances to the nearest firehouse if they refused to return them to one of TransCare’s

garages. (Tr. 7/24 141:14-142:6.) In addition, the Trustee was concerned about the

Estate’s potential liability because the ambulances were still registered in TransCare’s

name and insured by TransCare. (Tr. 7/24 142:20-25.)


       The Trustee’s control of the TransCare computer server also hindered

Transcendence’s ongoing operations. The Subject Collateral included TransCare’s

server, (JX 96 at 43310), but the server was housed at the Hamilton Avenue address

that was leased by one of the Initial Debtors. Tilton had apparently intended for

Transcendence to take possession of the server which it needed to operate and would

give access to TransCare under a Transition Services Agreement which was never

executed.16 (Tr. 8/13 A.M. 26:6-9.) However, the server contained TransCare’s books

and records and the Trustee was not about to surrender it. (Tr. 7/24 165:23-166:4.)

According to Tilton, when Glen Youngblood, now President of Transcendence, showed




16      Greenberg had forwarded a draft Transition Services Agreement to Tilton on February 23, 2016.
(JX 95.) Under the proposed agreement, Transcendence would provide TransCare with use of certain
equipment including systems and software support. (JX 95 at 44010.)


                                                  33

                                               A2653
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 310
                                                                 MainofDocument
                                                                        569
                                Pg 34 of 100



up at TransCare’s headquarters to seize the server, the Trustee threatened him with

personal liability and Youngblood resigned. (Tr. 8/13 A.M. 26:17-21.)


      The MTA Contract was another problem. Historically, the paratransit business

was TransCare’s second biggest revenue producer accounting for 26% of TransCare’s

operating revenue, (JX 67 at 106572), and $4 million of EBITDA. (JX 12 at 04260.) As

a component of Transcendence, it would be the most valuable division with a projected

annual operating revenue of $25 million. (PX 196 at 27756; PX 286 at 105516.)

Furthermore, unlike the ambulance business, it demanded limited capital because the

fleet was leased from the MTA. (JX 12 at 04260.) TransCare New York, Inc., destined

for chapter 7, was the TransCare entity that was party to the MTA Contract. (Stipulation

No. 29; PX 229.)


      On February 24, 2016, and before the filing of the chapter 7 cases, Pelissier

forwarded the paperwork necessary to assign the MTA Contract which he had requested

from the MTA to Stephen, Greenberg, Jones, Wolf and Thomas Fuchs of TransCare.

(JX 100 (1:34 p.m. email).) Tilton signed a written consent as the sole board member of

TransCare New York, Inc. that same day directing TransCare’s COO to assign the MTA

Contract to Transcendence II. (PX 229.) At 8:27 p.m. on February 24, 2016, fourteen

minutes before the filing of TransCare New York’s chapter 7 petition, Stephen circulated

an executed Agreement of Assignment for the MTA Contract (the “MTA Assignment”),

stating that the financial disclosures would need to be completed by someone else. (JX

100.) The MTA Assignment (and TransCare New York’s consent to the MTA

Assignment) was executed on behalf of TransCare by COO Peter Wolf. (JX 100 at

77168.) Counsel for TransCare was not consulted. (Tr. 7/23 P.M. 81:16-23, 85:20-23.)

                                           34

                                         A2654
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 311
                                                                 MainofDocument
                                                                        569
                                Pg 35 of 100



       On February 25, 2016, Stephen confirmed to the MTA that TransCare had

transferred everything necessary for servicing the MTA Contract to Transcendence and

that nothing prevented Transcendence from servicing the MTA Contract. He assured

the MTA that the foreclosure had taken place and “[t]he bankruptcy of TransCare has no

impact on Transcendence Transit II’s ability to provide uninterrupted service to the

MTA in accordance with the terms of the Agreement.” (PX 244 at 43521-22 (8:49 p.m.

email) (underscoring in original).) On February 26, 2016, Stephen wrote to the MTA

asking it to agree on a “new agreement” with Transcendence II with certain conditions,

including that the MTA terminate the MTA Contract with TransCare New York. (PX

236.) Stephen told the MTA that absent agreement to the new terms “we will,

unfortunately, be forced to discontinue service at 5:00PM today.” (PX 236.)


       At the same time, Randy Creswell (counsel to PPAS) asked the Trustee to consent

to termination of the MTA Contract. (JX 105.) At trial, Tilton blamed Transcendence’s

loss of the MTA Contract on the Trustee’s refusal to consent per the MTA’s insistence,17

(see Tr. 8/13 A.M. 26:21-25), but the Trustee was willing to consent to the termination

of the MTA Contract as long as it was without prejudice to amounts due to TransCare,

(JX 105), and informed the MTA’s lawyer of his consent. (Tr. 7/24 148:2-5.)


       At 7:01 p.m., Stephen informed the MTA that after speaking with Tilton,

Transcendence would not be continuing to provide services. (PX 245.) In that same

email, Stephen provided the MTA with the termination notice that had been sent to



17      The MTA’s insistence on the Trustee’s consent may have been due to the concern that any attempt
to terminate the MTA Contract without his consent could violate the automatic stay triggered by
TransCare New York’s chapter 7 case.


                                                  35

                                               A2655
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 312
                                                                 MainofDocument
                                                                        569
                                Pg 36 of 100



Transcendence’s employees that day. (PX 245 at 43517.) The notice informed the

employees that Transcendence had shut down operations effective “immediately” and

instructed them to “secure your vehicles and operations and await further instruction

from the court appointed Trustee.” (Id.)


       Transcendence’s predecessors, TransCare Pennsylvania, Inc., TC Hudson Valley

Ambulance Corp., and TC Ambulance Corporation (together, the “Subsequent Debtors”)

filed voluntary chapter 7 bankruptcy petitions in this Court on April 25, 2016. LaMonica

serves as Trustee of their estates as well, and the cases of the Initial Debtors and the

Subsequent Debtors are being jointly administered. (Stipulation Nos. 50-51.)


H.     Post-Petition Events

       At the time of the bankruptcy filing by the Initial Debtors, TransCare owed Wells

Fargo approximately $13 million, which was paid in full through the liquidation of

assets. (Tr. 7/24 159:16-24.) With the agreement of PPAS as set forth in the Personal

Property Stipulation, the Trustee sold all of the property, including the Subject

Collateral, and realized approximately $19.2 million through the liquidation of

ambulances, equipment, accounts receivable and CONs owned or formerly owned by

TransCare. (Tr. 7/24 13:10-14.) The sum of $5.7 million represented the proceeds of

the liquidation sales of the Transcendence assets. (Tr. 7/24 27:23-25.) As noted, the

Trustee also liquidated the seven CONs for the aggregate sum of $12,250,000 but the

CONs were part of the ABL Priority Collateral and were not included in the Subject

Collateral.




                                             36

                                           A2656
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 313
                                                                 MainofDocument
                                                                        569
                                Pg 37 of 100



        Pursuant to the Personal Property Stipulation, the Trustee distributed $800,000

of the sale proceeds to PPAS as agent for the Term Loan Lenders. (Stipulation No. 49;

Tr. 8/13 A.M. 36:13-24.) PPAS did not credit the $800,000 to the Term Loan. (JX 110

at ECF p. 9 of 9.)18 Instead, PPAS turned the $800,000 over to Ark II, and Ark II

applied the $800,000 to its alleged secured claim against the Estate. (Tr. 8/13 A.M.

36:19-24; JX 109 at ECF p. 5 of 9.)


        On October 9, 2017, four Patriarch entities filed proofs of claim. PPAS, as

Administrative Agent for the Term Loan Lenders, filed proofs of claim in the sum of

$35,090,492.76. (Stipulation No. 54.) The claims reflect a $10 million credit for

“Acceptance of Collateral.” (JX 110 at pg. 9 of 9.) Ark II filed proofs of claim against

TransCare asserting a secured claim in the sum of $1,077,966.97 in connection with the

Ark II Credit Agreement. (Stipulation No. 53.) The Ark II claims reflect a credit in the

sum of $789,457.00 based on the proceeds received from PPAS. (JX 109 at ECF p. 9 of

9.) Patriarch Partners filed a proof of claim asserting an unsecured claim in the sum of

$2,587.98 for advanced expenses. (Stipulation No. 55; JX 111.) Finally, PPMG filed

proofs of claim against TransCare asserting an unsecured claim in the sum of

$2,038,515.87 in management fees. (Stipulation No. 56; JX 112.)




18       “ECF p. _” refers to the page number imprinted on the top of the page by the Court’s electronic
filing system.


                                                    37

                                                 A2657
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 314
                                                                 MainofDocument
                                                                        569
                                Pg 38 of 100



I.     This Adversary Proceeding

       The Trustee’s many claims have been narrowed during the course of this

adversary proceeding.19 The parties’ Joint Pre-Trial Order, dated May 14, 2019

(“JPTO”) (ECF Doc. # 85), superseded the prior pleadings. (JPTO p. 15 (“The pleadings

are deemed amended to embrace the following, and only the following, contentions of

the parties”).) The overriding claim involved the damages to the Debtors through the

execution of what has been described above as the Tilton Plan. (JPTO p. 47.) The JPTO

identified the claims that remained from the Amended Complaint:



 Count       JPTO            Defendants                        Nature of Claim
           Reference
             (pp.)


 1         48, 65-66        Tilton             Breach of fiduciary duties of loyalty and good
                                               faith under Delaware law by executing the
                                               Transcendence transaction (i.e., the Tilton
                                               Plan) resulting in the loss of going concern
                                               value and the incurrence of WARN Act
                                               liability


 3         50, 66           PPAS, Ark II,      Equitable subordination based on
                            PPMG and           participation in the Transcendence
                            Patriarch          transaction and violations of the automatic
                            Partners           stay


 4         51, 66           Ark II             Recharacterization its claim as equity


 7         49, 66           PPAS, Ark II  Actual fraudulent transfer of the Subject
                            and           Collateral
                            Transcendence


19      See LaMonica v. Tilton (In re TransCare Corp.), 602 B.R. 234 (Bankr. S.D.N.Y. 2019)
(dismissing certain claims asserted in the Amended Complaint); LaMonica v. Tilton (In re TransCare
Corp.), 592 B.R. 272 (Bankr. S.D.N.Y. 2018) (dismissing certain claims in the initial Complaint).


                                                 38

                                               A2658
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 315
                                                                 MainofDocument
                                                                        569
                                Pg 39 of 100




 9        53, 67        All Defendants    Violation of the automatic stay based on the
                                          Defendants’ active interference with the
                                          Trustee’s ability to marshal the estate’s assets


 10       52, 67        Ark II            Preferential transfer based on the grant of a
                                          lien to secure an antecedent debt


 11       51-52, 67     Ark II            Constructive fraudulent transfer based on the
                                          grant of a lien


 12       53, 68        PPAS              Contractual subordination of PPAS’s claim
                                          under the 2016 Intercreditor Agreement
                                          based upon the avoidance of the Ark II lien,
                                          its preservation for the estate and Ark II’s
                                          payment priority


 13       53-54, 68     PPAS and Ark      Limitation on liens under the “equities of the
                        II                case” exception, 11 U.S.C. 552(b)


 14       54, 68        PPAS and Ark      Avoidance, recovery and turnover of the
                        II                $800,000 post-petition transfer pursuant to
                                          the Personal Property Stipulation


      The Court conducted a six-day bench trial between July 22, 2019 and August 14,

2019. At the conclusion of the trial, the Court dismissed the Trustee’s claims for

violation of the automatic stay (Count 9), equitable subordination against PPMG and

Patriarch Partners (Count 3) and the actual fraudulent transfer claim against Ark II

(Count 7). (ECF Doc. # 131.)

                                     DISCUSSION

A.    Jurisdiction

      The Court has jurisdiction under 28 U.S.C. §§ 157 and 1334(b) and the Amended

Standing Order of Reference, No. M 10-468, 12 Misc. 00032 (S.D.N.Y. Jan. 31, 2012).


                                            39

                                         A2659
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 316
                                                                 MainofDocument
                                                                        569
                                Pg 40 of 100



Both sides consented to this Court’s authority to enter a final judgment on any core

claims but the Defendants did not similarly consent with regard to any non-core

claims.20 (JPTO at pp. 5-6.)


        The breach of fiduciary duty claim is non-core; it is related to the TransCare

bankruptcy case but did not arise under the Bankruptcy Code or in this case. The claim

arose immediately prior to the filing of the chapter 7 petitions, is asserted under state

law and seeks money damages to augment the Estate. See Iannacchino v. Ruzza (In re

Iannacchino), 15-cv-09408 (NSR), 2018 WL 1009279, at *3 (S.D.N.Y. Feb. 20, 2018);

Wechsler v. Squadron, Ellenoff, Plesent, & Sheinfeld LLP, 201 B.R. 635, 639 (S.D.N.Y.

1996); see Pension Fin. Servs., Inc. v. O’Connell (In re Arbco Capital Mgmt.), 479 B.R.

254, 266 (S.D.N.Y. 2012) (concluding that claims for breach of fiduciary duty and

negligence “involve non-core proceedings and are indisputably private rights”). In

addition, Tilton did not file a proof of claim. Accordingly, the Court proposes findings

and conclusions and does not make findings and conclusions with respect to the breach

of fiduciary duty claim against Tilton. See 28 U.S.C. § 157(c)(1). The remaining claims

are core and the Court makes findings and conclusions with respect to those claims.




20       The Trustee contended in the JPTO that the Defendants waived any objections to the Court’s
authority to enter a final order on all claims, based apparently on their failure to comply with Federal
Bankruptcy Rule 7012(b)’s requirement to state whether the answering defendant consents to the entry of
final orders by the bankruptcy court. (See JPTO at pp. 5-6.) The Defendants’ original answer omitted the
required allegation but their Amended Answer (p. 23) stated that “[t]o the extent the Trustee’s claims are
non-core, Defendants do not consent to the entry of final orders or judgment by the Bankruptcy Court
with respect to such non-core claim or claims.” (ECF Doc. # 84.) The Trustee did not repeat or brief his
waiver argument in his post-trial submissions, and I deem it abandoned. In any case, the Defendants’
Amended Answer preserved the Defendants’ position.



                                                   40

                                                 A2660
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 317
                                                                 MainofDocument
                                                                        569
                                Pg 41 of 100



B.     Count 1: Breach of Fiduciary Duty Against Tilton

       Count 1 alleges that Tilton breached her fiduciary duties of loyalty and good faith

(but not her duty of care). The Trustee’s breach of fiduciary duty claim consists of two

components: (1) the failure to maximize the value of TransCare beginning in December

2015 when Tilton decided to sell the company and (2) the formulation and execution of

the Tilton Plan that culminated in the strict foreclosure by PPAS on most of TransCare’s

personal property and the sale of TransCare’s more profitable assets and attendant

operations to Transcendence. The Debtors were incorporated under Delaware law and

claims for breach of fiduciary duty are governed by Delaware law under the internal

affairs doctrine. Hausman v. Buckley, 299 F.2d 696, 703 (2d Cir.), cert. denied, 369

U.S. 885 (1962); Official Comm. of Unsecured Creditors of Hydrogen, L.L.C. v. Blomen

(In re Hydrogen, L.L.C.), 431 B.R. 337, 346–47 (Bankr. S.D.N.Y. 2010).


       Tilton, as the sole director of TransCare, owed fiduciary duties of loyalty as well

as the duty of care to TransCare and its shareholders. N. Am. Catholic Educ.

Programming Found., Inc. v. Gheewalla, 930 A.2d 92, 99 (Del. 2007); Guth v. Loft, 5

A.2d 503, 510 (Del. 1939). The duty of loyalty is violated where a “fiduciary

intentionally acts with a purpose other than that of advancing the best interests of the

corporation.” Brehm v. Eisner (In re Walt Disney Co. Derivative Litig.), 906 A.2d 27,

67 (Del. 2006) (“Walt Disney II”) (quoting In re Walt Disney Co. Derivative Litig., 907

A.2d 693, 755 (Del. Ch. 2005)); accord In re Orchard Enters., Inc. Stockholder Litig.,

88 A.3d 1, 33 (Del. Ch. 2014). This includes circumstances where there is “a financial or

other cognizable fiduciary conflict of interest,” or “where the fiduciary fails to act in good

faith.” Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006). The requirement to act in good


                                             41

                                           A2661
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 318
                                                                 MainofDocument
                                                                        569
                                Pg 42 of 100



faith is “a subsidiary element, i.e., a condition, of the fundamental duty of loyalty.” In re

Orchard Enters., 88 A.3d at 32–33 (quoting Stone v. Ritter, 911 A.2d at 370). An officer

or director “cannot act loyally towards the corporation unless she acts in the good faith

belief that her actions are in the corporation’s best interest.” Stone v. Ritter, 911 A.2d at

370 (quoting Guttman v. Huang, 823 A.2d 492, 506 n. 34 (Del. Ch. 2003)).


       Although the business judgment rule protects directors through the presumption

that “the directors of a corporation acted on an informed basis, in good faith and in the

honest belief that the action taken was in the best interests of the company,” Aronson v.

Lewis, 473 A.2d 805, 812 (Del. 1984), overruled in part on other grounds by Brehm v.

Eisner, 746 A.2d 244, 253-54 (Del. 2000), a director who “stands on both sides of a

transaction . . . has the burden of establishing its entire fairness, sufficient to pass the

test of careful scrutiny by the courts.” Weinberger v. UOP, Inc., 457 A.2d 701, 710 (Del.

1983); accord Pereira v. Cogan, 267 B.R. 500, 508 (S.D.N.Y. 2001) (“When a

controlling shareholder or other insider engages in a self-dealing transaction that is not

approved by an independent board (acting in accordance with certain standards), the

transaction is unlawful unless the proponent thereof carries his burden of justifying it

under the Delaware ‘entire fairness’ doctrine.”); Kahn v. Lynch Commc’n Sys., Inc., 638

A.2d 1110, 1117 (Del. 1994). Here, the parties agree that entire fairness is the proper

standard of review for the strict foreclosure and sale transaction (i.e., the execution of

the Tilton Plan) on February 24, 2016, and Tilton bears the burden of proving entire

fairness. (Plaintiff’s Proposed Findings of Fact and Conclusions of Law, dated Sept. 18,

2019 (“PPFC”) at ¶¶ 274-75 (ECF Doc. # 134); DPFC at ¶ 358.) They disagree, however,

on whether entire fairness standard applies to the claim that Tilton failed to maximize


                                              42

                                            A2662
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 319
                                                                 MainofDocument
                                                                        569
                                Pg 43 of 100



the value of TransCare once she decided to sell the entire company and before she

switched to the Tilton Plan.


       I conclude that the entire fairness standard does not apply to the period before

Tilton pursued the Tilton Plan. As a result, the Trustee failed to overcome the business

judgment rule and carry his burden of proving that Tilton failed to maximize the value

of the entire TransCare. In mid-December 2015, Tilton determined that TransCare

should be sold but also determined that it was not primed for a sale given its financial

condition. She retained Carl Marks as TransCare’s financial advisor and CFO and

considered Carl Marks’s conclusions and recommendations. By February 5, after having

explored and evaluated a potential sale process, Tilton determined based on Carl

Marks’s work that a sale of the entire TransCare was not feasible, due in large part to the

rapidly deteriorating condition of the company and the need for an immediate infusion

of a substantial amount of cash that was not readily available. Although Wells Fargo

had indicated a willingness to fund a wind down of the entire company, it conditioned

its willingness on Tilton’s partial funding on a subordinated basis. She was under no

obligation to fund TransCare personally. The Trustee offered no evidence that her

decision was tainted by any conflict or self-interest or that her actions or decisions were

dictated by the goal to acquire the entire company or any part of it for her own benefit.

Rather, she made a good faith determination that the company as a whole was not

saleable.


       The Trustee argues, quoting Revlon, Inc. v. MacAndrews & Forbes Holdings,

Inc., 506 A.2d 173 (Del. 1986), that once Tilton decided no later than December 15,

2015, that TransCare would have to be put up for sale, “[t]he duty of the board had thus

                                            43

                                          A2663
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 320
                                                                 MainofDocument
                                                                        569
                                Pg 44 of 100



changed from the preservation of [the company] as a corporate entity to the

maximization of the company’s value at a sale for the stockholders’ benefit. . . . The

directors’ role changed from defenders of the corporate bastion to auctioneers charged

with getting the best price for the stockholders at a sale of the company.” Id. at 182. In

Revlon, a complex case involving a hostile takeover, the Revlon board had adopted anti-

takeover measures that benefitted noteholders at the expense of the company’s

shareholders. The Delaware Supreme Court noted, at one point in the decision, that the

directors had breached their duty of loyalty because the benefit of the anti-takeover

measures inured principally to the directors by avoiding their personal liability to a

group of noteholders. “[W]hen a board ends an intense bidding contest on an

insubstantial basis, and where a significant by-product of that action is to protect the

directors against a perceived threat of personal liability for consequences stemming

from the adoption of previous defensive measures, the action cannot withstand the

enhanced scrutiny which Unocal requires of director conduct.” Id. at 184 (citing Unocal

Corp. v. Mesa Petroleum Co., 493 A.2d 946, 954-55 (Del. 1985)). In the end, however,

the Supreme Court concluded that the Board’s actions violated the duty of care:

       [I]n granting an asset option lock-up to Forstmann, we must conclude that
       under all the circumstances the directors allowed considerations other
       than the maximization of shareholder profit to affect their judgment, and
       followed a course that ended the auction for Revlon, absent court
       intervention, to the ultimate detriment of its shareholders. No such
       defensive measure can be sustained when it represents a breach of the
       directors’ fundamental duty of care.

Id. at 185.


       Revlon is distinguishable. At most, Tilton arguably mismanaged the initial

process of maximizing TransCare’s assets by failing to retain a financial advisor in


                                            44

                                          A2664
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 321
                                                                 MainofDocument
                                                                        569
                                Pg 45 of 100



December and instead, concluding that it was premature to do so or engage in any sale

efforts until TransCare was stabilized. But this was, at worst, a violation of her duty of

care, a claim that the Trustee has not asserted. As noted, the Trustee offered no proof

that her efforts to maximize the value of the entire company were tainted by conflict or

self-interest.


       Accordingly, I turn to consideration of the Tilton Plan and whether Tilton has

demonstrated its entire fairness. The Tilton Plan involved splitting TransCare into

OldCo and NewCo. First, OldCo would be wound down in one of two ways: (i) outside of

bankruptcy over ninety days followed by chapter 7 or (ii) through a chapter 11. Second,

PPAS would foreclose on the Subject Collateral and sell it to NewCo which would

continue to operate as a going concern. The foreclosure and sale to NewCo was the

problem.


       1. Entire Fairness Review

       “The ‘entire fairness’ standard is Delaware’s most onerous standard and requires

that the defendant prove that the transaction was the product of both fair dealing and

fair price.” Burtch v. Opus, LLC (In re Opus E., LLC), 528 B.R. 30, 66 (Bankr. D. Del.

2015), aff’d, No. 15-346-RGA, 2016 WL 1298965 (D. Del. Mar. 31, 2016), aff’d, 698 F.

App’x 711 (3d Cir. 2017). “Not even an honest belief that the transaction was entirely

fair will be sufficient to establish entire fairness. Rather, the transaction itself must be

objectively fair, independent of the board’s beliefs.” Reis v. Hazelett Strip-Casting

Corp., 28 A.3d 442, 459 (Del. Ch. 2011) (quoting Gesoff v. IIC Indus., Inc., 902 A.2d

1130, 1145 (Del. Ch. 2006)). While fair dealing and fair price are both elements of entire

fairness, courts look at the entirety of the transaction in determining fairness. See

                                             45

                                           A2665
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 322
                                                                 MainofDocument
                                                                        569
                                Pg 46 of 100



Weinberger, 457 A.2d at 711; William Penn P’ship v. Saliba, 13 A.3d 749, 757 (Del. 2011)

(“While fair dealing and fair price are distinct concepts, the burden to establish them is

not bifurcated. Rather, this Court must evaluate a transaction as a whole to determine if

the interested party has met his burden of establishing entire fairness.”).


              a.     Fair Dealing

       Fair dealing “embraces questions of when the transaction was timed, how it was

initiated, structured, negotiated, disclosed to the directors, and how the approvals of the

directors and the stockholders were obtained.” Weinberger, 457 A.2d at 711. Courts

routinely analyze the relevant factors enumerated in Weinberger in assessing whether a

majority shareholder or other insider met her burden of proving that a transaction was

the product of fair dealing. See Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1172-

77 (Del. 1995) (applying the Weinberger factors in assessing the fair dealing element of

entire fairness); Bomarko, Inc. v. Int’l Telecharge, Inc., 794 A.2d 1161, 1181 (Del. Ch.

1999), as revised (Nov. 16, 1999) (“Bomarko I”) (“My analysis of the factors articulated

in Weinberger also supports a finding of unfair dealing.”), aff’d, 766 A.2d 437 (Del.

2000).


       The cornerstone of fair dealing is a process implemented by the board that

reflects arm’s length bargaining and provides protections for the interests of all

shareholders. See FrontFour Capital Grp. LLC v. Taube, C.A. No. 2019-0100-KSJM,

2019 WL 1313408, at *26 (Del Ch. Mar. 11, 2019), as revised (Mar. 22, 2019) (holding

that the defendants failed to prove fair dealing where “the timing, structure, initiation,

and negotiation of the Proposed Transactions were conceived for the purpose of—and

did—advance the [defendants’] interest at the expense of Medley Capital’s other

                                            46

                                          A2666
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 323
                                                                 MainofDocument
                                                                        569
                                Pg 47 of 100



stockholders.”); Reis v. Hazelett Strip-Casting Corp., 28 A.3d at 464 (“There was no

dealing in this case that could be called ‘fair.’ Procedural protections were not

implemented, and no one bargained for the minority.”); Strassburger v. Earley, 752

A.2d 557, 576–77 (Del. Ch. 2000), as revised (Jan. 27, 2000) (“[T]here was no fair

dealing, because there was no advocate committed to protect the minority’s interests,

and because the players were either indifferent, or had objectives adverse, to those

interests.”). Such procedures generally include an independent special committee

formed to assess and negotiate the transaction; however, where there is no independent

committee, fairness “‘can be equated to conduct by a theoretical, wholly independent,

board of directors.’” Pereira v. Cogan, 267 B.R. at 509 (quoting Weinberger, 457 A.2d

at 709-10 n. 7). However, “‘such frail support as the defendants’ own evaluation of their

innocence of wrongdoing and on the fairness of [the transaction]’” is insufficient to

prove fair dealing. Id. (quoting Merritt v. Colonial Foods, Inc., 505 A.2d 757, 765 (Del.

Ch. 1986)).


        Admittedly, TransCare was rapidly declining and time was running out.

Nevertheless, while the viability of the corporation may properly factor into a board’s

decision to sell substantially all of a corporation’s assets, the directors must still follow a

fair process in doing so. See Pereira v. Cogan, 267 B.R. at 511 (“Self-dealing

transactions are improper regardless of whether or not the corporation is solvent.”).21

Whether a board explored alternatives to the challenged transaction, such as reaching


21       The Defendants rely on In re Trados Inc. S’holder Litig., 73 A.3d 17 (Del. Ch. 2013) for the
proposition that the Court should look beyond the procedural deficiencies in the process here because
TransCare faced liquidation; however, the court in that case found that the defendants had failed to
establish fair dealing where “there was no contemporaneous evidence suggesting that the directors set out
to deal with the common stockholders in a procedurally fair manner.” Id. at 56.


                                                   47

                                                A2667
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 324
                                                                 MainofDocument
                                                                        569
                                Pg 48 of 100



out to potential buyers, is relevant evidence of fair dealing. See Gesoff v. IIC Indus., 902

A.2d at 1148–49 (noting the defendants may have been able to prove fair dealing if they

had sought “alternative, third-party buyers for the company, for example . . . .”); In re

Cysive, Inc. S’holders Litig., 836 A.2d 531, 553 (Del. Ch. 2003) (holding that the

defendants met their burden of proving fair dealing where, among other things, “the

decision to enter into the Snowbird Agreement was preceded by an active and aggressive

search for a third-party buyer.”). Fiduciaries are liable when they tilt the playing field

such that the only possible solution is a self-dealing transaction. See Basho Techs.

Holdco B, LLC v. Georgetown Basho Inv’rs, LLC, No. CV 11802-VCL, 2018 WL

3326693, at *29 (Del. Ch. July 6, 2018) (fiduciary maneuvered the company into “the

position of being the sole life line of the Company for money” by blocking alternative

transactions), aff’d sub nom., Davenport v. Basho Techs. Holdco B, LLC, 221 A.3d 100

(Del. 2019); In re Rural Metro Corp. Stockholders Litig., 88 A.3d 54, 101 (Del. Ch.)

(“RBC’s self-interested manipulations caused the [sale] process to unfold differently

than it otherwise would have.”), appeal dismissed, 105 A.3d 990 (Del. 2014); In re Del

Monte Foods Co. S’holders Litig., 25 A.3d 813, 833 (Del. Ch. 2011) (“But for Barclays’

manipulations, the [sale] process would have played out differently.”); Bomarko I, 794

A.2d at 1184-85 (director’s interference with company’s attempts to obtain outside

funding was not fair dealing).


       There was nothing fair about the process through which Tilton effectuated the

part of the Tilton Plan that involved the strict foreclosure and the sale to Transcendence.

Acting through her affiliates, she foreclosed on the Subject Collateral, consented to the

strict foreclosure, sold the foreclosed assets to herself and fixed the sale price. Tilton


                                             48

                                           A2668
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 325
                                                                 MainofDocument
                                                                        569
                                Pg 49 of 100



stood on every side of the transaction and controlled every aspect of the transaction with

neither negotiation nor oversight nor approval by an unconflicted person. Tilton did not

retain a financial advisor to seek out possible third-party interest in purchasing the

assets or investing in TransCare. She did not consider the possibility of placing the

NewCo predecessor entities into a chapter 11, or negotiating with Wells Fargo for

debtor-in-possession financing for the viable NewCo as opposed to the liquidating

OldCo, nor did she entertain the thought of selling the NewCo assets to a third party free

and clear of liens claims and interests, with or without Wells Fargo’s and PPAS’s

consent, pursuant to Bankruptcy Code § 363, a common practice. Moreover, she did not

even pick up the phone and call any of the ambulance or other companies that had been

expressing interest in acquiring TransCare since the previous July.


       Instead, she made the determination that no one other than herself would lend to

NewCo or buy its assets even though she viewed NewCo as such a good business venture

that she was willing to loan up to $10 million of her own money. (JX 80 at 92228; Tr.

8/13 A.M. 38:5–39:13, 44:5-10.) Tilton’s willingness to acquire the assets and invest

$10 million of her own money through Ark Angels III is the best evidence that

Transcendence had substantial value. Gentile v. Rossette, C.A. No. 20213–VCN, 2010

WL 2171613, at *10 (Del. Ch. May 28, 2010) (defendant’s “persistent willingness—even

though admittedly marked at times by grave doubts—to pour his ultimately limited

resources into the Company” was the most persuasive evidence of the company’s value,

notwithstanding his trial testimony that “the Company was worthless and on a path to

oblivion.”); see also In re Appraisal of Dole Food Co., Inc., 114 A.3d 541, 557-58 (Del.

Ch. 2014) (“[S]elf-interest concentrates the mind, and people who must back their


                                            49

                                          A2669
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 326
                                                                 MainofDocument
                                                                        569
                                Pg 50 of 100



beliefs with their purses are more likely to assess the value of the judgment accurately

than are people who simply seek to make an argument.”) (quoting In re Cent. Ice Cream

Co., 836 F.2d 1068, 1072 n. 3 (7th Cir. 1987)). In the end, she owned the same

approximate amount of equity in Transcendence that she did in TransCare22

unencumbered, however, by PPAS’s foreclosed lien and TransCare’s unsecured debt.23


                b.      Fair Price

        Fair price “relates to the economic and financial considerations of the proposed

merger, including all relevant factors: assets, market value, earnings, future prospects,

and any other elements that affect the intrinsic or inherent value of a company’s stock.”

Weinberger, 457 A.2d at 711. The fair price analysis “is not itself a remedial calculation”

but a determination of whether the price “fell within a range of fairness.” Reis v.

Hazelett Strip-Casting Corp., 28 A.3d at 465; see also Basho, 2018 WL 3326693 at *36

(“For purposes of determining fairness, as opposed to crafting a remedy, the court’s task

is not to pick a single number, but to determine whether the transaction price falls

within a range of fairness.”) (internal citation and quotation marks omitted). In

determining whether a price was fair, courts consider “whether the transaction was one

‘that a reasonable seller, under all of the circumstances, would regard as within a range

of fair value; one that such a seller could reasonably accept.’” In re Dole Food Co., Inc.

Stockholder Litig., No. CV 8703-VCL, 2015 WL 5052214, at *33 (Del. Ch. Aug. 27, 2015)


22      Ark II was to own 54.7% of Transcendence Transit with the balance of the equity allocated to the
Term Loan Lenders. In fact, no shares were ever issued to anyone. (Tr. 7/23 P.M. 23:17–24:16.) Nor is
there any evidence that Transcendence paid $10 million for the Subject Collateral or that the supposed
proceeds of the sale to Transcendence were distributed to the Term Loan Lenders.

23       It is far from clear whether the foreclosure cut off Wells Fargo’s subordinate lien in the
personalty. However, Wells Fargo satisfied its claim through a combination of the post-petition collection
of the accounts receivable and the proceeds of the sale of the CONs by the Trustee. (See Tr. 7/24 159:11-
24.)

                                                   50

                                                 A2670
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 327
                                                                 MainofDocument
                                                                        569
                                Pg 51 of 100



(quoting Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1134, 1143 (Del. Ch. 1994), aff’d,

663 A.2d 1156 (Del. 1995)).


       “Merely showing that the sale price was in the range of fairness, however, does

not necessarily satisfy the entire fairness burden when fiduciaries stand on both sides of

a transaction and manipulate the sales process.” William Penn, 13 A.3d at 758 (internal

citation omitted). Where the fair dealing element of entire fairness reveals a process

infected by the actions of directors, the defendant may be unable to show that any price

was entirely fair. See id. (“The [defendants’] self interest in the transaction and their

domination of the sales process tainted the entire transaction.”); Kahn v. Tremont

Corp., 694 A.2d 422, 432 (Del. 1997) (“But here, the process is so intertwined with price

that under Weinberger’s unitary standard a finding that the price negotiated by the

Special Committee might have been fair does not save the result.”); Reis v. Hazelett

Strip-Casting Corp., 28 A.3d at 467 (“A strong record of fair dealing can influence the

fair price inquiry, reinforcing the unitary nature of the entire fairness test. The converse

is equally true: process can infect price.”). In such a situation, the defendant fails to

meet its burden of proving a price was fair without the need for assessing whether that

price fell within a hypothetical range of fairness. See Gesoff v. IIC Indus., 902 A.2d at

1154 (defendants failed to show that the tender offer price of $10.50 per share was fair in

light of the dishonest process); Bomarko I, 794 A.2d at 1183 (defendants failed to carry

their burden of proving $0.30 per share was a fair price where “the unfairness of the

process also infects the fairness of the price.”).


       Given the tainted process and the complete absence of an independent analysis,

review or approval, Tilton did not carry her burden of showing that the price was fair.

                                              51

                                            A2671
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 328
                                                                 MainofDocument
                                                                        569
                                Pg 52 of 100



In addition, her attempts to justify the $10 million foreclosure credit showed that it was

not. At trial, she testified that in deriving the $10 million credit she began with

TransCare’s “December [‘15] closing balance sheet.” (Tr. 8/13 P.M. 104:23–105:12; see

PX 286 at 105523.) She had originally contemplated that NewCo would operate five

divisions in addition to the MTA Contract: (Hudson Valley, Westchester, Pennsylvania,

Maryland, and Bronx 911/Montefiore 911), and the combined balance sheet consisted of

a December 2015 closing balance sheet and going-forward projections for these five

divisions. (PX 286 at 105524; Tr. 8/13 P.M. 104:23–105:5.) Tilton’s calculation of book

value of the assets of these five divisions included the accounts receivable which, at the

time, she assumed she would purchase from Wells Fargo and contribute to

Transcendence. (PX 286 at 105524; Tr. 8/13 P.M. 107:19–108:3.) The sum of these

asset values totaled $9,996,000.60, which Tilton rounded up to $10 million. (PX 286 at

105524; Tr. 8/13 P.M. 106:3–7.) Tilton did not ultimately purchase the receivables from

Wells Fargo. (Tr. 8/13 P.M. 108:4–9.) By removing the receivables from the equation,

her calculation would have been reduced from $10 million to approximately $1.7

million. (Tr. 8/13 P.M. 108:11–16.)


       On February 22, 2016, Vikram Agrawal, a credit officer with Patriarch Partners

(Tr. 8/13 P.M. 121:8–10), emailed Tilton an updated version of the NewCo model (the

“February 22 NewCo Model”). (DX 166.) The February 22 NewCo Model consisted of

the paratransit business and three divisions (Hudson Valley, Paratransit and

Pennsylvania) rather than the five in the earlier model. (Tr. 8/13 P.M. 122:19–21.) The

combined balance sheet for the three divisions, (DX 166 at 110489), using the same

assets as the previous model, totaled $6.244 million and included $5.2 million in


                                             52

                                           A2672
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 329
                                                                 MainofDocument
                                                                        569
                                Pg 53 of 100



receivables that were never transferred to NewCo. If the receivables were excluded, the

book value of the Subject Collateral, at least according to Tilton, would have been less

than $1 million. (Tr. 8/13 P.M. at 124:12–15.)


       There were patent errors in the calculation of the $10 million credit. First, the

Subject Collateral on which PPAS foreclosed and sold to Transcendence was not limited

to the three TransCare divisions that Transcendence would operate. With some

exceptions, notably the Accounts and the CONS, the Subject Collateral included all of

the personal property owned by all fourteen Debtors. (See JX 96.) Using the book value

for just the three Debtors destined for Transcendence undervalued the Subject

Collateral. The 13-week wind down plan valued OldCo’s plant, property and equipment

(“PPE”) at approximately $3.6 million, and this did not account for the wind down value

of the PPE owned by Maryland, Westchester and Bronx 911/Montefiore 911. At the time

of the wind down projections, these operations were slated for assumption by NewCo,

not OldCo. In addition, Tilton did not ascribe any value to the CONs owned by TC

Hudson Valley or TC Ambulance Corp. Although PPAS did not foreclose on the CONs, it

foreclosed on the stock of these two entities and transferred the stock to Transcendence.

The CONs they owned allowed them to operate their ambulances and increased the

value of their stock. The Trustee sold the two CONs for the aggregate sum of $3.2

million at a liquidation sale after they filed for bankruptcy. Thus, Tilton’s valuation of

the Subject Collateral ignored almost $7 million of book value.


       Second, the use of book value to value the assets of the three divisions that

Transcendence planned to operate undervalued those assets. “[B]ook values are not

ordinarily an accurate reflection of the market value of an asset.” Lawson v. Ford

                                             53

                                          A2673
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 330
                                                                 MainofDocument
                                                                        569
                                Pg 54 of 100



Motor Co. (In re Roblin Indus., Inc.), 78 F.3d 30, 36 (2d Cir. 1996); accord In re

Breitburn Energy Partners LP, 582 B.R. 321, 344 (Bankr. S.D.N.Y. 2018). “Book value

can be an appropriate valuation method for a business that derives significant value

from its physical assets,” but “tends to undervalue a business as a going concern because

it does not fully account for intangible value attributable to the operations.” Reis v.

Hazelett Strip-Casting Corp., 28 A.3d at 476. Book value may have been an appropriate

method of valuing the Subject Collateral owned by the Initial Debtors that were

liquidating, but the strict foreclosure contemplated the continuation of the three

TransCare divisions as a going concern operating through Transcendence.


       Third, Tilton did not attribute any value to the MTA Contract, although it was to

be the crown jewel of Transcendence. Greenberg had attributed $25 million in annual

revenues to the MTA Contract. Tilton contends that the $22 million she attributed to

the value of Transcendence reflected the value of the MTA Contract, (DPFC at ¶ 393 n.

22), but this explanation does not withstand scrutiny. The $22 million figure was an

arbitrary amount based on (1) the $10 million of value attributed to the Subject

Collateral, (2) the loan up to $10 million Tilton was willing make through Ark Angels III

and (3) the approximate $2 million representing prepaid insurance and the cost of two

ambulances funded by PPAS and/or Ark II. (DPFC at ¶¶ 209-12; PX 209.)


       Accordingly, the Court finds that Tilton failed to sustain her burden of proving

the entire fairness in connection with the formulation and execution of the part of the

Tilton Plan involving the strict foreclosure and sale to Transcendence and breached her

fiduciary duties of loyalty and good faith owed to TransCare.




                                             54

                                          A2674
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 331
                                                                 MainofDocument
                                                                        569
                                Pg 55 of 100



       2. Damages

       “Delaware law dictates that the scope of recovery for a breach of the duty of

loyalty is not to be determined narrowly . . . . The strict imposition of penalties under

Delaware law are designed to discourage disloyalty.” Thorpe by Castleman v. CERBCO,

Inc., 676 A.2d 436, 445 (Del. 1996). In the appraisal context, the damages remedy

would equal the fair value as determined by the Court; however, “[u]nder the entire

fairness test, the fair price measure would operate as an aspect of the standard review; it

would not inherently require a damages award in that amount.” In re Orchard Enters.,

88 A.3d at 43; see Reis v. Hazelett Strip-Casting Corp., 28 A.3d at 468 (noting that

courts collapse the fair price and damages calculation in the context of an appraisal

action but not in an entire fairness review); Cede & Co. v. Technicolor, Inc., 634 A.2d

345, 371 (Del. 1993), as revised (Nov. 1, 1993) (“[W]e emphasize that the measure of any

recoverable loss by [the plaintiff] under an entire fairness standard of review is not

necessarily limited to the difference between the price offered and the ‘true’ value as

determined under appraisal proceedings.”), modified in part on other grounds, 636

A.2d 956 (Del. 1994).


       Instead, the Court has broad power to fashion “equitable and monetary relief

under the entire fairness standard as may be appropriate, including rescissory

damages.” Int’l Telecharge, Inc. v. Bomarko, Inc., 766 A.2d 437, 440 (Del. 2000)

(“Bomarko II”) (affirming a grant of rescissory damages based on the estimated value of

the plaintiffs’ shares at the time of the challenged merger if the defendant had not

breached his fiduciary duties). A court “has greater discretion when fashioning an

award of damages in an action for a breach of the duty of loyalty than it would when


                                            55

                                          A2675
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 332
                                                                 MainofDocument
                                                                        569
                                Pg 56 of 100



assessing fair value in an appraisal action.” Bomarko II, 766 A.2d at 441. That is so

because “[t]he strict imposition of penalties under Delaware law are designed to

discourage disloyalty,” Boyer v. Wilmington Materials, Inc., 754 A.2d 881, 906 (Del.

Ch. 1999), and the award of damages is not merely compensatory but “should eliminate

the possibility of profit flowing to defendants from the breach of the fiduciary

relationship.” Bomarko II, 766 A.2d at 441. “An action for breach of fiduciary duty is a

prophylactic rule intended to remove all incentive to breach—not simply to compensate

for damages in the event of a breach.” LNC Invs., Inc. v. First Fid. Bank, N.A. N.J., 173

F.3d 454, 465 (2d Cir. 1999) (quoting ABKCO Music, Inc. v. Harrisongs Music, Ltd.,

722 F.2d 988, 955-96 (2d Cir. 1983)).


       Where fiduciaries acquire property through self-dealing, and “through a

combination of the taking and their subsequent use of the property, destroy[] its value

entirely[,]” they are liable for the value the property would have had absent the breach

of loyalty, not just its value immediately before the breach:

       The award differs from the usual concept of rescissory damages.
       Traditionally in Delaware, rescissory damages could come into play when
       a defendant fiduciary wrongfully took control of property, and the value of
       the property went up during the period of the fiduciary’s control. In that
       setting, the law does not limit the plaintiff beneficiary to the value of the
       property at the time of the taking, plus an award of interest. The plaintiff
       beneficiary is entitled to recover the property itself or a measure of its full
       value. In this case, the plaintiffs have invoked the reciprocal of these
       principles. The defendant fiduciaries wrongfully took control of the
       property and, through a combination of the taking and their subsequent
       use of the property, destroyed its value entirely. In both settings, the same
       overarching principle governs: The disloyal fiduciary who wrongfully takes
       property from the beneficiary is liable for changes in value while the
       wrongfully taken property is under the disloyal fiduciary’s control.

Basho, 2018 WL 3326693, at *50.




                                             56

                                           A2676
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 333
                                                                 MainofDocument
                                                                        569
                                Pg 57 of 100



      The plaintiff alleging a breach of fiduciary duty bears the burden of proving its

damages by a preponderance of the evidence. See Official Comm. of Unsecured

Creditors of HH Liquidation, LLC v. Comvest Grp. Holdings, LLC (In re HH

Liquidation, LLC), 590 B.R. 211, 273 (Bankr. D. Del. 2018) (citing Beard Research, Inc.

v. Kates, 8 A.3d 573, 613 (Del. Ch. 2010)). In determining the amount of damages for a

breach of fiduciary duty, “responsible estimates that lack mathematical certainty are

permissible so long as the court has a basis to make a responsible estimate of damages”

and any “uncertainties in awarding damages are generally resolved against the

wrongdoer.” Basho, 2018 WL 3326693, at *50 (internal citation and quotation marks

omitted); Beard Research, 8 A.3d at 613. However, proof of such damages must be

based on more than “mere speculation or conjecture.” In re HH Liquidation, LLC, 590

B.R. at 273. Within these boundaries, the Court may take “a more liberal approach . . .

[that includes] proof of value by any techniques or methods which are generally

considered acceptable in the financial community and otherwise admissible in court.”

Weinberger, 457 A.2d at 713. Delaware law affords great weight to contemporaneous

management projections in determining value, when available. See, e.g., Del. Open MRI

Radiology Assocs. v. Kessler, 898 A.2d 290, 332 n. 108 (Del. Ch. 2006) (“Delaware law

clearly prefers valuations based on contemporaneously prepared management

projections because management ordinarily has the best first-hand knowledge of a

company’s operations.”) (quoting Doft & Co. v. Travelocity.com Inc., No. Civ. A. 19734,

2004 WL 1152338, at *5 (Del. Ch. May 20, 2004)); Cede & Co. v. JRC Acquisition Corp.,

No. CIV. A. 18648-NC, 2004 WL 286963, at *2 (Del. Ch. Feb. 10, 2004) (“Expert




                                           57

                                         A2677
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 334
                                                                 MainofDocument
                                                                        569
                                Pg 58 of 100



valuations that disregard contemporaneous management projections are sometimes

completely discounted.”).24


                 a.       NewCo/Transcendence

        Greenberg’s projections provide the best evidence of the value that TransCare

could have realized through an arms-length sale of NewCo. At the time he issued them,

he, along with Pelissier, were essentially functioning as TransCare’s senior management

reporting directly to Tilton. On February 10, 2016, at inception of the Tilton Plan,

Greenberg sent the insurance brokers financial information seeking coverage for

Transcendence. (PX 196.) At that time, the plan provided for Transcendence to operate

five TransCare divisions. Greenberg projected operating revenue in 2016 of

$48,404,000 and EBITDA in the amount of $3,761,000. (PX 196 at 27760.) Tilton was




24        The Defendants cited In re PetSmart, Inc., C.A. No. 10782–VCS, 2017 WL 2303599 (Del. Ch. May
26, 2017) for the contrary proposition that the Court should not credit management projections prepared
outside of the ordinary course of business. (DPFC ¶ 411.) PetSmart, an appraisal case, concerned the
application of a discounted cash flow analysis. The Court rejected five-year cash flow projections for four
independent reasons: “(1) PetSmart management did not have a history of creating and, therefore, had
virtually no experience with, long-term projections; (2) even management’s short term projections
frequently missed the mark; (3) the Management Projections were not created in the ordinary course of
business but rather for use in the auction process; and (4) management engaged in the process of creating
all of the auction-related projections in the midst of intense pressure from the Board to be aggressive,
with the expectation that the projections would be discounted by potential bidders.” Id. at *33. Three
witnesses testified that the auction-projections “were designed to be aggressive because the Board [] [was]
convinced that potential bidders would discount whatever projections were put in front of them.” Id. at
*34.
        Here, the evidence showed that Greenberg, an experienced financial analyst, prepared numerous
projections as did Carl Marks, a financial consulting firm. Moreover, PPAS was involved with TransCare
since 2003, and there was no evidence that any prior TransCare projections “frequently missed the mark.”
Next, the most relevant projections on or about February 24 were sent to an insurance broker to obtain
coverage for Transcendence and the procurement of insurance was part of any ambulance company’s
ordinary course of business. Unlike PetSmart, the projections were not part of an auction process; Tilton
had foreclosed the possibility of an auction. Finally, this is not an appraisal case; it is a breach of fiduciary
duty case and the absence of any “better” financial information is ultimately attributable to Tilton, who
exercised absolute control over TransCare.


                                                      58

                                                    A2678
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 335
                                                                 MainofDocument
                                                                        569
                                Pg 59 of 100



even more optimistic. Two days later, she wrote to Bobby Siegel, an insurance broker

from whom she was seeking assistance to procure insurance for Transcendence:

      The models show that this business in 2016 would be approximately
      $67mm with $4mm of EBITDA and would grow with the additional transit
      business under the contract to $79mm and $7mm of EBITDA in 2017. It
      is because this new business makes sense that I would be providing all the
      new working capital for this business myself, personally.

(JX 80.)


      On February 24, 2016, Greenberg sent another set of financial projections to

Todd Trent, an insurance broker. (PX 228.) By then, Transcendence was down to three

TransCare operating divisions. Greenberg projected operating revenue for

approximately ten months in 2016 (late February-December) in the amount of

$37,188,400 and EBITDA of $3,204,500 but Tilton testified that a full year projection

would result in $4 million of EBITDA.


      The Trustee’s damages expert, Jonathan Arnold, developed an appropriate

multiple of EBITDA to apply to Transcendence’s projections to determine the projected

value of the Transcendence business, and hence, TransCare’s damages resulting from

the stripping of that business through an unfair, tainted process. In December, Tilton

had asked Greenberg to identify comparable companies or transactions that could be

used to determine TransCare’s sale value. As discussed earlier, he identified six

comparable transactions that occurred within the same sector as TransCare or related

sectors but only two had sufficient public information to calculate EBITDA multiples.

AMR (Envision) purchased Rural/Metro Corp. at a 10.7x multiple and KKR purchased

Air Medical at a 10.0x multiple. (JX 55.)




                                             59

                                            A2679
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 336
                                                                 MainofDocument
                                                                        569
                                Pg 60 of 100



      Greenberg also identified three “market comps” that “relate to public companies

and where they’re currently trading in terms of their valuation.” (JX 55; Tr. 7/22 A.M.

48:3-5.) Based on Greenberg’s analysis, Envision, traded at an 11.3x multiple, Air

Methods at an 8.2x multiple and PHI at a 3.5x multiple, but Greenberg reported to

Tilton that PHI was an outlier because it was engaged in other business lines that were

only tangentially related to TransCare’s business. (JX 55 at 41414; Tr. 7/22 A.M. 51:11-

22.) In his cover email to Tilton, Greenberg stated that the average enterprise value to

revenue multiple was 1.8x and the average enterprise value to LTM EBITDA was 10.1x.

(JX 55 at 41410; Tr. 7/22 A.M. 52:2-11.)


      Armed with Greenberg’s analysis, Dr. Arnold utilized the Comparable Company

and Precedent Transaction methods, two standard valuation methods, to determine the

value of the entire TransCare company (“WholeCo”) and NewCo. (PX 282 at ¶ 66.) He

did not use a discounted cash flow approach because the data was unavailable. (Tr.

7/24 14:5–15:20.) TransCare had no audited financials for 2014 and was not current in

its monthly unaudited financials. (Tr. 8/13 A.M. 52:3–53:1.) Thus, the only reliable

data from which to determine the value of TransCare or its separate business lines were

the models that Greenberg prepared. (Tr. 7/24 106:14–107:4.) See, e.g., Bomarko I,

794 A.2d at 1185 (finding the discounted cash flow methodology “too unreliable” when

the expert had to extrapolate from management’s one-year forecast).


      The Comparable Company method determines the implied value of a company

based on the trading prices of similar public companies. (PX 282 at ¶ 67.) Greenberg

identified two reliable comparables that traded at multiples of between 8.2x and 11.3x

LTM EBITDA. Dr. Arnold recalculated this range at between 7.1x and 12.2x EBITDA

                                            60

                                           A2680
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 337
                                                                 MainofDocument
                                                                        569
                                Pg 61 of 100



apparently by adding the debt to the value of the common stock and subtracting cash.

(Tr. 7/24 20:15-23.) Applying this range of multiples to NewCo’s projected EBITDA of

$3.2 million as of February 24, 2016 yielded an implied value of between $22.7 million

and $39.1 million for NewCo. (PX 282 at ¶¶ 7, 80., Ex. 12a.)


        The Precedent Transaction method implies a company’s value based on the

multiples paid in prior transactions. (PX 282 at ¶ 68.) Greenberg identified two reliable

precedent transactions that sold at multiples of 10.0x and 10.7x EBITDA. Applying

multiples to NewCo’s projected EBITDA of $3.2 million as of February 24, 2016 yielded

an implied value of between $32.0 million and $34.3 million for NewCo. (PX 282 at ¶¶

7, 80, Ex. 12b.) The combination of these valuation methods yielded an average mean

multiple of 10.1x EBITDA and an implied value of $32.3 million for NewCo as of

February 24, 2016.25


        The Defendants criticized Dr. Arnold’s approach on several grounds relying on

their own expert, Jeffrey Dunn. According to the Defendants, Dr. Arnold did not do any

independent work and instead, relied exclusively on Greenberg’s (and Carl Marks’s)

projections which were not appropriate for use in deciding value, (DPFC ¶¶ 287-302),

he did not make his own assessment of risk which is required in determining value from

projections of future performance or consider TransCare’s historically declining

performance, (DPFC ¶¶ 303-15), his (and Greenberg’s) comparables were not




25       Dr. Arnold also performed a separate analysis based on expressions of interest that TransCare
had received from third parties prior to the strict foreclosure. (See PX 282, Ex. 12c.) As they were too
indefinite and never reached the stage of an actual offer (primarily because Tilton never followed them
up), I do not credit them.


                                                    61

                                                 A2681
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 338
                                                                 MainofDocument
                                                                        569
                                Pg 62 of 100



comparable, (DPFC ¶¶ 316-28), and he failed to account for the capital needs of NewCo.

(DPFC ¶¶ 329-31.)


       During rebuttal testimony, Dr. Arnold explained that he had investigated certain

of the criticisms involving his use of Envision and Air Methods as comparable

companies. He looked for new guideline companies and created a larger database of a

group of sixty-nine companies that he filtered down to a group of thirty-four, (Tr. 8/14

A.M. 48:4–24, 60:9–15, 64:21–65:1), which met his definition of being either smaller,

distressed, low operating, or undercapitalized. (Tr. 8/14 A.M. 52:19–53:25.) He

concluded that they confirmed Greenberg’s analysis. (Tr. 8/14 A.M. 54:19–55:1.) The

Defendants criticized the expanded set of comparables on the bases they were still not

comparable and TransCare’s financial condition was generally worse that the companies

in any given subset. (DPFC ¶¶ 338-42.)


       Despite their many criticisms, the Defendants did not offer their own analysis or

suggest an alternative damage assessment. They did not identify companies that were

more comparable; their expert did not identify a more appropriate EBITDA multiple;

and Mr. Dunn did not make an adjustment based on his own, independent risk

assessment. Indeed, there was little need for any risk adjustment. In Tilton’s own

words, she was funding Transcendence personally because it was smaller and less risky

with good growth prospects. (JX 80.) Furthermore, if better financial information was

unavailable, it is only because TransCare did not generate better financial information

under Tilton’s watch. Dr. Arnold was making his best estimate of TransCare’s damages

in light of the best available financial information ─ financial information that Tilton

thought sufficiently credible to send to insurance brokers to procure insurance for

                                            62

                                          A2682
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 339
                                                                 MainofDocument
                                                                        569
                                Pg 63 of 100



Transcendence and commit to invest up to $10 million of her own funds through Ark

Angels III. Facing similar criticisms of the plaintiff’s damage evidence in a case under

the Fair Labor Standards Act, District Judge Engelmayer observed:

       [S]trikingly, defendants, for their part, have not come forward with any
       alternative method for calculating damages. Defendants’ expert, Dr. Paul
       White, instead devotes his expert report to criticizing Dr. Crawford’s
       methodology and his client’s own Clubtrax data. However, he
       makes no effort to make his own calculation for class-wide damages. The
       fact that defendants have failed to offer an alternative, let alone a superior,
       methodology is a relevant consideration under Mt. Clemens. . . . Here,
       defendants have failed to provide any good reason to discredit Dr.
       Crawford’s estimate of damages as other than “just and reasonable.” On
       the contrary, the absence of any alternative methodology is a telling
       indication that defendants, in attacking Dr. Crawford’s report, can do no
       more than spot imperfections that would exist in any damages
       methodology given the imperfect Clubtrax data.

Hart v. Rick’s Cabaret Int’l, Inc., 60 F. Supp. 3d 447, 467 (S.D.N.Y. 2014).


       I accept Dr. Arnold’s higher intermediate figure of 11x EBITDA in determining an

amount of damages that will compensate the Estate for the lost opportunity caused by

Tilton’s breach of fiduciary duty. The unfair process prevented the possibility of selling

NewCo to a strategic buyer. A strategic buyer would not incur some of the projected

operating expenses or would incur them in a lower amount and would recalculate its

projected operating expenses and EBITDA accordingly. See, e.g., Merrill Lynch Bus.

Fin. Servs., Inc. v. Am. Reprographics Co., LLC (In re Louis Frey Co., Inc.), Adv. No.

03–91486 (SMB), 2006 WL 2090083, at *18-19 (Bankr. S.D.N.Y. July 28, 2006)

(backing out expenses that a strategic buyer would not incur when computing what it

would have paid for the debtor’s business). For example, the February 24 financial

information projected management and administrative staffing expenses in the sum of

$3,074,600 and professional fees of $145,000. (PX 228 at 86223.) A strategic buyer


                                             63

                                           A2683
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 340
                                                                 MainofDocument
                                                                        569
                                Pg 64 of 100



already running an ambulance or similar business with an existing infrastructure would

have its own management, administrative and legal staff in place and might not have to

pay additional staff inherent in Greenberg’s projections. In addition, Greenberg

projected facility costs in the sum of $1,352,600, (PX 228 at 86223), but a strategic

buyer would already have its own headquarters and garages, and while it might need

additional garage space, it might not incur the incremental costs in the sum projected

for Transcendence. Finally, Greenberg projected payments to OldCo under the

proposed Transition Services Agreement in the approximate sum of $250,000. (PX 228

at 86223.) It is unlikely that a strategic buyer would ever pay OldCo anything. While

Tilton would undoubtedly discount these savings as mere speculation, they are

speculative only because Tilton never engaged in a fair process that might elicit interest

from such buyers, particularly those who had reached out to TransCare during the

preceding year. Using the higher multiple (11x EBITDA) for purposes of computing

damages captures the lost opportunity that Tilton usurped.


       In addition, the use of an EBITDA of $4 million to calculate damages is also

supported by the evidence. On February 23 or 24, Greenberg computed a 2016 EBITDA

of $3.2 million based on ten months and Tilton testified that it would increase to $4

million on an annualized basis. Moreover, her earlier email to Bobby Siegel, (JX 80),

predicted that NewCo, as then conceived, would grow to $7 million the following

calendar year. While Tilton contends that TransCare could not have sold the Subject

Collateral without the secured parties’ consent, at least outside of a bankruptcy sale

under Bankruptcy Code § 363(f), she accomplished precisely that result by authorizing

PPAS to foreclose and sell the assets to Transcendence without Credit Suisse’s, and


                                            64

                                          A2684
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 341
                                                                 MainofDocument
                                                                        569
                                Pg 65 of 100



apparently Wells Fargo’s, consent. Accordingly, the damages that the Debtors suffered

Tilton’s breach of fiduciary duty totaled $44 million subject to certain adjustments.


        The first adjustment relates to the working capital investment that a buyer might

have to make in NewCo. The Executive Summary prepared by Carl Marks stated that

TransCare needed $7.2 million during the next three months, (PX 175 at 02115 (13 Week

Cash Forecast), 02116), and on February 13, 2016, Pelissier predicted that NewCo would

need an $8 million initial investment in working capital. (PX 286 at 105517.) At the

time, the Tilton Plan called for a Transcendence consisting of six TransCare divisions

rather than the three that Transcendence ultimately assumed. A smaller NewCo would

presumably need less working capital but neither Greenberg nor Pelissier nor Carl

Marks computed that amount.


        In addition, much of the funding was needed to pay TransCare’s debts which a

third-party buyer would not pay. For example, the thirteen-week forecast in the

Executive Summary budgeted $700,000 for past due payroll and $1.395 million for past

due payroll taxes. (PX 175 at 02115-16.) Carl Marks received a monthly fee of $135,000,

(DX 106 at 43440), and the thirteen-week cash flow forecast budgeted $405,000 to pay

Carl Marks. Another large portion was attributable either to amounts past due to

vendors and landlords or ongoing payments on leases that a third-party buyer might not

need.


        Finally, Greenberg’s projections, (PX 228), showed positive net income without

any capital investment. The cover email, (PX 228 at 86219), estimated that an

approximate $10 million revolver would ultimately be added to the pro forma financial



                                            65

                                          A2685
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 342
                                                                 MainofDocument
                                                                        569
                                Pg 66 of 100



information, but some of it would be an unfunded revolver. In fact, Jonathan Killion of

Carl Marks recalculated the necessary funding on February 10, 2016 at the inception of

the Tilton Plan and estimated that Transcendence would need about $3.2 million in

capital investment at a time when the plan involved five or six TransCare entities. (DX

132.)


        At trial, the Court questioned Dr. Arnold as to whether it was appropriate to

deduct required funding from the purchase price a third party would be willing to pay. I

assumed that a third party would have to provide the same funding and would

essentially treat it as part of the purchase price. (Tr. 8/14 A.M. 78:9-21.) Dr. Arnold

responded that the situation posited would be the “worst case” scenario that did not

apply for at least two reasons. First, every company has a recurring program for making

capital expenditures and “I think its overstating it to subtract off the initial investment

dollar for dollar. I think it’s going to be some fraction of it.” (Tr. 8/14 A.M. 79:5-10.)

Second, Tilton was proposing to provide a revolving line of credit rather than invest

capital. Under the circumstances, only a portion of the proposed revolver should be

deducted from the purchase price:

        THE WITNESS: . . . . If it goes in as permanent capital then I would be
        much more open to just subtracting it off dollar for dollar. But if the idea
        that we’re going to put it in, but in ten months the company is going to be
        generating four or five hundred thousand of EBITDA a month, in eleven
        months and that money can be returned its more in the form of a short to
        medium term loan which costs the shareholders some amount of money,
        but it’s not a dollar for dollar dilution.

(Tr. 8/14 A.M. 79:15-22.)


        Greenberg’s February 24 financial pro forma projected an average monthly

EBITDA of $400,000 during 2016, sufficient to fund operations and repay any advances

                                             66

                                           A2686
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 343
                                                                 MainofDocument
                                                                        569
                                Pg 67 of 100



that Tilton might have made. Given Dr. Arnold’s unrefuted testimony and the fact that a

substantial portion of TransCare’s financing needs according to the Executive Summary

would be used to pay TransCare debts that a buyer would not pay or would pay in a

lesser amount, the Court concludes that it is appropriate to deduct $1 million from the

value of the NewCo assets foreclosed upon and sold to Transcendence.


                b.      Post-Petition Liquidation

        The next adjustment relates to the Trustee’s liquidation of certain assets. The

Trustee liquidated all of the assets pursuant to the Personal Property Stipulation for

$19.2 million net of sale expenses. (PX 282, Ex. 13.) Of the $19.2 million, $11.7 million

(net) was attributable to the CONs and another $5.6 million was attributable to the

collection of accounts receivable. (PX 282, Ex. 13.) Neither the CONs nor the accounts

receivable were included in the Subject Collateral and were not part of the Term Loan

Priority Collateral. Only $2 million (net) was attributable to the sale of the physical

assets, (see PX 282, Ex. 13), and the Trustee paid $800,000 of those proceeds to

PPAS.26 Accordingly, the value of the liquidation of the Subject Collateral to the Estate

was only $1.2 million. This sum represents a reduction in the amount of damages that

TransCare suffered as a result of the strict foreclosure.27


                c.      $10 Million Credit


26       PPAS transferred the $800,000 to Ark II presumably under the 2016 Intercreditor Agreement
and Ark II credited that transfer on its proof of claim. As discussed in the succeeding text, PPAS was not
entitled to receive any portion of its claim because its claim is disallowed. However, the Trustee
abandoned the separate claim against PPAS to recover the $800,000.

27       The Trustee would give Tilton credit for the full $5.7 million in proceeds derived from the
liquidation of the NewCo assets. However, the collection of the accounts receivable and the sale of the
CONs accounted for $5 million of that sum and the accounts receivable and CONs were not included in
the strict foreclosure or sale to Transcendence.


                                                    67

                                                 A2687
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 344
                                                                 MainofDocument
                                                                        569
                                Pg 68 of 100



        PPAS gave TransCare a $10 million credit against the Term Loan as

compensation for the foreclosure and reduced its proof of claim by $10 million. The

question is whether the credit should also reduce the damage award against Tilton. I

conclude that it should not. Instead, the effect of the Tilton Plan should be reversed and

PPAS’s claim should be increased by $10 million. The foreclosure and sale should not

have unfolded as it did. By reversing the transaction and returning the parties to the

status quo, the effect of Tilton’s breach of fiduciary duty will be undone leaving the

Debtors with a damage claim based on their ownership of a substantial asset that could

have been sold to a third party. In addition, as discussed below, the PPAS claim will be

disallowed and PPAS is not entitled to the $10 million distribution through an offset in

connection with its disallowed claim.


                d.      WARN Act Liability

        The final element of damages claimed by the Trustee relates to the Debtors’

potential WARN Act liability for failing to give adequate notice of mass layoffs to

TransCare’s employees.28 The Trustee seeks a declaratory judgment that Tilton is

responsible for indemnifying the Estate for the WARN Act liability because (i)

TransCare had no such liability prior to Tilton’s breach of loyalty and she must bear that

liability in order to put TransCare back to where it was prior to the breach; (ii) the

WARN Act liability was a natural and foreseeable consequence of Tilton’s actions; and

(iii) under Delaware law, a corporate officer or director who knowingly causes the



28     The WARN Act claims are proceeding separately as a class action See Ien v. TransCare Corp. (In
re TransCare Corp.), 611 B.R. 160 (Bankr. S.D.N.Y. 2020) (“Ien I”) and Ien v. TransCare Corp. (In re
TransCare Corp.), 614 B.R. 187 (Bankr. S.D.N.Y. 2020) (“Ien II”). Tilton is named as a defendant in that
adversary proceeding on state wage law claims but not on the WARN Act claims.


                                                  68

                                                A2688
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 345
                                                                 MainofDocument
                                                                        569
                                Pg 69 of 100



corporation to violate the law necessarily fails to act in good faith and thereby breaches

her fiduciary duty of loyalty. Hazout v. Tsang Mun Ting, 134 A.3d 274, 283 n. 20 (Del.

2016); Desimone v. Barrows, 924 A.2d 908, 934-35 (Del. Ch. 2007).


        The requirements of the federal and New York State WARN Acts are discussed at

length in Ien I. Basically, and with certain exceptions, an employer must give 60-days

advance written notice under the federal WARN Act and 90-days advance written notice

under the New York WARN Act prior to effecting a mass layoff. Ien I, 611 B.R. at 165-67.

The plaintiff in Ien I moved for partial summary judgment contending that the WARN

Act notices were deficient and, essentially, of no force or effect. The Trustee conceded

the point and the Court struck the Trustee’s WARN Act defenses that depended on the

giving of sufficient notice. Id. at 168. The Tilton-affiliates that were defendants on the

WARN Act claims contested the plaintiff’s claim of insufficiency. The Court concluded

as to those defendants that the February 24 Notice was insufficient under the WARN

Acts and struck certain defenses. In contrast, the February 26 Notice given to the

NewCo employees was sufficient. Id. at 168-69.29


        According to the Trustee, Tilton purposely chose not to issue a WARN Act notice

because she did not want TransCare’s employees to look for new jobs. The claim is

based on an email exchange that occurred on February 19, 2016. (JX 87.) At the time,

Wells Fargo and Tilton were still discussing Wells Fargo’s possible funding of a 90-day




29       In Ien II, the Court granted partial summary judgment in favor of several Tilton-affiliates on the
WARN Act claims, and the only remaining non-Debtor defendant is Patriarch Partners. See Ien II, 614
B.R. at 208 (denying partial summary judgment in favor of Patriarch Partners on the “single employer”
issue), 211 (denying partial summary judgment in favor of Patriarch Partners on the “unforeseeable
business circumstances” defense).


                                                     69

                                                  A2689
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 346
                                                                 MainofDocument
                                                                        569
                                Pg 70 of 100



wind down of OldCo. Daniel Fiorello, Esq., an attorney representing Wells Fargo, posed

several questions to Lynn Harrison, III, Esq. and Cindi Giglio, Esq., the two attorneys

with Curtis Mallet acting as TransCare’s bankruptcy counsel. One of the questions

Fiorello asked was, “Will the TransCare Warn Act notices go out of [sic] Monday,

February 22nd?” (JX 87 at 47844.) The email was forwarded to Tilton who responded,

“Notice cannot be given prior to a foreclosure on NEWCO or there will be no NEWCO.”

(JX 87 at 47843.) At trial, Tilton amplified her response: she “didn’t want to tell the

employees prior to the foreclosure because we didn’t want to mass exodus.” (Tr. 8/13

A.M. 68:7-13.)


       Even if Patriarch Partners is liable for violating the WARN Acts, the evidence

relied on by the Trustee does not support imposing an obligation on Tilton to indemnify

the Estate on the theory that she caused those violations in bad faith. To establish bad

faith, the Trustee had to demonstrate that Tilton’s conduct in failing to provide WARN

Act notice sooner was “qualitatively more culpable than gross negligence . . . .” Walt

Disney II, 906 A.2d at 66; see also id. at 63 (“We perceive no substantive difference

between the Court of Chancery’s 2003 definition of bad faith—a ‘conscious[ ] and

intentional[ ] disregard[ ][of] responsibilities, adopting a “we don’t care about the risks”

attitude ...’—and its 2005 post-trial definition—an ‘intentional dereliction of duty, a

conscious disregard for one’s responsibilities.”’) (alterations in original).


       The Tilton Plan contemplated that the foreclosure of the NewCo assets and the

commencement of the wind down of the OldCo assets would occur at the same time.

OldCo was to be wound down in chapter 11 over a period of ninety days and Tilton

contemplated giving that amount of WARN Act notice to the OldCo employees. (DX 147

                                             70

                                           A2690
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 347
                                                                 MainofDocument
                                                                        569
                                Pg 71 of 100



at 91631; Tr. 8/13 P.M. 91:25-92:14.) The proposed timing of the notice would have met

the requirements under the WARN Act, and as of February 22, Wells Fargo and Tilton

were still trying to set up a meeting to discuss the 13-week wind down. (JX 91 (email

string).) At some point, between February 22 and February 24, the plan for an orderly

90-day wind down in chapter 11 broke down and switched to a liquidation in chapter 7

but the 90-day schedule remained in place.


       It is true Tilton did not want to give the notice until the foreclosure was

completed but she still subjectively believed that TransCare had adequate time to send

the WARN Act notices. While Tilton has failed to justify the part of the Tilton Plan that

involved the self-dealing transaction with NewCo’s assets, the Trustee has failed to show

that Tilton deliberately delayed the timing of the WARN Act notices because she did not

care about the requirements of the WARN Act or that her actions were the product of

calculated wrongdoing or intentional disregard of her responsibilities with TransCare.


       To recapitulate, the Subject Collateral was worth $44 million, less the $1 million

buyer capital investment, leaving $43 million as TransCare’s damages for Tilton’s

breach of fiduciary duty at the time of the strict foreclosure. The Trustee liquidated the

Subject Collateral for a net benefit to the Estate in the sum of $1.2 million, and the

Estate’s damages should be reduced by that amount. Consequently, Tilton’s breach of

her fiduciary duties of loyalty and good faith resulted in damages to TransCare in the

sum of $41.8 million.




                                             71

                                           A2691
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 348
                                                                 MainofDocument
                                                                        569
                                Pg 72 of 100



C.      Count 7: Fraudulent Transfer Against PPAS and Transcendence

        1.      The Trustee’s Prima Facie Case

        Count 7 seeks to avoid the strict foreclosure as an actual fraudulent transfer

under federal and New York state law, the latter made applicable through 11 U.S.C. §

544(b)(1), and recover the value of the transfer from PPAS and Transcendence under 11

U.S.C. § 550(a). The Trustee also seeks his attorneys’ fees pursuant to N.Y. Debtor &

Creditor Law (“NYDCL”) § 276-a.30 A conveyance or transfer is intentionally fraudulent

under either NYDCL § 276 or 11 U.S.C. § 548(a)(1)(A) if the debtor made the transfer

with the actual intent to hinder, delay or defraud a present or future creditor.31 The

strict foreclosure effected a transfer of TransCare’s property, see 11 U.S.C. § 101(54)

(defining “transfer”), and the only question is whether the Trustee demonstrated

TransCare’s scienter through the imputation of Tilton’s knowledge and intent.32




30      All references to the NYDCL refer to the version of the NYDCL in existence at the time of the
transfer. That version was repealed effective April 4, 2020 and replaced by the Uniform Voidable
Transactions Act. See 2019 N.Y. Sess. Laws Ch. 580 (A. 5622) (McKinney).

31      NYDCL § 276 provides:
        Every conveyance made and every obligation incurred with actual intent, as distinguished
        from intent presumed in law, to hinder, delay, or defraud either present or future
        creditors, is fraudulent as to both present and future creditors.
        Bankruptcy Code § 548(a)(1)(A) states that a trustee may avoid a transfer of an interest of the
debtor in property or any obligation made or incurred by the debtor, whether voluntary or involuntary,
within two years of the petition date if the debtor
        made such transfer or incurred such obligation with actual intent to hinder, delay, or
        defraud any entity to which the debtor was or became, on or after the date that such
        transfer was made or such obligation was incurred, indebted . . . .

32       Tilton effectuated the strict foreclosure on behalf of TransCare and PPAS, both of whom she
controlled, and her knowledge and intent are imputed to these corporations. Kirschner v. Fitzsimons (In
re Tribune Co. Fraudulent Conveyance Litig.), No. 12-cv-2652 (RJS), 2017 WL 82391, at *5 (S.D.N.Y.
Jan. 6, 2017) (“Because all corporations must act through agents, see In re Parmalat Sec. Litig., 421 F.
Supp. 2d 703, 715 (S.D.N.Y. 2006), courts assessing the intent of a corporation in a fraudulent conveyance
claim will look to the intent of the corporate actors who effectuated the transaction on behalf of the
corporation.”).


                                                    72

                                                 A2692
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 349
                                                                 MainofDocument
                                                                        569
                                Pg 73 of 100



       The ancient phrase “‘to hinder, delay, or defraud,’ has always been in the

disjunctive, and an intent to hinder or delay is adequate even if it be not an intent to

defraud.” In re Condon, 198 F. 947, 950 (S.D.N.Y. 1912), aff'd, 209 F. 800 (2d Cir.

1913). “A deliberate attempt to stave off creditors by putting property in such a form

and place that creditors cannot reach it, even when the purpose of that action is not to

defraud them of ultimate payment but only to obtain enough time to restore the debtor’s

affairs, comes within the meaning of ‘hinder’ and ‘delay’ as set forth in section 276 of the

Debtor and Creditor Law.” Flushing Sav. Bank v. Parr, 438 N.Y.S.2d 374, 376-77 (N.Y.

App. Div.), appeal dismissed, 426 N.E.2d 752 (N.Y. 1981). If a transfer is actually

fraudulent under New York law, it will likewise be actually fraudulent under Bankruptcy

Code section 548(a)(1)(A). Kramer v. Sooklall (In re Singh), 434 B.R. 298, 311 n. 5

(Bankr. E.D.N.Y. 2010).


       Except in Ponzi scheme cases, fraudulent intent is not presumed, Weisfelner v.

Hofmann (In re Lyondell Chem. Co.), 554 B.R. 635, 650 (S.D.N.Y. 2016), and the

plaintiff must prove it. A transferor rarely admits her own fraudulent intent. As a

result, courts rely on “badges of fraud” to fill the void. Sharp Int’l Corp. v. State St.

Bank & Tr. Co. (In re Sharp Int'l Corp.), 403 F.3d 43, 56 (2d Cir. 2005). These include

the following:

       (1) the lack or inadequacy of consideration;
       (2) the family, friendship or close associate relationship between the
       parties;
       (3) the retention of possession, benefit or use of the property in question;
       (4) the financial condition of the party sought to be charged both before
       and after the transaction in question;




                                              73

                                           A2693
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 350
                                                                 MainofDocument
                                                                        569
                                Pg 74 of 100



       (5) the existence or cumulative effect of a pattern or series of transactions
       or course of conduct after the incurring of debt, onset of financial
       difficulties, or pendency or threat of suits by creditors; and
       (6) the general chronology of the events and transactions under inquiry.

Salomon v. Kaiser (In re Kaiser), 722 F.2d 1574, 1582-83 (2d Cir. 1983); accord Sharp

Int’l Corp., 403 F.3d at 56; Tribune Co. Fraudulent Conveyance Litig., 2017 WL 82391,

at *13. Other indicia of fraud include “shifting of assets by the debtor to a corporation

wholly controlled by him,” Kaiser, 722 F.2d at 1583, and circumstances suggesting

secrecy, haste or unusualness of the transaction. HBE Leasing Corp. v. Frank, 48 F.3d

623, 639 (2d Cir. 1995).


       While the presence or absence of one badge of fraud is not conclusive, the

presence of multiple indicia will increase the strength of the inference of fraudulent

intent. Tribune Co. Fraudulent Conveyance Litig., 2017 WL 82391, at *13. “In other

words, while ‘[t]he presence of a single badge of fraud may spur mere suspicion, the

confluence of several can constitute conclusive evidence of an actual intent to defraud,

absent “significantly clear” evidence of a legitimate supervening purpose.’” Id. (quoting

Max Sugarman Funeral Home, Inc. v. A.D.B. Inv’rs, 926 F.2d 1248, 1254–55 (1st Cir.

1991)); accord Bear Stearns Sec. Corp. v. Gredd (In re Manhattan Inv. Fund Ltd.), 397

B.R. 1, 10 n. 13 (S.D.N.Y. 2007) (“[T]he existence of several badges of fraud can

constitute clear and convincing evidence of actual intent.”) (quoting Silverman v.

Actrade Capital, Inc. (In re Actrade Fin. Techs. Ltd.), 337 B.R. 791, 809 (Bankr.

S.D.N.Y. 2005)).


       Virtually all of the badges of fraud identified, supra, are present in this case

providing strong circumstantial evidence of Tilton’s fraudulent intent. Acting through


                                             74

                                           A2694
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 351
                                                                 MainofDocument
                                                                        569
                                Pg 75 of 100



entities she controlled, she sold the Subject Collateral to herself at a price she picked. In

addition, the strict foreclosure was outside of TransCare’s ordinary course of business,

the consideration PPAS credited to the transaction was inadequate for the reasons

stated in connection with the breach of fiduciary duty claim and Tilton retained control

of the transferred assets through her majority interest in and control of PPAS as the

foreclosing party and thereafter through Transcendence as PPAS’s buyer. In fact, she

purported to own the same interest in Transcendence as in TransCare (no

Transcendence stock was ever issued), but her interest in Transcendence was free and

clear of the Term Loan Lenders’ lien which had been eliminated through the foreclosure

and sale and TransCare’s unsecured debt.33


       In addition, the entire transaction was conducted in haste and under a veil of

secrecy. The Tilton Plan was conceived and executed in just fourteen days, delayed only

by the time it took to procure insurance for Transcendence. Furthermore, the only

TransCare personnel who were let in on the Tilton Plan were Glen Youngblood, who was

to become president of Transcendence, and Peter Wolf, the TransCare COO who would

be called upon to agree on TransCare’s behalf to the terms of the strict foreclosure. (DX

174.) Although TransCare’s counsel, Curtis Mallet, was retained to oversee OldCo’s

wind down, Stephen bypassed Curtis Mallet and sent the foreclosure documents, which

included OldCo’s assets, directly to Wolf, and Tilton did not forewarn Term Loan

Lenders and shareholders Credit Suisse and First Dominion.




33     According to the January 7 Plan, TransCare owed approximately $12 million in accounts payable
and additional accrued expenses of roughly $1.7 million. (JX67 at 106577.)


                                                 75

                                              A2695
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 352
                                                                 MainofDocument
                                                                        569
                                Pg 76 of 100



        Accordingly, the numerous badges of fraud establish Tilton’s fraudulent intent to

delay and defraud TransCare’s creditors and she has not pointed to “significantly clear

evidence of a legitimate supervening purpose” to effectuate a transfer of substantially all

of TransCare’s value for less than a quarter of its worth. The Trustee has sustained his

burden of proving that TransCare transferred the Subject Collateral to PPAS34 with the

intent to hinder and delay TransCare’s creditors and avoids the strict foreclosure under

NYDCL § 276 and 11 U.S.C. § 548(a)(1)(A).35


        2.      The Remedy

        Bankruptcy Code § 550(a) provides:

        Except as otherwise provided in this section, to the extent that a transfer is
        avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this
        title, the trustee may recover, for the benefit of the estate, the property
        transferred, or, if the court so orders, the value of such property, from--
        (1) the initial transferee of such transfer or the entity for whose benefit
        such transfer was made; or
        (2) any immediate or mediate transferee of such initial transferee.


        “The purpose of § 550(a) is to restore the estate to the condition it would have

been in if the transfer had never occurred.” Sec. Inv’r Prot. Corp. v. Bernard L. Madoff

Inv. Sec. LLC, 568 B.R. 481, 486 (Bankr. S.D.N.Y. 2017). Where, as here, TransCare




34      During the trial, the Court had suggested that it might collapse the strict foreclosure and the sale
to Transcendence, deem PPAS a mere conduit and treat Transcendence as the initial transferee of the
Subject Collateral. PPAS did not assert this argument in opposition to the actual fraudulent transfer claim
in the DPFC or in its response to the PPFC and accordingly, I do not consider it.

35      A clear and convincing standard of proof has been applied with respect to fraudulent intent under
New York State law, but some District Courts within this Circuit have applied a preponderance of the
evidence standard to a fraudulent transfer claim under the Bankruptcy Code. See, e.g., Weisfelner v.
Blavatnik (In re Lyondell Chem. Co.), 567 B.R. 55, 142 n. 38 (Bankr. S.D.N.Y. 2017), aff’d, 585 B.R. 41
(S.D.N.Y. 2018). The Trustee has satisfied both standards.



                                                    76

                                                 A2696
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 353
                                                                 MainofDocument
                                                                        569
                                Pg 77 of 100



transferred a going concern and the Trustee subsequently sold the same assets in

liquidation sales, the starting point is the value of the Subject Collateral at the time of

the strict foreclosure.


       Although this claim involves the same transfer as Count 1, the Trustee proposes a

different measure of damages. He argues for the use of a 10.1x EBITDA multiplier and

the deduction of the $10 million credit and the $5.7 million liquidation proceeds from

the award. (See PPFC ¶¶ 318-319.) The Court accepts the 10.1x EBITDA multiplier

because it reflects the average of Dr. Arnold’s four credible “market comps” and does not

involve many of the considerations that go into computing damages for breach of

fiduciary duty. The Court rejects the deduction of the $5.7 million because, for the

reasons already stated, it is not supported by the evidence. Specifically, it includes $5

million of accounts receivable and CONs that were not part of the foreclosure and it

excludes the liquidation of the OldCo collateral that was part of the Subject Collateral.

Thus, the award should be reduced by $1.2 million, the net proceeds of the Subject

Collateral realized through the Trustee’s liquidation sales.


       Finally, the Court rejects the Trustee’s proposal to reduce the award by the $10

million credit because it is based on an incorrect view of the law. A fraudulent

transferee has a defense to the extent it received the transfer for value and in good faith,

11 U.S.C. § 548(c), or without knowledge of the fraud, NYDCL § 278(1),36 i.e., a good



36     Bankruptcy Code § 548(c) provides:
       Except to the extent that a transfer or obligation voidable under this section is voidable
       under section 544, 545, or 547 of this title, a transferee or obligee of such a transfer or
       obligation that takes for value and in good faith has a lien on or may retain any interest
       transferred or may enforce any obligation incurred, as the case may be, to the extent that


                                                   77

                                                 A2697
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 354
                                                                 MainofDocument
                                                                        569
                                Pg 78 of 100



faith purchaser for value. Commodity Futures Trading Comm’n v. Walsh, 618 F.3d 218,

229 (2d Cir. 2010) (“DCL § 278 provides that a creditor whose claim has matured may

have a conveyance set aside ‘against any person,’ other than a good faith purchaser for

value, defined as ‘a purchaser for fair consideration without knowledge of the fraud.’”),

answering certified question, 951 N.E.2d 369 (N.Y. 2011). The defendant bears the

burden of proving this defense. Fed. Deposit Ins. Co. v. Malin, 802 F.2d 12, 18 (2d Cir.

1986) (“Phyllis Malin [transferee] must also satisfy the remaining elements of section

278 to claim its benefits. Specifically, it must be determined whether Phyllis was a

‘purchaser for fair consideration without knowledge of the fraud at the time of the

purchase.’”) (citation omitted).


       Even if the $10 million credit constituted value, PPAS failed to prove that it

received the Subject Collateral in good faith. To the contrary, the Court has already

found that TransCare made the involuntary transfer through the strict foreclosure with

the intent to hinder and delay its creditors. Its wrongful intent was imputed from

Tilton. Tilton’s same wrongful intent is imputed to PPAS which participated with


       such transferee or obligee gave value to the debtor in exchange for such transfer or
       obligation.
(Emphasis added.)
       NYDCL § 278(1) provides:
       Where a conveyance or obligation is fraudulent as to a creditor, such creditor, when his
       claim has matured, may, as against any person except a purchaser for fair consideration
       without knowledge of the fraud at the time of the purchase, or one who has derived title
       immediately or mediately from such a purchaser,
         a. Have the conveyance set aside or obligation annulled to the extent necessary to
       satisfy his claim, or
         b. Disregard the conveyance and attach or levy execution upon the property
       conveyed.
(Emphasis added.)



                                                   78

                                                A2698
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 355
                                                                 MainofDocument
                                                                        569
                                Pg 79 of 100



TransCare (and Transcendence) in the Tilton Plan and received the Subject Collateral in

bad faith and with the knowledge of Tilton’s intent to hinder and delay TransCare’s

creditors.


       Accordingly, the Trustee is entitled to recover $39.2 million from PPAS pursuant

to 11 U.S.C. § 550(a), and PPAS’s claims are disallowed under 11 U.S.C. § 502(d).37 The

Trustee is also entitled to recover $39.2 million from Transcendence as the immediate

transferee of PPAS. 11 U.S.C. § 550(a)(2). The damages for breach of fiduciary duty and

the fraudulent conveyance remedy the same injury and the Trustee is entitled to only a

single satisfaction. (See PPFC ¶ 321.)


       3.      Attorneys’ Fees

       A plaintiff who successfully avoids an intentional fraudulent conveyance may be

entitled to recover his attorneys’ fees. NYDCL § 276-a provides in relevant part:

       In an action ... brought by a creditor [or] trustee in bankruptcy ... to set
       aside a conveyance by a debtor, where such conveyance is found to have
       been made by the debtor and received by the transferee with actual intent,
       as distinguished from intent presumed in law, to hinder, delay or defraud
       either present or future creditors, in which action ... the creditor [or]
       trustee in bankruptcy ... shall recover judgment, the justice or surrogate
       presiding at the trial shall fix the reasonable attorney’s fees of the creditor
       [or] trustee in bankruptcy ... in such action or special proceeding, and the
       creditor [or] trustee in bankruptcy ... shall have judgment therefor against
       ... the transferee....




37     Section 502(d) states in pertinent part:
       [T]he court shall disallow any claim of any entity from which property is recoverable
       under section . . . 550. . . of this title or that is a transferee of a transfer avoidable under
       section 544 [or] 548 . . . of this title, unless such entity or transferee has paid the amount,
       or turned over any such property, for which such entity or transferee is liable under
       section . . . 550 . . . of this title.


                                                     79

                                                   A2699
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 356
                                                                 MainofDocument
                                                                        569
                                Pg 80 of 100



       The Court has found that TransCare made and PPAS received the Subject

Collateral with actual intent to hinder and delay TransCare’s creditors. This finding led

to the conclusion that PPAS was not a good faith purchaser for value entitled to a $10

million reduction in the Trustee’s award based on the credit it gave TransCare. The

same finding entitles the Trustee to an award of reasonable attorneys’ fees to be fixed by

the Court in subsequent proceedings.


D.     Counts 4, 10 and 11: Avoidance and Recharacterization of Ark II Lien

       The Trustee seeks to avoid or subordinate Ark II’s lien, granted on February 11,

2016, when TransCare executed the Ark II Security Agreement in connection with the

Ark II Facility. He relies on three theories: (i) preference, (ii) constructive fraudulent

transfer and (iii) recharacterization as equity. In addition, Count 3 seeks to equitably

subordinate Ark II’s and PPAS’s liens and/or claims, and the equitable subordination

claim is addressed below. To the extent the Ark II lien is avoided, the Trustee seeks to

preserve the lien for the benefit of the estate, see 11 U.S.C. § 551.38


       1.      Count 10: Preference

       Under Bankruptcy Code § 547(b), a trustee may avoid a transfer (1) made to or

for the benefit of a creditor, (2) for or on account of an antecedent debt, (3) while the

debtor was insolvent, (4) on or within ninety days of the petition date (one year if the

transferee was an insider), (5) that enables the creditor to receive more than it would



38     Bankruptcy Code § 551 provides:
       Any transfer avoided under section 522, 544, 545, 547, 548, 549, or 724(a) of this title, or
       any lien void under section 506(d) of this title, is preserved for the benefit of the estate
       but only with respect to property of the estate.



                                                   80

                                                 A2700
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 357
                                                                 MainofDocument
                                                                        569
                                Pg 81 of 100



have received in a chapter 7 case if the transfer was never made and the creditor

received payment of the debt in accordance with the Bankruptcy Code.39 The Trustee

has the burden of proving each element under section 547(b). 11 U.S.C. § 547(g).


        The Trustee contends that the granting of the lien to Ark II pursuant to the Ark II

Security Agreement to secure, inter alia, the January Payments in the approximate

aggregate sum of $1.9 million was a preference.40 Although the Ark II credit documents

were backdated to January 15, 2016, they were signed by TransCare on February 11,

2016. TransCare granted and Ark II perfected the lien on that date, and the granting of



39      Section 547(b) states:

        Except as provided in subsections (c) and (i) of this section, the trustee may . . . avoid any
        transfer of an interest of the debtor in property--
        (1) to or for the benefit of a creditor;
        (2) for or on account of an antecedent debt owed by the debtor before such transfer was
        made;
        (3) made while the debtor was insolvent;
        (4) made--
                 (A) on or within 90 days before the date of the filing of the petition; or
                 (B) between ninety days and one year before the date of the filing of the petition,
                 if such creditor at the time of such transfer was an insider; and
        (5) that enables such creditor to receive more than such creditor would receive if--
                 (A) the case were a case under chapter 7 of this title;
                 (B) the transfer had not been made; and
                 (C) such creditor received payment of such debt to the extent provided by the
                 provisions of this title.

40       Ark II never advanced any funds directly to TransCare. The evidence showed that the January 15
Payment in the sum of $1,172,757.53 was wired by Ark II to PPAS to allow PPAS to make insurance
payments on TransCare’s behalf. Treating that advance as a loan to TransCare rather than a loan to PPAS,
Ark II became a creditor of TransCare at that point. On the other hand, the January 29 Payment in the
sum of $690,168.24 was paid by PPAS on TransCare’s behalf to meet obligations to the NYSIF and certain
TransCare creditors. Although the parties have sometimes lumped the two sets of payments together and
treated them as having been made by Ark II, Ark II did not make the January 29 Payment. Furthermore,
while Tilton testified that it was her intention that Ark II would reimburse PPAS once Ark II was granted a
lien priority under a future credit agreement, (Tr. 8/13 P.M. 6:3-6; see DX 121 at 99194), there was no
evidence that the reimbursement occurred. Accordingly, the only advance Ark II made was in the sum of
$1,172,757.53 million in connection with the January 15 Payment and that is the extent of its claim.

                                                      81

                                                   A2701
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 358
                                                                 MainofDocument
                                                                        569
                                Pg 82 of 100



a lien was a transfer, see 11 U.S.C. § 101(54)(A), that occurred within ninety days of the

petition date. At the time of the transfer, Ark II was a creditor of TransCare, and

TransCare was presumed to be insolvent. 11 U.S.C. § 547(f).


       Finally, the lien would allow Ark II to obtain a greater recovery in a hypothetical

chapter 7 case than if the transfer had not been made. To satisfy the fifth prong, a

trustee must prove that the defendant received a greater amount on its claim than it

would receive on the petition date in a hypothetical chapter 7 case. Sama v. Mullaney

(In re Wonderwork, Inc.), 611 B.R. 169, 213-14 (Bankr. S.D.N.Y. 2020); Savage &

Assocs., P.C. v. Mandl (In re Teligent, Inc.), 380 B.R. 324, 339 (Bankr. S.D.N.Y. 2008).

As a result of the lien granted on February 11, 2016 and the lien priority it obtained over

PPAS’s lien by virtue of the 2016 Intercreditor Agreement, Ark II was fully secured by

assets worth substantially more than the January 15 Payment and would have received

full payment on its claim as of the petition date in a hypothetical chapter 7.


       If, instead, Ark II did not receive the lien and its claim was unsecured, it would

receive a lower distribution, if any distribution, in a hypothetical chapter 7 case.

According to financial information and projections prepared by Greenberg on January

28, 2016, TransCare had approximately $41 million in total assets and $81 million in

total liabilities, mostly secured debt. (PX 179 at 13263.) By February 24, most of its

valuable assets had been foreclosed upon and transferred to Transcendence but

TransCare’s liabilities had been reduced by the $10 million credit. The only valuable

assets that escaped the foreclosure were the accounts receivable and the CONS. Wells

Fargo had a first lien and PPAS had the second lien on those assets under the 2016

Intercreditor Agreement. Following the foreclosure and as of the petition date

                                             82

                                           A2702
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 359
                                                                 MainofDocument
                                                                        569
                                Pg 83 of 100



TransCare owed Wells Fargo $13 million and still owed PPAS $35 million. The proceeds

of the accounts receivable and CONs were substantially less than $48 million leaving

unsecured creditors with nothing.


       PPAS contends that the Trustee failed to establish that the grant of the lien was

on account of an antecedent debt or that it enabled Ark II to recover more than it would

recover in a chapter 7 case if it did not receive the transfer and instead, received a

distribution on its claim. The latter contention has already been rejected. In addition,

PPAS asserted in the JPTO, though not in its post-trial submissions, that the grant of

the lien was a contemporaneous exchange for value under 11 U.S.C. § 547(c)(1).


              a.     Antecedent Debt

       As noted, Ark II was already a creditor at the time TransCare granted the lien.

Despite the obvious gap in time between the January 15 Payment and the February 11

transfer of the lien, PPAS argues that the lien relates back to the January 15 Payment

under 11 U.S.C. § 547(e)(2)(A). The latter subsection provides:

       For the purposes of this section, except as provided in paragraph (3) of
       this subsection, a transfer is made--
       (A) at the time such transfer takes effect between the transferor and the
       transferee, if such transfer is perfected at, or within 30 days after, such
       time, except as provided in subsection (c)(3)(B). . . .

       Section 547(e)(2)(A) is inapplicable. The only transfer by TransCare was made

on February 11, 2016, and the lien it granted on that date was simultaneously perfected

by virtue of the earlier, January 29 filing of the U.C.C. financing statement. The

granting of the lien on February 11 to secure the earlier advance was no different

analytically than the repayment of the January 15 Payment with cash. Thus, when a

debtor grants a lien to secure a pre-existing debt, the transfer is preferential regardless

                                             83

                                           A2703
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 360
                                                                 MainofDocument
                                                                        569
                                Pg 84 of 100



of whether the creditor simultaneously perfects the lien or perfects it more than thirty

days later. Cf. Corn Exch. Nat’l Bank & Tr. Co. v. Klauder, 318 U.S. 434, 437 (1943)

(“By thus postponing the effective time of the transfer, the debt, which is effective when

actually made, will be made antecedent to the delayed effective date of the transfer and

therefore will be made a preferential transfer in law. . . .”) (decided under the 1898

Bankruptcy Act).


       PPAS’s reliance on Telecash Indus., Inc. v. Universal Assets (In re Telecash

Indus., Inc.), 104 B.R. 401 (Bankr. D. Utah 1989), in support of its relation back

argument, is misplaced. There, the creditor made a loan and allegedly received a

security interest under the loan documentation but did not perfect the security interest

within ten days, the statutory reach back period at the time under 11 U.S.C. § 547(e)(2),

since increased to thirty days. See id. at 402. The debtor-in-possession brought an

adversary proceeding to avoid the lien as a preference and moved for summary

judgment. The bankruptcy court agreed that the perfection did not relate back to the

granting of the lien, id. at 403, but ruled that the failure to perfect the lien within ten

days did not foreclose the defendant’s affirmative defense that the subsequent

perfection constituted a contemporaneous exchange for value for the loan under 11

U.S.C. § 547(c)(1). Id. at 404 (“Although perfection of a security interest may not relate

back under section 547(e)(2) to the underlying loan transaction, that perfection may still

be considered ‘substantially contemporaneous’ under section 547(c)(1).”). The

bankruptcy court concluded that disputed issues of fact concerning the defense

prevented the grant of summary judgment. Id.




                                              84

                                            A2704
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 361
                                                                 MainofDocument
                                                                        569
                                Pg 85 of 100



      Unlike Telecash, and notwithstanding the backdating of the Ark II credit

documents, TransCare did not purport to grant a security interest to Ark II at the time of

the January 15 Payment. There was no documentation evidencing a grant of a security

interest at that time and TransCare did not sign the Ark II Security Agreement until

February 11, 2016.


             b.      Contemporaneous Exchange for Value

      Bankruptcy Code § 547(c)(1) provides a defense to a preference

      to the extent that such transfer was--
      (A) intended by the debtor and the creditor to or for whose benefit such
      transfer was made to be a contemporaneous exchange for new value given
      to the debtor; and
      (B) in fact a substantially contemporaneous exchange

11 U.S.C. § 547(c)(1). “The critical inquiry in determining whether there has been a

contemporaneous exchange for new value is whether the parties intended such an

exchange.” Official Comm. of Unsecured Creditors of 360networks (USA) Inc. v. U.S.

Relocation Servs., Inc. (In re 360networks (USA) Inc.), 338 B.R. 194, 208-09 (Bankr.

S.D.N.Y. 2005) (quoting Harrah’s Tunica Corp. v. Meeks (In re Armstrong), 291 F.3d

517, 525 (8th Cir. 2002)). PPAS has the burden of proving this affirmative defense. 11

U.S.C. § 547(g).


      Tilton testified that she authorized the January 15 Payment (as well as the

January 29 Payment) to TransCare’s creditors on an emergency basis “because, if not,

the company would have gone out of business the next day [and] because nobody else

was willing to lend cash.” (Tr. 8/13 A.M. 25:13-18.) There was no agreement regarding

the nature of the debt or the terms of the loans. On January 28, 2016, Greenberg

created financial information and pro forma projections for the entire company that did
                                           85

                                         A2705
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 362
                                                                 MainofDocument
                                                                        569
                                Pg 86 of 100



not show any liability to Ark II. (PX 179 at 13263.) On February 3, 2016, Greenberg

confirmed to Credit Suisse that there was no term sheet for the proposed lending to

TransCare but only a summary of terms for a new facility between “a Patriarch Partners,

LLC affiliate” and TransCare. (PX 189.) It did not mention Ark II or indicate that the

January Payments would be part of the new $6.5 million facility. On February 9, 2016,

Stephen provided Curtis Mallet with a summary of TransCare’s debt structure, including

the Term Loan and the ABL but did not include Ark II. (See JX 72.) At trial, Stephen

could not explain why he omitted the Ark II loan supposedly incorporated into the Ark

II Credit Agreement. (Tr. 7/23 P.M. 31:7-33:10.)


       The Ark II Credit Agreement was an afterthought. It was born from Wells Fargo’s

reluctance to further fund TransCare or allow a new facility to prime its liens and

Tilton’s failure to convince Credit Suisse to a subordination of the Term Loan liens in

favor of a new facility. Tilton circumvented these problems on February 10, 2016 by

creating the Ark II Facility, rolling the January Payments into the new, secured facility

and agreeing on behalf of PPAS to subordinate the Term Loan Lenders’ lien to Ark II.

Hence, PPAS has failed to prove that the parties (i.e., Tilton) intended for the lien

granted to Ark II on February 11, 2016 to be a contemporaneous exchange for the

January 15 Payment.


       Accordingly, the lien granted to Ark II is avoided as a preference and the lien is

preserved for the benefit of the estate. 11 U.S.C. § 551.




                                             86

                                           A2706
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 363
                                                                 MainofDocument
                                                                        569
                                Pg 87 of 100



        2.      Count 11: Constructive Fraudulent Transfer

        The grant of a lien to Ark II is also a constructive fraudulent transfer under the

NYDCL.41 NYDCL § 273 provides:

        Every conveyance made and every obligation incurred by a person who is
        or will be thereby rendered insolvent is fraudulent as to creditors without
        regard to his actual intent if the conveyance is made or the obligation is
        incurred without a fair consideration.

Under NYDCL § 272, “[f]air consideration is given for property, or obligation ... [w]hen

in exchange for such property, or obligation, as a fair equivalent therefor, and in good

faith, property is conveyed or an antecedent debt is satisfied [or] [w]hen such property,

or obligation is received in good faith to secure a present advance or antecedent debt in

amount not disproportionately small as compared with the value of the property, or the

obligation obtained.” “A transfer made by an insolvent debtor to an affiliate or insider

in satisfaction of an antecedent debt lacks good faith and is constructively fraudulent.”

Nisselson v. Drew Indus., Inc. (In re White Metal Rolling & Stamp Corp.), 222 B.R. 417,

430 (Bankr. S.D.N.Y. 1998); accord Rubin v. Mfrs. Hanover Tr. Co., 661 F.2d 979, 991

(2d Cir. 1981) (“[C]ourts have long recognized that ‘[t]ransfers made to benefit third

parties are clearly not made for a “fair” consideration,’ and, similarly, that ‘a conveyance

by a corporation for the benefit of an affiliate (should not) be regarded as given for fair

consideration as to the creditors of the conveying corporations.’”) (citation omitted); see

Atlanta Shipping Corp., Inc. v. Chem. Bank, 818 F.2d 240, 249 (2d Cir. 1987) (“In

general, repayment of an antecedent debt constitutes fair consideration unless the




41      The Trustee asserts the constructive fraudulent conveyance claims under NYDCL §§ 273, 274 and
275. In light of the Court’s conclusion that the granting of the lien to Ark II was a constructive fraudulent
conveyance under NYDCL § 273, it is unnecessary to consider the other grounds.


                                                     87

                                                  A2707
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 364
                                                                 MainofDocument
                                                                        569
                                Pg 88 of 100



transferee is an officer, director, or major shareholder of the transferor.”).


       At the approximate time that TransCare granted the lien to Ark II to secure the

earlier advances, TransCare was woefully insolvent with negative net equity of nearly

$40 million. The granting of the lien also lacked good faith, and hence, fair

consideration. Ark II and TransCare were affiliates because Tilton directly or indirectly

owned the majority of their securities and controlled both entities, see 11 U.S.C. §

101(2)(B), and Ark II and Tilton were insiders of TransCare. See 11 U.S.C. §

101(31)(B)(iii), (E). Accordingly, the granting of the lien to Ark II under the Ark II

Security Agreement is avoided as a constructive fraudulent transfer and the lien is

preserved for the benefit of the estate. 11 U.S.C. § 551.


       3.     Count 4: Recharacterization

       Count 4 seeks to recharacterize as equity all claims asserted by Ark II based on

the January 15 Payment. As courts of equity, bankruptcy courts have the equitable

power to recharacterize claims asserted against a debtor so that “substance will not give

way to form.” Pepper v. Litton, 308 U.S. 295, 305 (1939). Recharacterization of a claim

from debt to equity “is appropriate where the circumstances show that a debt

transaction was actually an equity contribution ab initio.” Bayer Corp. v. MascoTech,

Inc. (In re AutoStyle Plastics, Inc.), 269 F.3d 726, 747-48 (6th Cir. 2001) (“AutoStyle”)

(quoting In re Cold Harbor Assocs., L.P., 204 B.R. 904, 915 (Bankr. E.D. Va. 1997))

(internal quotes omitted).


       Courts in this District have adopted the eleven-factor analysis set forth in

AutoStyle. See, e.g., In re Aéropostale, Inc., 555 B.R. 369, 420-21 (Bankr. S.D.N.Y.



                                             88

                                           A2708
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 365
                                                                 MainofDocument
                                                                        569
                                Pg 89 of 100



2016); In re Sabine Oil & Gas Corp., 547 B.R. 503, 566 (Bankr. S.D.N.Y.), aff’d, 562 B.R.

211 (S.D.N.Y. 2016), appeal dismissed, No. 16-2187 (2d Cir. Nov 22, 2016); Weisfelner

v. Blavatnik (In re Lyondell Chem. Co.), 544 B.R. 75, 93-94 (Bankr. S.D.N.Y. 2016);

Official Comm. of Unsecured Creditors v. Bay Harbour Master Ltd. (In re BH S & B

Holdings LLC), 420 B.R. 112, 157-58 (Bankr S.D.N.Y. 2009), aff’d, 807 F. Supp. 2d 199

(S.D.N.Y. 2011); Adelphia Commc’ns Corp. v. Bank of Am., N.A. (In re Adelphia

Commc’ns Corp.), 365 B.R. 24, 74 (Bankr. S.D.N.Y. 2007), aff’d in part, 390 B.R. 64

(S.D.N.Y. 2008). Under this test, the Court considers: (1) the names given to the

instruments, if any, evidencing the indebtedness; (2) the presence or absence of a fixed

maturity date and schedule of payments; (3) the presence or absence of a fixed rate of

interest and interest payments; (4) the source of repayments; (5) the adequacy or

inadequacy of capitalization; (6) the identity of interest between the creditor and the

stockholder; (7) the security, if any, for the advances; (8) the corporation’s ability to

obtain financing from outside lending institutions; (9) the extent to which the advances

were subordinated to the claims of outside creditors; (10) the extent to which the

advances were used to acquire capital assets; and (11) the presence or absence of a

sinking fund to provide repayments. AutoStyle, 269 F.3d at 749-50. “No one factor is

controlling or decisive [and] [t]he factors must be considered within the particular

circumstances of each case.” Id.; accord Aéropostale, 555 B.R. at 423; BH S & B

Holdings, 420 B.R. at 157. A bankruptcy court can recharacterize a claim as equity even

if fewer than all of the factors weigh in favor of recharacterization. Lyondell, 544 B.R. at

94. The ultimate question for the court is “whether the parties called an instrument one

thing when in fact they intended it as something else.... Answers lie in facts that confer



                                             89

                                           A2709
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 366
                                                                 MainofDocument
                                                                        569
                                Pg 90 of 100



context case-by-case.” Cohen v. KB Mezzanine Fund II, LP (In re SubMicron Sys.

Corp.), 432 F.3d 448, 456 (3d Cir. 2005).


       Here, the evidence points in both directions. The parties attempted to document

the January 15 Payment, albeit belatedly, as a secured loan from Ark II to TransCare.

The loan was to be repaid by TransCare pursuant to the contemplated strict foreclosure,

the sale to Transcendence and the subordination of PPAS’s lien in the Subject Collateral.

In addition, the January 15 Payment met emergency needs rather than the purchase of

capital assets and was not subordinated to the claims of outside creditors. In fact, the

2016 Intercreditor Agreement gave Ark II a priority in payment. On the other hand,

TransCare was inadequately capitalized, was unable to borrow money elsewhere, there

was no sinking fund to provide repayment (though that was to come through the

proceeds of the foreclosure and sale) and Tilton owned Ark II and the majority of

TransCare’s shares and controlled both. However, bankrupt companies are generally

short of cash and the shareholders are often the only source.


       I conclude that the Trustee has failed to sustain his burden of proving that the

January 15 Payment should be recharacterized as an equity contribution. At the time of

the advance, TransCare was out of cash and needed the money to pay for insurance so

that TransCare could continue to operate. There was no time to draft a loan agreement

even if anyone had thought about it. The advances preceded the Tilton Plan, were not

used solely to protect the assets destined for NewCo and the parties could not have

intended the January 15 Payment as a contribution to NewCo. There were many

problems with the granting of a secured claim to Ark II for the reasons stated above but

the January 15 Payment was still a loan.

                                            90

                                           A2710
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 367
                                                                 MainofDocument
                                                                        569
                                Pg 91 of 100



        Accordingly, the Count 4 is dismissed.


E.      Count 14: Return of the $800,000

        After the Trustee was appointed, he and PPAS entered into the Personal

Property Stipulation, (PX 258), to permit the Trustee to sell the assets under his

control, including the Subject Collateral.42 The Personal Property Stipulation, which

was approved by the Court,43 acknowledged the parties’ disputes relating to the

ownership of the assets, agreed that the Trustee could sell the assets, and provided a

distribution formula; the Trustee would receive 20% of the net proceeds and PPAS

would receive 80%. (Personal Property Stipulation ¶ 3.) The purpose of the Personal

Property Stipulation was to facilitate the sale of the disputed assets, not resolve the

disputes regarding the validity of the strict foreclosure or the ownership of the Subject

Collateral, and each party reserved its respective rights. As concerned the Trustee:

        Except as specifically set forth in this Stipulation, nothing herein shall be
        deemed to waive any and all claims, defenses, interests, rights,
        entitlements, or causes of action of whatever kind, nature, character and
        description, whether in law or equity, whether in tort, contract or under
        other applicable law, whether known or unknown, whether liquidated or
        unliquidated, whether contingent or, fixed, and whether anticipated or

42      Ark II and PPAS agreed in the 2016 Intercreditor Agreement that
        Notwithstanding anything to the contrary contained in any of the Agreements, only the
        party with the senior Lien [Ark II] in the Collateral shall have the right to restrict or
        permit, or approve or disapprove, the Sale, transfer or other disposition of such
        Collateral.
2016 Intercreditor Agreement § 2.8(a). Ark II was not a party to the Personal Property Stipulation and
did not expressly consent to the proposed sale. However, given Tilton’s control over Ark II, that consent
can be inferred.

43      See Order: (I) Approving the Stipulation Respecting the Sale of Certain Personal Property; (II)
Authorizing the Public Auction Sales of Certain Personal Property; (III) Approving the Sale and
Notice Terms for the Public Auction Sales of Certain Personal Property; (IV) Approving the Sale of
Certain Personal Property, Free and Clear of All Liens, Claims and Encumbrances, Security
Interests and Other Interests to the Successful Bidders at the Public Auction Sales; (V) Approving the
Employment of Maltz Auctions, Inc. as Auctioneer to Market and Publicly Auction Certain Personal
Property; (VI)Authorizing the Trustee to Donate or Otherwise Dispose of Certain De Minimus Personal
Property; and (VII) Granting Related Relief, dated Mar. 25, 2016, at ¶ 2. (PX 258.)

                                                    91

                                                 A2711
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 368
                                                                 MainofDocument
                                                                        569
                                Pg 92 of 100



       unanticipated, which the Trustee and the Debtors’ estates have, had, may
       ever have or may ever claim to have against any third parties including,
       but not limited to, PPAS, Lenders, and Transcendence or any other
       “person” (within the meaning of Bankruptcy Code§ 101(41)).

(Personal Property Stipulation ¶ 6.) The Personal Property Stipulation further

provided:

       Nothing contained herein is a waiver of any of the Trustee’s rights to
       contest or otherwise object to any other party asserting a claim or interest
       in the Foreclosed Personal Property Assets and/or the CONs.

(Personal Property Stipulation ¶ 10.)


       Following the sale, PPAS received $800,000 in accordance with the Personal

Property Stipulation which it turned over to Ark II pursuant to the 2016 Intercreditor

Agreement. While it is unusual in the Court’s experience to turn over disputed sale

proceeds rather than escrow the funds until the dispute is resolved, the Personal

Property Stipulation did not state that the payments were intended to be a final

resolution of the parties’ dispute regarding the parties’ rights to the proceeds of the sale

─ the reservation of rights indicates that it was not ─ and neither PPAS nor Ark II

argued that it was. Consequently, the Personal Property Stipulation does not bar the

recovery of the $800,000.


       The Trustee now seeks to recover the $800,000 directly from Ark II on two

theories.44 First, he argues that he is entitled to reimbursement or disgorgement under



44      Count 14 also sought to recover the $800,000 from PPAS, but the Trustee did not repeat the
request or include proposed findings or conclusions in his PPFC. Accordingly, the claim against PPAS is
deemed abandoned. Desiderio v. Celebrity Cruise Lines, Inc., No. 97 Civ. 5185(AJP), 1999 WL 440775, at
*3 (S.D.N.Y. June 28, 1999) (deeming plaintiffs’ negligence claims abandoned because their post-trial
submissions propose no findings of fact or conclusions of law); McAllister Bros., Inc. v. Ocean Marine
Indem. Co., No. 87 Civ. 3840 (LMM), 1992 WL 34152, at *6 (S.D.N.Y. Feb. 18, 1992) (dismissing
counterclaim as abandoned where defendants did not refer to it in pre-trial or post-trial briefs);


                                                  92

                                               A2712
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 369
                                                                 MainofDocument
                                                                        569
                                Pg 93 of 100



11 U.S.C. § 502(j) based upon the overpayment of Ark II’s now-avoided secured claim.

(PPFC ¶¶ 369-70.) Second, he contends that the $800,000 transfer was an

unauthorized post-petition transfer that he can avoid and recover from Ark II as either

an initial transferee (if PPAS is a conduit) or a subsequent transferee (if PPAS is the

initial transferee). (PPFC ¶ 371.) Ark II responds that the Trustee cannot recover the

$800,000 because he failed to prove that the Estate had a property interest in the

Subject Collateral and hence, the sale proceeds, and the Estate lacked any equity in the

proceeds because the proceeds secured a debt in the approximate sum of $58 million.

(DPFC ¶¶ 468-71.)


       1.      Section 502(j)

       Bankruptcy Code § 502(j) provides, in pertinent part:

       A claim that has been allowed or disallowed may be reconsidered for
       cause. A reconsidered claim may be allowed or disallowed according to
       the equities of the case. . . . This subsection does not alter or modify the
       trustee’s right to recover from a creditor any excess payment or transfer
       made to such creditor.

11 U.S.C § 502(j) (emphasis added). The last sentence appears to be derived from

section 57(l) of the 1898 Bankruptcy Act which provided in relevant part that “the

trustee may also recover any excess dividend paid to any creditor,” In re Kelderman, 75

B.R. 69, 70 (Bankr. S.D. Iowa 1987), and has been interpreted to authorize the Trustee

to recover an excess payment to a creditor. E.g., Wells Fargo Bank NA v. Thompson,

15-CV-941-JPS, 2016 WL 1611472, at *3 (E.D. Wis. Apr. 21, 2016) (“Courts have found

support for disgorgement in the trustee’s authority to recover overpayments to



Sonnenblick–Goldman Corp. v. Marbella Del Caribe, Inc., 412 F. Supp. 439, 445 (S.D.N.Y. 1975)
(defendant abandoned counterclaims that were not argued in its post-trial brief).


                                                 93

                                               A2713
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 370
                                                                 MainofDocument
                                                                        569
                                Pg 94 of 100



creditors. . . . As discussed above, this disgorgement is contemplated by 11 U.S.C. §

502(j).”) (citing cases); United States v. Rhodey (In re R&W Enters.), 181 B.R. 624, 648

(Bankr. N.D. Fla. 2006) (trustee can recover overpayment to IRS because “[s]ection

502(j) of the Bankruptcy Code specifically allows the Trustee ‘to recover from a creditor

any excess payment or transfer made to such creditor.’”); Kerney v. Capital One Fin.

Corp. (In re Sims), 278 B.R. 457, (Bankr. E.D. Tenn. 2002) (“It is clear from [the last

sentence of § 502(j)] that a trustee’s authority to recover overpayments from a creditor

is implied or contemplated by the Bankruptcy Code notwithstanding the absence of a

specific Bankruptcy Code provision expressly granting such authority.”).


       The problem with the Trustee’s argument is that he paid PPAS, not Ark II, and

PPAS was not a mere conduit that lacked dominion and control over the proceeds.

While the 2016 Intercreditor Agreement gave Ark II a priority over PPAS to the sale

proceeds, the Trustee has not pointed to any provision requiring PPAS to turn the

proceeds over to Ark II or segregate the proceeds or hold the proceeds in trust for Ark II.

Instead, Ark II had a contractual right to the proceeds. In contrast, under the Ark II

Security Agreement executed at the same time, Ark II could require TransCare in the

event of a default to “segregate” the proceeds of any accounts receivable or general

intangibles and hold them “in trust” for Ark II. (Ark II Security Agreement § 5.2(a).)

The Trustee has not identified a basis under 11 U.S.C. § 502(j) for recovering the excess

payment from Ark II, PPAS’s transferee.


       2.     Unauthorized Post-Petition Payment

       Bankruptcy Code § 549 states, in pertinent part:




                                            94

                                          A2714
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 371
                                                                 MainofDocument
                                                                        569
                                Pg 95 of 100



      (a) Except as provided in subsection (b) or (c) of this section, the trustee
      may avoid a transfer of property of the estate--
      (1) that occurs after the commencement of the case; and
      (2). . . .
      (B) that is not authorized under this title or by the court.

11 U.S.C. § 549(a). The transfer of $800,000 to PPAS is not avoidable under section 549

because it was expressly authorized by the order approving the Personal Property

Stipulation. Whether it could be recovered under the Personal Property Stipulation is

an issue that has not been raised. In any event, the $800,000 is already reflected in the

reduced credit granted to PPAS in connection with the recovery awarded to the Estate

under 11 U.S.C. § 550(a) as a consequence of the avoidance of the strict foreclosure.


      Accordingly, Count 14 is dismissed.


F.    Count 3: Equitable Subordination

      In Count 3, the Trustee seeks to equitably subordinate the claims of PPAS and

Ark II and transfer their liens to the estate. Bankruptcy Code § 510(c) provides:

      Notwithstanding subsections (a) and (b) of this section, after notice and a
      hearing, the court may--
      (1) under principles of equitable subordination, subordinate for purposes
      of distribution all or part of an allowed claim to all or part of another
      allowed claim or all or part of an allowed interest to all or part of another
      allowed interest; or
      (2) order that any lien securing such a subordinated claim be transferred
      to the estate.

11 U.S.C. § 510(c). The proponent of equitable subordination must show that (a) the

claimant engaged in some type of inequitable conduct, (b) the misconduct caused injury

to creditors or conferred an unfair advantage on the claimant, and (c) equitable

subordination is consistent with bankruptcy law. Benjamin v. Diamond (In re Mobile


                                            95

                                          A2715
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 372
                                                                 MainofDocument
                                                                        569
                                Pg 96 of 100



Steel Co.), 563 F.2d 692, 699-700 (5th Cir. 1977). If the creditor is an insider of the

debtor, inequitable conduct may include (a) a breach of fiduciary duty, fraud, or

illegality, (b) undercapitalization or (c) control or use of the debtor as an alter ego for

the benefit of the claimant. ABF Capital Mgmt. v. Kidder Peabody & Co., Inc. (In re

Granite Partners, LP), 210 B.R. 508, 514 (Bankr. S.D.N.Y. 1997).


       Equitable subordination has its limits. It is remedial, not penal, 80 Nassau

Assocs. v. Crossland Fed. Sav. Bank (In re 80 Nassau Assocs.), 169 B.R. 832, 840

(Bankr. S.D.N.Y. 1994), and “should be applied only to the extent necessary to offset

specific harm that creditors have suffered on account of the inequitable conduct.”

Assante v. E. Sav. Bank, FSB (In re Assante), No. 12–CV–5309 (CS), 2013 WL 787968,

at *3 (S.D.N.Y. Mar. 4, 2013) (quoting Enron Corp. v. Springfield Assocs., LLC (In re

Enron Corp.), 379 B.R. 425, 434 (S.D.N.Y. 2007)). Once the harm has been undone

through another remedy, equitable subordination is not available. For example,

equitable subordination is an alternative to a monetary recovery for the creditor’s

wrongdoing, and the trustee cannot recover damages and equitably subordinate a claim

based on the same wrong. Hirsch v. Pa. Textile Corp. (In re Centennial Textiles, Inc.),

227 B.R. 606, 611 (Bankr. S.D.N.Y. 1998); Granite Partners, 210 B.R. at 517.

Furthermore, equitable subordination is inferior to disallowance because equitable

subordination merely postpones payment but does not disallow the claim. 80 Nassau

Assocs., 169 B.R. at 837.


       Equitable subordination may be preferable remedy for injuries caused by an

insolvent creditor who asserts a substantial, allowed claim. This, however, is not such a

case. The PPAS secured claim has been disallowed under Bankruptcy Code § 502(d)

                                              96

                                           A2716
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 373
                                                                 MainofDocument
                                                                        569
                                Pg 97 of 100



because it is the recipient of a fraudulent conveyance and the Trustee has received a

judgment for money damages based on the fraudulent conveyance. If PPAS pays that

judgment, the harm will be fully remedied, and section 502(d) will no longer bar the

allowance of the claim.


        The analysis relating to Ark II is slightly different but yields the same conclusion.

The Court has avoided Ark II’s security interest because the grant of the security interest

was a preference and a fraudulent conveyance. The avoidance of the Ark II lien provides

the Estate with a complete remedy from the harm caused by the lien. Ark II did not

engage in inequitable conduct in making an emergency loan to TransCare prior to the

inception of the Tilton Plan, and there is no reason in equity why it should not have a

general unsecured claim for the amount of the January 15 Payment. It is true that PPAS

transferred $800,000 from the sale proceeds pursuant to the Personal Property

Stipulation and Ark II credited that payment against its claim, but the transfer was a

matter of contractual agreement between PPAS and Ark II and as just noted, the

judgment awarded against PPAS on the fraudulent transfer claim reflects the $800,000.

Accordingly, Count 4 is dismissed.45


G.      Count 12: Contractual Subordination

        The Amended Complaint and the JPTO included a claim against PPAS for

contractual subordination under the 2016 Intercreditor Agreement based upon the

avoidance of the Ark II priority lien and the preservation of the lien for the benefit of the


45      Ark II argued that the Trustee lacked prudential standing to assert an equitable subordination
claim because the only parties injured by the granting of the lien were the Term Loan Lenders. (DPFC ¶
437.) The avoidance of Ark II’s lien and the disposition of the equitable subordination claim make it
unnecessary to decide the issue.


                                                  97

                                                A2717
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 374
                                                                 MainofDocument
                                                                        569
                                Pg 98 of 100



Estate. The Trustee’s post-trial proposed findings of fact and conclusions of law did not

mention this claim. For the reasons previously stated, the claim is deemed abandoned.


H.     Count 13: Liens on Post-Petition Proceeds

       In the JPTO, which superseded the pleadings, the parties disputed whether the

“equities of the case exception,” described below, precluded the extension of the Ark II

and PPAS liens to the post-petition proceeds of the sale of the Subject Collateral. (JPTO

at pp. 53-54, 64.) The PPFC drops Ark II and seeks a completely different conclusion of

law: PPAS’s lien does not extend to the proceeds of the breach of fiduciary duty claim

under the Uniform Commercial Code and the “equities of the case” exception. (PPFC ¶¶

372-79.) This claim was never raised in the pleadings or the JPTO, and I do not

consider it.


       PPAS contends that the “equities of the case” exception does not apply to the sale

proceeds because it is limited to a situation where the secured creditor tries unjustly to

reap the benefit of an increase in the value of the collateral, and the Trustee failed to

prove an increase in value. Bankruptcy Code § 552(b)(1), which governs the question

provides:

       Except as provided in sections 363, 506(c), 522, 544, 545, 547, and 548 of
       this title, if the debtor and an entity entered into a security agreement
       before the commencement of the case and if the security interest created
       by such security agreement extends to property of the debtor acquired
       before the commencement of the case and to proceeds, products,
       offspring, or profits of such property, then such security interest extends to
       such proceeds, products, offspring, or profits acquired by the estate after
       the commencement of the case to the extent provided by such security
       agreement and by applicable nonbankruptcy law, except to any extent that
       the court, after notice and a hearing and based on the equities of the case,
       orders otherwise.

11 U.S.C. § 552(b)(1) (emphasis added).

                                             98

                                           A2718
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 375
                                                                 MainofDocument
                                                                        569
                                Pg 99 of 100



       The “equities of the case” exception is a means of allocating the value of post-

petition collateral proceeds between the secured creditor and the estate:

       The equities of the case doctrine is intended to ensure that secured
       creditors do not receive a windfall benefit when a trustee uses assets of the
       estate, for example, to finish uncompleted inventory, and it is also used to
       adjust recovery by a secured creditor in situations where there is an
       improvement or decline in the post-petition collateral, especially in
       situations where the change in value is brought about by a party in the
       bankruptcy.

In re Barbara K. Enters., No. 08–11474 (MG), 2008 WL 2439649, at *11 (Bankr.

S.D.N.Y. June 16, 2008) (citations omitted); accord Sprint Nextel Corp. v. U.S. Bank

Nat’l Ass’n (In re TerreStar Networks, Inc.) 457 B.R. 254, 271 (Bankr. S.D.N.Y. 2011);

see Nanuet Nat’l Bank v. Photo Promotion Assocs., Inc. (In re Photo Promotion Assocs.,

Inc.), 61 B.R. 936, 939 (Bankr. S.D.N.Y. 1986) (“The equity exception is meant for the

case where the trustee or debtor in possession uses other assets of the bankrupt estate

(assets that would otherwise go to the general creditors) to increase the value of the

collateral.”) (quoting J. Catton Farms, Inc. v. First Nat’l Bank of Chicago, 779 F.2d

1242, 1246 (7th Cir. 1985)) (internal quotation marks omitted).


       The Trustee admitted in the Amended Complaint that PPAS’s lien extended to

the proceeds of the collateral he sold. (See Amended Complaint ¶¶ 169-72.) His PPFC

did not submit proposed factual findings or legal conclusions regarding the application

of the “equities of the case” exception to the proceeds of the sale of the collateral.

Accordingly, and for reasons previously stated, the claim is deemed abandoned and is

dismissed.




                                             99

                                           A2719
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 138 FiledDocument
                            07/06/20 11-11
                                      EnteredFiled
                                               07/06/20
                                                   09/30/20
                                                        11:11:27
                                                            Page 376
                                                                 MainofDocument
                                                                        569
                                Pg 100 of 100



                           FURTHER CONSIDERATIONS

      The disposition of the Trustee’s claims requires further consideration regarding

how to proceed. The findings and conclusions relating to the breach of fiduciary duty

claim are proposed and the parties have the right to seek de novo review by the District

Court in accordance with Federal Bankruptcy Rule 9033(d). The remaining, core

claims, on the other hand, are ready for the entry of judgment subject, however, to the

fixing of reasonable attorneys’ fees in connection with the intentional fraudulent

transfer claim against PPAS. The parties are directed to contact chambers to arrange a

conference to discuss the scheduling of the inquest in connection with the award of

attorneys’ fees, the submission of the report and recommendation to the District Court

and the entry of judgment on the core claims.


Dated: New York, New York
       July 6, 2020

                                                      /s/ Stuart M. Bernstein
                                                       STUART M. BERNSTEIN
                                                     United States Bankruptcy Judge




                                           100

                                         A2720
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 141 FiledDocument
                            07/15/20 11-11
                                      Entered
                                            Filed
                                              07/15/20
                                                  09/30/20
                                                       14:34:19
                                                           Page 377
                                                                MainofDocument
                                                                       569
                                  Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                       Chapter 7
 TRANSCARE CORPORATION, et al.,
                                                       Case No. 16-10407-smb
                        Debtors.
 SALVATORE LAMONICA, as Chapter 7                      Adv. Proc. No. 18-01021-smb
 Trustee for the Estates of TransCare
 Corporation, et al.,                                                 JUDGMENT
                        Plaintiff,

          - against -

 LYNN TILTON, PATRIARCH PARTNERS
 AGENCY SERVICES, LLC, PATRIARCH
 PARTNERS, LLC, PATRIARCH PARTNERS                             BC 20,0023
 MANAGEMENT GROUP, LLC, ARK II CLO
 2001-1 LIMITED, TRANSCENDENCE
 TRANSIT, INC. and TRANSCENDENCE
 TRANSIT II, INC.,
                    Defendants.

          For the reasons set forth in the Post-Trial Findings of Fact and Conclusions of Law, entered

July 6, 2020:

          1. Judgment is hereby entered in favor of Plaintiff Salvatore LaMonica against

Defendants Patriarch Partners Agency Services, LLC, Transcendence Transit, Inc. and

Transcendence Transit II, Inc., jointly and severally, in the amount of $39,200,000.00, plus pre-

judgment interest in the amount of $6,025,523.29, calculated for the period February 24, 2016

through July 15, 2020, for a total judgment in the amount of $45,225,523.29, plus post-judgment

interest at the rate prescribed by 28 U.S.C. § 1961.

          2. The claims of Defendant Patriarch Partners Agency Services, LLC are disallowed

pursuant to Bankruptcy Code section 502(d).




                                                A2721
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 141 FiledDocument
                            07/15/20 11-11
                                      Entered
                                            Filed
                                              07/15/20
                                                  09/30/20
                                                       14:34:19
                                                           Page 378
                                                                MainofDocument
                                                                       569
                                  Pg 2 of 2


       3. The security interests and liens granted to Defendant Ark II CLO 2001-1 Limited under

its Security Agreement, dated as of January 15, 2016, with Debtor TransCare Corporation, as

Grantor, and Debtors TC Ambulance Corporation, TC Ambulance Group, Inc., TC Ambulance

North, Inc., TC Billing and Services Corp., TC Hudson Valley Ambulance Corp., TCBA

Ambulance, Inc., TransCare Harford County, Inc., TransCare Management Services, Inc.,

TransCare Maryland, Inc., TransCare ML, Inc., TransCare New York, Inc., TransCare

Pennsylvania, Inc. and TransCare Westchester, Inc., as Additional Grantors, are avoided and

preserved for the benefit of said Debtors’ respective estates, pursuant to Bankruptcy Code section

551; and Ark II CLO 2001-1 Limited’s proofs of claim herein shall accordingly be treated as

unsecured.

       4. Plaintiff shall recover nothing from Defendants Patriarch Partners, LLC, Patriarch

Partners Management Group, LLC and Ark II CLO 2001-1 Limited. The Court dismissed

Plaintiff’s claims against Defendants Patriarch Partners, LLC and Patriarch Partners Management

Group, LLC, and accordingly, the claims asserted by Defendants Patriarch Partners, LLC and

Patriarch Partners Management Group, LLC shall be allowed as unsecured claims.



       Pursuant to Rule 7054, Plaintiff’s time to apply for reasonable attorney’s fees is extended

until fourteen (14) days after the Judgment in Paragraph 1, above, has become final and non-

appealable.


Dated: New York, New York
       July 15th, 2020
                                                     /s/ STUART M. BERNSTEIN
                                                     Honorable Stuart M. Bernstein
                                                     United States Bankruptcy Judge




                                             A2722
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 146 FiledDocument
                            07/27/20 11-11
                                      Entered
                                            Filed
                                              07/27/20
                                                  09/30/20
                                                       13:23:55
                                                           Page 379
                                                                MainofDocument
                                                                       569
                                  Pg 1 of 4



 PROSKAUER ROSE LLP
 Michael T. Mervis
 Timothy Q. Karcher
 Eleven Times Square
 New York, NY 10036-8299
 Tel.: (212) 969-3000

 Attorneys for Defendants-Appellants


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               :
                                                               :
         TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                               :   Case No. 16-10407 (SMB)
                                                               :   (Jointly Administered)
                                    Debtors.                   :
---------------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                               :
Trustee for the Estates of TransCare                           :
Corporation, et al.,                                           :
                                                               :
                                    Plaintiff,                 :
                                                               :   Adv. Proc. No. 18-1021 (SMB)
                  - against -                                  :
                                                               :
LYNN TILTON, PATRIARCH PARTNERS                                :
AGENCY SERVICES, LLC, PATRIARCH                                :
PARTNERS, LLC, PATRIARCH PARTNERS                              :
MANAGEMENT GROUP, LLC, ARK II CLO                              :
2001-1 LIMITED, TRANSCENDENCE                                  :
TRANSIT, INC., and TRANSCENDENCE                               :
TRANSIT II, INC.,                                              :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x

                                           NOTICE OF APPEAL




                                                     A2723
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 146 FiledDocument
                            07/27/20 11-11
                                      Entered
                                            Filed
                                              07/27/20
                                                  09/30/20
                                                       13:23:55
                                                           Page 380
                                                                MainofDocument
                                                                       569
                                  Pg 2 of 4



Part 1: Identify the Appellant(s)

       1.      Name(s) of appellants: Patriarch Partners Agency Services, LLC, Transcendence

Transit, Inc., Transcendence Transit II, Inc., and Ark II CLO 2001-1 Limited (collectively,

“Defendants-Appellants”).

       2.      Position of appellants in the adversary proceeding that is the subject of this

appeal: Defendants.

Part 2: Identify the subject of this appeal

       1.      Describe the judgment, order or decree appealed from: Defendants-Appellants,

by their undersigned counsel, hereby appeal under 28 U.S.C. § 158(a) and Federal Rules of

Bankruptcy Procedure 8002 and 8003, from the judgment entered against Defendants-Appellants

by the United States Bankruptcy Court for the Southern District of New York on July 15, 2020 [Dkt.

No. 141] (the “Judgment”) (annexed hereto as Exhibit A), pursuant to the Post-Trial Findings of

Fact and Conclusions of Law of the United States Bankruptcy Court for the Southern District of New

York, dated July 6, 2020 [Dkt. No. 138] (annexed hereto as Exhibit B), with respect to Counts 7,

10, and 11 of Plaintiff-Appellee’s Amended Complaint.

       2.      State the date on which the judgment, order, or decree was entered: the

Judgment was entered on Wednesday, July 15, 2020.

Part 3: Identify the other parties to the appeal

       The relevant parties to the judgment, order, or decree appealed from, and the names,

addresses, and telephone numbers of their respective attorneys are as follows:




                                                   2

                                               A2724
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 146 FiledDocument
                            07/27/20 11-11
                                      Entered
                                            Filed
                                              07/27/20
                                                  09/30/20
                                                       13:23:55
                                                           Page 381
                                                                MainofDocument
                                                                       569
                                  Pg 3 of 4




                      Parties                                           Attorneys
 Plaintiff-Appellee:                                 Bijan Amini
 Salvatore LaMonica (Chapter 7 Trustee)              Avery Samet

                                                     Amini LLC
                                                     131 West 35th St., 12th Floor
                                                     New York, NY 10001
                                                     Tel: (212) 490-4700
 Defendants-Appellants:                              Michael T. Mervis
 Patriarch Partners Agency Services, LLC             Timothy Q. Karcher
 Transcendence Transit, Inc.
 Transcendence Transit II, Inc.                      Proskauer Rose LLP
 Ark II CLO 2001-1 Limited                           11 Times Square
                                                     New York, NY 10036
                                                     Tel: (212) 969-3000


Part 4: Not Applicable (No BAP in this District)

Part 5: Signature

Dated: July 27, 2020
       New York, New York
                                                 Respectfully submitted,

                                                 PROSKAUER ROSE LLP

                                                 By: /s/ Michael T. Mervis
                                                    Michael T. Mervis
                                                    Timothy Q. Karcher
                                                    Eleven Times Square
                                                    New York, NY 10036-8299
                                                    Tel.: (212) 969-3000
                                                    Fax: (212) 969-2900
                                                    Email: mmervis@proskauer.com
                                                           tkarcher@proskauer.com

                                                   Attorneys for Defendants-Appellants




                                             3

                                           A2725
18-01021-smb
     Case 1:20-cv-06274-LAK
               Doc 146 FiledDocument
                            07/27/20 11-11
                                      Entered
                                            Filed
                                              07/27/20
                                                  09/30/20
                                                       13:23:55
                                                           Page 382
                                                                MainofDocument
                                                                       569
                                  Pg 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of July 2020, a true and correct copy of the foregoing

was filed with the Clerk of Court using the CM/ECF system, which will send a notice of such

filing to the Chapter 7 Trustee’s counsel and the interested parties registered to receive ECF

notification from the court.



                                                             /s/ Michael T. Mervis
                                                             Michael T. Mervis




                                              A2726
18-01021-smb
   Case 1:20-cv-06274-LAK
                Doc 146-1 Filed
                          Document
                                07/27/20
                                     11-11Entered
                                            Filed 09/30/20
                                                   07/27/20 13:23:55
                                                            Page 383 of
                                                                     Exhibit
                                                                        569 A
                                  Pg 1 of 3




                EXHIBIT A




                                   A2727
  18-01021-smb
     Case 1:20-cv-06274-LAK
18-01021-smb   DocDoc 146-1
                    141  FiledFiled
                              Document
                                    07/27/20
                               07/15/20  11-11 Entered
                                          EnteredFiled 09/30/20
                                                        07/27/20
                                                   07/15/20      13:23:55
                                                                 Page 384
                                                            14:34:19   Mainof
                                                                           Exhibit
                                                                              569 A
                                                                             Document
                                         2 of 2
                                      Pg 1    3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                       Chapter 7
 TRANSCARE CORPORATION, et al.,
                                                       Case No. 16-10407-smb
                        Debtors.
 SALVATORE LAMONICA, as Chapter 7                      Adv. Proc. No. 18-01021-smb
 Trustee for the Estates of TransCare
 Corporation, et al.,                                                 JUDGMENT
                        Plaintiff,

          - against -

 LYNN TILTON, PATRIARCH PARTNERS
 AGENCY SERVICES, LLC, PATRIARCH
 PARTNERS, LLC, PATRIARCH PARTNERS                             %&
 MANAGEMENT GROUP, LLC, ARK II CLO
 2001-1 LIMITED, TRANSCENDENCE
 TRANSIT, INC. and TRANSCENDENCE
 TRANSIT II, INC.,
                    Defendants.

          For the reasons set forth in the Post-Trial Findings of Fact and Conclusions of Law, entered

July 6, 2020:

          1. Judgment is hereby entered in favor of Plaintiff Salvatore LaMonica against

Defendants Patriarch Partners Agency Services, LLC, Transcendence Transit, Inc. and

Transcendence Transit II, Inc., jointly and severally, in the amount of $39,200,000.00, plus pre-

judgment interest in the amount of $6,025,523.29, calculated for the period February 24, 2016

through July 15, 2020, for a total judgment in the amount of $45,225,523.29, plus post-judgment

interest at the rate prescribed by 28 U.S.C. § 1961.

          2. The claims of Defendant Patriarch Partners Agency Services, LLC are disallowed

pursuant to Bankruptcy Code section 502(d).




                                                A2728
18-01021-smb
  18-01021-smb Doc  141  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-1    07/15/20
                              Document    Entered
                                    07/27/20
                                         11-11     07/15/20
                                               Entered
                                                 Filed      14:34:19
                                                       09/30/20
                                                        07/27/20       Mainof
                                                                 13:23:55
                                                                 Page 385    Document
                                                                           Exhibit
                                                                              569 A
                                         2 of 3
                                      Pg 3    2


       3. The security interests and liens granted to Defendant Ark II CLO 2001-1 Limited under

its Security Agreement, dated as of January 15, 2016, with Debtor TransCare Corporation, as

Grantor, and Debtors TC Ambulance Corporation, TC Ambulance Group, Inc., TC Ambulance

North, Inc., TC Billing and Services Corp., TC Hudson Valley Ambulance Corp., TCBA

Ambulance, Inc., TransCare Harford County, Inc., TransCare Management Services, Inc.,

TransCare Maryland, Inc., TransCare ML, Inc., TransCare New York, Inc., TransCare

Pennsylvania, Inc. and TransCare Westchester, Inc., as Additional Grantors, are avoided and

preserved for the benefit of said Debtors’ respective estates, pursuant to Bankruptcy Code section

551; and Ark II CLO 2001-1 Limited’s proofs of claim herein shall accordingly be treated as

unsecured.

       4. Plaintiff shall recover nothing from Defendants Patriarch Partners, LLC, Patriarch

Partners Management Group, LLC and Ark II CLO 2001-1 Limited. The Court dismissed

Plaintiff’s claims against Defendants Patriarch Partners, LLC and Patriarch Partners Management

Group, LLC, and accordingly, the claims asserted by Defendants Patriarch Partners, LLC and

Patriarch Partners Management Group, LLC shall be allowed as unsecured claims.



       Pursuant to Rule 7054, Plaintiff’s time to apply for reasonable attorney’s fees is extended

until fourteen (14) days after the Judgment in Paragraph 1, above, has become final and non-

appealable.


Dated: New York, New York
       July 15th, 2020
                                                     /s/ STUART M. BERNSTEIN
                                                     Honorable Stuart M. Bernstein
                                                     United States Bankruptcy Judge




                                             A2729
18-01021-smb
   Case 1:20-cv-06274-LAK
                Doc 146-2 Filed
                          Document
                                07/27/20
                                     11-11Entered
                                             Filed 09/30/20
                                                    07/27/20 13:23:55
                                                             Page 386 of
                                                                      Exhibit
                                                                         569 B
                                 Pg 1 of 101




                 EXHIBIT B




                                   A2730
  18-01021-smb
     Case 1:20-cv-06274-LAK
18-01021-smb   DocDoc 146-2
                    138  FiledFiled
                              Document
                                    07/27/20
                               07/06/20   11-11Entered
                                                 Filed
                                           Entered     09/30/20
                                                        07/27/20
                                                   07/06/20      13:23:55
                                                                 Page 387
                                                            11:11:27   Mainof
                                                                           Exhibit
                                                                              569 B
                                                                             Document
                                     Pg 2
                                        1 of 101
                                             100



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:                                                  :
                                                        :
                                                        :
        TRANSCARE CORPORATION, et al., :                    Chapter 7
                                                        :   Case No. 16-10407 (SMB)
                                                        :   (Jointly Administered)
                                Debtors.                :
--------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                        :
Trustee for the Estates of TransCare                    :
Corporation, et al.,                                    :
                                                        :
                                Plaintiff,              :
                                                        :
                - against -                             :
                                                        :   Adv. Proc. No. 18-01021 (SMB)
LYNN TILTON, PATRIARCH PARTNERS                         :
AGENCY SERVICES, LLC, PATRIARCH                         :
PARTNERS, LLC, PATRIARCH PARTNERS :
MANAGEMENT GROUP, LLC, ARK II CLO                       :
2001-1 LIMITED, TRANSCENDENCE                           :
TRANSIT, INC., and TRANSCENDENCE                        :
TRANSIT II, INC.,                                       :
                                                        :
                                Defendants.             :
--------------------------------------------------------x

                            POST-TRIAL FINDINGS OF FACT
                             AND CONCLUSIONS OF LAW

APPEARANCES:

STORCH AMINI PC
Attorneys for Plaintiff
2 Grand Central Tower
140 East 45th Street, 25th Floor
New York, NY 10017
       Bijan Amini, Esq.
       Avery Samet, Esq.
       Jaime B. Leggett, Esq.
              Of Counsel




                                               A2731
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11    07/06/20
                                               Entered
                                                 Filed      11:11:27
                                                       09/30/20
                                                        07/27/20       Mainof
                                                                 13:23:55
                                                                 Page 388    Document
                                                                           Exhibit
                                                                              569 B
                                        2 of 101
                                     Pg 3    100



PROSKAUER ROSE LLP
Attorneys for Defendants
Eleven Times Square
New York, NY 10036-8299
       Michael T. Mervis, Esq.
       Timothy Q. Karcher, Esq.
       Marissa Tillem, Esq.
             Of Counsel

STUART M. BERNSTEIN
United States Bankruptcy Judge:

                                    INTRODUCTION

       Salvatore LaMonica, Esq. (“Trustee”) commenced this adversary proceeding on

behalf of the estates (collectively, the “Estate”) of the debtor TransCare Corporation and

its debtor-affiliates (collectively, “TransCare” or the “Debtors”) to recover damages and

avoid certain transfers that occurred before or after the filing of the initial petitions in

these cases. He also seeks other forms of relief. The Trustee’s claims arise, for the most

part, from two discrete though related transactions: (1) the strict foreclosure of the

Debtors’ most valuable assets by an entity controlled by an insider and immediate resale

of those assets to another entity controlled by the same insider, and (2) the granting of a

lien to yet another entity controlled by the same insider.


       The Court conducted a multi-day bench trial and based upon the evidence

adduced, respectfully recommends to the District Court that it enter a money judgment

against defendant Lynn Tilton in the sum of $41.8 million. The Court finds and

concludes that the transfer resulting from the strict foreclosure must be avoided, and

the Estate is awarded a judgment in the amount of $39.2 million against PPAS, in

addition to the Trustee’s reasonable attorneys’ fees. Finally, the lien granted to the

insider must also be avoided and preserved for the benefit of the Estate.


                                              2

                                            A2732
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11    07/06/20
                                               Entered
                                                 Filed      11:11:27
                                                       09/30/20
                                                        07/27/20       Mainof
                                                                 13:23:55
                                                                 Page 389    Document
                                                                           Exhibit
                                                                              569 B
                                        3 of 101
                                     Pg 4    100



                                        FINDINGS OF FACT1

A.      The Parties

        The Debtor TransCare Corporation is a Delaware corporation headquartered in

Brooklyn, New York. (Stipulation No. 1.) TransCare Corporation, by and through its

subsidiaries, provided ambulance services to hospitals and municipalities for both

emergency and non-emergency patients, and paratransit services to the New York

Metropolitan Transit Authority (“MTA”) for individuals with disabilities. (Stipulation

No. 1.) TransCare’s principal business lines were (a) ambulance services in (1) New York

City, (2) Westchester, New York, (3) Hudson Valley, headquartered in Poughkeepsie,

New York, (4) Pittsburgh, Pennsylvania, and (5) Maryland; and (b) its contract with the

MTA to provide paratransit services for people with disabilities throughout the City of

New York (the “MTA Contract”) using vehicles leased from the MTA. On July 13, 2015,



1      This decision uses the following conventions: “DX”, “PX” and “JX” refer, respectively, to the
Defendants’ trial exhibits, the Plaintiff’s trial exhibits and the parties’ joint trial exhibits.
         “Stipulation No.” refers to the numbered paragraphs in the Stipulated Facts section of the May 14,
2019 Joint Pretrial Order (ECF Doc. # 85) at pages 6-15. Unless otherwise indicated, the ECF references
are to the electronic docket in this adversary proceeding.
         “Tr. Month/Day” (e.g., “Tr. 7/22”) refers to the official transcripts of the trial conducted on July
22, 23, 24, August 8, 13 and 14, 2019. “A.M.” and “P.M.” refer to the morning and afternoon sessions,
respectively.
       “Husson Tr. (LaMonica)” and “Husson Tr. (Ien)” refer to the designated deposition testimony of
John Husson, the Rule 30(b)(6) witness of Wells Fargo, N.A., taken in (i) this action and (ii) Ien v.
TransCare Corp., et al., Adv. Proc. No. 16-01033 (SMB).
        “Leland Tr.” refers to the deposition testimony of Glenn Leland, TransCare’s former CEO. The
Defendants requested that the Court review the video of Leland’s deposition and not just the excerpts
from the 731-page transcript, (Defendants’ Response to Trustee’s Post-Trial Proposed Findings of Fact
and Conclusions of Law (“Defendants’ Response”), dated Oct. 11, 2019, at 1 n. 3 (ECF Doc. # 137)), but
have not explained why my review of the transcript is insufficient and I decline the Defendants’ request.
        In addition, the Defendants’ Response included a chart, attached as Exhibit A that, at least in
some cases, provided a basis for an objection to the designated Husson or Leland deposition testimony
and/or cross-designated other testimony or evidence. Where Exhibit A does not indicate a basis for an
objection and cross-designates other testimony or evidence relating to the excerpt, I assume that the
inclusion of the excerpt on Exhibit A was solely for the purpose of cross-designation and not to object.



                                                       3

                                                   A2733
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                 Filed
                                                   07/06/20
                                                       09/30/20
                                                        07/27/20
                                                            11:11:27
                                                                 13:23:55
                                                                 Page 390
                                                                       Mainof
                                                                           Exhibit
                                                                             Document
                                                                              569 B
                                     Pg 5
                                        4 of 101
                                             100



TransCare New York, Inc. and the MTA executed a Modification to the MTA Contract

which extended the MTA Contract through October 31, 2019. (PX 158; Stipulation Nos.

29-30.)


        At all relevant times, the Defendant Lynn Tilton served as the sole director of

TransCare. (Stipulation No. 2.) The Defendant Ark II CLO 2001-1, Limited (“Ark II”), a

Cayman Islands company, owns a 55.7% direct interest in TransCare, and Tilton owns

99% of Ark II. (Stipulation Nos. 6, 8.) Non-party Ark Investment Partners II, L.P.

(“AIP”), a Tilton affiliate, owns 5.6% of TransCare’s shares. (Stipulation No. 9.) Credit

Suisse Alternative Capital, Inc. (“Credit Suisse”) owns outright, or manages, 26% of

TransCare’s equity on behalf of five separate entities (PX 235 at 986262), and the

remaining 12.7% of TransCare is owned by various entities and individuals. (ECF Case

No. 16-10407 Doc. #132.)


        The Defendants Patriarch Partners Agency Services, LLC (“PPAS”), Patriarch

Partners, LLC (“Patriarch Partners”) and Patriarch Partners Management Group, LLC

(“PPMG”) are Delaware limited liability companies, and the Defendants Transcendence

Transit, Inc. (“Transcendence Transit”) and its direct subsidiary, Transcendence Transit

II, Inc. (“Transcendence II” and, together with Transcendence Transit,

“Transcendence”) are Delaware corporations. (Stipulation Nos. 3-7.) Tilton is the sole

manager and ultimate indirect owner of PPAS, Patriarch Partners and PPMG,

(Stipulation Nos. 3-5), and the sole director of both Transcendence entities. (Stipulation

No. 7.) Lastly, PPAS, Patriarch Partners, PPMG and Ark II maintain their principal


2        In citing to the Bates-stamped page numbers, the Court will omit the prefix and refer to the last
five or six digits of the Bates-stamped page number.


                                                     4

                                                  A2734
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                 Filed
                                                   07/06/20
                                                       09/30/20
                                                        07/27/20
                                                            11:11:27
                                                                 13:23:55
                                                                 Page 391
                                                                       Mainof
                                                                           Exhibit
                                                                             Document
                                                                              569 B
                                     Pg 6
                                        5 of 101
                                             100



places of business at 1 Liberty Street, 35th Floor, New York, New York, (Stipulation Nos.

3-6), and the Transcendence entities have a mailing address at that location.

(Stipulation No. 7.)


B.     TransCare’s Debt Structure

       1.     Term Loan

       TransCare Corporation, as borrower, the Term Loan Lenders (defined below), as

lenders, and PPAS, as Administrative Agent, are parties to a Credit Agreement, dated as

of August 4, 2003 (as amended, the “Term Loan”). From November 1, 2014 through

February 24, 2016 (the “Relevant Period”), the lenders under the Term Loan were: (i)

AIP, (ii) Zohar CDO 2003-1, Ltd., Zohar II 2005-1, Ltd., and Zohar III, Ltd. (collectively,

the “Zohar Funds”); (iii) Credit Suisse and (iv) First Dominion Funding I (“First

Dominion” and, together with AIP, the Zohar Funds, and Credit Suisse, the “Term Loan

Lenders”).3 (Stipulation No. 10.) The Zohar Funds owned over 75% of the Term Loan

debt. (PX 209.) Credit Suisse acted as collateral manager for First Dominion, (JX 1 at

00106; Tr. 7/22 P.M. 30:20-23), and Credit Suisse and First Dominion together owned

approximately 18% of the Term Loan debt. (PX 209.) AIP owned approximately 7% of

the Term Loan debt. (PX 209.)


       In connection with the Term Loan, TransCare Corporation executed a Security

Agreement, dated as of August 4, 2003, and as amended, supplemented or modified, in

favor of PPAS, as Administrative Agent for the Term Loan Lenders. (Stipulation No.

12.) In addition to the Security Agreement, the TransCare Corporation’s subsidiaries,



3      The Term Loan is governed by New York law. (Stipulation No. 11.)


                                                 5

                                              A2735
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11    07/06/20
                                               Entered
                                                 Filed      11:11:27
                                                       09/30/20
                                                        07/27/20       Mainof
                                                                 13:23:55
                                                                 Page 392    Document
                                                                           Exhibit
                                                                              569 B
                                        6 of 101
                                     Pg 7    100



debtors in these cases, executed a Guarantee, dated as of August 4, 2003, as amended,

supplemented or modified, in favor of PPAS, as Administrative Agent for the Term Loan

Lenders. (Stipulation No. 13.)


       2.     Wells Fargo Credit Facility

       TransCare Corporation, TransCare New York, Inc., TransCare Pennsylvania, Inc.,

TransCare Maryland, Inc., TransCare ML, Inc., TC Hudson Valley Ambulance Corp., TC

Billing and Services Corp., TC Ambulance Corporation, TransCare Management

Services, Inc., TCBA Ambulance, Inc., TransCare Westchester, Inc. and TransCare

Harford County, Inc., as Borrowers and TC Ambulance Group, Inc. and TC Ambulance

North, Inc., as Guarantors, entered into a Loan and Security Agreement with Wells

Fargo N.A., as successor-by-merger with Wachovia Bank, N.A. (“Wells Fargo”), dated

October 13, 2006 (as amended, the “ABL”). The ABL is a syndicated asset-backed

revolving credit facility, (Stipulation No. 14), and is governed by New York law.

(Stipulation No. 15.)


       Both the Term Loan and the ABL were secured by blanket liens on all of

TransCare’s assets. (DX 3 at § 2; JX 2 at § 5.1.) Wells Fargo and PPAS, on behalf of the

Term Loan Lenders, entered into an Intercreditor Agreement, dated October 13, 2006

(the “2006 Intercreditor Agreement”). (Stipulation No. 16.) Under the 2006

Intercreditor Agreement, PPAS received a first priority lien on TransCare’s vehicles,

certain other physical assets, capital stock of the subsidiaries, and intellectual property

(the “Term Loan Priority Collateral”), and Wells Fargo received a first priority lien on all

other assets (the “ABL Priority Collateral”), including the Accounts (including accounts

receivable) and general intangibles. (JX 3 at §§ 1.26, 1.35, 2.2.) Pursuant to an

                                             6

                                           A2736
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11    07/06/20
                                               Entered
                                                 Filed      11:11:27
                                                       09/30/20
                                                        07/27/20       Mainof
                                                                 13:23:55
                                                                 Page 393    Document
                                                                           Exhibit
                                                                              569 B
                                        7 of 101
                                     Pg 8    100



irrevocable payment assignment, all of TransCare’s receivables were paid to a lockbox

controlled by Wells Fargo, including all of the payments received under the MTA

Contract. (PX 2.)


       3.     Ark II Credit Agreement

       TransCare Corporation and Ark II entered into a Credit Agreement, dated as of

January 15, 2016 (the “Ark II Credit Agreement”). (Stipulation No. 17.) The Ark II

Credit Agreement is governed by New York law. (Stipulation No. 18.) In connection

with the Ark II Credit Agreement, TransCare Corporation executed a Security

Agreement, dated as of January 15, 2016, in favor of Ark II (the “Ark II Security

Agreement”), (Stipulation No. 19), and on January 29, 2016, Ark II filed separate UCC-1

financing statements with the Delaware Department of State for TransCare Corporation

and its subsidiaries. Each UCC-1 financing statement provided that Ark II held a

security interest in “All assets of the debtor . . . .” (Stipulation No. 23.) In addition to

the Ark II Security Agreement, the TransCare Corporation’s subsidiaries executed a

Guaranty, dated as of January 15, 2016, in favor of Ark II (the “Ark II Guaranty”).

(Stipulation No. 20.) In connection with the Ark II Credit Agreement, Ark II and PPAS

entered into an intercreditor agreement, dated as of January 15, 2016 (the “2016

Intercreditor Agreement”), described in greater detail below, for which TransCare

executed an acknowledgment. (Stipulation No. 22.)


       Notwithstanding the dates on these documents, the Ark II Credit Agreement, Ark

II Security Agreement, Ark II Guaranty and the 2016 Intercreditor Agreement were not

executed until on or about February 10 or 11, 2016. (Stipulation Nos. 21, 22.)




                                               7

                                            A2737
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11    07/06/20
                                               Entered
                                                 Filed      11:11:27
                                                       09/30/20
                                                        07/27/20       Mainof
                                                                 13:23:55
                                                                 Page 394    Document
                                                                           Exhibit
                                                                              569 B
                                        8 of 101
                                     Pg 9    100



C.     Management of TransCare

       Glenn Leland served as TransCare’s Chief Executive Officer (“CEO”) from

January 12, 2015 through January 8, 2016. (Stipulation No. 24.) Mark Bonilla served

as TransCare’s Chief Financial Officer (“CFO”) from April 2014 through September 29,

2015 and, following his resignation on that date, served as a consultant to TransCare

until January 8, 2016, (Stipulation No. 25), but per Tilton’s instructions, Michael

Greenberg, a Patriarch Partners credit officer, took on the responsibility for TransCare’s

finances. (DX 73 at 58180; Tr. 7/22 A.M. 18:19-24.) Peter Wolf served as TransCare’s

Chief Operating Officer (“COO”) from November 16, 2015 through February 24, 2016.

(Stipulation No. 26.)


       Under an Authority Matrix issued by Tilton as sole director of the Board, the

officers of TransCare did not have authority to: (a) approve an annual operating plan

budget or any interim operating plan or budget; (b) negotiate the sale or disposition of

any assets; (c) recapitalize or make other change in the capital structure; (d) disclose

any financial information to any third-party; (e) enter into any contract or license

agreement not contemplated by the approved Annual Plan (of which there was none);

(f) enter into any financing or loan agreement; (g) dispose of any unusable asset or

write off any receivable, or make a charitable contribution; (h) change auditors; (i)

engage legal counsel; (j) settle or compromise any claim; (k) engage any consultant; or

(l) conduct any reduction in force. (PX 3; Tr. 7/23 P.M. 15:16-17:11.) Some items below

certain dollar amounts could be authorized by a “Designated Executive” or an “Annual




                                             8

                                          A2738
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                         11-11
                                          Entered
                                               Entered
                                                 Filed
                                                   07/06/20
                                                       09/30/20
                                                        07/27/20
                                                            11:11:27
                                                                 13:23:55
                                                                 Page 395
                                                                       Mainof
                                                                           Exhibit
                                                                             Document
                                                                              569 B
                                    Pg
                                     Pg10
                                        9 of
                                           of100
                                             101



Plan,” (PX 3), but during the Relevant Period there was no Designated Executive and no

Annual Plan. (See Leland Tr. 84:9-13;4 JX 11.)


        Accordingly, Tilton made all decisions for TransCare and managed TransCare

through her employees at the Patriarch entities. Greenberg oversaw financial matters,

payment of vendors and negotiations with Wells Fargo. (Tr. 7/22 A.M. 14:10–16:15;

Leland Tr. 59:5–60:16, 144:13–145:17, 245:22–246:24.) Jean-Luc Pelissier, a platform

leader at PPMG, oversaw operational matters. (Tr. 7/22 A.M. 24:11-19; Tr. 7/23 A.M.

6:7-19; Leland Tr. 46:6-47:12.5) Brian Stephen, an attorney and senior director of legal

at Patriarch Partners, supported Tilton in legal matters regarding all of the Patriarch

entities. (Tr. 7/23 P.M. 1:22–3:21.) Finally, Randy Jones of Patriarch Partners oversaw

hiring. (Tr. 7/22 A.M. 24:22-24; Tr. 8/13 A.M. 53:22–54:1; Tr. 8/13 P.M. 47:23–48:2.)

These Patriarch employees reported directly to Tilton, independently of TransCare

management, regarding the operations and finances of TransCare. (See Tr. 7/22 A.M.

15:13-18 (Greenberg); Tr. 7/23 A.M. 7:15-17 (Pelissier); 7/23 P.M. 2:16-18 (Stephen).)


D.      TransCare’s Growing Financial Problems

        Throughout the Relevant Period, TransCare experienced difficulties in funding

employee payroll and paying vendors. (Stipulation No. 27.) TransCare did not have

audited financials for 2014, (Tr. 7/22 P.M. 79:21–80:12), and had delayed transmitting


4       The Defendants objected to this excerpt from the Leland Deposition as irrelevant. (Defendants’
Response, Ex. A, item I.6.) The testimony supports the finding for which it is cited and the finding is
relevant to Tilton’s control over TransCare. The objection is overruled.

5       The Defendants objected to this excerpt from the Leland Deposition as irrelevant. (Defendants’
Response, Ex. A, item I.1.) The testimony supports the finding for which it is cited, and the finding is
relevant to Tilton’s control over TransCare. The objection is overruled.




                                                    9

                                                 A2739
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 396
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 11
                                        10 of 101
                                              100



monthly financial statements to its lenders. (Stipulation No. 28.) On or about July 2,

2015, Wells Fargo informed TransCare that Wells Fargo was in an over-advanced

position under the ABL facility and informed TransCare management that it would not

fund TransCare’s payroll for the week ending July 4, 2015. (Stipulation No. 31.)

Consequently, on July 3, 2015, TransCare missed payroll. (Stipulation No. 32.)


        In hindsight, the missed payroll marked the beginning of the end for TransCare.

Following the missed payroll, Tilton negotiated a resolution with Wells Fargo to unblock

the reserve, (Tr. 8/13 P.M. 43:20–44:5; DX 64), which involved, among other things,

the Zohar Funds advancing an additional $2 million to TransCare.6 (DX 64; PX 227 at

47615.) However, on October 14, 2015, Wells Fargo issued a Notice of Non-Renewal to

TransCare (the “Non-Renewal Notice”). (DX 76; Stipulation No. 34.) The Non-Renewal

Notice stated that the ABL would expire on January 31, 2016, and Wells Fargo

“presently ha[d] no intention to extend or modify the term of such financing

arrangements.” (DX 76 at 06336.) The Non-Renewal Notice also stated that the

outstanding balance had to be paid in full by TransCare by January 31, 2016, (see id.),

something which TransCare was in no position to do. (Tr. 7/22 P.M. 93:6–11.)7


        Needing Wells Fargo’s financial support, Tilton tasked Greenberg to work with

management at TransCare to prepare a 2016 budget that would be acceptable to Wells

Fargo and convince it to extend the ABL. (Tr. 7/22 A.M. 28:4-11, 31:14-20.) She also



6      Between February 2015 and January 2016, the Zohar Funds advanced over $7.2 million to
TransCare. (PX 227 at 47615–16.)

7        The outstanding balance owed to Wells Fargo as of the initial petition date, February 24, 2016,
totaled approximately $13 million. (Tr. 7/24 159:19–22.)


                                                    10

                                                 A2740
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 397    Document
                                                                            Exhibit
                                                                               569 B
                                        11 of 101
                                    Pg 12     100



directed Greenberg to develop a plan based upon his own assessment of TransCare’s

business. (Tr. 7/22 A.M. 33:9-12.) Working primarily with Pelissier, Greenberg

submitted a presentation for Tilton’s review and approval on November 14, 2015 to

share with Wells Fargo at a meeting scheduled for two days later. (JX 51; Tr. 7/22 A.M.

32:6-25.) The 2016 plan conservatively estimated an $8.2 million growth in revenue,

resulting in 2016 EBITDA of $11.5 million. (JX 51; Tr. 7/22 A.M. 32:6-25.) The plan

called for forty-eight new ambulances (at $120,000 per vehicle, with a down payment of

$30,000). (JX 51 at 98488-89.) It required $6.4 million in new capital ($2.8 million in

lease payments, $2.8 million in new vehicle funding and $0.8 million in accounts

payable reduction). (JX 51 at 98489, 98535.) Tilton agreed the plan could be shared

with Wells Fargo, but never gave final approval to the plan and did not fund the new

ambulances contemplated by the plan. (Tr. 7/22 A.M. 31:21–32:25, 102:6-9; Leland Tr.

547:13–549:9, 583:9–584:25; Tr. 7/22 P.M. 123:13-19.)


       Meanwhile, starting in early 2015, TransCare received expressions of interest

from other ambulance companies to acquire certain TransCare assets and business

lines. On February 5, 2015, Leland reported that National Express was offering $15-18

million to purchase TransCare’s paratransit division. (JX 12 at 04260; Leland Tr. 85:9–

86:14.) On March 3, 2015, Mike Weinberger, the Chief Operating Officer of Richmond

County Ambulance Service (“RCA”) emailed Tilton seeking to purchase all or part of

TransCare. (PX 44; Tr. 8/13 A.M. 45:7-15.) Weinberger stated that RCA was prepared

to offer up to eight times TransCare’s EBITDA, and also offered to consider an

operational management arrangement. (PX 44 at 90486; Tr. 8/13 A.M. 45:7-15.)




                                           11

                                         A2741
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 398    Document
                                                                            Exhibit
                                                                               569 B
                                        12 of 101
                                    Pg 13     100



       Even after the payroll default, TransCare continued to receive expressions of

interest. American Medical Response (“AMR”) called Leland seeking to purchase

TransCare’s Westchester operations. (Leland Tr. 172:17-24.) On July 8, 2015,

Weinberger emailed Tilton again expressing RCA’s interest in purchasing or operating

TransCare. (PX 73; Tr. 8/13 A.M. 45:17-24.) On July 10, 2015, National Express

emailed Leland a Letter of Intent offering to purchase the MTA Contract for $6 to $7

million and assume up to $2 million in liabilities. (JX 40.) On July 13, 2015, Greenberg

received a message from another Patriarch credit officer that Alliance Capital Advisors

representing National Express was interested in purchasing TransCare’s paratransit

business. (PX 83; Tr. 7/22 P.M. 74:8-17.)


       On July 31, 2015, Greenberg reported to Tilton on Envision Healthcare’s

purchase of Rural/Metro Corp., a regional ambulance operator, at a 10x multiple of

EBITDA. (DX 68 at 904469.)8 A few days later, Tilton forwarded Greenberg’s analysis

to Kurt Marsden of Wells Fargo and told him “Just to confirm the active M&A market in

the ambulance space. This is why it makes sense to let TransCare make its way back to

normalized EBITDA.” (DX 68 at 90469.) Tilton wanted to get TransCare back to the

$12-14 million of EBITDA that it had historically earned, so she could sell it at a price

that would cover both the ABL and the Term Loan. (Tr. 8/13 A.M. 47:22–48:3.)


       National Express continued to express an interest into December 2015. On

December 8, 2015, Leland reported to Greenberg and Pelissier that National Express


8      Envision Healthcare’s medical transportation segment was named American Medical Response.
(DX 68.)




                                              12

                                            A2742
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 399
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 14
                                        13 of 101
                                              100



called him that morning about purchasing the paratransit business and asked whether

he was authorized to enter into discussions. (PX 111; Tr. 8/14 A.M. 26:19-27:1.) On

December 16, 2015, Leland reported to Greenberg, Stephen, Pelissier and Bonilla that

National Express had called him “a few times” that day to reiterate that its offer to buy

TransCare’s paratransit contract was “still out there.” (PX 124; Tr. 7/23 A.M. 50:22–

51:3.)


         According to Greenberg, Tilton specifically prohibited Leland, Greenberg, Pelissier

or anyone else from speaking to any of these companies. (Tr. 7/22 A.M. 46:21–47:19.)


E.       Events Leading to the Tilton Plan and Bankruptcies

         On December 14, 2015, Pelissier informed John Husson of Wells Fargo that

Tilton had decided to sell TransCare. Tilton was prepared to provide bridge financing

until a sale could be consummated but wanted to inject the financing through Wells

Fargo’s ABL loan facility. (Husson (LaMonica) Tr. 48:11–49:21.)9 On December 16,

2015, Kurt Mardsen of Wells Fargo wrote to Tilton confirming his understanding that

she had determined to sell TransCare and inquired into her view about possibly running

the sale through a bankruptcy proceeding. (PX 128.) He wanted to “get clarity on how

much financial support Patriarch is considering providing, and how soon the company

could have access to that money since the company appears to have immediate liquidity




9        The Defendants objected to this excerpt from the Husson (LaMonica) Deposition as irrelevant.
(Defendants’ Response, Ex. A, item II.1.) The testimony supports the finding for which it is cited, and the
finding is relevant to Tilton’s reason for entering into the Ark II Security Agreement, described in the
succeeding text, pursuant to which Ark II primed the Term Loan Lenders’ lien. The objection is
overruled.



                                                    13

                                                 A2743
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 400
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 15
                                        14 of 101
                                              100



challenges.” (PX 128.) Tilton understood that Wells Fargo was not going to stay in past

January 31 absent a sale process. (Tr. 8/13 A.M. 50:9-12.)


       On December 21, 2015, Greenberg met with John Husson and Bob Strack of

Wells Fargo concerning a deal to extend the ABL so as to facilitate a sale of TransCare.

(DX 97; Tr. 7/22 A.M. 55:17–56:1.) Prior to the meeting, Tilton requested a sixth-month

time frame for the sale, or through to May or June 2016. (Tr. 7/22 A.M. 54:20-22.) On

December 23, 2015, Wells Fargo transmitted a summary of proposed terms for a longer-

term forbearance of the Wells Fargo ABL facility to Jean-Luc Pelissier and Michael

Greenberg. (Stipulation No. 35.) The proposed terms included the engagement by

TransCare of a third-party financial advisor and a budget for TransCare. In response,

on January 7, 2016, TransCare retained Carl Marks Advisory Group LLC (“Carl Marks”)

and entered into a consulting agreement. (Stipulation No. 36.)


       In the meantime, Tilton instructed Greenberg to obtain potential comparable

transactions and comparable public companies that existed within the same or ancillary

industries to TransCare.10 (Tr. 7/22 A.M. 42:16-23.) She also instructed Greenberg to

find investment bankers to market TransCare. (Tr. 7/22 A.M. 41:6-13, 42:21-23; see DX

96.) On December 18, 2015, Greenberg reported his findings to Tilton. (JX 55.) He

identified six comparable transactions that occurred within the same sector as

TransCare or related sectors. (JX 55; Tr. 7/22 A.M. 48:2-3.) For each comparable




10       Greenberg had experience in private equity investment and portfolio management, comparing
companies within a particular set, evaluating capital structure alternatives for companies, and making
strategic business assessments for companies. (Tr. 7/22 A.M. 13:17–14:2.) Greenberg also had extensive
experience in valuation and modeling. (Tr. 7/22 A.M. 14:7-9.)



                                                  14

                                               A2744
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 401    Document
                                                                            Exhibit
                                                                               569 B
                                        15 of 101
                                    Pg 16     100



transaction, Greenberg listed the date, whether it was completed or announced, and

where available, the purchase price or enterprise value, last twelve-month (“LTM”)

revenue, LTM EBITDA, and the multiple of revenue/EBITDA needed to arrive at the

purchase price. (JX 55; Tr. 7/22 A.M. 48:22–50:13.)


       Only two of the transaction comparables had sufficient public information to

calculate EBITDA multiples. AMR (Envision) purchased Rural/Metro Corp. at a 10.7x

multiple (i.e., the purchase price was 10.7 times the LTM EBITDA) and KKR purchased

Air Medical at a 10.0x multiple. (JX 55.) Greenberg also identified three “market

comps” that “relate to public companies and where they’re currently trading in terms of

their valuation.” (JX 55; Tr. 7/22 A.M. 48:3-5.) Under “market value” for each market

comp, Greenberg listed the market value of the equity of each public company plus the

outstanding debt minus the cash on the balance sheet. (JX 55; Tr. 7/22 A.M. 51:2-7.)

The rest of the entries were calculated in the same way as the transaction comps. (Tr.

7/22 A.M. 51:8-10.) Based on Greenberg’s analysis, Envision, traded at an 11.3x

multiple, Air Methods at an 8.2x multiple and PHI traded at a 3.5x multiple.

(JX 55.) However, Greenberg determined that PHI was an outlier, and reported the

same to Tilton, because PHI had other business lines that were only tangentially related

to TransCare’s business. (JX 55 at 41410; Tr. 7/22 A.M. 51:11-22.)


       In his cover email to Tilton reporting on these transaction and market

comparables, Greenberg stated that the average enterprise value to revenue multiple

was 1.8x and the average enterprise value to LTM EBITDA was 10.1x. (JX 55 at 41410;

Tr. 7/22 A.M. 52:2-11.) Greenberg also identified several investment banks that had

advised on ambulance transactions, including Barclays, Deutsche Bank and Royal Bank

                                           15

                                         A2745
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 402    Document
                                                                            Exhibit
                                                                               569 B
                                        16 of 101
                                    Pg 17     100



of Canada. (JX 55 at 41410; Tr. 7/22 A.M. 42:24–43:11.) Finally, Greenberg informed

Tilton that Leland had received unsolicited calls from several potential purchasers in the

ambulance business including Falck, AMR, RCA, and Enhanced Equity and also from

National Express which was in the transit business. (JX 55 at 41410.)


       Greenberg followed up with more information six days later. In a December 24,

2015 email to Tilton, he identified additional potential investment banks that had acted

as advisors in smaller transactions, including Avondale Partners, Benchmark

International, Provident Healthcare Partners, Genesis Capital and Carter, Morse &

Mathias. (JX 61.) He asked Tilton “whether we should begin to reach out to potential

investment banks to gather more information.” (Id.) Greenberg undertook this

research for the purpose of negotiating a plan with Wells Fargo to fund TransCare

towards a potential sale. (Tr. 7/22 A.M. 52:23–53:10.) Tilton, however, never hired an

investment banker to pursue a possible sale.


       Wells Fargo agreed that TransCare needed to be sold and understood that “it was

a matter of self preservation” to support TransCare through to a sale. (Husson (Ien) Tr.

35:24–36:17.) Between December 23 and December 31, 2015, Greenberg and Wells

Fargo negotiated a deal to extend the ABL to allow a sale of TransCare. On December

23, 2015, Melissa Provost of Wells Fargo sent an email to Greenberg and Pelissier with a

proposed long-term forbearance agreement to fund TransCare through a sale. (JX 59.)

The proposal required Patriarch Partners to provide additional funding in an amount to

be determined to help finance TransCare’s Critical Expenses (i.e., insurance, rent,

payroll, payroll tax obligations and other critical operating expenses). (JX 59 at 75498.)

On December 31, 2015, Greenberg sent an email to Husson and Provost that included a

                                            16

                                         A2746
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 403    Document
                                                                            Exhibit
                                                                               569 B
                                        17 of 101
                                    Pg 18     100



proposed timetable that addressed the hiring of an investment banker by February 15,

2016 and a sale closing by September 30, 2016. (JX 65 at 00216.) Wells Fargo had

proposed the retention of an investment banker by January 31, 2016 and a sale closing

by July 31, 2016. (JX 65 at 00216.) Husson responded to Greenberg later that same day

that the milestones were acceptable except the sale had to close by August 15, 2016. (JX

65 at 00215.)


          1. The January 7 Plan

       On January 4, 2016, Tilton told Greenberg to prepare a budget to support a sale

process that would minimize the capital TransCare would need. (JX 67; Tr. 7/22 A.M.

64:12-22.) Greenberg submitted a budget to Tilton the next day, and Tilton directed

that it be sent to Carl Marks two days later (the “January 7 Plan”). (JX 67.) Greenberg

and Pelissier built the January 7 Plan working independently from TransCare’s

management and created a scenario they thought was more consistent with Tilton’s

stated parameters. (Tr. 7/22 A.M. 69:14–70:5.)


       The January 7 Plan projected 2016 revenues of $120 million (including $2

million in new services) and EBITDA of $6.9 million. (JX 67 at 196574.) The January 7

Plan projected a peak need of $4.5 million in new capital consisting of $2.2 million in

immediate payment requirements (insurance, payroll, and taxes); $1.3 million in down

payments on new vehicles; and $1 million in other past due accounts payable. (JX 67 at

196575; Tr. 7/22 A.M. 70:22–72:3.) After receiving Tilton’s approval, Greenberg shared

the January 7 Plan with Carl Marks, (Tr. 7/22 A.M. 77:4-9), but she never “approved”

the January 7 Plan. (Tr. 7/22 A.M. 80:16-21.)




                                            17

                                         A2747
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 404    Document
                                                                            Exhibit
                                                                               569 B
                                        18 of 101
                                    Pg 19     100



       Carl Marks provided a preliminary assessment to Tilton on January 14, 2016.

Marc Pfefferle of Carl Marks stated that, among other things, TransCare needed a

substantial amount of funding to survive, and the weekly cash flow was barely covering

the payroll and payroll taxes. (PX 165 at 00927.) He also stated that all of TransCare’s

insurers had issued cancellation notices and urged immediate payments to numerous

insurers. (PX 165 at 00927.) Tilton expressed concern about providing funding with no

plan to restructure TransCare, (PX 165 at 00925–26), and warned that she did “not

want to keep funding into a black hole that cannot be filled.” (PX 165 at 00925.)

Pfefferle agreed with the latter concern adding it “[s]eems like there is a reason for the

Company to exist, but the EBITDA numbers we were originally given are significantly

overstated,” and anticipated that a more complete picture would follow. (PX 165 at

00925.)


       Despite the absence of an approved plan, Tilton provided emergency funding in

January 2016 to keep TransCare operating. On January 15, 2016, Ark II wired

$1,172,757.53 to PPAS to allow PPAS to make insurance payments on TransCare’s

behalf. These included $221,122.00 to Zurich (auto insurance); $142,993.82 to IPFS

(liability insurance); $334,802.76 to Aetna (health insurance); and $473,838.94 to the

New York State Insurance Fund (“NYSIF”) (workers’ compensation insurance)

(collectively, the “January 15 Payments”). (DX 112 (3:58 pm email).) The January 7

Plan contemplated that these payments formed a portion of the $4.5 million in new

capital contributions (although by this date the $4.5 million had increased to a plan of

$6.5 million). (Tr. 7/22 A.M. 83:7-13; JX 67 at 06575; see PX 170 at 14549–50.)




                                             18

                                          A2748
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 405    Document
                                                                            Exhibit
                                                                               569 B
                                        19 of 101
                                    Pg 20     100



       That afternoon, Greenberg emailed Wells Fargo asking for its agreement to eight

new conditions for the January 15 Payments, which Greenberg characterized as “part of

a first funding under a go forward business plan being developed, of up to $6.5MM.”

(PX 170 (2:06 pm email).) The conditions included that the $6.5 million business plan

be supported by a credit facility with a lien junior to Wells Fargo’s lien on the collateral

for the ABL, but senior to Wells Fargo’s lien on the collateral for the Term Loan debt.

(Id.) Wells Fargo did not agree to the proposed lien priority but was prepared to agree

to allow the secured funding junior to all liens of Wells Fargo and subject to a new

intercreditor agreement. (PX 170 at 14549.) Greenberg continued to negotiate the

security for the January 15 Payments with Wells Fargo through the end of January. (PX

174 at 22754, 22753; Tr. 7/22 A.M. 88:1–92:7.)


          2. The January 27 Executive Summary

       Carl Marks produced its 2016 Plan Executive Summary (“Executive Summary”)

on or about January 27, 2016. (PX 175.) It listed a litany of significant problems with

vendors, customers, landlords and equipment, (see PX 175 at 002111-12), and projected

the need for an immediate pledge of financial support from Patriarch in excess of $7.5

million, (PX 175 at 002114), of which $3.5 million was needed over the next two weeks.

(PX 175 at 002114.) The Executive Summary included a series of action items Carl

Marks thought TransCare could take to effect a turnaround, (PX 175 at 002114), and

recommended against a TransCare bankruptcy predicting that it would provide no

immediate financial benefit and jeopardize the customer base. (See PX 275 at 002116.)

On the other hand, if the action items were successfully implemented, the Executive

Summary projected 2016 operating revenue of $100,532,000 and EBITDA of $4.97


                                             19

                                           A2749
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 406
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 21
                                        20 of 101
                                              100



million or 4.9% of operating revenue.11 (PX 175 at 002123.) Tilton declined to provide

the funding required under the Executive Summary, (Tr. 8/13 P.M. 70:24–71:3),

although on January 28, 2016, she approved the purchase of two new ambulances (but

not the medical equipment) for a total of $195,975 that Ark II would own and lease to

TransCare, (DX 120 at 02162; DX 121 at 99194), and the next day, she directed PPAS to

advance $690,168.24 on TransCare’s behalf to pay the NYSIF and certain TransCare

creditors (the “January 29 Payments,” and together with the January 15 Payments, the

“January Payments”). (Tr. 8/13 A.M. 58:21–59:15; see DX 121 at 99192.) According to

Tilton, she intended for Ark II to reimburse PPAS for the advance, (Tr. 8/13 P.M. 6:3–

6), but there is no evidence that it ever did.


           3. Negotiations with Credit Suisse

       As of February 3, 2016, Tilton still had no agreement with either Wells Fargo or

Credit Suisse, the non-affiliated Term Loan Lender, for a new secured financing facility

to TransCare. (Tr. 7/22 P.M. 8:17-22, 9:20-22.) However, Greenberg reported to

Pfefferle earlier that day that Credit Suisse, which also represented First Dominion’s

interest as a Term Loan Lender, wanted to see a plan that showed it was better off

agreeing to subordinate its position in favor of the new facility meaning the value had to

exceed Wells Fargo’s debt plus the new facility. (PX 185.) Later that day, Greenberg

sent Alex Witkes of Credit Suisse a “Summary of Terms for New Facility.” (PX 189.)

The summary included a $6.5 million facility which would be junior in priority to Wells



11       On January 28, 2016, Greenberg emailed himself another set of projections that were not
materially different from the Executive Summary. He projected 2016 operating revenue in the sum of
$102,262,000 and EBITDA of $5,176,000. (PX 179 at 13262.) There was no evidence presented at trial
that he shared these projections with anyone.


                                                 20

                                              A2750
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 407    Document
                                                                            Exhibit
                                                                               569 B
                                        21 of 101
                                    Pg 22     100



Fargo but senior to the Term Loan Lenders on the ABL Priority Collateral and would

have a priority senior to the Term Loan Lenders on the Term Loan Priority Collateral.

However, Greenberg never sent Credit Suisse a formal plan because Tilton never told

him to do so. (Tr. 7/22 P.M. 16:12-25.) Nor had Wells Fargo been provided with a

going-forward plan for TransCare. (Tr. 7/22 P.M. 17:23–18:6.)


          4. The Tilton Plan

       On or about February 5, 2016, Tilton, dissatisfied with the work of Carl Marks,

instructed her own staff and TransCare’s divisional chiefs to build a model for a business

plan designed to continue a version of TransCare under a new company (“Tilton Plan”).

(Tr. 8/13 A.M. 64:1-16.) She planned to split TransCare in two. PPAS, acting on behalf

of the Term Loan Lenders, would foreclose through U.C.C. Article 9 on their TransCare

collateral and transfer the collateral to “NewCo.” NewCo, which would become

Transcendence, would continue to operate part of TransCare’s business and save a

substantial number of jobs. The balance of TransCare, “OldCo,” would wind down

outside of bankruptcy for a period of 60-90 days and then commence a chapter 7 and

collect the accounts receivable on which Wells Fargo had the first lien. (Tr. 8/13 A.M.

65:3-16.) Tilton sought a commitment from Wells Fargo to continue funding TransCare

during its wind-down by over-advancing funds through the existing ABL, but she

ultimately rejected Wells Fargo’s proposal to over-advance as insufficient. (Tr. 8/13

A.M. 68:14-22, 70:17-23.)


             a.     Creation of Transcendence

       Tilton set her plan in motion on February 10, 2016. Per her direction, Stephen

caused the two Transcendence entities to be incorporated under Delaware law, (DX 133

                                           21

                                         A2751
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 408
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 23
                                        22 of 101
                                              100



at 15290, 15294; Tr. 7/23 P.M. 22:2–23:21; see Stipulation No. 37), and set up bank

accounts, tax ID numbers, directors, and insurance for both companies. (Tr. 7/23 P.M.

26:22–28:9, 103:4–104:23.) The same day, Tilton became the sole director of

Transcendence, issued a board resolution adopting the authority matrix and appointed

Glen Youngblood, a senior vice president at TransCare, as President of Transcendence.12

(PX 200; Stipulation No. 7.)


                b.      Retention of Counsel

        On the evening of the previous day, Stephen had contacted the law firm Curtis,

Mallet-Prevost, Colt & Mosle LLP (“Curtis Mallet”) to prepare to file a chapter 11

bankruptcy proceeding for certain TransCare entities, (JX 72 (10:06pm email); Tr. 7/23

P.M. 29:8–30:10), and by letter agreement dated February 10, 2016, TransCare engaged

Curtis Mallet to advise on an out-of-court restructuring or in-court proceeding. (JX 77;

Stipulation No. 38.) Tilton made the decision to hire Curtis Mallet without consulting

anyone else from TransCare. (Tr. 7/23 P.M. 33:11-20.)


        Stephen excluded two of TransCare’s subsidiaries Ɋ TransCare Pennsylvania and

TC Hudson Valley Ɋ from the list of potential debtors. By then, Tilton planned that “the

secured lenders would foreclose on certain TransCare assets and those assets would lead

to start another business, Transcendence Transit business, and the remainder of




12     Both certificates of incorporation authorized the Transcendence boards to issue 1,000 shares of
common stock, but no shares were ever issued for either Transcendence entity. (Tr. 7/23 P.M. 24:5-16;
DX 133 at 15290, 15294.)



                                                  22

                                                A2752
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 409
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 24
                                        23 of 101
                                              100



TransCare would be wound down, but it would still continue to operate.” (Tr. 7/23 P.M.

30:24–31:13.)


                c.      The New Ark II Credit Facility

        As noted earlier, Tilton was unwilling to fund any portion of TransCare’s wind

down Critical Expenses unless she received a security interest in the Term Loan

Lenders’ collateral that primed the Term Loan Lenders’ lien.13 Greenberg had

previously sought Credit Suisse’s consent to what amounted to the subordination of its

lien but had not received it. Tilton decided instead to circumvent the Term Loan

Lenders. In a February 10, 2016 email, Peter Ruffini, a lawyer at Patriarch Partners,

asked Greenberg (copying Stephen) to have TransCare sign four documents in

connection with a new Ark II/TransCare facility: (1) the Ark II Credit Agreement, (2) the

Ark II Security Agreement, (3) the Ark II Guaranty, and (4) the 2016 Intercreditor

Agreement (collectively, the “Ark II Facility”). (PX 197 at 47308 (11:33 a.m. email).)14

On February 11, 2016, Stephen emailed a fully executed copy of the Ark II Facility

documents (all dated as of January 15, 2016) to Curtis Mallet, stating only “I attach

documents with respect to another term loan for the company.” (JX 79 at 48966.) No

evidence was offered showing that Curtis Mallet had any participation in the

negotiation, drafting or execution of these documents by TransCare.


        The Ark II Credit Agreement, § 2.1, provided that Ark II would loan up to $6.5

million to TransCare, (JX 79 at 48976-77), but under § 2.5(b), prohibited TransCare


13      She also wanted the new facility to prime Wells Fargo, but Wells Fargo refused.

14      There was no administrative agent on the Ark II Credit Facility and PPAS had no connection to
the Ark II Credit Facility other than agreeing to the 2016 Intercreditor Agreement. (JX 197.)


                                                   23

                                                A2753
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 410    Document
                                                                            Exhibit
                                                                               569 B
                                        24 of 101
                                    Pg 25     100



from requesting loans under the Ark II Facility unless it first obtained the prior written

consent of Ark II. (JX 79 at 48978.) The Ark II Security Agreement, § 2.2, granted Ark

II a blanket security interest in TransCare’s property. (JX 79 at 49020-21.) The 2016

Intercreditor Agreement (JX 79 at 49001) granted Ark II both structural and payment

priority over the Term Loan Lenders. (See JX 79 at 49004, § 2.2 (granting Ark II lien

priority over the Term Loan Lenders’ lien); JX 79 at 49005, § 2.2(a) (providing that the

proceeds of any collateral would first be paid to Ark II); JX 79 at 49007, § 2.8(a) (stating

that “only the party with the senior Lien in the collateral [i.e., Ark II] shall have the right

to restrict, permit or approve or disapprove, the sale, transfer or other disposition” of

the TransCare collateral); JX 79 at 49008, § 2.9(a) (prohibiting PPAS from exercising

any of its remedies upon a default); and JX 79 at 49008, § 2.9(a)(ii) (prohibiting PPAS

from foreclosing on its TransCare collateral).) Tilton signed the 2016 Intercreditor

Agreement on behalf of PPAS, as agent for the Term Loan Lenders and Ark II, (JX 79 at

49015), and Peter Wolf signed an “acknowledgment” to the 2016 Intercreditor

Agreement, providing that TransCare “acknowledges and agrees to the foregoing terms

and conditions….[and] agrees that it will, together with its successors and assigns be

bound by the provisions hereof.” (JX 79 at 49016.)


       One day later, on February 11, 2016, Tilton crafted, (Tr. 7/22 P.M. 33:14-17), an

email, (PX 249 at 77102 (Feb. 11, 2016 2:35 p.m. email)), that Greenberg sent to Credit

Suisse. It warned Credit Suisse that because it would not agree to subordinate its Term

Loan position to a new $6.5 million loan facility (a feat already accomplished through

the 2016 Intercreditor Agreement), TransCare was going to be forced to file for

bankruptcy. (Tr. 7/22 P.M. 31:15-32:2.) The email also advised Credit Suisse that as an


                                              24

                                            A2754
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 411    Document
                                                                            Exhibit
                                                                               569 B
                                        25 of 101
                                    Pg 26     100



equity holder it would be responsible for paying TransCare’s unpaid payroll and payroll

taxes and its share could be between $1 million and $2 million. (PX 249 at 77102 (Feb.

11, 2016 2:35 p.m. email); Tr. 7/22 P.M. 32:15–33:17.) Credit Suisse asked for details

about the missing payroll and financial problems, (PX 249 at 77101 (Feb. 12, 2016 4:24

p.m. email)), but Greenberg never responded. (Tr. 7/22 P.M. 34:20–35:3.) No one had

any contact with Credit Suisse again until Credit Suisse asked for a status update after

TransCare’s bankruptcy filing. (Tr. 7/22 P.M. 35:10-19.)


             d.     The Acquisition of Insurance

       The procurement of insurance for Transcendence was the final missing element

to the success of the Tilton Plan; Transcendence could not operate without insurance.

(Tr. 7/22 A.M. 71:8-18; Tr. 7/23 A.M. 20:3-16; Tr. 8/13 A.M. 25:4–26:12.) On February

10, 2016, Greenberg emailed several of TransCare’s insurance brokers with a request to

bind new insurance policies for Transcendence and provided the brokers with financial

information about Transcendence. (PX 196; Tr. 7/22 P.M. 43:8–47:22.) He informed

the brokers that Transcendence would operate five of TransCare’s business units: (1) the

paratransit division; (2) Pittsburgh; (3) Hudson Valley; (4) Maryland; and (5)

Westchester. (PX 196; Tr. 7/22 P.M. at 43:8–46:19.) The financial information he sent

projected $48 million in operating revenue for Transcendence during calendar year

2016 (it was already February) and $3.76 million in EBITDA. (PX 196; Tr. 7/22 P.M.

47:9-22.)


       On February 11, 2016, Tilton wrote to Bobby Siegel, an insurance broker, for the

purpose of procuring insurance for Transcendence. She explained that:




                                            25

                                          A2755
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 412    Document
                                                                            Exhibit
                                                                               569 B
                                        26 of 101
                                    Pg 27     100



       [T]here is a smaller, less risky transit business that we would like to
       continue in a new company. This would include our NY Transit business
       and our suburban ambulance businesses in Hudson Valley, Pittsburgh
       Pennsylvania and Maryland. It would allow us to maintain a profitable,
       lower risk transit company that would still employ over 1000 of our
       workers.

       The models show that this business in 2016 would be approximately
       $67mm with $4mm of EBITDA and would grow with the additional transit
       business under the contract to $79mm and $7mm of EBITDA in 2017. It
       is because this new business makes sense that I would be providing all the
       new working capital for this business myself, personally.

(JX 80 at 92228; Tr. 8/13 A.M. 38:5–39:13.) She understood that Siegel needed this

financial information to bind insurance. (Tr. 8/13 A.M. 39:5-8.)


              e.     The Revised Business Model

       On February 13, 2016, Pelissier sent Tilton and Stephen the “Transcendence Go

Forward Model” that he and Greenberg were preparing. (PX 286.) This model included

the assets that would continue to operate as a going concern. (Tr. 7/22 P.M. 53:17-23.)

This model contemplated that Transcendence would operate six divisions of TransCare:

(1) paratransit, (2) Pittsburgh; (3) Hudson Valley; (4) Maryland, and (5) Westchester

and (6) Bronx 911/Montefiore 911. (PX 286; Tr. 7/22 P.M. 54:8-13.) The model

projected that Transcendence would achieve consolidated 2016 operating revenues of

$65 million and EBITDA of $5.1 million. (PX 286 at 105517; Tr. 7/22 P.M. 55:1-7.)


       Transcendence would have an “incremental funding need” of $8 million while the

accounts receivable were paid down (ninety days for the ambulance divisions and forty-

five days for the paratransit division), “which can be offset if a new ABL line is secured

or by cash that builds through the year.” (PX 286 at 105517; Tr. 7/22 P.M. 56:18–57:4.)

For this reason, the “incremental funding need” was not listed on the model cash flow


                                            26

                                          A2756
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 413    Document
                                                                            Exhibit
                                                                               569 B
                                        27 of 101
                                    Pg 28     100



statement as a capital expenditure but instead, was listed as a financing adjustment.

(PX 286 at 105522; Tr. 7/22 P.M. 56:22–57:2.) The cash flow statement projected only

$120,000 in capital expenditures for Transcendence in 2016. (PX 286 at 105522; Tr.

7/22 P.M. 56:13-17.)


       After finishing a telephone call with Tilton on February 14, 2016, and with

Tilton’s authorization, Pelissier circulated the operational plan for Transcendence to

Greenberg, Pelissier, Stephen, Wolf, Youngblood, and others. (PX 206; Tr. 7/23 A.M.

17:7-9.) Tilton maintained exclusive control over the decision and timing of the

foreclosure and bankruptcy filing of TransCare. (Tr. 7/23 A.M. 17:17-24.) The

operational plan included a detailed list of tasks and the assigned responsibility for

those tasks. Among other things, Stephen and another lawyer at Patriarch were tasked

with preparing the foreclosure documents by February 11, 2016, and Stephen was to

finalize the bankruptcy filing documents by February 14, 2016. (PX 206 at 91292.)

Stephen would also review which contracts could be assigned to the new company. (Tr.

7/23 A.M. 25:20–26:8.) Pelissier and Youngblood, the designated President of

Transcendence and the most senior person after Wolf at TransCare, would be in charge

of changing remittance forms and payment lock box accounts for Transcendence on day

one. (PX 206 at 91295.) Pelissier and Youngblood would also be in charge of devising a

system for the new company to generate payroll checks. (PX 206 at 91296, 91297; Tr.

7/23 A.M. 24:2–25:1.) Employees would need to receive WARN notices and be

transferred to Transcendence, but no one had yet decided when to do this. (Tr. 7/23

A.M. 19:11-22.)




                                            27

                                          A2757
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 414    Document
                                                                            Exhibit
                                                                               569 B
                                        28 of 101
                                    Pg 29     100



             f.     TransCare’s Final Days

       TransCare continued to deteriorate. On February 19, TransCare lost its contracts

with Bronx Lebanon, Montefiore hospital and the University of Maryland. (DX 157 at

05291.) Transcendence was to take over the Bronx Lebanon contract. Tilton testified

that the Bronx Lebanon and Montefiore contracts generated about $2.5 million of

EBITDA and their loss was “a big hit” to the Tilton Plan. (Tr. 8/13 P.M. 99:18–20.) She

feared that TransCare might continue to lose contracts. (Tr. 8/13 P.M. 101:4–12,

100:18–100:23.)


F.     The Foreclosure and Sale

       Tilton continued waiting for the insurance for Transcendence to set the

foreclosure in motion. (Tr. 8/13 A.M. 74:5-7; DX 170 (3:49 P.M. email); DX 171 (4:44

P.M. email).) Pelissier explained, “if we cannot insure, we cannot operate.” (Tr. 7/23

A.M. 30:8-24.) On February 24, 2016, Tilton directed Greenberg to transmit

Transcendence’s projected 2016 financials to Todd Trent of Lockton, a potential insurer,

for the purpose of procuring insurance. (PX 228; Tr. 7/22 P.M. 62:15–63:7.) The email

suggests that the financial information was actually provided the previous day. The

projections encompassed the last few days of February and the remaining ten months of

2016 rather than a full year. (PX 228 at 86223; Tr. 7/22 P.M. 64:7-15, 68:13-18; PX

233.) The financials projected operating revenues of $36,379,000 and EBITDA of

$3,204,500 during this approximate ten-month period. (PX 228 at 86223.) Tilton

testified that EBITDA would increase to $4 million if annualized over a full twelve

months. (Tr. 8/14 A.M. 38:4-12.) The difference between the $3.2 million EBITDA

shown on the February 24, 2016 financials submitted to Lockton and the $3.7 million


                                           28

                                         A2758
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 415    Document
                                                                            Exhibit
                                                                               569 B
                                        29 of 101
                                    Pg 30     100



EBITDA shown on the earlier forecast, (PX 286), resulted from the decision to exclude

the Maryland, Westchester and Bronx 911/Montefiore 911 divisions, (PX 286 at 105516),

and “possibly also a slight difference in timing in terms of the beginning of the forecast.”

(Tr. 7/22 P.M. 65:4-8.)


        Transcendence apparently received the insurance it needed to operate at some

point on February 23, 2016 because Tilton authorized the foreclosure at 12:07 a.m. on

February 24, 2016. (Tr. 8/13 A.M. 6:16-19.) Stephen immediately provided TransCare

with (a) a Notice of Default and Acceleration (JX 96 at 43311) and (b) a Notice of

Acceptance of Subject Collateral in Partial Satisfaction of Obligations, (JX 96 at 43306;

DX 174), but did not send the Notice of Default or Notice of Acceptance to Curtis Mallet.

(JX 96; Tr. 7/23 P.M. 50:24-51:21.)


       Both the Notice of Default and the Notice of Acceptance were signed by Tilton, on

behalf of PPAS, the Zohar Funds, and AIP, but not by Credit Suisse or First Dominion.

(JX 96 at 43308, 43313.) The Notice of Default declared a default arising from

TransCare’s failure to pay interest and accelerated all of TransCare’s payment

obligations under the Term Loan. (JX 96 at 43311.) By the Notice of Acceptance, PPAS

accepted the collateral (the “Subject Collateral”) in satisfaction of $10 million (of

approximately $43 million) outstanding under the Term Loan. (JX 96 at 43307.) The

Subject Collateral included all of TransCare’s personal property (including the computer

servers and related data), three specific contracts (MTA Contract, an equipment lease

for ventilators and emsCharts Service Agreement dated Aug. 21, 2015) and the stock of

TransCare Pennsylvania, Inc., TC Hudson Valley Ambulance, Inc. and TC Ambulance

Corp. The Subject Collateral did not include the Accounts, as defined in the security

                                             29

                                           A2759
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 416
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 31
                                        30 of 101
                                              100



agreement associated with the Term Loan, or any lease or other contract that was not

specifically identified. (JX 96 at 43310.) Peter Wolf, the Chief Operating Officer of

TransCare, executed the Notice of Acceptance on behalf of TransCare.15 (DX 174 at

91200.)


        As is evident from the documents, the Tilton Plan was not limited to the

foreclosure and sale of NewCo’s assets; it included OldCo’s property as well. The

Subject Collateral was defined, with certain exceptions, as “[a]ll of the Debtors’ personal

property of every kind and description,” and expressly included the MTA Contract,

which was property of OldCo’s TransCare New York, Inc., and the shares of capital stock

of TransCare Pennsylvania, Inc., TC Hudson Valley Ambulance Corp. and TC

Ambulance Corp., which belonged to OldCo’s TransCare Corporation. (DX 174 at

91201.) The Notice of Acceptance was directed to each of the fourteen Debtors, (DX 174

at 91197), was signed by Wolf on behalf of each of the fourteen Debtors, (DX 174 at




15       The parties had previously disputed whether the Subject Collateral included TransCare’s
Certificates of Need (“CONs”). The CONs were issued by the New York State Department of Health and
were needed to operate the ambulances. (Tr. 7/24 135:20-25; PX 255 (Stipulation Respecting the Sale of
Certain Personal Property, dated Mar. 10, 2016 (“Personal Property Stipulation”).) Prior to February
24, 2016, TransCare held seven CONs, five were issued to Initial Debtors and two were issued to
Subsequent Debtors. (Personal Property Stipulation at 2.)
         PPAS originally took the position that it had foreclosed on the Subsequent Debtors’ CONs and
transferred them to Transcendence. (Id. at 3.) However, it now concedes that none of the CONs were
included in the Subject Collateral. (Defendants’ Post-Trial Proposed Findings of Fact and Conclusions
of Law, dated Sept. 18, 2019 (“DPFC”), at ¶¶ 223, 274 (ECF Doc. # 133).) Moreover, the 2006
Intercreditor Agreement contains a schedule of the Term Loan Priority Collateral and the schedule does
not include the CONs. (JX 3, Ex. A at 00029.) Rather, the CONs were part of the collateral retained as
part of the ABL Priority Collateral. Tilton nevertheless believed that by foreclosing on the stock of the
Subsequent Debtors, Transcendence would be able to use their CONs even though title to the CONs
would not pass to Transcendence. (Tr. 8/14 A.M. 23:12–15.) The Trustee eventually liquidated
TransCare’s seven CONs for an aggregate gross price of $12,250,000. (See ECF Case No. 16-10407 Doc.
## 199-205.)


                                                    30

                                                 A2760
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 417    Document
                                                                            Exhibit
                                                                               569 B
                                        31 of 101
                                    Pg 32     100



91200), and the Bill of Sale transferred all of these assets to Transcendence. (Compare

DX 174 at 91201 with JX 102 at 91207.)


       The foreclosure complete, Tilton immediately moved on to the second stage Ɋ

transferring the Subject Collateral to Transcendence. On the morning of February 24,

2016, PPAS, as administrative agent, and Transcendence entered into a Bill of Sale,

Agreement to Pay and Transfer Statement (“Bill of Sale”) (JX 102), pursuant to which

PPAS, as agent for the Term Loan Lenders, sold all of the Subject Collateral to

Transcendence. (JX 102; Stipulation No. 43.) As consideration for the purchase of the

Subject Collateral, Transcendence agreed to pay PPAS $10 million. Ark Angels III, a

Tilton affiliate, would finance the purchase under a Purchase Credit Agreement and was

deemed to have loaned Transcendence $10 million. (JX 101.) The trial exhibit was

unexecuted, but Tilton testified that (a) she was committed to this loan and (b)

Transcendence borrowed $658,000 under the Purchaser Credit Agreement to pay

NYSIF and the lessor of the paratransit facility on Foster Avenue. (JX 101 at 8673; Tr.

7/22 P.M. 59:13–60:10; Tr. 8/13 A.M. 24:15-24.) It does not appear that any portion of

the $10 million purchase price was actually paid to PPAS or the Term Loan Lenders.


G.     The Unraveling of the Tilton Plan

       On February 24, 2016, TransCare Corp., TransCare New York, Inc., TransCare

ML, Inc., TC Ambulance Group, Inc., TransCare Management Services, Inc., TCBA

Ambulance, Inc., TC Billing and Services Corporation, TransCare Westchester, Inc.,

TransCare Maryland, Inc., TC Ambulance North, Inc. and TransCare Harford County,

Inc. (collectively, the “Initial Debtors”) filed chapter 7 petitions in this Court.

(Stipulation No. 44.) The out-of-court and chapter 11 wind down plans had been

                                              31

                                            A2761
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 418    Document
                                                                            Exhibit
                                                                               569 B
                                        32 of 101
                                    Pg 33     100



scrapped presumably due to lack of funding. Salvatore LaMonica, Esq. was appointed

as the interim chapter 7 trustee of the Initial Debtors’ cases the next day. (Stipulation

No. 45.) With the exception of the Accounts, the CONs and some property carved out of

the Bill of Sale, all of TransCare’s personal property was the subject of the foreclosure

and was now owned by Transcendence. The surviving entities, TransCare Pennsylvania,

Inc., TC Hudson Valley Ambulance Corp., and TC Ambulance Corporation, whose

operations were to continue through Transcendence, did not file bankruptcy at that

time.


        The filing of the chapter 7 ultimately spelled doom for Transcendence. The most

pressing problem was paying TransCare’s drivers. Forty-eight emergency ambulances

that Transcendence now owned were on the road driven by former TransCare

employees who were owed pay for the prior two weeks. The payroll was scheduled to be

disbursed the next day but TransCare was now in chapter 7. PPAS’s counsel advised the

Trustee that Transcendence owned all of the ambulances but would be amenable to the

Trustee’s use of the ambulances to operate if they could reach an agreement. (Tr. 7/24

134:11-22.) There were three obstacles to this plan. First, the Trustee had no money but

even if he did, he could not pay pre-petition wages without a court order. Second, Wells

Fargo and PPAS were prepared to fund $1 million but the Trustee needed $1.2 million,

(Tr. 7/24 138:2-22), and neither Wells Fargo nor PPAS were willing to come up with

more money. The Trustee refused to run TransCare if the employees were not going to

be paid. (Tr. 7/24 139:4-13.) Third, PPAS needed TransCare’s computers to process the

payroll and wanted the Trustee to issue the checks using TransCare’s payroll system but




                                            32

                                          A2762
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 419
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 34
                                        33 of 101
                                              100



the Trustee refused fearing employer tax and other obligations and potential liabilities.

(Tr. 7/24 142:20-143:3, 148:22-149:22.)


       Once the possibility of a funding agreement fell through, the Trustee arranged to

shut down TransCare’s 911 operations. (JX 104.) His concern was for the public’s safety

because the ambulances were furnished with narcotics and equipment. He spoke to the

New York City Fire Commissioner and arranged for the drivers to return the

ambulances to the nearest firehouse if they refused to return them to one of TransCare’s

garages. (Tr. 7/24 141:14-142:6.) In addition, the Trustee was concerned about the

Estate’s potential liability because the ambulances were still registered in TransCare’s

name and insured by TransCare. (Tr. 7/24 142:20-25.)


       The Trustee’s control of the TransCare computer server also hindered

Transcendence’s ongoing operations. The Subject Collateral included TransCare’s

server, (JX 96 at 43310), but the server was housed at the Hamilton Avenue address

that was leased by one of the Initial Debtors. Tilton had apparently intended for

Transcendence to take possession of the server which it needed to operate and would

give access to TransCare under a Transition Services Agreement which was never

executed.16 (Tr. 8/13 A.M. 26:6-9.) However, the server contained TransCare’s books

and records and the Trustee was not about to surrender it. (Tr. 7/24 165:23-166:4.)

According to Tilton, when Glen Youngblood, now President of Transcendence, showed




16      Greenberg had forwarded a draft Transition Services Agreement to Tilton on February 23, 2016.
(JX 95.) Under the proposed agreement, Transcendence would provide TransCare with use of certain
equipment including systems and software support. (JX 95 at 44010.)


                                                  33

                                               A2763
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 420    Document
                                                                            Exhibit
                                                                               569 B
                                        34 of 101
                                    Pg 35     100



up at TransCare’s headquarters to seize the server, the Trustee threatened him with

personal liability and Youngblood resigned. (Tr. 8/13 A.M. 26:17-21.)


       The MTA Contract was another problem. Historically, the paratransit business

was TransCare’s second biggest revenue producer accounting for 26% of TransCare’s

operating revenue, (JX 67 at 106572), and $4 million of EBITDA. (JX 12 at 04260.) As

a component of Transcendence, it would be the most valuable division with a projected

annual operating revenue of $25 million. (PX 196 at 27756; PX 286 at 105516.)

Furthermore, unlike the ambulance business, it demanded limited capital because the

fleet was leased from the MTA. (JX 12 at 04260.) TransCare New York, Inc., destined

for chapter 7, was the TransCare entity that was party to the MTA Contract. (Stipulation

No. 29; PX 229.)


       On February 24, 2016, and before the filing of the chapter 7 cases, Pelissier

forwarded the paperwork necessary to assign the MTA Contract which he had requested

from the MTA to Stephen, Greenberg, Jones, Wolf and Thomas Fuchs of TransCare.

(JX 100 (1:34 p.m. email).) Tilton signed a written consent as the sole board member of

TransCare New York, Inc. that same day directing TransCare’s COO to assign the MTA

Contract to Transcendence II. (PX 229.) At 8:27 p.m. on February 24, 2016, fourteen

minutes before the filing of TransCare New York’s chapter 7 petition, Stephen circulated

an executed Agreement of Assignment for the MTA Contract (the “MTA Assignment”),

stating that the financial disclosures would need to be completed by someone else. (JX

100.) The MTA Assignment (and TransCare New York’s consent to the MTA

Assignment) was executed on behalf of TransCare by COO Peter Wolf. (JX 100 at

77168.) Counsel for TransCare was not consulted. (Tr. 7/23 P.M. 81:16-23, 85:20-23.)

                                            34

                                          A2764
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 421
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 36
                                        35 of 101
                                              100



       On February 25, 2016, Stephen confirmed to the MTA that TransCare had

transferred everything necessary for servicing the MTA Contract to Transcendence and

that nothing prevented Transcendence from servicing the MTA Contract. He assured

the MTA that the foreclosure had taken place and “[t]he bankruptcy of TransCare has no

impact on Transcendence Transit II’s ability to provide uninterrupted service to the

MTA in accordance with the terms of the Agreement.” (PX 244 at 43521-22 (8:49 p.m.

email) (underscoring in original).) On February 26, 2016, Stephen wrote to the MTA

asking it to agree on a “new agreement” with Transcendence II with certain conditions,

including that the MTA terminate the MTA Contract with TransCare New York. (PX

236.) Stephen told the MTA that absent agreement to the new terms “we will,

unfortunately, be forced to discontinue service at 5:00PM today.” (PX 236.)


       At the same time, Randy Creswell (counsel to PPAS) asked the Trustee to consent

to termination of the MTA Contract. (JX 105.) At trial, Tilton blamed Transcendence’s

loss of the MTA Contract on the Trustee’s refusal to consent per the MTA’s insistence,17

(see Tr. 8/13 A.M. 26:21-25), but the Trustee was willing to consent to the termination

of the MTA Contract as long as it was without prejudice to amounts due to TransCare,

(JX 105), and informed the MTA’s lawyer of his consent. (Tr. 7/24 148:2-5.)


       At 7:01 p.m., Stephen informed the MTA that after speaking with Tilton,

Transcendence would not be continuing to provide services. (PX 245.) In that same

email, Stephen provided the MTA with the termination notice that had been sent to



17      The MTA’s insistence on the Trustee’s consent may have been due to the concern that any attempt
to terminate the MTA Contract without his consent could violate the automatic stay triggered by
TransCare New York’s chapter 7 case.


                                                  35

                                               A2765
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 422    Document
                                                                            Exhibit
                                                                               569 B
                                        36 of 101
                                    Pg 37     100



Transcendence’s employees that day. (PX 245 at 43517.) The notice informed the

employees that Transcendence had shut down operations effective “immediately” and

instructed them to “secure your vehicles and operations and await further instruction

from the court appointed Trustee.” (Id.)


       Transcendence’s predecessors, TransCare Pennsylvania, Inc., TC Hudson Valley

Ambulance Corp., and TC Ambulance Corporation (together, the “Subsequent Debtors”)

filed voluntary chapter 7 bankruptcy petitions in this Court on April 25, 2016. LaMonica

serves as Trustee of their estates as well, and the cases of the Initial Debtors and the

Subsequent Debtors are being jointly administered. (Stipulation Nos. 50-51.)


H.     Post-Petition Events

       At the time of the bankruptcy filing by the Initial Debtors, TransCare owed Wells

Fargo approximately $13 million, which was paid in full through the liquidation of

assets. (Tr. 7/24 159:16-24.) With the agreement of PPAS as set forth in the Personal

Property Stipulation, the Trustee sold all of the property, including the Subject

Collateral, and realized approximately $19.2 million through the liquidation of

ambulances, equipment, accounts receivable and CONs owned or formerly owned by

TransCare. (Tr. 7/24 13:10-14.) The sum of $5.7 million represented the proceeds of

the liquidation sales of the Transcendence assets. (Tr. 7/24 27:23-25.) As noted, the

Trustee also liquidated the seven CONs for the aggregate sum of $12,250,000 but the

CONs were part of the ABL Priority Collateral and were not included in the Subject

Collateral.




                                             36

                                           A2766
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 423
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 38
                                        37 of 101
                                              100



        Pursuant to the Personal Property Stipulation, the Trustee distributed $800,000

of the sale proceeds to PPAS as agent for the Term Loan Lenders. (Stipulation No. 49;

Tr. 8/13 A.M. 36:13-24.) PPAS did not credit the $800,000 to the Term Loan. (JX 110

at ECF p. 9 of 9.)18 Instead, PPAS turned the $800,000 over to Ark II, and Ark II

applied the $800,000 to its alleged secured claim against the Estate. (Tr. 8/13 A.M.

36:19-24; JX 109 at ECF p. 5 of 9.)


        On October 9, 2017, four Patriarch entities filed proofs of claim. PPAS, as

Administrative Agent for the Term Loan Lenders, filed proofs of claim in the sum of

$35,090,492.76. (Stipulation No. 54.) The claims reflect a $10 million credit for

“Acceptance of Collateral.” (JX 110 at pg. 9 of 9.) Ark II filed proofs of claim against

TransCare asserting a secured claim in the sum of $1,077,966.97 in connection with the

Ark II Credit Agreement. (Stipulation No. 53.) The Ark II claims reflect a credit in the

sum of $789,457.00 based on the proceeds received from PPAS. (JX 109 at ECF p. 9 of

9.) Patriarch Partners filed a proof of claim asserting an unsecured claim in the sum of

$2,587.98 for advanced expenses. (Stipulation No. 55; JX 111.) Finally, PPMG filed

proofs of claim against TransCare asserting an unsecured claim in the sum of

$2,038,515.87 in management fees. (Stipulation No. 56; JX 112.)




18       “ECF p. _” refers to the page number imprinted on the top of the page by the Court’s electronic
filing system.


                                                    37

                                                 A2767
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 424
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 39
                                        38 of 101
                                              100



I.     This Adversary Proceeding

       The Trustee’s many claims have been narrowed during the course of this

adversary proceeding.19 The parties’ Joint Pre-Trial Order, dated May 14, 2019

(“JPTO”) (ECF Doc. # 85), superseded the prior pleadings. (JPTO p. 15 (“The pleadings

are deemed amended to embrace the following, and only the following, contentions of

the parties”).) The overriding claim involved the damages to the Debtors through the

execution of what has been described above as the Tilton Plan. (JPTO p. 47.) The JPTO

identified the claims that remained from the Amended Complaint:



 Count       JPTO            Defendants                        Nature of Claim
           Reference
             (pp.)


 1         48, 65-66        Tilton             Breach of fiduciary duties of loyalty and good
                                               faith under Delaware law by executing the
                                               Transcendence transaction (i.e., the Tilton
                                               Plan) resulting in the loss of going concern
                                               value and the incurrence of WARN Act
                                               liability


 3         50, 66           PPAS, Ark II,      Equitable subordination based on
                            PPMG and           participation in the Transcendence
                            Patriarch          transaction and violations of the automatic
                            Partners           stay


 4         51, 66           Ark II             Recharacterization its claim as equity


 7         49, 66           PPAS, Ark II  Actual fraudulent transfer of the Subject
                            and           Collateral
                            Transcendence


19      See LaMonica v. Tilton (In re TransCare Corp.), 602 B.R. 234 (Bankr. S.D.N.Y. 2019)
(dismissing certain claims asserted in the Amended Complaint); LaMonica v. Tilton (In re TransCare
Corp.), 592 B.R. 272 (Bankr. S.D.N.Y. 2018) (dismissing certain claims in the initial Complaint).


                                                 38

                                               A2768
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 425    Document
                                                                            Exhibit
                                                                               569 B
                                        39 of 101
                                    Pg 40     100




 9        53, 67        All Defendants    Violation of the automatic stay based on the
                                          Defendants’ active interference with the
                                          Trustee’s ability to marshal the estate’s assets


 10       52, 67        Ark II            Preferential transfer based on the grant of a
                                          lien to secure an antecedent debt


 11       51-52, 67     Ark II            Constructive fraudulent transfer based on the
                                          grant of a lien


 12       53, 68        PPAS              Contractual subordination of PPAS’s claim
                                          under the 2016 Intercreditor Agreement
                                          based upon the avoidance of the Ark II lien,
                                          its preservation for the estate and Ark II’s
                                          payment priority


 13       53-54, 68     PPAS and Ark      Limitation on liens under the “equities of the
                        II                case” exception, 11 U.S.C. 552(b)


 14       54, 68        PPAS and Ark      Avoidance, recovery and turnover of the
                        II                $800,000 post-petition transfer pursuant to
                                          the Personal Property Stipulation


       The Court conducted a six-day bench trial between July 22, 2019 and August 14,

2019. At the conclusion of the trial, the Court dismissed the Trustee’s claims for

violation of the automatic stay (Count 9), equitable subordination against PPMG and

Patriarch Partners (Count 3) and the actual fraudulent transfer claim against Ark II

(Count 7). (ECF Doc. # 131.)

                                     DISCUSSION

A.     Jurisdiction

       The Court has jurisdiction under 28 U.S.C. §§ 157 and 1334(b) and the Amended

Standing Order of Reference, No. M 10-468, 12 Misc. 00032 (S.D.N.Y. Jan. 31, 2012).


                                            39

                                         A2769
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 426
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 41
                                        40 of 101
                                              100



Both sides consented to this Court’s authority to enter a final judgment on any core

claims but the Defendants did not similarly consent with regard to any non-core

claims.20 (JPTO at pp. 5-6.)


        The breach of fiduciary duty claim is non-core; it is related to the TransCare

bankruptcy case but did not arise under the Bankruptcy Code or in this case. The claim

arose immediately prior to the filing of the chapter 7 petitions, is asserted under state

law and seeks money damages to augment the Estate. See Iannacchino v. Ruzza (In re

Iannacchino), 15-cv-09408 (NSR), 2018 WL 1009279, at *3 (S.D.N.Y. Feb. 20, 2018);

Wechsler v. Squadron, Ellenoff, Plesent, & Sheinfeld LLP, 201 B.R. 635, 639 (S.D.N.Y.

1996); see Pension Fin. Servs., Inc. v. O’Connell (In re Arbco Capital Mgmt.), 479 B.R.

254, 266 (S.D.N.Y. 2012) (concluding that claims for breach of fiduciary duty and

negligence “involve non-core proceedings and are indisputably private rights”). In

addition, Tilton did not file a proof of claim. Accordingly, the Court proposes findings

and conclusions and does not make findings and conclusions with respect to the breach

of fiduciary duty claim against Tilton. See 28 U.S.C. § 157(c)(1). The remaining claims

are core and the Court makes findings and conclusions with respect to those claims.




20       The Trustee contended in the JPTO that the Defendants waived any objections to the Court’s
authority to enter a final order on all claims, based apparently on their failure to comply with Federal
Bankruptcy Rule 7012(b)’s requirement to state whether the answering defendant consents to the entry of
final orders by the bankruptcy court. (See JPTO at pp. 5-6.) The Defendants’ original answer omitted the
required allegation but their Amended Answer (p. 23) stated that “[t]o the extent the Trustee’s claims are
non-core, Defendants do not consent to the entry of final orders or judgment by the Bankruptcy Court
with respect to such non-core claim or claims.” (ECF Doc. # 84.) The Trustee did not repeat or brief his
waiver argument in his post-trial submissions, and I deem it abandoned. In any case, the Defendants’
Amended Answer preserved the Defendants’ position.



                                                   40

                                                 A2770
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 427    Document
                                                                            Exhibit
                                                                               569 B
                                        41 of 101
                                    Pg 42     100



B.     Count 1: Breach of Fiduciary Duty Against Tilton

       Count 1 alleges that Tilton breached her fiduciary duties of loyalty and good faith

(but not her duty of care). The Trustee’s breach of fiduciary duty claim consists of two

components: (1) the failure to maximize the value of TransCare beginning in December

2015 when Tilton decided to sell the company and (2) the formulation and execution of

the Tilton Plan that culminated in the strict foreclosure by PPAS on most of TransCare’s

personal property and the sale of TransCare’s more profitable assets and attendant

operations to Transcendence. The Debtors were incorporated under Delaware law and

claims for breach of fiduciary duty are governed by Delaware law under the internal

affairs doctrine. Hausman v. Buckley, 299 F.2d 696, 703 (2d Cir.), cert. denied, 369

U.S. 885 (1962); Official Comm. of Unsecured Creditors of Hydrogen, L.L.C. v. Blomen

(In re Hydrogen, L.L.C.), 431 B.R. 337, 346–47 (Bankr. S.D.N.Y. 2010).


       Tilton, as the sole director of TransCare, owed fiduciary duties of loyalty as well

as the duty of care to TransCare and its shareholders. N. Am. Catholic Educ.

Programming Found., Inc. v. Gheewalla, 930 A.2d 92, 99 (Del. 2007); Guth v. Loft, 5

A.2d 503, 510 (Del. 1939). The duty of loyalty is violated where a “fiduciary

intentionally acts with a purpose other than that of advancing the best interests of the

corporation.” Brehm v. Eisner (In re Walt Disney Co. Derivative Litig.), 906 A.2d 27,

67 (Del. 2006) (“Walt Disney II”) (quoting In re Walt Disney Co. Derivative Litig., 907

A.2d 693, 755 (Del. Ch. 2005)); accord In re Orchard Enters., Inc. Stockholder Litig.,

88 A.3d 1, 33 (Del. Ch. 2014). This includes circumstances where there is “a financial or

other cognizable fiduciary conflict of interest,” or “where the fiduciary fails to act in good

faith.” Stone v. Ritter, 911 A.2d 362, 370 (Del. 2006). The requirement to act in good


                                             41

                                           A2771
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                         11-11      07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 428    Document
                                                                            Exhibit
                                                                               569 B
                                        42 of 101
                                    Pg 43     100



faith is “a subsidiary element, i.e., a condition, of the fundamental duty of loyalty.” In re

Orchard Enters., 88 A.3d at 32–33 (quoting Stone v. Ritter, 911 A.2d at 370). An officer

or director “cannot act loyally towards the corporation unless she acts in the good faith

belief that her actions are in the corporation’s best interest.” Stone v. Ritter, 911 A.2d at

370 (quoting Guttman v. Huang, 823 A.2d 492, 506 n. 34 (Del. Ch. 2003)).


       Although the business judgment rule protects directors through the presumption

that “the directors of a corporation acted on an informed basis, in good faith and in the

honest belief that the action taken was in the best interests of the company,” Aronson v.

Lewis, 473 A.2d 805, 812 (Del. 1984), overruled in part on other grounds by Brehm v.

Eisner, 746 A.2d 244, 253-54 (Del. 2000), a director who “stands on both sides of a

transaction . . . has the burden of establishing its entire fairness, sufficient to pass the

test of careful scrutiny by the courts.” Weinberger v. UOP, Inc., 457 A.2d 701, 710 (Del.

1983); accord Pereira v. Cogan, 267 B.R. 500, 508 (S.D.N.Y. 2001) (“When a

controlling shareholder or other insider engages in a self-dealing transaction that is not

approved by an independent board (acting in accordance with certain standards), the

transaction is unlawful unless the proponent thereof carries his burden of justifying it

under the Delaware ‘entire fairness’ doctrine.”); Kahn v. Lynch Commc’n Sys., Inc., 638

A.2d 1110, 1117 (Del. 1994). Here, the parties agree that entire fairness is the proper

standard of review for the strict foreclosure and sale transaction (i.e., the execution of

the Tilton Plan) on February 24, 2016, and Tilton bears the burden of proving entire

fairness. (Plaintiff’s Proposed Findings of Fact and Conclusions of Law, dated Sept. 18,

2019 (“PPFC”) at ¶¶ 274-75 (ECF Doc. # 134); DPFC at ¶ 358.) They disagree, however,

on whether entire fairness standard applies to the claim that Tilton failed to maximize


                                              42

                                            A2772
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 429    Document
                                                                            Exhibit
                                                                               569 B
                                        43 of 101
                                    Pg 44     100



the value of TransCare once she decided to sell the entire company and before she

switched to the Tilton Plan.


       I conclude that the entire fairness standard does not apply to the period before

Tilton pursued the Tilton Plan. As a result, the Trustee failed to overcome the business

judgment rule and carry his burden of proving that Tilton failed to maximize the value

of the entire TransCare. In mid-December 2015, Tilton determined that TransCare

should be sold but also determined that it was not primed for a sale given its financial

condition. She retained Carl Marks as TransCare’s financial advisor and CFO and

considered Carl Marks’s conclusions and recommendations. By February 5, after having

explored and evaluated a potential sale process, Tilton determined based on Carl

Marks’s work that a sale of the entire TransCare was not feasible, due in large part to the

rapidly deteriorating condition of the company and the need for an immediate infusion

of a substantial amount of cash that was not readily available. Although Wells Fargo

had indicated a willingness to fund a wind down of the entire company, it conditioned

its willingness on Tilton’s partial funding on a subordinated basis. She was under no

obligation to fund TransCare personally. The Trustee offered no evidence that her

decision was tainted by any conflict or self-interest or that her actions or decisions were

dictated by the goal to acquire the entire company or any part of it for her own benefit.

Rather, she made a good faith determination that the company as a whole was not

saleable.


       The Trustee argues, quoting Revlon, Inc. v. MacAndrews & Forbes Holdings,

Inc., 506 A.2d 173 (Del. 1986), that once Tilton decided no later than December 15,

2015, that TransCare would have to be put up for sale, “[t]he duty of the board had thus

                                            43

                                          A2773
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 430    Document
                                                                            Exhibit
                                                                               569 B
                                        44 of 101
                                    Pg 45     100



changed from the preservation of [the company] as a corporate entity to the

maximization of the company’s value at a sale for the stockholders’ benefit. . . . The

directors’ role changed from defenders of the corporate bastion to auctioneers charged

with getting the best price for the stockholders at a sale of the company.” Id. at 182. In

Revlon, a complex case involving a hostile takeover, the Revlon board had adopted anti-

takeover measures that benefitted noteholders at the expense of the company’s

shareholders. The Delaware Supreme Court noted, at one point in the decision, that the

directors had breached their duty of loyalty because the benefit of the anti-takeover

measures inured principally to the directors by avoiding their personal liability to a

group of noteholders. “[W]hen a board ends an intense bidding contest on an

insubstantial basis, and where a significant by-product of that action is to protect the

directors against a perceived threat of personal liability for consequences stemming

from the adoption of previous defensive measures, the action cannot withstand the

enhanced scrutiny which Unocal requires of director conduct.” Id. at 184 (citing Unocal

Corp. v. Mesa Petroleum Co., 493 A.2d 946, 954-55 (Del. 1985)). In the end, however,

the Supreme Court concluded that the Board’s actions violated the duty of care:

       [I]n granting an asset option lock-up to Forstmann, we must conclude that
       under all the circumstances the directors allowed considerations other
       than the maximization of shareholder profit to affect their judgment, and
       followed a course that ended the auction for Revlon, absent court
       intervention, to the ultimate detriment of its shareholders. No such
       defensive measure can be sustained when it represents a breach of the
       directors’ fundamental duty of care.

Id. at 185.


       Revlon is distinguishable. At most, Tilton arguably mismanaged the initial

process of maximizing TransCare’s assets by failing to retain a financial advisor in


                                            44

                                          A2774
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 431    Document
                                                                            Exhibit
                                                                               569 B
                                        45 of 101
                                    Pg 46     100



December and instead, concluding that it was premature to do so or engage in any sale

efforts until TransCare was stabilized. But this was, at worst, a violation of her duty of

care, a claim that the Trustee has not asserted. As noted, the Trustee offered no proof

that her efforts to maximize the value of the entire company were tainted by conflict or

self-interest.


       Accordingly, I turn to consideration of the Tilton Plan and whether Tilton has

demonstrated its entire fairness. The Tilton Plan involved splitting TransCare into

OldCo and NewCo. First, OldCo would be wound down in one of two ways: (i) outside of

bankruptcy over ninety days followed by chapter 7 or (ii) through a chapter 11. Second,

PPAS would foreclose on the Subject Collateral and sell it to NewCo which would

continue to operate as a going concern. The foreclosure and sale to NewCo was the

problem.


       1. Entire Fairness Review

       “The ‘entire fairness’ standard is Delaware’s most onerous standard and requires

that the defendant prove that the transaction was the product of both fair dealing and

fair price.” Burtch v. Opus, LLC (In re Opus E., LLC), 528 B.R. 30, 66 (Bankr. D. Del.

2015), aff’d, No. 15-346-RGA, 2016 WL 1298965 (D. Del. Mar. 31, 2016), aff’d, 698 F.

App’x 711 (3d Cir. 2017). “Not even an honest belief that the transaction was entirely

fair will be sufficient to establish entire fairness. Rather, the transaction itself must be

objectively fair, independent of the board’s beliefs.” Reis v. Hazelett Strip-Casting

Corp., 28 A.3d 442, 459 (Del. Ch. 2011) (quoting Gesoff v. IIC Indus., Inc., 902 A.2d

1130, 1145 (Del. Ch. 2006)). While fair dealing and fair price are both elements of entire

fairness, courts look at the entirety of the transaction in determining fairness. See

                                             45

                                           A2775
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 432    Document
                                                                            Exhibit
                                                                               569 B
                                        46 of 101
                                    Pg 47     100



Weinberger, 457 A.2d at 711; William Penn P’ship v. Saliba, 13 A.3d 749, 757 (Del. 2011)

(“While fair dealing and fair price are distinct concepts, the burden to establish them is

not bifurcated. Rather, this Court must evaluate a transaction as a whole to determine if

the interested party has met his burden of establishing entire fairness.”).


              a.     Fair Dealing

       Fair dealing “embraces questions of when the transaction was timed, how it was

initiated, structured, negotiated, disclosed to the directors, and how the approvals of the

directors and the stockholders were obtained.” Weinberger, 457 A.2d at 711. Courts

routinely analyze the relevant factors enumerated in Weinberger in assessing whether a

majority shareholder or other insider met her burden of proving that a transaction was

the product of fair dealing. See Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1172-

77 (Del. 1995) (applying the Weinberger factors in assessing the fair dealing element of

entire fairness); Bomarko, Inc. v. Int’l Telecharge, Inc., 794 A.2d 1161, 1181 (Del. Ch.

1999), as revised (Nov. 16, 1999) (“Bomarko I”) (“My analysis of the factors articulated

in Weinberger also supports a finding of unfair dealing.”), aff’d, 766 A.2d 437 (Del.

2000).


       The cornerstone of fair dealing is a process implemented by the board that

reflects arm’s length bargaining and provides protections for the interests of all

shareholders. See FrontFour Capital Grp. LLC v. Taube, C.A. No. 2019-0100-KSJM,

2019 WL 1313408, at *26 (Del Ch. Mar. 11, 2019), as revised (Mar. 22, 2019) (holding

that the defendants failed to prove fair dealing where “the timing, structure, initiation,

and negotiation of the Proposed Transactions were conceived for the purpose of—and

did—advance the [defendants’] interest at the expense of Medley Capital’s other

                                            46

                                          A2776
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 433
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 48
                                        47 of 101
                                              100



stockholders.”); Reis v. Hazelett Strip-Casting Corp., 28 A.3d at 464 (“There was no

dealing in this case that could be called ‘fair.’ Procedural protections were not

implemented, and no one bargained for the minority.”); Strassburger v. Earley, 752

A.2d 557, 576–77 (Del. Ch. 2000), as revised (Jan. 27, 2000) (“[T]here was no fair

dealing, because there was no advocate committed to protect the minority’s interests,

and because the players were either indifferent, or had objectives adverse, to those

interests.”). Such procedures generally include an independent special committee

formed to assess and negotiate the transaction; however, where there is no independent

committee, fairness “‘can be equated to conduct by a theoretical, wholly independent,

board of directors.’” Pereira v. Cogan, 267 B.R. at 509 (quoting Weinberger, 457 A.2d

at 709-10 n. 7). However, “‘such frail support as the defendants’ own evaluation of their

innocence of wrongdoing and on the fairness of [the transaction]’” is insufficient to

prove fair dealing. Id. (quoting Merritt v. Colonial Foods, Inc., 505 A.2d 757, 765 (Del.

Ch. 1986)).


        Admittedly, TransCare was rapidly declining and time was running out.

Nevertheless, while the viability of the corporation may properly factor into a board’s

decision to sell substantially all of a corporation’s assets, the directors must still follow a

fair process in doing so. See Pereira v. Cogan, 267 B.R. at 511 (“Self-dealing

transactions are improper regardless of whether or not the corporation is solvent.”). 21

Whether a board explored alternatives to the challenged transaction, such as reaching


21       The Defendants rely on In re Trados Inc. S’holder Litig., 73 A.3d 17 (Del. Ch. 2013) for the
proposition that the Court should look beyond the procedural deficiencies in the process here because
TransCare faced liquidation; however, the court in that case found that the defendants had failed to
establish fair dealing where “there was no contemporaneous evidence suggesting that the directors set out
to deal with the common stockholders in a procedurally fair manner.” Id. at 56.


                                                   47

                                                A2777
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 434    Document
                                                                            Exhibit
                                                                               569 B
                                        48 of 101
                                    Pg 49     100



out to potential buyers, is relevant evidence of fair dealing. See Gesoff v. IIC Indus., 902

A.2d at 1148–49 (noting the defendants may have been able to prove fair dealing if they

had sought “alternative, third-party buyers for the company, for example . . . .”); In re

Cysive, Inc. S’holders Litig., 836 A.2d 531, 553 (Del. Ch. 2003) (holding that the

defendants met their burden of proving fair dealing where, among other things, “the

decision to enter into the Snowbird Agreement was preceded by an active and aggressive

search for a third-party buyer.”). Fiduciaries are liable when they tilt the playing field

such that the only possible solution is a self-dealing transaction. See Basho Techs.

Holdco B, LLC v. Georgetown Basho Inv’rs, LLC, No. CV 11802-VCL, 2018 WL

3326693, at *29 (Del. Ch. July 6, 2018) (fiduciary maneuvered the company into “the

position of being the sole life line of the Company for money” by blocking alternative

transactions), aff’d sub nom., Davenport v. Basho Techs. Holdco B, LLC, 221 A.3d 100

(Del. 2019); In re Rural Metro Corp. Stockholders Litig., 88 A.3d 54, 101 (Del. Ch.)

(“RBC’s self-interested manipulations caused the [sale] process to unfold differently

than it otherwise would have.”), appeal dismissed, 105 A.3d 990 (Del. 2014); In re Del

Monte Foods Co. S’holders Litig., 25 A.3d 813, 833 (Del. Ch. 2011) (“But for Barclays’

manipulations, the [sale] process would have played out differently.”); Bomarko I, 794

A.2d at 1184-85 (director’s interference with company’s attempts to obtain outside

funding was not fair dealing).


       There was nothing fair about the process through which Tilton effectuated the

part of the Tilton Plan that involved the strict foreclosure and the sale to Transcendence.

Acting through her affiliates, she foreclosed on the Subject Collateral, consented to the

strict foreclosure, sold the foreclosed assets to herself and fixed the sale price. Tilton


                                             48

                                           A2778
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 435    Document
                                                                            Exhibit
                                                                               569 B
                                        49 of 101
                                    Pg 50     100



stood on every side of the transaction and controlled every aspect of the transaction with

neither negotiation nor oversight nor approval by an unconflicted person. Tilton did not

retain a financial advisor to seek out possible third-party interest in purchasing the

assets or investing in TransCare. She did not consider the possibility of placing the

NewCo predecessor entities into a chapter 11, or negotiating with Wells Fargo for

debtor-in-possession financing for the viable NewCo as opposed to the liquidating

OldCo, nor did she entertain the thought of selling the NewCo assets to a third party free

and clear of liens claims and interests, with or without Wells Fargo’s and PPAS’s

consent, pursuant to Bankruptcy Code § 363, a common practice. Moreover, she did not

even pick up the phone and call any of the ambulance or other companies that had been

expressing interest in acquiring TransCare since the previous July.


       Instead, she made the determination that no one other than herself would lend to

NewCo or buy its assets even though she viewed NewCo as such a good business venture

that she was willing to loan up to $10 million of her own money. (JX 80 at 92228; Tr.

8/13 A.M. 38:5–39:13, 44:5-10.) Tilton’s willingness to acquire the assets and invest

$10 million of her own money through Ark Angels III is the best evidence that

Transcendence had substantial value. Gentile v. Rossette, C.A. No. 20213–VCN, 2010

WL 2171613, at *10 (Del. Ch. May 28, 2010) (defendant’s “persistent willingness—even

though admittedly marked at times by grave doubts—to pour his ultimately limited

resources into the Company” was the most persuasive evidence of the company’s value,

notwithstanding his trial testimony that “the Company was worthless and on a path to

oblivion.”); see also In re Appraisal of Dole Food Co., Inc., 114 A.3d 541, 557-58 (Del.

Ch. 2014) (“[S]elf-interest concentrates the mind, and people who must back their


                                            49

                                          A2779
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 436
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 51
                                        50 of 101
                                              100



beliefs with their purses are more likely to assess the value of the judgment accurately

than are people who simply seek to make an argument.”) (quoting In re Cent. Ice Cream

Co., 836 F.2d 1068, 1072 n. 3 (7th Cir. 1987)). In the end, she owned the same

approximate amount of equity in Transcendence that she did in TransCare22

unencumbered, however, by PPAS’s foreclosed lien and TransCare’s unsecured debt.23


                b.      Fair Price

        Fair price “relates to the economic and financial considerations of the proposed

merger, including all relevant factors: assets, market value, earnings, future prospects,

and any other elements that affect the intrinsic or inherent value of a company’s stock.”

Weinberger, 457 A.2d at 711. The fair price analysis “is not itself a remedial calculation”

but a determination of whether the price “fell within a range of fairness.” Reis v.

Hazelett Strip-Casting Corp., 28 A.3d at 465; see also Basho, 2018 WL 3326693 at *36

(“For purposes of determining fairness, as opposed to crafting a remedy, the court’s task

is not to pick a single number, but to determine whether the transaction price falls

within a range of fairness.”) (internal citation and quotation marks omitted). In

determining whether a price was fair, courts consider “whether the transaction was one

‘that a reasonable seller, under all of the circumstances, would regard as within a range

of fair value; one that such a seller could reasonably accept.’” In re Dole Food Co., Inc.

Stockholder Litig., No. CV 8703-VCL, 2015 WL 5052214, at *33 (Del. Ch. Aug. 27, 2015)


22      Ark II was to own 54.7% of Transcendence Transit with the balance of the equity allocated to the
Term Loan Lenders. In fact, no shares were ever issued to anyone. (Tr. 7/23 P.M. 23:17–24:16.) Nor is
there any evidence that Transcendence paid $10 million for the Subject Collateral or that the supposed
proceeds of the sale to Transcendence were distributed to the Term Loan Lenders.

23       It is far from clear whether the foreclosure cut off Wells Fargo’s subordinate lien in the
personalty. However, Wells Fargo satisfied its claim through a combination of the post-petition collection
of the accounts receivable and the proceeds of the sale of the CONs by the Trustee. (See Tr. 7/24 159:11-
24.)

                                                   50

                                                 A2780
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 437    Document
                                                                            Exhibit
                                                                               569 B
                                        51 of 101
                                    Pg 52     100



(quoting Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1134, 1143 (Del. Ch. 1994), aff’d,

663 A.2d 1156 (Del. 1995)).


       “Merely showing that the sale price was in the range of fairness, however, does

not necessarily satisfy the entire fairness burden when fiduciaries stand on both sides of

a transaction and manipulate the sales process.” William Penn, 13 A.3d at 758 (internal

citation omitted). Where the fair dealing element of entire fairness reveals a process

infected by the actions of directors, the defendant may be unable to show that any price

was entirely fair. See id. (“The [defendants’] self interest in the transaction and their

domination of the sales process tainted the entire transaction.”); Kahn v. Tremont

Corp., 694 A.2d 422, 432 (Del. 1997) (“But here, the process is so intertwined with price

that under Weinberger’s unitary standard a finding that the price negotiated by the

Special Committee might have been fair does not save the result.”); Reis v. Hazelett

Strip-Casting Corp., 28 A.3d at 467 (“A strong record of fair dealing can influence the

fair price inquiry, reinforcing the unitary nature of the entire fairness test. The converse

is equally true: process can infect price.”). In such a situation, the defendant fails to

meet its burden of proving a price was fair without the need for assessing whether that

price fell within a hypothetical range of fairness. See Gesoff v. IIC Indus., 902 A.2d at

1154 (defendants failed to show that the tender offer price of $10.50 per share was fair in

light of the dishonest process); Bomarko I, 794 A.2d at 1183 (defendants failed to carry

their burden of proving $0.30 per share was a fair price where “the unfairness of the

process also infects the fairness of the price.”).


       Given the tainted process and the complete absence of an independent analysis,

review or approval, Tilton did not carry her burden of showing that the price was fair.

                                              51

                                            A2781
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 438    Document
                                                                            Exhibit
                                                                               569 B
                                        52 of 101
                                    Pg 53     100



In addition, her attempts to justify the $10 million foreclosure credit showed that it was

not. At trial, she testified that in deriving the $10 million credit she began with

TransCare’s “December [‘15] closing balance sheet.” (Tr. 8/13 P.M. 104:23–105:12; see

PX 286 at 105523.) She had originally contemplated that NewCo would operate five

divisions in addition to the MTA Contract: (Hudson Valley, Westchester, Pennsylvania,

Maryland, and Bronx 911/Montefiore 911), and the combined balance sheet consisted of

a December 2015 closing balance sheet and going-forward projections for these five

divisions. (PX 286 at 105524; Tr. 8/13 P.M. 104:23–105:5.) Tilton’s calculation of book

value of the assets of these five divisions included the accounts receivable which, at the

time, she assumed she would purchase from Wells Fargo and contribute to

Transcendence. (PX 286 at 105524; Tr. 8/13 P.M. 107:19–108:3.) The sum of these

asset values totaled $9,996,000.60, which Tilton rounded up to $10 million. (PX 286 at

105524; Tr. 8/13 P.M. 106:3–7.) Tilton did not ultimately purchase the receivables from

Wells Fargo. (Tr. 8/13 P.M. 108:4–9.) By removing the receivables from the equation,

her calculation would have been reduced from $10 million to approximately $1.7

million. (Tr. 8/13 P.M. 108:11–16.)


       On February 22, 2016, Vikram Agrawal, a credit officer with Patriarch Partners

(Tr. 8/13 P.M. 121:8–10), emailed Tilton an updated version of the NewCo model (the

“February 22 NewCo Model”). (DX 166.) The February 22 NewCo Model consisted of

the paratransit business and three divisions (Hudson Valley, Paratransit and

Pennsylvania) rather than the five in the earlier model. (Tr. 8/13 P.M. 122:19–21.) The

combined balance sheet for the three divisions, (DX 166 at 110489), using the same

assets as the previous model, totaled $6.244 million and included $5.2 million in


                                             52

                                           A2782
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 439    Document
                                                                            Exhibit
                                                                               569 B
                                        53 of 101
                                    Pg 54     100



receivables that were never transferred to NewCo. If the receivables were excluded, the

book value of the Subject Collateral, at least according to Tilton, would have been less

than $1 million. (Tr. 8/13 P.M. at 124:12–15.)


       There were patent errors in the calculation of the $10 million credit. First, the

Subject Collateral on which PPAS foreclosed and sold to Transcendence was not limited

to the three TransCare divisions that Transcendence would operate. With some

exceptions, notably the Accounts and the CONS, the Subject Collateral included all of

the personal property owned by all fourteen Debtors. (See JX 96.) Using the book value

for just the three Debtors destined for Transcendence undervalued the Subject

Collateral. The 13-week wind down plan valued OldCo’s plant, property and equipment

(“PPE”) at approximately $3.6 million, and this did not account for the wind down value

of the PPE owned by Maryland, Westchester and Bronx 911/Montefiore 911. At the time

of the wind down projections, these operations were slated for assumption by NewCo,

not OldCo. In addition, Tilton did not ascribe any value to the CONs owned by TC

Hudson Valley or TC Ambulance Corp. Although PPAS did not foreclose on the CONs, it

foreclosed on the stock of these two entities and transferred the stock to Transcendence.

The CONs they owned allowed them to operate their ambulances and increased the

value of their stock. The Trustee sold the two CONs for the aggregate sum of $3.2

million at a liquidation sale after they filed for bankruptcy. Thus, Tilton’s valuation of

the Subject Collateral ignored almost $7 million of book value.


       Second, the use of book value to value the assets of the three divisions that

Transcendence planned to operate undervalued those assets. “[B]ook values are not

ordinarily an accurate reflection of the market value of an asset.” Lawson v. Ford

                                             53

                                          A2783
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 440    Document
                                                                            Exhibit
                                                                               569 B
                                        54 of 101
                                    Pg 55     100



Motor Co. (In re Roblin Indus., Inc.), 78 F.3d 30, 36 (2d Cir. 1996); accord In re

Breitburn Energy Partners LP, 582 B.R. 321, 344 (Bankr. S.D.N.Y. 2018). “Book value

can be an appropriate valuation method for a business that derives significant value

from its physical assets,” but “tends to undervalue a business as a going concern because

it does not fully account for intangible value attributable to the operations.” Reis v.

Hazelett Strip-Casting Corp., 28 A.3d at 476. Book value may have been an appropriate

method of valuing the Subject Collateral owned by the Initial Debtors that were

liquidating, but the strict foreclosure contemplated the continuation of the three

TransCare divisions as a going concern operating through Transcendence.


       Third, Tilton did not attribute any value to the MTA Contract, although it was to

be the crown jewel of Transcendence. Greenberg had attributed $25 million in annual

revenues to the MTA Contract. Tilton contends that the $22 million she attributed to

the value of Transcendence reflected the value of the MTA Contract, (DPFC at ¶ 393 n.

22), but this explanation does not withstand scrutiny. The $22 million figure was an

arbitrary amount based on (1) the $10 million of value attributed to the Subject

Collateral, (2) the loan up to $10 million Tilton was willing make through Ark Angels III

and (3) the approximate $2 million representing prepaid insurance and the cost of two

ambulances funded by PPAS and/or Ark II. (DPFC at ¶¶ 209-12; PX 209.)


       Accordingly, the Court finds that Tilton failed to sustain her burden of proving

the entire fairness in connection with the formulation and execution of the part of the

Tilton Plan involving the strict foreclosure and sale to Transcendence and breached her

fiduciary duties of loyalty and good faith owed to TransCare.




                                             54

                                          A2784
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 441    Document
                                                                            Exhibit
                                                                               569 B
                                        55 of 101
                                    Pg 56     100



       2. Damages

       “Delaware law dictates that the scope of recovery for a breach of the duty of

loyalty is not to be determined narrowly . . . . The strict imposition of penalties under

Delaware law are designed to discourage disloyalty.” Thorpe by Castleman v. CERBCO,

Inc., 676 A.2d 436, 445 (Del. 1996). In the appraisal context, the damages remedy

would equal the fair value as determined by the Court; however, “[u]nder the entire

fairness test, the fair price measure would operate as an aspect of the standard review; it

would not inherently require a damages award in that amount.” In re Orchard Enters.,

88 A.3d at 43; see Reis v. Hazelett Strip-Casting Corp., 28 A.3d at 468 (noting that

courts collapse the fair price and damages calculation in the context of an appraisal

action but not in an entire fairness review); Cede & Co. v. Technicolor, Inc., 634 A.2d

345, 371 (Del. 1993), as revised (Nov. 1, 1993) (“[W]e emphasize that the measure of any

recoverable loss by [the plaintiff] under an entire fairness standard of review is not

necessarily limited to the difference between the price offered and the ‘true’ value as

determined under appraisal proceedings.”), modified in part on other grounds, 636

A.2d 956 (Del. 1994).


       Instead, the Court has broad power to fashion “equitable and monetary relief

under the entire fairness standard as may be appropriate, including rescissory

damages.” Int’l Telecharge, Inc. v. Bomarko, Inc., 766 A.2d 437, 440 (Del. 2000)

(“Bomarko II”) (affirming a grant of rescissory damages based on the estimated value of

the plaintiffs’ shares at the time of the challenged merger if the defendant had not

breached his fiduciary duties). A court “has greater discretion when fashioning an

award of damages in an action for a breach of the duty of loyalty than it would when


                                            55

                                          A2785
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 442    Document
                                                                            Exhibit
                                                                               569 B
                                        56 of 101
                                    Pg 57     100



assessing fair value in an appraisal action.” Bomarko II, 766 A.2d at 441. That is so

because “[t]he strict imposition of penalties under Delaware law are designed to

discourage disloyalty,” Boyer v. Wilmington Materials, Inc., 754 A.2d 881, 906 (Del.

Ch. 1999), and the award of damages is not merely compensatory but “should eliminate

the possibility of profit flowing to defendants from the breach of the fiduciary

relationship.” Bomarko II, 766 A.2d at 441. “An action for breach of fiduciary duty is a

prophylactic rule intended to remove all incentive to breach—not simply to compensate

for damages in the event of a breach.” LNC Invs., Inc. v. First Fid. Bank, N.A. N.J., 173

F.3d 454, 465 (2d Cir. 1999) (quoting ABKCO Music, Inc. v. Harrisongs Music, Ltd.,

722 F.2d 988, 955-96 (2d Cir. 1983)).


       Where fiduciaries acquire property through self-dealing, and “through a

combination of the taking and their subsequent use of the property, destroy[] its value

entirely[,]” they are liable for the value the property would have had absent the breach

of loyalty, not just its value immediately before the breach:

       The award differs from the usual concept of rescissory damages.
       Traditionally in Delaware, rescissory damages could come into play when
       a defendant fiduciary wrongfully took control of property, and the value of
       the property went up during the period of the fiduciary’s control. In that
       setting, the law does not limit the plaintiff beneficiary to the value of the
       property at the time of the taking, plus an award of interest. The plaintiff
       beneficiary is entitled to recover the property itself or a measure of its full
       value. In this case, the plaintiffs have invoked the reciprocal of these
       principles. The defendant fiduciaries wrongfully took control of the
       property and, through a combination of the taking and their subsequent
       use of the property, destroyed its value entirely. In both settings, the same
       overarching principle governs: The disloyal fiduciary who wrongfully takes
       property from the beneficiary is liable for changes in value while the
       wrongfully taken property is under the disloyal fiduciary’s control.

Basho, 2018 WL 3326693, at *50.




                                             56

                                           A2786
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 443    Document
                                                                            Exhibit
                                                                               569 B
                                        57 of 101
                                    Pg 58     100



       The plaintiff alleging a breach of fiduciary duty bears the burden of proving its

damages by a preponderance of the evidence. See Official Comm. of Unsecured

Creditors of HH Liquidation, LLC v. Comvest Grp. Holdings, LLC (In re HH

Liquidation, LLC), 590 B.R. 211, 273 (Bankr. D. Del. 2018) (citing Beard Research, Inc.

v. Kates, 8 A.3d 573, 613 (Del. Ch. 2010)). In determining the amount of damages for a

breach of fiduciary duty, “responsible estimates that lack mathematical certainty are

permissible so long as the court has a basis to make a responsible estimate of damages”

and any “uncertainties in awarding damages are generally resolved against the

wrongdoer.” Basho, 2018 WL 3326693, at *50 (internal citation and quotation marks

omitted); Beard Research, 8 A.3d at 613. However, proof of such damages must be

based on more than “mere speculation or conjecture.” In re HH Liquidation, LLC, 590

B.R. at 273. Within these boundaries, the Court may take “a more liberal approach . . .

[that includes] proof of value by any techniques or methods which are generally

considered acceptable in the financial community and otherwise admissible in court.”

Weinberger, 457 A.2d at 713. Delaware law affords great weight to contemporaneous

management projections in determining value, when available. See, e.g., Del. Open MRI

Radiology Assocs. v. Kessler, 898 A.2d 290, 332 n. 108 (Del. Ch. 2006) (“Delaware law

clearly prefers valuations based on contemporaneously prepared management

projections because management ordinarily has the best first-hand knowledge of a

company’s operations.”) (quoting Doft & Co. v. Travelocity.com Inc., No. Civ. A. 19734,

2004 WL 1152338, at *5 (Del. Ch. May 20, 2004)); Cede & Co. v. JRC Acquisition Corp.,

No. CIV. A. 18648-NC, 2004 WL 286963, at *2 (Del. Ch. Feb. 10, 2004) (“Expert




                                            57

                                          A2787
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 444
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 59
                                        58 of 101
                                              100



valuations that disregard contemporaneous management projections are sometimes

completely discounted.”).24


                 a.       NewCo/Transcendence

        Greenberg’s projections provide the best evidence of the value that TransCare

could have realized through an arms-length sale of NewCo. At the time he issued them,

he, along with Pelissier, were essentially functioning as TransCare’s senior management

reporting directly to Tilton. On February 10, 2016, at inception of the Tilton Plan,

Greenberg sent the insurance brokers financial information seeking coverage for

Transcendence. (PX 196.) At that time, the plan provided for Transcendence to operate

five TransCare divisions. Greenberg projected operating revenue in 2016 of

$48,404,000 and EBITDA in the amount of $3,761,000. (PX 196 at 27760.) Tilton was




24        The Defendants cited In re PetSmart, Inc., C.A. No. 10782–VCS, 2017 WL 2303599 (Del. Ch. May
26, 2017) for the contrary proposition that the Court should not credit management projections prepared
outside of the ordinary course of business. (DPFC ¶ 411.) PetSmart, an appraisal case, concerned the
application of a discounted cash flow analysis. The Court rejected five-year cash flow projections for four
independent reasons: “(1) PetSmart management did not have a history of creating and, therefore, had
virtually no experience with, long-term projections; (2) even management’s short term projections
frequently missed the mark; (3) the Management Projections were not created in the ordinary course of
business but rather for use in the auction process; and (4) management engaged in the process of creating
all of the auction-related projections in the midst of intense pressure from the Board to be aggressive,
with the expectation that the projections would be discounted by potential bidders.” Id. at *33. Three
witnesses testified that the auction-projections “were designed to be aggressive because the Board [] [was]
convinced that potential bidders would discount whatever projections were put in front of them.” Id. at
*34.
        Here, the evidence showed that Greenberg, an experienced financial analyst, prepared numerous
projections as did Carl Marks, a financial consulting firm. Moreover, PPAS was involved with TransCare
since 2003, and there was no evidence that any prior TransCare projections “frequently missed the mark.”
Next, the most relevant projections on or about February 24 were sent to an insurance broker to obtain
coverage for Transcendence and the procurement of insurance was part of any ambulance company’s
ordinary course of business. Unlike PetSmart, the projections were not part of an auction process; Tilton
had foreclosed the possibility of an auction. Finally, this is not an appraisal case; it is a breach of fiduciary
duty case and the absence of any “better” financial information is ultimately attributable to Tilton, who
exercised absolute control over TransCare.


                                                      58

                                                    A2788
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 445    Document
                                                                            Exhibit
                                                                               569 B
                                        59 of 101
                                    Pg 60     100



even more optimistic. Two days later, she wrote to Bobby Siegel, an insurance broker

from whom she was seeking assistance to procure insurance for Transcendence:

       The models show that this business in 2016 would be approximately
       $67mm with $4mm of EBITDA and would grow with the additional transit
       business under the contract to $79mm and $7mm of EBITDA in 2017. It
       is because this new business makes sense that I would be providing all the
       new working capital for this business myself, personally.

(JX 80.)


       On February 24, 2016, Greenberg sent another set of financial projections to

Todd Trent, an insurance broker. (PX 228.) By then, Transcendence was down to three

TransCare operating divisions. Greenberg projected operating revenue for

approximately ten months in 2016 (late February-December) in the amount of

$37,188,400 and EBITDA of $3,204,500 but Tilton testified that a full year projection

would result in $4 million of EBITDA.


       The Trustee’s damages expert, Jonathan Arnold, developed an appropriate

multiple of EBITDA to apply to Transcendence’s projections to determine the projected

value of the Transcendence business, and hence, TransCare’s damages resulting from

the stripping of that business through an unfair, tainted process. In December, Tilton

had asked Greenberg to identify comparable companies or transactions that could be

used to determine TransCare’s sale value. As discussed earlier, he identified six

comparable transactions that occurred within the same sector as TransCare or related

sectors but only two had sufficient public information to calculate EBITDA multiples.

AMR (Envision) purchased Rural/Metro Corp. at a 10.7x multiple and KKR purchased

Air Medical at a 10.0x multiple. (JX 55.)




                                             59

                                            A2789
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 446    Document
                                                                            Exhibit
                                                                               569 B
                                        60 of 101
                                    Pg 61     100



       Greenberg also identified three “market comps” that “relate to public companies

and where they’re currently trading in terms of their valuation.” (JX 55; Tr. 7/22 A.M.

48:3-5.) Based on Greenberg’s analysis, Envision, traded at an 11.3x multiple, Air

Methods at an 8.2x multiple and PHI at a 3.5x multiple, but Greenberg reported to

Tilton that PHI was an outlier because it was engaged in other business lines that were

only tangentially related to TransCare’s business. (JX 55 at 41414; Tr. 7/22 A.M. 51:11-

22.) In his cover email to Tilton, Greenberg stated that the average enterprise value to

revenue multiple was 1.8x and the average enterprise value to LTM EBITDA was 10.1x.

(JX 55 at 41410; Tr. 7/22 A.M. 52:2-11.)


       Armed with Greenberg’s analysis, Dr. Arnold utilized the Comparable Company

and Precedent Transaction methods, two standard valuation methods, to determine the

value of the entire TransCare company (“WholeCo”) and NewCo. (PX 282 at ¶ 66.) He

did not use a discounted cash flow approach because the data was unavailable. (Tr.

7/24 14:5–15:20.) TransCare had no audited financials for 2014 and was not current in

its monthly unaudited financials. (Tr. 8/13 A.M. 52:3–53:1.) Thus, the only reliable

data from which to determine the value of TransCare or its separate business lines were

the models that Greenberg prepared. (Tr. 7/24 106:14–107:4.) See, e.g., Bomarko I,

794 A.2d at 1185 (finding the discounted cash flow methodology “too unreliable” when

the expert had to extrapolate from management’s one-year forecast).


       The Comparable Company method determines the implied value of a company

based on the trading prices of similar public companies. (PX 282 at ¶ 67.) Greenberg

identified two reliable comparables that traded at multiples of between 8.2x and 11.3x

LTM EBITDA. Dr. Arnold recalculated this range at between 7.1x and 12.2x EBITDA

                                            60

                                           A2790
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 447
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 62
                                        61 of 101
                                              100



apparently by adding the debt to the value of the common stock and subtracting cash.

(Tr. 7/24 20:15-23.) Applying this range of multiples to NewCo’s projected EBITDA of

$3.2 million as of February 24, 2016 yielded an implied value of between $22.7 million

and $39.1 million for NewCo. (PX 282 at ¶¶ 7, 80., Ex. 12a.)


        The Precedent Transaction method implies a company’s value based on the

multiples paid in prior transactions. (PX 282 at ¶ 68.) Greenberg identified two reliable

precedent transactions that sold at multiples of 10.0x and 10.7x EBITDA. Applying

multiples to NewCo’s projected EBITDA of $3.2 million as of February 24, 2016 yielded

an implied value of between $32.0 million and $34.3 million for NewCo. (PX 282 at ¶¶

7, 80, Ex. 12b.) The combination of these valuation methods yielded an average mean

multiple of 10.1x EBITDA and an implied value of $32.3 million for NewCo as of

February 24, 2016.25


        The Defendants criticized Dr. Arnold’s approach on several grounds relying on

their own expert, Jeffrey Dunn. According to the Defendants, Dr. Arnold did not do any

independent work and instead, relied exclusively on Greenberg’s (and Carl Marks’s)

projections which were not appropriate for use in deciding value, (DPFC ¶¶ 287-302),

he did not make his own assessment of risk which is required in determining value from

projections of future performance or consider TransCare’s historically declining

performance, (DPFC ¶¶ 303-15), his (and Greenberg’s) comparables were not




25       Dr. Arnold also performed a separate analysis based on expressions of interest that TransCare
had received from third parties prior to the strict foreclosure. (See PX 282, Ex. 12c.) As they were too
indefinite and never reached the stage of an actual offer (primarily because Tilton never followed them
up), I do not credit them.


                                                    61

                                                 A2791
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 448    Document
                                                                            Exhibit
                                                                               569 B
                                        62 of 101
                                    Pg 63     100



comparable, (DPFC ¶¶ 316-28), and he failed to account for the capital needs of NewCo.

(DPFC ¶¶ 329-31.)


       During rebuttal testimony, Dr. Arnold explained that he had investigated certain

of the criticisms involving his use of Envision and Air Methods as comparable

companies. He looked for new guideline companies and created a larger database of a

group of sixty-nine companies that he filtered down to a group of thirty-four, (Tr. 8/14

A.M. 48:4–24, 60:9–15, 64:21–65:1), which met his definition of being either smaller,

distressed, low operating, or undercapitalized. (Tr. 8/14 A.M. 52:19–53:25.) He

concluded that they confirmed Greenberg’s analysis. (Tr. 8/14 A.M. 54:19–55:1.) The

Defendants criticized the expanded set of comparables on the bases they were still not

comparable and TransCare’s financial condition was generally worse that the companies

in any given subset. (DPFC ¶¶ 338-42.)


       Despite their many criticisms, the Defendants did not offer their own analysis or

suggest an alternative damage assessment. They did not identify companies that were

more comparable; their expert did not identify a more appropriate EBITDA multiple;

and Mr. Dunn did not make an adjustment based on his own, independent risk

assessment. Indeed, there was little need for any risk adjustment. In Tilton’s own

words, she was funding Transcendence personally because it was smaller and less risky

with good growth prospects. (JX 80.) Furthermore, if better financial information was

unavailable, it is only because TransCare did not generate better financial information

under Tilton’s watch. Dr. Arnold was making his best estimate of TransCare’s damages

in light of the best available financial information Ɋ financial information that Tilton

thought sufficiently credible to send to insurance brokers to procure insurance for

                                            62

                                          A2792
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 449    Document
                                                                            Exhibit
                                                                               569 B
                                        63 of 101
                                    Pg 64     100



Transcendence and commit to invest up to $10 million of her own funds through Ark

Angels III. Facing similar criticisms of the plaintiff’s damage evidence in a case under

the Fair Labor Standards Act, District Judge Engelmayer observed:

       [S]trikingly, defendants, for their part, have not come forward with any
       alternative method for calculating damages. Defendants’ expert, Dr. Paul
       White, instead devotes his expert report to criticizing Dr. Crawford’s
       methodology and his client’s own Clubtrax data. However, he
       makes no effort to make his own calculation for class-wide damages. The
       fact that defendants have failed to offer an alternative, let alone a superior,
       methodology is a relevant consideration under Mt. Clemens. . . . Here,
       defendants have failed to provide any good reason to discredit Dr.
       Crawford’s estimate of damages as other than “just and reasonable.” On
       the contrary, the absence of any alternative methodology is a telling
       indication that defendants, in attacking Dr. Crawford’s report, can do no
       more than spot imperfections that would exist in any damages
       methodology given the imperfect Clubtrax data.

Hart v. Rick’s Cabaret Int’l, Inc., 60 F. Supp. 3d 447, 467 (S.D.N.Y. 2014).


       I accept Dr. Arnold’s higher intermediate figure of 11x EBITDA in determining an

amount of damages that will compensate the Estate for the lost opportunity caused by

Tilton’s breach of fiduciary duty. The unfair process prevented the possibility of selling

NewCo to a strategic buyer. A strategic buyer would not incur some of the projected

operating expenses or would incur them in a lower amount and would recalculate its

projected operating expenses and EBITDA accordingly. See, e.g., Merrill Lynch Bus.

Fin. Servs., Inc. v. Am. Reprographics Co., LLC (In re Louis Frey Co., Inc.), Adv. No.

03–91486 (SMB), 2006 WL 2090083, at *18-19 (Bankr. S.D.N.Y. July 28, 2006)

(backing out expenses that a strategic buyer would not incur when computing what it

would have paid for the debtor’s business). For example, the February 24 financial

information projected management and administrative staffing expenses in the sum of

$3,074,600 and professional fees of $145,000. (PX 228 at 86223.) A strategic buyer


                                             63

                                           A2793
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 450    Document
                                                                            Exhibit
                                                                               569 B
                                        64 of 101
                                    Pg 65     100



already running an ambulance or similar business with an existing infrastructure would

have its own management, administrative and legal staff in place and might not have to

pay additional staff inherent in Greenberg’s projections. In addition, Greenberg

projected facility costs in the sum of $1,352,600, (PX 228 at 86223), but a strategic

buyer would already have its own headquarters and garages, and while it might need

additional garage space, it might not incur the incremental costs in the sum projected

for Transcendence. Finally, Greenberg projected payments to OldCo under the

proposed Transition Services Agreement in the approximate sum of $250,000. (PX 228

at 86223.) It is unlikely that a strategic buyer would ever pay OldCo anything. While

Tilton would undoubtedly discount these savings as mere speculation, they are

speculative only because Tilton never engaged in a fair process that might elicit interest

from such buyers, particularly those who had reached out to TransCare during the

preceding year. Using the higher multiple (11x EBITDA) for purposes of computing

damages captures the lost opportunity that Tilton usurped.


       In addition, the use of an EBITDA of $4 million to calculate damages is also

supported by the evidence. On February 23 or 24, Greenberg computed a 2016 EBITDA

of $3.2 million based on ten months and Tilton testified that it would increase to $4

million on an annualized basis. Moreover, her earlier email to Bobby Siegel, (JX 80),

predicted that NewCo, as then conceived, would grow to $7 million the following

calendar year. While Tilton contends that TransCare could not have sold the Subject

Collateral without the secured parties’ consent, at least outside of a bankruptcy sale

under Bankruptcy Code § 363(f), she accomplished precisely that result by authorizing

PPAS to foreclose and sell the assets to Transcendence without Credit Suisse’s, and


                                            64

                                          A2794
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 451    Document
                                                                            Exhibit
                                                                               569 B
                                        65 of 101
                                    Pg 66     100



apparently Wells Fargo’s, consent. Accordingly, the damages that the Debtors suffered

Tilton’s breach of fiduciary duty totaled $44 million subject to certain adjustments.


        The first adjustment relates to the working capital investment that a buyer might

have to make in NewCo. The Executive Summary prepared by Carl Marks stated that

TransCare needed $7.2 million during the next three months, (PX 175 at 02115 (13 Week

Cash Forecast), 02116), and on February 13, 2016, Pelissier predicted that NewCo would

need an $8 million initial investment in working capital. (PX 286 at 105517.) At the

time, the Tilton Plan called for a Transcendence consisting of six TransCare divisions

rather than the three that Transcendence ultimately assumed. A smaller NewCo would

presumably need less working capital but neither Greenberg nor Pelissier nor Carl

Marks computed that amount.


        In addition, much of the funding was needed to pay TransCare’s debts which a

third-party buyer would not pay. For example, the thirteen-week forecast in the

Executive Summary budgeted $700,000 for past due payroll and $1.395 million for past

due payroll taxes. (PX 175 at 02115-16.) Carl Marks received a monthly fee of $135,000,

(DX 106 at 43440), and the thirteen-week cash flow forecast budgeted $405,000 to pay

Carl Marks. Another large portion was attributable either to amounts past due to

vendors and landlords or ongoing payments on leases that a third-party buyer might not

need.


        Finally, Greenberg’s projections, (PX 228), showed positive net income without

any capital investment. The cover email, (PX 228 at 86219), estimated that an

approximate $10 million revolver would ultimately be added to the pro forma financial



                                            65

                                          A2795
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 452    Document
                                                                            Exhibit
                                                                               569 B
                                        66 of 101
                                    Pg 67     100



information, but some of it would be an unfunded revolver. In fact, Jonathan Killion of

Carl Marks recalculated the necessary funding on February 10, 2016 at the inception of

the Tilton Plan and estimated that Transcendence would need about $3.2 million in

capital investment at a time when the plan involved five or six TransCare entities. (DX

132.)


        At trial, the Court questioned Dr. Arnold as to whether it was appropriate to

deduct required funding from the purchase price a third party would be willing to pay. I

assumed that a third party would have to provide the same funding and would

essentially treat it as part of the purchase price. (Tr. 8/14 A.M. 78:9-21.) Dr. Arnold

responded that the situation posited would be the “worst case” scenario that did not

apply for at least two reasons. First, every company has a recurring program for making

capital expenditures and “I think its overstating it to subtract off the initial investment

dollar for dollar. I think it’s going to be some fraction of it.” (Tr. 8/14 A.M. 79:5-10.)

Second, Tilton was proposing to provide a revolving line of credit rather than invest

capital. Under the circumstances, only a portion of the proposed revolver should be

deducted from the purchase price:

        THE WITNESS: . . . . If it goes in as permanent capital then I would be
        much more open to just subtracting it off dollar for dollar. But if the idea
        that we’re going to put it in, but in ten months the company is going to be
        generating four or five hundred thousand of EBITDA a month, in eleven
        months and that money can be returned its more in the form of a short to
        medium term loan which costs the shareholders some amount of money,
        but it’s not a dollar for dollar dilution.

(Tr. 8/14 A.M. 79:15-22.)


        Greenberg’s February 24 financial pro forma projected an average monthly

EBITDA of $400,000 during 2016, sufficient to fund operations and repay any advances

                                             66

                                           A2796
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 453
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 68
                                        67 of 101
                                              100



that Tilton might have made. Given Dr. Arnold’s unrefuted testimony and the fact that a

substantial portion of TransCare’s financing needs according to the Executive Summary

would be used to pay TransCare debts that a buyer would not pay or would pay in a

lesser amount, the Court concludes that it is appropriate to deduct $1 million from the

value of the NewCo assets foreclosed upon and sold to Transcendence.


                b.      Post-Petition Liquidation

        The next adjustment relates to the Trustee’s liquidation of certain assets. The

Trustee liquidated all of the assets pursuant to the Personal Property Stipulation for

$19.2 million net of sale expenses. (PX 282, Ex. 13.) Of the $19.2 million, $11.7 million

(net) was attributable to the CONs and another $5.6 million was attributable to the

collection of accounts receivable. (PX 282, Ex. 13.) Neither the CONs nor the accounts

receivable were included in the Subject Collateral and were not part of the Term Loan

Priority Collateral. Only $2 million (net) was attributable to the sale of the physical

assets, (see PX 282, Ex. 13), and the Trustee paid $800,000 of those proceeds to

PPAS.26 Accordingly, the value of the liquidation of the Subject Collateral to the Estate

was only $1.2 million. This sum represents a reduction in the amount of damages that

TransCare suffered as a result of the strict foreclosure.27


                c.      $10 Million Credit


26       PPAS transferred the $800,000 to Ark II presumably under the 2016 Intercreditor Agreement
and Ark II credited that transfer on its proof of claim. As discussed in the succeeding text, PPAS was not
entitled to receive any portion of its claim because its claim is disallowed. However, the Trustee
abandoned the separate claim against PPAS to recover the $800,000.

27       The Trustee would give Tilton credit for the full $5.7 million in proceeds derived from the
liquidation of the NewCo assets. However, the collection of the accounts receivable and the sale of the
CONs accounted for $5 million of that sum and the accounts receivable and CONs were not included in
the strict foreclosure or sale to Transcendence.


                                                    67

                                                 A2797
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 454
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 69
                                        68 of 101
                                              100



        PPAS gave TransCare a $10 million credit against the Term Loan as

compensation for the foreclosure and reduced its proof of claim by $10 million. The

question is whether the credit should also reduce the damage award against Tilton. I

conclude that it should not. Instead, the effect of the Tilton Plan should be reversed and

PPAS’s claim should be increased by $10 million. The foreclosure and sale should not

have unfolded as it did. By reversing the transaction and returning the parties to the

status quo, the effect of Tilton’s breach of fiduciary duty will be undone leaving the

Debtors with a damage claim based on their ownership of a substantial asset that could

have been sold to a third party. In addition, as discussed below, the PPAS claim will be

disallowed and PPAS is not entitled to the $10 million distribution through an offset in

connection with its disallowed claim.


                d.      WARN Act Liability

        The final element of damages claimed by the Trustee relates to the Debtors’

potential WARN Act liability for failing to give adequate notice of mass layoffs to

TransCare’s employees.28 The Trustee seeks a declaratory judgment that Tilton is

responsible for indemnifying the Estate for the WARN Act liability because (i)

TransCare had no such liability prior to Tilton’s breach of loyalty and she must bear that

liability in order to put TransCare back to where it was prior to the breach; (ii) the

WARN Act liability was a natural and foreseeable consequence of Tilton’s actions; and

(iii) under Delaware law, a corporate officer or director who knowingly causes the



28     The WARN Act claims are proceeding separately as a class action See Ien v. TransCare Corp. (In
re TransCare Corp.), 611 B.R. 160 (Bankr. S.D.N.Y. 2020) (“Ien I”) and Ien v. TransCare Corp. (In re
TransCare Corp.), 614 B.R. 187 (Bankr. S.D.N.Y. 2020) (“Ien II”). Tilton is named as a defendant in that
adversary proceeding on state wage law claims but not on the WARN Act claims.


                                                  68

                                                A2798
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 455
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 70
                                        69 of 101
                                              100



corporation to violate the law necessarily fails to act in good faith and thereby breaches

her fiduciary duty of loyalty. Hazout v. Tsang Mun Ting, 134 A.3d 274, 283 n. 20 (Del.

2016); Desimone v. Barrows, 924 A.2d 908, 934-35 (Del. Ch. 2007).


        The requirements of the federal and New York State WARN Acts are discussed at

length in Ien I. Basically, and with certain exceptions, an employer must give 60-days

advance written notice under the federal WARN Act and 90-days advance written notice

under the New York WARN Act prior to effecting a mass layoff. Ien I, 611 B.R. at 165-67.

The plaintiff in Ien I moved for partial summary judgment contending that the WARN

Act notices were deficient and, essentially, of no force or effect. The Trustee conceded

the point and the Court struck the Trustee’s WARN Act defenses that depended on the

giving of sufficient notice. Id. at 168. The Tilton-affiliates that were defendants on the

WARN Act claims contested the plaintiff’s claim of insufficiency. The Court concluded

as to those defendants that the February 24 Notice was insufficient under the WARN

Acts and struck certain defenses. In contrast, the February 26 Notice given to the

NewCo employees was sufficient. Id. at 168-69.29


        According to the Trustee, Tilton purposely chose not to issue a WARN Act notice

because she did not want TransCare’s employees to look for new jobs. The claim is

based on an email exchange that occurred on February 19, 2016. (JX 87.) At the time,

Wells Fargo and Tilton were still discussing Wells Fargo’s possible funding of a 90-day




29       In Ien II, the Court granted partial summary judgment in favor of several Tilton-affiliates on the
WARN Act claims, and the only remaining non-Debtor defendant is Patriarch Partners. See Ien II, 614
B.R. at 208 (denying partial summary judgment in favor of Patriarch Partners on the “single employer”
issue), 211 (denying partial summary judgment in favor of Patriarch Partners on the “unforeseeable
business circumstances” defense).


                                                     69

                                                  A2799
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 456    Document
                                                                            Exhibit
                                                                               569 B
                                        70 of 101
                                    Pg 71     100



wind down of OldCo. Daniel Fiorello, Esq., an attorney representing Wells Fargo, posed

several questions to Lynn Harrison, III, Esq. and Cindi Giglio, Esq., the two attorneys

with Curtis Mallet acting as TransCare’s bankruptcy counsel. One of the questions

Fiorello asked was, “Will the TransCare Warn Act notices go out of [sic] Monday,

February 22nd?” (JX 87 at 47844.) The email was forwarded to Tilton who responded,

“Notice cannot be given prior to a foreclosure on NEWCO or there will be no NEWCO.”

(JX 87 at 47843.) At trial, Tilton amplified her response: she “didn’t want to tell the

employees prior to the foreclosure because we didn’t want to mass exodus.” (Tr. 8/13

A.M. 68:7-13.)


       Even if Patriarch Partners is liable for violating the WARN Acts, the evidence

relied on by the Trustee does not support imposing an obligation on Tilton to indemnify

the Estate on the theory that she caused those violations in bad faith. To establish bad

faith, the Trustee had to demonstrate that Tilton’s conduct in failing to provide WARN

Act notice sooner was “qualitatively more culpable than gross negligence . . . .” Walt

Disney II, 906 A.2d at 66; see also id. at 63 (“We perceive no substantive difference

between the Court of Chancery’s 2003 definition of bad faith—a ‘conscious[ ] and

intentional[ ] disregard[ ][of] responsibilities, adopting a “we don’t care about the risks”

attitude ...’—and its 2005 post-trial definition—an ‘intentional dereliction of duty, a

conscious disregard for one’s responsibilities.”’) (alterations in original).


       The Tilton Plan contemplated that the foreclosure of the NewCo assets and the

commencement of the wind down of the OldCo assets would occur at the same time.

OldCo was to be wound down in chapter 11 over a period of ninety days and Tilton

contemplated giving that amount of WARN Act notice to the OldCo employees. (DX 147

                                             70

                                           A2800
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                         11-11      07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 457    Document
                                                                            Exhibit
                                                                               569 B
                                        71 of 101
                                    Pg 72     100



at 91631; Tr. 8/13 P.M. 91:25-92:14.) The proposed timing of the notice would have met

the requirements under the WARN Act, and as of February 22, Wells Fargo and Tilton

were still trying to set up a meeting to discuss the 13-week wind down. (JX 91 (email

string).) At some point, between February 22 and February 24, the plan for an orderly

90-day wind down in chapter 11 broke down and switched to a liquidation in chapter 7

but the 90-day schedule remained in place.


       It is true Tilton did not want to give the notice until the foreclosure was

completed but she still subjectively believed that TransCare had adequate time to send

the WARN Act notices. While Tilton has failed to justify the part of the Tilton Plan that

involved the self-dealing transaction with NewCo’s assets, the Trustee has failed to show

that Tilton deliberately delayed the timing of the WARN Act notices because she did not

care about the requirements of the WARN Act or that her actions were the product of

calculated wrongdoing or intentional disregard of her responsibilities with TransCare.


       To recapitulate, the Subject Collateral was worth $44 million, less the $1 million

buyer capital investment, leaving $43 million as TransCare’s damages for Tilton’s

breach of fiduciary duty at the time of the strict foreclosure. The Trustee liquidated the

Subject Collateral for a net benefit to the Estate in the sum of $1.2 million, and the

Estate’s damages should be reduced by that amount. Consequently, Tilton’s breach of

her fiduciary duties of loyalty and good faith resulted in damages to TransCare in the

sum of $41.8 million.




                                             71

                                           A2801
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 458
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 73
                                        72 of 101
                                              100



C.      Count 7: Fraudulent Transfer Against PPAS and Transcendence

        1.      The Trustee’s Prima Facie Case

        Count 7 seeks to avoid the strict foreclosure as an actual fraudulent transfer

under federal and New York state law, the latter made applicable through 11 U.S.C. §

544(b)(1), and recover the value of the transfer from PPAS and Transcendence under 11

U.S.C. § 550(a). The Trustee also seeks his attorneys’ fees pursuant to N.Y. Debtor &

Creditor Law (“NYDCL”) § 276-a.30 A conveyance or transfer is intentionally fraudulent

under either NYDCL § 276 or 11 U.S.C. § 548(a)(1)(A) if the debtor made the transfer

with the actual intent to hinder, delay or defraud a present or future creditor.31 The

strict foreclosure effected a transfer of TransCare’s property, see 11 U.S.C. § 101(54)

(defining “transfer”), and the only question is whether the Trustee demonstrated

TransCare’s scienter through the imputation of Tilton’s knowledge and intent.32




30      All references to the NYDCL refer to the version of the NYDCL in existence at the time of the
transfer. That version was repealed effective April 4, 2020 and replaced by the Uniform Voidable
Transactions Act. See 2019 N.Y. Sess. Laws Ch. 580 (A. 5622) (McKinney).

31      NYDCL § 276 provides:
        Every conveyance made and every obligation incurred with actual intent, as distinguished
        from intent presumed in law, to hinder, delay, or defraud either present or future
        creditors, is fraudulent as to both present and future creditors.
        Bankruptcy Code § 548(a)(1)(A) states that a trustee may avoid a transfer of an interest of the
debtor in property or any obligation made or incurred by the debtor, whether voluntary or involuntary,
within two years of the petition date if the debtor
        made such transfer or incurred such obligation with actual intent to hinder, delay, or
        defraud any entity to which the debtor was or became, on or after the date that such
        transfer was made or such obligation was incurred, indebted . . . .

32       Tilton effectuated the strict foreclosure on behalf of TransCare and PPAS, both of whom she
controlled, and her knowledge and intent are imputed to these corporations. Kirschner v. Fitzsimons (In
re Tribune Co. Fraudulent Conveyance Litig.), No. 12-cv-2652 (RJS), 2017 WL 82391, at *5 (S.D.N.Y.
Jan. 6, 2017) (“Because all corporations must act through agents, see In re Parmalat Sec. Litig., 421 F.
Supp. 2d 703, 715 (S.D.N.Y. 2006), courts assessing the intent of a corporation in a fraudulent conveyance
claim will look to the intent of the corporate actors who effectuated the transaction on behalf of the
corporation.”).


                                                    72

                                                 A2802
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 459    Document
                                                                            Exhibit
                                                                               569 B
                                        73 of 101
                                    Pg 74     100



       The ancient phrase “‘to hinder, delay, or defraud,’ has always been in the

disjunctive, and an intent to hinder or delay is adequate even if it be not an intent to

defraud.” In re Condon, 198 F. 947, 950 (S.D.N.Y. 1912), aff'd, 209 F. 800 (2d Cir.

1913). “A deliberate attempt to stave off creditors by putting property in such a form

and place that creditors cannot reach it, even when the purpose of that action is not to

defraud them of ultimate payment but only to obtain enough time to restore the debtor’s

affairs, comes within the meaning of ‘hinder’ and ‘delay’ as set forth in section 276 of the

Debtor and Creditor Law.” Flushing Sav. Bank v. Parr, 438 N.Y.S.2d 374, 376-77 (N.Y.

App. Div.), appeal dismissed, 426 N.E.2d 752 (N.Y. 1981). If a transfer is actually

fraudulent under New York law, it will likewise be actually fraudulent under Bankruptcy

Code section 548(a)(1)(A). Kramer v. Sooklall (In re Singh), 434 B.R. 298, 311 n. 5

(Bankr. E.D.N.Y. 2010).


       Except in Ponzi scheme cases, fraudulent intent is not presumed, Weisfelner v.

Hofmann (In re Lyondell Chem. Co.), 554 B.R. 635, 650 (S.D.N.Y. 2016), and the

plaintiff must prove it. A transferor rarely admits her own fraudulent intent. As a

result, courts rely on “badges of fraud” to fill the void. Sharp Int’l Corp. v. State St.

Bank & Tr. Co. (In re Sharp Int'l Corp.), 403 F.3d 43, 56 (2d Cir. 2005). These include

the following:

       (1) the lack or inadequacy of consideration;
       (2) the family, friendship or close associate relationship between the
       parties;
       (3) the retention of possession, benefit or use of the property in question;
       (4) the financial condition of the party sought to be charged both before
       and after the transaction in question;




                                              73

                                           A2803
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 460    Document
                                                                            Exhibit
                                                                               569 B
                                        74 of 101
                                    Pg 75     100



       (5) the existence or cumulative effect of a pattern or series of transactions
       or course of conduct after the incurring of debt, onset of financial
       difficulties, or pendency or threat of suits by creditors; and
       (6) the general chronology of the events and transactions under inquiry.

Salomon v. Kaiser (In re Kaiser), 722 F.2d 1574, 1582-83 (2d Cir. 1983); accord Sharp

Int’l Corp., 403 F.3d at 56; Tribune Co. Fraudulent Conveyance Litig., 2017 WL 82391,

at *13. Other indicia of fraud include “shifting of assets by the debtor to a corporation

wholly controlled by him,” Kaiser, 722 F.2d at 1583, and circumstances suggesting

secrecy, haste or unusualness of the transaction. HBE Leasing Corp. v. Frank, 48 F.3d

623, 639 (2d Cir. 1995).


       While the presence or absence of one badge of fraud is not conclusive, the

presence of multiple indicia will increase the strength of the inference of fraudulent

intent. Tribune Co. Fraudulent Conveyance Litig., 2017 WL 82391, at *13. “In other

words, while ‘[t]he presence of a single badge of fraud may spur mere suspicion, the

confluence of several can constitute conclusive evidence of an actual intent to defraud,

absent “significantly clear” evidence of a legitimate supervening purpose.’” Id. (quoting

Max Sugarman Funeral Home, Inc. v. A.D.B. Inv’rs, 926 F.2d 1248, 1254–55 (1st Cir.

1991)); accord Bear Stearns Sec. Corp. v. Gredd (In re Manhattan Inv. Fund Ltd.), 397

B.R. 1, 10 n. 13 (S.D.N.Y. 2007) (“[T]he existence of several badges of fraud can

constitute clear and convincing evidence of actual intent.”) (quoting Silverman v.

Actrade Capital, Inc. (In re Actrade Fin. Techs. Ltd.), 337 B.R. 791, 809 (Bankr.

S.D.N.Y. 2005)).


       Virtually all of the badges of fraud identified, supra, are present in this case

providing strong circumstantial evidence of Tilton’s fraudulent intent. Acting through


                                             74

                                           A2804
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 461
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 76
                                        75 of 101
                                              100



entities she controlled, she sold the Subject Collateral to herself at a price she picked. In

addition, the strict foreclosure was outside of TransCare’s ordinary course of business,

the consideration PPAS credited to the transaction was inadequate for the reasons

stated in connection with the breach of fiduciary duty claim and Tilton retained control

of the transferred assets through her majority interest in and control of PPAS as the

foreclosing party and thereafter through Transcendence as PPAS’s buyer. In fact, she

purported to own the same interest in Transcendence as in TransCare (no

Transcendence stock was ever issued), but her interest in Transcendence was free and

clear of the Term Loan Lenders’ lien which had been eliminated through the foreclosure

and sale and TransCare’s unsecured debt.33


       In addition, the entire transaction was conducted in haste and under a veil of

secrecy. The Tilton Plan was conceived and executed in just fourteen days, delayed only

by the time it took to procure insurance for Transcendence. Furthermore, the only

TransCare personnel who were let in on the Tilton Plan were Glen Youngblood, who was

to become president of Transcendence, and Peter Wolf, the TransCare COO who would

be called upon to agree on TransCare’s behalf to the terms of the strict foreclosure. (DX

174.) Although TransCare’s counsel, Curtis Mallet, was retained to oversee OldCo’s

wind down, Stephen bypassed Curtis Mallet and sent the foreclosure documents, which

included OldCo’s assets, directly to Wolf, and Tilton did not forewarn Term Loan

Lenders and shareholders Credit Suisse and First Dominion.




33     According to the January 7 Plan, TransCare owed approximately $12 million in accounts payable
and additional accrued expenses of roughly $1.7 million. (JX67 at 106577.)


                                                 75

                                              A2805
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 462
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 77
                                        76 of 101
                                              100



        Accordingly, the numerous badges of fraud establish Tilton’s fraudulent intent to

delay and defraud TransCare’s creditors and she has not pointed to “significantly clear

evidence of a legitimate supervening purpose” to effectuate a transfer of substantially all

of TransCare’s value for less than a quarter of its worth. The Trustee has sustained his

burden of proving that TransCare transferred the Subject Collateral to PPAS34 with the

intent to hinder and delay TransCare’s creditors and avoids the strict foreclosure under

NYDCL § 276 and 11 U.S.C. § 548(a)(1)(A).35


        2.      The Remedy

        Bankruptcy Code § 550(a) provides:

        Except as otherwise provided in this section, to the extent that a transfer is
        avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this
        title, the trustee may recover, for the benefit of the estate, the property
        transferred, or, if the court so orders, the value of such property, from--
        (1) the initial transferee of such transfer or the entity for whose benefit
        such transfer was made; or
        (2) any immediate or mediate transferee of such initial transferee.


        “The purpose of § 550(a) is to restore the estate to the condition it would have

been in if the transfer had never occurred.” Sec. Inv’r Prot. Corp. v. Bernard L. Madoff

Inv. Sec. LLC, 568 B.R. 481, 486 (Bankr. S.D.N.Y. 2017). Where, as here, TransCare




34      During the trial, the Court had suggested that it might collapse the strict foreclosure and the sale
to Transcendence, deem PPAS a mere conduit and treat Transcendence as the initial transferee of the
Subject Collateral. PPAS did not assert this argument in opposition to the actual fraudulent transfer claim
in the DPFC or in its response to the PPFC and accordingly, I do not consider it.

35      A clear and convincing standard of proof has been applied with respect to fraudulent intent under
New York State law, but some District Courts within this Circuit have applied a preponderance of the
evidence standard to a fraudulent transfer claim under the Bankruptcy Code. See, e.g., Weisfelner v.
Blavatnik (In re Lyondell Chem. Co.), 567 B.R. 55, 142 n. 38 (Bankr. S.D.N.Y. 2017), aff’d, 585 B.R. 41
(S.D.N.Y. 2018). The Trustee has satisfied both standards.



                                                    76

                                                 A2806
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 463    Document
                                                                            Exhibit
                                                                               569 B
                                        77 of 101
                                    Pg 78     100



transferred a going concern and the Trustee subsequently sold the same assets in

liquidation sales, the starting point is the value of the Subject Collateral at the time of

the strict foreclosure.


       Although this claim involves the same transfer as Count 1, the Trustee proposes a

different measure of damages. He argues for the use of a 10.1x EBITDA multiplier and

the deduction of the $10 million credit and the $5.7 million liquidation proceeds from

the award. (See PPFC ¶¶ 318-319.) The Court accepts the 10.1x EBITDA multiplier

because it reflects the average of Dr. Arnold’s four credible “market comps” and does not

involve many of the considerations that go into computing damages for breach of

fiduciary duty. The Court rejects the deduction of the $5.7 million because, for the

reasons already stated, it is not supported by the evidence. Specifically, it includes $5

million of accounts receivable and CONs that were not part of the foreclosure and it

excludes the liquidation of the OldCo collateral that was part of the Subject Collateral.

Thus, the award should be reduced by $1.2 million, the net proceeds of the Subject

Collateral realized through the Trustee’s liquidation sales.


       Finally, the Court rejects the Trustee’s proposal to reduce the award by the $10

million credit because it is based on an incorrect view of the law. A fraudulent

transferee has a defense to the extent it received the transfer for value and in good faith,

11 U.S.C. § 548(c), or without knowledge of the fraud, NYDCL § 278(1),36 i.e., a good



36     Bankruptcy Code § 548(c) provides:
       Except to the extent that a transfer or obligation voidable under this section is voidable
       under section 544, 545, or 547 of this title, a transferee or obligee of such a transfer or
       obligation that takes for value and in good faith has a lien on or may retain any interest
       transferred or may enforce any obligation incurred, as the case may be, to the extent that


                                                   77

                                                 A2807
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 464    Document
                                                                            Exhibit
                                                                               569 B
                                        78 of 101
                                    Pg 79     100



faith purchaser for value. Commodity Futures Trading Comm’n v. Walsh, 618 F.3d 218,

229 (2d Cir. 2010) (“DCL § 278 provides that a creditor whose claim has matured may

have a conveyance set aside ‘against any person,’ other than a good faith purchaser for

value, defined as ‘a purchaser for fair consideration without knowledge of the fraud.’”),

answering certified question, 951 N.E.2d 369 (N.Y. 2011). The defendant bears the

burden of proving this defense. Fed. Deposit Ins. Co. v. Malin, 802 F.2d 12, 18 (2d Cir.

1986) (“Phyllis Malin [transferee] must also satisfy the remaining elements of section

278 to claim its benefits. Specifically, it must be determined whether Phyllis was a

‘purchaser for fair consideration without knowledge of the fraud at the time of the

purchase.’”) (citation omitted).


       Even if the $10 million credit constituted value, PPAS failed to prove that it

received the Subject Collateral in good faith. To the contrary, the Court has already

found that TransCare made the involuntary transfer through the strict foreclosure with

the intent to hinder and delay its creditors. Its wrongful intent was imputed from

Tilton. Tilton’s same wrongful intent is imputed to PPAS which participated with


       such transferee or obligee gave value to the debtor in exchange for such transfer or
       obligation.
(Emphasis added.)
       NYDCL § 278(1) provides:
       Where a conveyance or obligation is fraudulent as to a creditor, such creditor, when his
       claim has matured, may, as against any person except a purchaser for fair consideration
       without knowledge of the fraud at the time of the purchase, or one who has derived title
       immediately or mediately from such a purchaser,
         a. Have the conveyance set aside or obligation annulled to the extent necessary to
       satisfy his claim, or
         b. Disregard the conveyance and attach or levy execution upon the property
       conveyed.
(Emphasis added.)



                                                   78

                                                A2808
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 465
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 80
                                        79 of 101
                                              100



TransCare (and Transcendence) in the Tilton Plan and received the Subject Collateral in

bad faith and with the knowledge of Tilton’s intent to hinder and delay TransCare’s

creditors.


       Accordingly, the Trustee is entitled to recover $39.2 million from PPAS pursuant

to 11 U.S.C. § 550(a), and PPAS’s claims are disallowed under 11 U.S.C. § 502(d).37 The

Trustee is also entitled to recover $39.2 million from Transcendence as the immediate

transferee of PPAS. 11 U.S.C. § 550(a)(2). The damages for breach of fiduciary duty and

the fraudulent conveyance remedy the same injury and the Trustee is entitled to only a

single satisfaction. (See PPFC ¶ 321.)


       3.      Attorneys’ Fees

       A plaintiff who successfully avoids an intentional fraudulent conveyance may be

entitled to recover his attorneys’ fees. NYDCL § 276-a provides in relevant part:

       In an action ... brought by a creditor [or] trustee in bankruptcy ... to set
       aside a conveyance by a debtor, where such conveyance is found to have
       been made by the debtor and received by the transferee with actual intent,
       as distinguished from intent presumed in law, to hinder, delay or defraud
       either present or future creditors, in which action ... the creditor [or]
       trustee in bankruptcy ... shall recover judgment, the justice or surrogate
       presiding at the trial shall fix the reasonable attorney’s fees of the creditor
       [or] trustee in bankruptcy ... in such action or special proceeding, and the
       creditor [or] trustee in bankruptcy ... shall have judgment therefor against
       ... the transferee....




37     Section 502(d) states in pertinent part:
       [T]he court shall disallow any claim of any entity from which property is recoverable
       under section . . . 550. . . of this title or that is a transferee of a transfer avoidable under
       section 544 [or] 548 . . . of this title, unless such entity or transferee has paid the amount,
       or turned over any such property, for which such entity or transferee is liable under
       section . . . 550 . . . of this title.


                                                     79

                                                   A2809
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 466    Document
                                                                            Exhibit
                                                                               569 B
                                        80 of 101
                                    Pg 81     100



       The Court has found that TransCare made and PPAS received the Subject

Collateral with actual intent to hinder and delay TransCare’s creditors. This finding led

to the conclusion that PPAS was not a good faith purchaser for value entitled to a $10

million reduction in the Trustee’s award based on the credit it gave TransCare. The

same finding entitles the Trustee to an award of reasonable attorneys’ fees to be fixed by

the Court in subsequent proceedings.


D.     Counts 4, 10 and 11: Avoidance and Recharacterization of Ark II Lien

       The Trustee seeks to avoid or subordinate Ark II’s lien, granted on February 11,

2016, when TransCare executed the Ark II Security Agreement in connection with the

Ark II Facility. He relies on three theories: (i) preference, (ii) constructive fraudulent

transfer and (iii) recharacterization as equity. In addition, Count 3 seeks to equitably

subordinate Ark II’s and PPAS’s liens and/or claims, and the equitable subordination

claim is addressed below. To the extent the Ark II lien is avoided, the Trustee seeks to

preserve the lien for the benefit of the estate, see 11 U.S.C. § 551.38


       1.      Count 10: Preference

       Under Bankruptcy Code § 547(b), a trustee may avoid a transfer (1) made to or

for the benefit of a creditor, (2) for or on account of an antecedent debt, (3) while the

debtor was insolvent, (4) on or within ninety days of the petition date (one year if the

transferee was an insider), (5) that enables the creditor to receive more than it would



38     Bankruptcy Code § 551 provides:
       Any transfer avoided under section 522, 544, 545, 547, 548, 549, or 724(a) of this title, or
       any lien void under section 506(d) of this title, is preserved for the benefit of the estate
       but only with respect to property of the estate.



                                                   80

                                                 A2810
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 467
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 82
                                        81 of 101
                                              100



have received in a chapter 7 case if the transfer was never made and the creditor

received payment of the debt in accordance with the Bankruptcy Code.39 The Trustee

has the burden of proving each element under section 547(b). 11 U.S.C. § 547(g).


        The Trustee contends that the granting of the lien to Ark II pursuant to the Ark II

Security Agreement to secure, inter alia, the January Payments in the approximate

aggregate sum of $1.9 million was a preference.40 Although the Ark II credit documents

were backdated to January 15, 2016, they were signed by TransCare on February 11,

2016. TransCare granted and Ark II perfected the lien on that date, and the granting of



39      Section 547(b) states:

        Except as provided in subsections (c) and (i) of this section, the trustee may . . . avoid any
        transfer of an interest of the debtor in property--
        (1) to or for the benefit of a creditor;
        (2) for or on account of an antecedent debt owed by the debtor before such transfer was
        made;
        (3) made while the debtor was insolvent;
        (4) made--
                 (A) on or within 90 days before the date of the filing of the petition; or
                 (B) between ninety days and one year before the date of the filing of the petition,
                 if such creditor at the time of such transfer was an insider; and
        (5) that enables such creditor to receive more than such creditor would receive if--
                 (A) the case were a case under chapter 7 of this title;
                 (B) the transfer had not been made; and
                 (C) such creditor received payment of such debt to the extent provided by the
                 provisions of this title.

40       Ark II never advanced any funds directly to TransCare. The evidence showed that the January 15
Payment in the sum of $1,172,757.53 was wired by Ark II to PPAS to allow PPAS to make insurance
payments on TransCare’s behalf. Treating that advance as a loan to TransCare rather than a loan to PPAS,
Ark II became a creditor of TransCare at that point. On the other hand, the January 29 Payment in the
sum of $690,168.24 was paid by PPAS on TransCare’s behalf to meet obligations to the NYSIF and certain
TransCare creditors. Although the parties have sometimes lumped the two sets of payments together and
treated them as having been made by Ark II, Ark II did not make the January 29 Payment. Furthermore,
while Tilton testified that it was her intention that Ark II would reimburse PPAS once Ark II was granted a
lien priority under a future credit agreement, (Tr. 8/13 P.M. 6:3-6; see DX 121 at 99194), there was no
evidence that the reimbursement occurred. Accordingly, the only advance Ark II made was in the sum of
$1,172,757.53 million in connection with the January 15 Payment and that is the extent of its claim.

                                                      81

                                                   A2811
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 468    Document
                                                                            Exhibit
                                                                               569 B
                                        82 of 101
                                    Pg 83     100



a lien was a transfer, see 11 U.S.C. § 101(54)(A), that occurred within ninety days of the

petition date. At the time of the transfer, Ark II was a creditor of TransCare, and

TransCare was presumed to be insolvent. 11 U.S.C. § 547(f).


       Finally, the lien would allow Ark II to obtain a greater recovery in a hypothetical

chapter 7 case than if the transfer had not been made. To satisfy the fifth prong, a

trustee must prove that the defendant received a greater amount on its claim than it

would receive on the petition date in a hypothetical chapter 7 case. Sama v. Mullaney

(In re Wonderwork, Inc.), 611 B.R. 169, 213-14 (Bankr. S.D.N.Y. 2020); Savage &

Assocs., P.C. v. Mandl (In re Teligent, Inc.), 380 B.R. 324, 339 (Bankr. S.D.N.Y. 2008).

As a result of the lien granted on February 11, 2016 and the lien priority it obtained over

PPAS’s lien by virtue of the 2016 Intercreditor Agreement, Ark II was fully secured by

assets worth substantially more than the January 15 Payment and would have received

full payment on its claim as of the petition date in a hypothetical chapter 7.


       If, instead, Ark II did not receive the lien and its claim was unsecured, it would

receive a lower distribution, if any distribution, in a hypothetical chapter 7 case.

According to financial information and projections prepared by Greenberg on January

28, 2016, TransCare had approximately $41 million in total assets and $81 million in

total liabilities, mostly secured debt. (PX 179 at 13263.) By February 24, most of its

valuable assets had been foreclosed upon and transferred to Transcendence but

TransCare’s liabilities had been reduced by the $10 million credit. The only valuable

assets that escaped the foreclosure were the accounts receivable and the CONS. Wells

Fargo had a first lien and PPAS had the second lien on those assets under the 2016

Intercreditor Agreement. Following the foreclosure and as of the petition date

                                             82

                                           A2812
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 469    Document
                                                                            Exhibit
                                                                               569 B
                                        83 of 101
                                    Pg 84     100



TransCare owed Wells Fargo $13 million and still owed PPAS $35 million. The proceeds

of the accounts receivable and CONs were substantially less than $48 million leaving

unsecured creditors with nothing.


       PPAS contends that the Trustee failed to establish that the grant of the lien was

on account of an antecedent debt or that it enabled Ark II to recover more than it would

recover in a chapter 7 case if it did not receive the transfer and instead, received a

distribution on its claim. The latter contention has already been rejected. In addition,

PPAS asserted in the JPTO, though not in its post-trial submissions, that the grant of

the lien was a contemporaneous exchange for value under 11 U.S.C. § 547(c)(1).


              a.     Antecedent Debt

       As noted, Ark II was already a creditor at the time TransCare granted the lien.

Despite the obvious gap in time between the January 15 Payment and the February 11

transfer of the lien, PPAS argues that the lien relates back to the January 15 Payment

under 11 U.S.C. § 547(e)(2)(A). The latter subsection provides:

       For the purposes of this section, except as provided in paragraph (3) of
       this subsection, a transfer is made--
       (A) at the time such transfer takes effect between the transferor and the
       transferee, if such transfer is perfected at, or within 30 days after, such
       time, except as provided in subsection (c)(3)(B). . . .

       Section 547(e)(2)(A) is inapplicable. The only transfer by TransCare was made

on February 11, 2016, and the lien it granted on that date was simultaneously perfected

by virtue of the earlier, January 29 filing of the U.C.C. financing statement. The

granting of the lien on February 11 to secure the earlier advance was no different

analytically than the repayment of the January 15 Payment with cash. Thus, when a

debtor grants a lien to secure a pre-existing debt, the transfer is preferential regardless

                                             83

                                           A2813
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 470    Document
                                                                            Exhibit
                                                                               569 B
                                        84 of 101
                                    Pg 85     100



of whether the creditor simultaneously perfects the lien or perfects it more than thirty

days later. Cf. Corn Exch. Nat’l Bank & Tr. Co. v. Klauder, 318 U.S. 434, 437 (1943)

(“By thus postponing the effective time of the transfer, the debt, which is effective when

actually made, will be made antecedent to the delayed effective date of the transfer and

therefore will be made a preferential transfer in law. . . .”) (decided under the 1898

Bankruptcy Act).


       PPAS’s reliance on Telecash Indus., Inc. v. Universal Assets (In re Telecash

Indus., Inc.), 104 B.R. 401 (Bankr. D. Utah 1989), in support of its relation back

argument, is misplaced. There, the creditor made a loan and allegedly received a

security interest under the loan documentation but did not perfect the security interest

within ten days, the statutory reach back period at the time under 11 U.S.C. § 547(e)(2),

since increased to thirty days. See id. at 402. The debtor-in-possession brought an

adversary proceeding to avoid the lien as a preference and moved for summary

judgment. The bankruptcy court agreed that the perfection did not relate back to the

granting of the lien, id. at 403, but ruled that the failure to perfect the lien within ten

days did not foreclose the defendant’s affirmative defense that the subsequent

perfection constituted a contemporaneous exchange for value for the loan under 11

U.S.C. § 547(c)(1). Id. at 404 (“Although perfection of a security interest may not relate

back under section 547(e)(2) to the underlying loan transaction, that perfection may still

be considered ‘substantially contemporaneous’ under section 547(c)(1).”). The

bankruptcy court concluded that disputed issues of fact concerning the defense

prevented the grant of summary judgment. Id.




                                              84

                                            A2814
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 471    Document
                                                                            Exhibit
                                                                               569 B
                                        85 of 101
                                    Pg 86     100



       Unlike Telecash, and notwithstanding the backdating of the Ark II credit

documents, TransCare did not purport to grant a security interest to Ark II at the time of

the January 15 Payment. There was no documentation evidencing a grant of a security

interest at that time and TransCare did not sign the Ark II Security Agreement until

February 11, 2016.


              b.     Contemporaneous Exchange for Value

       Bankruptcy Code § 547(c)(1) provides a defense to a preference

       to the extent that such transfer was--
       (A) intended by the debtor and the creditor to or for whose benefit such
       transfer was made to be a contemporaneous exchange for new value given
       to the debtor; and
       (B) in fact a substantially contemporaneous exchange

11 U.S.C. § 547(c)(1). “The critical inquiry in determining whether there has been a

contemporaneous exchange for new value is whether the parties intended such an

exchange.” Official Comm. of Unsecured Creditors of 360networks (USA) Inc. v. U.S.

Relocation Servs., Inc. (In re 360networks (USA) Inc.), 338 B.R. 194, 208-09 (Bankr.

S.D.N.Y. 2005) (quoting Harrah’s Tunica Corp. v. Meeks (In re Armstrong), 291 F.3d

517, 525 (8th Cir. 2002)). PPAS has the burden of proving this affirmative defense. 11

U.S.C. § 547(g).


       Tilton testified that she authorized the January 15 Payment (as well as the

January 29 Payment) to TransCare’s creditors on an emergency basis “because, if not,

the company would have gone out of business the next day [and] because nobody else

was willing to lend cash.” (Tr. 8/13 A.M. 25:13-18.) There was no agreement regarding

the nature of the debt or the terms of the loans. On January 28, 2016, Greenberg

created financial information and pro forma projections for the entire company that did
                                            85

                                          A2815
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 472    Document
                                                                            Exhibit
                                                                               569 B
                                        86 of 101
                                    Pg 87     100



not show any liability to Ark II. (PX 179 at 13263.) On February 3, 2016, Greenberg

confirmed to Credit Suisse that there was no term sheet for the proposed lending to

TransCare but only a summary of terms for a new facility between “a Patriarch Partners,

LLC affiliate” and TransCare. (PX 189.) It did not mention Ark II or indicate that the

January Payments would be part of the new $6.5 million facility. On February 9, 2016,

Stephen provided Curtis Mallet with a summary of TransCare’s debt structure, including

the Term Loan and the ABL but did not include Ark II. (See JX 72.) At trial, Stephen

could not explain why he omitted the Ark II loan supposedly incorporated into the Ark

II Credit Agreement. (Tr. 7/23 P.M. 31:7-33:10.)


       The Ark II Credit Agreement was an afterthought. It was born from Wells Fargo’s

reluctance to further fund TransCare or allow a new facility to prime its liens and

Tilton’s failure to convince Credit Suisse to a subordination of the Term Loan liens in

favor of a new facility. Tilton circumvented these problems on February 10, 2016 by

creating the Ark II Facility, rolling the January Payments into the new, secured facility

and agreeing on behalf of PPAS to subordinate the Term Loan Lenders’ lien to Ark II.

Hence, PPAS has failed to prove that the parties (i.e., Tilton) intended for the lien

granted to Ark II on February 11, 2016 to be a contemporaneous exchange for the

January 15 Payment.


       Accordingly, the lien granted to Ark II is avoided as a preference and the lien is

preserved for the benefit of the estate. 11 U.S.C. § 551.




                                             86

                                           A2816
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 473
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 88
                                        87 of 101
                                              100



        2.      Count 11: Constructive Fraudulent Transfer

        The grant of a lien to Ark II is also a constructive fraudulent transfer under the

NYDCL.41 NYDCL § 273 provides:

        Every conveyance made and every obligation incurred by a person who is
        or will be thereby rendered insolvent is fraudulent as to creditors without
        regard to his actual intent if the conveyance is made or the obligation is
        incurred without a fair consideration.

Under NYDCL § 272, “[f]air consideration is given for property, or obligation ... [w]hen

in exchange for such property, or obligation, as a fair equivalent therefor, and in good

faith, property is conveyed or an antecedent debt is satisfied [or] [w]hen such property,

or obligation is received in good faith to secure a present advance or antecedent debt in

amount not disproportionately small as compared with the value of the property, or the

obligation obtained.” “A transfer made by an insolvent debtor to an affiliate or insider

in satisfaction of an antecedent debt lacks good faith and is constructively fraudulent.”

Nisselson v. Drew Indus., Inc. (In re White Metal Rolling & Stamp Corp.), 222 B.R. 417,

430 (Bankr. S.D.N.Y. 1998); accord Rubin v. Mfrs. Hanover Tr. Co., 661 F.2d 979, 991

(2d Cir. 1981) (“[C]ourts have long recognized that ‘[t]ransfers made to benefit third

parties are clearly not made for a “fair” consideration,’ and, similarly, that ‘a conveyance

by a corporation for the benefit of an affiliate (should not) be regarded as given for fair

consideration as to the creditors of the conveying corporations.’”) (citation omitted); see

Atlanta Shipping Corp., Inc. v. Chem. Bank, 818 F.2d 240, 249 (2d Cir. 1987) (“In

general, repayment of an antecedent debt constitutes fair consideration unless the




41      The Trustee asserts the constructive fraudulent conveyance claims under NYDCL §§ 273, 274 and
275. In light of the Court’s conclusion that the granting of the lien to Ark II was a constructive fraudulent
conveyance under NYDCL § 273, it is unnecessary to consider the other grounds.


                                                     87

                                                  A2817
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 474    Document
                                                                            Exhibit
                                                                               569 B
                                        88 of 101
                                    Pg 89     100



transferee is an officer, director, or major shareholder of the transferor.”).


       At the approximate time that TransCare granted the lien to Ark II to secure the

earlier advances, TransCare was woefully insolvent with negative net equity of nearly

$40 million. The granting of the lien also lacked good faith, and hence, fair

consideration. Ark II and TransCare were affiliates because Tilton directly or indirectly

owned the majority of their securities and controlled both entities, see 11 U.S.C. §

101(2)(B), and Ark II and Tilton were insiders of TransCare. See 11 U.S.C. §

101(31)(B)(iii), (E). Accordingly, the granting of the lien to Ark II under the Ark II

Security Agreement is avoided as a constructive fraudulent transfer and the lien is

preserved for the benefit of the estate. 11 U.S.C. § 551.


       3.     Count 4: Recharacterization

       Count 4 seeks to recharacterize as equity all claims asserted by Ark II based on

the January 15 Payment. As courts of equity, bankruptcy courts have the equitable

power to recharacterize claims asserted against a debtor so that “substance will not give

way to form.” Pepper v. Litton, 308 U.S. 295, 305 (1939). Recharacterization of a claim

from debt to equity “is appropriate where the circumstances show that a debt

transaction was actually an equity contribution ab initio.” Bayer Corp. v. MascoTech,

Inc. (In re AutoStyle Plastics, Inc.), 269 F.3d 726, 747-48 (6th Cir. 2001) (“AutoStyle”)

(quoting In re Cold Harbor Assocs., L.P., 204 B.R. 904, 915 (Bankr. E.D. Va. 1997))

(internal quotes omitted).


       Courts in this District have adopted the eleven-factor analysis set forth in

AutoStyle. See, e.g., In re Aéropostale, Inc., 555 B.R. 369, 420-21 (Bankr. S.D.N.Y.



                                             88

                                           A2818
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 475    Document
                                                                            Exhibit
                                                                               569 B
                                        89 of 101
                                    Pg 90     100



2016); In re Sabine Oil & Gas Corp., 547 B.R. 503, 566 (Bankr. S.D.N.Y.), aff’d, 562 B.R.

211 (S.D.N.Y. 2016), appeal dismissed, No. 16-2187 (2d Cir. Nov 22, 2016); Weisfelner

v. Blavatnik (In re Lyondell Chem. Co.), 544 B.R. 75, 93-94 (Bankr. S.D.N.Y. 2016);

Official Comm. of Unsecured Creditors v. Bay Harbour Master Ltd. (In re BH S & B

Holdings LLC), 420 B.R. 112, 157-58 (Bankr S.D.N.Y. 2009), aff’d, 807 F. Supp. 2d 199

(S.D.N.Y. 2011); Adelphia Commc’ns Corp. v. Bank of Am., N.A. (In re Adelphia

Commc’ns Corp.), 365 B.R. 24, 74 (Bankr. S.D.N.Y. 2007), aff’d in part, 390 B.R. 64

(S.D.N.Y. 2008). Under this test, the Court considers: (1) the names given to the

instruments, if any, evidencing the indebtedness; (2) the presence or absence of a fixed

maturity date and schedule of payments; (3) the presence or absence of a fixed rate of

interest and interest payments; (4) the source of repayments; (5) the adequacy or

inadequacy of capitalization; (6) the identity of interest between the creditor and the

stockholder; (7) the security, if any, for the advances; (8) the corporation’s ability to

obtain financing from outside lending institutions; (9) the extent to which the advances

were subordinated to the claims of outside creditors; (10) the extent to which the

advances were used to acquire capital assets; and (11) the presence or absence of a

sinking fund to provide repayments. AutoStyle, 269 F.3d at 749-50. “No one factor is

controlling or decisive [and] [t]he factors must be considered within the particular

circumstances of each case.” Id.; accord Aéropostale, 555 B.R. at 423; BH S & B

Holdings, 420 B.R. at 157. A bankruptcy court can recharacterize a claim as equity even

if fewer than all of the factors weigh in favor of recharacterization. Lyondell, 544 B.R. at

94. The ultimate question for the court is “whether the parties called an instrument one

thing when in fact they intended it as something else.... Answers lie in facts that confer



                                             89

                                           A2819
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 476    Document
                                                                            Exhibit
                                                                               569 B
                                        90 of 101
                                    Pg 91     100



context case-by-case.” Cohen v. KB Mezzanine Fund II, LP (In re SubMicron Sys.

Corp.), 432 F.3d 448, 456 (3d Cir. 2005).


       Here, the evidence points in both directions. The parties attempted to document

the January 15 Payment, albeit belatedly, as a secured loan from Ark II to TransCare.

The loan was to be repaid by TransCare pursuant to the contemplated strict foreclosure,

the sale to Transcendence and the subordination of PPAS’s lien in the Subject Collateral.

In addition, the January 15 Payment met emergency needs rather than the purchase of

capital assets and was not subordinated to the claims of outside creditors. In fact, the

2016 Intercreditor Agreement gave Ark II a priority in payment. On the other hand,

TransCare was inadequately capitalized, was unable to borrow money elsewhere, there

was no sinking fund to provide repayment (though that was to come through the

proceeds of the foreclosure and sale) and Tilton owned Ark II and the majority of

TransCare’s shares and controlled both. However, bankrupt companies are generally

short of cash and the shareholders are often the only source.


       I conclude that the Trustee has failed to sustain his burden of proving that the

January 15 Payment should be recharacterized as an equity contribution. At the time of

the advance, TransCare was out of cash and needed the money to pay for insurance so

that TransCare could continue to operate. There was no time to draft a loan agreement

even if anyone had thought about it. The advances preceded the Tilton Plan, were not

used solely to protect the assets destined for NewCo and the parties could not have

intended the January 15 Payment as a contribution to NewCo. There were many

problems with the granting of a secured claim to Ark II for the reasons stated above but

the January 15 Payment was still a loan.

                                            90

                                           A2820
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 477
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 92
                                        91 of 101
                                              100



        Accordingly, the Count 4 is dismissed.


E.      Count 14: Return of the $800,000

        After the Trustee was appointed, he and PPAS entered into the Personal

Property Stipulation, (PX 258), to permit the Trustee to sell the assets under his

control, including the Subject Collateral.42 The Personal Property Stipulation, which

was approved by the Court,43 acknowledged the parties’ disputes relating to the

ownership of the assets, agreed that the Trustee could sell the assets, and provided a

distribution formula; the Trustee would receive 20% of the net proceeds and PPAS

would receive 80%. (Personal Property Stipulation ¶ 3.) The purpose of the Personal

Property Stipulation was to facilitate the sale of the disputed assets, not resolve the

disputes regarding the validity of the strict foreclosure or the ownership of the Subject

Collateral, and each party reserved its respective rights. As concerned the Trustee:

        Except as specifically set forth in this Stipulation, nothing herein shall be
        deemed to waive any and all claims, defenses, interests, rights,
        entitlements, or causes of action of whatever kind, nature, character and
        description, whether in law or equity, whether in tort, contract or under
        other applicable law, whether known or unknown, whether liquidated or
        unliquidated, whether contingent or, fixed, and whether anticipated or

42      Ark II and PPAS agreed in the 2016 Intercreditor Agreement that
        Notwithstanding anything to the contrary contained in any of the Agreements, only the
        party with the senior Lien [Ark II] in the Collateral shall have the right to restrict or
        permit, or approve or disapprove, the Sale, transfer or other disposition of such
        Collateral.
2016 Intercreditor Agreement § 2.8(a). Ark II was not a party to the Personal Property Stipulation and
did not expressly consent to the proposed sale. However, given Tilton’s control over Ark II, that consent
can be inferred.

43      See Order: (I) Approving the Stipulation Respecting the Sale of Certain Personal Property; (II)
Authorizing the Public Auction Sales of Certain Personal Property; (III) Approving the Sale and
Notice Terms for the Public Auction Sales of Certain Personal Property; (IV) Approving the Sale of
Certain Personal Property, Free and Clear of All Liens, Claims and Encumbrances, Security
Interests and Other Interests to the Successful Bidders at the Public Auction Sales; (V) Approving the
Employment of Maltz Auctions, Inc. as Auctioneer to Market and Publicly Auction Certain Personal
Property; (VI)Authorizing the Trustee to Donate or Otherwise Dispose of Certain De Minimus Personal
Property; and (VII) Granting Related Relief, dated Mar. 25, 2016, at ¶ 2. (PX 258.)

                                                    91

                                                 A2821
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 478    Document
                                                                            Exhibit
                                                                               569 B
                                        92 of 101
                                    Pg 93     100



       unanticipated, which the Trustee and the Debtors’ estates have, had, may
       ever have or may ever claim to have against any third parties including,
       but not limited to, PPAS, Lenders, and Transcendence or any other
       “person” (within the meaning of Bankruptcy Code§ 101(41)).

(Personal Property Stipulation ¶ 6.) The Personal Property Stipulation further

provided:

       Nothing contained herein is a waiver of any of the Trustee’s rights to
       contest or otherwise object to any other party asserting a claim or interest
       in the Foreclosed Personal Property Assets and/or the CONs.

(Personal Property Stipulation ¶ 10.)


       Following the sale, PPAS received $800,000 in accordance with the Personal

Property Stipulation which it turned over to Ark II pursuant to the 2016 Intercreditor

Agreement. While it is unusual in the Court’s experience to turn over disputed sale

proceeds rather than escrow the funds until the dispute is resolved, the Personal

Property Stipulation did not state that the payments were intended to be a final

resolution of the parties’ dispute regarding the parties’ rights to the proceeds of the sale

Ɋ the reservation of rights indicates that it was not Ɋ and neither PPAS nor Ark II

argued that it was. Consequently, the Personal Property Stipulation does not bar the

recovery of the $800,000.


       The Trustee now seeks to recover the $800,000 directly from Ark II on two

theories.44 First, he argues that he is entitled to reimbursement or disgorgement under



44      Count 14 also sought to recover the $800,000 from PPAS, but the Trustee did not repeat the
request or include proposed findings or conclusions in his PPFC. Accordingly, the claim against PPAS is
deemed abandoned. Desiderio v. Celebrity Cruise Lines, Inc., No. 97 Civ. 5185(AJP), 1999 WL 440775, at
*3 (S.D.N.Y. June 28, 1999) (deeming plaintiffs’ negligence claims abandoned because their post-trial
submissions propose no findings of fact or conclusions of law); McAllister Bros., Inc. v. Ocean Marine
Indem. Co., No. 87 Civ. 3840 (LMM), 1992 WL 34152, at *6 (S.D.N.Y. Feb. 18, 1992) (dismissing
counterclaim as abandoned where defendants did not refer to it in pre-trial or post-trial briefs);


                                                  92

                                               A2822
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 479
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 94
                                        93 of 101
                                              100



11 U.S.C. § 502(j) based upon the overpayment of Ark II’s now-avoided secured claim.

(PPFC ¶¶ 369-70.) Second, he contends that the $800,000 transfer was an

unauthorized post-petition transfer that he can avoid and recover from Ark II as either

an initial transferee (if PPAS is a conduit) or a subsequent transferee (if PPAS is the

initial transferee). (PPFC ¶ 371.) Ark II responds that the Trustee cannot recover the

$800,000 because he failed to prove that the Estate had a property interest in the

Subject Collateral and hence, the sale proceeds, and the Estate lacked any equity in the

proceeds because the proceeds secured a debt in the approximate sum of $58 million.

(DPFC ¶¶ 468-71.)


       1.      Section 502(j)

       Bankruptcy Code § 502(j) provides, in pertinent part:

       A claim that has been allowed or disallowed may be reconsidered for
       cause. A reconsidered claim may be allowed or disallowed according to
       the equities of the case. . . . This subsection does not alter or modify the
       trustee’s right to recover from a creditor any excess payment or transfer
       made to such creditor.

11 U.S.C § 502(j) (emphasis added). The last sentence appears to be derived from

section 57(l) of the 1898 Bankruptcy Act which provided in relevant part that “the

trustee may also recover any excess dividend paid to any creditor,” In re Kelderman, 75

B.R. 69, 70 (Bankr. S.D. Iowa 1987), and has been interpreted to authorize the Trustee

to recover an excess payment to a creditor. E.g., Wells Fargo Bank NA v. Thompson,

15-CV-941-JPS, 2016 WL 1611472, at *3 (E.D. Wis. Apr. 21, 2016) (“Courts have found

support for disgorgement in the trustee’s authority to recover overpayments to



Sonnenblick–Goldman Corp. v. Marbella Del Caribe, Inc., 412 F. Supp. 439, 445 (S.D.N.Y. 1975)
(defendant abandoned counterclaims that were not argued in its post-trial brief).


                                                 93

                                               A2823
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 480    Document
                                                                            Exhibit
                                                                               569 B
                                        94 of 101
                                    Pg 95     100



creditors. . . . As discussed above, this disgorgement is contemplated by 11 U.S.C. §

502(j).”) (citing cases); United States v. Rhodey (In re R&W Enters.), 181 B.R. 624, 648

(Bankr. N.D. Fla. 2006) (trustee can recover overpayment to IRS because “[s]ection

502(j) of the Bankruptcy Code specifically allows the Trustee ‘to recover from a creditor

any excess payment or transfer made to such creditor.’”); Kerney v. Capital One Fin.

Corp. (In re Sims), 278 B.R. 457, (Bankr. E.D. Tenn. 2002) (“It is clear from [the last

sentence of § 502(j)] that a trustee’s authority to recover overpayments from a creditor

is implied or contemplated by the Bankruptcy Code notwithstanding the absence of a

specific Bankruptcy Code provision expressly granting such authority.”).


       The problem with the Trustee’s argument is that he paid PPAS, not Ark II, and

PPAS was not a mere conduit that lacked dominion and control over the proceeds.

While the 2016 Intercreditor Agreement gave Ark II a priority over PPAS to the sale

proceeds, the Trustee has not pointed to any provision requiring PPAS to turn the

proceeds over to Ark II or segregate the proceeds or hold the proceeds in trust for Ark II.

Instead, Ark II had a contractual right to the proceeds. In contrast, under the Ark II

Security Agreement executed at the same time, Ark II could require TransCare in the

event of a default to “segregate” the proceeds of any accounts receivable or general

intangibles and hold them “in trust” for Ark II. (Ark II Security Agreement § 5.2(a).)

The Trustee has not identified a basis under 11 U.S.C. § 502(j) for recovering the excess

payment from Ark II, PPAS’s transferee.


       2.     Unauthorized Post-Petition Payment

       Bankruptcy Code § 549 states, in pertinent part:




                                            94

                                          A2824
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 481    Document
                                                                            Exhibit
                                                                               569 B
                                        95 of 101
                                    Pg 96     100



       (a) Except as provided in subsection (b) or (c) of this section, the trustee
       may avoid a transfer of property of the estate--
       (1) that occurs after the commencement of the case; and
       (2). . . .
       (B) that is not authorized under this title or by the court.

11 U.S.C. § 549(a). The transfer of $800,000 to PPAS is not avoidable under section 549

because it was expressly authorized by the order approving the Personal Property

Stipulation. Whether it could be recovered under the Personal Property Stipulation is

an issue that has not been raised. In any event, the $800,000 is already reflected in the

reduced credit granted to PPAS in connection with the recovery awarded to the Estate

under 11 U.S.C. § 550(a) as a consequence of the avoidance of the strict foreclosure.


       Accordingly, Count 14 is dismissed.


F.     Count 3: Equitable Subordination

       In Count 3, the Trustee seeks to equitably subordinate the claims of PPAS and

Ark II and transfer their liens to the estate. Bankruptcy Code § 510(c) provides:

       Notwithstanding subsections (a) and (b) of this section, after notice and a
       hearing, the court may--
       (1) under principles of equitable subordination, subordinate for purposes
       of distribution all or part of an allowed claim to all or part of another
       allowed claim or all or part of an allowed interest to all or part of another
       allowed interest; or
       (2) order that any lien securing such a subordinated claim be transferred
       to the estate.

11 U.S.C. § 510(c). The proponent of equitable subordination must show that (a) the

claimant engaged in some type of inequitable conduct, (b) the misconduct caused injury

to creditors or conferred an unfair advantage on the claimant, and (c) equitable

subordination is consistent with bankruptcy law. Benjamin v. Diamond (In re Mobile


                                             95

                                           A2825
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 482    Document
                                                                            Exhibit
                                                                               569 B
                                        96 of 101
                                    Pg 97     100



Steel Co.), 563 F.2d 692, 699-700 (5th Cir. 1977). If the creditor is an insider of the

debtor, inequitable conduct may include (a) a breach of fiduciary duty, fraud, or

illegality, (b) undercapitalization or (c) control or use of the debtor as an alter ego for

the benefit of the claimant. ABF Capital Mgmt. v. Kidder Peabody & Co., Inc. (In re

Granite Partners, LP), 210 B.R. 508, 514 (Bankr. S.D.N.Y. 1997).


       Equitable subordination has its limits. It is remedial, not penal, 80 Nassau

Assocs. v. Crossland Fed. Sav. Bank (In re 80 Nassau Assocs.), 169 B.R. 832, 840

(Bankr. S.D.N.Y. 1994), and “should be applied only to the extent necessary to offset

specific harm that creditors have suffered on account of the inequitable conduct.”

Assante v. E. Sav. Bank, FSB (In re Assante), No. 12–CV–5309 (CS), 2013 WL 787968,

at *3 (S.D.N.Y. Mar. 4, 2013) (quoting Enron Corp. v. Springfield Assocs., LLC (In re

Enron Corp.), 379 B.R. 425, 434 (S.D.N.Y. 2007)). Once the harm has been undone

through another remedy, equitable subordination is not available. For example,

equitable subordination is an alternative to a monetary recovery for the creditor’s

wrongdoing, and the trustee cannot recover damages and equitably subordinate a claim

based on the same wrong. Hirsch v. Pa. Textile Corp. (In re Centennial Textiles, Inc.),

227 B.R. 606, 611 (Bankr. S.D.N.Y. 1998); Granite Partners, 210 B.R. at 517.

Furthermore, equitable subordination is inferior to disallowance because equitable

subordination merely postpones payment but does not disallow the claim. 80 Nassau

Assocs., 169 B.R. at 837.


       Equitable subordination may be preferable remedy for injuries caused by an

insolvent creditor who asserts a substantial, allowed claim. This, however, is not such a

case. The PPAS secured claim has been disallowed under Bankruptcy Code § 502(d)

                                              96

                                           A2826
18-01021-smb
  18-01021-smb
     Case 1:20-cv-06274-LAK
               DocDoc
                    138
                      146-2
                         FiledFiled
                              Document
                               07/06/20
                                    07/27/20
                                          11-11
                                           Entered
                                               Entered
                                                  Filed
                                                    07/06/20
                                                        09/30/20
                                                         07/27/20
                                                             11:11:27
                                                                  13:23:55
                                                                  Page 483
                                                                        Mainof
                                                                            Exhibit
                                                                              Document
                                                                               569 B
                                    Pg 98
                                        97 of 101
                                              100



because it is the recipient of a fraudulent conveyance and the Trustee has received a

judgment for money damages based on the fraudulent conveyance. If PPAS pays that

judgment, the harm will be fully remedied, and section 502(d) will no longer bar the

allowance of the claim.


        The analysis relating to Ark II is slightly different but yields the same conclusion.

The Court has avoided Ark II’s security interest because the grant of the security interest

was a preference and a fraudulent conveyance. The avoidance of the Ark II lien provides

the Estate with a complete remedy from the harm caused by the lien. Ark II did not

engage in inequitable conduct in making an emergency loan to TransCare prior to the

inception of the Tilton Plan, and there is no reason in equity why it should not have a

general unsecured claim for the amount of the January 15 Payment. It is true that PPAS

transferred $800,000 from the sale proceeds pursuant to the Personal Property

Stipulation and Ark II credited that payment against its claim, but the transfer was a

matter of contractual agreement between PPAS and Ark II and as just noted, the

judgment awarded against PPAS on the fraudulent transfer claim reflects the $800,000.

Accordingly, Count 4 is dismissed.45


G.      Count 12: Contractual Subordination

        The Amended Complaint and the JPTO included a claim against PPAS for

contractual subordination under the 2016 Intercreditor Agreement based upon the

avoidance of the Ark II priority lien and the preservation of the lien for the benefit of the


45      Ark II argued that the Trustee lacked prudential standing to assert an equitable subordination
claim because the only parties injured by the granting of the lien were the Term Loan Lenders. (DPFC ¶
437.) The avoidance of Ark II’s lien and the disposition of the equitable subordination claim make it
unnecessary to decide the issue.


                                                  97

                                                A2827
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                               Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 484    Document
                                                                            Exhibit
                                                                               569 B
                                        98 of 101
                                    Pg 99     100



Estate. The Trustee’s post-trial proposed findings of fact and conclusions of law did not

mention this claim. For the reasons previously stated, the claim is deemed abandoned.


H.     Count 13: Liens on Post-Petition Proceeds

       In the JPTO, which superseded the pleadings, the parties disputed whether the

“equities of the case exception,” described below, precluded the extension of the Ark II

and PPAS liens to the post-petition proceeds of the sale of the Subject Collateral. (JPTO

at pp. 53-54, 64.) The PPFC drops Ark II and seeks a completely different conclusion of

law: PPAS’s lien does not extend to the proceeds of the breach of fiduciary duty claim

under the Uniform Commercial Code and the “equities of the case” exception. (PPFC ¶¶

372-79.) This claim was never raised in the pleadings or the JPTO, and I do not

consider it.


       PPAS contends that the “equities of the case” exception does not apply to the sale

proceeds because it is limited to a situation where the secured creditor tries unjustly to

reap the benefit of an increase in the value of the collateral, and the Trustee failed to

prove an increase in value. Bankruptcy Code § 552(b)(1), which governs the question

provides:

       Except as provided in sections 363, 506(c), 522, 544, 545, 547, and 548 of
       this title, if the debtor and an entity entered into a security agreement
       before the commencement of the case and if the security interest created
       by such security agreement extends to property of the debtor acquired
       before the commencement of the case and to proceeds, products,
       offspring, or profits of such property, then such security interest extends to
       such proceeds, products, offspring, or profits acquired by the estate after
       the commencement of the case to the extent provided by such security
       agreement and by applicable nonbankruptcy law, except to any extent that
       the court, after notice and a hearing and based on the equities of the case,
       orders otherwise.

11 U.S.C. § 552(b)(1) (emphasis added).

                                             98

                                           A2828
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document     Entered
                                    07/27/20
                                          11-11     07/06/20
                                                Entered
                                                  Filed      11:11:27
                                                        09/30/20
                                                         07/27/20       Mainof
                                                                  13:23:55
                                                                  Page 485    Document
                                                                            Exhibit
                                                                               569 B
                                    Pg100
                                    Pg  99 of
                                            of100
                                               101



       The “equities of the case” exception is a means of allocating the value of post-

petition collateral proceeds between the secured creditor and the estate:

       The equities of the case doctrine is intended to ensure that secured
       creditors do not receive a windfall benefit when a trustee uses assets of the
       estate, for example, to finish uncompleted inventory, and it is also used to
       adjust recovery by a secured creditor in situations where there is an
       improvement or decline in the post-petition collateral, especially in
       situations where the change in value is brought about by a party in the
       bankruptcy.

In re Barbara K. Enters., No. 08–11474 (MG), 2008 WL 2439649, at *11 (Bankr.

S.D.N.Y. June 16, 2008) (citations omitted); accord Sprint Nextel Corp. v. U.S. Bank

Nat’l Ass’n (In re TerreStar Networks, Inc.) 457 B.R. 254, 271 (Bankr. S.D.N.Y. 2011);

see Nanuet Nat’l Bank v. Photo Promotion Assocs., Inc. (In re Photo Promotion Assocs.,

Inc.), 61 B.R. 936, 939 (Bankr. S.D.N.Y. 1986) (“The equity exception is meant for the

case where the trustee or debtor in possession uses other assets of the bankrupt estate

(assets that would otherwise go to the general creditors) to increase the value of the

collateral.”) (quoting J. Catton Farms, Inc. v. First Nat’l Bank of Chicago, 779 F.2d

1242, 1246 (7th Cir. 1985)) (internal quotation marks omitted).


       The Trustee admitted in the Amended Complaint that PPAS’s lien extended to

the proceeds of the collateral he sold. (See Amended Complaint ¶¶ 169-72.) His PPFC

did not submit proposed factual findings or legal conclusions regarding the application

of the “equities of the case” exception to the proceeds of the sale of the collateral.

Accordingly, and for reasons previously stated, the claim is deemed abandoned and is

dismissed.




                                             99

                                           A2829
18-01021-smb
  18-01021-smb Doc  138  FiledFiled
     Case 1:20-cv-06274-LAK
                  Doc 146-2    07/06/20
                              Document    Entered
                                    07/27/20
                                         11-11     07/06/20
                                               Entered
                                                 Filed      11:11:27
                                                       09/30/20
                                                        07/27/20       Mainof
                                                                 13:23:55
                                                                 Page 486    Document
                                                                           Exhibit
                                                                              569 B
                                    Pg 101
                                       100 of 100
                                              101



                           FURTHER CONSIDERATIONS

       The disposition of the Trustee’s claims requires further consideration regarding

how to proceed. The findings and conclusions relating to the breach of fiduciary duty

claim are proposed and the parties have the right to seek de novo review by the District

Court in accordance with Federal Bankruptcy Rule 9033(d). The remaining, core

claims, on the other hand, are ready for the entry of judgment subject, however, to the

fixing of reasonable attorneys’ fees in connection with the intentional fraudulent

transfer claim against PPAS. The parties are directed to contact chambers to arrange a

conference to discuss the scheduling of the inquest in connection with the award of

attorneys’ fees, the submission of the report and recommendation to the District Court

and the entry of judgment on the core claims.


Dated: New York, New York
       July 6, 2020

                                                      /s/ Stuart M. Bernstein
                                                       STUART M. BERNSTEIN
                                                     United States Bankruptcy Judge




                                           100

                                         A2830
         18-01021-smb
JS 44C/SDNY   Case 1:20-cv-06274-LAK
                         Doc 146-3 Filed
                                     Document
                                         07/27/2011-11
                                          CIVIL COVEREntered
                                                        Filed 07/27/20
                                                       SHEET  09/30/20 13:23:55
                                                                        Page 487                                                                         Civil
                                                                                                                                                         of 569Cover
REV. 06/01/17                            Sheet Pg 1 of 2
                          The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                     DEFENDANTS
Salvatore LaMonica (Chapter 7 Trustee)                                                         Lynn Tilton; Patriarch Partners Agency Services, LLC; Patriarch Partners, LLC;
                                                                                               Patriarch Partners Management Group, LLC; Ark II CLO 2001-1 Limited;
                                                                                               Transcendence Transit, Inc.; and Transcendence Transit II, Inc.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                            ATTORNEYS (IF KNOWN)
Amini LLC                     Attn: Bijan Amini; Avery Samet                                   Proskauer Rose LLP                          Attn: Michael Mervis; Timothy Karcher
131 West 35th St., 12th Floor                                                                  11 Times Square
New York, NY 10001            Tel: (212) 490-4700                                              New York, NY 10036                          Tel: (212) 969-3000
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                           (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 USC §158 appeal: damages, avoidance of transfers, disallowance of claims- 11 USC §§548(a)(1)(A), 544(b)(1), 547(b), 550, 551, 502(d)

                                                                                                                                                         Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                             ✔   Yes

If yes, was this case Vol.           Invol.      Dismissed. No             Yes        If yes, give date _______________________ & Case No. ______________________

IS THIS AN INTERNATIONAL ARBITRATION CASE?               No       ✖        Yes

(PLACE AN [x] IN ONE BOX ONLY)                                           NATURE OF SUIT
                                  TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                      OTHER STATUTES
                                                                  [ ] 367 HEALTHCARE/
                                                                  PHARMACEUTICAL PERSONAL                                                                      [ ] 375 FALSE CLAIMS
[   ] 110       INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED            [✖] 422 APPEAL
[   ] 120       MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                              28 USC 158             [ ] 376 QUI TAM
                                                                                                SEIZURE OF PROPERTY
[   ] 130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881               [ ] 423 WITHDRAWAL              [ ] 400 STATE
[   ] 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                      REAPPORTIONMENT
                                                                                               [ ] 690 OTHER
                INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                    [ ] 410 ANTITRUST
[ ] 150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 430 BANKS & BANKING
                OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                 [ ] 450 COMMERCE
                ENFORCEMENT                LIABILITY                                                                                                           [ ] 460 DEPORTATION
                OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS                                              [ ] 470 RACKETEER INFLU-
[ ] 151         MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ] 830 PATENT                                                           ENCED & CORRUPT
[ ] 152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                   ORGANIZATION ACT
                                                                                               [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                              (RICO)
                STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                               [ ] 480 CONSUMER CREDIT
                (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY                 [ ] 490 CABLE/SATELLITE TV
[ ] 153         RECOVERY OF       [ ] 360 OTHER PERSONAL
                OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [   ] 861 HIA (1395ff)          [ ] 850 SECURITIES/
                OF VETERAN'S       [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ] 862 BLACK LUNG (923)               COMMODITIES/
                BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ] 863 DIWC/DIWW (405(g))             EXCHANGE
[ ] 160         STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   ] 864 SSID TITLE XVI
                SUITS                                                                          [ ] 720 LABOR/MGMT              [   ] 865 RSI (405(g))
[ ] 190         OTHER                                             PRISONER PETITIONS                     RELATIONS                                             [ ] 890 OTHER STATUTORY
                CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                                ACTIONS
[ ] 195         CONTRACT                                          [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS               [ ] 891 AGRICULTURAL ACTS
                PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
                LIABILITY                                                  28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196     FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                [ ] 893 ENVIRONMENTAL
                                                                  [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                  [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609               [ ] 895 FREEDOM OF
                                  [ ] 440 OTHER CIVIL RIGHTS
                                                                                                        SECURITY ACT (ERISA)                                            INFORMATION ACT
                                          (Non-Prisoner)
REAL PROPERTY                                                                                                                                                  [ ] 896 ARBITRATION
                                  [ ] 441 VOTING                                               IMMIGRATION                                                     [ ] 899 ADMINISTRATIVE
[ ] 210        LAND               [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
               CONDEMNATION       [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                PROCEDURE ACT/REVIEW OR
[ ] 220        FORECLOSURE                  ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
[ ] 230        RENT LEASE &       [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                           [ ] 950 CONSTITUTIONALITY OF
               EJECTMENT                    DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                            EMPLOYMENT                                                                                                          STATE STATUTES
[ ] 240        TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
[ ] 245        TORT PRODUCT        [ ] 446 AMERICANS WITH
               LIABILITY                    DISABILITIES -OTHER
[ ] 290        ALL OTHER            [ ] 448 EDUCATION
               REAL PROPERTY




            Check if demanded in complaint:
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
            CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
            UNDER F.R.C.P. 23                                              IF SO, STATE:

DEMAND $______________ OTHER ______________ JUDGE _________________________________ DOCKET NUMBER_________________

Check YES only if demanded in complaint
JURY DEMAND:                 YES      ✖ NO                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).



                                                                                       A2831
        18-01021-smb
              Case 1:20-cv-06274-LAK
                            Doc 146-3 Filed
                                        Document
                                            07/27/20
                                                   11-11
                                                       Entered
                                                           Filed 07/27/20
                                                                 09/30/20 13:23:55
                                                                           Page 488 Civil
                                                                                    of 569Cover
(PLACE AN x IN ONE BOX ONLY)
                                            Sheet   Pg 2 of 2
                                                                                     ORIGIN
 ✖                                                                                                                                         Multidistrict               Appeal to District
     1   Original           2 Removed from                  3   Remanded         4 Reinstated or          5 Transferred from           6   Litigation
                                                                                                                                                                   7   Judge from
         Proceeding           State Court                       from               Reopened                   (Specify District)
                                                                                                                                           (Transferred)               Magistrate Judge
                                                                Appellate
                             a.   all parties represented       Court
                                                                                                                                       8 Multidistrict Litigation (Direct File)
                             b.   At least one party
                                  is pro se.
(PLACE AN x IN ONE BOX ONLY)                                               BASIS OF JURISDICTION                                                IF DIVERSITY, INDICATE
     1   U.S. PLAINTIFF           2   U.S. DEFENDANT            ✖   3   FEDERAL QUESTION    4 DIVERSITY                                         CITIZENSHIP BELOW.
                                                                        (U.S. NOT A PARTY)

                                      CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
          (Place an [X] in one box for Plaintiff and one box for Defendant)

                                  PTF    DEF                                                       PTF DEF                                                               PTF      DEF
CITIZEN OF THIS STATE             [ ]1   [ ]1       CITIZEN OR SUBJECT OF A                        [ ]3[ ]3         INCORPORATED and PRINCIPAL PLACE                     [ ]5     [ ]5
                                                     FOREIGN COUNTRY                                                OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE          [ ]2   [ ]2       INCORPORATED or PRINCIPAL PLACE                [ ]4[ ]4         FOREIGN NATION                                       [ ]6     [ ]6
                                                     OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Plaintiff-Appellee Salvatore LaMonica (Chapter 7 Trustee)
LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue
Wantagh, New York 11793 (Nassau County)


DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Defendants-Appellants Patriarch Partners Agency Services, LLC; Transcendence Transit, Inc.;
Transcendence Transit II, Inc.; and Ark II CLO 2001-1 Limited:

1 Liberty Street, 35th Floor
New York, NY 10006 (New York County)
DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                          COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:       THIS ACTION SHOULD BE ASSIGNED TO:                                          WHITE PLAINS                          ✖    MANHATTAN
                          /s/ Michael T. Mervis
DATE 07/27/2020                                                                                           ADMITTED TO PRACTICE IN THIS DISTRICT
                          SIGNATURE OF ATTORNEY OF RECORD
                                                                                                          [ ] NO
                                                                                                          [✖] YES (DATE ADMITTED Mo.12
                                                                                                                                     _______ Yr. 1991
                                                                                                                                                 _______)
RECEIPT #                                                                                                 Attorney Bar Code # MM0306


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _________________________________________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by _____________ Deputy Clerk, DATED _____________________.

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

                                                                                 A2832
                    Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 489 of 569




                                                                                                                   EXECUTION   COPY


                                                   CREDIT                     AGREEMENT




                                                                              among




                                              TRANSCARE                         CORPORATION
                                                                     Borrower




                                                         The        Several           Lenders

                                           from     Time            to        Time    Parties       Hereto




                                                                               and




                                  PATRIARCH       PARTNERS                       AGENCY SERVICES             LLC
                                                    as    Administrative                        Agent




                                                  Dated        as        of    August             2003




               \O
                                                                                                                                      JX 001
                                                                                                                               LaMonica v. Tilton, et al., 18-1021-smb



                                                                    A2833
Confidential                                                                                                                   PP-TRBK0000027
                      Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 490 of 569




                                                                                                                TABLE             OF CONTENTS




                                                                                                           SECTION                    DEFiNITIONS

                1.1      Defined             Terms
                1.2      Other          Definitional                         Provisions                                                                                                 20



                                                                  SECTION                                AMOUNT AND TERMS OF TERM LOANS

               2.1       Term           Loans                                                                                                                                           21
               2.2       Procedure                for            Term             Loan         Distribution                                                                             21
               2.3       Repayment                      of        Term            Loans                                                                                                 21




                            SECTION                               AMOUNT AND TERMS OF REVOLVING                                                            CREDIT     COMMITMENTS

               3.1       Revolving                Credit                  Commitments                                                                                                   22
               3.2       Procedure                for            Revolving                   Credit             Borrowing                                                               22
               3.3       Commitment                          Fee            Facility               Fee                                                                                  23
               3.4       Termination                        or        Reduction                    of    Revolving           Credit      Commitments                                    23




                                                                                                            SECTION




                                                  SECTION                                 GENERAL                      PROVISIONS              APPLICABLE           TO LOANS

               5.1       Interest           Rates                and       Payment                      Dates                                                                           23
               5.2       Conversion                     and            Continuation                        Options                                                                      24

               5.3       Minimum                  Amounts                         of    Tranches                     Maximum          Number    of   Tranches                           25

               5.4       Repayment                     of         Loans                Evidence                 of    Debt                                                              25
               5.5       Optional             Prepayments                                                                                                                               25

               5.6       Mandatory                 Prepayments                                                                                                                          26

               5.7       Computation                         of        Interest            and          Fees                                                                            27
               5.8       Inability           to    Determine                            Interest            Rate                                                                        27
               5.9      Pro          Rata    Treatment                            and      Payments                                                                                     28
               5.10      Illegality                                                                                                                                                     29
               5.11     Requirements                             of     Law                                                                                                             29
               5.12     Taxes                                                                                                                                                           30
               5.13     Indemnity                                                                                                                                                       32
               5.14     Lending              Offices                     Change               of        Lending          Office                                                         32
               5.15      Substitution                   of        Lender                                                                                                                32




                                                                  SECTION                               REPRESENTATIONS                        AND WARRANTIES

               6.1      Financial              Condition                                                                                                                                33
               6.2      No Change                                                                                                                                                       34




                                                                                                                             A2834
Confidential                                                                                                                                                                        PP-TRBK0000028
                      Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 491 of 569



               6.3       Existence                Compliance                        with      Law                                                          34
               6.4       Power           Authorization                             Enforceable               Obligations                                   35

               6.5       No Legal                Bar                                                                                                       35
               6.6       No      Material               Litigation                                                                                         35

               6.7       No      Default                                                                                                                   35

               6.8       Ownership                 of      Property                  Liens                                                                 35

               6.9       Intellectual               Property                                                                                               35
               6.10     No Burdensome                               Restrictions                                                                           35
               6.11      Taxes                                                                                                                             35

               6.12      Federal           Regulations                                                                                                     35
               6.13      ERISA                                                                                                                             35
               6.14      Investment                Company                    Act          Other          Regulations                                      35

               6.15      Subsidiaries                                                                                                                      36

               6.16      Security           Documents                                                                                                      36

               6.17     Accuracy                 and       Completeness                        of     Information                                          36
               6.18      Labor          Relations                                                                                                          37

               6.19     Insurance                                                                                                                          37

               6.20      Solvency                                                                                                                          37
               6.21     Purpose             of     Loans                                                                                                   37

               6.22     Environmental                         Matters                                                                                      38

               6.23     Regulation                                                                                                                         39
               6.24     Key-Person                     Life         Insurance              Policies                                                        39
               6.25     Existing            Indebtedness                                                                                                   39

               6.26     Concerning                     Regulatory                   Matters                                                                39




                                                                                   SECTION                     CONDITIONS                  PRECEDENT

               7.1      Conditions                 to     Initial          Loans                                                                           39

               7.2      Conditions                 to     Each           Loan                                                                              42



                                                                              SECTION                        AFFIRMATIVE                   COVENANTS

               8.1      Financial                Statements                                                                                                43

               8.2      Certificates                    Other           Information                                                                        44
               8.3      Payment             of      Obligations                                                                                            45
               8.4      Conduct             of     Business                 and       Maintenance                   of   Existence                         45

               8.5      Maintenance                      of    Property                Insurance                                                           45

               8.6      Inspection                of     Property                  Books            and     Records          Discussions                   46
               8.7      Notices                                                                                                                            46

               8.8      Environmental                         Laws                                                                                         47

               8.9      Periodic            Audit             of     Accounts                Receivable                                                    47
               8.10     Additional                Collateral                   Additional                 Subsidiary          Guarantors                   47

               8.11     Vehicles                                                                                                                           48




                                                                                    SECTION                     NEGATIVE              COVENANTS

               9.1      Financial            Condition                    Covenants                                                                        48

               9.2      Limitation                on Indebtedness                                                                                          49
               9.3      Limitation                on Liens                                                                                                 50

               9.4      Limitation                on      Guarantee                   Obligations                                                          51




                                                                                                                    A2835
Confidential                                                                                                                                           PP-TRBK0000029
                       Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 492 of 569



               9.5        Limitation              on Fundamental                                   Changes                                                                   .51

               9.6        Limitation              on     Sale         of        Assets                                                                                       51

               9.7        Limitation              on Dividends                             and           Miscellaneous                    Payments                           52

               9.8        Limitation              on     Capital                Expenditures                                                                                 52

               9.9        Limitation              on Investments                                   Loans            and       Advances                                       52
               9.10       Limitation              on Optional                        Payments                       and       Modifications          of     Agreements       52

               9.11       Limitation              on Transactions                                  with          Affiliates                                                  53

               9.12       Limitation              on     Sales          and               Leasebacks                                                                         53

               9.13       Limitation              on Changes                         in         Fiscal           Year                                                        53
               9.14       Limitation              on Negative                        Pledge                Clauses                                                           53
               9.15       Limitation              on Lines                 of        Business                                                                                54

               9.16       Governing               Documents                                                                                                                  54

               9.17       Limitation              on     Payroll                Accounts                                                                                     54




                                                                                          SECTION                       10      EVENTS OF DEFAULT



                                                                                                          SECTION                    11     THE AGENT

               11.1       Appointment                                                                                                                                        57

               11.2       Delegation              of     Duties                                                                                                              57

               11.3       Exculpatory                  Provisions                                                                                                            58
               11.4       Reliance          by Administrative                                      Agent                                                                     59

               11.5       NoticeofDefault                                                                                                                                    59

               11.6       Non-Reliance                   on       Administrative                                 Agent          and       Other   Lenders                    60
               11.7       Indemnification                                                                                                                                    60
               11.8       Administrative                      Agent             in        Its      Individual                 Capacity                                       61

               11.9       Successor              Administrative                                 Agent                                                                        61

               11.10      Authorization                  to     Release                    Liens                                                                             62

               11.11      The        Arranger            the       Documentation                                    Agents                                                   62
               11.12      The        Administrative                   Agent                     and        the       Secured          Parties                                62



                                                                                                 SECTION                      12     MISCELLANEOUS

               12.1       Amendments                    and        Waivers                                                                                                   62

               12.2      Notices                                                                                                                                             63
               12.3      No Waiver                 Cumulative                         Remedies                                                                               64
               12.4       Survival          of    Representations                                   and      Warranties                                                      64

               12.5      Payment            of     Expenses                     and             Taxes                                                                        64
               12.6       Successors              and         Assigns                     Participations                       and    Assignments                            64

               12.7      Adjustments                    Set-off                                                                                                              67

               12.8      Counterparts                                                                                                                                        68

               12.9       Severability                                                                                                                                       68
               12.10     Integration                                                                                                                                         68
               12.11     GOVERNTNGLAW                                                                                                                                        68

               12.12      Submission               To      Jurisdiction                             Waivers                                                                  68
               12.13     Acknowledgments                                                                                                                                     68
               12.14     WAIVERS                  OF JURY TRIAL                                                                                                              69

               12.15     Confidentiality                                                                                                                                     69




               \O
                                                                                                                                      111




                                                                                                                              A2836
Confidential                                                                                                                                                             PP-TRBK000003O
                    Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 493 of 569




               SCHEDULES

                       Schedule   1.0     Lenders             Commitments                        and      Applicable               Lending    Offices



                       Schedule   1.1a    Reorganization                        Charges            Investigation                Expenses


                       Schedule   1.1b    Leased           Real          Property


                       Schedule   1.1c    Existing            Specified                Leases


                       Schedule   5.9c    Funding             and        Payment            Office



                       Schedule   6.1a    Exceptions                to     Financial             Statements



                       Schedule   6.1c    Exceptions                to     Forecast


                       Schedule   6.3     Existence               Comnliance                    with      Law

                       Schedule   6.4     Consents             and         Filings



                       Schedule   6.5     Requirements                     of    Law       and         Contractual              Obligations


                       Schedule   6.6     Material            Litigation



                       Schedule   6.15    Subsidiaries



                       Schedule   6.16    Filing         Jurisdictions




                       Schedule   6.17b   Projections



                       Schedule   6.18    Labor          Relations


                       Schedule   6.19    Insurance



                       Schedule   6.22    Environmental                      Matters



                       Schedule   6.26    Investigations



                      Schedule    9.2     Existing           Indebtedness


                      Schedule    9.3     Existing           Liens



                      Schedule    9.4     Existing           Guarantee                 Obligations


                      Schedule    9.11    Limitation              on Transactions                       with       Affiliates



                      Schedule    9.17    Payroll          Account              Amount




               \o




                                                                           A2837
Confidential                                                                                                                                            PP-TRBK0000031
                    Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 494 of 569




               EXHIBITS


                       Exhibit         A-i   Form   of   Term        Note


                       Exhibit         A-2   Form   of   Revolving                 Credit      Note


                       Exhibit               Form   of   Pledge         Agreement


                       Exhibit               Form   of   Security             Agreement


                       Exhibit               Form   of   Subsidiaries                   Guarantee


                       Exihibit              Form   of   Non Bank                  Status      Certificate



                       Exhibit               Form   of   Closing             Certificate



                       Exhibit               Form   of   Opinion             of     Counsel         to       the    Loan    Parties



                       Exhibit               Form   of   Landlord              Agreement


                       Exhibit               Form   of   Assignment                     and   Acceptance


               ANNEX

                       Annex                 Form   of   Notice         of        Borrowing


                       Annex      II         Form   of   Continuation/Conversion                                   Notice




               \O
                                                                                  -2-




                                                                    A2838
Confidential                                                                                                                          PP-TRBK0000032
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 495 of 569




                                                                                                                                      CREDIT                                  AGREEMENT

                                                             CREDIT                             AGREEMENT                                                      dated                     as              of           August                               2003                    among                         TRANSCARE
               CORPORATION                                                  Delaware                       corporation                                  the             Borrower                                       the         lenders             from              time          to       time               parties           to     this

               Agreement                       the            Lenders                               and          PATRIARCH                                              PARTNERS                                        AGENCY SERVICES                                                         LLC                   PPAS                         as

               administrative                          agent                for        the       Lenders                    hereunder



                                                                                                                                                                   RECITALS


                                                             WHEREAS                                 Old            TransCare                                      as         hereinafter                              defined                  and              certain             of        its          subsidiaries                        are

               debtors             in    the        Bankruptcy                               Cases           as          hereinafter                                 defined



                                                             WhEREAS                                   pursuant                            to            the             Plan                 of              Reorganization                                 and             Confirmation                                  Order                as
               hereinafter                  defined                         Old         TransCare                        and               its          subsidiaries                                shall            be       reorganized                         as     provided                        therein




                                                             WHEREAS                                 as      part           of         such                    reorganization                                        the          Borrower                   has         requested                         that         the       Lenders

               make          available                  the             credit           provided                     for        in              this              Agreement                              and           the        Lenders                  are         willing                to        make             such        credit

               available                only           on          the         terms              and           subject                     to          the         conditions                                set       forth           in     this         Agreement                           and              the     other            Loan
               Documents                       as       hereinafter                           defmed


                                                             NOW                   THEREFORE                                          in          consideration                                     of         the         premises                   and          the        mutual                     covenants                   herein

               contained                  the        parties                   hereto             hereby                 agree                    as      follows


                                                             SECTION                                         DEFINITIONS


                                                             1.1                       Defined                  Terms.                              As             used             in        this             Agreement                          terms                defined                 in          the          preamble                 or

               recitals            hereto            shall               have           the        meanings                       set              forth             therein                        and          the          following                    terms             shall          have                the      following

               meanings



                                                             Accounts                                all     of       the         Loan                        Parties                    now owned                                or    hereafter                   acquired                   or          arising            accounts

               as     defined             in     the          UCC                 including                     any         rights                      to         payment                      for           the          sale        or    lease           of        goods              or        rendition                 of

               services                 whether                    or     not          they        have             been               earned                       by performance                                            including                    but         not        limited                  to     the      Loan
               Parties             Medicare/Medicaid                                             Receivables                                  Private                    Pay/Co                       Pay Receivables                                       Institutional                           Receivables                           and

               Third         Party             Receivables



                                                             Acquired                          Person                       as        to          any              Person                     any             other           Person                        at     least           80%              of      the         Capital

               Stock         of      which              is         owned                by       such           Person                      and               ii        which                  is        consolidated                          with              such         Person                  in        accordance

               with        GAAP

                                                         Acquisition                                       as       to                        Person                         the         acquisition                           by such                Person                 of                Capital                   Stock        of
                                                                                                                            any

               any
                          other         Person                if         after          giving              effect               to         the           acquisition                               of        such            Capital             Stock                  such         other                Person             would
               be          Subsidiary                                    all      or         substantially                       all              of      the           assets                of         any           other            Person              or                assets                constituting                     one
               or     more         business                   units               of     any        other             Person


                                                         Adjusted                             Base           Rate                 in             the           case            of             Term                  Loan               which          is           Base            Rate              Loan               the       greater

               of            the        Base           Rate              plus           the       Applicable                           Margin                           or                    the         Fixed               Rate




                                                                                                                                                                    A2839
Confidential                                                                                                                                                                                                                                                                                                                       PP-TRBK0000033
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 496 of 569



                                                                         Adjusted                           Eurodollar                                   Rate              in         the      case            of               Term               Loan               which              is               Eurodollar                      Loan                  the

                greater                  of                   the            Eurodollar                          Rate               plus                 the      Applicable                          Margin                     or                 the          Fixed            Rate


                                                                         Administrative                                            Agent                          PPAS                 together                     with              any          successor                      Administrative                                   Agent
               appointed                            pursuant                          to     Section                     11.9



                                                                         Affiliate                                as          to        any              Person             any             other             Person                   other                   than           Subsidiary                              which                    directly

               or       indirectly                            is        in         control               of         is        controlled                          by       or         is     under               common                           control              with              such              Person                    For

               purposes                            of     this           definition                           control                               of           Person                including                            with            its      correlative                         meanings                         controlled

               by             and         under                         common                          control                    with                       means             the         power                   directly                  or      indirectly                        either               to               vote              10%             or

               more              of       the             securities                         having                   ordinary                           voting          power                  for        the          election                    of          directors                of         such             Person               or
               direct            or           cause                 the              direction                   of      the             management                               and          policies                     of        such           Person                  whether                       by        contract                   or

               otherwise                                 Hampshire                            Persons                         and           the           Lenders                 shall             only             be         deemed                    Affiliates                    of          the      Borrower                          and        any
               other             Loan                    Party               for
                                                                                           purposes                      of        Section                      9.11



                                                                         Aggregate                               Outstanding                                    RC       Extensions                            of      Credit                        at         any      time                 the          aggregate                      of     the

               Revolving                                Extensions                            of        Credit                of         all         Revolving                        Credit              Lenders                       outstanding                          at         such              time


                                                                         Agreement                                        this                 Credit             Agreement                              as      amended                            supplemented                                or         otherwise                      modified
               from             time                to        time


                                                                         Applicable                               Lending                            Office                     for         each           Lender                     and           for         each         Type                   of     Loan              the          lending
               office               of         such                Lender                    designated                            for          such             Type            of         Loan              on Schedule                                 1.0      hereto               or           any          other            lending
               office               from                 time                to      time           notified                       to      the           Administrative                               Agent                     by such                   Lender                    as         the         office             at         which            its

               Loans                of         such                Type                are         to     be        made                   and                maintained



                                                                         Applicable                               Margin                                          for      any              Term              Loan               of       any         Type             at     any              time           during                the          periods
               set       forth                in        the         table               below                 the         rate                 per            annum             set         forth          under                 the        relevant                   colunm                       heading                  opposite                     the

               applicable                               period                  below




               Closing                    Date                to        but                                                                                                                3.25/0                                                                                                            4.50/0

                       excluding                          the           first


                       anniversary                                 of        the        Closing
                     Date
                                                                                                                                               ________________________________                                                                                  ________________________________
               First           anniversary                                   of       the                                                                                              4.75%                                                                                                                 6.00%
                     Closing                       Date                 and

                     thereafter



               and



                                                                                                   for        any             Revolving                           Credit                   Loan           at        any          time               4.5         0%      in        the         case           of      Eurodollar

               Loans                and                 3.25%                   in     the         case           of          Base               Rate             Loans


                                                                        Approved                              Fund                             means                       with              respect                  to        any         Lender                     any         Bank                   CLO           of         such           Lender
               and                    with                 respect                     to     any          Lender                        that            is        fund           that          invests                    in     commercial                             loans                and          similar                 extensions

               of      credit                  any            other                  fund           that          invests                      in        commercial                          loans             and              similar               extensions                         of         credit            and           is    managed
               by       the         same                  investment                               advisor                    or         collateral                     manager                     as        such              Lender                    or     by an            Affiliate                     or      Subsidiary                         of
               such           investment                                 advisor                   or      collateral                            manager




                                                                                                                                                                                             -2-




                                                                                                                                                                                A2840
Confidential                                                                                                                                                                                                                                                                                                                                         PP-TRBK0000034
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 497 of 569



                                                                    Asset            Sale                        any         sale              lease              or        other                 disposition                            of        property                       or     series                    of      related               sales
               leases           or         other              dispositions                            of     property                         excluding                           any               such            sale            leases                    or        other           disposition                                permitted                       by
               clauses                                                               and                      of           Section                  9.6              which                  yields                 net       proceeds                            in
                                                                                                                                                                                                                                                                            any        fiscal
                                                                                                                                                                                                                                                                                                              year            of     the

               Borrower                        to     the           Borrower                     or        any         of        its         Subsidiaries                                  valued                   at      the          initial                 principal                      amount                        thereof              in        the

               case       of         non-cash                        proceeds                    consisting                            of      notes              or        other                 debt            securities                            and           valued              at          fair             market              value              in

               the       case             of        other            non-cash                  proceeds                                together                      with             the           net       proceeds                         of        all          other            sales                      leases            or     other

               dispositions                           of      property                    during                 such             fiscal
                                                                                                                                                      year             of        the              Borrower                         in         excess                    of      an      aggregate                             amount                   of

               $250000                         per         fiscal           year          of      the            Borrower


                                                                    Assignee                                as        defmed                   in         Section                     12.6c

                                                                    Assignment                              and            Acceptance                                       as         defined                     in      Section                       12.6c

                                                                    Available                         RC Commitment                                                       as      to         any           Lender                   at        any           time                an      amount                          equal             to     the

               excess            any if                      of              the          amount                      of     such              Lenders                          Revolving                                Credit                Commitment                                   at          such              time           over
               such        Lenders                          Revolving                       Extensions                                 of     Credit



                                                                    Bank             CLO                     as        to     any              Lender                      any              entity            whether                                   corporation                              partnership                               trust             or

               otherwise                         that          is     engaged                    in        making                       purchasing                               holding                     or          otherwise                          investing                      in         commercial                                loans              and
               similar           extensions                            of        credit               in     the           ordinary                       course                 of         its      business                      and             is       administered                                     or        managed                    by such
               Lender                or        an       Affiliate                  or      Subsidiary                            of          such              Lender


                                                                    Bankruptcy                              Cases                       the         reorganization                                        proceedings                               filed             by          Old           TransCare                           and           certain

               Subsidiaries                           thereof                under               chapter                    11          of     the          Bankruptcy                                Code                 pursuant                         to        voluntary                         petitions                    filed

               September                                2002                case           no              02-14385                         RDD
                                                                    Bankruptcy                              Code                    Title                 11     of       the              United                  States                Code                    as         amended                          11          U.S.C                      101            et




                                                                    Bankruptcy                              Court                      the          United                  States                  Bankruptcy                                Court                   for       the        Southern                            District                 of

               New York

                                                                    Base           Rate                      for           any          day               the        rate             per           annum                  equal               to        the            greater                 of                      the        Prime               Rate             in

               effect          on          such             day        and                     the           Federal                    Funds                   Effective                           Rate           in      effect                  on          such             day        plus                   Y2    of      1%               For

               purposes                    hereof                     Prime                Rate                    shall           mean                   the        rate             of       interest                  publicly                        announced                              by Wachovia                                      from
               time       to     time                 as      its     prime               rate             the         prime                  rate             not        being                   intended                   to          be        the           lowest                rate             of         interest                charged                      by
               Wachovia                         in      connection                        with              extensions                          of         credit               to         debtors


                                                                    Base           Rate               Loans                        Loans                   the         rate            of         interest                 applicable                              to        which               is          based              upon             the

               Adjusted                    Base               Rate          in     the         case              of        Term               Loans                  or         the         Base             Rate             in         the            case            of        Revolving                              Credit                Loans


                                                                    Benefited                         Lender                           as      defined                     in         Section                  12.7a

                                                                    Board                      the          Board                 of          Governors                           of         the          Federal                   Reserve                           System                of          the             United                 States              or
               any       successor



                                                                    Borrower                                as        defined                  in         the        heading                         to     this           Agreement


                                                                    Borrowing                              Date               any             Business                          Day               specified                   in               notice                   pursuant                       to          Section                 2.2         or     3.2

               as        date             on which                     the         Borrower                           requests                      the         Lenders                        to     make                 Loans                        hereunder




               \O
                                                                                                                                                                                      -3-




                                                                                                                                                                       A2841
Confidential                                                                                                                                                                                                                                                                                                                                           PP-TRBK0000035
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 498 of 569



                                                                 Business                                   as          defined                       in           Section                         6.22



                                                                 Business                            Day                                  for          all             purposes                          .other             than                as     covered                     by             clause                 ii             of       this                   definition

                     day         other             than                Saturday                            Sunday                    or          other                       day          on which                            commercial                                  banks                  in        New                York               City                    are

               authorized                         or      required                    by        law             to          close               and                    ii           with              respect                  to         all         notices                    and             determinations                                          in

               connection                          with              and          payments                             of      principal                               and              interest                  on           Eurodollar                              Loans                      any              day           which                   is


               Business                      Day           as        described                        in        clause                            of           this               definition                        and             which                  is        also               day                on which                           dealings                          in

               Dollar                 deposits                  are            carried               out           in        the      interbank                                     eurodollar                           market


                                                                 Capital                    Stock                             any           and                 all              shares                  interests                       participations                                     or         other             equivalents

               however                           designated                         of     capital                        stock            of                  corporation                                   any              and           all        similar                    ownership                               interests                           in               Person

               other                 than                corporation                             and             any           and              all           warrants                              rights               or     options                         to        purchase                          any          of        the           foregoing


                                                                 Cash                  Equivalents                                                         securities                              with           maturities                           of         90        days                 or        less          from                 the             date              of

               acquisition                         issued                 or      fully          guaranteed                                or          insured                           by         the        United                     States                  Government                                     or      any              agency                             thereof
                        certificates                        of        deposit                   and             eurodollar                             time                      deposits                   with              maturities                             of      90        days                 or        less              from             the                 date          of

               acquisition                         and          overnight                       bank                   deposits                       of           any              Lender                   or        of      any              commercial                                  bank               having                     capital                         and

               surplus                 in        excess              of         $500000000                                                     repurchase                                     obligations                           of          any             Lender                  or            of      any             commercial                                       bank
               satisfying                        the      requirements                                of         clause                                of             this          definition                           having                            term              of        not            more               than                seven                       days             with

               respect                to         securities                     issued               or         fully              guaranteed                                      or     insured                      by       the             United                    States                  Government
               commercial                                                 of           domestic                                                                                                       A-i                                                                         thereof                     by Standard                                     and              Poors
                                                              SP
                                                       paper                                                              issuer                rated                       at     least                            or        the         equivalent

               Ratings                  Group                                              or        P-i             or       the         equivalent                                     thereof                  by Moodys                                     Investors                             Service                      Inc              Moodys
               and         in        either              case         maturing                        within                   90          days                    after                the         day           of        acquisition                                           securities                          with               maturities                                 of      90

               days             or     less            from          the          date           of        acquisition                                issued                        or        fully            guaranteed                              by any                     state                 commonwealth                                                    or

               territory                    of     the      United                   States                     by any                political                                  subdivision                             or     taxing                     authority                        of          any           such               state

               commonwealth                                     or        territory                   or        by any                    foreign                            government                                  the          securities                            of     which                     state                 commonwealth
               territory                     political                subdivision                                  taxing                  authority                                or        foreign                    government                                  as          the          case               may be                         are            rated                 at


               least                  by          SP            or                by      Moodys                                           securities                               with              maturities                          of          90        days              or        less             from                the          date                 of

               acquisition                         backed                  by standby                             letters                 of          credit                      issued                  by any                Lender                       or       any           commercial                                     bank                  satisfying

               the      requirements                                 of        clause                            of         this          definition                                or                    shares                of        money                       market                      mutual                      or        similar                         funds

               which                 invest              exclusively                        in         assets                  satisfying                                the            requirements                                 of           clauses                              through                                     of        this             definition



                                                                 Certain                    Reinvestment                                          Receipts                                     as         defined                   in          the        proviso                     to         the         definition                            of

               Reinvestment                                   Notice


                                                                 Class                          as         to      any             Loan                      its         classification                                  as              Term                   Loan              or         Revolving                                  Credit                     Loan


                                                                 Closing                        Date                         the      date                   on             which                   the        conditions                             precedent                             set            forth            in      Section                             7.1         are

               satisfied                    or     waived


                                                                 Code                       the             Internal                      Revenue                                  Code                of           986              as           amended                         from                 time            to          time


                                                                 Collateral                                      all        property                           and                interests                    in        property                       of        the            Loan                 Parties                      now owned                                    or

               hereinafter                        acquired                       upon            which                             Lien               is        purported                              to      be        created                      by          any            Security                        Document

                                                                 Commitment                                                  any           Term                       Loan                    Commitment                                  or          Revolving                             Credit                    Commitment


                                                                Common Stock                                                        the           common                                 stock               par
                                                                                                                                                                                                                              value                $0.01                  per       share                     of       the          Borrower


                                                                Commonly                                   Controlled                                 Entity                                  an      entity                  whether                        or       not         incorporated                                          which                      is        under

               common                       control               with             the      Borrower                                within                         the            meaning                      of        Section                      400i                 of      ERISA                         or      is        part             of                   group




               \o
                                                                                                                                                                                                   -4-




                                                                                                                                                                                   A2842
Confidential                                                                                                                                                                                                                                                                                                                                                                   PP-TRBK0000036
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 499 of 569



               which             includes                          the        Borrower                                  and             which                  is     treated                        as              single                  employer                                 under                  Section                     414b                      or                    of         the

               Code             or         for
                                                       purposes                           of           the             Code                  Section                   414m                            or                       of      the         Code


                                                                     Conduit                                Lender                            any           special                   purpose                             corporation                                    organized                                and         administered                                        by any
               Lender                for         the
                                                              purpose                             of        making                       Loans                   otherwise                                required                      to      be            made                     by              such             Lender                    and            designated                               by
               such            Lender                  in                written                       instrument                                  provided                          that                 the            designation                                by any                         Lender                    of               Conduit                        Lender

               shall           not         relieve                    the          designating                                    Lender                       of     any            of          its           obligations                           to             fund                          Loan               under               this             Agreement                                 if

               for     any           reason                        its       Conduit                             Lender                   fails             to       fund             any                 such                 Loan                and              the               designating                                  Lender                    and                 not         the

               Conduit                 Lender                            shall            have                    the            sole             right             and         responsibility                                         to       deliver                         all              consents                     and            waivers                        required                      or

               requested                     under                    this             Agreement                                  with               respect                   to         its          Conduit                       Lender                          and               provided                              further                      that          no Conduit
               Lender                shall                           be       entitled                            to        receive                   any            greater                     amount                          pursuant                           to          Section                      5.11                  5.12              5.13              or         12.5             than

               the      designating                                Lender                         would                     have              been               entitled                       to        receive                     in      respect                           of         the          extensions                             of         credit                  made                  by
               such            Conduit                      Lender                      or                        be         deemed                       to         have            any               Commitment


                                                                     Confirmation                                                Order                      the        final                order                    of        the         Bankruptcy                                            Court                 dated                 July            15 2003
               confirming                        the               Plan            of         Reorganization                                              pursuant                         to          Section                       1129                of         the               Bankruptcy                                  Code                       copy                 of         which
               has      been               provided                          to         each                 Lender                      and              such              additional                               orders                   relating                          thereto                      or         in    aid            of      consummation
               thereof               as      are            reasonably                                  satisfactory                                 to        the        Administrative                                             Agent                     and               each                  Lender                      in        each             case                as

               amended                       supplemented                                               waived                      or        otherwise                             modified                              in      accordance                                    with                   Section                     9.10



                                                                     Consolidated                                             Capital                     Expenditures                                                   for         any           period                         each                  expenditure                                 made                by         or

               committed                         to     be               made                by             the         Borrower                            or        any           Subsidiary                                   during                   such                  period                      that             in         conformity                                with

               GAAP                   shall            be            classified                              as              capital                  expenditure                                      regardless                             of         the             source                        of     financing


                                                                     Consolidated                                            Current                       Assets                               at              particular                         date                   all          amounts                           which                    would                     in

               conformity                        with                    GAAP                          be         included                          under              current                         assets                   on            consolidated                                             balance                     sheet                of       the          Borrower

               and       its         Subsidiaries                                 as         at        such                 date              provided                          however                                   that          such              amounts                                  shall               not         include                                  any
               amounts                     for        any                Indebtedness                                       owing                   by an              Affiliate                               of        the         Borrower                               unless                          such             Indebtedness                                    arose                 in

               connection                        with                 the          sale                of         goods                 or         other             property                             in        the          ordinary                       course                            of        business                     and              would
               otherwise                     constitute                                current                     assets                in         conformity                                  with                GAAP                                      any               Capital                      Stock                  issued                   by
               Subsidiary                        or         Affiliate                         of        the            Borrower                                or                   the              cash                surrender                       value                        of          any         life           insurance                           policy


                                                                    Consolidated                                             Current                       Liabilities                                         at              particular                           date                   all         amounts                      which                    would                      in

               conformity                        with                    GAAP                          be         included                         under               current                         liabilities                         on                 consolidated                                        balance                      sheet               of        the

               Borrower                      and             its          Subsidiaries                                      as     at        such              date



                                                                    Consolidated                                              EBITDA                                      for
                                                                                                                                                                                      any                   period                     the          sum                   for               such              period                     without                        duplication
               of                Consolidated                                          Net             Income                       for              such             period                                         the             sum            of          provisions                                    for            such              period                       for         income
               taxes            interest                     expense                              and             depreciation                                   and           amortization                                       expense                           used                   in          determining                                such             Consolidated

               Net       Income                                          amounts                            deducted                          in          calculating                                Consolidated                                    Net                  Income                            for          such                period                in            respect                  of

               non-cash                      expenses                              in         accordance                                      with                  GAAP                                            to         the           extent                      deducted                                 in         the             calculation                               of          such

               Consolidated                                 Net             Income                               reorganization                                      charges                           incurred                       by           the              Loan                     Parties                     during                   the         fiscal                   years              of

               the     Borrower                             ended                      December                                  31 2002                            and         2003                   in           connection                                with                the              Bankruptcy                                 Cases                 and                the          Plan

               of      Reorganization                                              of         the                 type             and               in        the             maximum                                     amounts                            for               the               periods                     set            forth               on           Part                        of

               Schedule                     1.1a                                   to         the                extent                 deducted                          in        the               calculation                             of          such                    Consolidated                                      Net              Income                            noncash

               expenses                     deducted                              in      such                    period                     in       connection                                     with                stock               options                            the               Management                                        Agreement                                 or         the

               Stockholders                             Agreement                                           noncash                       charges                      in       connection                                       with              the          impairment                                         of        certain                    intangible                            assets

               pursuant                     to        the                application                                   of         Financial                           Accounting                                          Standards                             Bulletin                                FASB                                  Nos                  141             and                   142

               Impairment                                   of            Goodwill                                     and               FASB                        Nos                   121                      and              144            Other                              Impairment                                       of          Intangib1                                            and

               subsequent                             revisions                              to             or          replacements                                      for              such                     Bulletins                             and                                     to         the             extent                   deducted                               in          the

               calculation                        of             such                  Consolidated                                      Net               Income                            costs                   and              fees               incurred                                 in        respect                     of          the          investigations




               \O
                                                                                                                                                                                                          -5-




                                                                                                                                                                                      A2843
Confidential                                                                                                                                                                                                                                                                                                                                                                             PP-TRBK0000037
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 500 of 569



               disclosed                   in           Schedule                       6.6          in        the            maximum                                 amounts                                for          the         periods                              set           forth                 on        Part                         of         Schedule                               1.1a
               all      as    determined                                on             consolidated                                      basis             in        accordance                                         with             GAAP

                                                                   Consolidated                                           Fixed                Charges                                     for          any              period                           the          sum                  of                   the          amounts                             deducted                             for

               the       cash         portion                      of      Consolidated                                        Interest                    Expense                               in         determining                                     Consolidated                                              Net           Income                           for             such

               period                and           ii           the        amount                        of          scheduled                           payments                                 of         principal                             of           Indebtedness                                          after               the         Closing                             Date

               made           by      the             Borrower                          and             its          Subsidiaries                                during                          such               period                     excluding                                         all        payments                             under                     Financing
               Leases            during                       such             period                    as          determined                                 on               consolidated                                        basis                      in        accordance                                   with                GAAP

                                                                   Consolidated                                           Interest                   Expense                                      for             any           period                           the             amount                          which                     in         conformity                                   with

               GAAP                  would                    be         set         forth           opposite                            the         caption                         interest                            expense                                 or             any          like             caption                       including                                     without

               limitation                       imputed                        interest                  included                          in        payments                                under                      Financing                                Leases                                on              consolidated                                    income
               statement                   of           the        Borrower                          and              the          Subsidiaries                                      for              such              period                      excluding                                the              amortization                                      of         any             original

               issue          discount                          provided                      that               for           the         first            periods                          of         one               two             and                   three                  fiscal                 quarters                          of        the         Borrower

               ended            following                          the           Closing                      Date                   Consolidated                                       Interest                          Expense                               shall                  be         calculated                              by multiplying                                             the

               amount                determined                                pursuant                       to           this          defmition                              excluding                                  this               proviso                                 for         such                one two                             or      three                   fiscal

               quarter           period                       by               fraction                       the           numerator                            of         which                       is         four             and              the              denominator                                        is     the              number                          of        fiscal

               quarters               of        the           Borrower                            elapsed                      since               the          Closing                               Date               as         of        the              end               of         such              period



                                                                   Consolidated                                           Lease                Expense                                      for             any           period                          the             aggregate                              amount                          of         fixed                or

               contingent                       rentals                  payable                     by          the              Borrower                           and              its             Subsidiaries                                   in          respect                         of         Financing                                Leases
               determined                         on               consolidated                                  basis                in        accordance                                   with                  GAAP                            for               such               period                    with              respect                       to        leases                     of

               real       and         personal                          property


                                                                   Consolidated                                           Net        Income                                 for             any              period                       the              consolidated                                          net          income                           or          deficit                      of

               the       Borrower                        and             the         Subsidiaries                                  for          such              period                         taken                    as              cumulative                                         whole                            determined                                   in

               accordance                         with             GAAP                       provided                             that            there              shall                  be             excluded                                           the              income                        or         deficit                          of      any                Person
               accrued               prior               to        the         date           it     becomes                                    Subsidiary                                  or         is        merged                        into                  or          consolidated                                  with                   the         Borrower                               or

               any        Subsidiary                                           the         income                         or       deficit                      of         any              Person                        other                     than                          Subsidiary                                   in         which                   the                Borrower

               or     any       Subsidiary                               has          an          ownership                              interest                     except                           to         the          extent                     that                  any          such                income                         has             been                 actually

               received               by           the          Borrower                           or         such                Subsidiary                               in        the              form                of        dividends                                    or         similar                    distributions                                                       the

               undistributed                             earnings                       of         any           Subsidiary                                to     the                extent                      that          the            declaration                                        or       payment                           of        dividends                                 or

               similar           distributions                                   by such                      Subsidiary                              is        not             at      the             time               permitted                                  by              the          terms                of          any              Contractual

               Obligation                       or       Requirement                                     of          Law             applicable                             to          such                     Subsidiary                                                     any          restoration                                  to         income                          of     any

               contingency                            reserve                        except                to         the          extent                  that            provision                                for             such                  reserve                           was             made                out              of        income                          accrued

               during           such                  period                               any           aggregate                             net         gain                 or          net             loss          during                          such                  period                    arising                    from                   the            sale

               exchange                    or         other              disposition                             of          capital                 assets                     such                    term               to        include                              all          fixed                assets                   whether                           tangible                         or

               intangible                       all       inventory                          sold               in         conjunction                                with                  the             disposition                                   of         fixed                  assets                    and           all          securities                                             any
               write-up               of         any            asset                              any           net           gain             from                 the             collection                                of        the              proceeds                               of       life          insurance                               policies

               any       gain         arising                      from              the           acquisition                             of        any              securities                                   or      the           extinguishment                                                       under                  GAAP                             of         any
               Indebtedness                               of       the          Borrower                              or       any             Subsidiary                                               in         the          case                 of                   successor                              to      the              Borrower                              by
               consolidation                              or       merger                    or      as                   transferee                        of        its            assets                        any          earnings                                  of      the              successor                              corporation                                     prior              to

               such          consolidation                                                               or          transfer                   of         assets                     and                                           deferred                               credit                      representing                                  the          excess                        of
                                                                               merger                                                                                                                               any

               equity           in
                                       any               Subsidiary                           at        the           date            of        acquisition                                   over                 the          cost                of          the              investment                               in         such                  Subsidiary


                                                                 Consolidated                                             Senior                Indebtedness                                                 at         any          time                       Consolidated                                           Total                   Indebtedness                                       at

               such          time          minus                   the          aggregate                             outstanding                                principal                              amount                           of         all              Subordinated                                       Indebtedness                                            of        the

               Borrower                    and            its         Subsidiaries                                   at     such               time             determined                                        on                consolidated                                            basis                in      accordance                                    with                 GAAP

                                                                 Consolidated                                             Total            Indebtedness                                                     at      any             time                    the                 aggregate                             principal                           amount
               including                        with               respect                   to      any              Indebtedness                                    originally                                   issued                     at                discount                                the           accreted                        portion                         thereof



               \O
                                                                                                                                                                                                      -6-




                                                                                                                                                                                 A2844
Confidential                                                                                                                                                                                                                                                                                                                                                                                    PP-TRBK0000038
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 501 of 569



               of      Indebtedness                              of        Borrower                             and          its         Subsidiaries                                    at        such          time                 determined                           on                    consolidated                            basis                  in

               accordance                          with            GAAP                           but          excluding                            any           Indebtedness                                    in      respect                      of      issued                  but          undrawn                        letters                 of         credit




                                                                 Continue                                      Continuation                                            and           Continued                                       shall             refer          to        the           continuation                               of

               Eurodollar                          Loan            from                 one             Interest                   Period                  to          the         next              Interest                   Period



                                                                 Contractual                                     Obligation                                      as          to     any             Person                      any           provision                        of           any           security                   issued                    by such
               Person               or        of         any       agreement                                   instrument                            or      other                 undertaking                                  to        which                such             Person                     is          party                 or      by which
               it     or    any          of        its         property                      is     bound


                                                                 Convert                                   Conversion                                       and              Converted                                    shall               refer            to          conversion                              of         Base                Rate                Loans
               into         Eurodollar                          Loans                   or         of      Eurodollar                               Loans                into                 Base              Rate            Loans                       which              may be                      accompanied                                    by           the

               transfer              by                  Lender                   at         its          sole        discretion                             of                   Loan               from              one            Applicable                           Lending                          Office                 to        another



                                                                 Co-Payment                                      Obligation                                       with              respect                     to        an     Account                            the        obligation                          of              Person                      for

               whom               services                      were              rendered                       to
                                                                                                                         pay                     portion                      of         the         cost            of         such            services                   giving                    rise         to         such             Account
               including                      without                      limitation                            any          amounts                            for          which                        Person                     for        whom                 services                        were              rendered                          is


               personally                      obligated                          to         pay            including                          deductibles                                    and         co-insurance                                  amounts


                                                                 Credit                       Exposure                                   as         to     any               Lender                   at        any             time             the          sum           of                      its         Revolving                          Credit

               Commitment                                  or         if        the          Revolving                             Credit                  Commitments                                          shall            have                 expired                  or           been           terminated                               the

               aggregate                      unpaid                  principal                           amount                   of         its         Revolving                                Credit                 Loans                     and                    the              unpaid                principal                        amount                       of

               its     Term              Loans


                                                                 Credit                       Exposure                         Percentage                                          as         to     any             Lender                    at       any         time                 the          fraction                    expressed                                as

               percentage                                the      numerator                               of     which                   is         the      Credit                      Exposure                         of         such              Lender                  at        such              time             and         the

               denominator                               of      which                  is        the          aggregate                         Credit                  Exposures                               of       all         of      the           Lenders                      at        such           time


                                                                 Default                                   any          of         the          events                   specified                         in        Section                     10          whether                        or      not          any           requirement                                   for

               the         giving             of         notice                   the             lapse          of     time                   or         both                or         any          other               condition                            has         been                  satisfied



                                                                 Deposit                            Account                        Control                   Agreement                                           as       defined                      in     the         Security                        Agreement


                                                                 DIP                   Credit                  Agreement                                    the              Debtor                  in         Possession                             Financing                            and           Security                     Agreement
               dated          as         of        September                                11 2002                     among                        Old              TransCare                                 certain                   Subsidiaries                              of        Old           TransCare                               the          lenders

               parties              thereto                     and          State                 Street             Bank                    and          Trust                  Company                              as        agent                  as     amended                              supplemented                                     or

               otherwise                      modified                       prior                 to      the        date               hereof



                                                                 DIP                   Loan               Documents                                        the          Loan                       Documents                                    as          defined                 in        the         DIP               Credit                Agreement


                                                                 Disclosure                                    Statement                                  means                    the             Disclosure                          Statement                          thatrelates                             to        the        Plan               of

               Reorganization                                   and             has          been               approved                            by      the          Bankruptcy                                    Court                pursuant                      to        section                     1125              of    the

               Bankruptcy                           Code                   as       such                Disclosure                            Statement                            may               be         amended                               modified                         or        supplemented                                     and                all


               exhibits              and                 schedules                          annexed                   thereto                       or     referred                           to     therein


                                                                 Dollars                                and                          dollars                     in          lawful                  currency                        of       the           United                  States                of      America


                                                                 Eligible                           Assignee                                  means                                       Lender                     or         an        affiliate                 of              Lender                                        commercial

               bank          organized                          under                  the          laws           of        the          United                       States                  or      any             state              and          having                  total               assets              in         excess                 of

               $500000000                                  or     an            affiliate                   of     any             such                  bank            or                        any          other                fund              or     financial                          institution                      or         affiliate                     or




                                                                                                                                                                                               -7-




                                                                                                                                                                                  A2845
Confidential                                                                                                                                                                                                                                                                                                                                                     PP-TRBK0000039
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 502 of 569



               Approved                      Fund               thereof                     that                   in       the          ordinary                      course                        of        business                          extends                  credit                  or         invests                    in        extensions                           of
                credit           of          type              similar                     to          the              Loans                   and         has         total                assets                  of         at         least                $100000000

                                                                Environmental                                                      Laws                         any          and               all         foreign                         Federal                       state              local                 or         municipal                             laws               rules
               orders              regulations                                 statutes                            ordinances                               codes                   decrees                           requirements                                       of        any           Governmental                                           Authority                       or

               other         Requirements                                       of     Law                    including                               common                            law                regulating                                  relating                    to      or          imposing                          liability                    or

               standards                 of         conduct                          concerning                                    protection                          of         human                        health                     or         the         environment                                  as        now                  or      may             at     any
               time         hereafter                     be         in         effect




                                                                Equipment                                                  as          defined                   in    the              Security                          Agreement


                                                                ERISA                                         the               Employee                         Retirement                                    Income                          Security                   Act             of           1974                  as     amended                          from
               time         to        time


                                                               Eurocurrency                                                     Reserve                    Requirements                                                   for
                                                                                                                                                                                                                                          any              day      as        applied                       to               Eurodollar                            Loan                the

               aggregate                     without                       duplication                                           of      the          rates            expressed                                    as               decimal                      fraction                        of        reserve                      requirements
               current                on such                  day              including                                       without                    limitation                                basic                supplemental                                        marginal                           and              emergency                               reserves

               under             any         regulations                              of         the               Board                   or     other                Governmental                                             Authority                           having                      jurisdiction                                 with          respect

               thereto                  as        now           and              from                  time                 to          time          hereafter                         in           effect                    dealing                      with          reserve                      requirements                                      prescribed
               for       eurocurrency                                funding                       currently                                referred                    to         as          Eurocurrency                                                Liabilities                            in        Regulation                                        of     such

               Board               maintained                              by               member                                bank                of        the      Federal                           Reserve                             System


                                                               Eurodollar                                          Base                 Rate                     with             respect                       to        each                  day             during               each               Interest                    Period                      pertaining

               to          Eurodollar                          Loan                  the          rate                  per            annum                    determined                                 on        the             basis                 of     the         rate              for         deposits                         in      Dollars                    for

               period             equal             to         such              Interest                          Period                   commencing                                       on           the         first               day              of     such             Interest                      Period                  appearing                           on
               Page         3750              of         the         Telerate                          screen                         or        any          successor                               page                  at        approximately                                        1100                   a.m              London                           time               two
               Business                 Days                 prior              to         the             first                day        of         such            Interest                        Period                          In         the            event              that          such                 rate         does                 not        appear                   on
               Page         3750              of       the           Telerate                          screen                         or        otherwise                          on such                          screen                           the         Eurodollar                                 Base               Rate                     shall         be

               determined                         by       reference                             to         such                  other               comparable                                publicly                            available                       service                      for         displaying                              eurodollar

               rates        as        may          be          selected                         by           the            Administrative                                        Agent                        or         in        the          absence                      of        such                availability                                by         reference

               to    the         rate        at     which                      the         Administrative                                             Agent                  is         offered                      Dollar                      deposits                     at     or          about                 1100                   A.M New
               York          City            time              two              Business                                 Days              prior                to     the          beginning                                  of         such              Interest                    Period                   in      the            interbank
               eurodollar                    market                   where                      its          eurodollar                              and             foreign                        currency                         and              exchange                           operations                              are         then              being
               conducted                     for         delivery                      on              the              first            day          of        such              Interest                      Period                         for         the      number                        of         days              comprised                             therein


                                                               Eurodollar                                          Loans                          Loans                 the             rate              of        interest                     applicable                          to         which                   is        based                 upon              the

               Adjusted                 Eurodollar                               Rate                 in           the           case           of         Term               Loans                       or        the         Eurodollar                               Rate              in         the        case               of        Revolving
               Credit             Loans


                                                               Eurodollar                                          Rate                     with                respect                  to           each                day             during                  each              Interest                     Period                      pertaining                         to

               Eurodollar                     Loan                         rate            per              annum                        determined                               for          such                 day              in        accordance                            with               the            following                           formula

               rounded                  upwards                           to     the            nearest                           1/1      00th            of         1%
                                                                                                                                                           Eurodollar                                 Base                Rate

                                                                                                                                1.00             Eurocurrency                                         Reserve                             Requirements


                                                               Event                       of          Default                                  any             of     the          events                      specified                             in        Section                   10           provided                          that            any
               requirement                         for         the             giving                   of          notice                      the        lapse              of         time                   or        both                   or        any          other              condition                               has            been             satisfied



                                                               Excess                           Cash                     Flow                     for           each              fiscal                  year             of         the             Borrower                       beginning                               with                 the      fiscal
                                                                                                                                                                                                                                                                                                                                                                                 year
               ending             December                            31             2003




                                                                                                                                                                                                     -8-




                                                                                                                                                                                  A2846
Confidential                                                                                                                                                                                                                                                                                                                                                                PP-TRBK000004O
                        Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 503 of 569



                                                                             Consolidated                                      EBITDA                           for         such                fiscal               year


                                                                   pj                           the          decrease                   if          any                in         the           amount                         of      the          excess                   of         Consolidated                                   Current                      Assets

                                                                            cash                 and          cash              equivalents                                     over              Consolidated                                      Current                       Liabilities                          at        the          end              of        such
                                     excluding
                                     fiscal                  year          compared                           to         the     amount                          of         the            excess                   of         Consolidated                                  Current                      Assets                 excluding                               cash

                                     and               cash                equivalents                                   over              Consolidated                                         Current                          Liabilities                         at            the              end           of         the             immediately

                                     preceding                          fiscal                  year          of     the         Borrower


                                                                   minus                               the         sum           of                      the           amount                        of       all             regularly                      scheduled                              payments                           of         principal                      of

                                     the              Term                 Loans                       and          other                  permitted                                 Indebtedness                                      actually                     made                      by          the           Borrower                                   and          its


                                     Subsidiaries                             during                         such          fiscal                 year            and                the          amount                        of          any        voluntary                             prepayment                                of         principal                      of

                                     the             Term              Loans                     made               during                    such               fiscal                    year             ii                 the          amount                  of            all         interest                  payments                              actually

                                     made                    in       cash                 during                  such             fiscal                year                  by          the            Borrower                                and        its            consolidated                                   Subsidiaries                                  iii
                                     Consolidated                                     Lease                  Expense                        for           such                  fiscal
                                                                                                                                                                                                     year                     iv             the         amount                         of      cash              capital                    expenditures

                                     actually                       made               by         the         Borrower                            and           its         Subsidiaries                                      during                such          fiscal                     year         to      the            extent                 permitted

                                     by           Section                  9.8                          cash             income                   taxes                paid                by        the            Borrower                          and         its         Subsidiaries                                  during                  such             fiscal


                                     year                and            vi             the             increase                  if           any                in         the            amount                         of          the          excess               of              Consolidated                               Current                         Assets

                                     excluding                              cash                 and          cash              equivalents                                     over              Consolidated                                      Current                       Liabilities                          at        the          end              of        such

                                     fiscal                  year          compared                           to         the     amount                          of         the            excess                   of         Consolidated                                  Current                      Assets                 excluding                               cash

                                     and               cash                equivalents                                   over              Consolidated                                         Current                          Liabilities                         at           the               end           of         the             immediately

                                     preceding                          fiscal
                                                                                                year          of     the         Borrower


                                                                   Existing                           Specified                  Leases                               collectively                                   the            Financing                       Leases                      referred                    to     on Schedule

                1.1c            entered                      into       to        finance                     vehicles                     andlor                     equipment                             listed                   on Schedule                              1.1c

                                                                   Extraordinary                                    Receipt                                            cash                received                           by or paid                     to         or        for          the        account                       of                     Person
                                                                                                                                                         any                                                                                                                                                                                      any
               other        than                in     the          ordinary                      course                  of     business                         in        respect                   of         tax            refunds                    pension                        plan            reversions                              proceeds
               of      insurance                       other               than                 proceeds                   of       Recovery                               Events                         indemnity                               payments                              purchase                   price                adjustments

               received                in            connection                            with          any             purchase                        agreement                              or          other                   similar               agreement                                   and         payments                             in      respect

               of judgments                              or         settlements                          of        claims                    litigation                         or         proceedings                                      provided                      that               Extraordinary                                   Receipts
               shall        not        include                      cash              receipts                 received                        from               proceeds                           of       indemnity                              payments                            or         payments                       in        respect                     of

               judgments                         or      settlements                              of     claims                  litigation                           or        proceedings                                    to      the          extent              that              such            proceeds                           awards                      or

               payments                      are         received                      by any                  Person                  in         respect                       of       any          third                   party             claim             against                      or     loss             by such                     Person

               and       promptly                        applied                      to        pay          or      to        reimburse                              such              Person                      for         its         prior         payment                             of       such             claim                 or            loss         and

               the      costs             and           expenses                           of     such             Person                  with            respect                         thereto                   and              that          any       such                  third             party             being                 so

               reimbursed                            shall          not       be                  Loan             Party              or               Subsidiary                               or        Affiliate                          of          Loan                Party


                                                                   Facility                              each             of     the          Term                    Loan                 Facility                       and             the       Revolving                                Credit              Facility



                                                                   Federal                       Funds               Effective                           Rate                        for          any          day                  the         weighted                      average                       of      the          rates              on
               overnight                     federal                  funds                 transactions                         with               members                                of     the          Federal                          Reserve                   System                      arranged                         by         federal

               funds           brokers                       as      published                          on         the         next            succeeding                                  Business                           Day by                  the         Federal                       Reserve                      Bank                  of        New
               York             or         if        such           rate         is        not          so     published                           for          any             day             which                    is            Business                     Day                  the          average                    of         the

                                                for          the       day            of         such          transactions                               received                          by        the            Administrative                                       Agent                     from           three                federal                     funds
               quotations

               brokers               of         recognized                            standing                      selected                      by       it



                                                                   Financing                            Lease                       any             lease                  of        property                         real             or         personal                        the         obligations                          of         the            lessee

               in    respect                 of        which                are            required                  in        accordance                                  with             GAAP                      to        be          capitalized                           on                balance                  sheet                of         the

               lessee




               \O
                                                                                                                                                                                            -9-




                                                                                                                                                                           A2847
Confidential                                                                                                                                                                                                                                                                                                                                                   PP-TRBK0000041
                        Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 504 of 569



                                                                       Fixed                 Rate                     at      any           time              during                    any           period                    set           forth                  below                      the        rate             per         annum                    set     forth

               opposite                    such               period                   below




                                                                                                                                                         Period                                                                                                                                            Rate



                                                                        Closing                     Date              through                  but            excluding                              first           anniversary                                         of                                     8%
                                                                        Closing                     Date



                                                                        First               anniversary                         of      Closing                         Date              to         but            excluding                                                                               10%
                                                                        second                     anniversary                         of       Closing                           Date



                                                                        Second                      anniversary                         of       Closing                           Date              and             thereafter                                                                             12%


                                                                    Fixed                    Rate              Loans                        Loans                  the            rate          of           interest                    applicable                                  to        which                 is        based              upon            the

               Fixed             Rate


                                                                    Funding                          and             Payment                    Office                             as     defined                       in          Section                          5.9c

                                                                    GAAP                                 generally                     accepted                          accounting                                 principles                                in         the             United               States                   of      America                    in

               effect            from                 time             to        time


                                                                    Governing                              Documents                                          as        to        any          Person                        its         articles                        or         certificate                           of     incorporation                              and

               by-laws                     its           partnership                          agreement                          its         certificate                           of      formation                                and              operating                                 agreement                          and/or                  the          other

               organizational                                  or       governing                         documents                            of        such                Person


                                                                    Governmental                                           Authority                               any             nation                    or      government                                               any          state           or         other             political

               subdivision                               thereof                 and                                           exercising                           executive                                 legislative                                judicial                          regulatory                           or          administrative
                                                                                              any         entity

               functions                       of        or        pertaining                       to     government


                                                                    Guarantee                             Obligation                                     as        to        any          Person                     the                 guaranteeing                                           person                            any             obligation                        of

                        the        guaranteeing                                   person                 or                   another                    Person                     including                                 without                              limitation                          any                bank              under            any          letter


               of     credit                   to        induce                  the         creation                  of      which                 the           guaranteeing                                      person                        has              issued                       reimbursement

               counterindemnity                                             or     similar                 obligation                          in        either                   case           guaranteeing                                            or         in        effect                 guaranteeing                                 any
               Indebtedness                                   leases                   dividends                      or       other            obligations                                the                primary                              obligations                                        of      any              other              third           Person

               the          primary                           obligor                         in     any             manner                   whether                         directly                        or     indirectly                                     including                          without                       limitation                         any

               obligation                        of        the         guaranteeing                                  person                 whether                          or     not          contingent                                                   to         purchase                      any                such          primary

               obligation                        or        any          property                     constituting                             direct                or        indirect                        security                        therefor                              ii          to     advance                         or      supply                  funds

                        for        the           purchase                        or         payment                    of      any            such             primary                         obligation                                or                        to         maintain                     working                          capital               or

               equity            capital                      of       the        primary                      obligor                 or      otherwise                            to         maintain                            the         net             worth                      or     solvency                         of        the         primary

               obligor                   iii             to        purchase                        property                    securities                          or        services                        primarily                             for             the         purpose                     of             assuring                  the          owner               of

                            such                                                                           of         the                                of        the            primary                                                     to         make                                                   of         such             primary
               any                         primary                          obligation                                          ability                                                                        obligor                                                          payment
               obligation                        or        iv           otherwise                        to          assure            or       hold               harmless                           the           owner                     of          any                 such             primary                      obligation                       against

               loss         in     respect                     thereof                      provided                        however                        that              the          term                Guarantee                                  Obligation                              shall               not         include

               endorsements                                   of       instruments                             for          deposit                 or        collection                         in           the        ordinary                              course                      of        business                          The           terms

               Guarantee                                  and          Guaranteed                                     used             as           verb                 shall            have                       correlative                                    meaning                            The                amount                   of      any
               Guarantee                         Obligation                             of         any         guaranteeing                              person
                                                                                                                                                                                    shall               be          deemed                          to         be             the         lower             of                    an amount                            equal
               to     the        stated                  or        determinable                                amount                  of      the            primary                      obligation                               in         respect                         of         which               such               Guarantee

               Obligation                           is     made                  and                     the         maximum                         amount                         for         which                    such                  guaranteeing                                          person                    may           be         liable

               pursuant                   to        the            terms               of     the        instrument                           embodying                                   such                Guarantee                                  Obligation                                  unless                    such           primary

               obligation                        and             the         maximum                           amount                  for          which                     such              guaranteeing                                        person                          may          be        liable                 are         not         stated               or




               \O
                                                                                                                                                                                         -10-




                                                                                                                                                                             A2848
Confidential                                                                                                                                                                                                                                                                                                                                                           PP-TRBK0000042
                             Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 505 of 569



               determinable                                  in         which                      case            the           amount                      of              such                Guarantee                              Obligation                            shall              be            such               guaranteeing                                        persons
               maximum                         reasonably                                     anticipated                           liability                           in       respect                          thereof                    as          determined                          by            the         Borrower                                    in    good                        faith




                                                                       Hampshire                                    Management                                                     Hampshire                                   Management                                     Company                                 LLC

                                                                       Hampshire                                    Persons                                 collectively                                          Hampshire                                Management                                          ING               Equity                        Hampshire
               Media                      Corp                    II     and                 Hampshire                              Media                    Partners                              II             L.P


                                                                       Hedge                        Agreement                                        any                interest                        rate            or        currency                        swap                 cap                or     collar                       agreement                               or

               similar               arrangement                                        or      foreign                     exchange                              contract                              entered                    into              by         the         Borrower                             or        any                of      its           Subsidiaries

               providing                      for           protection                              against                      fluctuations                                    in         interest                     rates                or         currency                     exchange                              rates                   or        the        exchange
               of      nominal                    interest                        obligations                                either                  generally                               or          under                    specific                      contingencies


                                                                       Immaterial                                    Subsidiaries                                              Each                 of            the        Subsidiaries                                   whose                   assets                  are               less          than               $50000
               and           whose                annual                      revenues                             are       less         than                $50000                                    but             only            so          long              as     the        aggregate                                 of          all        assets                of              all

               such            Subsidiaries                                  is        less         than                 $250000                        and                   the           aggregate                              of         all         revenues                     of           all         such              Subsidiaries                                       is         less

               than           $250000

                                                                       Indebtedness                                                of      any               Person                          at         any             date                without                        duplication                                            all          indebtedness                                           of

               such            Person                  for         borrowed                               money                     whether                                  by loan                         or     the            issuance                       and            sale          of          debt               securities                                or           for             the

               deferred                   purchase                           price                 of     property                        or         services                               other                   than               current                   trade             liabilities                             incurred                           in        the          ordinary
               course                of      business                             and          payable                      in        accordance                                       with              customary                                  practices                                         any             other                   indebtedness                                           of

               such            Person                  which                      is         evidenced                           by             note                     bond                     debenture                             or          similar                  instrument                                                 all          obligations                                 of
               such            Person               under                         Financing                          Leases                                       all          obligations                                   of        such               Person                 in         respect                    of         letters                     of        credit                       in

               excess                of      any             cash                 collateral                        securing                     such                        letters                    of        credit                as          permitted                      under                       Section                        9.2h                      acceptances
               or      similar               instruments                                      issued                 or       created                       for              the            account                       of           such              Person                               all          Guarantee                                 Obligations                                           of

               such            Person                  in     respect                         of        obligations                             of          the               kind               referred                         to     in          clauses                            through                                          above                                 all

               liabilities                   secured                         by or                  for            which                the           holder                           of        such               obligations                                 has         an        existing                        right                   contingent                                  or

               otherwise                       to       be             secured                      by              any           Lien           on               any               property                            owned                       by      such              Person                      even              though                          such               Person

               has           not     assumed                            or         otherwise                             become                      liable                     for          the             payment                          thereof                                  for           the         purposes                                of         Section                           10

               only            all        obligations                                   of     such                Person                 in         respect                           of        Hedge                       Agreements                                               the            redemption                                      price               for          any
               preferred                     stock                to         the             extent                of       any          redemption                                         required                         prior                  to      maturity                    of           the         Loans                        and                       all


               obligations                        of         such                 Person                      in     respect                    of          synthetic-leases                                                      sale-leasebacks                                      and                securitization                                       transactions
               The            amount                   of         any             Indebtedness                                    under                                      clause                               shall                be       equal                 to     the        lesser                   of                           the           stated                   amount
               of      the         relevant                   obligations                                 and                           the          fair                market                         value                of        the           property                      subject                      to         the           relevant                        Lien                    and
                         clause                             shall                 be         the        net          amount                          including                                                    net        termination                                   payments                             required                            to      be          paid               to
                                                                                                                                                                                                 any
               counterparty                             rather                    than             the             notional                     amount                             of        the             applicable                              Hedge                  Agreement                                      Indebtedness                                                   of          any
               Person                shall             not             include                     any              obligations                               including                                      interest                   or          other             charges                         incurred                          by such                         Person                            to

               finance                insurance                              premiums                               in      the         ordinary                              course                         of     such                Persons                            business


                                                                       ING                    Equity                          ING               Equity                          Partners                           L.P


                                                                       Insolvency                                           with           respect                            to        any              Multiemployer                                           Plan                 the           condition                             that              such               Plan                   is


               insolvent                     within                    the             meaning                       of          Section                     4245                      of        ERISA


                                                                       Insolvent                                         pertaining                          to                 condition                               of        Insolvency


                                                                   Institutional                                         Receivables                                               Accounts                              arising                     from              the         delivery                           of      services                             by         the

               Borrower                      or              Subsidiary                                 for          which                the           obligor                             is               hospital                         nursing                      home               or          other                  institution                                  including
               without                limitation                                  the         Veterans                            Hospital                               the            New                   York                Board                    of     Education                                    and          the               Veterans




               \O
                                                                                                                                                                                                         11


                                                                                                                                                                                            A2849
Confidential                                                                                                                                                                                                                                                                                                                                                                               PP-TRBK0000043
                             Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 506 of 569



               Administration                                      and          in        any            event             excluding                                 that         portion                      of         an          account                receivable                              constituting                               Co
               Payment                        Obligation


                                                                   Interest                       Payment                       Date                                        as        to     any           Base                  Rate              Loan             or      Fixed                    Rate            Loan                the         first


               Business                       Day          of       each             month                                as         to        any              Eurodollar                             Loan                   having                   an    Interest                    Period                    of         one        month                     the

               last          day         of        such            Interest                 Period                               as            to        any               Eurodollar                          Loan                   having                an        Interest                    Period                  longer               than               one

               month                           each               day         which                 is         one        month                           or               whole              multiple                           thereof                    after           the         first              day           of        such         Interest

               Period                 and           ii            the        last         day            of      such            Interest                           Period                  and                          as       to         any       Loan               other                   than             any         Revolving
               Credit               Loan             that           is              Base           Rate                Loan                     the            date              of        any         repayment                                 or    prepayment                                 made               in       respect                  thereof



                                                                   Interest                       Period                        with                 respect                     to        any           Eurodollar                               Loan


                                                                                                   initially                    the             period                      commencing                                     on          the         borrowing                        or          Conversion                               date            as        the

                      case         may be                       with          respect                     to        such             Eurodollar                               Loan                and           ending                       one            two             or     three                   months                  thereafter                          as

                      selected                 by        the            Borrower                         in     its      notice                     of         borrowing                            or         notice                   of       Conversion                              as          the          case         may be                        given
                      with          respect                 thereto                  in         the            form             of        Annex                                   and



                                                                                                   thereafter                             each                 period                 commencing                                       on        the        last          day           of        the            next         preceding
                      Interest                Period                applicable                            to     such            Eurodollar                                   Loan                and           ending                       one            two             or     three                   months                  thereafter                          as

                      selected                 by        the        Borrower                             by      irrevocable                                   notice                 in         the           form               of         Annex                        to      the             Administrative                                 Agent                   not

                      less         than          three             Business                       Days                 prior              to        the             last         day          of         the         then                  current               Interest                    Period                  with            respect

                      thereto



               provided                   that              all         of    the         foregoing                            provisions                                  relating                 to         Interest                      Periods                  are         subject                    to      the           following


                                                                               if       any           Interest                  Period                         would                  otherwise                               end            on             day          that           is        not                Business                     Day                  such
               Interest                  Period                 shall           be        extended                         to        the             next                  succeeding                           Business                           Day             unless                the            result                of     such            extension
               would                be         to        carry               such           Interest                     Period                      into              another                      calendar                           month                in        which                  event                  such             Interest                     Period

               shall           end            on     the           immediately                                 preceding                            Business                          Day

                                                                              any           Interest                     Period                      with                  respect                  to         any              Revolving                          Credit                    Loan                 that         would                 otherwise
               extend                beyond                       the         Revolving                               Credit               Termination                                       Date                   shall                  end         on          the         Revolving                             Credit                Termination

               Date                and         any         Interest                   Period                   with             respect                        to          any        Term                Loan                   that            would                otherwise                            extend                  beyond                    the         date

               final           payment                     is      due             on     the            Term              Loan                     shall              end            on such                       date              of      fmal          payment                             as         the       case           may be

                                                                              any           Interest                     Period                     that              begins                 on          the             last          Business                       Day           of                calendar                      month                    or          on

               day           for     which                 there              is      no          numerically                                  corresponding                                        day             in          the         calendar                     month                  at         the       end            of    such                Interest

               Period                shall               end            on     the         last           Business                        Day                  of             calendar                     month                            and


                                                                              the           Borrower                                 shall                     select                 Interest                       Periods                          so         as         not              to            require                         payment                            or

               prepayment                           of          any          Eurodollar                          Loan                during                      an         Interest                   Period                     for          such          Loan


                                                                  Inventory                                    as      defined                       in        the           Security                     Agreement


                                                                  Lender                            as         defined                    in         the            preface


                                                                  Leverage                            Ratio                     at        any             time                the           ratio              of                     Consolidated                                Senior                    Indebtedness                               as         of
               such           time            to                  Consolidated                                 EBITDA                               for         the           twelve                   consecutive                                 months                   most                recently                      ended             at           or    most

               recently                  prior            to       such              time




               \o
                                                                                                                                                                                           -12-




                                                                                                                                                                                 A2850
Confidential                                                                                                                                                                                                                                                                                                                                                      PP-TRBK0000044
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 507 of 569



                                                                Lien                       any           mortgage                           pledge                       hypothecation                                              assignment                                      deposit                 arrangement
               encumbrance                               lien          statutory                         or        other                charge                     or            other              security                        interest                        or                          preference                      priority                   or        other
                                                                                                                                                                                                                                                                              any

               security                agreement                            or        preferential                           arrangement                                of             any         kind              or        nature                    whatsoever                                  including                             without

               limitation                        any         conditional                          sale             or        other          title           retention                             agreement                               and              any                Financing                         Lease            having

               substantially                           the           same              economic                         effect              as      any           of         the              foregoing                                  and             the         filing                  of      any         financing                         statement

               under             the        Uniform                      Commercial                                Code               or         comparable                                   law            of        any           jurisdiction                                    in         respect              of        any           of     the

               foregoing


                                                                Loan                         any           loan               made               by any                  Lender                         pursuant                          to        this             Agreement


                                                                Loan                   Documents                                     this           Agreement                                     the         Notes                      the          Applications                                        the        Subsidiaries

               Guarantee                         and         the       Security                     Documents


                                                               Loan                    Parties                          the       Borrower                          and                 any          Subsidiary                                 of         the            Borrower                          which               is      or        becomes

               party          to            Loan              Document


                                                               Majority                           Facility                    Lenders                             with                  respect                   to          any         Facility                             the          holders                  of    more                   than          50%
               of       the      aggregate                      unpaid                   principal                       amount                     of      the          Term                     Loans                   or        the             Aggregate                                   Outstanding                          RC           Extensions

               of       Credit              as     the             case           may be                    outstanding                             under                    such                 Facility                     or              in        the         case                 of       the      Revolving                             Credit

               Facility                 prior           to         any           termination                            of     the          Revolving                                  Credit                Commitments                                                 the         holders                    of    more                 than            50%              of

               the        aggregate                     Revolving                          Credit                  Commitments                                     of            all         Revolving                              Credit                     Lenders


                                                               Management                                       Agreement                                     the            Management                                            Consulting                                  Services                     Agreement                              dated              as

               of       August                     2003                  among                  the           Borrower                        and           Hampshire                                   Management                                             as         amended                           supplemented                                   an
               otherwise                    modified                        from            time              to        time          as         permitted                             under                 Section                      9.10



                                                               Management                                       Fees                  the           periodic                           fees          payable                        to       the           Hampshire                                 Persons                   pursuant                        to     the

               Management                              Agreement


                                                               Material                         Adverse                       Effect                              material                          adverse                         effect                 on                        the          business                     operations

               property                     condition                       financial                      or       otherwise                            or        prospects                             of        the             Borrower                               and             its      Subsidiaries                            taken               as

               whole             or                the          validity                   or      enforceability                                   of      this             Agreement                                    or        any             of         the            other               Loan             Documents                              or        the

               rights            or     remedies                       of        the       Administrative                                     Agent                    or         the          Lenders                         hereunder                                 or        thereunder



                                                               Material                         Environmental                                       Amount                                   as      defined                        in       Section                          6.22a

                                                               Materials                           of       Environmental                                      Concern                                       any              gasoline                         or        petroleum                          including                             crude             oil         or

               any         fraction               thereof                        or     petroleum                         products                       or        any                 hazardous                              or     toxic                 substances                                materials                        or        wastes
               defined                 or    regulated                           as     such          in           or        which               form              the              basis               of        liability                     under                         or     under                 any        Environmental

               Law            including                        without                    limitation                           asbestos                       polychiorinated                                                 biphenyls                             and             urea-formaldehyde                                              insulation

               medical                 waste                 radioactive                          materials                       and            electromagnetic                                              fields



                                                               Medicare                            Controlled                          Account                          Agreement                                              as        defined                         in        the           Security                 Agreement


                                                               Medicare/Medicaid                                                     Receivables                                             Accounts                              arising                    from                 the           delivery                 of         services                   by        the

               Borrower                     or           Subsidiary                          of       the          Borrower                          that          are              billed               to         the            Medicare                               Programs                          Medicare
               Receivables                               or          Medicaid                     Programs                           Medicaid                                    Receivables                                             and             in
                                                                                                                                                                                                                                                                    any            event                 excluding                         at      such             time

               as    the       Borrower                         is     advised                    that                  portion                  thereof                    is               Co-Payment                                   Obligation                                       that          portion               of          an      Account

               constituting                             Co-Payment                                Obligation




                                                                                                                                                                                       -13-




                                                                                                                                                                    A2851
Confidential                                                                                                                                                                                                                                                                                                                                                   PP-TRBK0000045
                             Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 508 of 569



                                                                            Mortgage                                      each                 mortgage                                 if        required                             to     be        executed                           and            delivered                           by         the          Loan
                Parties                     form                  approved                           by        the            Administrative                                              Agent                     and               the          Required                         Lenders                           with          respect                          to        the              real

                properties                             or         interests                     in      real             property                           on which                               any              Loan                   Party             is      required                        to        grant                     Lien              and                 security

                interest                    to         the         Administrative                                         Agent                           for      the             ratable                     benefit                        of       the         Lenders                          pursuant                        to         Section                          8.10                   as

                the         same                  may              be         amended                               supplemented                                         or            otherwise                                modified                          from             time              to        time


                                                                            Mortgage                                Documents                                            collectively                                           the         Mortgages                              and              any         landlord                        estoppels
                landlord                         waivers                          surveys                      title             insurance                              policies                         or         other                   documents                              or      instruments                                   required                              to     be
                delivered                          in        connection                                with                    Mortgage


                                                                            Multiemplover                                                Plan                            Plan                 which                       is               multiemployer                                            plan               as       defined                         in        Section

                4001a3                                  of         ERISA                    and              which                   is        subject                       to        Title              IV             of           ERTSA


                                                                            Net             Cash                   Proceeds                                      with              respect                      to             any          Asset                 Sale              Recovery                            Event                  or         Extraordinary
               Receipt                        as        the             case            may be                          the         aggregate                                amount                       of          cash                  received                     from               time                to      time              whether                               as         initial

                consideration                                      or        through                        payment                        or         disposition                                   of        deferred                            consideration                                      by or on behalf                                           of         such                  Person
                for        its         own              account                       in        connection                                with                  any           such                 transaction                                     after           deducting                              therefrom                            only


                                                                                                       reasonable                                and              customary                               brokerage                                    commissions                                    underwriting                                       fees              and

                discounts                              legal                fees            fmders                        fees             and                  other              similar                      fees                   costs            and             commissions                                    that               in        each                  case                  are

                actually                     paid                 to          Person                        that         is      not                      Subsidiary                                or        Affiliate                           of       any          of         the          Loan                 Parties                    any             Hampshire
               Person                       or         any             of     their              respective                               Subsidiaries                                       or     Affiliates



                                                                                                       the          amount                           of         taxes              payable                           in              connection                         with              or        as               result              of         such                  transaction

               that              in        each              case                 are           actually                      paid              at        the           time                 of     receipt                           of     such               cash           to         the         applicable                               taxation                         authority

               or     other                  Governmental                                            Authority                            or          so          long                 as         such              Person                     is       not          otherwise                            indemnified                                    therefor                           are

               reserved                          for         in         accordance                             with                 GAAP                          as         in        effect                  at         the              time         of        receipt                   of       such               cash                  based                  upon                   such
               Persons                           reasonable                             estimate                         of         such              taxes                       and             paid              to          the          applicable                            taxation                     authority                           or      other

               Governmental                                            Authority                            within                  180               days              after                the         date                   of         receipt                of       such                cash             or         when                due


                                                                                                       in      the            case              of          any          Asset                      Sale              or              Recovery                       Event                     the         outstanding                                   principal
               amount                       of          the            premium                          or         penalty                       if        any               on              and           any                  accrued                      and         unpaid                      interest                   on             any             Indebtedness

               other                  than              Indebtedness                                    under                  or         in         respect                       of        the          Loan                        Documents                               that             is     secured                     by                 Lien                  on             the

               property                       and              assets               subject                        to     such                 sale                lease                     transfer                          or      other               disposition                              and          is        repaid                   under                      the         terms
               of     such                 Indebtedness                                    as                result                 of         such               sale                 lease                  transfer                        or       other             disposition                                  in        each             case                     to         the          extent

               that          the            amounts                          so     deducted                             are             actually                       paid                 within                      180               days            after             the          time             of         receipt                  of         such                  cash              to

               Person                      that         is        not         an        Affiliate                         of        any               of         the         Loan                   Parties                           or     any           of      their                Affiliates                          and



                                                                                                       in      the            case              of          any          Asset                     Sale                   any              portion                 of        cash               proceeds                        reserved                             in         good                   faith

               for      post-closing                                        adjustments                                  indemnities                                    and              retained                          liabilities



               provided                           that             any            and            all         amounts                           so          deducted                           by any                           such            Person                   pursuant                          to         clauses                               through                                          of
               this         definition                             shall            be           properly                        attributable                                     to         such             transaction                                  or      to        the          property                         or    asset                   that             is        the

               subject                     thereof                      and        provided                              further                          that          if         at         the         time                       any       of       the          taxes                or        obligations                               referred                          to         in

               clause                              or                       are       actually                          paid              or         otherwise                               satisfied                               the      reserve                   therefor                      exceeds                       the             amount                           paid               or

               otherwise                           satisfied                        then               the              amount                       of         such               excess                     reserve                        shall              constitute                          Net               Cash                Proceeds                                    on and
               as     of         the          date                of        such           payment                             or         other                 satisfaction                                  for              all         purposes                     of         this             Agreement                             and               to        the              extent

               required                      under                     Section                    5.6              the         Borrower                                 shall                reduce                      the               Commitments                                     on        such              date              in         accordance                                    with
               the      terms                     of         Section                    5.6             and              shall             prepay                       the             Loans                   outstanding                                     on       such               date           in         accordance                                 with                 the

               terms                  of     Section                         5.6           in        an        amount                          equal               to         the             amount                            of         such            excess                  reserve




                                                                                                                                                                                                          -14-




                                                                                                                                                                                                  A2852
Confidential                                                                                                                                                                                                                                                                                                                                                                                    PP-TRBK0000046
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 509 of 569



                                                                     New                    Lending                         Office                      as      defined                  in        Section                        5.12cii

                                                                     Non-Bank                                   Status                    Certificate                          as        defined                        in        Section                       5.11          biB
                                                                     Non-Excluded                                               Taxes                     as         defined                  in      Section                        5.10


                                                                     Notes                               the         collective                         reference                   to         the          Revolving                               Credit                    Notes           and             the             Term                      Notes


                                                                 Obligations                                                   the        unpaid                principal                      amount                        of          and             interest                  including                                without

               limitation                           interest                accruing                           after             the         maturity                   of     the            Loans                    and           interest                        accruing                 after              the               filing                   of       any
               petition                   in    bankruptcy                                    or        the         commencement                                        of     any             insolvency                                     reorganization                                 or        like            proceeding
               relating               to        the            Borrower                             whether                          or      not               claim          for         post-filing                               or        post-petition                              interest                      is         allowed                           in    such

               proceeding                                on     the             Loans                    and             all         other          obligations                          and              liabilities                         of         the         Loan              Parties                to            the

               Administrative                                   Agent                       and          the         Lenders                       whether                    direct                 or        indirect                        absolute                       or       contingent                                  due             or          to

               become                     due             or    now                   existing                      or      hereafter                     incurred                      which                   may                 arise            under                    or       out        of        or         in          connection                                  with
               this       Agreement                                  the           Notes                   the           Subsidiaries                            Guarantee                            the           Security                         Documents                                any             other                  Loan
               Documents                                 any         Hedge                     Agreement                                  entered                into         with             any             Lender                         or     any             Affiliate                 or           Subsidiary                                  of          any
               Lender                     and            any         other                  document                            made                delivered                      or      given                  in          connection                              therewith                        or     herewith                                    whether

               on account                           of      principal                              interest                     reimbursement                                 obligations                                    fees              indemnities                               costs                                                          including
                                                                                                                                                                                                                                                                                                              expenses
               without                    limitation                            all         fees          and            disbursements                                  of     counsel                       to         the          Administrative                                     Agent                    or          to         the            Lenders
               that       are         required                       to         be          paid           by                  Loan              Party           pursuant                      to        the           terms                  of         the         Loan              Documents                                     or          otherwise



                                                                 Old                   TransCare                                          TransCare                     Corporation                                           Delaware                               corporation                            prior                  to       the

               consummation                                     of     the             reorganization                                        contemplated                               by         the         Plan                 of        Reorganization                                      and            the          Confirmation

               Order


                                                                 Participant                                             as          defmed                in        Section                   12.6b

                                                                 Patriarch                                          collectively                                       Patriarch                      Partners                           II        LLC                        Delaware                        limited                         liability


               company                         as         collateral                        manager                            for        ARK             II     CLO               2001-1                      Limited                             and                        Patriarch                     Partners                             III             LLC
               Delaware                        limited                 liability                         company                            as     investment                           advisor                    for            ARK                    Investment                          Partners                         II        L.P


                                                                 Payroll                            Accounts                                  as        defined               in        the          Security                        Agreement


                                                                 PBGC                                     the        Pension                       Benefit                   Guaranty                        Corporation                                   established                            pursuant                           to          Subtitle                             of

               Title         IV           of        ERISA

                                                                 Person                                   an         individual                          partnership                               corporation                                     limited                 liability                   company                                   business

               trust         joint              stock                company                              trust                 unincorporated                                association                                   joint              venture                        Governmental                                         Authority                              or

               other             entity              of        whatever                        nature


                                                                 Plan                              at           particular                         time              any       employee                                benefit                     plan              which              is    covered                             by ERISA                                and
               in      respect                 of        which                  the          Borrower                            or           Commonly                             Controlled                                Entity                 is         or        if        such           plan             were                   terminated                              at

               such         time                would                 under                    Section                      4069              of ERISA                        be        deemed                         to      be              an        employer                              as           defined                         in          Section

               35           of      ERISA


                                                                 Plan                    of        Reorganization                                              the      Debtors                          Third                 Amended                                Joint            Consolidated                                     Plan                   of

               Reorganization                                    dated                   June                 18         2003                 proposed                       by Old                  TransCare                                 and             its     Subsidiaries                              debtors                           in        the

               Bankruptcy                            Cases                 in         the          form              attached                      to     the         Disclosure                            Statement                                as          amended                      supplemented                                                or

               otherwise                       modified                          prior              to        the         Closing                   Date              and          as     thereafter                              further                  amended                           supplemented                                              or

               otherwise                       modified                          in      accordance                                  with          Section                   9.10




               \o
                                                                                                                                                                                        -15-




                                                                                                                                                                           A2853
Confidential                                                                                                                                                                                                                                                                                                                                                             PP-TRBK0000047
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 510 of 569



                                                                   Pledge                     Agreement                                        the              Pledge                 Agreement                                to          be        dated                 as      of        the          date            hereof                     by        the

               Borrower                        TransCare                            Maryland                            Inc           and             TransCare                             New York                                  Inc                 and          any            other                subsidiary                            required                    to

               become                   parties                 thereto                  pursuant                      to       Section                     8.10                 in        favor               of     the            Administrative                                       Agent                      substantially                               in         the

                form         of        Exhibit                              as      the        same               may               be         amended                            supplemented                                       or          otherwise                         modified                          from             time               to     time


                                                                   Private                     Pay/Co-Pay                              Receivables                                              Accounts                        arising                        from           the             delivery                    of         services                   by          the

               Borrower                       or              Subsidiary                           of    the           Borrower                                     to       the            extent                  the         obligor                        thereunder                            is    not            the         United                   States

               pursuant                  to        Medicare                         or        Medicaid                        and                          which                 are            not          Institutional                                Receivables                                or         Third             Party
               Insurance                      Receivables                                 provided                       that          Private                    Pay/Co-Pay                                      Receivables                                  shall          in         any              event            include                      Co
               Payment                    Obligations


                                                                   Properties                                     as     defined                      in         Section                    6.22



                                                                     Qualified                          Counterparty                                            with             respect                     to      any         Specified                             Hedge                   Agreement                                    any

               counterparty                              thereto                  that         at        the       time               such                 Specified                        Hedge                    Agreement                                  was          entered                       into            was                   Lender                     or

               an     Affiliate                     or        Subsidiary                           of             Lender


                                                                   Recovery                             Event                       any             settlement                             of      or         payment                          in     respect                    of       any             property                      or        casualty

               insurance                      claim                  including                          without                     limitation                            proceeds                           of      business                        interruption                               insurance                              any
               settlement                      of        or        payment                     from               any           fund                for         Persons                     affected                       by         disasters                        or     acts             of         terrorism                         or     other

               similar             events                     or       any          condemnation                                     proceeding                              relating                        to      any         asset                    of     the         Borrower                             or      any           of        its


               Subsidiaries                             with                 value                 together                    with             all         other                such              settlements                              or        payments                            during                  any            fiscal               year             in

               excess             of      $250000                            in      any            fiscal             year            of       the             Borrower


                                                                   Register                              as        defined                     in          Section                    12.6d

                                                                   Regulation                                                Regulation                                     of        the          Board                   as        in        effect              from                time               to     time


                                                                   Reinvestment                                    Deferred                           Amount                                with               respect                    to        any           Reinvestment                                       Event                  the

               aggregate                      Net            Cash            Proceeds                         received                      by            the      Borrower                             or          any         of         its       Subsidiaries                                in        connection                             therewith

               which              are         not            applied                to        prepay                   the         Term               Loans                  or        reduce                       the      Revolving                                 Credit                 Conmitments                                        pursuant                         to

               Section              5.6c                     as            result              of       the        delivery                     of                Reinvestment                                      Notice


                                                                   Reinvestment                                    Event                            any           Asset                Sale                  Recovery                            Event                 or     receipt                     of      Extraordinary

               Receipts                  in        respect                  of      which                the           Borrower                            has         delivered                                  Reinvestment                                     Notice



                                                                   Reinvestment                                    Notice                                   written                   notice                      executed                          by            Responsible                                   Officer                 and             delivered

               to   the      Administrative                                        Agent                     stating                that            no          Event                 of        Default                    has            occurred                          and          is     continuing                             and              that          the

               Borrower                       directly                      or      indirectly                     through                                 Subsidiary                            Guarantor                                intends                  and             expects                      to        use         all        or

               specified                  portion                     of     the          Net           Cash             Proceeds                           of      an           Asset                Sale                Recovery                             Event               or         Extraordinary                                      Receipt                    to

               acquire              assets                   directly                    or        through                    the         purchase                          of        the         Capital                   Stock                    of            Person                       pursuant                         to     an

               acquisition                         of        any           assets             or        property                    useful                  in      its          business                           provided                          however                            in     the             case            of                    any

               Recovery                       Event                other             than                payment                          in        respect                  of        any              casualty                      loss            or        condemnation                                      proceeding                              relating

               to   the      loss             of              specific                    asset              or                in      the            case             of        an         Extraordinary                                        Receipt                    collectively                                  the          proceeds                        of

               Recovery                       Events                  and          Extraordinary                                    Receipts                       described                            in        clauses                                 and                      of         this             proviso                 are            referred

               to   as     Certain                           Reinvestment                                Receipts                               the             Borrower                          need               only                 state            that         such                  Net          Cash             Proceeds                           will          be

               used        for          working                       capital                 purposes                        or     to        cover               financial                          losses                resulting                           from             the           event                 or     to        so         acquire
               assets            useful                 in     its         business



                                                                   Reinvestment                                    Prepayment                                    Amount                                 with              respect                    to        any          Reinvestment                                        Event                   the

               Reinvestment                                  Deferred                     Amount                       relating                     thereto                 less                any          amount                       expended                          prior              to         the          relevant




               \O
                                                                                                                                                                                       -16-




                                                                                                                                                                          A2854
Confidential                                                                                                                                                                                                                                                                                                                                                   PP-TRBK0000048
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 511 of 569



               Reinvestment                             Prepayment                                   Date               to         acquire                     assets                directly                       or        through                        the            purchase                         of         the         Capital                    Stock                 of

                    Person                 pursuant                     to    an          acquisition                               of        any             assets             or        property                             useful                  in         the           Borrowers                                or         any         of         its


               Subsidiaries                            business


                                                                Reinvestment                                        Prepayment                                      Date                       with               respect                to        any                 Reinvestment                                      Event                   the          earlier                   of

                           the       date         occurring                        six         months                        after             such                 Reinvestment                                    Event                or             in         the           case             of         any          Reinvestment

               Event               arising              out         of             casualty                        insurance                             claim              where                     the         Borrower                          or            any            of         its         Subsidiaries                             is


               rebuilding                        restoring                         or        replacing                         the            property                      subject                    to         such            casualty                             the            date          occurring                          twelve                      months
               after             such           Reinvestment                                  Event                                  the            date             on which                         the          Borrower                             shall                 have                determined                            not            to          or        shall

               have              otherwise                     ceased                   to      acquire                       assets                    directly                     or        through                     the          purchase                              of        the         Capital                        Stock              of            Person

               pursuant                    to     an      acquisition                               of     assets                   or        property                          useful                 in         the         Borrowers                                     or        any          of        its         Subsidiaries

               business                    with         all        or        any          portion                       of         the        relevant                      Reinvestment                                        Deferred                           Amount                          or         in         the         case             of          Certain

               Reinvestment                             Receipts                         to     use           such                 Net             Cash                 Proceeds                       for          working                        capital                       purposes                          or         to     cover                  financial

               losses              resulting                   from            the             event                and                            in        the        case              of         Certain                  Reinvestment                                            Receipts                          twelve                  months


                                                                Reorganization                                                      with                respect                 to         any             Multiemployer                                           Plan                 the         condition                          that            such              plan
               is     in     reorganization                                  within                 the       meaning                               of        Section                     4241               of         ERISA


                                                                Reportable                                 Event                              any             of     the         events                     set         forth           in        Section                          4043b                           of    ERISA                         other                 than

               those               events          as         to     which                    the         thirty                  day          notice                   period                  is     waived                     under                  Sections                             .21            .22           .23             .26              .27         or        .28

               of      PBGC Reg                                    4043


                                                                Required                             Lenders                                  at        any          time                 Lenders                       the        Credit                    Exposure                              Percentages                                  of         which

               aggregate                        more           than            50%

                                                                Required                             Prepayment                                     Lenders                               the         Majority                      Facility                           Lenders                          in      respect                    of        each

               Facility



                                                                Requirement                                        of        Law                         as        to      any            Person                    the          certificate                             of           incorporation                                   and            by-laws                      or

               other              organizational                              or        Governing                                 Documents                                of        such             Person                      and             any              law                 treaty                nile              or     regulation                             or

               determination                              of       an        arbitrator                      or                   court                 or     other             Governmental                                       Authority                                    in      each                case              applicable                          to        or

               binding                  upon            such             Person                     or     any               of      its       property                         or        to         which                such               Person                      or           any          of        its        property                      is      subject


                                                               Responsible                                    Officer                                   the         chief            executive                            officer                  or the                    president                          of       the          Borrower                               and
               with              respect           to         financial                       matters                        the         chief                financial                        officer                   president                           or        vice              president                            of     the         Borrower


                                                               Revolving                                  Credit                   Commitment                                              as         to      any             Lender                         the         obligation                                of     such             Lender                       to

               make                Revolving                       Credit                Loans                to             the         Borrower                           pursuant                         to         Section                   3.1             in        an         aggregate                          principal                         and/or

               face          amount                at         any            one         time              outstanding                                   not         to     exceed                     the          amount                        set         forth                   opposite                          such          Lenders                           name
               on Schedule                          1.0            under                the         caption                       Revolving                                Credit                    Commitment                                         or             as        the          case            may be                       in         the

               Assignment                          and             Acceptance                              pursuant                           to        which               such                Lender                    became                              party                    hereto                      as     such             amount                       may
               be      changed                    from             time            to         time           in         accordance                                  with             the          provisions                            of        this             Agreement                                       The              original

               aggregate                        amount                  of    the             Revolving                             Credit                     Commitment                                    is     $5000000


                                                               Revolving                                  Credit                   Commitment                                    Percentage                                        as        to         any              Lender                     at       any              time              the

               percentage                        which               such               Lenders                          Revolving                                 Credit                 Commitment                                    then                 constitutes                                of      the           aggregate

               Revolving                        Credit              Commitments                                         or               at    any                 time         after                the          Revolving                             Credit                     Commitments                                        shall                have

               expired                or        terminated                          the             percentage                                which                 the         aggregate                           principal                       amount                             of         such             Lenders                       Revolving
               Credit               Loans              then             outstanding                            constitutes                                    of     the        aggregate                           principal                        amount                            of         the        Revolving                               Credit

               Loans               then           outstanding




               \o
                                                                                                                                                                                           -17-




                                                                                                                                                                            A2855
Confidential                                                                                                                                                                                                                                                                                                                                                        PP-TRBK0000049
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 512 of 569



                                                             Revolving                              Credit          Commitment                                        Period                         the             period              from            and         including                       the             date          hereof

               to      but      not        including                     the       Revolving                        Credit                  Termination                                   Date             or        such           earlier              date         on          which                  the          Revolving
               Credit            Commitments                                   shall          terminate                  as         provided                          herein



                                                             Revolving                              Credit          Facility                             the          Revolving                          Credit                   Commitments                                and             the         extensions                        of

               credit           made             thereunder



                                                             Revolving                              Credit          Lender                            any             Lender                      who           has               Revolving                         Credit              Commitment


                                                             Revolving                              Credit          Loans                             as       defined                       in     Section                   3.1



                                                             Revolving                              Credit          Note                         as        defined                      in        Section                5.4e

                                                             Revolving                              Credit          Termination                                   Date                            December                        31 2005

                                                             Revolving                              Extensions                      of           Credit                           as     to        any          Revolving                         Credit             Lender                    at        any           time              an
               amount                  equal           to    the         aggregate                      principal                    amount                       of        all         Revolving                          Credit                Loans              made               by such                        Revolving
               Credit            Lender                then         outstanding



                                                             Security                        Agreement                               the            Security                           Agreement                             to     be         dated           as     of        the          date          hereof                   to         be
               executed                  and          delivered                   by          the       Borrower                      and             each              Subsidiary                              in     favor              of      the         Administrative                                    Agent
               substantially                      in        the      form               of      Exhibit                       as           the        same                  may               be     amended                            supplemented                              or         otherwise                       modified

               from            time         to    time


                                                             Security                        Documents                                the           collective                           reference                      to        the          Security               Agreement                                  the         Pledge

               Agreement                         the         Mortgages                        if       any           and             all         other                security                     documents                            hereafter                   delivered                       to     the

               Administrative                               Agent              granting                       Lien           on any                      asset              or          assets           of          any          Person                to     secure                 any           of     the

               Obligations                       or     to        secure               any          guarantee                   of          any            such             Obligations


                                                             Single                    Employer                    Plan                      any            Plan             which                  is     covered                       by      Title          IV         of     ERISA                         but          which                  is


               not             Multiemployer                              Plan


                                                             Specified                         Hedge               Agreement                                          any          Hedge                 Agreement                              entered               into            by                   the             Borrower

               or      any       of      its     Subsidiaries                            and                  any        Person                       that             at         the         time          such              Hedge                Agreement                            is     entered                      into          is


               Qualified                  Counterparty


                                                             Stock                Equivalents                                 all          securities                         convertible                             into          or        exchangeable                              for         Capital                   Stock
               and       all       warrants                   options                   or      other          rights               to       purchase                             or     subscribe                      for         any           Capital              Stock                   whether                       or     not

               presently                 convertible                           exchangeable                             or      exercisable



                                                             Stockholders                                    Agreement                                     the         Stockholders                                   Agreement                              dated           as        of      August                             2003
               among              the          Borrower                   and           the          stockholders                            listed               on        the              signature                   pages                 thereto               as         amended
               supplemented                            or     otherwise                       modified                   from                time                to    time                  in    accordance                            with            Section                9.10



                                                             Stock                Option                  Plan                the            Borrowers                                   2003            Stock                Incentive                       Plan           as        amended
               supplemented                            or     otherwise                       modified                   from                time                to     time                 in    accordance                            with            Section                9.10                and              the     option                      or

               other           award             agreements                            issued             thereunder



                                                             Subordinated                                 Indebtedness                                         any           Indebtedness                                   of     the         Borrower                      or        any          of         its


               Subsidiaries                      which              is     by          its      terms          junior                in          right            of        payment                        to         any         other           Indebtedness                                of     the             Borrower                        or

               any       of      its     Subsidiaries                           on terms                     and      conditions                               reasonably                            acceptable                          to      the         Required                        Lenders




               \o
                                                                                                                                                                            -18-




                                                                                                                                                               A2856
Confidential                                                                                                                                                                                                                                                                                                                         PP-TRBK000005O
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 513 of 569



                                                                   Subsidiaries                                    Guarantee                               or      the            Guarantee                                            the         Guarantee                               to      be      dated                 as     of    the         date

               hereof                to        be      executed                          and           delivered                       by         each                 Subsidiary                            in         favor                of      the        Administrative                                        Agent
               substantially                               in     the        form                of         Exhibit                         as       the          same              may be amended                                                    supplemented                                       or      otherwise                        modified

               from           time             to      time


                                                                   Subsidiary                                         as    to         any         Person                               corporation                                    partnership                              or         other          entity                 of     which                 shares

               of      stock          or         other                 ownership                            interests                  having                     ordinary                     voting                       power                    other                than               stock            or       such             other

               ownership                        interests                      having                   such               power                 only             by reason                             of        the        happening                           of                  contingency                                 to     elect

               majority                   of         the         board               of       directors                     or         other            managers                              of        such                corporation                               partnership                               or     other             entity                are         at


               the      time              owned                        or    the          management                                   of    which                     is     otherwise                                controlled                          directly                        or      indirectly                     through                     one          or

               more           intermediaries                                        or        both             by          such             Person                          Unless                 otherwise                                qualified                      all         references                           to          Subsidiary
               or      to    Subsidiaries                                      in         this          Agreement                            shall                refer            to              Subsidiary                                 or     Subsidiaries                                  of     the         Borrower                          but      shall

               exclude                the            Immaterial                             Subsidiaries



                                                                   Subsidiary                                 Guarantor                                 any             Subsidiary                            party                    to      the         Subsidiaries                                 Guarantee                       as

               guarantor


                                                                   Supplemental                                       Agent                       as         defmed                      in        Section                       11.2



                                                                   TCNY                                 TransCare                           New York                                Inc                       Delaware                             corporation


                                                                   Term                   Loan                        as        defined                    in      Section                     2.1


                                                                   Term                    Loan                Commitment                                              as     to        each                 Lender                     the          obligation                             of      such             Lender                  if        any            to

               accept                 Term                      Loan           owing                    by         the      Borrower                              hereunder                             as        part            of         its     distribution                                under               the         Plan        of

               Reorganization                                     in        connection                            with           the         Bankruptcy                                  Cases                    in             principal                      amount                          equal           to         the        amount                   set

               forth          opposite                          such           Lenders                         name              on         Schedule                          1.0            under                 the           caption                   Term                       Loan               Commitment                                      or           as

               the      case          may be                           in    the           Assignment                                 and         Acceptance                                  pursuant                           to     which                   such             Lender                    became                        party

               hereto                as        such              amount                    may               be       changed                     from                 time             to     time                    in    accordance                              with                  the      provisions                          of      this


               Agreement                               The              original                  aggregate                           amount                      of        the         Term                 Loan                 Commitments                                         is         $30000000

                                                                   Term                    Loan               Facility                         the           Term                 Loan              Commitments                                            and            the         Term                Loans                  made
               thereunder



                                                                  Term                     Loan               Lender                        any              Lender                     who              has                 Term                    Loan            Commitment


                                                                  Term                     Loan               Percentage                                     as        to         any         Lender                        at        any          time              the             percentage                        which                 such

               Lenders                    Term                   Loan               Commitment                                   then             constitutes                            of        the            aggregate                          Term                 Loan                   Commitments                                 or           at     any
               time          after             the          Closing                   Date                  the       percentage                                which               the            principal                           amount                   of        such                  Lenders                     Term             Loan               then

               outstanding                            constitutes                          of         the         aggregate                       principal                        amount                         of        the         Term                Loans                    then               outstanding                               provided

               that         solely              for             purposes                    of        calculating                           the        amount                       of        each                 installment                             of    Term                      Loans                other                 than         the         last


               installment                            payable                   to               Term                 Loan             Lender                     pursuant                         to        Section                        2.2         such              Term                   Loan              Lenders                        Term
               Loan           Percentage                               shall             be      calculated                           without                     giving                  effect                  to        any             portion                  of         any             prior           mandatory                         or

               optional               prepayment                                    attributable                           to     such               Term                   Loan              Lenders                             Term                Loans                 which                   shall             have             been             declined

               by      such           Term                      Loan           Lender                       or        in        the         case             of        any          Term                     Loan                Lender                    which                 shall              have             acquired                     its     Term
               Loans            by assignment                                       from               another                   Person                      by such                      other               Person


                                                                  Term                    Note                        as    defined                     in        Section                      5.4e




                                                                                                                                                                                        -19-




                                                                                                                                                                             A2857
Confidential                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000051
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 514 of 569



                                                                  Third                 Party              Insurance                        Receivables                                     accounts                    receivable                      arising               from                the       delivery                    of

               services               by         the          Borrower                         or           Subsidiary                         for          which              the          obligor                is           managed                    care              organization                             and          in        any
               event              excluding                        that         portion                of        an       account                       receivable                      constituting                                Co-Payment                              Obligation


                                                                  Tranche                             the          collective                        reference                     to       Eurodollar                          Loans            the       then              current                 Interest               Periods

               with          respect                  to     all          of     which               begin               on      the          same                 date        and             end          on     the          same          later           date            whether                       or    not            such

               Loans               shall          originally                        have             been             made               on        the        same             day

                                                                  Transferee                                     as      defined                   in      Section                   12.6f

                                                                                           as         to     any              Loan             its         nature              as              Base           Rate              Loan         or            Eurodollar                            Loan


                                                                                          the         Uniform                         Commercial                              Code                  or       any         successor                     statute                     as      in      effect            from             time
               to     time           of     the             State              of   New               York               or      of      any             other            state           the          laws            of     which            are        required                        as            result         thereof                     to

               be         applied           in         connection                         with              the          issue           of        perfection                        of        security                 interests



                                                                  Uniform                        Customs                              the          Uniform                    Customs                        and            Practice              for      Documentary                                     Credits                1993
               Revision                     International                               Chamber                          of      Commerce                               Publication                          No 500                    as     the        same                may            be          amended                   from

               time          to     time


                                                                  Vehicle                             as     defined                   in      the           Security                     Agreement


                                                                   Vehicle                     Triggering                        Event                       as         defined                 in         Section              8.11         hereof


                                                                  Wachovia                                  as        defined                 in        Section                11.2             hereof



                                                                  Warrant                       Agreement                                the            Warrant                    Agreement                            to     be      entered                into           among                  the          Borrower
               and          the     Persons                       parties            thereto                 as          holders                   pursuant                   to      the            Plan         of         Reorganization                                  as     the          same             may            be

               amended                     supplemented                                   or         otherwise                    modified                          from             time             to     time


                                                                   Warrant                     Documents                                      collectively                            the            Warrant                  Agreement                       and            the          Warrants



                                                                  Warrants                             the            Tranche                            Warrants                       and           Tranche                        Warrants                     to        purchase                      common                      stock

               of     the         Borrower                         issued            pursuant                      to      the         Warrant                      Agreement


                                                                  1.2                     Other              Definitional                                Provisions                                           Unless                otherwise                      specified                       therein                 all          terms

               defined               in    this             Agreement                           shall             have           the          defined                     meanings                         when              used       in     any         Notes                   or      any            other         Loan
               Documents                         or        any            certificate                   or        other               document                          made              or         delivered                  pursuant                 hereto




                                                                                               As used                    herein               and            in        any        Notes                    any         other          Loan             Document                            and           any        certificate

                    or      other          document                            made             or      delivered                        pursuant                       hereto                 accounting                        terms            relating                   to      the          Borrower                       and         its


                    Subsidiaries                           not          defined                 in      Section                  1.1          and           accounting                              terms          partly              defined              in         Section                    1.1        to      the         extent

                    not       defmed                       shall           have           the         respective                         meanings                         given                to      them            under            GAAP

                                                                                               The           words                hereof                           herein                       and          hereunder                            and         words                  of         similar           import
                    when            used              in     this          Agreement                             shall           refer             to      this          Agreement                           as              whole           and         not           to     any           particular

                    provision                 of           this           Agreement                          and              Section                     Schedule                      and           Exhibit                 references                   are          to        this          Agreement                         unless

                    otherwise                     specified


                                                                                               The           meanings                         given                to     terms                defined                  herein           shall           be       equally                       applicable                   to       both

                    the       singular                     and          plural            forms              of          such          terms




                                                                                                                                                                              -20-




                                                                                                                                                                    A2858
Confidential                                                                                                                                                                                                                                                                                                                      PP-TRBK0000052
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 515 of 569



                                                                          SECTION                                                AMOUNT AND TERMS                                                                         OF          TERM LOANS

                                                                          2.1                         Term                Loans                   Subject                      to        the         terms               and          conditions                              hereof                  on         the          Closing                        Date             and

               pursuant                         to     the           Plan              of        Reorganization                                      and            the            Confirmation                                 Order                 and              as          portion                  of         its        distribution

               under              the            Plan                of     Reorganization                                            each           Term                   Loan               Lender                    shall             receive                      ownership                       of               term               loan

               Term                   Loan                           owing                  by        the           Borrower                      in          an        amount                      equal            to       the          Term                   Loan              Commitment                                      of      such              Term
               Loan              Lender                         then            in         effect                  The          Term              Loans                   distributed                          on         the         Closing                          Date            shall          constitute                            the         New
               Notes                   referred                        to       in         the        Plan               of      Reorganization                                           The           Term               Loans                    may                from             time          to         time               be

               Eurodollar                             Loans                                  Base                Rate            Loans                 or                          combination                             thereof                          as         determined                        by          the            Borrower                            and

               notified                    to        the          Administrative                                         Agent              in       accordance                                with            Section                     5.2




                                                                          2.2                         Procedure                             for                Term                      Loan                 Distribution                                              The                  Borrower                               shall                    give             the

               Administrative                                        Agent                   irrevocable                             notice                  in         the         form              of      Annex                             which                       notice             must              be          received                         by        the

               Administrative                                        Agent                   prior                 to     1000              a.m                   New              York               City           time              three                  Business                       Days               prior               to      the          Closing
               Date          and                     the         Administrative                                         Agent               shall                 provide                 each              Term                Loan                Lender                       with          such             notice                   prior               to     300
               p.m               New                 York                 City              time              on          such             date                   requesting                         that       the           Term                  Loan                Lenders                      accept                  distribution                               of

               the     Term                     Loans                     on         the         Closing                      Date          pursuant                          to     the            Plan            of     Reorganization                                          and           specifying                                       the         Closing

               Date              ii             the                                              principal                        amount                      of        Term              Loans                 which                    shall               not            be      less          than           the           amount
                                                                aggregate
               specified                        on          Schedule                          1.0            iii              whether                  the          Term                  Loans                are        to        be          initially                    Eurodollar                          Loans                      Base              Rate

               Loans                  or              combination                                   thereof                      and        iv               if     the            Term              Loans                are         to        be          entirely                   or      partly                Eurodollar                               Loans
               the     amounts                              of       such              Type                 of          Loan           and           the           lengths                 of         the       initial               Interest                         Periods                 therefor                        Upon                 receipt                   of

               such          notice                    the           Administrative                                           Agent              shall              promptly                         notify               each             Term                    Loan                Lender                 thereof                       Upon                    the

               satisfaction                                of     the           conditions                              precedent                      set          forth            in        Sections                    7.1           and                7.2        on        the         Closing                    Date                the          Term
               Loans                  shall                be        deemed                      to         have              been          distributed                             to     the          Term               Loan                 Lenders                       in        satisfaction                           of        and            in        the

               principal                        amount                      of        the           Term                 Loan              Lenders                        respective                          Term               Loan                 Commitments                                       and              Administrative

               Agent                  shall                record                in        the          Register                     the         name                   and         address                    of        each              such              Term                  Loan           Lender                      and           the          principal

               amount                      of        such             Term                  Loan                   Lenders                   Term                   Loan                  whereupon                             the         Term                   Loans                 shall          be           obligations                              owing
               by     the             Borrower                             in        accordance                               with         the          terms                 of          and          shall             be      entitled                         to    the            benefits                 of           this           Agreement
               and         the             other                Loan                 Documents




                                                                          2.3                         Repayment                             of       Term                 Loans                       The           Borrower                            shall               pay         to      the        Administrative                                           Agent
               for     the            account                        of         the         Term                   Loan              Lenders                       the         principal                      amount                       of       the           Term                 Loans               in     nine               consecutive

               quarterly                        installments                                 payable                      on         the      last             day            of     March                    June               September                                  and          December                            of       each              year

               commencing                                       on        December                               31 2003                      each                 of     which                     shall       be         in         an        amount                       equal              to      the          amount                       set         forth

               below              opposite                            such                 installment                           and              upon                  receipt                thereof                    the         Administrative                                         Agent                will              distribute                          to

               each          Term                     Loan                 Lender                     its        Term             Loan               Percentage                                of      each              such            payment




                                                                                                                              Installment                                                                                  Principal                              Amount


                                                                                                      December                      31 2003                                                                                                $125000
                                                                                                            March                 31 2004                                                                                                  $125000
                                                                                                             June               30         2004                                                                                            $125000
                                                                                                    September                              30 2004                                                                                         $125000
                                                                                                      December                             31 2004                                                                                         $250000
                                                                                                            March                31          2005                                                                                          $250000
                                                                                                             June               30         2005                                                                                            $250000
                                                                                                    September                              30        2005                                                                                  $250000




                                                                                                                                                                                               -21




                                                                                                                                                                                   A2859
Confidential                                                                                                                                                                                                                                                                                                                                                      PP-TRBK0000053
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 516 of 569



                                                                                                     December                               31              2005                                                        $28875000                                   or         the         unpaid
                                                                                                                                                                                                                                                       balance



                                                                   SECTION                                                         AMOUNT AND TERMS                                                                              OF REVOLVING                                                       CREDIT
               COMMITMENTS

                                                                   3.1                               Revolving                              Credit                          Commitments                                                         Subject                   to         the           terms              and               conditions                                 hereof
               each           Revolving                            Credit                       Lender                      severally                              agrees                 to        make                revolving                          credit              loans                Revolving                                       Credit

               Loans                     to        the       Borrower                                    from               time            to         time                  during                  the         Revolving                            Credit                  Commitment                                    Period                       in         an

               aggregate                      principal                         amount                           at     any              one                time               outstanding                              which                   does             not          exceed                    the          amount                        of         such

               Revolving                           Credit                Lenders                                Revolving                               Credit                      Commitment                                   then            in        effect                  provided                          that               without                       the          prior

               written                  consent                  of           the             Majority                           Facility                        Lenders                       in                              of        the          Revolving                             Credit                   Facility                       no          such
                                                                                                                                                                                                      respect

               Revolving                           Credit                Loan                       shall             be         made                  if          after             giving                  effect              thereto                     the          aggregate                            Available                            RC
               Commitments                                  of          all          the             Revolving                              Credit                       Lenders                     would                  be         less           than             $350000                                During                     the            Revolving
               Credit               Commitment                                       Period                      the             Borrower                               may           use            the          Revolving                           Credit                   Commitments                                      by borrowing
               prepaying                          the       Revolving                                     Credit                  Loans                     in         whole               or         in        part           and              reborrowing                                  all        in      accordance                                    with             the

               terms               and         conditions                                hereof




                                                                                                            The             Revolving                                   Credit                 Loans                   may             from            time              to      time               be                  Eurodollar                                   Loans                   ii
                     Base           Rate                 Loans                 or         iii                    combination                                       thereof                      as         determined                            by         the          Borrower                             and        notified                         to         the

                     Administrative                                     Agent                       in         accordance                               with                  Sections                      2.3         and            5..2           provided                            that          no Revolving                                          Credit                 Loan
                     shall          be        made                 as                Eurodollar                                  Loan               after                    the      day            that          is       one          month                    prior              to      the             Revolving                             Credit

                     Termination                            Date


                                                                   3.2                               Procedure                              for             Revolving                               Credit               Borrowing                                  The              Borrower                          may               borrow                        under                 the

               Revolving                           Credit                Commitments                                               during                        the          Revolving                           Credit                Commitment                                        Period                on any                         Business                        Day               in

               an       aggregate                        principal                              amount                      not          exceeding                                  the         aggregate                        Available                          RC               Commitments                                          provided                            that          the

               Borrower                       shall              give               the             Administrative                                           Agent                    irrevocable                             notice                  in         the           form                of     Annex                                which                   notice

               must            be        received                       by           the             Administrative                                              Agent                prior                to     1000                  a.m New                            York                    City         time                    two             Business

               Days            prior               to      the          requested                               Borrowing                                   Date                   and          the             Administrative                                    Agent                    shall              provide                     each                Revolving
               Credit              Lender                   with                such                  notice                     prior            to         300                   p.m              New                 York            City               time               on          such               date               specifying                                           the

               amount                   to        be       borrowed                                  ii          the             requested                              Borrowing                               Date             iii             whether                       the          borrowing                              is         to    be          of

               Eurodollar                          Loans                      Base                  Rate              Loans                   or                 combination                                    thereof                 and            iv           if     the             borrowing                          is         to         be         entirely                    or

               partly              of        Eurodollar                             Loans                       the              amounts                           of        such              Type               of     Loan                 and          the           respective                           lengths                     of        the             initial


               Interest                 Periods                    therefor                                Each                  borrowing                                  under              the         Revolving                             Credit                  Commitments                                        shall                  be     in         an

               amount                   equal              to                       in         the             case          of          Base                Rate                  Loans                   $100000                         or              whole                 multiple                       of       $100000                                in         excess

               thereof                  or          if     the          then                  Available                            RC             Commitments                                          are         less           than             $100000                            such              lesser               amount                             and                         in

               the       case            of        Eurodollar                                  Loans                   $1000000                                         or           whole                   multiple                      of     $100000                             in         excess                thereof                          provided                           that

               the       initial              Revolving                                  Credit                  Loans                   to        be            made                on         the             Closing                 Date               may            be          Base                Rate              Loans                       equal                 to     the

               amount                   owing               under                        the             DIP          Loan                  Documents                                     notwithstanding                                         that             such              amount                     is      different                             from                 the

               amount                   provided                        in          clause                              of          this           sentence                               Upon                   receipt                 of       any            such              notice                    from           the               Borrower                              the

               Administrative                                    Agent                        shall             promptly                           notify                      each             Revolving                            Credit                 Lender                    thereof                         Each                Revolving

               Credit              Lender                   will              make                       the          amount                      of         its
                                                                                                                                                                         pro          rata            share              of      each             borrowing                                available                     to             the

               Administrative                                    Agent                        for         the          account                      of             the         Borrower                           at     the           office               of      the          Administrative                                           Agent                      specified

               in     Section                     12.2           prior                   to         1100               a.m                  New                    York               City             time                 on       the         Borrowing                                 Date              requested                             by         the

               Borrower                       in         funds                immediately                                        available                             to      the        Administrative                                        Agent                     Such                borrowing                                 will            then              be         made
               available                     to      the         Borrower                                  by         the          Administrative                                          Agent                   crediting                      the            account                     of         the          Borrower                             on           the          books

               of       such            office              with               the              aggregate                           of        the            amounts                           made               available                       to        the          Administrative                                       Agent                      by          the

               Revolving                          Credit                 Lenders                               and          in      like            funds                      as     received                         by      the          Administrative                                         Agent




               \o
                                                                                                                                                                                                      -22-




                                                                                                                                                                                          A2860
Confidential                                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000054
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 517 of 569



                                                                        3.3                           Commitment                                           Fee             Facility                          Fee                                          The                Borrower                              agrees                           to          pay                 to         the

               Administrative                                         Agent                   for           the           account                     of      each              Revolving                                   Credit             Lender                             commitment                                   fee             for            the          period
                from            and             including                           the            first                day          of    the         Revolving                             Credit                     Commitment                                    Period                   to       but         not             including                                the

               Revolving                             Credit                   Termination                                       Date             computed                          at        the          rate               of      0.625%                     per           annum                     on        the          average                              daily

                amount                  of       the             Available                            RC                Commitment                                  of         such           Revolving                                  Credit                 Lender                       during               the          period                         for          which

               payment                     is         made                    payable                           quarterly                       in     arrears                   on         the           first              Business                     Day                of         each            January                           April                     July            and
               October                   and               on          the          Revolving                                  Credit                Termination                              Date                     or         such         earlier                date               as     the          Revolving                                   Credit

               Commitments                                        shall             terminate                               as       provided                       herein                   commencing                                        on        the         first              of     such               dates               to            occur                  after              the

               date        hereof




                                                                                                                The Borrower                                   agrees                  to     pay                 to        the         Administrative                                       Agent                 for         the              account                        of         each

                    Revolving                              Credit                  Lender                                facility                fee          for        the        period                        from              and         including                           the         first             day          of          the            Revolving
                    Credit              Commitment                                           Period                       to        but         not        including                         the          Revolving                             Credit                    Termination                                Date                      computed                              at

                    the      rate               of        2%            per             annum                      on          the        average                    daily              amount                          of        the        Revolving                             Credit                Commitment                                            of          such

                    Revolving                              Credit                  Lender                         during                  the         period               for          which                      payment                        is      made                    payable                                for          the             first            year
                    following                             the         Closing                       Date                   in        advance                     on        the          Closing                         Date                 and          ii          thereafter                            annually                            in        advance                             on
                    each             anniversary                                   of        the           Closing                        Date             and        on         the          Revolving                                  Credit                Termination                               Date                  or          such                earlier                   date

                    as    the           Revolving                                  Credit                   Commitments                                       shall              terminate                             as         provided                     herein                        commencing                                    on            the         first               of

                    such             dates                to          occur               after                 first           anniversary                           of         the         Closing                          Date


                                                                        3.4                           Termination                                     or       Reduction                                of         Revolving                              Credit                        Commitments                                                   The             Borrower
               shall         have                the            right                   upon                not            less           than         three               Business                          Days                    notice                to       the            Administrative                                         Agent                       to

               terminate                        the             Revolving                             Credit                     Commitments                                     or          from                 time              to       time              to       reduce                  the          amount                            of        the

               Revolving                             Credit                   Commitments                                             provided                      that          no          such                 termination                             or        reduction                          shall             be          permitted                                if

               after         giving                       effect              thereto                       and            to        any         prepayments                                  of          the           Revolving                              Credit                   Loans               made                on              the            effective

               date        thereof                         the          aggregate                                principal                      amount                     of      the             Revolving                              Credit                 Loans                   then           outstanding                                      would
               exceed                the             Revolving                               Credit                      Commitments                                     then           in         effect                         Any          such              reduction                          shall            be         in             an        amount
               equal            to      $1000000                                        or            whole                     multiple                      thereof                   and             shall                reduce                permanently                                  the         Revolving                                    Credit

               Commitments                                       then              in        effect




                                                                        SECTION


                                                                        SECTION                                                      GENERAL                               PROVISIONS                                               APPLICABLE                                           TO LOANS

                                                                        5.1                          Interest                        Rates                 and           Payment                          Dates                                          Each             Term                 Loan                 which                        is                 Eurodollar

               Loan             shall            bear                 interest                      for           each               day         during                  each               Interest                        Period              with                respect                   thereto                at                   rate            per           annum
               equal            to      the               Adjusted                           Eurodollar                               Rate            determined                              for            such                 Interest                Period




                                                                                                            Each                 Term                Loan             which                   is              Base                 Rate            Loan               shall                  bear        interest                         at             rate              per
                    annum                  equal                   to        the         Adjusted                               Base            Rate


                                                                                                            Each                 Revolving                          Credit                   Loan                             which                 is           Eurodollar                             Loan               shall                     bear             interest

                    for      each               day              during                      each               Interest                   Period                   with          respect                         thereto                 at             rate         per               annum                 equal                  to         the            Eurodollar
                    Rate          as         determined                                   for         such                 Interest                   Period                 plus            the             Applicable                                Margin                     and          ii        which                       is               Base                 Rate

                    Loan             shall                bear               interest                      at             rate            per        annum                   equal                 to        the            Base             Rate              plus               the         Applicable                             Margin


                                                                                                            At           and          time             that          any          Event                      of        Default                  has            occurred                        and           is     continuing                                       the

                    principal                        of         the       Loans                     and                 any          interest                  facility                  fee              commitment                                     fee         or       other                 amount                     shall                  bear              interest




               \o
                                                                                                                                                                                                   -23-




                                                                                                                                                                                  A2861
Confidential                                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000055
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 518 of 569



                      at           rate         per         annum                          which                  is                   in             the          case                     of          principal                           the           rate            that              would                       otherwise                           be          applicable

                     thereto                   pursuant                         to     the             foregoing                            provisions                                          of        this             Section                     plus               2%            or                         in     the           case               of        any               such

                      interest                  facility                       fee           commitment                                      fee              or            other                       amount                        the         rate              described                                 in        paragraph                                           of        this

                      Section                  plus             2%               in         each             case              from                   the              date                   of         such               non-payment                                         until                  such              overdue                        principal                                interest

                     commitment                                 fee             or      other                amount                         is         paid                      in         full            as         well              after              as        before                          judgment

                                                                                                            Interest                    shall                     be             payable                         in         arrears                    on each                         Interest                         Payment                            Date                  provided                          that

                     interest                  accruing                         pursuant                          to      paragraph                                                        of        this             Section                     shall              be           payable                           from               time                to     time                 on
                     demand


                                                                      5.2                             Conversion                                      and              Continuation                                             Options                                               The              Borrower                            may                  elect                 from             time                to

               time           to      Convert                        Eurodollar                                 Loans                   to            Base                   Rate                    Loans                      by giving                           the          Administrative                                              Agent                   at          least             two
               Business                        Days                  prior                 irrevocable                               notice                        of             such                  election                      in          the            form                 of              Annex                II          such                     notice                  specifying

               the          amount                   and             the             date             such              Conversion                                          is        to           be       made                        provided                          that
                                                                                                                                                                                                                                                                                                any            such              Conversion                                      of      Eurodollar

               Loans                may              only.be                         made                  on      the          last                  day              of             an           Interest                     Period                    with             respect                           thereto                       The              Borrower                               may
               elect           from              time                to        time              to         Convert                     Base                      Rate                      Loans                     to        Eurodollar                                Loans                        by giving                           the          Administrative

               Agent                at     least            three                    Business                          Days                      prior                  irrevocable                                        notice                 of        such                 election                               Any                such             notice                     of
               Conversion                             to        Eurodollar                                 Loans                   shall                specify                               the           amount                       to       be           Converted                                     the          date             of          such                 Conversion

               and           the         length                 of        the          initial                  Interest                     Period                              or         Interest                       Periods                        therefor                         if               Base              Rate                    Loan             is        to      be

               converted                        to              Eurodollar                                 Loan                    Upon                      receipt                               of       any            such                notice                the              Administrative                                              Agent                     shall             promptly

               notify              each              Lender                      thereof                          All          or       any                  part                     of        outstanding                                    Eurodollar                               Loans                       and          Base                  Rate                 Loans                      may           be

               Converted                          as       provided                              herein                  provided                                 that                               no Loan                       may                 be        Converted                                     into               Eurodollar                                     Loan                  when

               any          Event               of         Default                      has                occurred                     and                  is         continuing                                         ii          any            such                Conversion                                     may               only                 be          made                  if         after

                                    effect                                              Section                         5.3         shall                   not              have                       been                                                              and                                 no Loan                                             be        converted
               giving                                      thereto                                                                                                                                                      contravened                                                             iii                                             may
               into                Eurodollar                             Loan                   after            the          date                   that             is             one               month                   prior             to        the           Revolving                                     Credit                   Termination                                      Date               in
               the          case          of      Conversions                                      of        Revolving                                  Credit                             Loans                      or         the            date           of         the           fmal                  installment                                  of     principal                            in           the

               case           of      Conversions                                      of        Term                  Loans



                                                                                                            Any           Eurodollar                                             Loans                    may               be         Continued                                 as          such                  upon           the                 expiration                             of        the

                     then          current                  Interest                        Period                     with             respect                              thereto                        by          the           Borrower                             giving                           irrevocable                               notice                 to        the

                     Administrative                                       Agent                       in     accordance                                      with                     the               applicable                             provisions                              of             the          term           Interest                           Period                            set

                     forth           in        Section                         1.1          of        the         length                     of         the                 next                   Interest                     Period                    to        be      applicable                                   to       such                 Loans                      provided
                     that          no Eurodollar                                      Loan                  may           be           Continued                                            as          such                      when                    any             Event                        of      Default                      has             occurred                             and          is


                     continuing                            ii             if         after             giving                  effect                       thereto                                Section                      5.3            would                 be           contravened                                     or            iii             after             the             date             that

                     is     one           month                 prior                 to      the            Revolving                                 Credit                              Termination                                   Date                  in         the           case                  of        Continuations                                        of         Revolving
                     Credit               Loans                      or         the         date             of         the          final                  installment                                       of        principal                           in            the           case                 of         Continuations                                       of         Term
                    Loans                  and             provided                              further                      that               if     the             Borrower                                      shall             fail           to        give                 such                  notice               or        if         such              Continuation                                       is

                     not       permitted                         such                  Loans                    shall              be            automatically                                              converted                                to        Base                   Rate                  Loans                on         the            last             day             of         such

                     then          expiring                      Interest                        Period



                                                                     5.3                          Minimum                                    Amounts                                            of          Tranches                                 Maximum                                          Number                          of              Tranches                                                       All

               borrowings                              conversions                                     and             continuations                                              of          Loans                    hereunder                               and              all          selections                           of         Interest                       Periods

               hereunder                        shall            be             in     such                 amounts                          and                  be             made                    pursuant                          to        such             elections                                so        that              after                giving                   effect

               thereto                   the         aggregate                              principal                         amount                              of         the              Loans                    comprising                                   each               Tranche                            shall              be            equal                 to

               $1000000                              or              whole                   multiple                         of        $100000                                        in          excess                   thereof




                                                                                                           No more                          than                   three                                    Tranches                            of        Eurodollar                                    Loans                   shall                 be        outstanding                                  at


                     any           one         time




               \o
                                                                                                                                                                                                                 -24-




                                                                                                                                                                                                    A2862
Confidential                                                                                                                                                                                                                                                                                                                                                                                           PP-TRBK0000056
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 519 of 569



                                                                     5.4                          Repayment                                of         Loans                  Evidence                                  of      Debt


                                                                                                       The               Borrower                           hereby                    unconditionally                                            promises                          to      pay          to           the          Administrative

                    Agent                for           the          account                       of       the          appropriate                            Revolving                                    Credit                 Lender                      or      Term                Loan                 Lender                      as         the               case

                    may be                               the          then                  unpaid                 principal                      amount                         of        each               Revolving                              Credit                  Loan                of        such              Revolving                                   Credit

                    Lender                   on         the          Revolving                              Credit                Termination                                    Date                  or          such                earlier                 date          on          which                  the          Loans                   become                           due

                    and          payable                      pursuant                         to      Section                    10              and           ii           the             principal                             amount                      of      the         Term               Loan                   of       such                Term                      Loan
                    Lender                   in        installments                                 according                         to        the         amortization                                      schedule                        set             forth          in         Section                      2.3          or on                   such                 earlier

                    date             on which                        the          Loans                    become                     due             and        payable                           pursuant                            to     Section                        10            The             Borrower                              hereby                         further

                    agrees                  to        pay           interest                   on       the            unpaid                   principal                        amount                           of        the         Loans                   from              time           to        time              outstanding                                       from
                    the         date             hereof                   until              payment                      in      full            thereof                   at        the             rates              per           annum                        and          on       the         dates                     set       forth                in          Section

                    5.1


                                                                                                       Each                Lender                      shall              maintain                           in         accordance                              with              its      usual                practice                        an        account                         or

                    accounts                       evidencing                                indebtedness                                of       the          Borrower                                 to        such             Lender                      resulting                       from              each                 Loan                of        such

                    Lender                   from              time               to         time             including                          the         amounts                             of         principal                        and              interest                  payable                      and          paid               to        such

                    Lender                   from              time               to         time            under              this             Agreement


                                                                                                       The Administrative                                                   Agent                           on behalf                        of          the          Borrower                         shall                maintain                           the

                    Register                      pursuant                        to         Section                    12.6c                      and                    subaccount                                   therein                 for             each           Lender                       in        which                 shall               be

                    recorded                                  the          amount                      of        each           Loan                  made                hereunder                                and             any           Note                 evidencing                            such                Loan                 the             Type
                    thereof                  and            each             Interest                       Period              applicable                                thereto                       ii             the         amount                       of         any          principal                      or         interest                     due              and

                    payable                      or     to         become                      due           and           payable                      from                the            Borrower                               to        each              Lender                    hereunder                           and           iii             both                  the

                    amount                   of                       sum               received                        by      the             Administrative                                          Agent                     hereunder                            from             the          Borrower                             and             each
                                                        any
                    Lenders                           share           thereof



                                                                                                       The              entries                  made                in      the            Register                          and            the           accounts                       of      each                Lender                     maintained

                    pursuant                      to         Section                        5.4b                 shall            to        the         extent                   permitted                               by        applicable                              law           be       prima                     facie               evidence                            of

                    the         existence                       and               amounts                        of      the        obligations                              of            the          Borrower                             therein                   recorded                       absent                      manifest                               error
                    provided                           however                          that           the            failure               of        any        Lender                           or         the            Administrative                                       Agent                to        maintain                         the           Register
                    or         any       such                account                         or        any            error           therein                   shall                  not             in         any          manner                         affect              the          obligation                            of     the           Borrower
                    to     repay                  with               applicable                             interest                     the           Loans                made                       to         such             Borrower                           by         such            Lender                      and           other

                    Obligations                               owing                    to     such               Lender                    in     accordance                                 with                  the         terms                of         this          Agreement


                                                                                                       The              Borrower                         agrees                   that                  upon                 the        request                       to     the         Administrative                                          Agent                     by any
                    Lender                       the         Borrower                          will              execute                   and           deliver                      to         such              Lender                           promissory                                 note             of     the            Borrower

                    evidencing                           the          Term                   Loan                or      Revolving                             Credit                      Loans                       as      the          case               may be                    of       such                Lender                         substantially

                    in     the         forms                  of      Exhibit                        A-i           or         A-2               respectively                                 with                  appropriate                                insertions                        as     to            date            and          principal

                    amount                             Term                       Note                 or        Revolving                               Credit                   Note                        respectively


                                                                    5.5                           Optional                      Prepayments                                            The                  Borrower                         may on                        the          last          day             of        any             Interest                        Period

               with            respect                  thereto                        in     the           case           of      Eurodollar                              Loans                        or         at        any            time              and          from                time             to     time                in         the            case                of

               Base             Rate              Loans                    prepay                    the          Loans                    in     whole                    or         in         part              without                     premium                            or      penalty                          upon             irrevocable

               notice                delivered                       to       the            Administrative                                       Agent                   prior              to         1200                   noon                 New                York                City            time                 at        least             three

               Business                     Days               prior                thereto                      in      the        case               of      Eurodollar                                    Loans                     or     upon                  irrevocable                            notice                    delivered                            to        the

               Administrative                                      Agent                     prior            to         1200                 noon              New                    York                  City              time                on          the         Business                        Day              thereof                       in         the            case

               of        Base          Rate              Loans                      specifying                            the         date             and           amount                            of         prepayment                                  and          whether                    the             prepayment                                    is         of

               Eurodollar                          Loans                    Base               Rate               Loans                  or            combination                                      thereof                         and              if     of            combination                                    thereof                      the              amount
               allocable                    to         each                 Upon                    receipt                of      any             such              notice                      the          Administrative                                          Agent                shall                promptly                         notify                        each

               Lender                 thereof                        If      any             such             notice                is          given                the          amount                           specified                        in         such           notice                  shall                be        due          and               payable
               on        the         date             specified                        therein                     together                      with           any              amounts                               payable                                                    to       Section                     5.13               and             in             the        case
                                                                                                                                                                                                                                                 pursuant



               \o
                                                                                                                                                                                                 -25-




                                                                                                                                                                                  A2863
Confidential                                                                                                                                                                                                                                                                                                                                                                   PP-TRBK0000057
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 520 of 569



               of         prepayments                                   of      the            Term                    Loans                   only              accrued                   interest                         to      such               date          on            the              amount                     prepaid                         Partial

               prepayments                                    of        the          Term                  Loans                       pursuant                      to     this          Section                      shall              be       applied                         to          the             installments                              of        principal

               thereof                in        the           inverse                         order               of         their             scheduled                           maturities                                Amounts                          prepaid                           on account                              of        the          Term               Loans

               may             not         be       reborrowed                                           Partial                    prepayments                                 pursuant                        to          this          Section                    shall                be          in          an        aggregate                          principal

               amount                   of         $100000                               or               whole                   multiple                       thereof




                                                                        5.6                          Mandatory                                   Prepayments                                                                     Subject                      to          Section                              5.13               if         on           any              date                   the

               Aggregate                           Outstanding                                      RC            Extensions                               of        Credit                exceeds                          the         aggregate                         Revolving                                      Credit               Commitments
               the         Borrower                           shall                immediately                                      prepay                 the            Revolving                             Credit                  Loans                  in        an         amount                           equal              to         the         amount                        of

               such            excess




                                                                                                            Unless                      the      Required                            Prepayment                                    Lenders                     shall                 otherwise                               agree                 if     on any                   date

                     the       Borrower                            or          any             of         its         Subsidiaries                               shall              receive                 Net                  Cash           Proceeds                             from                      any          Asset                 Sale             Recovery
                     Event              or         Extraordinary                                          Receipts                        then              unless                        Reinvestment                                         Notice                    shall                 be          delivered                         in        respect                  thereof

                     within                thirty                  days              thereafter                                  100%            of         such               Net         Cash                  Proceeds                         shall              be            applied                        on           such           thirtieth                    day
                     after           receipt                   toward                         the         prepayment                                  of        the         Term                Loans                   and             the            reduction                          of          the            Revolving                           Credit
                     Conmuitments                                       as         set         forth                  in      Section                  5.6d                       provided                            that              notwithstanding                                               the            foregoing                                      the

                     aggregate                          Net          Cash                     Proceeds                            of     all     Asset                     Sales           that             may                  be       excluded                        from                      the          foregoing                         requirement

                    pursuant                       to         one             or        more                 Reinvestment                                       Notices                    shall            not              exceed                    $500000                                 in     any                fiscal             year              of     the

                     Borrower                            ii             the          aggregate                               Net         Cash               Proceeds                        of        all        Recovery                              Events                      consisting                               of      proceeds                         of

                     property                      or         casualty                        insurance                                claims              or         condemnation                                      proceedings                                  that            may                   be          excluded                         from              the

                     foregoing                          requirement                                      pursuant                        to     one             or        more             Reinvestment                                        Notices                        shall                  not          exceed                    $2000000                                   in

                     any        fiscal                  year              of       the          Borrower                                 iii          the            aggregate                        Net              Cash               Proceeds                            of         all         Recovery                               Events                  consisting

                     of       proceeds                        of        business                           interruption                               insurance                           claims                 that              may            be          excluded                               from                the        foregoing
                    requirement                                pursuant                             to       one             or        more            Reinvestment                                        Notices                      shall            not             exceed                       $1000000                                    in      any          fiscal

                     year        of          the         Borrower                                   iv            the             aggregate                          Net            Cash             Proceeds                           of       all          Extraordinary                                          Receipts                          that         may            be

                     excluded                       from                the             foregoing                             requirement                                 pursuant                     to        one               or     more                Reinvestment                                             Notices                     shall             not
                     exceed                  $750000                               in     any               fiscal                year           of        the            Borrower                          and                           on each                     Reinvestment                                             Prepayment                                 Date                    an
                     amount                   equal                  to        the            Reinvestment                                      Prepayment                                 Amount                           with              respect                    to        the              relevant                      Reinvestment                                    Event
                     shall           be       applied                         toward                      the              prepayment                             of        the           Term              Loans                       and        the             reduction                               of      the           Revolving                           Credit

                     Conmiitments                                       as         set         forth              in          Section                  5.6d

                                                                                                             On             or      before                 the            earlier               of     the            date              on which                          the            financial                             statements                           referred                       to

                     in       Section                   8.1a                    are           required                            to     be      delivered                           in    respect                      of              fiscal                year              of        the              Borrower                               beginning                        with

                     the       fiscal               year             ending                         December                              31 2003                              and        the         date              on which                          such                 financial                             statements                           are         actually

                     delivered                          the          Borrower                               shall                prepay                the            Term                Loans                  in         the         amount                       of        60%                   of         Excess                  Cash                  Flow               for         the

                     fiscal           year               covered                         by such                           financial                   statements                               together                           with          accrued                        interest                          to        such            date              on      the

                     amount                  prepaid


                                                                                                            Amounts                            prepaid                     pursuant                        to        this             Section                  5.6            other                       than             Section                      5.6a                    shall

                    be        applied                                         to        the         installments                                of         principal                       of        the         Term                   Loans                  until               paid                   in      full            and             second                    to         the

                     reduction                      of         the             Revolving                                   Credit              Commitments                                      and             the              prepayment                               of         the             Revolving                              Credit                  Loans
                     Prepayments                                   of         installments                                   of        Term                Loans                  shall          be             applied                   in      the              inverse                      order                  of        maturity                      and          such

                     amounts                    so            prepaid                     may                   not          be         reborrowed


                                                                                                            Any               prepayment                                  of       Loans               andlor                      reduction                         of         Commitments                                            pursuant                       to         this

                     Section                    and            the             rights                of          the          Lenders                      in        respect                thereof                          are          subject                   to        the              provisions                              of         Section                  5.9




               \O
                                                                                                                                                                                                -26-




                                                                                                                                                                                     A2864
Confidential                                                                                                                                                                                                                                                                                                                                                                    PP-TRBK0000058
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 521 of 569



                                                                5.7                           Computation                                  of        Interest                      and            Fees                                         All              conimitment                                     fees                  facility                    fees             and

               interest                shall          be        calculated                           on       the          basis               of            360-day                        year              for         the             actual                     days               elapsed                       The               Administrative

               Agent              shall            as      soon               as        practicable                             notify              the        Borrower                           and               the            Lenders                           of     each             determination                                           of

               Eurodollar                         Rate                Any               change                in        the            interest               rate             on            Loan                   resulting                             from                     change                   in         the             Base                Rate              or

               the          Eurocurrency                              Reserve                       Requirements                                    shall            become                       effective                             as      of        the              opening                    of        business                             on      the             day
               on which                     such              change                    becomes                      effective                            The             Administrative                                           Agent                   shall                as       soon              as         practicable                            notify

               the          Borrower                     and          the              Lenders                of         the           effective                     date            and           the             amount                          of      each                 such             change                     in         interest                    rate




                                                                                                  Each               determination                                      of     an      interest                      rate               by          the          Administrative                                            Agent                   pursuant                        to

                     any         provision                      of         this         Agreement                               shall           be         conclusive                            and           binding                          on         the             Borrower                         and                 the          Lenders                     in        the

                     absence                 of      manifest                          error               The Administrative                                                  Agent                   shall                  at        the          request                     of        the        Borrower                                   deliver                 to        the

                     Borrower                           statement                             showing                   the            quotations                            used           by         the          Administrative                                              Agent                 in        determining                                  any
                     interest               rate         pursuant                        to      Section                    5.1a                or



                                                                5.8                           Inability                     to         Determine                              Interest                       Rate                        If         prior                  to        the          first               day               of           any           Interest

               Period



                                                                                                  the        Administrative                                        Agent                 shall               have                  determined                                   which                 determination                                          shall                be

                     conclusive                      and             binding                    upon              the           Borrower                            that             by reason                            of         circumstances                                          affecting                           the        relevant

                     market                 adequate                        and           reasonable                             means                do       not            exist              for          ascertaining                                   the            Eurodollar                               Rate               for          such
                     Interest               Period                    or



                                                                                                 the         Administrative                                        Agent               shall                 have                  received                          notice                 from                the         Majority                         Facility

                     Lenders                 in      respect                      of     the         relevant                     Facility                   that            the       Eurodollar                                  Rate                 determined                               or        to        be          determined                              for

                     such         Interest                 Period                      will         not       adequately                              and            fairly            reflect                      the            cost             to       such               Lenders                     as              conclusively
                     certified                 by such                     Majority                       Facility                    Lenders                        of       making                     or         maintaining                                      their              affected                      Loans                     during                  such
                     Interest               Period                   the          Administrative                                       Agent                shall              give          telecopy                              or         telephonic                             notice                thereof                      to         the

                     Borrower                      and          the          relevant                     Lenders                        as .soon               as           practicable                            thereafter                                  If        such             notice                is         given                            any
                     Eurodollar                      Loans                   under               the         relevant                     Facility                      requested                        to         be          made                    on       the            first         day               of         such              Interest

                     Period             shall            be      made                    as      Base              Rate               Loans                               any         Base               Rate                   Loans                     under                 the         relevant                        Facility                       that          were
                     to      have           been           Converted                             on        the          first            day         of       such              Interest                     Period                     to         Eurodollar                               Loans                    shall              be         Continued
                     as      Base           Rate           Loans                       and                  any            outstanding                              Eurodollar                           Loans                       shall                be          Converted                             on             the          first             day           of
                     such         Interest                 Period                       to     Base              Rate              Loans                     Until                 such           notice                      has             been              withdrawn                             by             the         Administrative

                     Agent              no         further                  Eurodollar                           Loans                   under               the          relevant                     Facility                         shall              be             made              or        Continued                                 as        such               not
                     shall        the          Borrower                           have           the         right               to      Convert                     Loans                  to         Eurodollar                                  Loans                        The          Administrative                                               Agent
                     shall        withdraw                                   any              such          notice                                                 to        clause                            above                     if     the             Administrative                                        Agent                      determines
                                                                                                                                      pursuant
                     that        the        relevant                   circumstances                                     have             ceased                   to        exist           and              ii              any             such              notice                   pursuant                          to         clause                            above

                     upon           receipt                of        notice                   from          the          Majority                         Facility                   Lenders                        in        respect                      of         the          relevant                      Facility                        that         the

                     relevant                circumstances                                     described                         in      such              clause                           have                   ceased                     to         exist



                                                                5.9                           Pro         Rata              Treatment                           and                Payments                                                    Each                   borrowing                            by              the          Borrower                              from

               the          Lenders                hereunder                             each             payment                        by         the       Borrower                            on account                                   of         any             commitment                                   fee             hereunder                             and

               any          reduction                    of      the          Revolving                            Credit                 Commitments                                       of         the          Lenders                             shall              be        made                 pro          rata             according                             to

               the        respective                     Term                 Loan               Percentages                               or       Revolving                          Credit                       Commitment                                            Percentages                                 as         applicable                              of

               the          Lenders                   Each                 payment                      including                          each               prepayment                                     by           the           Borrower                             on account                               of         principal                         of        and

               interest                on      the         Term                   Loans              or      the           Revolving                           Credit                 Loans                    shall                be         made                       pro        rata         according                               to         the

               respective                    outstanding                                principal                    amounts                        of       the             Term            Loans                       or        the          Revolving                                Credit                  Loans                        as          applicable
               then          held           by       the        Lenders




               \0
                                                                                                                                                                                     -27-




                                                                                                                                                                         A2865
Confidential                                                                                                                                                                                                                                                                                                                                                       PP-TRBK0000059
                       Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 522 of 569



                                                                                                    Notwithstanding                                             anything                           to        the              contrary                        in         Section                      5.6         or        this             Section                          each

               Term          Loan                  Lender                       may                  at     its            option                 decline                    all         or         any                portion                      of         any             mandatory                            prepayment

               applicable                     to         the          Term                     Loans                  of         such             Lender                       accordingly                                          with               respect                   to         the            amount                       of         any           mandatory

               prepayment                          described                                in        Section                     5.6         that            is    allocated                                to        the          Term                     Loans                   such                  amounts                            the

               Prepayment                                    Amount                                 the         Borrower                          will              in       lieu             of         applying                                such               amount                       to        the      prepayment                                         of      Term
               Loans             as         provided                           in        Section                      5.6d                   on        the          date                specified                              in          Section                       5.6         for          such             prepayment                                        give               the

               Administrative                                   Agent                      telephonic                             notice                 promptly                              confirmed                                    in         writing                        of        the          aggregate                             amount
               required                 to        be          applied                      to        prepay                      Term             Loans                   and            requesting                                    that             the              Administrative                                       Agent                      prepare                        and

               provide                 to     each                  Term                   Loan                 Lender                        notice                    each                            Prepayment                                            Option                   Notice                            as        described                                below
               As promptly                              as          practicable                             after                receiving                         such             notice                        from                the          Borrower                                 the            Administrative                                            Agent                   will

               send         to     each             Term                       Loan                 Lender                            Prepayment                               Option                         Notice                        which                     shall            include                     an         offer                     by      the

               Borrower                      to     prepay                          on         the         date             each                     Prepayment                                          Date                          that             is         10      Business                              Days              after                 the           date             of

               the      Prepayment                                  Option                       Notice                     the            Term               Loan                 of      such                    Term                    Loan                Lender                       by          an        amount                       equal                   to      the


               portion             of        the             Prepayment                                    Amount                          indicated                      in        such                 Lenders                                 Prepayment                                     Option                   Notice                         as     being

               applicable                     to         such              Lenders                              Term                  Loans                        On        the          Prepayment                                         Date                              the              Borrower                         shall                  pay            to     the

               Administrative                                   Agent                      the            aggregate                          amount                      necessary                                to          prepay                    that             portion                      of     the            outstanding                                     relevant

               Term          Loans                  in         respect                       of           which                  Lenders                   have                accepted                                full           or         partial                  prepayment                                as           described                             above

               such          Lenders                           the             Accepting                                   Lenders                            as        notified                        by          the             Administrative                                              Agent               to        the            Borrower                                   and

               such         amount                      shall              be            applied                      to     reduce                  the           Prepayment                                       Amounts                                   as         applicable                              with              respect                      to          each

               Accepting                      Lender                           and             ii          the             Borrower                        shall               be        entitled                             to      retain                   100%                  of         the          portion                     of        the

               Prepayment                          Amount                                not         accepted                         by       the         Lenders


                                                                                                    All         payments                          including                              prepayments                                               to         be         made                   by         the      Borrower                                  hereunder
               whether                 on account                                   of      principal                            interest                     fees             or       otherwise                                     shall              be          made                  without                      set-off                     or

               counterclaim                              and              shall              be           made               prior             to        1200                  noon                     New                    York                 City                 time               on         the         due             date                 thereof                    to        the

               Administrative                                   Agent                       for           the          account                    of       the           Lenders                              at         the          Funding                                  and          Payment                         Office                            specified                        in

               Schedule                     5.9c                     in        Dollars                      and             in        immediately                                  available                              funds                        The               Administrative                                       Agent                          shall

               distribute                    such              payments                               to        the         Lenders                      promptly                          upon                     receipt                       in         like          funds                  as        received                               If        any            payment
               hereunder                     other                    than                 payments                          on Eurodollar                                     Loans                          becomes                              due              and          payable                          on               day             other                than

               Business                     Day                such          payment                               shall              be       extended                            to     the                next                  succeeding                              Business                          Day                   If
                                                                                                                                                                                                                                                                                                                                             any              payment                          on
                     Eurodollar                     Loan                   becomes                              due          and             payable                     on               day                 other                   than                    Business                            Day              the           maturity                            thereof

               shall        be         extended                           to         the         next              succeeding                              Business                           Day                  unless                   the              result             of          such                 extension                              would                 be        to

               extend            such              payment                               into             another                     calendar                      month                     in        which                       event                    such              payment                           shall             be         made                     on       the

               immediately                          preceding                                  Business                          Day                In        the         case                of        any                   extension                             of     any              payment                         of          principal

               pursuant                 to        the          preceding                                  two          sentences                           interest                     thereon                               shall              be          payable                       at     the            then            applicable                                 rate

               during            such              extension



                                                                                                    Unless                  the            Administrative                                      Agent                          shall               have                been                 notified                    in        writing                       by           any
               Lender             prior             to                borrowing                                   that           such             Lender                  will             not               make                     the          amount                       that              would                  constitute                              its         share                  of

               such         borrowing                               available                         to        the          Administrative                                         Agent                         the              Administrative                                          Agent                  may assume                                         that          such

               Lender             is        making                        such               amount                         available                      to       the            Administrative                                                Agent                     and              the         Administrative                                           Agent
               may          in     reliance
                                                                     upon such assumption                                                              make                  available                             to          the          Borrower                                       corresponding                                       amount                              If

               such         amount                      is      not     made available                                                  to    the          Administrative                                                 Agent                    by          the         required                          time             on             the         Borrowing
               Date         therefor                         such               Lender                     shall                 pay         to      the           Administrative                                                  Agent                     on demand                                     such             amount                           with             interest

               thereon             at              rate              equal                 to        the          daily               average                      Federal                     Funds                          Effective                            Rate              for          the            period                 until                 such             Lender

               makes             such              amount                           immediately                                   available                        to     the            Administrative                                                 Agent                                   certificate                         of         the

               Administrative                                   Agent                      submitted                             to     any          Lender                        with             respect                           to         any           amounts                           owing                  under                  this              Section

               shall        be         conclusive                               in         the        absence                         of     manifest                          error                    If         such               Lenders                              share                 of        such             borrowing                                  is     not
               made          available                          to        the            Administrative                                       Agent                     by         such                 Lender                        within                    three                Business                       Days                     of          such

               Borrowing                      Date                    the            Administrative                                          Agent                  shall               also             be            entitled                        to      recover                          such             amount                       with               interest

               thereon             at        the             rate         per              annum                      applicable                         to        Base                 Rate                 Loans                     hereunder                                on demand                                     from                 the          Borrower




                                                                                                                                                                                         -28-




                                                                                                                                                                          A2866
Confidential                                                                                                                                                                                                                                                                                                                                                                   PP-TRBK000006O
                             Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 523 of 569



                                                                          5.10                              Illegality                                    Notwithstanding                                                     any             other                provision                             herein                    if    the             adoption                                of      or       any
               change                    in        any              Requirement                                             of         Law                or        in         the              interpretation                                     or        application                             thereof                    shall               make                       it        unlawful

                for       any            Lender                          to      make                      or         maintain                            Eurodollar                                       Loans                  as         contemplated                                      by        this          Agreement                                                         the

               commitment                                      of        such                  Lender                        hereunder                                   to         make                   Eurodollar                               Loans                     Continue                           Eurodollar                              Loans                            as     such            and

               Convert                        Base              Rate                   Loans                     to          Eurodollar                                   Loans                          shall             forthwith                         be          canceled                         and                           such             Lenders                                 Loans
               then           outstanding                                      as         Eurodollar                                   Loans                        if
                                                                                                                                                                              any                   shall             be          Converted                              automatically                                   to         Base                 Rate                   Loans                  on        the

               respective                          last             days                  of         the          then                  current                          Interest                        Periods                       with             respect                     to      such                Loans                   or     within                          such               earlier

               period                as         required                             by law                            If         any            such                Conversion                                        of              Eurodollar                             Loan                  occurs                   on               day             which                        is      not          the

               last          day           of       the             then               current                         Interest                       Period                        with                   respect                     thereto                     the         Borrower                               shall             pay             to        such                    Lender

               such             amounts                             if
                                                                               any                  as      may                   be        required                            pursuant                              to      Section                        5.13




                                                                          5.11                             Requirements                                                  of      Law                                         If        the         adoption                          of        or         any          change                       in         any                  Requirement
               of       Law              or        in         the             interpretation                                           or        application                                        thereof                  or        compliance                                   by any                 Lender                       with             any                  request                    or

               directive                        whether                              or        not              having                       the           force                    of          law                  from              any          central                   bank                  or      other               Governmental                                                   Authority
               made                subsequent                                   to          the           date               hereof




                                                                                                            does                  or        shall              subject                              any              Lender                   to     any            tax             of      any           kind               whatsoever                                       with               respect
               to      this         Agreement                                          any               Note                or         any               Eurodollar                                     Loan                made                  by        it         or      change                     the         basis                  of        taxation                           of

               payments                          to          such                Lender                         in          respect                       thereof                         except                       for         Non-Excluded                                            Taxes                 covered                       by Section                                       5.12            and

               changes                     in         the           rate               of           tax         on           the            overall                       net             income                       of         such              Lender


                                                                          ii                               does                   or        shall              impose                                modify                       or         hold            applicable                             any          reserve                       special                              deposit
               compulsory                                    loan               or        similar                       requirement                                       against                          assets                 held              by            deposits                      or        other               liabilities                           in              or     for         the

               account                     of           advances                                    loans               or         other                   extensions                                      of        credit              by             or        any          other                 acquisition                              of         funds                       by          any
               office              of         such              Lender                              which                    is        not          otherwise                                   included                          in         the         determination                                     of         the          Eurodollar                                       Rate

               hereunder                              or




                                                                          iii                              does                   shall             impose                            on such                          Lender                      any            other                  condition


               and           the         result                 of            any            of           the          foregoing                               is         to        increase                           the         cost             to        such              Lender                      by an                    amount                         which                       such

               Lender                    deems                      to         be         material                                of        making                             Converting                                    into              Continuing                                 or        maintaining                                Eurodollar                                       Loans                 or

               to      reduce                   any             amount                              receivable                               hereunder                                    in         respect                      thereof                     then                  in     any            such              case               the             Borrower                                shall

               promptly                            after              receiving                                 notice                      as      specified                                  in        subsection                                           pay             such             Lender                       such              additional                                   amount                     or

               amounts                        as        will              compensate                                         such                Lender                         for             such                 increased                          cost             or      reduced                        amount                        receivable                                        The
               Borrower                          shall                not              be           required                           to        pay            any                 additional                               amounts                         to         any              Lender                 pursuant                           to        this               subsection

                         to        the          extent                    that              the            obligation                               to
                                                                                                                                                               pay               such                    additional                           amounts                         would                  not          have                  arisen                  but                 for               failure

               by       such             Lender                          to          comply                       with                  the          provisions                                       of         Section                     5.12b                       of      this           Agreement


                                                                                                                 Any                   Lender                        claiming                              any              additional                            amounts                       payable                       pursuant                            to          this              Section

                      5.11          or          Section                         5.12                 shall              use             reasonable                                    efforts                        consistent                              with             its         internal                    policy                  and              legal                     and

                      regulatory                             restrictions                                  and              so         long                as            in         its             sole             determination                                       such              efforts                would                       not            be

                      disadvantageous                                                to        it          to        file          any              certificate                                     or      document                               reasonably                              requested                          in        writing                        by            the

                      Borrower                          if      the             making                          of          such                     filing                    would                        avoid                  the         need                for        or          reduce                 the          amountof                                    any                  such
                      additional                          amounts


                                                                                                                 If               Lender                       or             the          Administrative                                           Agent                     shall             become                        aware                     that             it         is     entitled                   to

                      receive                       refund                        in        respect                         of         taxes               as            to         which                       it    has          been                 indemnified                                  by         the          Borrower                               pursuant                           to

                      Section                   5.12                or          this            Section                           5.11               it        shall                promptly                                notify                 the            Borrower                           of     the             availability                                 of              such          refund
                      and          shall                within                       thirty                 30                    days              after                 receipt                        of                request                  by            the         Borrower                           apply                  for         such                      refund                     If
                                                                                                                                                                                                                                                                                                                                                                                                                 any



               \o
                                                                                                                                                                                                                      -29-




                                                                                                                                                                                                         A2867
Confidential                                                                                                                                                                                                                                                                                                                                                                                          PP-TRBK0000061
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 524 of 569



                     Lender                     or          the           Administrative                                         Agent                       as        applicable                               receives                               refund                       in         respect                     of         any          taxes              to        which                       it


                     has           been                   indemnified                                   by          the        Borrower                            pursuant                          to         Section                     5.12              or         this              Section                         5.11              it     shall             promptly

                     pay           such                   refund                   to         the         Borrower                           to             the         extent                  of        amounts                          that             have                been                   paid               by          the         Borrower                           under

                     Section                        5.12               or      this             Section                        5.11          with                 respect                  to        such                  refund                        provided                              that              the           Borrower                          upon                 the


                     request                        of      such               Lender                         or     the          Administrative                                          Agent                       as      applicable                                  agrees                         to      return                 such              refund                     to        such

                     Lender                     or          the           Administrative                                         Agent                      in     the            event               such                 Lender                      or      the             Administrative                                               Agent               is     required                              to

                     repay                 such                 refund                         The             Borrower                           shall                be         responsible                                for
                                                                                                                                                                                                                                           any           costs                 incurred                             by         such               Lender                   or        the

                     Administrative                                           Agent                      in        applying                       for            any              such          refund                      and            promptly                             reimburse                                  such             Lender                    or        the

                     Administrative                                           Agent                      therefor                      on demand


                                                                                                               If         any          Lender                      shall             have                 determined                                that            the              adoption                             of      or        any           change                      in       any
                     Requirement                                       of          Law              regarding                             capital                  adequacy                           or         in         the         interpretation                                         or          application                             thereof                   or

                     compliance                                   by such                          Lender                   or         any            corporation                               controlling                                 such              Lender                           with                 any          request                   or        directive

                     regarding                             capital                      adequacy                          whether                            or        not          having                      the         force                of         law                from                    any             Governmental                                     Authority
                     made                 subsequent                                    to      the           date             hereof                   shall               have              the          effect                  of         reducing                          the             rate             of        return                  on such                   Lenders
                     or         such                corporations                                        capital                 as             consequence                                      of        its         obligations                              hereunder                                   to              level             below                   that            which
                     such             Lender                         or       such                  corporation                              could                 have               achieved                             but          for           such               adoption                                change                     or      compliance
                     taking                     into              consideration                                       such             Lenders                              or      such              corporations                                          policies                       with                  respect                    to      capital                  adequacy
                     by an                amount                          deemed                         by          such              Lender                     to        be       material                              then            from               time              to             time                 the          Borrower                            shall

                     promptly                             pay           to         such                 Lender                   such              additional                            amount                        or         amounts                          as         will              compensate                                   such               Lender                      for

                     such             reduction



                                                                                                               If         any          Lender                     becomes                            entitled                      to      claim                   any              additional                                 amounts                    pursuant                          to         this

                     Section                         it     shall              promptly                              notify                 the             Borrower                          with                         copy               to       the          Administrative                                               Agent                     of        the           event                by
                     reason                    of          which                   it        has         become                        so      entitled                                   certificate                             as       to         any           additional                                   amounts                          payable                    pursuant
                     to     this               Section                       submitted                              by         such            Lender                        to     the         Borrower                                with                       copy                   to         the            Administrative                                      Agent
                     shall            be            conclusive                                in        the          absence                      of         manifest                         error                   The               agreements                                   in         this             Section                    shall           survive                         the

                     termination                                  of        this              Agreement                               and           the           payment                        of         the             Loans                   and            all         other                     amounts                        payable                      hereunder



                                                                            5.12                         Taxes                                        All              payments                           made                    by          the           Borrower                                 under                     this         Agreement                                 and              any
               Notes                 shall                 be        made                    free             and          clear             of             and             without                   deduction                               or       withholding                                         for            or     on account                            of            any
               present                    or         future                  income                           stamp                  or      other                 taxes                 levies                       imposts                         duties                    charges                               fees             deductions                            or

               withholdings                                       now                   or     hereafter                         imposed                               levied                 collected                             withheld                             or     assessed                               by any                     Governmental

               Authority                                  excluding                           net         income                       taxes                 and            franchise                           taxes              imposed                          in         lieu                 of        net          income                   taxes               imposed
               on         the        Administrative                                                Agent                  or      any             Lender                       as             result                  of            present                        or         former                       connection                              between                         the

               Administrative                                          Agent                       or     such                 Lender                       and         the         jurisdiction                                  of       the           Governmental                                               Authority                        imposing                              such

               tax        or       any               political                          subdivision                              or         taxing                     authority                      thereof                      or         therein                     other                      than              any             such              connection

               arising                solely                      from                  the         Administrative                                          Agent                   or        such               Lender                       having                     executed                                delivered                          or      performed                                its


               obligations                                 or        received                             payment                           under                      or         enforced                        this             Agreement                                   or         any                 other             Loan                Documents                                          If


               any          such                non-excluded                                            taxes               levies                    imposts                        duties                      charges                         fees              deductions                                    or       withholdings
               Excluded                             Taxes                          are          required                        to        be       withheld                          from                 any              amounts                          payable                            to        the          Administrative                                       Agent                  or

               any         Lender                          hereunder                               or     under                  any           Note                    the          amounts                           so      payable                         to         the              Administrative                                          Agent                or          such

               Lender                  shall                    be        increased                           to      the            extent                  necessary                          to        yield               to        the            Administrative                                               Agent                   or      such              Lender

               after             payment                               of      all            Non-Excluded                                        Taxes                        interest                   or          any          such                other                  amounts                            payable                         hereunder                           at     the

               rates            or        in         the          amounts                           specified                          in      this              Agreement                                 provided                              however                                 that            the           Borrower                           shall              not           be

               required                        to         increase                           any         such              amounts                          payable                      to      any              Lender                        that          is         not              organized                             under               the          laws                of        the

               United                 States                      of        America                           or               state           thereof                       if     such             Lender                        fails            to        comply                           with                 the         requirements                                    of         clause

                          of       this             Section                             Whenever                               any          Non-Excluded                                            Taxes                   are            payable                       by           the            Borrower                               as      promptly                              as

               possible                        thereafter                           the             Borrower                           shall                send             to     the          Administrative                                             Agent                        for         its         own              account                   or         for            the

               account                     of             such              Lender                       as         the         case              may be                             certified                         copy                of       an         original                             official                    receipt                  received                          by        the

               Borrower                             showing                             payment                       thereof                          If        the         Borrower                            fails             to       pay             any               Non-Excluded                                             Taxes                when                     due          to




                                                                                                                                                                                                      -30-




                                                                                                                                                                                         A2868
Confidential                                                                                                                                                                                                                                                                                                                                                                               PP-TRBK0000062
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 525 of 569



                the         appropriate                         taxing             authority                           or      fails              to     remit              to     the           Administrative                                      Agent                 the         required                      receipts                 or     other


                required                 documentary                               evidence                             the          Borrower                         shall              indemnify                         the        Administrative                                      Agent                      and      the       Lenders

                for        any         incremental                           taxes               interest                     or       penalties                      that            may become                                 payable                       by         the     Administrative                                       Agent               or

                any          Lender                 as           result            of         any             such            failure                        The          agreements                           in      this           Section                        shall         survive                     the         termination                              of
               this          Agreement                          and          the                                        of          the       Loans                  and          all          other           amounts                      payable                        hereunder
                                                                                        payment



                                                                                                In            addition                      the         Borrower                         agrees                to      pay          to          the            relevant                Governmental                                    Authority
                      in     accordance                         with           applicable                              law           any           current                  or        future                stamp             or       documentary                                     taxes              or         any      other                excise

                      or     property                    taxes               charges                     or      similar                    levies                 including                           without                   limitation                            mortgage                        recording                       taxes              and

                      similar               fees              imposed by                            any           Governmental                                       Authority                         that          arise            from                any             payment                   made                   hereunder                      or

                      under            any           Note              or     from              the             execution                              delivery                  or      registration                            of        or         otherwise                         with              respect                 to     this


                      Agreement                          or     any          Note              or         any           other                Loan              Document                           Other                      Taxes

                                                                                                Each                Lender                    or             Transferee                           that         is      not               United                       States            Person                       as     such             term              is


                      defmed                  in     Section                 7701             a30                       of          the       Code                        US Person                                        for        United                        States             federal                 income                  tax

                      purposes                            Non-US                     Lender                                 shall            deliver                 or       caused                   to     be       delivered                          to        the         Borrower                        and         the

                      Administrative                                  Agent             the          following                              properly                      completed                          and        duly               executed                        documents


                                                                          two        complete                               and           executed                                U.S              Internal                   Revenue                            Forms                 W-8BEN or                                  any
               successor                      form            thereto                   with                  respect                  to     an        income                   tax           treaty               providing                         for                 zero         rate          of        withholding                           tax

               on          interest                 or                U.S          Internal                       Revenue                          Service                    Forms                W-8ECI                        or         any                successor                      form              thereto                      or




                                                                ii          two         complete                            and             executed                      U.S            Internal                    Revenue                          Service                    Forms                W-8BEN                           or          any
               successor                      form            thereto                     including                           all         appropriate                            attachments                               documenting                                     the     status                 of         the     Lender                  or
               Transferee                           as           Non-U.S                         Lender                       and                             certificate                       substantially                              in         the           form          of      Exhibit                                    Non-
               Bank              Status              Certificate                                or




                                                                iii           two             complete                              and        executed                       U.S               Internal                Revenue                             Service                Forms                   W-8IMY
               or          any         successor                      form          thereto                         including                          all         appropriate                          attachments                                  documenting                               the             status           of      the

               Lender                  or          Transferee                       as               Non-U.S                              Lender                     or




                                                                iv            comparable                                    statements                         in      accordance                             with            applicable                              U.S         law              and

               regulations                          and         amendments                                    thereto                which                   indicate                   that           such          Lender                     is        not         subject                 to      withholding

               requirements


               Such              documents                        shall            be         delivered                        by each                       Lender                     or       Transferee                            on            or        before             the          date             it    becomes

               party             to    this          Agreement                          or               in      the          case            of              Transferee                          that         is            participation                                 holder                  on          or     before             the          date

               such           participation                            holder                 becomes                                Transferee                           hereunder                            and           on       or        before                    the     date               if        any          such             Lender

               or          Transferee                         changes                   its         applicable                              lending                  office              by designating                                          different                       lending                   office

               Lending                  Office                          In     addition                           each               Lender                   or          Transferee                           shall              deliver                      or     cause             to      be         delivered                     such

               Forms                  and/or              Certificates                         promptly                upon or before                                              the           expiration                           obsolescence                                or         invalidity                      of        any
               document                       previously                       delivered                          by such Lender    or                                             Transferee                                 Notwithstanding                                            any           other               provision                      of

               this         Section                 5.12c                          Lender                      or           Transferee                              shall          not           be         required                  to         deliver
                                                                                                                                                                                                                                                                           any         document                            pursuant                  to

               this         Section                 5.12c                   that        such                  Lender                   or          Transferee                             is      not         legally                 able                to        deliver




                                                                                               The Borrower                                        shall             not         be       required                    to         indemnify                            any         Lender                    or            Transferee                           or

                      to    pay         any          additional                     amounts                            to     any            Lender                   or         Transferee                             in       respect                       of     any         U.S              federal                  income                   or

                      withholding                         tax         pursuant                      to        paragraph                                       or                 above                 to     the       extent                   that




               \O
                                                                                                                                                                                   -31-




                                                                                                                                                                          A2869
Confidential                                                                                                                                                                                                                                                                                                                                      PP-TRBK0000063
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 526 of 569



                                                                                                    the         obligation                          to     withhold                              any           amounts                        with             respect                      to     U.S                federal                    income                 tax

               existed                 on     the              date              such               Lender                  became                           party                  to       this             Agreement                               or         in        the             case             of            Transferee                            that          is


               participation                            holder                         on      the             date           such             participation                                    holder                     became                        Transferee                               hereunder                                or         with            respect

               to        payments                       to                New                Lending                    Office                      the      date                   such               Lender                      or       Transferee                                 designated                              such              New             Lending
               Office                 provided                            however                              that         this         clause                            of         this              paragraph                                      shall              not          apply                             to         any          Transferee                         or

               New             Lending                        Office                   that           becomes                             Transferee                                or          New              Lending                         Office               as               result                of         an          assignment

               participation                                 transfer                     or        designation                               made              at        the            request                      of        the        Borrower                         or                     to        the          extent                 the

               indemnity                      payment                             or         additional                        amounts                       any               Lender                         or Transferee                                      acting                     through                            New               Lending
               Office                 would                   be          entitled                   to         receive                  without                          regard                      to      this          paragraph                                       do             not          exceed                      the         indemnity

               payment                  or         additional                                amounts                        that         the                                    making                         the          assignment                               participation                                    or transfer                         to         such
                                                                                                                                                     person
               Lender                  or         Transferee                                   or      making                      the         designation                                 of           such           New                 Lending                        Office                   would                      have              been            entitled

               to    receive                 in         the           absence                        of         such           assignment                                 participation                                         transfer                 or      designation                                     or




                                                                     ii                          the            obligation                          to    pay             such                  indemnity                               payment                  or         additional                                amounts                     would                 not
               have            arisen              but              for                failure                  by such                  Lender                      or             Transferee                                   to     comply                   with                the          provisions                              of     paragraph
                         above


                                                                                                          Nothing                    contained                            in        this              Section                      5.12          shall           require                         any         Lender                       or       any
                    Transferee                               or      the          Administrative                                         Agent               to           make                    available                        any           of      its     tax            returns                     or        any           other

                    information                              that           it      deems                      to     be       confidential                               or        proprietary


                                                                     5.13                        Indemnity                                    The            Borrower                                   agrees                     to      indemnify                             each                  Lender                       and          to        hold               each

               Lender                 harmless                            from               any           actual              loss            or         expense                        which                   such                  Lender                  may          sustain                     or         incur                  as

               consequence                              of                       default                   by         the          Borrower                          in        making                            borrowing                             of        Conversion                                      into          or         Continuation                              of
               Eurodollar                         Loans                     after            the           Borrower                           has         given                       notice                    requesting                            the        same                  in        accordance                               with            the

               provisions                      of        this             Agreement                                                default                by         the            Borrower                               in         making                   any         prepayment                                    after             the         Borrower
               has         given                  notice                    thereof                       in        accordance                           with             the            provisions                                of     this         Agreement                                  or                    the         making                      of

               prepayment                           of             Eurodollar                             Loans               on               day         which                      is         not          the           last         day          of        an        Interest                     Period                   with             respect

               thereto                  This             covenant                              shall                survive               the            termination                                   of      this             Agreement                            and             the          payment                           of     Loans                 and          all

               other            amounts                        payable                       hereunder




                                                                     5.14                        Lending                       Offices                       Change                             of           Lending                      Office                                       Loans                     of       each                 Type             made                by
               any         Lender                  shall                  be      made                    and         maintained                           at         such                 Lenders                              Applicable                       Lending                           Office                     for         Loans                 of     such

               Type



                                                                                                          Each              Lender                  agrees                     that             if      it    makes                     any           demand                     for             payment                       under               Section
                    5.11          or     5.12a                            or      if         any           adoption                      or         change                     of        the            type           described                         in      Section                         5.10             shall              occur               with

                    respect             to         it         it     will              use          reasonable                           efforts                 consistent                                   with               its      internal                   policy                  and             legal              and             regulatory

                    restrictions                        and               so      long               as         such           efforts                   would                  not             be           disadvantageous                                         to     it         as         determined                               in      its         sole

                    discretion                          to         designate                                   different                 lending                      office                     if     the           making                     of      such                    designation                                  would                reduce                or

                    obviate              the            need                for          the          Borrower                           to        make               payments                                under                    Section                 5.11             or         5.12a                        or      would                    eliminate

                    or     reduce                 the              effect               of       any             adoption                      or        change                     described                              in         Section                  5.10


                                                                     5.15                        Substitution                                 of         Lender                            In           the           event               the         Borrower                              is         or         would                    be            required                   to

               pay         any         additional                                amounts                       pursuant                       to     subsections                                      5.11            or        5.12a                    the          Borrower                              may                so         long           as      no
               Event             of     Default                       has              occurred                       and           is    continuing                                  require                        any           Lender                   claiming                         such                additional                        amounts
               upon            five         Business                             Days                  prior            written                     notice                 from                   the         Borrower                           to      such              Lender                       to         assign                  the         entire

               Revolving                      Credit                      Commitment                                    and              Loans               of           such              Lender                         to      another                     bank             or         financial                      institution                           selected

               by        the     Borrower                             and               if     such                 bank           or         financial                        institution                            is        not       then                  Lender                           reasonably                              satisfactory                         to




               \o
                                                                                                                                                                                                -32-




                                                                                                                                                                                A2870
Confidential                                                                                                                                                                                                                                                                                                                                                          PP-TRBK0000064
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 527 of 569



               the          Administrative                                         Agent                  Any                 such                  assignment                                   shall              be          effected                         in            accordance                                with          subsection                              12.6                 and
               as            condition                           to       such             assignment                                   the          Borrower                                   shall             pay                all       amounts                            due          to          the           assigning                      Lender

               hereunder                         on         the              effective                    date              of         such               assignment




                                                                       SECTION                                                    REPRESENTATIONS                                                                          AND WARRANTIES

                                                                       To            induce               the               Administrative                                              Agent                   and              the             Lenders                          to      enter                  into           this        Agreement                                     and             to

               make                the         Loans                           the         Borrower                               hereby                     represents                                      and               warrants                             to          the        Administrative                                          Agent                       and              each
               Lender                 that



                                                                       6.1                        Financial                            Condition                                                        The               consolidated                                          balance                     sheet               of       Old             TransCare                                  and

               its      consolidated                                   Subsidiaries                                as        at        December                                 31              2000                and              the            related                     consolidated                                 statements                            of          income
               retained                  earnings                              cash            flows                   and           changes                      in            stockholders                                               equity               for             the       fiscal                 year            ended                 on such                         date

               reported                   on by Arthur                                     Andersen                           L.L.P                         copies                      of        which                    have                  heretofore                              been               furnished                        to        each              Lender
               are       complete                       and                  correct                 and           present                       fairly               in          all           material                         respects                        the             consolidated                                   financial                     condition                              of

               Old          TransCare                             and              its     consolidated                                   Subsidiaries                                          as      at      such                   date               and               the         consolidated                                   results                of        their

               operations                        and              their                 consolidated                                cash             flows                      for             the          fiscal
                                                                                                                                                                                                                                 year                then                ended                      The             unaudited                          consolidated
               balance                   sheet              of         Old               TransCare                            and             its         consolidated                                        Subsidiaries                                     as        at       December                                31         2001              and          as          at

               December                          31 2002                                 and       the            related                 unaudited                                   consolidated                                          statements                             of      income                          retained                     earnings                              cash

               flow           and           changes                           in         stockholders                                   equity                  for             the             fiscal              year                   ended                 on             such           date                 certified                    by                Responsible
               Officer                   copies                   of          which                have                heretofore                            been                     furnished                            to          each               Lender                         are          complete                         and             correct                  and

               present                fairly                in         all         material                    respects                        the          consolidated                                        fmancial                               condition                          of        Old             TransCare                            and             its

               consolidated                             Subsidiaries                                    as        at        such              date              and               the             consolidated                                      results                      of      their              operations                           and            their

               consolidated                             cash                  flows               for        the            fiscal                  year          then                     ended                  subject                           to         normal                    year-end                          audit            adjustments                                         The
               interim                unaudited                               consolidated                                  balance                       sheet                  of          Old             TransCare                                   and             its      consolidated                                   Subsidiaries                                  as        at


               May 31                     2003               and               the         related                     unaudited                            consolidated                                        statements                                 of         income                        retained                       earnings                        cash                  flow
               and          changes                    in         stockholders                                         equity             for             the          period                         from                January                                   2003                 through                         May            31 2003                          certified

               by            Responsible                                     Officer                    copies                    of     which                   have                        heretofore                              been                furnished                            to      each                Lender                       are         complete
               and          correct               and                 present                    fairly                in     all        material                          respects                           the          consolidated                                         financial                        condition                        of      Old
               TransCare                         and             its          consolidated                                  Subsidiaries                                   as           at       such               date                    and          the             consolidated                                    results             of         their

               operations                        and             their               consolidated                                   cash             flows                   for                such            period                        All              such               financial                       statements                             including                             the

               related              schedules                                and          notes              thereto                      have               been                     prepared                            in         accordance                                   with             GAAP                     applied                    consistently

               throughout                        the             periods                       involved                       except                        as        approved                                by           such                accountants                                 or         Responsible                                 Officer                       as            the

               case          may be                     and                  as      disclosed                          therein                      or      on Schedule                                          6.1a                       attached                           hereto




                                                                                                        The pro                        forma                 consolidated                                         balance                           sheet                  of      the         Borrower                              and         its         consolidated
                     Subsidiaries                            as          at        May 31                      2003                     and           the                             forma                    statements                                 of          income                       retained                        earnings                        cash                flow
                     and       changes                       in          stockholders                                       equity                  for         the             five-month                                     period                    then              ended                   the             Pro               Forma                   Financial

                     Statements                                       copies                of         which                  has         heretofore                                    been                 furnished                              to     the              Administrative                                       Agent                  and         each

                     Lender                  and             the             unaudited                         consolidated                                     balance                           sheet                and                 statements                              of      income                          retained                     earnings                              cash
                     flow          and           changes                           in      stockholders                                       equity                  of         the              Borrower                                 and           its        consolidated                                    Subsidiaries                              as         of          such

                     date          and         period                         adjusted                    to           give            effect                as            if         such                  events                    had            occurred                            on        the           first          day         of         such              period                       to

                             the         confirmation                                     of      the        Plan                 of     Reorganization                                                     and           the              consummation                                          of        the           transactions

                     contemplated                                 by           the         Plan              of         Reorganization                                                ii              the         making                          of       the             Term                Loans                     hereunder                           iii               the

                     making                 of     Revolving                                   Credit                   Loans                  hereunder                                   in         an       amount                          equal                  to        the       outstanding                                  amounts                      owing
                     under            the        DIP                   Loan               Documents                                    and           the         application                                      of           the           proceeds                            thereof                   to       the         repayment                           of           all


                     amounts                   owing                      under                  the         DIP             Loan                   Documents                                         iv            all          other                   transactions                                 to     be           consummated                                     on           the

                     Closing                 Date                     and                      the        payment                             of      all        fees                   and            expenses                               related                     to      the          foregoing                           transactions                                     as

                     estimated                    in         good                  faith             as      of         the            date           of        the             balance                         sheet                      included                        in      the         Pro               Forma                 Financial




               \O
                                                                                                                                                                                                      -33-




                                                                                                                                                                                           A2871
Confidential                                                                                                                                                                                                                                                                                                                                                                           PP-TRBK0000065
                                 Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 528 of 569



                      Statements                                          The           Pro              Forma                      Financial                                  Statements                                      present                   fairly             in         all         material                           respects                             on                pro              forma

                      basis                    the          consolidated                                        financial                            condition                                  of        the              Borrower                             and         its         consolidated                                         Subsidiaries                                    as          at            such

                      date                    and          the             consolidated                                        results                     of         their                   operations                                and            their              consolidated                                     cash                 flows                  for            the          five-

                      month                      period                     then                ended                         assuming                               the             events                        described                             in      the        immediately                                         preceding                                  sentence                           had

                      occurred                            on              the         first              day             of      such                 period


                                                                                                                     The                  operating                                 forecast                            and           cash             flow               projections                                 of        the             Borrower                                dated                      as    of

                      July                           2003                        copy                   of      which                      have                     been                  furnished                              to         the          Lenders                        have                   been                  prepared                         in          good                  faith

                      under                    the          direction                              of               Responsible                                           Officer                        of        the               Borrower                             and          in          accordance                                   with             GAAP                             except                  that

                      such                    forecast                      and               projections                                  do         not             include                            footnotes                               and           other             disclosures                                    which                   may                 be          required

                      pursuant                            to          GAAP                         and              except                      as         set             forth                   on Schedule                                     6.1c                    the          operating                                forecast                       and                  cash           flow

                      projections                                    were                or         are         based                      on good                              faith                estimates                               and              assumptions                                 believed                              to    be         reasonable                                       at     the

                      time                made                       it
                                                                            being                  recognized                                   by             the             Lenders                             that               such            projections                              as         to         future                     events                     are          not             to         be

                      viewed                         as         facts                 and           that             actual                    results                         during                     the             period                    or        periods                    covered                           by any                     such                  projections                                  may
                      differ                   significantly                                       from              the             projected                                 results



                                                                                6.2                            No Chan2e                                                            There                     has              been              no           development                                      or         event                 which                      has           had                 or         would
               have                           Material                          Adverse                         Effect                                    if        and              to        the            extent                    the           representation                                       in         this                clause                             is        made                   or

               deemed                           made                      on      or          prior                 to        the          Closing                              Date                     since                   May               31 2003                            except                    the             commencement                                                  of             the

               Bankruptcy                                       Cases                   and              the         consummation                                                        of        the         transactions                                     contemplated                                        by          the          Plan               of          Reorganization
               or          as      disclosed                               in         the          Disclosure                                   Statement                                     or         in        the           projections                              delivered                             to        the             Administrative                                            Agent
               pursuant                              to     Section                           6.1c                       and                          to            the             extent                    that               the         representation                                        in      this             clause                               is         made                   or         deemed
               made                  after                the              Closing                        Date                  since                 the                 Closing                         Date                   subject                       to        any           waiver                        or      amendment                                       pursuant                              to

                Section                         12.1                      and            ii             during                   the            period                          from                 June                             2003               to       the       Closing                            Date                       except                as          contemplated                                           by
               the               Plan            of        Reorganization                                                 or        permitted                                   by Section                                     9.7a                 hereof                   no              dividends                               or         other             distributions                                         have

               been                declared                                paid               or        made                   upon                  the             Capital                         Stock                       of     the            Borrower                              nor          has              any             of        the         Capital                          Stock                  of

               the               Borrower                             been               redeemed                                   retired                          purchased                                     or          otherwise                          acquired                          for         value                      by        the         Borrower                                    or         any
               of          its      Subsidiaries




                                                                                6.3                            Existence                                   Compliance                                          with                   Law                     Each               of          the          Borrower                                   and         its              Subsidiaries

               is      duly                   organized                                validly                      existing                          and                 in        good                  standing                           under                  the          laws               of          the         jurisdiction                                    of         its


               organization                                                      has               the          corporate                             power                          and             authority                                   and          the         legal               right                   to        own                  and         operate                          its


               property                              to         lease                 the          property                          it
                                                                                                                                               operates                              as        lessee                      and              to     conduct                       the           business                              in      which                    it        is      currently

               engaged                                           excent                       as         set        forth                  on Schedule                                          6.3                is          duly              qualified                     as                  foreign                      corporation                                  and             in          good
               standing                          under                     the           laws                  of        each              jurisdiction                                        where                       its         ownership                             lease                  or         operation                              of        property                           or             the

               conduct                          of        its             business                        requires                         such                     qualification                                        and                        excent                  as         set              forth              on Schedule                                       6.3             is         in

               compliance                                      with              all          Requirements                                            of            Law                       except                       in         the         case              of     the           foregoing                               clauses                                     and                                  and         to

               the               extend                   not             disclosed                            on Schedule                                          6.3              to        the             extent                   that             the         failure                   to         comply                           therewith                              would                      not          in

               the               aggregate                                reasonably                                be         expected                               to            have                       Material                           Adverse                        Effect




                                                                                6.4                            Power                       Authorization                                                      Enforceable                                     Obligations                                      Each                   of        the         Loan                      Parties                      has         the


               corporate                              power                      and            authority                                 and             the              legal                   right                  to          make                    deliver                 and               perform                           the         Loan                   Documents                                    to

               which                     it     is              party                  and                in        the          case                of             the             Borrower                                    to     borrow                       hereunder                             and              has             taken                all          necessary

               corporate                              action                    to          authorize                               in         the          case                    of        the             Borrower                              the           borrowings                                    on         the             terms                and                  conditions                           of

               this              Agreement                                  and               any              Notes                      and                  in         the            case                 of         all          Loan               Parties                  to          authorize                               the            execution                               delivery

               other                     than             by              the          Lenders                           with              respect                             to        themselves                                     and              performance                                      of        the          Loan                 Documents                                         to         which
               it     is            party                       Except                         as         set        forth                 on          Schedule                                    6.4              no consent                                 or        authorization                                     of              filing               with                   notice                      to    or

               other                act              by         or         in     respect                       of             any             Governmental                                                   Authority                             or         any          other                  Person                       is         required                        in          connection

               with                the          borrowings                                     hereunder                                  or         with                 the             execution                                   delivery                         performance                                         validity                        or         enforceability                                          of




               \O
                                                                                                                                                                                                                           -34-




                                                                                                                                                                                                          A2872
Confidential                                                                                                                                                                                                                                                                                                                                                                                                      PP-TRBK0000066
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 529 of 569



                the       Loan                  Documents                            to      which                 the            Borrower                               or        any            other                        Loan               Party               is          party                        This                Agreement                                      has             been
                and        each                 other             Loan              Document                            to        which                   it        is             party                 will                  be          duly            executed                           and              delivered                              on behalf                                  of

                each             Loan                Party                 This            Agreement                               constitutes                                  and              each                    other                  Loan             Document                                 to         which                     it         is              party              when
                executed                        and           delivered                     will           constitute                                    legal                     valid               and                binding                        obligation                           of         each              Loan                      Party
                enforceable                             against                 such               Loan            Party                    in      accordance                                   with                    its      terms                    subject                   to       the              effects                        of          bankruptcy
                insolvency                              fraudulent                                                                      reorganization                                            moratorium                                        and              other            similar                        laws                                                  to          or
                                                                                           conveyance                                                                                                                                                                                                                                        relating

                affecting                       creditors                      rights               generally                               general                      equitable                         principles                                   whether                       considered                                        in            proceeding                                       in

                equity                or        at     law            and           an       implied                     covenant                              of         good                  faith               and               fair          dealing




                                                                     6.5                     No            Legal                  Bar                    Except                       as         disclosed                                 on       Schedule                          6.5                 the         execution                                       delivery                              and

                performance                                  of     the        Loan                Documents                                 to     which                       the             Borrower                                or         any           other               Loan                 Party                    is               party                   the

                borrowings                             hereunder                          and          the         use            of         the         proceeds                               thereof                        will               not      violate                   any             Requirement                                               of         Law                or

                Contractual                             Obligation                          of      any            Loan                 Party                  and             will              not            result                  in          or          require                   the             creation                            or          imposition                                  of

                any        Lien                 on any               of        their             respective                        properties                                 or       revenues                                pursuant                          to        any        such                 Requirement                                               of     Law                   or

                Contractual                             Obligation                          other               than               Liens                 created                           by      the              Security                            Documents                               in         favor                    of         the

                Administrative                                     Agent



                                                                    6.6                      No              Material                             Litigation                                      Except                              as          disclosed                          on            Schedule                                    6.6                  no            litigation

                investigation                                or proceeding                               of        or        before                    any               arbitrator                           or            Governmental                                         Authority                            is       pending                               or           to         the

               knowledge                              of      the         Borrower                           threatened                             by          or        against                        the               Borrower                             or         any        Loan                     Party                    or          against                     any              of         its

                or     their           respective                          properties                         or        revenues                                         with              respect                          to        any           of      the             Loan              Documents                                        or              any         of          the

               transactions                             contemplated                                hereby                    or            thereby                       or          ii          which                          would                   have                    Material                            Adverse                              Effect




                                                                    6.7                      No               Default                                After                      giving                          effect                       to          the               transactions                                    contemplated                                                 by                 this

               Agreement                                the         Plan            of      Reorganization                                          and             the            Confirmation                                              Order               to         occur               on             the         Closing                              Date                   neither

               the        Borrower                            nor         any          Loan              Party               is        in         default                     under                or           with                  respect                    to         any          of        its          Contractual                                         Obligations
               in      any        respect                     which                 could                have                     Material                          Adverse                        Effect                               After              giving                    effect                to        the                transactions

               contemplated                                   by      this          Agreement                                the             Plan              of         Reorganization                                                   and           the          Confirmation                                         Order                          on         the          Closing
               Date              no         Default                   or        Event               of        Default                       has          occurred                               and           is          continuing




                                                                    6.8                      Ownership                                  of        Property                             Liens                         Each                    of     the              Loan            Parties                     has               good                        and         marketable
               title        in        fee            simple               to        or             valid            leasehold                            interest                          in      all             its           real             property                        and           good                  title                  to           or              valid

               leasehold                        interest                  in        all      its       other             material                          property                              and               none                    of       such              property                       is         subject                        to          any             Lien

               except                 as        permitted                       by         Section                  9.3            The              Loan                      Parties                    do          not              own               any           real           property                         in            fee             simple                      as          of        this

               Closing                     Date                   The          properties                       listed                  on         Schedule                                1.1b                    constitute                             all         the         real             property                             leased                      by any                       Loan
               Party             as        of        the          Closing                  Date




                                                                    6.9                      Intellectual                               Property                                   Each                  of              the            Loan                Parties                   owns                       or           is             licensed                        to         use                   all


               trademarks                              tradenames                                copyrights                             technology                                         know-how                                   and           processes                            necessary                                 for              the         conduct                           of         its

               business                     as        currently                     conducted                           except                     for         those                   the         failure                         to        own                or         license                 which                      could                       not         have
               Material                     Adverse                       Effect                 the          Intellectual                                     Property                                    No                  claim                has              been            asserted                         and                is         pending                        by any
               Person                 challenging                              or         questioning                             the            use           by         the              Loan               Parties                        of         any           such            Intellectual                                      Property                            or         the

               validity                or            effectiveness                           of        any          such                Intellectual                                  Property                                 nor              does            the          Borrower                            know                         of          any             valid                  basis

               for
                          any         such                 claim               except                for           such            claims                      and              infringements                                              that            in         the        aggregate                                 would                          not             reasonably
               be      expected                         to        have                 Material                    Adverse                          Effect                          The            use               by           the             Loan                Parties                 of          any              material                             Intellectual




               \o
                                                                                                                                                                                                -35-




                                                                                                                                                                                   A2873
Confidential                                                                                                                                                                                                                                                                                                                                                                            PP-TRBK0000067
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 530 of 569



                Property                  of        the         Loan                 Parties                        does                  not         infringe                        on         the          rights                 of        any              Person                       except                             for         such                claims                      and

                infringements                              that            in             the            aggregate                                would                   not           reasonably                                  be       expected                            to        have                             Material                          Adverse                            Effect




                                                                  6.10                              No Burdensome                                                Restrictions                                        No             Requirement                                       of         Law                       or          Contractual                                   Obligation
                of     the        Borrower                        or       any                  of        the             other             Loan                 Parties                    has                    Material                        Adverse                            Effect




                                                                  6.11                              Taxes                         Except                       as        otherwise                             contemplated                                         by          the          Plan                          of        Reorganization                                              and        the

                Confirmation                              Order                      each                 of         the          Loan                  Parties                    has            filed             or         caused                     to        be         filed                  all             tax            returns                  which                         to        the

               knowledge                         of        the          Borrower                                    are         required                        to            be      filed                 and          has           paid               all        taxes                 shown                                to     be        due               and           payable                        on
                said         returns                or         on any                     assessments                                      made                 against                     it         or      any         of          its         property                           and               all            other                 taxes                       fees          or         other

                charges                 imposed                      on         it
                                                                                          or         any             of        its         property                           by any                    Governmental                                            Authority                                   other                      than              any             the          amount
                or     validity                of         which                 are             currently                              being                  contested                           in         good              faith               by           appropriate                                      proceedings                                       and           with

               respect              to     which                     reserves                            in         conformity                                with             GAAP                          have              been                provided                           on          the                  books                   of         the            relevant

               Loan            Party                   no         tax         Lien                   has             been                 filed               and              to       the             knowledge                                 of          the         Borrower                                         no claims                            are            being
               asserted                   with             respect                        to        any             such                  tax          fee          or         other               charge                      which                     if         adversely                                 determined                                      would
               reasonably                        be        expected                             to         result                 in       the          repayment                                 of          $500000                          or          more                 in         the                aggregate




                                                                  6.12                              Federal                       Regulations                                           No                  part          of         the               proceeds                            of               any                  Loans                    will                 be           used               for

               purchasing                                 or      carrying                                      any            margin                          stock                    within                     the         respective                                meanings                                     of         each               of        the          quoted
               terms              under               Regulation                                           of        the          Board                   as        now                 and             from              time               to         time              hereafter                                   in        effect                   or         for         any

               purpose                  which                  violates                             or        which                    would                   be         inconsistent                                  with                 the          provisions                                   of             the            regulations                                of         such
               Board                 If    requested                            by any                          Lender                      or         the          Administrative                                         Agent                        the          Borrower                                     will                furnish                    to        the

               Administrative                                  Agent                      and              each                Lender                           statement                              to      the         foregoing                                 effect                in               conformity                                   with              the

               requirements                               of      FR Form                                 G-3             or         U-i              referred                     to       in         Regulation                                             as         the          case                  may be



                                                                  6.13                              ERISA                                 Neither                             Reportable                                  Event                    nor              an          accumulated                                                   funding                           deficiency

               within               the          meaning                         of            Section                      412              of        the          Code                 or            Section                      302            of         ERISA                          has                  occurred                             during                    the             five-

               year          period              prior               to     the                 date                on      which                      this          representation                                       is        made                   or        deemed                             made                         with              respect                   to         any
               Single             Employer                           Plan                      and            each              Plan               other                      than                     Multiemployer                                            Plan             or                   multiemployer                                                welfare                        plan
               maintained                        pursuant                            to              collective                             bargaining                                agreement                                 has            complied                               in        all              material                        respects                            with             the

               applicable                      provisions                             of            ERISA                      and               the          Code                      No             termination                                 of               Single                   Employer                                       Plan              has              occurred

               other              than                termination                                    described                              in         Section                     4041b                           of      ERISA                         with                  respect                           to        which                    the            Borrower                              has

               incurred                   no     liability                                     to        the          PBGC                       or       ii             in        excess                     of     $1000000                                            and           no             Lien                      in     favor                  of         the          PBGC                     or

                     Plan         has          arisen                   during                       such                 five-year                          period                      Except                      to        the           extent                  that              any                  such                     excess                could                     not          have
               Material                   Adverse                       Effect                       the            present                       value                  of     all         accrued                       benefits                         under                 each                       Single                     Employer                                 Plan               based
               on those                   assumptions                                 used                    to      fund                 such               Plans                   did          not              as         of        the           last          annual                      valuation                                   date             prior                  to         the

               date          on which                      this           representation                                             is     made                    or        deemed                          made                   exceed                        the         value                        of         the            assets                  of         such              Plan

               allocable                  to        such             accrued                             benefits                         by more                        than            $1000000                                         Neither                        the          Borrower                                        nor         any              Commonly
               Controlled                      Entity                   has           had                       complete                           or         partial                   withdrawal                                  from                any              Multiemployer                                                     Plan               and                to        the

               knowledge                         of       the           Borrower                                    the        Borrower                              would                       not          become                         subject                     to      any                  material                             liability                       under

               ERISA               if      the           Borrower                               or        any              Commonly                                  Controlled                                Entity                    were                 to     withdraw                                     completely                                    from                 all


               Multiemployer                                   Plans                 as         of            the         valuation                            date            most                closely                     preceding                                 the          date                  on which                              this              representation

               is     made           or        deemed                      made                            To         the              knowledge                               of        the            Borrower                               no such                         Multiemployer                                                   Plan                 is     in

               Reorganization                                   or        Insolvent                                   Except                      to      the            extent                   that             any          such                excess                      could                       not             have                       Material                            Adverse

               Effect              the         present                    value                      determined                                   using                  actuarial                           and          other                assumptions                                       which                               are      reasonable                                   in

               respect             of      the            benefits                        provided                             and              the          employees                                 participating                                     of         the          liability                             of            the        Borrower                               and             each

               Commonly                          Controlled                                Entity                     for            post             retirement                            benefits                       to        be        provided                              to         their                      current                     and               former




               \o
                                                                                                                                                                                                       -36-




                                                                                                                                                                                        A2874
Confidential                                                                                                                                                                                                                                                                                                                                                                                     PP-TRBK0000068
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 531 of 569



               employees                           under                  Plans                which                    are          welfare                         benefit                plans               as              defined                  in         Section                      31                of           ERISA                          other                  than
               such            liability                    disclosed                          in      the           financial                         statements                                of     the          Borrower                           does              not               in      the            aggregate                                  exceed                       the

               assets             under                  all         such              Plans                allocable                        to        such               benefits                      by an annual                                    amount                   in          excess                      of           $1000000



                                                                      6.14                          Investment                               Company                                      Act                  Other                       Regulations                                            The                   Borrower                                    is          not               an
               investment                                company                                  within                     the       meaning                          of         the           Investment                               Company                          Act              of         1940                     as         amended                              the
               Investment                                Company                              Act                      and           the          execution                               delivery                        and            performance                              of             the          Loan                    Documents                                  by         the

               Borrower                       and              the        other                Loan                  Parties                 will              not           violate                    the         Investment                               Company                              Act                   The                Borrower                             is     not

               subject                 to     regulation                              under                 any              Federal                      or         State           statute                   or         regulation                          other               than                   Regulation                                            of        the

               Board                 which                     limits                 its      ability                  to         incur            Indebtedness




                                                                      6.15                          Subsidiaries                                          Schedule                               6.15               sets                 forth           the              name                      of         each                    direct                       or          indirect

               Subsidiary                          of          the        Borrower                             its           form            of        organization                                      its        jurisdiction                              of         organization                                     the              total              number                       of
               issued               and           outstanding                                 shares                   or          other            interests                       of       Capital                       Stock                  thereof                  the          classes                         and            number                            of          issued

               and          outstanding                               shares                  or       other                  interests                    of          Capital                    Stock                   of        each              such             class                the          name                    of         each               holder                      of

               Capital                 Stock                   thereof                      and       the            number                       of       shares                   or       other                  interests                     of     such              Capital                        Stock                      held           by each                           such

               holder               and            the          percentage                                of     all          outstanding                                 shares                  or       other                interests                      of        such           class                  of          Capital                        Stock                 held

               by         such             holders                   and              Schedule                         6.15            identifies                            all     Immaterial                                  Subsidiaries




                                                                     6.16                           Security                         Documents                                                                 The                  provisions                            of          each                    Security                             Document                                      are

               effective                    to      create                 in         favor               of         the           Administrative                                         Agent                     for         the          ratable                   benefit                    of      the              Lenders                                  legal
               valid           and            enforceable                                   security                    interest                  in           all      right               title              and             interest                 of         the         Loan                 Party                  which                    is        party
               thereto               in       the           Collateral                                    described                         therein




                                                                                                                     When                   proper                     financing                         statements                               have              been              filed              in         the              offices                   in        the

                  jurisdictions                                 listed                in      Schedule                             6.16           the                Security                     Agreement                                 shall             constitute                                 fully                  perfected                           first             Lien

                    on         and           security                     interest                     in         all          right              title              and           interest                    of         the            Loan            Parties                 in          the          Collateral                                          described

                    therein                   which                   can             be       perfected                           by such                       filing              subject                        as         to        priority                   only         to          the          Liens                       permitted                             by
                     Section                 9.3           and            subject                    to        Section                      6.16c

                                                                     ii                           When                   certificates                                representing                              the             Pledged                    Stock                  as              defined                        in     the          Pledge
               Agreement                                are          delivered                        to       the            Administrative                                        Agent                      together                          with          stock
                                                                                                                                                                                                                                                                                  powers                           endorsed                              in        blank                by
               duly         authorized                               officer                  of      the            pledgors                       thereof                        and                assuming                           continued                        possession                                by           the          Administrative

               Agent              of        the          Pledged                           Stock               the            Pledge                   Agreement                                  shall              constitute                                fully           perfected                                first              Lien               on            and

               security                    interest                  in         all         right              title               and       interest                        of      the              pledgors                       parties                 thereto                   in         the         Pledged                              Stock



                                                                                                      Neither                        the      Borrower                               nor              any           other                 Loan           Party                 owns                    any          property                                  or         has          any
                    interest                 in       any            property                         that              is     not          subject                     to               fully           perfected                            first           priority                  Lien                  subject                          as         to        priority

                    only          to        Liens                permitted                           by Section                              9.3               on            or     security                        interest                     in      such              property                           in         favor                 of         the

                    Administrative                                     Agent                      other                than                       any                such           property                         having                      an      aggregate                           fair             market                        value                  at       any            one
                  time            not             exceeding                            $500000                               and       ii           other                 property                        which                     is      the         subject                  of         Liens                  permitted                                  by Section
                    9.3      securing                          Indebtedness                                    permitted                          under                   Sections                       9.2c                       or      9.2d                   which               prohibits                                the          granting                           of      any
                    other           Lien                on such                       property


                                                                     6.17                         Accuracy                             and          Completeness                                         of         Information                                                  All              factual                       information                                      reports

               and        other              papers                    and            data            with              respect                     to         the        Loan                   Parties                  other                   than             projections                                 furnished                                  and             all

               factual              statements                            and               representations                                       made                  in         writing                     to         the            Lenders                    by            Loan                    Party                       or      on behalf                               of




                                                                                                                                                                                                 -37-




                                                                                                                                                                                   A2875
Confidential                                                                                                                                                                                                                                                                                                                                                                    PP-TRBK0000069
                                Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 532 of 569



               Loan                   Party                    are          when               taken                     together                    with              all               such                other               written                     factual                    information                                      reports                   and           other

               papers                      and            data           previously                              so           furnished                        and                all          such                 other              written                     factual                       statements                              and             representations

               previously                                so         made               and                 in        any              case           excluding                                  such                information                                    reports                           papers                      factual                  statements                               and

               representations                                           which                 have                 been                  superseded                               or          replaced                         by              subsequent                              such                   items                   complete                        and              correct

               in         all         material                                                      to         the            extent                                                          to        give           the            Lenders                       true                and               accurate                      knowledge                               of       the
                                                                     respects                                                                     necessary

               subject                      matter                   thereof                  in         all         material                      respects                                  and         do          not          contain                       any           untrue                           statement                       of                material                     fact

               or         omit              to          state            any           material                          fact             necessary                          in              order             to      make                     the          statements                                   contained                        therein                   not

               misleading                                 in        light          of         the          circumstances                                       in       which                           the          same                  were               made



                                                                                                               The              projections                            attached                                hereto                 as         Schedule                          6.17b                               are       based                  on good                       faith

                     estimates                            and            assumptions                                     believed                      to      be            reasonable                                   at      the            time              made                   it         being                   recognized                            by          the

                     Lenders                            that          such             projections                                  as       to     future                   events                          are       not            to        be       viewed                         as           facts                and          that         actual                 results

                     during                       the          period               or        periods                         covered                     by any                             such            projections                                may              differ                      significantly                                 from            the           projected

                     results                       All          projections                              with                 respect                  to      the            Loan                      Parties                   which                   are           furnished                                by or on behalf                                     of                Loan
                     Party                  to      the             Lenders                    after                the             Closing                 Date                   will                 be         based                on good                         faith                estimates                              and         assumptions
                     believed                            to     be        reasonable                                at        the         time            made                          it     being                 recognized                                by         the            Lenders                             that         such             projections                               as

                     to         future                   events              are           not           to         be          viewed                    as        facts                     and            that          actual                     results                 during                       the            period                or        periods                     covered

                     by any                       such              projections                               may               differ              significantly                                        from               the            projected                          results



                                                                          6.18                       Labor                          Relations                           No Loan                                     Party                  is         engaged                       in               any             unfair               labor                  practice                     which
               would                       reasonably                          be         expected                              to        have                 Material                              Adverse                          Effect                       Except                            as        disclosed                       on         Schedule                            6.18
               there                  is      other                 than           would                      not         reasonably                              be              expected                           to        have                     Material                         Adverse                               Effect                             no           unfair

               labor                  practice                      complaint                         pending                             or      to        the         knowledge                                         of      each                Loan                Party                       threatened                              against                          Loan

               Party                  before                   the        National                         Labor                     Relations                        Board                          and            no          grievance                           or        arbitration                                   proceeding                            arising                     out         of

               or      under                      any           collective                          bargaining                               agreement                                   is        so        pending                       or         threatened                                                no           strike                labor             dispute
               slowdown                                  or     stoppage                        pending                             or       to      the          best                   knowledge                                of            each            Loan                Party                        threatened                             against                         Loan
               Party                       and                      no      union                   representation                                     question                                existing                        with              respect                   to        the              employees                               of            Loan                 Party               and

               no         union                   organizing                            activities                            are          taking              place                          with             respect                     to         any          thereof




                                                                          6.19                       Insurance                                     Each                 Loan                         Party                  has                  with              respect                           to          its           properties                          and            business
               insurance                            covering                       the          risks                    in         the        amounts                             with                  the         deductible                               or        other                  retention                            amounts                        and           with               the

               carriers                       listed                 on Schedule                                    6.19                  which             insurance                                    meets                  the             requirements                                         of        Section                  8.5             hereof




                                                                         6.20                        Solvency                                     On           the                Closing                           Date                   after               giving                    effect                        to        the          confirmation                                    of         the

               Plan               of        Reorganization                                         by          the            Confirmation                                        Order                      and          the           consummation                                                 of        the          transactions

               contemplated                                         by      the         Plan               of        Reorganization                                               and               Confirmation                                       Order               and                 to         the             incurrence                         of      all

               indebtedness                                     and          obligations                                 being                 incurred                           on           or        prior              to        the             Closing                      Date                   in         connection                           herewith                        and

               therewith                                        the         amount                       of         the             present                    fair               saleable                          value                       of      the         assets                     of         the             Borrower                        and            its


               Subsidiaries                                    taken              as            whole                     will               as      of        such                 date                     exceed                    the            amount                       of          all         liabilities                             of     the        Borrower
               and              its        Subsidiaries                             taken                  as                 whole                  contingent                                     or         otherwise                                 as        of      such                      date                 as     such               quoted                 terms                   are

               determined                                 in        accordance                                 with             applicable                            federal                           and          state              laws                 governing                                determinations                                        of      the

               insolvency                                of         debtors                    ii             the         present                    fair             saleable                           value                  of      the             assets                of         the              Borrower                            and          its       Subsidiaries

               taken                  as            whole                   will              as         of         such              date             be         greater                           than             the          amount                        that          will                   be         required                      to        pay         the          liabilities

               of      the             Borrower                           and           its         Subsidiaries                                  taken               as                      whole                  on         their                 debts              as        such                   debts                  become                    absolute                      and

               mature                       iii               the        Borrower                              and            its         Subsidiaries                                       taken              as              whole                   will             not            have                     as         of      such                date          an

               unreasonably                                         small           amount                          of        capital                  with            which                            to      conduct                         their              businesses                                    and             iv           the         Borrower                            and
               its        Subsidiaries                                   taken             as                 whole                   will          be         able               to           pay             their             debts                  as      they               mature                              For            purposes                      of         this

               Section                      6.20                debt                    means                       liability                       on                claim                             claim                         means                     any                            right                 to      payment                         whether                          or     not




               \O
                                                                                                                                                                                                             -38-




                                                                                                                                                                                               A2876
Confidential                                                                                                                                                                                                                                                                                                                                                                              PP-TRBK000007O
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 533 of 569



               such                right             is      reduced                        to     judgment                                     liquidated                               unliquidated                                        fixed                    contingent                                matured                              unmatured
               disputed                      undisputed                                   legal             equitable                                  secured                       or        unsecured                                 and                               right             to      an         equitable                                remedy                           for

               breach               of       performance                                    if      such              breach                         gives                  rise          to              right               to        payment                                  whether                       or        not              such            right                      to      an

               equitable                     remedy                      is      reduced                        to        judgment                                    fixed                contingent                                   matured                             or        unmatured                                    disputed                               undisputed
               secured                  or      unsecured




                                                                  6.21                           Purpose                            of      Loans                           Term                    Loans                  were               distributed                                    to     the             initial                   Term                  Loan                   Lenders

               hereunder                        on         the          Closing                     Date                  as        part               of         the        reorganization                                         of         the              Borrower                            contemplated                                          by               the            Plan           of

               Reorganization                                     and            Confirmation                                        Order                            The proceeds                                      of        the         Revolving                                   Credit                    Loans                      shall                be           used              on
               the        Closing                   Date                to      repay                all        amounts                                owing                  under                  the            DIP             Loan                    Documents                                     and                 thereafter                                  for          the

               working                   capital                  requirements                                       from                  time                  to     time              of        the         Borrower                                   in     the              ordinary                         course                     of        business

               including                         without                       limitation                             for            cash                  collateral                          in        connection                                with                    the          issuances                             of         letters                   of         credit                as

               permitted                      under                Section                        9.2h                     and                  to        pay              fees           and            expenses                            incurred                            in       connection                                 herewith                               and              in

               connection                        with              the             concurrent                             transactions                                      referred                      to        in        Section                           7.1             which               are             to        be          consummated                                              on
               the        Closing                   Date




                                                                  6.22                           Environmental                                               Matters                           Except                        as     set            forth                   on         Schedule                           6.22




                                                                                                     The              facilities                             and            properties                              that           are         owned                             leased                   or        operated                             by             the          Borrower

                     or      any         Subsidiary                             the              Properties                                            do         not         contain                         any            Materials                                of         Environmental                                            Concern                               in        amounts
                     or      concentrations                                   which                             constitute                                  or         constituted                                      violation                           of             or      ii             could                  give              rise          to             liability


                     under               any          Environmental                                          Law which                                       could                  reasonably                               be         expected                                 to      result                in        the             payment                              of          an

                     amount                  payable                     by         the           Loan                Parties                         in         excess                   of        $250000                             for          remedial                             costs                     compliance                                     costs

                     compensatory                                 damages                            punitive                             damages                             fines                  penalties                          or         any                combination                                     thereof                                 Material

                     Environmental                                   Amount

                                                                                                     To           the            knowledge                                    of         the         Loan                  Parties                         the             Properties                           and                all         operations                                  of      the

                     Loan          Parties                   at         the        Properties                             are              in        material                        compliance                                    with              all          applicable                              Environmental                                                   Laws                     and

                     there         is        no contamination                                              at        under                       or         about                  the         Properties                               or      violation                               of        any           Environmental                                               Law                   with

                     respect               to       the          Properties                          resulting                              from                  any             activities                        on        the             part              of          any           Loan                 Party                     or        the         business

                     operated                   by         the          Borrower                           and             its            Subsidiaries                                    the            Business                                          which                      could               reasonably                                     be         expected                            to

                     result         in        the          payment                          of             Material                             Environmental                                            Amount


                                                                                                     No Loan                                Party                 has             not          received
                                                                                                                                                                                                                              any
                                                                                                                                                                                                                                               notice                       of          violation                         alleged                        violation                                non
                     compliance                             liability                      or      potential                             liability                         regarding                          environmental                                                matters                  or         compliance                                      with

                     Environmental                                   Laws                   with            regard                        to         any              of     the          Properties                               or        the            Business                              other               than                would                     reasonably
                     be expected                           not           to        have                    Material                             Adverse                           Effect                   nor             does               any               Loan                    Party             have                     knowledge                                    that              any
                     such          notice                 will           be        received                          or        is        being                    threatened



                                                                                                     Materials                               of           Environmental                                         Concern                            have                    not          been              transported                                    or         disposed                            of

                     from          the          Properties                           in          violation                          of           or         in              manner                       or        to              location                           which                   could                  give                 rise           to         liability

                     under              any           Environmental                                         Law                     nor              have                  any           Materials                           of      Environmental                                                 Concern                           been                generated
                     treated                 stored               or          disposed                       of           at         on           or         under                  any             of        the          Properties                                 in         violation                      of             or         in             manner                            that

                     could          give             rise           to        liability                    under                         any               applicable                           Environmental                                               Law                    other             than                     in         each            case                        would
                     reasonably                       be          expected                         not          to         result                    in          the         payment                          of              Material                           Environmental                                                Amount


                                                                                                    No          judicial                             proceeding                                or         governmental                                           or         administrative                                          action                    is         pending                        or
                     to   the       knowledge                                 of       the          Loan                  Parties                           threatened                               under                   any             Environmental                                           Law                  to             which                     the           Borrower




               \O
                                                                                                                                                                                                    -39-




                                                                                                                                                                                     A2877
Confidential                                                                                                                                                                                                                                                                                                                                                                                 PP-TRBK0000071
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 534 of 569



                    or      any              Subsidiary                                 is        or     will          be        named                      as              party               with               respect                       to      the            Properties                            or      the             Business                      nor           are

                    there               any          consent                            decrees                   or        other               decrees                          consent                    orders                         administrative                                          orders              or        other                 orders

                    binding                        upon                the          Loan                 Parties                  outstanding                                    under               any            Environmental                                            Law                   with             respect                    to        the       Properties

                    or      the             Business                           if       the            same            require                   the              payment                       of               Material                             Environmental                                           Amount                          or    if     the          failure            to

                    comply                        therewith                             could                 reasonably                         be              expected                       to      result                   in               payment                        of                 Material                      Environmental
                    Amount


                                                                                                              There              has            been                  no         release                 or        threat                   of         release                   of          Materials                       of             Environmental

                    Concern                         at         or      from                  the         Properties                             or      arising                       from             or        related                     to         the       operations                                  of      the         Borrower                          or        any
                    Subsidiary                             in          connection                               with          the          Properties                                  or     otherwise                               in     connection                                     with          the         Business                            in       violation

                    of      or         in         amounts                          or        in              maimer                 that              would                      give           rise          to          the          incurrence                                of                Material                      Environmental

                    Amount                         under                 Environmental                                           Laws


                                                                        6.23                           Regulation                                           No Mortgage                                     encumbers                                    improved                                 real        property                        owned                 by              Loan

               Party             which                    is        located                       in     an       area            that           has              been                 identified                         by          the             Secretary                         of         Housing                       and               Urban
               Development                                      as       an          area              having                 special                   flood                    hazards                    and             in         which                   flood                  insurance                         has                 been          made
               available                          under                the          National                         Flood               Insurance                               Act            of       1968




                                                                        6.24                           Key-Person                                    Life                Insurance                               Policies                                    As           of                the           Closing                           Date                neither                  the

               Borrower                            nor          any            Subsidiary                              has          obtained                           any             policy                 of       key-person                                         life               insurance                       on any                      officer              or

               director                      of     the             Borrower                             or      any          Subsidiary




                                                                        6.25                           Existing                     Indebtedness                                                Immediately                                            after              giving                         effect                  to          the          Confirmation

               Order                   and         the              consummation                                       of     the          Plan                   of       Reorganization                                             the             only          Indebtedness                                       of        the           Borrower                       and         its


               Subsidiaries                                    other                than               the       Loans                   will           be             that            listed            on Schedule                                        9.2




                                                                        6.26                           Concerning                               Regulatory                                  Matters                                              Each              of        the               Borrower                           and              each            Subsidiary
               is        and           for         the          last           three                   years           has          been                    in         material                      compliance                                   with            all        applicable                               federal                      and          state         laws
               regulations                               rules                 and                guidelines                      applicable                                to         providers                          of          medical                     transportation                                       services                          including                       but

               not         limited                   to             federal                   and              state         fraud               and               abuse                    laws            anti-kickback                                         laws                      self-referral                             laws               and/or               laws
               rules              regulations                                 and             guidelines                         relating                        to        the         filing               of      false                   claims                or        statements                                or         unacceptable

               practices




                                                                                                              Each           of      the             Borrower                               and         each                Subsidiary                              has               all          licenses                  and/or                    certifications

                    that          it        needs               to       conduct                         its      business                       in         its         present                   form               if         the          failure                to           have                such             licenses                      and

                    certificates                               could                have                       Material                   Adverse                             Effect                   such               licenses                          and/or                certifications                                      have             not         been

                    terminated                                 suspended                               or       revoked                         and              there             are          presently                             no         termination                                      suspension                             or        revocation

                    proceedings                                     actual                    pending                       or      threatened                                   in         respect                 thereof



                                                                                                              Except                as      set             forth                on Schedule                                   6.26                   neither               the               Borrower                           nor           any             Subsidiary

                    is      and              for         the           last             three                years           has          not           been                     the         subject                   of         any                 current                    pending                         or         to        its          knowledge
                    threatened                            investigations                                         audits                  consent                        decrees                        settlements                                     or      other                  extraordinary                                     examinations                               or

                    reviews                       by any                     federal                     or      state           agency                      or         other                government                                     or        administrative                                       office                     including                         but        not

                    limited                   to         the           Center                      for          Medicare                        and               Medicaid                           Services                              the         Office                  of            the         Inspector                          General                     the

                    Federal                       Bureau                      of        Investigation                                fiscal                  intermediaries                                         and                state                departments                                  of        health                     social             services

                    transportation                                      insurance                               or       any         other                   state               agency                  involved                                in     the        regulation                               of        medical                       transportation




               \O
                                                                                                                                                                                                  -40-




                                                                                                                                                                                       A2878
Confidential                                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000072
                             Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 535 of 569



                     services                      or      in      the          regulation                          of      reimbursement                                     received                   by companies                                  providing                   medical                 transportation

                     services                      through                    the          Medicare                         and        Medicaid                         programs


                                                                       SECTION                                              CONDITIONS                                        PRECEDENT

                                                                      7.1                         Conditions                           to        Initial               Loans                      The              agreement                      of         each           Lender               to        make           its         initial


               Loans                   is        subject               to       the        satisfaction                              immediately                              prior           to        or        concurrently                          with          the         making              of     such             Loans
               on          the         Closing                    Date                of     the             following                      conditions                         precedent




                                                                                                        Loan             Documents                                   The           Administrative                                   Agent              shall         have           received



                                                                                                 this          Agreement                              executed                      and           delivered                     by              duly         authorized                    officer             of       the

               Borrower                            and          the          Lenders                      with                  counterpart                            for         each           Lender


                                                                      ii                         for         the         account                   of       each             Lender                having                       Term              Loan           Commitment                            which              requests
               the          same                        Term                Loan             Note              of        the        Borrower                         conforming                              to     the        requirements                           hereof              and         executed                  by
               duly              authorized                           officer                of        the          Borrower


                                                                      iii                        for         the         account                   of       each             Lender                having                       Revolving                       Credit              Commitment                           which
               requests                      the         same                        Revolving                           Credit             Note                of      the        Borrower                         conforming                          to     the      requirements                          hereof                and
               executed                          by             duly            authorized                           officer                of     the          Borrower


                                                                      iv                         the          Subsidiaries                            Guarantee                         executed                          and        delivered                   by               duly       authorized                   officer

               of      each                 of     the          parties               thereto                       with               counterpart                            or      conformed                           copy            for      each              Lender


                                                                                                 the          Security                 Agreement                                executed                      and          delivered                    by            duly          authorized                      officer              of
               the         parties                  thereto                   with                     counterpart                          or             conformed                         copy                 for     each            Lender


                                                                      vi                         the         Pledge                 Agreement                                executed                    and            delivered                  by            duly             authorized                  officer               of        the

               Borrower                             TransCare                         New York                                 Inc          and            TransCare                         Maryland                          Inc          with                counterpart                      or           conformed

               copy              for             each           Lender


                                                                      vii                        to      the         extent             required                       by       the          Security                     Agreement                              Medicare                    Controlled                       Account
               Agreement                                with           respect                   to      deposit                  accounts                      of      the         Loan            Parties                 into          which                Medicare/Medicaid
               Receivables                               are          deposited                         directly                  by such                   payors                 or      by       deposit                    of     checks                 from           such          payors              executed                     and
               delivered                          by duly                   authorized                         officers                 of         the          parties               thereto                     with               counterpart                      or          conformed                  copy             for        each

               Lender                       on terms                        acceptable                         to     the           Borrower                         and       Lenders                        and



                                                                      viii                       to      the         extent             required                       by       the          Security                     Agreement                              Deposit                  Account               Control

               Agreement                                 with              respect                to      certain                   deposit                 accounts                    of        the        Loan               Parties                executed                    and       delivered                  by duly
               authorized                           officers                    of     the            parties               thereto                   with                   counterpart                           or     conformed                          copy           for       each       Lender                  on         terms

               acceptable                           to     the             Borrower                       and            Lenders


                                                                                                       Related                  Agreements                                    The          Administrative                                 Agent                and          each          Lender             shall            have
                     received                       true          and           correct                  copies                of      each                of    the          Disclosure                          Statement                      the         Plan           of     Reorganization                               the

                     Confirmation                                  Order                   the          Management                                Agreement                             the         Stockholders                                 Agreement                          the       Stock            Option                 Plan
                     the         Warrant                        Documents                               and          such             other                documents                         or     instruments                           as      may           be      reasonably                     requested                      by
                     the         Administrative                                       Agent                  each              duly         executed                         and        delivered                         by        the    respective                       parties             thereto




               \O
                                                                                                                                                                                    -41-




                                                                                                                                                                           A2879
Confidential                                                                                                                                                                                                                                                                                                                        PP-TRBK0000073
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 536 of 569



                                                                                                    Plan           of         Reorganization                                           Concurrent                                  Transactions



                                                                                          The              Plan               of         Reorganization                                        shall                have             been             confirmed                                   by          the          entry               of       the

               Confirmation                              Order                by         the          Bankruptcy                                 Court


                                                                ii                        All           of     the             conditions                             to        the       confirmation                                     of        the            Plan              of          Reorganization                                          and

               conditions                     to        the          effectiveness                             of         confirmation                                     of      the          Plan                   of     Reorganization                                           shall                  have               been              satisfied                  or

               waived


                                                                iii                       All           amounts                              owing                under                the         DIP                 Loan               Documents                                   shall                  have               been               or      shall          be

               concurrently                         with               the        Closing                     Date                      paid           in      full




                                                                iv                        The              Common                              Stock                shall              have             been                  issued                 and            distributed                                 as         provided                        in   the

               Plan           of     Reorganization                                       All          Capital                      Stock                   and          Stock                 Equivalents                                 of        Old            TransCare                                   shall                 no longer                    be

               outstanding                         as            result             of          the        Plan               of         Reorganization                                        and            Confirmation                                      Order


                                                                                          All           fees            and                  expenses                      of     the          Lenders                             the         DIP             Lenders                            and           the             Term                Loan
               Lenders                   required                     to     be      paid              by      the             Borrower                               Old             TransCare                               or         any         of        their              Subsidiaries                                        in     connection

               with           the        Bankruptcy                           Cases                    the         DIP                  Loan            Documents                                   this               Agreement                               or       the            transactions                                        contemplated                            by
               the         Plan          of    Reorganization                                          including                              without                    limitation                           all           professional                               fees                and               expenses                         of        advisors               to

               the         Lenders                  the          DIP             Lenders                     and              the            Term             Loan                Lenders                              shall             have             been               paid                  in        full




                                                                vi                        The terms                                and          conditions                              and            all          documentation                                           of         any               Indebtedness                                    and       all


               equity               securities                   of        the       Borrower                            or             any       of        its       Subsidiaries                                     to      be        outstanding                                  at          or         after              the         Closing                Date
               the         certificate                   of      incorporation                                 and                 by-laws                     or        other               Governing                               Documents                                   of         all          Loan                   Parties                  the

               Management                               Agreement                               the          Stockholders                                         Agreement                                  the            Stock               Option                      Plan              and              the          Warrant

               Documents                           in         each           case              after          giving                         effect           to         the          confirmation                                   of        the         Plan              of            Reorganization                                           pursuant                  to

               the         Confirmation                               Order                shall             be          in         form              and             substance                         consistent                             with             the           Plan                 of          Reorganization                                      and         the

               Confirmation                              Order                and          otherwise                           satisfactory                                in      form              and                substance                         to        the           Administrative                                              Agent             and           the

               Lenders


                                                                                                Governing                                    Documents                                 The           Administrative                                            Agent                       shall               have               received                      with

                     counterpart                        for          each          Lender                      true                and           complete                         copies                     of        the         Governing                                Documents                                      of         each          Loan            Party
                     certified                as    of          the          Closing                   Date              as             complete                      and             correct                     copies                  thereof                   by           the              Secretary                            or     an        Assistant

                     Secretary                 of         such             Loan                Party


                                                                                                Corporate                               Proceedings                               of         the         Borrower                                The                Administrative                                              Agent                   shall       have

                     received                  with                    counterpart                           for          each                 Lender                            copy              of         the            resolutions                               in        form                   and           substance

                     reasonably                     satisfactory                               to      the         Administrative                                          Agent                   of         the            Board               of        Directors                               of         the          Borrower

                     authorizing                                 the         execution                         delivery                           and             performance                                     of        this         Agreement                                and                  the          other                  Loan
                     Documents                          to      which               it     is            party                     ii          the          borrowings                              contemplated                                      hereunder                                   and           iii              the          granting                   by        it



                     of     the       Liens              created                  pursuant                     to         the                Security                    Documents                                     certified                     by        the           Secretary                                or        an          Assistant

                     Secretary                 of         the         Borrower                         as      of         the                Closing                  Date               which                      certificate                       shall                 be         in          form               and                  substance

                     reasonably                     satisfactory                               to      the         Administrative                                          Agent                   and              shall            state           that             the         resolutions                                    thereby                   certified

                     have           not       been              amended                             modified                            revoked                     or          rescinded



                                                                                                Borrower                                Incumbency                                Certificate                                  The             Administrative                                            Agent                    shall             have

                     received                  with                    counterpart                           for          each                 Lender                            certificate                            of         the       Borrower                                 dated                   the          Closing                      Date             as        to

                     the       incumbency                              and         signature                        of         the            officers                     of     the          Borrower                              executing                          any                Loan                 Document                                reasonably
                     satisfactory                       in      form              and           substance                               to     the          Administrative                                          Agent                  executed                          by            the               Chairman                              Chief




                                                                                                                                                                                        -42-




                                                                                                                                                                           A2880
Confidential                                                                                                                                                                                                                                                                                                                                                       PP-TRBK0000074
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 537 of 569



                     Executive                           Officer                      President                       or            any             Vice            President                               and            the          Secretary                       or         any            Assistant                          Secretary                        of      the

                     Borrower


                                                                                                         Corporate                             Proceedings                                    of          each              Subsidiary                           Guarantor                                   The               Administrative

                     Agent                shall                have              received                      with                                                                 for             each                  Lender                                             of        the        resolutions                             in        form                   and
                                                                                                                                         counterpart                                                                                                      copy
                     substance                           reasonably                           satisfactory                               to         the          Administrative                                             Agent                    of        the      Board                     of        Directors                      of        each

                     Subsidiary                           Guarantor                                authorizing                             the             execution                                delivery                          and        performance                                  of        the             Loan            Documents                                  to

                     which                such                 Subsidiary                          Guarantor                              is              party                certified                             by         the         Secretary                        or        an      Assistant                             Secretary                        of      such

                     Subsidiary                           Guarantor                           as         of     the            Closing                          Date                which                       certificate                         shall             be         in     form                 and               substance

                     reasonably                               satisfactory                          to        the         Administrative                                            Agent                       and             shall          state             that            the         resolutions                              thereby                    certified

                     have           not             been                 amended                         modified                              revoked                     or        rescinded



                                                                                                         Subsidiary                             Guarantor                                Incumbency                                        Certificate                             The            Administrative                                       Agent                  shall

                     have           received                              with                counterpart                                for          each               Lender                                  certificate                         of        each           Subsidiary                                Guarantor                               dated              the

                     Closing                   Date                      as     to     the         incumbency                                       and          signature                            of         the            officers                  of         such             Subsidiary                               Guarantor                         executing

                     any        Loan                 Document                                reasonably                             satisfactory                               in        form                    and             substance                       to        the         Administrative                                      Agent
                     executed                       by          the            Chairman                         Chief                    Executive                             Officer                          President                        or         any         Vice                 President                          and        the             Secretary

                     or       any         Assistant                             Secretary                     of      such                     Subsidiary                           Guarantor


                                                                                                      Good                   Standing                            Certificates                                        The          Administrative                                        Agent                     shall          have            received
                     with              copy                    for             each          Lender                   certificates                                 dated                 as         of                recent                 date           from             the             Secretary                          of     State               or         other

                     appropriate                              authority                       evidencing                                 the          good                standing                              of        the         Borrower                        and              each             other                  Loan            Party                          in        the

                    jurisdiction                              of         its     organization                                and               ii          in      each              other                     jurisdiction                           where                  its        ownership                                lease              or          operation
                     of     property                          or         the         conduct                  of      its           business                        requires                         it        to      qualify                   as             foreign                      Person                     except                 as          to     this

                     subclause                           ii              where               the         failure                    to     so         qualify                    could                      not           have                  Material                         Adverse                          Effect



                                                                                                      Consents                                 Licenses                        and             Approvals                                     The            Administrative                                         Agent                shall              have

                    received                        with                       counterpart                          for             each             Lender                              certificate                              of            Responsible                                  Officer                      of     the       Borrower
                     stating              that                 assuming                       that            the         Lenders                              have            made                   all            required                    filings                and             received                         all         required                    consents
                    with            respect                     to        the         ownership                           of        Capital                       Stock                  of         the             Borrower                          all        consents                          authorizations                                      licenses

                    and         filings                   referred                     to     in         Section                     6.4             except                    as         otherwise                               indicated                          on Schedule                                  6.4           are       in        full          force

                    and         effect                    and              each           such            consent                          authorization                                      and                filing               shall           be         in     form                 and             substance                         satisfactory                              to

                    the        Administrative                                         Agent


                                                                                                     Fees                 and            Interest                        The              Administrative                                             Agent                 shall             have                 received                                 for        the

                    account                    of        Patriarch                                 structuring                             fee            in      an       amount                              equal              to        $250000                          and             ii             for         the          account                     of        each

                    Lender                     the            facility                 fee         for        the           first              year             following                             the             Closing                   Date                 pursuant                      to        Section                    3.3bi

                                                                                                     Legal                  Opinions                                The              Administrative                                            Agent                  shall             have                received                      with

                    counterpart                               for          each           Lender                     the            executed                           legal              opinion                           of        Nixon                 Peabody                          LLP                   counsel                 to        the

                    Borrower                         and              the         other             Loan              Parties                         substantially                                       in        the          form            of         Exhibit



                                                                                                     Pledged                         Stock                       Stock               Powers                               Pledged                     Interests                         The             Administrative                                          Agent
                    shall           have                 received                      the         certificates                            representing                                       the              shares                 of      each             Subsidiary                              of         the          Borrower                         pledged

                    pursuant                    to            the         Pledge               Agreement                                       together                    with                 an             undated                      stock
                                                                                                                                                                                                                                                               power                   for         each                 such           certificate

                    executed                        in        blank               by               duly             authorized                                 officer               of            the           pledgor                     thereof               Each                       such                 Subsidiary                          shall               have
                    delivered                        an         acknowledgment                                              of       and             consent                        to        such                  Pledge                   Agreement                                 executed                         by             duly            authorized

                    officer               of         such                Subsidiary                           in      substantially                                      the         form                      appended                         to        such             Pledge                  Agreement




               \O
                                                                                                                                                                                                -43-




                                                                                                                                                                                 A2881
Confidential                                                                                                                                                                                                                                                                                                                                                               PP-TRBK0000075
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 538 of 569



                                                                                                      Actions                          to        Perfect               Liens                         The               Administrative                                        Agent                 shall           have         received                            all


                    financing                      statements                             on form                        UCC-1                          necessary                           or             in     the          opinion                      of         the        Administrative                                 Agent
                    desirable                  to         perfect                    the            Liens                created                    by        the          Security                             Documents


                                                                                                      Landlord                              Agreements                                  The                Administrative                                        Agent                  shall              have         received                         with

                    respect              to        each               parcel                of        real              property                         leased               by           any              Loan               Party                 at     which                    the        books               and         records                        of         billed

                    accounts                  receivable                             are            located                                 landlord                  estoppel                             and          collateral                          access                                                   substantially                                  in       the
                                                                                                                                                                                                                                                                                  agreement
                    form         of      Exhibit                                or         such              other                 form              as       may             be           approved                          by             the           Administrative                                    Agent                     Landlord
                    Agreement                                   duly             executed                               and            delivered                      by           the          lessor                  of        such              parcel                   of      real          property


                                                                                                      Insurance                                  The          Administrative                                            Agent                     shall               have           received                     evidence                   in          form                 and
                    substance                      satisfactory                                to      it      that           all           of      the       requirements                                        of      Section                         8.5          hereof                 shall           have           been            satisfied



                                                                 7.2                           Conditions                                   to      Each             Loan                        The               agreement                               of         each           Lender                   to     make              any               extension
               of    credit            requested                           to        be         made                    by        it        on any              date               after               the             Closing                      Date               is     subject                 to      the       satisfaction                                of       the

               following                  conditions                             precedent




                                                                                                     Representations                                          and             Warranties                                     Each                   of      the             representations                               and          warranties

                    made          by          the             Borrower                          and               the        other                 Loan             Parties                     in         or      pursuant                          to         the          Loan             Documents                         shall              be           true

                    and        correct                   in     all        material                          respects                        on         and         as        of        such                    date         as        if     made                    on and                  as      of      such         date          or               if
                                                                                                                                                                                                                                                                                                                                                                    any
                    such         representation                                      or        warranty                           is        expressly                      stated                     to        have           been                 made                    as    of               specific             date            as          of          such

                    specific              date


                                                                                                      No           Default                          No        Default                          or      Event                   of           Default                    shall            have               occurred               and             be

                    continuing                      on          such             date                 after               giving                    effect               to        the          transactions                                  contemplated                                     by      this         Agreement                             to             occur
                    on     the         Closing                    Date               and              to          the        consummation                                          of          the          transactions                                  contemplated                                 by      the        Plan          of

                    Reorganization                                    and            Confirmation                                       Order                   or        after                giving                   effect                to          the         Loans                 requested                   to      be       made                       on
                    such         date


                                                                                                      No Bankruptcy                                             There                    shall                  not       have                been                   commenced                              against             the       Borrower                                  or

                    any        Subsidiary                             an    involuntary                                    case               under              the          Bankruptcy                                     Code                   or      any              other            law          referred               to      in           Section

                      Ogi                     or     any              case                proceeding                                   or        other          action                    for          the             appointment                                    of          receiver                     liquidator                         assignee
                    custodian                       trustee                     sequestrator                                  or             similar                official                          of         such          Person                       or         for        any           substantial                     part           of        its


                    Property                  or         for         the        winding                           up         or        liquidation                            of         its         affairs                   and            which                    involuntary                            case         or     other                  case
                    proceeding                       or         other                action                   shall             not              have           been               dismissed



                                   Each                  borrowing                             by           the          Borrower                          hereunder                                 shall              constitute                                   representation                               and        warranty                          by           the

               Borrower                  as         of         the         date             thereof                      that           the          conditions                                contained                          in         this          Section                      7.2        have             been         satisfied                          or

               waived             in      accordance                                 with                   Section                     12.1            hereof



                                                                SECTION                                                    AFFIRMATIVE                                                   COVENANTS

                                                                The             Borrower                                hereby                     agrees                 that                 so      long               as        any             of          the          Commitments                                remain                    in       effect                   or

               any         amount                   is         owing                      to         any                Lender                     or      the            Administrative                                               Agent                     hereunder                          or        under             any               other                    Loan
               Document                        the             Borrower                               shall              and                except                   in        the              case               of        delivery                           of          financial                  information                             reports                         and

               notices                shall              cause              each                 of         its         Subsidiaries                             to


                                                                8.1                            Financial                                Statements                                               Furnish                            to              the                Administrative                                      Agent                         and                       the

               Administrative                                  Agent                 will             provide                                copy          to        each                Lender




                                                                                                                                                                                               -44-




                                                                                                                                                                              A2882
Confidential                                                                                                                                                                                                                                                                                                                                                    PP-TRBK0000076
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 539 of 569



                                                                                                                       as          soon                   as     available                                but         in        any              event                 within                        120           days              after           the             end           of         the

                     2003               fiscal
                                                           year               of       the               Borrower                             ending                      December                                  31           2003                          copy                  of         the         consolidated                                   balance                        sheet             of

                     the       Borrower                            and              its         consolidated                                        Subsidiaries                                     as       at     the             end               of     such                  year              and           the            related                 consolidated

                     statements                          of        income                             retained                         earnings                           cash                  flow               and           changes                          in          stockholders                                       equity                  for         the          period
                     from               August                           2003                   to         December                                  31 2003                              reported                         on without                                         going                         concern                        or        like            qualification

                     or      exception                             or         qualification                                      arising                       out        of        the              scope                 of        the           audit                     by J.H                      Cohn                 or         other                independent
                     certified                     public                accountants                                       of          nationally                          recognized                                  standing                              reasonably                                acceptable                              to        the         Required
                     Lenders                         and           an         unaudited                               consolidated                                      operating                               summary                                by business                                   segment                       for         such             period                        and



                                                                    ii               as         soon                  as         available                           but            in          any             event                within                       120             days                after             the          end            of        each               fiscal               year
               of      the         Borrower                              commencing                                          with                 the           fiscal               year                 ending                 December                                     31 2004                                   copy                 of      the         consolidated

               balance                   sheet                of        the         Borrower                                and               its         consolidated                                     Subsidiaries                                      as        at      the             end          of       such                year             and              the       related

               consolidated                              statements                                   of         income                           retained                     earnings                              cash              flow                   and             changes                         in        stockholders                                       equity                   for

               such            year                setting                forth                  in         each                 case               in         comparative                                    form               the         figures                          for         the           previous                         year                 reported                        on
               without                         going                     concern                                 or        like             qualification                                      or      exception                                 or         qualification                                   arising                      out        of         the          scope                   of

               the         audit               by J.H                     Cohn                      or       other                 independent                                      certified                        public                  accountants                                        of       nationally                            recognized

               standing                    reasonably                                acceptable                                   to        the           Required                              Lenders                         and              an           unaudited                              consolidated                                   operating

               summary                         by business                                  segment                              for          such              fiscal               year                   and



                                                                                                            as         soon                 as           available                             but         in       any              event                  not             later              than            45         days               after             the          end            of
                     each           of         the       first            three                     quarterly                          periods                       of        each                  fiscal                year             of          the            Borrower                             commencing                                     with              the

                     quarterly                       period                   ending                        September                                    30 2003                               the        unaudited                              consolidated                                        balance                       sheet             of        the          Borrower

                     and          its      consolidated                                        Subsidiaries                                   as          at     the           end              of        such              quarter                         and             the           related                   unaudited                            consolidated

                     statements                         of         income                           retained                           earnings                           cash                  flow               and          changes                           in         stockholders                                       equity                   of      the             Borrower
                     and          its      consolidated                                        Subsidiaries                                   for          such            quarter                          and            the         portion                          of          the         fiscal               year                through                     the           end              of

                     such            quarter                       setting                     forth              in        each                  case             in      comparative                                      form                  the             figures                      for          the         previous                         year               and

                     consolidated                                operating                               summary                              by business                                      segments                         for          such                 quarter                        certified                         by               Responsible
                     Officer                  as       being                  fairly                  stated                 in         all          material                       respects                         subject                           to      normal                          year-end                         audit               adjustments                                       and



                                                                                                            as         soon                 as       available                                 but         in       any              event                  not             later              than            30         days               after             the          end            of
                     each           calendar                        month                       commencing                                          with             the            month                       ending                     July               31             2003                    the           unaudited                         consolidated
                     balance                   sheet               of         the           Borrower                               and              its         consolidated                                       Subsidiaries                                   as         at      the             end           of      such                month                   and              the

                     related               unaudited                            consolidated                                           statements                              of         income                           retained                          earnings                            cash               flow              and           changes                        in

                     stockholders                                  equity                      of          the         Borrower                                and         its           consolidated                                      Subsidiaries                                    for             such            month                    and              the         portion                   of
                     the       fiscal                year           through                           the             end              of      such               month                          setting                   forth             in             each              case              in         comparative                                   form              the          figures

                     for                 the          previous                         year                 and             ii              the           projected                            and            operating                            cash                flow               budgets                         for        the          current                    fiscal

                     year               and          consolidated                                     operating                               summary                            by business                                    segments                               for          such               month                       certified                     by
                     Responsible                              Officer                          as        being                   fairly                  stated            in            all         material                        respects                          subject                         to      normal                      year-end                         audit

                     adjustments


               all         such          financial                       statements                                   shall                 be           complete                          and            correct                     in         all          material                         respects                       and            shall             be          prepared                       in

               reasonable                            detail              and              in        accordance                                      with             GAAP                           applied                  consistently                                      throughout                                 the         periods                    reflected

               therein                  and          with               prior               periods                        except                         as       approved                               by such                      accountants                                        or         officer                    as       the         case             may be                          and

               disclosed                       therein


                                                                    8.2                               Certificates                                       Other             Information                                           Furnish                          to         each               Lender




                                                                                                            concurrently                                       with            the              delivery                        of         the              financial                          statements                            referred                    to         in       Section

                     8.1a                        certificate                           of           the          independent                                      certified                          public                 accountants                                      reporting                             on such                     financial

                     statements                         stating                     that              in         making                       the              examination                                 necessary                                   therefor                      no          knowledge                                was             obtained                        of         any




               \O
                                                                                                                                                                                                          -45-




                                                                                                                                                                                           A2883
Confidential                                                                                                                                                                                                                                                                                                                                                                              PP-TRBK0000077
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 540 of 569



                    Default                  or             Event              of        Default                        not            waived                  pursuant                       hereto                      except                 as      specified                              in      such                     certificate                        and

                    copy             of          any          management                                       letter                 prepared                      for         the          Borrower


                                                                                                      concurrently                                       with             the         delivery                       of        the         financial                        statements                                    referred                    to      in      Sections

                    8.1a                  and                                 certificate                            of               Responsible                               Officer                              stating                that                to        the            best           of              such             Officers

                    knowledge                                the          Borrower                             during                        such          period                has          observed                           or        performed                               all          of      its             covenants                            and          other

                    agreements                                and             satisfied                        every                   condition                          contained                          in      this            Agreement                               and                the          other                    Loan             Documents
                    to     be        observed                             performed                              or          satisfied                        by     it        and           that            such              Officer                  has               obtained                          no           knowledge                             of         any

                    existing                 Default                          or     Event                     of         Default                    not           waived                    pursuant                       hereto                 except                    as           specified                              in          such        certificate

                    and         ii          showing                           in      detail                   the          calculations                              supporting                              such             Officers                             certification                                  of        the               Borrowers
                    compliance                               with              the        requirements                                         of        Section                 9.1a                   through                       9.1e                    for         the            applicable                                   fiscal           quarter


                                                                                                      not                 later              than          the        last            day          of        each              fiscal
                                                                                                                                                                                                                                                   year               of        the             Borrower                                        copy          of         the


                    projections                              by      the           Borrower                                of         the          operating                     budget                  and              cash             flow               budget                      of          the          Borrower                            and          its


                    Subsidiaries                              for          the           succeeding                                   fiscal              year             such              projections                              to    be          accompanied                                          by                   certificate                       of

                    Responsible                               Officer                     to        the             effect                  that         such             projections                              have              been              prepared                           in         good                  faith               based              upon
                    reasonable                              assumptions


                                                                                                      within                          five          days            after             the          same                  are         sent             copies                    of        all         financial                              statements                        and

                    reports                related                   in        part            or         in         whole                    to     the           financial                   performance                                    of       the            Borrower                              which                        the         Borrower

                    sends             to         its         stockholders                                      and           within                    five         days              after             the          same               are           filed                 copies                    of          all        financial                       statements

                    and         reports                      which                 the         Borrower                                 may make                           to         or      file            with              the         Securities                               and              Exchange                                 Commission                             or

                    any         successor                           or        analogous                                 Governmental                                      Authority



                                                                                                      during                          the          month                  of    January                       in         each           calendar                          year                  valid                   certificates                         of

                    insurance                          with          respect                    to         the             insurance                           maintained                            by            the         Borrower                             and           its          Subsidiaries                                     in    accordance

                    with             Section                   8.5            of      this           Agreement                                      and          such            supplemental                                   reports                      as       the          Administrative                                               Agent               may
                    from             time               to    time                 reasonably                               request                        and



                                                                                                      promptly                                  such             additional                          fmancial                        and           other                  information                                     as          any            Lender               may
                    from             time               to    time                 reasonably                               request


                                                                    8.3                         Payment                                of      Obligations                                   Pay              discharge                          or      otherwise                               satisfy                         at      or      before              maturity

               or    before                they               become                      delinquent                                    consistent                        with              past         practices                          as         the            case               may be                            all         its       material

                                                       of     whatever                         nature                       arising                    after         the          Closing                         Date               except                   where                      the          amount                           or       validity                  thereof
               obligations

               is   currently                          being              contested                             in         good                faith           by         appropriate                               proceedings                                and              reserves                          in        conformity                             with

               GAAP                  with               respect                    thereto                     have               been               provided                         on      the         books                  of        the          Borrower                                or      its              Subsidiaries                               as         the

               case        may be



                                                                    8.4                         Conduct                                of           Business                      and                Maintenance                                   of             Existence                                       Continue                             to          engage                  in

               business                   relating                       to           line           of          business                           substantially                             similar                     to     the          line             of         business                          now                  conducted                          by         it    and

                                           renew                    and            keep              in          full             force              and           effect              its         corporate                         existence                            and            take               all          reasonable                           action                 to
               preserve
               maintain                    all          rights                 privileges                               and            franchises                         necessary                           or         desirable                      in          the         normal                        conduct                           of     its     business

               except                as     otherwise                              permitted                              pursuant                       to        Section                   9.5          comply                        with            all           Contractual                                       Obligations                            and

               Requirements                                   of     Law                 except                      to         the          extent                that         failure                 to         comply                   therewith                              could                    not              in         the          aggregate
               have              Material                          Adverse                          Effect




                                                                    8.5                        Maintenance                                          of        Property                        Insurance                                               Keep                  all           property                           useful                   and          necessary
               in    its      business                        in     good                 working                            order                  and          condition




                                                                                                                                                                                              -46-




                                                                                                                                                                                  A2884
Confidential                                                                                                                                                                                                                                                                                                                                                               PP-TRBK0000078
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 541 of 569



                                                                                                               Maintain                             with                 financially                             sound                 and             reputable                              insurance                             companies                                     insurance

                      on     all         its        property                       in          at            least          such                   amounts                         and           against                    at         least                such               risks                but                including                           in
                                                                                                                                                                                                                                                                                                                                                                      any               event

                      public               liability                       product                            liability                     and                business                       interruption                                   as         are            usually                       insured                        against                      in          the           same
                      general                   area           by companies                                               engaged                            in         the        same               or            similar                       business                               which                   insurance                             shall                  name                       the

                      Administrative                                    Agent                           as        lender                loss                  payee                other                   than             workers                              compensation                                            public                   utility                         liability

                      employee                          benefits                       and               welfare                      insurance                                  in       the         case            of                                               or       casualty                         insurance                                 and               as           an
                                                                                                                                                                                                                                  property
                      additional                           insured                     in           the           case             of                                          insurance                           and                furnish                     to        the           Administrative                                              Agent
                                                                                                                                                 liability                                                                                                                                                                                                                          upon
                      written                  request                     full              information                                     as          to        the          insurance                         carried



                                                                                                               Maintain                                 with              financially                             sound                 and             reputable                              companies                                   insurance                                 policies

                             insuring                        the        Inventory                                    Equipment                                     and           Vehicles                         against                     loss               by         fire               explosion                                theft              and                such                  other

                      casualties                        as        may             be           reasonably                                   satisfactory                                 to      the             Administrative                                          Agent                      in         amounts                          comparable                                          to

                      amounts                      of        insurance                              coverage                            obtained                              by      similar                     businesses                                of         similar                      size               acting                prudently                                  and              ii
                      insuring                    each              Loan                 Party                       the          Administrative                                              Agent                and                the         Lenders                            against                     liability                      for             personal                            injury

                      and          property                        damage                          relating                      to         such                  Inventory                               Equipment                               and              Vehicles                               such               policies                       to         be            in         such
                      form          and              amounts                           and               having                    such                  coverage                          as        shall           be           comparable                                        to        forms                    amounts                             and              coverage
                      respectively                                 obtained                             by          similar                      businesses                              of      similar                    size             acting                    prudently                                 with               losses                  payable                             to         any
                      Loan           Party                   the           Administrative                                             Agent                         and            the          Lenders                     as         their                respective                                interests                         may                appear                         or         in        the

                      case          of         liability                   insurance                                    showing                          the             Administrative                                      Agent                      and              the             Lenders                        as         additional                                insured

                    parties                      All          such                insurance                                shall                             provide                     that             no      cancellation                                      material                             reduction                         in         amount                              or

                      material                    change                    in         coverage                             thereof                           shall             be        effective                      until               at        least                30           days                 after            receipt                     by               the

                      Administrative                                    Agent                           of        written                    notice                      thereof                     ii           name                 the          Administrative                                               Agent                    and              the              Lenders                            as

                      insured                  parties                and               loss
                                                                                                             payees                        iii                include                         breach                  of         warranty                              clause                   and              iv                be     reasonably

                      satisfactory                           in      all          other                      respects                      to           the             Administrative                                   Agent


                                                                     8.6                                Inspection                                of          Property                          Books                 and               Records                               Discussions                                                        Keep                                                    books
                                                                                                                                                                                                                                                                                                                                                                            proper
               of      records                    and             account                          in        which                 full                  true             and            correct                  entries                    in        conformity                                    with               GAAP                      and                 all


               Requirements                                   of       Law                   shall                  be      made                        of        all         dealings                     and         transactions                                      in         relation                       to        its        business                             and

               activities                        and          permit                      representatives                                                of         any          Lender                     to      visit               and            inspect                       any                 of      its         properties                               and               examine
               and                   make                    abstracts                             from                 any           of          its         books                   and            records                     at     any                 reasonable                               time               and             as       often                      as       may
               reasonably                           be        desired                        and               to       discuss                         the             business                      operations                                  properties                              and                 financial                      and                other                   condition

               of      the         Borrower                          and               its          Subsidiaries                                     with                 officers                   and           management                                          employees                                  of         the         Borrower                                    and             its

               Subsidiaries                                and        with                   its         independent                                         certified                    public                  accountants




                                                                    8.7                                 Notices                             In           the             case            of          an          event                 described                               in         subparagraph                                          ai                          no            later                than

               five                      Business                       Days                       following                            the              date             on which                                Responsible                                      Officer                      of                Loan                  Party                   has               knowledge
               thereof                   in        the        case                of         an          event                   described                               in      subparagraph                                     aii                        no          later                than              two                          Business                                Days
               following                         the         date            on which                                       Responsible                                        Officer                    of          Loan                   Party                  has              knowledge                                     thereof                       and               in          each

               other            case                promptly                           and                   in      any           event                          within                 five             days              following                              the          actual                    knowledge                                   of                Responsible
               Officer               of          the         Borrower                                   of        the         occurrence                                      thereof                     give        notice                      to         the            Administrative                                           Agent                      and                each
               Lender                of




                                                                                                              the          occurrence                                    of      any                       Default                      or        ii             Event                    of        Default



                                                                                                              any                     default                            or     event                of        default                      by Borrower                                       or         any            Subsidiary                                under                        any
                    Contractual                              Obligation                                  of          the         Borrower                                 or       any          of         its      Subsidiaries                                       or       ii             litigation                            investigation                                             or

                    proceeding                              which                 may                    exist              at        any               time              between                         the       Borrower                                 or        any               of        its         Subsidiaries                                     and               any
                    Governmental                                     Authority                                      which                  in           either                 case             if        not       cured                    or        if        adversely                               determined                                   as         the              case               may
                    be would                            reasonably                                 be          expected                             to        have                    Material                      Adverse                            Effect




               \O
                                                                                                                                                                                                          -47-




                                                                                                                                                                                              A2885
Confidential                                                                                                                                                                                                                                                                                                                                                                                        PP-TRBK0000079
                              Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 542 of 569



                                                                                                          any             litigation                             or         proceeding                            affecting                          the         Borrower                               or        any         of         its         Subsidiaries                                   in

                      which              the         amount                            involved                      is       $1000000                                       or     more                   and           not         covered                          by insurance                                     or     in        which                     injunctive

                      or      similar                relief                  is        sought


                                                                                                          the          acquisition                                    by any               Loan                   Party              of          any             property                          or        interest                   in
                                                                                                                                                                                                                                                                                                                                                property
                      including                           without                        limitation                           real                property                          the             purchase                      price                    of       which                    exceeds                        $500000                           that               is     not

                      subject                to            perfected                              Lien            in        favor                 of             the         Administrative                                     Agent                      pursuant                           to        the        Security                      Documents
                      except                  to     the            extent                   such               property                          is        subject                  to              Lien            permitted                                by         Section                        9.3

                                                                                                          the          occurrence                                      of     any         transaction                             or        occurrence                                   referred                      to         in         Section                   5.6b
                      and         the         receipt                   of         any            Net           Cash                    Proceeds                             which                  are       then              required                         to      be         applied                       to        the         repayment                                of

                      Loans              and          reduction                              of       Revolving                                Credit                       Commitments                                    as        specified                           in         Section                       5.6b                       because                        no
                     Reinvestment                                   Notice                    has              been               or       will              be             delivered


                                                                                                          the          following                                 events                  as         soon            as         possible                          and          in         any             event               within                   30          days                after

                     the        Borrower                          knows                      or       has          reason                      to           know                  thereof                                 the        occurrence                                    or         expected                       occurrence                                of         any
                     Reportable                           Event                    with             respect                   to          any               Single                  Employer                             Plan                        failure                  to        make                  any           required                        contribution

                      or      contributions                                  to              Plan              which                    individually                                 exceeds                       $250000                                 or       in    the            aggregate                           exceed                     $1000000
                     the        creation                    of          any             Lien              in     favor                   of       the             PBGC                    or               Plan           or         any               withdrawal                                  from                or     the              termination
                     Reorganization                                       or           Insolvency                            of           any               Multiemployer                                         Plan            or            ii            the        institution                              of        proceedings                                or         the

                     taking              of        any            other                 action                  by          the          PBGC                          or     the         Borrower                          or        any               Commonly                                    Controlled                               Entity                 or       any
                     Multiemployer                                      Plan                 with              respect                    to        the            withdrawal                               from                or        the              termination                                   Reorganization                                           or

                     Insolvency                           of         any               Multiemployer                                           Plan                    and



                                                                                                          any             development                                        or     event                  which                could                   reasonably                                 be         expected                          to     have
                     Material                     Adverse                          Effect                  other                  than              changes                         of        law            or     other                 regulatory                               events                     affecting                        the          healthcare

                     services                  industry                           or     medical                          transportation                                       industry                      generally



               Each             notice               pursuant                           to        this          Section                        shall                   be     accompanied                                   by                   statement                              of              Responsible                                  Officer                     setting

               forth            details               of          the             occurrence                              referred                          to        therein                 and            stating                 what                  action                  the             Borrower                            proposes                        to        take

               with           respect                 thereto



                                                                     8.8                            Environmental                                            Laws                                     Comply                      with                  and              use            commercially                                         reasonable                               efforts

               to      ensure                compliance                                  by         all         tenants                    and               subtenants                               if
                                                                                                                                                                                                              any              with              all            applicable                              Environmental                                       Laws                      and
               obtain               and            comply                         with              and         maintain                               and              use         commercially                                     reasonable                                 efforts                      to    ensure                      that         all        tenants

               and          subtenants                            obtain                  and             comply                         with               and              maintain                        any           and            all           material                        licenses                        approvals
               notifications                              registrations                                   or      permits                         required                          by         applicable                         Environmental                                               Laws                     except                   to     the             extent

               that         the         failure                to        so            comply                   would                      not              reasonably                              be       expected                           to         have                    Material                        Adverse                           Effect                 or         result

               in           liability                 of          the             Loan              Parties                  in                Material                           Environmental                                      Amount



                                                                                                          Conduct                         and               complete                          all          investigations                                        studies                      sampling                            and           testing                     and              all


                     remedial                       removal                            and          other                 actions                      required                     under                   Environmental                                             Laws                   and         promptly                              comply                    with                all


                     lawful              orders                   and              directives                          of         all         Governmental                                          Authorities                            regarding                               Environmental                                             Laws                  except                    to

                     the       extent               that             the           failure                 to        so       comply                             would               not             reasonably                             be             expected                           to        have                  Material                        Adverse

                     Effect             or         result               in              liability                    of       the              Loan                    Parties                 in            Material                       Environmental                                               Amount


                                                                    8.9                             Periodic                            Audit                     of         Accounts                             Receivable                                          The               Administrative                                           Agent                      shall                   be
               entitled                 to     perform                                 periodic                    due                  diligence                            inspection                           test          and              review                   of            the         accounts                           receivable                           of         the

               Borrower                       and           its         Subsidiaries                                   on                mutually                             convenient                            Business                            Day              twice                 during                       each             calendar                       year               at


               the         expense                   of        the            Borrower                           and              shall                in         each             case             be        satisfied                      in         all         material                        respects                       with               the         results




               \o
                                                                                                                                                                                                    -48-




                                                                                                                                                                                     A2886
Confidential                                                                                                                                                                                                                                                                                                                                                                          PP-TRBK000008O
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 543 of 569



                                        provided                               however                             that                            the            occurrence                                  and         during               the            continuation                                    of        an          Event                 of         Default
               thereof                                                                                                            upon
               the         Administrative                                        Agent                    shall              be         entitled                   to      perform                            such              additional                        due           diligence                          inspections                                      tests          and

               review                  of         such              accounts                         receivable                           as       any             Lender                      shall               deem              necessary                            or        advisable                            at         the         expense                      of         the

               Borrower




                                                                       8.10                         Additional                                 Collateral                             Additional                                Subsidiary                           Guarantors                                                           In       the              event               that


               the         Borrower                            or                       Subsidiary                                acquires                    any          property                           or         interest                 in         property                       including                                without
                                                                       any
               limitation                          real             property                          other                  than          property                        made                     subject                   to           Lien              permitted                            under                  Section                        9.3g                     that             is


               not         subject                  to               perfected                            Lien               in     favor               of        the       Administrative                                           Agent                   pursuant                        to         the        Security                          Documents
               the         Borrower                            shall               and              shall              cause              the           Subsidiary                              to            take            such          action                  including                                 without                          limitation                          the

               preparation                              and          filing               of         mortgages                             or          deeds               of         trust              in        form             and           substance                            satisfactory                                 to      the

               Administrative                                       Agent                      as         the           Administrative                                     Agent                     shall               request                  in         order             to        create                and/or                      perfect                          Lien              in

               favor              of        the         Administrative                                           Agent                  on such                    property




                                                                                                           In         the         event                that          the        Borrower                                 has        any           Subsidiary                                other                  than              an Immaterial

                     Subsidiary                           that            is       not                    Subsidiary                           Guarantor                                the              Borrower                         shall              give          prior                  notice                  to        the

                     Administrative                                       Agent                     thereof                       and      execute                          supplement                                     to      the       Pledge                     Agreement                                  if              applicable                               and

                     such              Subsidiary                              shall            execute                             supplement                              to         the           Subsidiaries                              Guarantee                                      supplement                                    to          the          Security

                     Agreement                                 in      form               and              substance                           satisfactory                             to          the         Administrative                                      Agent                     pursuant                              to     which                     such

                     Subsidiary                           becomes                                   party               thereto                   and              the      Borrower                                    and/or             any               Subsidiary                           which                       is           holder                    of      any

                     Capital                  Stock                  of        such             Subsidiary                                shall              execute                    such                  pledge                 agreements                                 each               in         form                 and           substance

                     satisfactory                              to      the             Administrative                                      Agent                     and             shall               take            such             other               action                   as     shall                be              necessary                         or

                     advisable                          including                              without                        limitation                           the          execution                                delivery                      and          recording                           of         mortgages                                   in         order             to

                                             the          Liens                  granted                        by such                    Subsidiary                            in        favor                   of      the           Administrative                                      Agent                  for             the          benefit                    of        the
                     perfect

                     Lenders                      and           to        effect                and                                       the                                   of       all         of         the                                    Stock               of          such              Subsidiary                                in         favor              of         the
                                                                                                                 perfect                               pledge                                                                 Capital

                     Administrative                                       Agent                     for          the         benefit                   of      the         Lenders                                 Such             Subsidiary                            shall              thereupon                               become

                     Subsidiary                           Guarantor                             for             all         purposes                     under                  the            Loan                Documents                                  including                            without                          limitation                              Section

                     8.10a                    of        this           Agreement                                      and          such            additional                            security                        agreements                                 security                      guarantees                               and/or                     pledge

                     agreements                            shall                become                          Security                          Documents                                         hereunder                             The           Administrative                                         Agent                       shall              be          entitled

                     to     receive                     legal              opinions                         of          one          or        more                counsel                      to        the           Borrower                        and             such                Subsidiary                               addressing                              such

                     of     the         following                              matters                     as          the         Administrative                                       Agent                      or     its       counsel                    may              reasonably                                request                         including
                     the       enforceability                                      of         the          Subsidiary                             Guaranty                            and            the           Security                  Agreement                                   and            any             pledge                     agreements
                     and          mortgages                               to       which                   such               Subsidiary                           becomes                                    party              and        the              pledge                 of       the          Capital                         Stock                of           such

                     Subsidiary                            and             the           creation                            validity                  and           perfection                               of        the        Liens                so        granted                    by such                           Subsidiary                              and            the

                     Borrower                           and/or                  other                Subsidiaries                                 to        the         Administrative                                          Agent                  for        the          benefit                    of       the              Lenders


                                                                       8.11                         Vehicles                              In      the             event               that               at        any          time         following                              the           Closing                          Date                 the          aggregate
               value              of        Vehicles                           owned                  by              the         Borrower                         and          its            Subsidiaries                               which                   are      not              subject                  to            lease             or        other


               third-party                         financing                             or         Lien               permitted                        hereunder                              is        at     least              $500000                          the           Vehicle                           Triggering                                 Event
               the         Borrower                            shall             and           cause                    each            such                Subsidiary                              to        furnish                to      the             Administrative                                        Agent                        no        later             than

               ninety              90               days                  following                             such              Vehicle                     Triggering                             Event                      certificates                         of        title          for             each                 such            Vehicle

               owned                   by         the          Borrower                             or      any              Subsidiary                            that          is      not               subject                 to      lease               or       other                third-party                                  financing                         or

                                            Lien                                                                                                                         with                                                                      forms                acceptable                                 for             presentation                              to         the
               existing                                    permitted                            hereunder                                 together                                       fully-completed
                                                   state             motor                    vehicle                       bureau                or         department                                   noting                   the      lien             of      the          Administrative                                            Agent                     on each
               applicable

               such          certificate                             of        title          or          otherwise                        perfecting                            the            lien            of        the        Administrative                                         Agent                  on such                         Vehicle




               \O
                                                                                                                                                                                                    -49-




                                                                                                                                                                                      A2887
Confidential                                                                                                                                                                                                                                                                                                                                                                 PP-TRBK0000081
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 544 of 569



                                                                  SECTION                                           NEGATIVE                                      COVENANTS

                                                                  The            Borrower                         hereby                   agrees                 that              so         long           as         any                of     the           Revolving                          Credit                Commitments
               remain                in        effect                  or     any          amount                    is         owing                to         any          Lender                   or          the          Administrative                                      Agent                  hereunder                      or        under

               any          other              Loan                Document                             the             Borrower                          shall              not             and           except                           with             respect                   to      Section                    9.1           shall                 not

               permit               any          of        its         Subsidiaries                         to          directly                   or      indirectly



                                                                  9.1                      Financial                       Condition                            Covenants


                                                                                              Leverage                           Ratio                    Permit                 the         Leverage                          Ratio                   at    any           time             during                          period                 set
                                                                                                                                                                                                                                                                                                                  any
                    forth           in     the         table                 below           to        be         greater                  than            the        ratio            set         forth            opposite                           such           period                 below


                                                                                     Period                                                                                                                                                                                Ratio

                                                        Closing                      Date               12/31/03                                                                                                                                                  5.75            to        1.00

                                                                        1/1/04-                  6/30/04                                                                                                                                                          5.5Oto                    1.00

                                                                       7/1/04                 12/31/04                                                                                                                                                            5.25            to        1.00

                                                                        1/1/05-                  6/30/05                                                                                                                                                          4.75to                    1.00

                                                                       7/1/05              and         thereafter                                                                                                                                                 4.50            to        1.00



                                                                                              Interest                     Coverage                               Permit                 the       ratio                at     the               end        of      any           fiscal            quarter                of     the

                    Borrower                          commencing                              with            the           fiscal                 quarter                 ended               March                    31 2003                             of               Consolidated                                EB1TDA                         for

                    any       period                  of         twelve               consecutive                               months                    ending                 on       the         last          day              of          such            fiscal            quarter                 to      ii       the         cash

                    portion               of      Consolidated                                Interest                     Expense                        for         such          twelve-month                                       period                    calculated                         as         provided                 in      the

                    definition                    of         Consolidated                               Interest                     Expense                           in        the         case            of     the             first          three              fiscal            quarters                    ended           after                the

                    Closing                Date                   to        be   less         than            the           ratio             set         forth             opposite                   such                  period                  in     the           table         below



                                                                                     Period                                                                                                                                                                                Ratio

                                                        Closing                   Date                 06/30/04                                                                                                                                                   1.75            to        1.00

                                                                   7/1/04                     12/31/04                                                                                                                                                            2.00            to        1.00

                                                                       1/1/05              and         thereafter                                                                                                                                                 2.15            to        1.00



                                                                                              Fixed                 Charae                    Coverage                              Permit                 the           ratio               at      the          end        of        any          fiscal              quarter               of        the

                    Borrower                     ended                      during           any            period                 set        forth              in    the          table             below                    of                  Consolidated                               EBITDA                        for     the

                    twelve-month                                 period               ending                 on           the       last           day           of     such             fiscal
                                                                                                                                                                                                             quarter                        minus                 Consolidated                                 Capital

                    Expenditures                                 during              such          twelve-month                                      period                 to      ii            Consolidated                                    Fixed              Charges                       for         such        twelve-

                    month                period                  calculated                       in        the         case             of        Consolidated                                Interest                      Expense                        as     set       forth            in         the       definition                      of
                    Consolidated                                  Interest                 Expense                          with              respect                 to      the         first         three                  fiscal              quarters                       following                      the       Closing
                    Date            to     be          less            than          the      ratio               set       forth              opposite                      such              period               in         the           table           below



                                                                                     Period                                                                                                                                                                                Ratio

                                                        Closing                   Date                  12/31/03                                                                                                                                                  0.85            to    1.00

                                                                       1/1/04                 6/30/04                                                                                                                                                             0.90            to    1.00

                                                                        7/1/04                12/31/04                                                                                                                                                            0.95            to    1.00

                                                                        1/1/05              and        thereafter                                                                                                                                                 1.05            to    1.00



                                                                  9.2                      Limitation                            on           Indebtedness                                          Create                           incur                   assume                     or           suffer                to     exist                   any
               Indebtedness                             except




                                                                                              Indebtedness                                    of     the          Borrower                         under                this            Agreement



               \O
                                                                                                                                                                                 -50-




                                                                                                                                                                      A2888
Confidential                                                                                                                                                                                                                                                                                                                                 PP-TRBK0000082
                               Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 545 of 569



                                                                                                         Indebtedness                                  of     the              Borrower                          to        any          Subsidiary                                  Guarantor                          and         of       any
                     Subsidiary                              Guarantor                         to        the         Borrower                          or         any             other              Subsidiary                              Guarantor



                                                                                                         Indebtedness                                  of     the              Borrower                          and         any                 of     its        Subsidiaries                                     incurred                to       finance              the

                     acquisition                              of      fixed              or      capital                  assets                  in    an         aggregate                             principal                      amount                           not         exceeding                           as     to        the        Borrower
                     and              its     Subsidiaries                               $7500000                                at        any         time                 outstanding


                                                                                                         Indebtedness                                  outstanding                                 on          the         date             hereof                 and              listed               on Schedule                             9.2


                                                                                                         Indebtedness                                  of     the             Borrower                           or        any          Subsidiary                                  relating                   to      performance                                 surety

                     statutory                          appeal                or        other               like          bonds                   obtained                         in        the         ordinary                      course                  of         business


                                                                                                         Guarantee                              Obligations                              permitted                         under                  Section                       9.4


                                                                                                         additional                         unsecured                              Indebtedness                               of            the         Borrower                             in         an      aggregate                        principal
                    amount                        not         exceeding                         $500000                              at     any             one          time                outstanding                                and



                                                                                                         letters            of            credit             issued                     at     the         request                     of         the         Borrower                             or        any        Subsidiary
                    Guarantor                            in            face             amount                      not         to         exceed                  $500000                           in         the         aggregate                          at         any           one             time


                                                                      9.3                       Limitation                                 on Liens                               Create                  incur               assume                          or         suffer                to            exist           any          Lien          upon              any
               of        its         property                       assets              or      revenues                             whether                      now owned                                    or hereafter                             acquired                            except                    for




                                                                                                         Liens             for             taxes            not             yet          due         or         which                  are            being               contested                            in      good             faith          by
                    appropriate                               proceedings                                 provided                         that         adequate                             reserves                      with             respect                      thereto                   are         maintained                          on        the

                    books                    of    the             Borrower                         or      its       Subsidiaries                                     as      the           case          may be                           in        conformity                             with               GAAP

                                                                                                         carriers                         warehousemens                                                  mechanics                                    materialmens                                           repairmens                           or     other

                    like             Liens              arising                   in     the         ordinary                         course                 of         business                         which               are            not         overdue                         for                  period             of        more           than             60

                    days                or        which               are          being                 contested                         in      good                faith             by         appropriate                              proceedings



                                                                                                         pledges                     or         deposits                     in         connection                          with                 workers                            compensation                                   unemployment
                    insurance                           and           other             social                 security                     legislation                            and             deposits                   securing                        liability                       to        insurance                         carriers             under
                    insurance                           or         self-insurance                                  arrangements                                   and              Liens             on insurance                                     policies                      and            proceeds                     thereof                 securing
                    obligations                               for      the             payment                      of     insurance                          premiums                               under                 insurance                          premium                              financing                       arrangements
                    provided                       that             such               Liens              do        not          exceed                     $10000000                                     in         the     aggregate                             at          any          one              time


                                                                                                         deposits                     to        secure                 the           performance                                  of        bids              trade                 contracts                         other               than         for

                    borrowed                         money                             leases                statutory                          obligations                              surety                 and          appeal                     bonds                       performance                                bonds              and         other

                    obligations                              of            like          nature                    incurred                      in    the             ordinary                      course                  of        business



                                                                                                         easements                              rights-of-way                                      restrictions                             and           other                 similar                      encumbrances                               incurred

                    in         the          ordinary                   course                  of        business                         which                   in        the          aggregate                           are            not         substantial                               in         amount                and           which               do

                    not          in         any         case           materially                           detract                   from              the            value                 of      any             Loan              Partys                      interest                    in        the          property                   subject

                    thereto                   or     materially                          interfere                        with              the        ordinary                          conduct                      of     the             business                          of     the           Borrower                         or      such

                    Subsidiary


                                                                                                     Liens                 in         existence                         on         the            date          hereof                 listed                 on Schedule                                    9.3            securing
                    Indebtedness                                    permitted                       by Section                              9.2d                   provided                          that             no such                     Lien              is         spread                   to      cover              any           additional

                    property                       after             the          Closing                   Date                and             that        the             amount                   of         Indebtedness                                   secured                       thereby                    is     not          increased




                                                                                                                                                                                              -51-




                                                                                                                                                                                  A2889
Confidential                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000083
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 546 of 569



                      except              that          notwithstanding                                      the         foregoing                             Liens                 in          respect                     of        the      financing                          of         Vehicles                      or     equipment

                      and            proceeds                    thereof                   may              secure             other                    Indebtedness                                      of      the            same              Person                   or          its         Affiliates                        permitted                     by
                      Section               9.2c                    which             is      incurred                    from                   time          to         time              in        connection                               with            the          financing                            of     Vehicles                     or

                      equipment                    and                 proceeds                   thereof


                                                                                                 Liens              securing                       Indebtedness                                      of        the           Borrower                         and           its         Subsidiaries                             permitted                         by
                      Section               9.2c                 incurred                   to        fmance               the              acquisition                             of           fixed                or      capital                assets                   provided                           that                 such             Liens

                      shall          be     created                    substantially                           simultaneously                                       with                  the         acquisition                             of        such            fixed                 or         capital                assets              ii         such

                      Liens            do    not          at        any        time              encumber                       any               property                         other               than                the         property                      financed                           by such                  Indebtedness

                      and                                      thereof                and                          the                                          amount                          of         Indebtedness                                 secured                    by any                        such           Lien          shall           at
                                 proceeds                                                             iii                  principal

                      no time               exceed                   100%             of         the         original                  purchase                           price                 of         such              property                    at      the           time                it     was           acquired                   except

                      that        notwithstanding                                     the         foregoing                       clauses                                  ii              and             iii               Liens              in      respect                    of         the          fmancing                      of       Vehicles

                      or      equipment                        may encumber                                   any         or         all          Vehicles                         or       equipment                                  financed                      by            particular                           Person                from            time

                      to      time        and            its        Affiliates                         and          proceeds                        thereof


                                                                                              Liens                 not         otherwise                            permitted                                 hereunder                             which                  secure                      obligations                     not

                      exceeding                   as           to      the         Borrower                         and        all            Subsidiaries                                      $500000                           in         aggregate                       amount                        at        any        time

                      outstanding


                                                                                              Liens                created                       pursuant                     to        the           Security                         Documents                                  and



                                                                                              Liens                consisting                            of     cash               collateral                              obligations                          securing                       the              issuance                of        letters               of

                      credit           permitted                       under               Section                  9.2h

                                                                 9.4                       Limitation                      on Guarantee                                         Obligations                                       Create                  incur                   assume                        or      suffer           to       exist            any
               Guarantee                     Obligation                            except                   other          than                   for         Immaterial                               Subsidiaries




                                                                                              Guarantee                           Obligations                                 in          existence                          on         the        date              hereof                   and           listed              on Schedule
                      9.4


                                                                                              Guarantee                           Obligations                                 incurred                           after            the         date            hereof                in         an          aggregate                     amount                     not

                      to      exceed             $500000                         at        any         one          time             outstanding


                                                                                                                                  made                   by         the            Borrower                             of        obligations                           of         any         of          its        Subsidiaries                            and
                                                                                              guarantees

                      guarantees                   made                 by         any           Subsidiary                          of          obligations                              of         the         Borrower                          or         another                   Subsidiary                               which

                      obligations                   in         each           case            are           otherwise                         permitted                            or       not            prohibited                           under                this          Agreenient                                   and



                                                                                              the            Subsidiaries                               Guarantee



                                                                 9.5                       Limitation                      on               Fundamental                                         Changes                                 Enter                 into                                                         consolidation                                 or
                                                                                                                                                                                                                                                                             any              merger
               amalgamation                                 or         liquidate                      wind           up        or           dissolve                      itself                 or            suffer              any             liquidation                          or          dissolution                           or        convey
               sell            lease         assign                    transfer                  or         otherwise                        dispose                     of         all          or        substantially                                all      of         its     property                            business                   or

               assets                or     make               any        material                      change               in            its      present                     method                           of        conducting                          business                            except




                                                                                              any            Subsidiary                             of        the         Borrower                               may              be         merged                   or          consolidated                              with             or      into          the

                      Borrower                                                     that          the         Borrower                            shall          be         the            continuing                               or                                         corporation                                  or     with            or        into
                                                 provided                                                                                                                                                                                     surviving

                      any        one        or    more                  wholly                owned                  Subsidiaries                                   of      the            Borrower                               other              than             Immaterial                                 Subsidiaries

                      provided                   that            the         wholly                   owned               Subsidiary                                or      Subsidiaries                                     shall            be        the          continuing                             or        surviving




               \o
                                                                                                                                                                                    -52-




                                                                                                                                                                     A2890
Confidential                                                                                                                                                                                                                                                                                                                                             PP-TRBK0000084
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 547 of 569



                    corporation                              and              if    such             Subsidiary                            is    not                Subsidiary                                Guarantor                            it        shall                 become                           Subsidiary                           Guarantor

                    prior            to         or        simultaneously                                    with               consummation                                       of          such                transaction                                 and



                                                                                                      any           wholly                      owned                  Subsidiary                                 may            sell          lease                         transfer                   or        otherwise                       dispose                    of

                                or        all         of      its        assets                 upon                voluntary                           liquidation                            or        otherwise                           to          the             Borrower                            or                   other                wholly
                    any                                                                                                                                                                                                                                                                                             any
                    owned                   Subsidiary                               other             than               Immaterial                              Subsidiaries                                     of      the          Borrower


                                                                       9.6                      Limitation                                on         Sale           of       Assets                               Convey                     sell                  lease                    assign                  transfer                      or          otherwise

               dispose                 of         any             of         its     property                     business                           or         assets            including                                 without                      limitation                                   receivables                      and              leasehold

               interests                        whether                            now owned                           or           hereafter                     acquired                          or            in      the         case              of        any              Subsidiary                             issue              or        sell         any
               shares             of            such            Subsidiarys                                 Capital                       Stock              to     any           Person                          other           than            the             Borrower                              or        any       wholly                     owned
               Subsidiary                             except                       other             than           for             Immaterial                           Subsidiaries




                                                                                                      the         sale              or     other                disposition                              in        the          ordinary                      course                        of        business                   of     obsolete                        or

                    worn             out             property                       or     any          asset                  or        property                   no longer                            used              or      useful                    in         the            business                    of       the        Borrower                          or

                    any         Subsidiary                                   provided                   that              the            Net         Cash              Proceeds                              of        each           such              transaction                                   are     applied                  to         the


                    prepayment                               of        the           Loans             to      the              extent                 required                   by Section                                5.6b

                                                                                                      the         sale              of     inventory                       in          the          ordinary                       course                     of            business



                                                                                                      the         sale              or     discount                      without                        recourse                        of     accounts                                receivable                         arising                 in          the

                    ordinary                      course                     of      business                  in           connection                             with           the              compromise                                or         collection                                thereof


                                                                                                      as      permitted                          by             Section                9.5a                       or




                                                                                                      the         sale              of     assets                 pursuant                         to         sale-leaseback                                      transactions                                permitted                          by           Section

                    9.12


                                                                                                      the         sale              of     assets                 by            Subsidiary                                 Guarantor                              to               Subsidiary                            Guarantor                              and



                                                                                                      as      required                          by        the       Plan           of          Reorganization                                           and                 the          Confirmation                                 Order


                                                                       9.7                      Limitation                               on Dividends                              and              Miscellaneous                                        Payments


                                                                                                      Declare                        or    pay               any         dividend                            other               than          dividends                                    payable                     solely              in        common
                    stock            of         the          Borrower                            on          or        make                 any              payment                     on account                                of        or          set            apart                assets               for             sinking                      or      other

                    analogous                           fund             for             the     purchase                                redemption                             defeasance                                  retirement                                 or         other               acquisition                      of             any           shares

                    of      any           class              of        Capital                  Stock               of          the        Borrower                          or        any              warrants                        or     options                            to        purchase                     any          such               Capital

                    Stock                 whether                       now              or     hereafter                           outstanding                            or          make                   any           other            distribution                                        in     respect                  thereof                      either

                    directly                    or        indirectly                           whether                    in         cash            or         property                      or        in        obligations                            of            the         Borrower                         or      any             Subsidiary

                    any           of        the            foregoing                                 Restricted                                 Payment                            except                         for                 Restricted                                  Payments                         made               solely                  in       Stock

                    Equivalents                              and              ii         so     long              as        no           Event               of     Default                        has            occurred                     and                is         continuing                            Restricted                           Payments

                    required                     as        provided                        in    the          Warrant                           Documents                               iii              except                  to      the            extent                         if
                                                                                                                                                                                                                                                                                             any             restricted                      pursuant                        to

                    the        terms                 of      the             Management                                Agreement                                  during               the              continuance                               of         an             Event                 of        Default                   the         issuance
                    and        exercise                       of         options                 pursuant                           to     the            Management                                    Agreement                                 and                  iv              so        long         as        no Default                             or      Event

                    of      Default                     shall            have              occurred                         and            be        continuing                          or         would                   result                therefrom                                  the            repurchase                           of      Capital

                    Stock              by         the         Borrower                          as         permitted                            by        the       Stock                Option                         Plan            or     any                option                     or        award               issued                 pursuant
                    thereto               or          the          exercise                     of     any             right              of         first         refusal
                                                                                                                                                                                              pursuant                      to        the         Stockholders                                          Agreement




               \O
                                                                                                                                                                                         -53-




                                                                                                                                                                           A2891
Confidential                                                                                                                                                                                                                                                                                                                                                        PP-TRBK0000085
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 548 of 569



                                                                                                       Make                       any          payments                                    with               respect                to      the        Management                                          Fee         except                 in

                     accordance                             with             the         terms                    of        the          Management                                      Agreement                                 and       ii         with             respect                       to      any            management                                    fee

                     or     deferred                     investment                              banking                            fee            other                than        the          Management                                  Fee         without                         the           prior            written                    consent                    of

                     the      Administrative                                       Agent                     and             the          Required                         Lenders


                                                                   9.8                          Limitation                                    on             Capital                Expenditures                                         Make                or        commit                          to      make                 by              way                of     the

               acquisition                         of        securities                         of                Person                      or        otherwise                                         expenditure                             in                                of          the          purchase                     or         other
                                                                                                                                                                                           any                                                          respect

               acquisition                         of        fixed                or         capital                   assets                 excluding                             any             such            asset            acquired                     in          connection                            with             normal

               replacement                              and             maintenance                                    programs                               properly                    charged                     to       current                 operations                                    not       exceeding                            in         the

               aggregate                     for            the         Borrower                             and             its         Subsidiaries                               during                 any             fiscal            year            of        the          Borrower                             $4850000
               provided                   that
                                                            any          portion                     thereof                        not            expended                         in     such               fiscal
                                                                                                                                                                                                                                   year           may             be      carried                       over            for     expenditure                                   in

               the         next         following                            fiscal              year




                                                                   9.9                          Limitation                                    on             Investments                                 Loans                     and            Advances                                     Make                  any             advance                                loan
               extension                     of         credit               or         capital                   contribution                                     to      or       purchase                         any           stock               bonds                   notes                    debentures                            or      other

               securities                    of        or     any             assets                   constituting                                           business                    unit           of         or        make            any            other                 investment                            in         any Person
               except




                                                                                                       extensions                                  of        trade          credit                  in    the            ordinary                  course                     of        business



                                                                                                       investments                                      in         Cash         Equivalents


                                                                                                       loans                 and              advances                         to        employees                            of     the          Borrower                          or         its         Subsidiaries                             for         travel

                     entertainment                                and             relocation                            expenses                              in     the        ordinary                       course                of      business                         in        an           aggregate                      amount                       for         the

                     Borrower                      and            its        Subsidiaries                                    not          to        exceed                     $150000                         at        any        one           time            outstanding                                   which                loans                 and
                     advances                     may              not            be         forgiven                              and



                                                                                                       additional                              investments                                 loans               and            advances                       in    an          aggregate                           principal                        amount
                     not      exceeding                            $750000                             at     any                  one         time                outstanding


                                                                   9.10                         Limitation                                on Optional                                Payments                            and          Modifications                                      of          Agreements                                                  Except
               as     contemplated                                 by         the             Plan            of            Reorganization                                      and              Confirmation                                Order                 make                   any               optional                 payment                           or

               prepayment                          on         or         redemption                                    or         purchase                         of      any           Indebtedness                                other               than                           the           Loans               and            ii
               Indebtedness                              incurred                        to      finance                           the        acquisition                            of        Vehicles                       or      equipment                          to         the              extent             such             Indebtedness
               is    so      prepaid                        redeemed                           or       repurchased                                                     from             the         proceeds                       of     new           Indebtedness                                        permitted                         hereunder

               incurred                 to        refinance                            the       same                                     from                 payments                        of        casualty                   or       property                     insurance                             or                       from             other

               cash          available                       to      the           Borrower                             in         an         aggregate                         amount                     not           to        exceed               $500000                               per           year                          amend
               modify                waive                   or         change                       or       consent                          or            agree         to        or        accept                the           benefit              of        any              amendment                                  modification
               waiver             or         change                     to        any           of          the         terms                  of            any         such            Indebtedness                                other              than              financings                               of     Vehicles                         and

               equipment                            the            Stockholders                                        Agreement                                     the        Management                                    Agreement                           or          any             Warrant                    Documents                                   other
               than         any         such                amendment                                     modification                                         waiver                 or       change                    which                         would                   not             materially                       and            adversely
               affect          the        Lenders                        or        the           Lenders                             rights                   under             the            Loan             Documents                               ii         would                       extend                   the     maturity                             or

               reduce             the         amount                         of        any           payment                             of        principal                    of         any           such              Indebtedness                                 iii              would                  reduce                   the         rate            or
               extend             the         date            for            payment                          of        interest                        on any                  such             Indebtedness                                 or       iv          would                       not           make              any             of        the

               affirmative                        or        negative                         covenants                              or        default                    provisions                           contained                      therein                   more                   restrictive                      to        the         Loan
               Parties            than             those                 contained                            therein                     on            the         Closing                    Date                 or                   amend                    waive                   supplement                                or        otherwise

               modify                or       agree                 to        any             amendment                                       waiver                       supplement                               other            modification                                  to         the           Plan          of        Reorganization
               or     the      Confirmation                                       Order                 except                      as        required                     by         applicable                            law




               \o
                                                                                                                                                                                               -54-




                                                                                                                                                                                A2892
Confidential                                                                                                                                                                                                                                                                                                                                                    PP-TRBK0000086
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 549 of 569



                                                                           9.11                           Limitation                           on Transactions                                            with           Affiliates                            Except                 as      set            forth              on          Schedule                         9.11

               but          subject                            to        Section                   9.7a                 and               except                   for            payments                       of         the        Management                              Fee permitted                                         pursuant                      to

                Section                    9.7b                          and             except             for        the          Management                                       Agreement                                 and         the      transactions                            contemplated                                        by         the       Plan

               of        Reorganization                                              and           Confirmation                                   Order                   including                           the        issuance                   of         options                 under                  the          Stock                 Option

               Plan             the              Warrant                           Documents                                the           Stockholders                                    Agreement                               and         Management                               Agreement                                     enter               into           any
               transaction                                  including                              without                   limitation                             any            purchase                           sale            lease          or        exchange                          of      property                          or        the

               rendering                             of         any            service                     with             any           Affiliate                      unless                      such           transaction                      is                 otherwise                            permitted                           under              this

               Agreement                                                  in         the         ordinary                    course                    of         the        Borrowers                                or        such             Subsidiarys                           business                       and                            upon            fair


               and         reasonable                                     terms                 no        less         favorable                        to         the            Borrower                          or      such            Subsidiary                         as      the             case           may be                          than              it


               would                 obtain                         in             comparable                           arms                      length                 transaction                             with                 Person                   which             is        not          an Affiliate




                                                                           9.12                          Limitation                              on          Sales                  and               Leasebacks                                   Enter                into
                                                                                                                                                                                                                                                                                       any                arrangement                                       with              any
               Person                  providing                                 for         the          leasing                 by           the          Borrower                            or      any           Subsidiary                         of      real         or personal                             property                           which                has

               been             or         is         to        be        sold             or      transferred                            by         the          Borrower                             or      such               Subsidiary                      to       such            Person                    or         to         any           other

               Person                  to            whom                      funds               have               been             or        are         to         be        advanced                       by            such         Person                    on     the       security                       of          such               property                      or

               rental            obligations                                       of      the        Borrower                            or         such               Subsidiary                            which                  arrangements                              exceed                    $250000                            in        the

               aggregate




                                                                           9.13                          Limitation                            on Changes                                  in        Fiscal              Year                    Permit                the         fiscal               year              of         the         Borrower                           to

               end         on                   day             other                    than        December                               31



                                                                           9.14                          Limitation                              on          Negative                                Pledge                    Clauses                            Enter                into               with                   any                 Person                   any

               agreement                                   other               than                        this         Agreement                                   and                         any           industrial                      revenue                   bonds                    purchase                         money
               mortgages                                   Financing                             Leases                or      other                   Indebtedness                                   pennitted                       by         Section                9.2c                  or                     of         this         Agreement
               in        which                       cases                 any             prohibition                            or        limitation                            shall              only           be         effective                  against                the          assets                 financed                         thereby

               except                as              otherwise                            permitted                     pursuant                            to      Sections                         9.3f                and          9.3g                hereof                      which                  prohibits                          or       limits              the

               ability               of          the            Borrower                             or     any         of          its          Subsidiaries                                  to     create                incur                assume                 or       suffer                 to        exist              any             Lien          upon
               any         of        its             property                            assets             or        revenues                          whether                      now owned                                  or      hereafter                     acquired                        other           than                 agreements
               with         Persons                             prohibiting                               any          such               lien          or        assets                  in        which                such           Person                 has             prior                  security                    interest                    which                 is


               permitted                             by Section                              9.3           irovided                         that             except                  for             restrictions                       limited                  to     assets              financed                           under                 the          related

               agreement                              or            as     permitted                           by Section                            9.3c                    or                     hereof                  such           agreements                          do          not          prohibit                       or        limit            the

               ability               of          the            Borrower                           or       any         of          its        Subsidiaries                                to         incur              the         Liens          created                  pursuant                         to      the              Security

               Documents




                                                                          9.15                        Limitation                               on           Lines                  of           Business                              Enter               into
                                                                                                                                                                                                                                                                           any         business                                either                 directly                     or

               through                     any                 Subsidiary                                except              for            those                businesses                            in      which                 the         Borrower                      and           its        Subsidiaries                                  are

               engaged                          in        or        which                  relate                to          line            of        business                      substantially                                  similar               to     the         line           of        business                         enga.ged                    in        by
               the        Borrower                                  or     the             Subsidiaries                            on          the          date             of      this             Agreement




                                                                          9.16                        Governing                              Documents                                     Amend                      its         certificate                    of     incorporation                                     except                      to        increase

               the        number                           of        authorized                            shares                 of        common                           stock                     or      other               Governing                          Documents                              in            manner                          that

               would                 have                           material                     adverse                    effect                on         the         Lenders                            rights              under              the         Loan            Documents                                   or        any             Loan
               Partys                  ability                       to        fulfill             its      obligations                              thereunder                                 without                     the       prior          written                  consent                        of      the          Required

               Lenders                          which                     shall             not           be      unreasonably                                     withheld                          or       delayed




               \O

                                                                                                                                                                                                     -55-




                                                                                                                                                                                      A2893
Confidential                                                                                                                                                                                                                                                                                                                                                       PP-TRBK0000087
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 550 of 569



                                                                  9.17                          Limitation                             on          Payroll                        Accounts                                                Permit                          the         aggregate                                 amount                           held               in         the

               Payroll                  Accounts                         at        any          time               to     exceed                   the          amount                            set         forth           on          Schedule                              9.17                 or                       convert                    any                 deposit

               account                   into          which                      Payroll                  Accounts                         are         deposited                                 maintained                             by any                      Loan                 Party                   into                  Payroll                       Account
               or        permit            the             creation                      or      substitution                               of     any               Payroll                       Account                          or        otherwise                              maintain                           any             Payroll                       Accounts
               other              than          those             Payroll                       Accounts                         listed                on Schedule                                       VIII           to        the          Security                         Agreement                                      unless                  the            Borrower
               shall             have           given                  the         Administrative                                      Agent                  at         least              ten           Business                        Days                   prior               notice                  thereof                         or                       permit

               any          Payroll                   Account                       to        be       used              for          any          purpose                        other                   than           those                 described                             in        the           defmition                            of         Payroll
               Accounts                          in        the          Security                      Agreement




                                                                  SECTION                                   10             EVENTS OF DEFAULT

                                                                  If         any          of         the       following                           events                   shall                  occur                and         be             continuing


                                                                                                      The Borrower                                      shall              fail             to       pay any                      principal                           of        any            Loan                     when              due               in

                    accordance                             with              the         terms               thereof                   or        hereof                     or         the           Borrower                            shall                fail         to        pay             any                interest                  on any                       Loan
                    within               five          Business                          Days                after              becoming                             due          hereunder                                  or         the         Borrower                              shall                  fail         to        pay         any                other

                    amount                 payable                          hereunder                         or        under               the          other                  Loan                 Documents                                 or        the              Fee         Letter                      within                 five               days               after

                    notice              that           any             such              interest                  or         other              amount                     is         due               in     accordance                               with               the           terms                     thereof                  or        hereof                      -an
                    invoice                for         any             such              amount                         due      to         be         deemed                         notice                    thereof                  for
                                                                                                                                                                                                                                                     purposes                             of         this               provision                                or



                                                                                                      Any               representation                                     or      warranty                             made                  or     deemed                           made                  by           the            Borrower                              or        any
                    other           Loan               Party                  herein                 or       in
                                                                                                                        any           other             Loan                Document                                   or      which                     is      contained                             in           any            certificate

                    document                          or     financial                         or      other                  statement                       furnished                              by         it      at    any              time              on         or        after                 the          Closing                       Date                   under

                    or      in     connection                                with             this          Agreement                              or        any           such                    other              Loan               Document                                 shall               prove                    to       have                been
                    incorrect                    in
                                                           any          material                       respect                   on         or         as     of         the           date               made                or         deemed                           made                  or


                                                                                                              The               Borrower                           or       any              other                   Loan           Party                     shall             default                     in          the         observance                                     or

                    performance                              of         any             agreement                             contained                         in       Section                          8.7a                    Section                       8.11             or        Section                                 of     this              Agreement
                    Section                      of         the          Security                      Agreement                                  or         Section                               of         the       Pledge                     Agreement                                    or          ii           the            Borrower                              or         any
                    other           Loan               Party                  shall             default                  in      the          observance                                    or       performance                                    of        Section                      8.6b                          8.9            or        8.10                of       this

                    Agreement                              and              such            default                     shall          continue                          unremedied                                    for               period                      of     two                             Business                         Days                     after              the

                    receipt              of       notice                     from             the          Administrative                                       Agent                        or



                                                                                                     The            Borrower                            shall              be          in          default                   with             respect                      to        Section                        16          or       Article                       ifi         of      the

                    Borrowers                              Amended                             and          Restated                        By-laws                         Section                           5a             of         the         Management                                        Agreement                                    or            Section                       8.1

                    of      the         Stockholders                                     Agreement                               or



                                                                                                     The            Borrower                            or      any               other                  Loan                Party             shall                 default                    in        the            observance                                   or

                    performance                              of        any              other              agreement                             contained                            in          this          Agreement                                or          any          other                Loan                    Document                                 other
                    than           as    provided                            in     paragraphs                                         through                                    of         this             Section                         and             such               default                     shall                  continue
                    unremedied                             for                period                  of      30         days               from             the           date                  that                 Responsible                                    Officer                   of         the            Borrower                                or          such
                    Loan            Party              has             knowledge                              of        such            default                       or



                                                                                                     The            Borrower                            or      any              of         its          Subsidiaries                               shall



                                                                                                           default               in         any          payment                             of          principal                       of        or         interest                    on any                        Indebtedness                                         other
                                        than          the         Loans                       Indebtedness                                  under                  the           Existing                            Specified                      Leases                       and            Indebtedness                                      under

                                        Financing                           Leases                   entered                    into          to        finance                       Vehicles                          or Equipment                                            or        in     the              payment                         of         any
                                        Guarantee                            Obligation                            with           respect                     to         such               Indebtedness                                       beyond                       the            period                       of     grace                   if        any
                                    provided                           in         the         instrument                         or         agreement                              under                      which                 such                Indebtedness                                      or            Guarantee                            Obligation




               \o
                                                                                                                                                                                             -56-




                                                                                                                                                                                A2894
Confidential                                                                                                                                                                                                                                                                                                                                                                   PP-TRBK0000088
                        Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 551 of 569



                                 was           created                        if     the          aggregate                                  amount                         of        the           Indebtedness                                             and/or                       Guarantee                                Obligations                                      in         respect

                                 of         which                 such              default                      or         defaults                         shall                have                  occurred                         is            at         least             $250000                                   default                        in       the

                                 observance                                  or performance                                            of      any                other                    agreement                               or         condition                                   relating                    to       any                such                   Indebtedness

                                 or         Guarantee                           Obligation                                  or         contained                             in            any           instrument                                    or         agreement                                 evidencing                                        securing                           or

                                 relating                   thereto                   beyond                           the            period                      of        grace                       or         any           other                      event                 shall                occur                  or         condition                             exist                   the

                                 effect              of          which                default                         or         other              event                    or            condition                          is        to         cause                       or to               permit                     the               holder                    or         holders                     of

                                 such           Indebtedness                                       or        beneficiary                                     or        beneficiaries                                        of      such                     Guarantee                                 Obligation                                     or                 trustee                      or

                                 agent               on behalf                         of         such                 holder                  or            holders                        or          beneficiary                                     or        beneficiaries                                          to         cause                      with                 the          -giving

                                 of         notice                if     required                            such                Indebtedness                                         to      become                             due              prior                   to        its        stated                 maturity                                or         such

                                 Guarantee                              Obligation                               to        become                        payable                             if         the           aggregate                                   amount                          of     the          Indebtedness                                             and/or
                                 Guarantee                              Obligations                                in        respect                         of        which                      such                default                          or         defaults                        or        such               other                   events                       referred                     to

                                 above                in         this          clause                                 shall                have              occurred                              is        at       least             $250000                                       or




                                                                                       ii              default                        in      any             payment                              of           principal                              or         interest                        on Indebtedness                                                  under                   any

                                 Financing                             Leases                 entered                            into         finance                            Vehicles                             or      Equipment                                        other                    than               the               Existing                          Specified

                                 Leases                     or          in     the
                                                                                             payment                             of          any             Guarantee                                  Obligation                                 with                 respect                        to        such                   Indebtedness                                           beyond
                                 the         period                    of      grace                   if        any              provided                              in        such                  Financing                             Lease                          or        the             instrument                                pursuant                            to         which
                                 such           Guarantee                              Obligation                                     was created                                      if     the               aggregate                               amount                            of       such               Indebtedness                                            and/or

                                 Guarantee                              Obligations                                in        respect                         of        which                      such                default                      or             defaults                        shall               have                   occurred                          is         at     least

                                 $500000                               or      default                      in        the          observance                                     or performance                                              of             any               other                   agreement                                or           condition

                                 relating                   to          any          such               Financing                              Lease                        or        Guarantee                                  Obligation                                    or         contained                                in        any              instrument                                   or

                                 agreement                              evidencing                                 securing                             or        relating                         thereto                       beyond                           the          period                       of        grace
                                                                                                                                                                                                                                                                                                                                                 if
                                                                                                                                                                                                                                                                                                                                                         any                provided                            in

                                 such           Financing                             Lease                      or         instrument                                  or        agreement                                   or        any                  other                  event                   shall             occur                     or         condition

                                 exist          with                   respect                to            any             such              Financing                                    Lease                    or        Guarantee                                   Obligation                                  and                as                  result                 of         which
                                 after          the             giving                of                          notice                     by         the             holder                     or          holders                       of             such               Financing                              Lease                      or          beneficiary                                   or
                                                                                                  any
                               beneficiaries                                   of      such                  Guarantee                              Obligation                                     or                    trustee                       or         agent                   on           behalf                  of            such                 holder                   or

                               holders                     or          beneficiary                               or          beneficiaries                                            such                   Financing                                 Lease                   becomes                            or          shall                   have               become                            due

                               prior             to        its          stated               maturity                             or         such             Guarantee                                      Obligation                                     to     become                          payable                              if      the            aggregate
                                 amount                    of          the          Indebtedness                                        in     respect                           of         which                     such              default                         or          defaults                        or        such                    other               events

                               referred                     to          above                in         this               clause                  ii             shall                have                  occurred                             is         at        least               $500000                                 or




                                                                                       iii                  default                     in     any                payment                               of          principal                           or         interest                        on Indebtedness                                                  under                      any

                               Existing                          Specified                         Lease                     or         in     the            payment                              of           any           Guarantee                                      Obligation                               with                   respect                      to         such

                               Indebtedness                                        beyond                        the            period                   of            grace                 if          any                provided                              in         such                 Existing                         Specified                              Lease                   or the

                               instrument                               pursuant                        to        which                      such                 Guarantee                                   Obligation                                    was              created                         or       default                          in          the         observance

                               or        performance                                  of          any             other                    agreement                                  or     condition                              relating                            to          any            such               Existing                               Specified                           L-ease

                               or        Guarantee                                 Obligation                              or         contained                              in        any               instrument                                    or         agreement                                 evidencing                                        securing                          or

                               relating                     thereto                   beyond                           the         period                     of            grace                   if        any             provided                                  in        such                 Existing                           Specified                             Lease                      or
                               instrument                               or         agreement                                 or         any             other                    event                   shall              occur                      or         condition                             exist              with                  respect                       to         any
                               such             Indebtedness                                      or         Guarantee                                  Obligation                                      and              as             result                     of          which                     after                the             giving                     of         any
                               notice                 by           the         holder                   or         holders                        of         such                 Indebtedness                                      or            beneficiary                                      or       beneficiaries                                          of         such

                               Guarantee                               Obligation                                or                trustee                        or        agent                  on behalf                            of             such                  holder                    or        holders                         or          beneficiary                                   or

                               beneficiaries                                        such               Indebtedness                                          becomes                              or         shall               have                   become                            due           prior                 to          its         stated                   maturity                         or

                               such             Guarantee                             Obligation                                   becomes                              payable                          prior                to        its            stated                   maturity                              provided                               that             no Default
                               Event                 of          Default                     shall               exist                 or     shall                    be         deemed                            to        have                existed                         under                  this            clause                        iii               with              respect

                               to                     Existing                        Specified                              Lease                  if        subsequent                                       to                       such                     default                    all         such               Indebtedness                                             with
                                        any                                                                                                                                                                              any
                               respect                     to       such             Existing                           Specified                             Lease                        shall               have                been                     repaid                   in        full              or



                                                                                                            The              Borrower                                  or        any          of             its         Subsidiaries                                        shall                commence                                    any             case
                    proceeding                  or         other               action                                   under                  any                existing                         or           future                  law                 of         any           jurisdiction                                       domestic                              or          foreign

                    relating           to     bankruptcy                                insolvency                                         reorganization                                           or             relief           of            debtors                             seeking                       to        have                    an           order                 for          relief




               \O
                                                                                                                                                                                                 -57-




                                                                                                                                                                                 A2895
Confidential                                                                                                                                                                                                                                                                                                                                                                                   PP-TRBK0000089
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 552 of 569



                     entered                     with                 respect                        to        it            or          seeking                        to         adjudicate                                        it              bankrupt                              or             insolvent                               or         seeking                        reorganization

                     arrangement                                        adjustment                                           winding-up                                        liquidation                                                dissolution                                    composition                                         or         other                   relief                   with                 respect

                     to       it     or        its          debts                   or                             seeking                             appointment                                       of                     receiver                                 trustee                          custodian                               conservator                                          or        other

                     similar                    official                      for             it         or        for            all             or        any          substantial                                         part               of         its             assets                     or            the          Borrower                                  or      any              of           its

                     Subsidiaries                                     shall              make                                general                         assignment                                       for               the             benefit                          of       its             creditors                           or            ii             there                shall                  be
                     commenced                                        against                        the            Borrower                                     or     any              of        its              Subsidiaries
                                                                                                                                                                                                                                                                                any           case                   proceeding                                       or        other                  action                      of
                     nature                    referred                       to         in          clause                                       above                 which                                          results                            in         the          entry                    of        an           order                 for            relief                  or        any                such

                     adjudication                                     or      appointment                                                or                           remains                      undismissed                                                       undischarged                                            or        unbonded                                   for                  period                         of      60

                     days                 or         iii              there                 shall                  be          commenced                                           against                           the                  Borrower                                or          any               of         its         Subsidiaries                                       any               case
                     proceeding                                  or        other                    action                        seeking                         issuance                             of                    warrant                             of          attachment                                          execution                                 distraint                          or         similar

                     process                     against                      all             or          any                substantial                                part                 of         its           assets                        which                        results                       in         the          entry                 of         an           order                  for
                                                                                                                                                                                                                                                                                                                                                                                                                            any              such

                     relief               which                     shall                not              have                    been                    vacated                        discharged                                             or             stayed                    or           bonded                           pending                          appeal                         within                      60         days
                     from             the             entry                 thereof                            or            iv               the            Borrower                              or               any                   of        its          Subsidiaries                                        shall              take                 any                action                   in

                     furtherance                                 of           or         indicating                                     its            consent                     to             approval                                     of          or            acquiescence                                            in         any              of         the           acts               set           forth                  in

                     clause                                 ii              or        iii                 above                          or                       the           Borrower                                      or           any                 of          its         Subsidiaries                                     shall                    generally                             not               or           shall

                     be        unable                      to          or        shall                   admit                     in         writing                        its         inability                                to            pay                  its         debts                    as        they               become                           due                or



                                                                                                                                  Any                   Person                     shall                  engage                               in          any               prohibited                                      transaction                                        as defmed                                        in

                     Section                     406              of         ERISA                            or             Section                         4975                  of        the              Code                             involving                                 any               Plan                   ii          any                accumulated                                                funding
                     deficiency                                  as           defined                              in         Section                            302           of         ERISA                                       whether                               or         not            waived                            shall                 exist               with                 respect                          to         any
                     Single                    Employer                               Plan                    or         any                 Lien                in      favor                    of          the               PBGC                            or                Plan                    shall             arise                 on          the           assets                     of          the

                     Borrower                              or         any           Commonly                                             Controlled                                 Entity                             iii                          Reportable                                       Event                      shall             occur                     with                respect                          to          or

                     proceedings                                    shall                commence                                            to        have                     trustee                         appointed                                           or                 trustee                      shall               be        appointed                                     to          administer                                or

                     to       terminate                               any             Single                        Employer                                      Plan                  which                        Reportable                                            Event                     or         commencement                                                    of         proceedings                                         or

                     appointment                                      of              trustee                           is        in          the            reasonable                                   opinion                                of            the              Required                             Lenders                                likely                to        result                     in         the

                     termination                                 of         such                   Plan                 for             purposes                          of            Title                  IV               of         ERISA                                 iv              any                Single                   Employer                                     Plan                shall

                     terminate                             for         purposes                               of             Title                  IV           of     ERISA                                                the               Borrower                                  or          any              Commonly                                         Controlled                                   Entity

                     shall                or         in      the            reasonable                                       opinion                             of     the             Required                                     Lenders                               is         likely                   to          incur
                                                                                                                                                                                                                                                                                                                                               any                liability                         in        connection

                     with                  withdrawal                                       from                        or        the               Insolvency                                or          Reorganization                                                          of                      Multiemployer                                                Plan               or           vi              any              other

                     event                or         condition                              shall                   occur                     or          exist              with                 respect                             to                  Plan                    and                in        each                case                in        clauses                                    through                           vi
                     above                     such               event                  or              condition                                     together                         with                  all            other                    such                   events                       or         conditions                                   if
                                                                                                                                                                                                                                                                                                                                                                            any                could                   have
                     Material                         Adverse                           Effect                           or



                                                                                                                    One                  or            more              judgments                                           or           decrees                           shall               be             entered                      against                         the            Borrower                                   or       any
                     of       its     Subsidiaries                                       involving                                      in          the           aggregate                                         liability                             not                   paid             or         fully                 covered                             by insurance                                            of

                     $1000000                                    or        more                      and                all          such                 judgments                                    or           decrees                               shall                  not            have                 been               vacated                                 discharged                                       stayed
                     or       bonded                        pending                            appeal                         within                        60          days              from                      the               entry                    thereof                           or




                                                                                                                                  Any                  of         the         Security                                Documents                                              shall               cease                       for            any             reason                         to          be         in        full

                     force            and                  effect                  or              the        Borrower                                      or        any           other                     Loan                         Party                     which                      is              party                  to      any                of        the            Security

                     Documents                                   shall              so             assert                      or            ii             the         Lien                 created                              by any                            of          the        Security                               Documents                                       shall                cease                     to        be
                     enforceable                                 and             of           the             same                      effect                   and           priority                             purported                                       to          be       created                          thereby                            or




                                                                                                                    The                 Subsidiaries                                      Guarantee                                            shall                 cease                      for             any              reason                          to        be        in         full             force                  and
                     effect               or         any              Subsidiary                                    Guarantor                                     shall                 so        assert



               then                 and         in          any             such                   event                                          if      such            event                    is          an            Event                         of          Default                            specified                          in         clause                                  or          ii              of

               paragraph                                         of         this               Section                            with                 respect                     to        the               Borrower                                          automatically                                             the          Revolving                                    Credit

               Commitments                                            shall              immediately                                                terminate                            and                the              Loans                         hereunder                                      with                   accrued                          interest                       thereon                                and

               all        other            amounts                            owing                           under                      this               Agreement                                    shall                     immediately                                            become                                due          and                 payable                            and                               if


               such                event              is         any          other                      Event                     of             Default                          either                     or        both                    of             the              following                             actions                      may                     be        taken                                       with               the




               \O
                                                                                                                                                                                                                             -58-




                                                                                                                                                                                                          A2896
Confidential                                                                                                                                                                                                                                                                                                                                                                                                                          PP-TRBK000009O
                             Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 553 of 569



                consent                 of         the          Required                         Lenders                           the             Administrative                                         Agent                 may                or        upon             the
                                                                                                                                                                                                                                                                                          request                          of         the         Required
                Lenders                   the            Administrative                                          Agent                     shall                 by        notice                   to     the         Borrower                             declare                 the             Commitments                                           to         be

                terminated                         forthwith                            whereupon                                  the            Commitments                                         shall             immediately                                  terminate                             and             ii           with                   the         consent
                of       the     Required                             Lenders                        the         Administrative                                               Agent                 may                or       upon                  the       request                   of         the         Required                               Lenders                          the

                Administrative                                   Agent                     shall                by      notice                          to     the         Borrower                              declare                    the          Loans               hereunder                                with                  accrued                          interest

               thereon                   and              all         other             amounts                         owing                           under              this             Agreement                             to        be         due          and        payable                          forthwith                                whereupon
               the           same            shall              immediately                                    become                        due               and            payable                      Except                      as      expressly                      provided                            above                      in         this           Section
               presentment                                demand                           protest                    and            all          other                  notices                 of        any             kind             are         hereby                expressly                           waived


                                                                      SECTION                                  11             THE AGENT

                                                                       11.1                      Appointment                                                    Each                  Lender                     hereby                        irrevocably                              designates                                    and                appoints                          the

               Administrative                                    Agent                     as      the           agent                  of         such                  Lender                under                  this        Agreement                                 and         the              other                  Loan               Documents
               and           each         such                  Lender                     irrevocably                               authorizes                                 the         Achninistrative                                      Agent                  in     such                  capacity                           to        take               such

               action             on         its         behalf                   under                  the        provisions                                 of        this          Agreement                                and          the            other            Loan               Documents                                     and               to         exercise

               such            powers                    and           perform                           such           duties                      as         are        expressly                         delegated                            to      the         Administrative                                             Agent                   by           the       terms
               of       this      Agreement                                  and           the            other              Loan                       Documents                                together                       with              such              other           powers                       as             are         reasonably
               incidental                     thereto                             Notwithstanding                                              any               provision                          to     the          contrary                         elsewhere                        in this                 Agreement                                          the

               Administrative                                    Agent                     shall               not      have                  any               duties                 or      responsibilities                                          except               those                  expressly                              set          forth               herein
               or       any       fiduciary                           relationship                               with              any                  Lender                    and            no        implied                      covenants                            functions                            responsibilities

               duties                 obligations                             or      liabilities                        shall                be             read             into           this          Agreement                               or        any           other               Loan              Document                                      or

               otherwise                      exist              against                    the            Administrative                                             Agent



                                                                      11.2                       Delegation                                  of          Duties                         The               Administrative                                       Agent                may                   execute                           any            of          its      duties

               under             this          Agreement                                   and           the          other                  Loan                Documents                                 by         or        through                     agents                 or      attorneys-in-fact                                                    or         may
               assign             such              duties                   to      its        wholly                   owned                           nominee                        without                    the           consent                       of     the          Lenders                            and             shall              be           entitled

               to      advice                of      counsel                        concerning                               all         matters                         pertaining                        to         such             duties                       The        Administrative                                               Agent                     shall           not

               be        responsible                            for         the         negligence                                 or        misconduct                                 of          any          agents                 or         attorneys-in-fact                                           selected                       by          it         with
               reasonable                          care                It     is      recognized                                that               it
                                                                                                                                                             may           be          necessary                           or     desirable                         that        the            Administrative                                             Agent
               appoint                  an         additional                         individual                             or         institution                             as             separate                      subagent                           trustee                   co-trustee                                  collateral                             agent
               or       collateral                       co-agent                      any                 such          additional                                   individual                          or      institution                            being               referred                      to     herein                      individually                                  as

                     Supplemental                                      Agent                       and           collectively                                    as       Supplemental                                          Agents                               The Administrative                                                      Agent                     hereby
               appoints                  Wachovia                                 Bank                   National                       Association                                    Wachovia                                         as               Supplemental                                      Agent                      hereunder                               The
               Borrower                           each                Subsidiary                           Guarantor                                    and         each              Lender                   agree               to         and           acknowledge                                                the            appointment                                   of

               Wachovia                        as         Supplemental                                         Agent                 herein                         ii          that          the          Supplemental                                     Agent               shall                be          entitled                     to          the          benefit

               of      the      provisions                              of         Section                     12.5            of          the               Credit               Agreement                                and          this             Section                   11               including                          without

               limitation                     the           indemnification                                           provisions                                of        Section                        11.7           provided                            however                        that                   Supplemental                                               Agent
               shall           only           be          entitled                   to                                        of                             allocated                      reasonable                            fees               and                                           of         in-house                           counsel
                                                                                                payment                                    any                                                                                                                      expenses
               pursuant                  to         Section                       12.5              if         such           fees                and            expenses                           are        authorized                              and          approved                         by          the             Required                             Lenders

               in      writing                    and           iii           all          references                           to           the             Administrative                                      Agent                 in        this          Agreement                                 shall              also             be          deemed
               references                      to         Supplemental                                         Agent                    as         the           context                     may            require                      In        the         event               that             the          Administrative                                              Agent
               appoints                        Supplemental                                        Agent                                 each                  and            every              right                power                    privilege                      or        duty               expressed                               or          intended

               by       this          Agreement                               or      any             of        the      other                          Loan              Documents                              to        be      exercised                          by       or         vested                      in        or      conveyed                               to     the

               Administrative                                    Agent                  shall              be         exercisable                                   by          and          vest           in        such              Supplemental                                    Agent                    to         the         extent

               necessary                      to         enable                   such             Supplemental                                              Agent               to         exercise                   such              rights                     powers                and              privileges                              with                respect

               to      its     role          as          the          Administrative                                     Agent                          hereunder                           and           to     perform                          such              duties              with               respect                      to        its          role           as     the

               Administrative                                    Agent                  hereunder                             and             every                      covenant                        and          obligation                            contained                          in        the          Loan                  Documents                                 and

               necessary                      to         the          exercise                     or          performance                                      thereof                     by        such             Supplemental                                    Agent                   shall             run              to        and            be

               enforceable                          by          either               the           Administrative                                              Agent                   or      such              Supplemental                                       Agent                 provided                                however                              that

               each            Supplemental                                   Agent                      shall          in         no          event                     be       entitled                 to         consent                     to        any        amendments                                          or     modifications                                       or




                                                                                                                                                                                                 -59-




                                                                                                                                                                                      A2897
Confidential                                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000091
                              Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 554 of 569



               waive                  any            terms               hereunder                                         other                than                 amendments                                            modifications                                        or       waivers                           concerning                                  this         entire

                Section                    11             Section                      12.1                 or             Section                         12.5                 and           ii               the             provisions                             of        this           Section                        11          that             refer               to         the

               Administrative                                       Agent                        shall                     inure                    to     the            benefit                   of           such                Supplemental                                         Agent                      and            all         references                                therein                      to

               the          Administrative                                           Agent                            shall              be          deemed                          to      be              references                             to         the         Administrative                                           Agent                        and/or                   such

                Supplemental                                     Agent                       as         the                context                         may                 require                         Should                       any                instrument                             in        writing                        from               Borrower                              or         any
               other             Loan                 Party                  be        required                                  by any                         Supplemental                                         Agent                    so         appointed                             by           the            Administrative                                           Agent                     for

               more              fully               and           certainly                            vesting                                in        and              confirming                                 to         him            or         it     such                ri.ghts                    powers                         privileges                             and             duties
               Borrower                         shall                   or        shall                cause                            such              Loan                  Party              to              execute                          acknowledge                                        and             deliver                                      and             all          such
                                                                                                                                                                                                                                                                                                                                                     any
               instruments                                 promptly                              upon                      request                        by         the            Administrative                                            Agent                        In        case             any              Supplemental                                           Agent                     or
               successor                        thereto                         shall                  die                 become                           incapable                              of          acting                       resign                   or        be        removed                             all          the             rights                 powers
               privileges                        and              duties                    of         such                      Supplemental                                             Agent                      to        the           extent                   permitted                            by law                         shall              vest              in         and           be
               exercised                        by          the          Administrative                                                        Agent                  until                the           appointment                                       of              new               Supplemental                                            Agent



                                                                        .11.3                           Exculpatory                                              Provisions                                    Neither                        the              Administrative                                          Agent                     nor             any           of          its        officers

               directors                        employees                                        agents                           attorneys-in-fact                                                or          affiliates                           shall             be                    liable                   for       any              action                    lawfully                           taken

               or          omitted                   to     be          taken                    by          it            or           such              Person                     under                     or         in        connection                                 with            this             Agreement                                    or         any           other                  Loan
               Document                              except                       to        the             extent                           that           any                of     the          foregoing                                 are          found                     by             fmal                and               nonappealable                                            decision
               of             court             of          competent                              jurisdiction                                            to        have                 resulted                         from               its        or          such              Persons                             own              gross                  negligence                                or

               willful                misconduct                                       or         ii                  responsible                                    in         any          manner                            to      any               of      the            Lenders                         for          any               recitals                       statements

               representations                                      or          warranties                                       made                     by         the            Borrower                               or        any            officer                     thereof                     contained                                in      this             Agreement                                     or

               any            other             Loan                Document                                          or          in         any            certificate                             report                           statement                            or        other              document                                 referred                       to          or

               provided                        for          in          or        received                                 by            the             Administrative                                            Agent                    under                    or        in      connection                                  with                   this           Agreement                                     or

               any            other             Loan                Document                                          or          for          the           value                    validity                             effectiveness                                        genuineness                                        enforceability                                         or

               sufficiency                            of         this           Agreement                                               or      any              other               Loan                    Document                                or         for            any          failure                    of          the          Borrower                             to          perform
               its         obligations                           hereunder                                  or             thereunder                                          The          Administrative                                               Agent                      shall             not            be       under                       any           obligation                             to


               any            Lender                   to        ascertain                             or             to         inquire                        as        to        the       observance                                      or         perfonnance                                       of        any            of         the          agreements
               contained                        in          or          conditions                                     of               this             Agreement                               or           any              other                Loan                  Document                                   or       to          inspect                      the          properties
               books                 or        records                    of         any               Loan                        Party                        The             Administrative                                              Agent                     shall              not          be          responsible                                    for          delays                    or

               failures                   in     performance                                           resulting                                from                  acts           beyond                          its        reasonable                                 control                         Such               acts              shall                  include                       but       not
               be          limited               to         acts             of        God                        strikes                           lockouts                          riots                   acts              of      war              or          terrorism                             epidemics                                 nationalization

               expropriation                                     currency                              restrictions                                         governmental                                           regulations                                  superimposed                                          after               the             fact            fire

               communications                                            line               failures                                computer                               viruses                           power                    failures                        earthquakes                                    or       other                  disasters                             but          shall                in

               no          event               include                   the           financial                                   condition                               or        fmancial                              inability                       of        the            Administrative                                          Agent



                                                                        11.4                           Reliance                                     by Administrative                                                      Agent                         The               Administrative                                           Agent                        shall              be           entitled                    to

               rely            and             shall             be          fully                protected                                    in         relying                         upon                 any             note                 writing                         resolution                               notice                       consent                          certificate

               affidavit                       letter               cablegram                                              telegram                              or        telecopy                            message                              statement                               order                or         other                   document                              or

               conversation                                 believed                             by         it          to         be           genuine                         and           correct                          and           to       have                 been                signed                       sent               or         made                by           the
                                                                                                                                                                                                                                                                                                                                                                                                        proper
               Person                 or        Persons                         and              upon                      advice                         and             statements                                of         legal                counsel                         including                               without                         limitation                                counsel

               to      the        Borrower                              or        any             other                         Loan                     Party                      independent                                      accountants                                    and         other                  experts                        selected                       by           the

               Administrative                                      Agent                           The                     Administrative                                                 Agent                  may deem                                  and             treat             the
                                                                                                                                                                                                                                                                                                           payee                    of         any           Note                   as         the          owner
               thereof                  for          all         purposes                          unless                                    written                      notice                   of          assignment                                      negotiation                                 or        transfer                        thereof                     shall               have

               been             filed           with               the            Administrative                                                         Agent                      The            Administrative                                                Agent                    shall                 be         fully            justified                          in         failing                      or

               refusing                    to        take           any                action                         under                     this             Agreement                                    or         any           other                   Loan                 Document                                which                     involve

               discretionary                                decision                             making                                  including                              without                        limitation                            those                 actions                     contemplated                                          by Section                                 5.8b
               of      this          Agreement                                    unless                         it        shall                first             receive                     such                   advice                    or         concurrence                                      of        the           Required                             Lenders                         as        it



               deems                  appropriate                                 or        it     shall                        first           be          indemnified                                       to         its         satisfaction                               by        the              Lenders                        against                       any           and             all


               liability                  and              expense                      which                              may                 be         incurred                         by           it
                                                                                                                                                                                                               by              reason                 of         taking                   or       continuing                                   to        take                any          such
               action                     The              Administrative                                                  Agent                         shall            in        all       cases                  be             fully            protected                            in       acting                     or          in         refraining                             from




               \O
                                                                                                                                                                                                                    -60-




                                                                                                                                                                                                    A2898
Confidential                                                                                                                                                                                                                                                                                                                                                                                            PP-TRBK0000092
                             Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 555 of 569



               acting                  under                 this          Agreement                                 and             the             other                Loan                   Documents                                 in         accordance                                with                      request                    of         the              Required
               Lenders                      and              such             request                       and           any          action                       taken                   or      failure                    to         act             pursuant                   thereto                        shall           be          binding                               upon                all


               the           Lenders                    and          all           future               holders                      of         the            Loans




                                                                     11.5                          Notice                       of         Default                                    The               Administrative                                              Agent                       shall                   not         be           deemed                                 to           have

               knowledge                              or         notice                 of     the           occurrence                                   of        any             Default                       or         Event                   of      Default                     hereunder                              except                     for             defaults                           in

               the           payment                        of      principal                           interest                     and             fees                required                       to        be          made               to          the          Administrative                                        Agent                      for             the

               account                     of         the         Lenders                       unless                    the         Administrative                                               Agent                     has           received                           notice                  from                     Lender                      or         the

               Borrower                          referring                       to      this           Agreement                                     describing                                  such              Default                      or          Event                  of         Default                        and         stating                      that                 such
               notice                 is          notice                      of        default                           In         the             event                 that             the         Administrative                                             Agent                 receives                          such                  notice                               the

               Administrative                                       Agent                    shall             give             notice                    thereof                      to         the         Lenders                                The           Administrative                                             Agent                  shall                 take                such
               action                with             respect                   to       such                Default                       or        Event                     of      Default                          as      shall                be          reasonably                                 directed                  by         the             Required
               Lenders                      provided                          that            unless                  and            until                 the           Administrative                                             Agent                   shall              have                 received                        such              directions                                     the

               Administrative                                       Agent                    may but                        shall                not             be            obligated                          to           take             such               action                      or        refrain                from                 taking                           such

               action                  with             respect                    to        such              Default                     or         Event                      of         Default                      as         it     shall             deem                   advisable                            in     the            best             interests                                of
               the           Lenders




                                                                     11.6                        Non-Reliance                                                  on           Administrative                                                Agent                     and                  Other                      Lenders                                  Each                           Lender

               expressly                        acknowledges                                         that           neither                     the            Administrative                                    Agent                           nor             any           of        its          officers                      directors

               employees                               agents                    attorneys-in-fact                                              or        Affiliates                             has          made any                               representations                                           or warranties                                    to          it         and               that

               no           act      by         the         Administrative                                          Agent                  hereinafter                                 taken                    including                                 any       review                      of           the         affairs                of         the             Borrower
               or      any            other             Loan                  Party                  shall            be         deemed                             to         constitute                         any               representation                                       or         warranty                        by         the

               Administrative                                       Agent                to          any            Lender                           Each                  Lender                       represents                              to         the      Administrative                                             Agent                  that             it             has
               independently                                     and          without                        reliance
                                                                                                                                           upon                  the            Administrative                                            Agent                    or         any         other                    Lender                      and           based                          on
               such               documents                          and              information                                as        it        has            deemed                         appropriate                                   made                   its      own                   appraisal                      of        and

               investigation                                into           the          business                           operations                                    property                            fmancial                           and              other              condition                            and          creditworthiness                                                        of

               the          Borrower                         and           the          other                Loan                Parties                       and              made                its         own                 decision                       to         make                    its      Loans                hereunder                                    and             enter

               into           this         Agreement                                    Each                 Lender                   also                 represents                              that            it        will               independently                                         and           without                     reliance                              upon
               the          Administrative                                      Agent                   or          any         other                 Lender                          and               based                  on such                       documents                                  and             information                                   as         it         shall

               deem                appropriate                             at      the          time                 continue                             to        make                its        own                  credit              analysis                           appraisals                               and         decisions                               in          taking
               or      not           taking                 action                 under                this          Agreement                                      and              the          other                Loan                Documents                                     and                to     make                  such              investigation

               as      it     deems                   necessary                          to        inform                  itself                as            to        the          business                           operations                                property                                 financial                    and           other

               condition                        and              creditworthiness                                         of         the         Borrower                                   Except                       for             notices                   reports                      and               other             documents

               expressly                        required                      to        be         furnished                         to         the            Lenders                           by       the            Administrative                                          Agent                       hereunder                          or         under                        the

               other               Loan               Documents                                 the          Administrative                                              Agent                    shall                 not              have             any           duty             or           responsibility                                  to         provide                             any
               Lender                  with             any              credit               or        other              information                                      concerning                                  the              business                        operations                                 property                          condition

               fmancial                         or          otherwise                              prospects                          or         creditworthiness                                                 of          the          Borrower                            or        any                other             Loan               Party                     which

               may come                           into             the        possession                              of        the             Administrative                                            Agent                      or     any              of         its      officers                           directors                         employees
               agents                  attorneys-in-fact                                           or        Affiliates




                                                                     11.7                        Indemnification                                                    The               Lenders                           agree               to            indemnify                            the            Administrative                                          Agent                         in        its


               capacity                    as         such               to        the           extent                   not         reimbursed                                      by          the           Borrower                                  and       without                            limiting                     the          obligation                                    of         the

               Borrower                         to      do          so             ratably                   according                               to        their                respective                            Credit                     Exposure                            Percentages                                in         effect                  on               the          date

               on           which                 indemnification                                              is      sought                         or                  if        indemnification                                                  is          sought                  after                    the          date              upon                       which                         the

               Commitments                                       shall             have              terminated                                 and            the             Loans                    shall             have                  been              paid              in         full            ratably                    in     accordance                                          with

               such               Credit              Exposure                           Percentages                                 immediately                                        prior                to         such               date                   from              and               against                   any            and              all          liabilities

               obligations                              losses                     damages                           penalties                                 actions                        judgments                                    suits                  costs                  expenses                              or        the          reasonable                                         and
               documented                                   fees           and               disbursements                                           of         counsel                           including                               the              allocated                           fees               and          expenses                               of              in-house




               \o

                                                                                                                                                                                                    -61-




                                                                                                                                                                                       A2899
Confidential                                                                                                                                                                                                                                                                                                                                                                                PP-TRBK0000093
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 556 of 569



               counsel                      or          disbursements                                              of         any                  kind           whatsoever                                    which                   may               at          any              time                including                             without                         limitation

               at       any              time                following                              the             payment                                 of         the             Loans                         be          imposed                             on               incurred                          by          or         asserted                       against                      the

               Administrative                                        Agent                     in          any                way                   relating                      to         or      arising                       out         of               the          Revolving                                   Credit                 Commitments                                              this

               Agreement                                any               of      the              other                     Loan                   Documents                                 or         any              documents                                  contemplated                                        by or                referred                     to      herein                      or

               therein                     or          the             transactions                                          contemplated                                          hereby                        or           thereby                       or              any                  action                   taken                 or          omitted                           by           the

               Administrative                                       Agent                     under                          or        in          connection                             with                 any            of        the         foregoing                                    provided                           that         no Lender                                shall                be

               liable               for          the          payment                              of         any                 portion                        of         such              liabilities                           obligations                                        losses                      damages                           penalties                            actions

               judgments                               suits                costs                   expenses                                  or      disbursements                                            which                are             found                    by                  final              and             nonappealable                                       decision
               of                  court                of          competent                                  jurisdiction                                       to         have                   resulted                        solely                      from                       the            Administrative                                           Agents                           gross

               negligence                            or        willful                    misconduct                                                The           agreements                                    in        this          Section                           shall                 survive                    the             payment                       of      the            Loans
               and           all         other               amounts                          payable                             hereunder                                  If         any          indemnity                                furnished                               to         the         Administrative                                         Agent                     for        any

               purpose                      shall                    in          the               opinion                              of          the           Administrative                                              Agent                       be               insufficient                                   or         become                             impaired                          the

               Administrative                                          Agent                       may                   request                          additional                               indemnity                              and              cease                           or          not              commence                                 to        do            the             acts

               indemnified                                against                      until               such                   additional                            indemnity                               is        furnished



                                                                          11.8                       Administrative                                                   Agent                   in         Its          Individual                           Capacity                                       The            Administrative                                         Agent                    and

               its      Affiliates                        may make                                  loans                     to             accept                   deposits                      from                  and           generally                            engage                        in           any         kind             of      business                          with
               the          Borrower                          and               the       other                     Loan                     Parties                   as         though                   the            Administrative                                              Agent                  were                not           the         Administrative

               Agent                hereunder                              and           under                      the             other                 Loan               Documents                                        With                  respect                       to        the            Loans                 made                 by           it     the

               Administrative                                       Agent                     shall                 have                     the       same                  rights                 and              powers                   under                       this             Agreement                                and          the            other             Loan
               Documents                               as         any            Lender                        and                may                exercise                       the            same                as        though                    it         were                 not            the           Administrative                                     Agent                      and

               the       terms                  Lender                                and           Lenders                                         shall             include                      the          Administrative                                             Agent                     in      its         individual                         capacity




                                                                          11.9                       Successor                                      Administrative                                             Agent                                        The                  Administrative                                               Agent                 may             resign                      at


               any           time           by          giving                    not              less            than                  ten          days              prior                written                      notice               thereof                           to        the            Lenders                     and            the           Borrower
               Upon                any           such               resignation                                     the             Required                            Lenders                          shall              have              the          right                  to        appoint                              successor

               Administrative                                       Agent                      provided                                  that               so        long              as         no Default                            or         Event                    of         Default                         has         occurred                            and        is


               continuing                              the          Borrower                               shall                   have               the         right                 to         consent                    to        any           such                   successor                              Administrative                                        Agent                      such

               consent                    not          to         be       unreasonably                                             withheld




                                                                                                              If        no             successor                         Administrative                                            Agent                   shall                  have                 been               so        appointed                            by       the

                     Required                        Lenders                          within                       thirty                    days            after                the         resigning                            Administrative                                               Agents                        giving                 of         notice                  of

                     resignation                              then               the           resigning                                 Administrative                                            Agent                  may             appoint                            on behalf                              of        the          Borrower                           and             the

                     Lenders                              successor                            Administrative                                                Agent                      which                    is       acceptable                                 to      the            Required                           Lenders                             In      the            event

                     that          the          Administrative                                             Agent                        is     unable                   to         appoint                             replacement                                        successor                             within                   such             thirty              day             period
                     after                                reasonable                                                                                 Administrative                                            Agent                                 nonetheless                                                               by
                                     using                                                          efforts                            the                                                                                          may                                                                   resign                           delivering                               written

                     resignation                             to      the          Lenders                               and              the          Borrower                               provided                            that          in      such                  circumstances                                               and         unless                   and             until

                     successor                         Administrative                                              Agent                       is      appointed                               the             Administrative                                         Agent                       shall                 remain                 Administrative

                     Agent                 solely                  for          the
                                                                                              purpose                             of         serving                    as         secured                       party
                                                                                                                                                                                                                                    of        record                       with                  respect                  to        the         Collateral                              its         sole

                     duty            in     that             capacity                          shall                be            to         take            such                 ministerial                             actions                    as         it        shall                 be        directed                       to     take             by        the

                     Required                        Lenders                          including                                     without                       limitation                               the            execution                             and              delivery                          of      documents                               or

                     instruments                              relating                        to        the             Collateral                                    and           the            Administrative                                         Agent                        shall               be           entitled                to         reimbursement

                     from            the         Borrower                               for          its            out-of-pocket                                        costs                and              expenses                        and                reasonable                                 compensation                                       from              the

                     Borrower                          for          its         services                                If        the          Administrative                                            Agent                   has          resigned                            and             no            successor                       Administrative

                     Agent                 has          been                appointed                                    subject                      to         the         preceding                                sentence                        the             Lenders                             shall            perform                        the           duties                 of        the

                     Administrative                                        Agent                    hereunder                                       and          the          Borrower                                shall             make                all            payments                                in      respect
                                                                                                                                                                                                                                                                                                                                                     of         the

                     Obligations                              to          the         applicable                                   Lender                        and         shall                 deal              directly                   with                  the             Lenders                           and         the        Lenders                        shall                 be

                     entitled                   to      exercise                        all         the             rights                     provided                           to      Administrative                                            Agent                    hereunder                                  and          all       Lenders                        shall                 have




               \O
                                                                                                                                                                                                           -62-




                                                                                                                                                                                              A2900
Confidential                                                                                                                                                                                                                                                                                                                                                                               PP-TRBK0000094
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 557 of 569



                    the         rights                     benefits                          indemnities                                        and              exculpations                                      and          other                limitations                                of         liability                 to         which
                      Administrative                                             Agent                  is     entitled                          under                  Section                             11      of         this            Agreement


                                                                                                               No           successor                                  Administrative                                               Agent                   shall           be            deemed                        to      be        appointed                          hereunder

                    until               such               successor                              Administrative                                                 Agent                      has             accepted                      the         appointment                                      in           writing                     Upon                 the

                      acceptance                                of          any          appointment                                       as          Administrative                                               Agent                  hereunder                             by                  successor                        Administrative                                         Agent
                      and          upon                   the           execution                            and            filing                    of         such                  financing                            statements                              or         amendments                                      thereto                    and               such             other

                      instruments                                 and             notices                      as          may                  be          necessary                                  or     desirable                         or          as      the          Required                              Lenders                     may               request                    in

                    order                to         continue                         the            perfection                                  of         the         Liens                      granted                      or     purported                             to        be        granted                       under                the           Security

                    Documents                                        such               successor                           Administrative                                                       Agent              shall                succeed                     to          and            become                        vested                 with             all        the

                    rights                    powers                             discretion                           privileges                                  and             duties                     of     the             resigning                       Administrative                                             Agent                     and          the

                    resignation                                 of          the         Administrative                                               Agent                      shall                  then            be       effective                        for           all
                                                                                                                                                                                                                                                                                           purposes                             Upon                  the         effectiveness

                    of       the           resignation                                  of        the          Administrative                                               Agent                           the          resigning                          Administrative                                             Agent               shall            be        discharged
                    from                its         duties                   and             obligations                                   under                  the            Loan                    Documents                                    After                 the            effectiveness                                  of       the           resignation                          of

                    an        Administrative                                             Agent                       the          provisions                                    of           this            Section                     11       shall              inure                 to        its         benefit                  as       to       any             actions

                    taken                or         omitted                        to        be         taken                   by         it        while                 it         was                acting                as        the         Administrative                                             Agent                under                this

                    Agreement

                                                                                                               The Required                                             Lenders                             may             replace                   the           Administrative                                            Agent                 with                    successor
                    Administrative                                               Agent                   with               or         without                          cause                       at       any            time               by giving                             not        less                than         30            days          prior               written

                    notice                    thereof                       to     the         Administrative                                                Agent                          and             the        Borrower


                                                                            11.10                       Authorization                                             to        Release                           Liens                      The              Administrative                                               Agent              is      hereby                    irrevocably

               authorized                             by each                        of        the            Lenders                            to        release                          any             Lien            covering                                        property                           of       the       Borrower                            or                      of     its
                                                                                                                                                                                                                                                             any                                                                                                                 any
               Subsidiaries                                 or          any             Loan                 Party                that                is     the            subject                          of             sale              lease                 assignment                                  or       other                 disposition                         which                is


               permitted                            by          this             Agreement                                 or         any              other                    Loan                   Document                            or        which                  has             been                    consented                       to      in        accordance
               with            Section                          12.1




                                                                            11.11                       The                 Arranger                                       the                   Documentation                                              Agents                                Neither                        the               Arranger                            nor            the

               Documentation                                                Agents                      in         their              respective                                 capacities                               as        such              shall               have               any               duties               or         responsibilities                                      and
               shall            incur                no           liability                         under                  this             Agreement                                            and         the          other               Loan               Documents




                                                                            11.12                       The                Administrative                                                        Agent                   and          the             Secured                             Parties                            Notwithstanding                                           that           the

               Administrative                                           Agent                  is       named                         in        one              or        more                     of       the          Security                        Documents                                   as         agent              for          Qualified

               Counterparties                                          as         well            as         for           the             Lenders                              each                Lender                     agrees                       on behalf                        of            itself             and         any            affiliate                    thereof
               that
                            may                at         any           time                 be              Qualified                                Counterparty                                           under                  any         Specified                             Hedge                      Agreement                               that             the

               Administrative                                           Agent                                shall              have                  no duty                          or          obligation                            whatsoever                                  to     any               Qualified                         Counterparty                                  under

               any          Specified                             Hedge                      Agreement                                      and              ii            shall                   have             no duty                      or         obligation                               to       any            Qualified                       Counterparty
               under               any              Security                         Documents                                    other                    than                 the              obligation                         to        deliver                  to         such                Qualified                        Counterparty                                    its

               ratable                  share                   as          determined                                by          the                Administrative                                               Agent                    of        any            proceeds                           received                      by           the        Administrative

               Agent               under                    the             Security                         Documents                                      upon                      the          exercise                     by         the            Administrative                                               Agent              of       its      remedies

               thereunder                                   Without                           limiting                          the             generality                                  of      the            foregoing                           each               Lender                       agrees                    on behalf                           of      itself             and

               any          affiliate                      thereof                      that
                                                                                                        may                at         any             time              be                       Qualified                          Counterparty                                     under                   any             Specified                      Hedge
               Agreement                                  that                       the            Administrative                                                Agent                          shall            incur               no        liability                      to
                                                                                                                                                                                                                                                                                          any              Qualified                      Counterparty                                   as

               result              of         any           release                      by          the            Administrative                                                Agent                      of        any          Collateral                            or         Subsidiary                               Guarantors                             under                any

               Security                       Document                                  or        any          other                   action                     or            inaction                          by      the         Administrative                                            Agent                   under                   any         Security

               Document                              and               ii          the         Administrative                                                Agent                          shall            be          entitled                    to       the           same                exculpations                                    and         protections                               in

               respect                  of          the          Qualified                           Counterparties                                                   as         it         is      entitled                   to        with               respect                   to        the            Lenders                     pursuant                         to     the          other

               provisions                            of         this              Section                     11           other                     than               Section                             11.7               mutatis                      mutandis




               \O
                                                                                                                                                                                                                  -63-




                                                                                                                                                                                                    A2901
Confidential                                                                                                                                                                                                                                                                                                                                                                             PP-TRBK0000095
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 558 of 569



                                                                   SECTION                                    12                    MISCELLANEOUS

                                                                     12.1                        Amendments                                                     and               Waivers                                      Neither                               this               Agreement                                  nor                   any                  other                  Loan
               Document                              nor        any             terms                 hereof                        or        thereof                        may             be         amended                                     supplemented                                         or        modified                             except                     in

               accordance                            with            the          provisions                                   of        this              Section                      12.1                   The                 Required                              Lenders                       may                  or         with                the               written

               consent                   of         the        Required                          Lenders                            except                           with           respect                        to        modifications                                           to      the            Guarantee                               and              the           Security

               Documents                             contemplated                                       under                   Section                          8.10                   the         Administrative                                                   Agent                   may                 from             time                   to        time                             enter

               into          with             the         Borrower                           written                       amendments                                             supplements                                       or         modifications                                          hereto                and               to         the            other                Loan
               Documents                              for       the         purpose                           of         adding                       any              provisions                              to        this             Agreement                                     or      the              other            Loan                    Documents                                      or

               changing                       in
                                                         any       manner                        the              rights                 of          the             Lenders                       or         of        the              Borrower                               hereunder                           or thereunder                                            or

               waive                on such                     terms                  and            conditions                                 as             the          Required                          Lenders                              or         the             Administrative                                     Agent                         as           the         case

               may be may                                   specify                   in      such                 instrument                                        any           of        the         requirements                                              of       this           Agreement                               or         the              other                Loan
               Documents                             or                     Default                          or      Event                      of         Default                      and             its                                                                      provided                          however                               that
                                                               any                                                                                                                                                   consequences
               Supplemental                                  Agents                        consent                         shall                in         no way                       be         necessary                                  for          an            amendment                                  modification                                         or        waiver                     to

               be      declared                       effective                       and             valid                other                 than                  for         amendments                                            modifications                                         or          waivers                     concerning                                       Section

                11       this           Section                    12.1            and             Section                           12.5                   and              provided                          further                              that            no such                     waiver                      and             no such
               amendment                                  supplement                               or        modification                                             shall                    reduce                        the              amount                           or       extend                   the         scheduled                                   date            of

               maturity                   of
                                                     any
                                                                   Loan                or        of          any            installment                                    thereof                      or         reduce                          the             stated               rate           of        any             interest                      or            fee        payable
               hereunder                        or        extend                  the            scheduled                                date                  of      any             payment                          thereof                              or         increase                      the         amount                          or         extend                     the

               expiration                          date         of         any             Lenders                             Revolving                                   Credit                  Conmiitment                                                in         each              case             without                     the              consent                        of        each

               Lender                   affected                   thereby                         or         ii            amend                           modify                      or         waive                     any               provision                             of        this             Section                     12.1               or            reduce                 the

               percentage                           specified                      in        the             definition                              of          Required                          Lenders                               or         Required                            Prepayment                                Lenders                                or        consent                     to

               the       assignment                            or      transfer                         by          the             Borrower                                 of     any             of         its         rights                    and                 obligations                             under                 this              Agreement                                  and

               the       other                Loan             Documents                                     or      release                         all         or          substantially                                   all          of         the             Collateral                            or      release                    all          or           substantially

               all      of      the           Subsidiary                          Guarantors                                    from                  their                  obligations                              under                        the             Guarantee                               in      each            case                  without                         the

               written                  consent                 of         each              of         the             Lenders                            directly                     affected                         thereby                               or        iii            amend                       modify                         or         waive                     any
               condition                      precedent                          to        any               extension                               of         credit              under                     the            Revolving                                    Credit                Facility                     set            forth                  in        Section                     7.2

               including                            without                     limitation                                in        connection                                    with             any               waiver                         of        an         existing                      Default                    or          Event                      of        Default

               without                  the          consent                     of        the          Majority                              Facility                        Lenders                         with                 respect                          to         the      Revolving                                Credit                   Facility                           or      iv
               reduce               the            percentage                              specified                           in        the            definition                            of        Majority                               Facility                         Lenders                         with         respect                          to         any            Facility

               without                  the          written                    consent                       of         all        Lenders                            under                  such                 Facility                              or                     amend                      modify                      or          waive                     any

               provision                      of          Section                 5.9b                       without                          the           consent                      of        the             Majority                               Facility                      Lenders                        of        the          Term                       Loan                Facility

               and           each             Lender                 directly                      affected                          thereby                            or         amend                       modify                           or         waive                     any           provision                           of          Section                         5.6b
               or               without                      the       consent                          of         the          Required                                Prepayment                                      Lenders                               or         vi             amend                      modify                      or         waive                     any

               provision                      of          Section                  11         without                          the            written                        consent                     of          the            then                 Administrative                                            Agent                      Any                  such                 waiver
               and           any         such               amendment                                   supplement                                         or         modification                                    shall                   apply                  equally                    to         each             of         the           Lenders                            and          shall

               be      binding                      upon             the         Borrower                                  the            Lenders                             the        Administrative                                                    Agent                     and         all            future             holders                           of           the        Loans
               In      the         case             of                 waiver                           the          Borrower                                    the           Lenders                         and                 the         Administrative                                              Agent                 shall                  be         restored                         to
                                                            any
               their          former                     positions                         and          rights                  hereunder                                    and         under                     the             other                  Loan                  Documents                                   and             any               Default                        or

               Event               of     Default                     waived                       shall                be          deemed                            to      be         cured                 and                 not              continuing                                 but            no       such              waiver                          shall               extend

               to      any         subsequent                              or      other                 Default                          or         Event                    of        Default                         or         impair                          any          right           consequent                                  thereon




                                                                   12.2                          Notices                                  All              notices                       requests                                  and              demands                             to          or          upon               the               respective                                   parties

               hereto              to      be            effective                     shall             be          in         writing                          including                              by           facsimile                                transmission                                       and             unless                    otherwise

               expressly                      provided                          herein                   shall                 be          deemed                            to     have                been                  duly                  given                      or    made                              in        the          case                 of         delivery                        by
               hand             when                 delivered                                          in        the           case             of             delivery                      by mail                              five                             days             after               being               sent             by           certified                           or

               registered                      mail                return                  receipt                   requested                                                                prepaid                               or                        in        the          case             of        delivery                      by          facsimile
                                                                                                                                                                     postage
               transmission                                 when                sent             and              receipt                      has              been               electronically                                         confirmed                                   addressed                             as     follows                              in        the         case             of

               the       Borrower                           and        the             Administrative                                            Agent                            and         as         set            forth                 in         Schedule                            1.0           in      the       case                   of         the           other

               parties              hereto                     or to            such               other                  address                          as         may               be     hereafter                                 notified                         by         the        respective                              parties                      hereto



               \O
                                                                                                                                                                                                        -64-




                                                                                                                                                                                        A2902
Confidential                                                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000096
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 559 of 569




                                                      The            Borrower                                                       TransCare                         Corporation
                                                                                                                                    5811            Foster                  Avenue
                                                                                                                                    Brooklyn                         New         York             11234

                                                                                                                                    Attention                          Chief         Financial                Officer
                                                                                                                                    Fax             718 968-0756
                                                                                                                                    Phone             718 763-8888                                        Ext           353



                                                      The Administrative                                 Agent                      Patriarch                      Partners              Agency              Services                 LLC
                                                                                                                                    do          Patriarch                   Partners                 LLC
                                                                                                                                    112          South               Tryon           Street               Suite         700
                                                                                                                                    Charlotte                       North           Carolina                28284
                                                                                                                                    Attention                        Lon        Brown
                                                                                                                                    Fax            704 375-0358
                                                                                                                                    Phone            704 227-1205

                                                                                                                                       and         to


                                                                                                                                     Patriarch                      Partners             Agency               Services                    LLC
                                                                                                                                       do        Patriarch                    Partners               LLC
                                                                                                                                     40         Wall           Street             25th       floor

                                                                                                                                     New York                              New       York            10005

                                                                                                                                     Attention                        Lynn          Tilton

                                                                                                                                     Fax            212 825-2038
                                                                                                                                     Phone            212 825-0550

                                                      The           Supplemental                       Agent                         Wachovia                         Bank           National                Association

                                                                                                                                     401          South               Tryon          Street

                                                                                                                                       12th        floor               NC-i         179

                                                                                                                                     Charlotte                       North          Carolina                 28288
                                                                                                                                     Attention                        Kevin          Stephens
                                                                                                                                    Fax            704                 715       33293321




               provided             that
                                                any          notice           request             or    demand           to    or      upon             the         Administrative                          Agent             or    the        Lenders            pursuant
               to    Section          2.2         3.2          3.4      5.2         or     5.8b           shall    not        be     effective                     until       received



                                                      12.3                  No           Waiver             Cumulative                    Remedies                              No         failure                to     exercise               and         no        delay    in

               exercising                  on   the          part      of     the        Administrative                  Agent              or      any            Lender            any          right            remedy             power               or privilege
               hereunder              or under                 the     other             Loan          Documents               shall            operate                as       waiver               thereof              nor       shall
                                                                                                                                                                                                                                                 any        single        or

               partial       exercise              of        any      right            remedy              power         or    privilege                 hereunder                    preclude                    any      other          or    further           exercise

               thereof         or    the        exercise               of     any         other         right     remedy               power                  or      privilege                   The       rights            remedies                 powers            and

               privileges            herein             provided                are        cumulative              and        not       exclusive                      of     any        rights            remedies                 powers                and

               privileges            provided                   by law



                                                      12.4                  Survival              of      Representations                         and          Warranties                         All        representations                          and        warranties

               made         hereunder                   in      the     other            Loan          Documents               and         in     any          document                      certificate                 or     statement                 delivered




               \O
                                                                                                                                          -65-




                                                                                                                               A2903
Confidential                                                                                                                                                                                                                                                           PP-TRBK0000097
                          Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 560 of 569



               pursuant                          hereto                  or          in     connection                                     herewith                         shall             survive                      the          execution                                   and         delivery                          of         this         Agreement                                      and
               the        making                         of        the           Loans                    hereunder




                                                                          12.5                          Payment                                  of        Expenses                           and              Taxes                         The              Borrower                                agrees                                  to      pay               or         reimburse

               the        Administrative                                              Agent                    for            all          its         reasonable                            out-of-pocket                                        costs             and               expenses                             incurred                       in           connection

               with             the            development                                        preparation                                     and            execution                              of          and          any              amendment                                      supplement                                   or      modification                                           to
               this           Agreement                                  and              the         other                   Loan                    Documents                               and              any          other                 documents                                    prepared                         in        connection                                herewith

               or       therewith                              and             the          consummation                                                   and         administration                                       of        the          transactions                                   contemplated                                        hereby                        and

               thereby                         including                              without                        limitation                               the           reasonable                              and           documented                                         fees             and             disbursements                                          of        counsel

               to       the          Administrative                                             Agent                                      to         pay        or         reimburse                               each           Lender                       and                 the         Administrative                                          Agent                      for            all        its


               costs                and           expenses                            incurred                           in         connection                              with              the            enforcement                                  or            preservation                                    of        any             rights                under                     this

               Agreement                                     the         other                  Loan                 Documents                                   and            any            such                 other               documents                                    entered                     into             in         connection                                with                  the

               Credit                     Agreement                                  including                                without                        limitation                             the            reasonable                             and                 documented                                     fees            and           disbursements

               of       counsel                         including                               the          allocated                                reasonable                         fees                and           expenses                           of         in-house                          counsel                        and           reasonable
               travel
                                     expenses                            incurred                        by          the              Administrative                                          Agent                  or         the          Lenders                           in         preserving                             rights               under                    this

               Agreement                                     to     each                  Lender                     and               of         counsel                     to        the         Administrative                                            Agent                                   to         pay                 indenmify                               and             hold
               each             Lender                       and           the             Administrative                                               Agent                 hannless                             from                any              and             all         recording                              and           filing                fees               and             any
               and            all         liabilities                      with                  respect                       to           or         resulting                        from                 any          delay               on          the             part             of     the             Borrower                            or          any
               Subsidiary                               in        paying                        stamp                      excise                      and            other              taxes                 if
                                                                                                                                                                                                                      any               which                      may                be        payable                         or        determined                                   to         be

               payable                      in          connection                               with                the             execution                             and          delivery                          of      or         consummation                                              or         administration                                         of         any                 of

               the       transactions                                    contemplated                                           by               or        any         amendment                                     supplement                                    or          modification                                     of        or        any                waiver                     or

               consent                      under                   or     in             respect                    of             this              Agreement                               the            other              Loan                   Documents                                  and             any              such             other                documents
               and                        to        pay             indemnify                                     and               hold               each            Lender                       and             the         Administrative                                             Agent                      and            their            respective

               officers                        directors                             employees                                      affiliates                        agents                  and              controlling                              persons                           each                    an         Indemnitee                                            harmless
               from                 and          against                   any               and             all          other                   liabilities                           obligations                               losses                      damages                             penalties                              actions                        judgments
               suits                costs                    expenses                        or         disbursements                                            of        any           kind                or      nature                   whatsoever                                       with           respect                        to     the            execution

               delivery                          enforcement                                      performance                                           and           administration                                       of         this             Agreement                                  the             other                  Loan              Documents                                         the

               confirmation                                    of        the              Plan            of         Reorganization                                             and           the            transactions                                 contemplated                                           thereby                      and           by           the

               Confirmation                                        Order                    or        the            use             of          the        proceeds                          of         the        Loans                    in         connection                               with                 the            confirmation                                      of         the

               Plan             of        Reorganization                                              and            the             transactions                                contemplated                                      thereby                         and              by          the         Confirmation                                         Order                      and

               any            such               other              documents                                      including                                without                      limitation                              any              of      the             foregoing                              relating                     to      the              violation                             of
               noncompliance                                             with               or        liability                       under                      any          Environmental                                           Law                applicable                              to        the             operations                              of        the

               Borrower                             any             of         its         Subsidiaries                                      or         any           of      the         Properties                              all             the         foregoing                               in         this           clause                                  collectively

               the       indemnified                                       liabilities                                        provided                            that             the         Borrower                               shall             have                   no         obligation                             hereunder                              to         any
               Indenmitee                                with             respect                       to         indemnified                                    liabilities                           to     the          extent                     such               indemnified                                      liabilities                                   resulted

               from                 the        gross                negligence                                 or          willful                      misconduct                                 of        such              Indemnitee                                      or         ii          arise                from               legal              proceedings
               commenced                                     against                      the         Administrative                                             Agent                   or         any             such              Lender                       by any                       security                        holder                or          creditor

               thereof                    arising                   out              of     and              based
                                                                                                                                      upon                  rights               afforded                           any           such                 security                       holder                     or        creditor                    solely                     in        its


               capacity                        as       such                   The               agreements                                       in this                  Section                  shall                 survive                      repayment                                of         the             Loans                  and            all         other

               amounts                         payable                     hereunder




                                                                          12.6                          Successors                                      and           Assigns                            Participations                                       and                Assignments                                                              This                 Agreement
               shall            be          binding                      upon                    and           inure                  to          the        benefit                    of         the         Borrower                                 the         Lenders                            the            Administrative                                           Agent                         and

               their            respective                               successors                                and               assigns                     except                   that               the          Borrower                            may                   not         assign                     or        transfer                     any             of        its


               rights                or        obligations                                 under                  this              Agreement                                without                         the          prior              written                      consent                      of          each                Lender




                                                                                                               Any                  Lender                    may                  in        accordance                                with              applicable                               law                 at        any           time               sell          to           one              or

                     more                 banks                    financial                          institutions                                    or     other               entities                      Participants                                                   participating                                  interests                      in          any            Loan



               \O
                                                                                                                                                                                                             -66-




                                                                                                                                                                                              A2904
Confidential                                                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000098
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 561 of 569



                    owing                  to        such               Lender                         any               Revolving                            Credit                     Commitment                                              of          such                   Lender                          or         any                 other                  interest                      of      such

                    Lender                  hereunder                                   and          under                    the           other             Loan                 Documents                                             In           the               event                 of             any              such                   sale            by                Lender                       of

                    participating                                  interest                     to                 Participant                              such                 Lenders                              obligations                                        under                     this             Agreement                                        to         the             other

                    parties                to        this              Agreement                                    shall                remain                  unchanged                                       such               Lender                              shall             remain                              solely                      responsible                                   for         the

                    performance                                    thereof                        such                  Lender                    shall             remain                          the          holder                    of          any                   such              Loan                      for              all
                                                                                                                                                                                                                                                                                                                                                      purposes                              under                  this

                    Agreement                                  and           the           other                  Loan                   Documents                                 and               the          Borrower                                       and              the         Administrative                                                     Agent                       shall

                    continue                         to        deal           solely                   and                directly                   with              such                Lender                         in         connection                                         with                  such                 Lenders                                 rights                 and

                    obligations                                under                this            Agreement                                     and         the           other                   Loan                  Documents                                                In     no event                                      shall              any                 Participant

                    under             any                 such               participation                                    have                any         right                to          approve                          any                 amendment                                           or         waiver                            of     any                 provision                           of

                    any           Loan                Document                                    or         any              consent                    to        any            departure                               by any                           Loan                    Party                     therefrom                                    except                       to        the          extent

                    that          such               amendment                                       waiver                        or       consent                    would                        reduce                      the             principal                                of             or         the             stated                   rate                of         interest                  on
                    the       Loans                       or                       fees           payable                            hereunder                          or        the               extend                     the             schedules                                 date                  of                                               thereof                           or
                                                                  any                                                                                                                                                                                                                                                     payment
                    postpone                         the           date             of         the           fmal                maturity                        of        the           Loans                       or        release                           all          or        substantially                                           all         of            the         Collateral                               in

                    each           case               to        the           extent                   subject                       to         such          participation                                               The             Borrower                                      agrees                      that                if         amounts                           outstand                       ing
                    under             this                Agreement                                 are             due              or unpaid                         or         shall                   have               been                   declared                             or          shall                    have                    become                          due             and

                    payable                     upon                   the         occurrence                                   of        an       Event                of         Default                             each                Participant                                        shall                  to            the             maximum                                      extent

                    permitted                         by           applicable                                law              be          deemed                      to         have                the             right               of           setoff                       in     respect                             of         its          participating                                      interest

                    in      amounts                            owing                    under                    this         Agreement                               to          the           same                   extent                       as           if      the            amount                            of            its        participating                                        interest

                    were            owing                       directly                     to        it         as            Lender                      under                 this               Agreement                                        provided                                that                  in        purchasing                                        such

                    participating                                 interest                        such                  Participant                           shall                be           deemed                          to        have                        agreed                       to         share                     with               the             Lenders                        the

                    proceeds                         thereof                       as      provided                             in        Section                     12.7a                          as        fully                as         if      it          were                        Lender                          hereunder                                         The Borrower
                    also          agrees                       that          each              Participant                                  shall             be       entitled                           to      the           benefits                                of          and              bound                          by             the          obligations

                    imposed                          on        the           Lender                         in          Sections                     5.11                  5.12                and             5.13              with                  respect                           to         its            participation                                          in         the         Revolving
                    Credit                 Commitments                                            and               the         Loans                    outstanding                                  from                 time                  to         time                   as     if            it     was                           Lender                            provided                         that
                    in      the       case                 of          Section                    5.12                    such              Participant                             shall                  have                complied                                      with             the              requirements                                               of         said            Section
                    and           provided                             further                      that                no       Participant                            shall                  be          entitled                       to          receive                           any                  greater                          amount                       pursuant                           to      any
                    such           Section                        than              the           transferor                              Lender                      would                     have                 been                entitled                             to        receive                          in         respect                          of         the             amount                    of

                    the       participation                                       transferred                              by such                       transferor                             Lender                         to        such                    Participant                                       had             no such                           transfer                         occurred



                                                                                                             Any                Lender                    may                in          accordance                                      with                    applicable                                   law                  at         any           time                 and              from               time

                    to      time            assign                     to         any          Lender                         or          any        affiliate                      or          Approved                                 Fund                          thereof                      or             with                  the              consent                          of     the

                    Administrative                                           Agent                  and                 so         long            as       no         Default                            or      Event                    of          Default                            has                 occurred                                and            is         continuing                                the

                    Borrower                          which                        in        each                 case               shall           not           be        unreasonably                                            withheld                                     reasonable                                       grounds                           for             withholding
                    consent                     to        include                       an        assignee                           who would                                   subject                       the         Borrower                                      to        the         payment                                    of          greater                        costs

                    described                         in         Sections                         5.11                   5.12             and            5.13              than                the             Borrower                               is          otherwise                                   subject                           to        paying                                to      an
                    additional                            bank                fmancial                              institution                          or        other                 entity                  other                     than                        the         Borrower                                   or          any              of        its         Affiliates                               .an
                    Assignee                                     all         or         any          part                of        its      rights               and              obligations                                  .under                       this                  Agreement                                    and                 the           other                 Loan
                    Documents                                  pursuant                        to           an          Assignment                               and              Acceptance                                         substantially                                            in             the         form                   of         Exhibit                                with

                    appropriate                                completions                                       and          attaching                       the            Assignees                                     relevant                               tax              forms                       administrative                                                  details                  and

                    wiring                 instructions                                  an            Assignment                                        and           Acceptance                                                   executed                                  by such                          Assignee                                     such                 assigning
                    Lender                  and                   in         the         case                of         an         Assignee                         that            is         not             then                   Lender                                 or         Approved                                   Fund                    or        an          affiliate


                    thereof                     by         the           Administrative                                              Agent                  and         the              Borrower                                so        long                        as         no Event                               of         Default                          has             occurred                         and

                    is     continuing                                  and              delivered                          to         the         Administrative                                               Agent                     for          its              acceptance                                    and                recording                                in         the

                    Register                         provided                           that                        no          such              assignment                                   to         an         Assignee                                    other                   than                  any             Lender                           or         any              affiliate                     or

                    Approved                          Fund                    thereof                            shall             be        in     an        aggregate                                principal                               amount                              of     less                 than                     $1000000                                      other                   than             in

                    the       case              of                      an         assignment                                   of        all       of             Lenders                                interests                        under                         this            Agreement                                            or                     an          assignment                                to

                    another                     Lender                       or     an         Affiliate                             of         such          Assignor                                     unless                    otherwise                                     agreed                          by         the               Borrower                               and              the

                    Administrative                                       Agent                    such                     amount                      to        be        aggregated                                     in        respect                             of         assignments                                          by or                   to         any              Lender                   and

                    the       affiliates                         or          Approved                               Funds                   thereof                         ii            if        the          Assignor                                   is                Revolving                                   Credit                          Lender                           such

                    assignors                             rights                  and          obligations                                  with            respect                      to          its         Revolving                                       Credit                   Commitment                                                  or         any                 part            thereof
                    shall          be           assigned                           to      an        Eligible                            Assignee                          iii                 in      the            case               of           an               assignment                                   by                       Lender                       to                Bank                CLO


               \O
                                                                                                                                                                                                          -67-




                                                                                                                                                                                         A2905
Confidential                                                                                                                                                                                                                                                                                                                                                                                                  PP-TRBK0000099
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 562 of 569



                    managed                        by          such              Lender                           or        an          affiliate                     of          such            Lender                      unless                    such              assignment                                   to      such               Bank                  CLO                    has

                    been           consented                               to     by             the             Borrower                                such                consent                     not           to       be         unreasonably                                     withheld                           or        delayed                              the

                    assigning                       Lender                       shall             retain                     the             sole              right              to        approve                       any            amendment                                   waiver                      or          other              modification                                       of

                    this          Agreement                                or     any              other                     Loan                   Document                                 provided                        that            the             Assignment                                and               Acceptance                                between
                    such           Lender                      and              such              Bank                      CLO may                               provide                        that           such                Lender                    will             not          without                           the        consent                       of          such

                    Bank            CLO                      agree               to         any                  amendment                                      modification                                    or waiver                         that              requires                     the         consent                        of         each              Lender

                    directly                  affected                       thereby                             pursuant                           to         Section                     12.1               and           iv             each               Assignee                           which                   is        not                US           Person

                    shall          comply                          with           the            provisions                                    of         Section                       5.12c                    and                such               Assignee                           shall           not               be       entitled                     to         the

                    benefits                   of        Section                      5.12                  unless                      such               Assignee                          complies                         with             such                  Section                     5.12c                                Upon                    such

                    execution                           delivery                         acceptance                                       and             recording                              from                and            after              the          effective                      date             determined                                 pursuant                             to

                    such           Assignment                                   and              Acceptance                                                      the             Assignee                        thereunder                                 shall            be             party                 hereto                    and              to        the             extent

                    provided                       in        such               Assignment                                     and              Acceptance                                       have                the      rights                   and            obligations                              of                Lender                      hereunder

                    with           Commitments                                         as         set             forth                 therein                       and                         the          assigning                          Lender                       thereunder                              shall                to        the          extent

                    provided                       in        such               Assignment                                     and              Acceptance                                       be       released                         from               its      obligations                                under                  this          Agreement
                    and             in        the            case           of        an          Assignment                                         and              Acceptance                                covering                       all           or       the         remaining                                 portion                    of         an         assigning
                    Lenders                        rights                 and           obligations                                       under                 this             Agreement                                  such            assigning                           Lender                       shall                 cease              to       be                  party

                    hereto                      Unless                     requested                               by          the             Assignee                            and/or                 the              assigning                         Lender                       new             Notes                     shall             not          be          required
                    to      be     executed                          and              delivered                               by          the             Borrower                               for         any            assignment                               which                  occurs                     at        any            time              when                      any          of
                    the        events                   described                           in         Section                            10g                   shall             have                 occurred                      and            be          continuing                                Any                  assignment                                or

                    transfer                  by               Lender                       of         rights                  or             obligations                               under                 this          Agreement                                 that           does              not             comply                     with                 this

                    Section                    12.6            shall             be          treated                         for
                                                                                                                                          purposes                            of        this            Agreement                             as                sale           by          such              Lender                      of                participation

                    in      such              rights                and          obligations                                   in             accordance                                with             clause                              of        this            Section                        12.6



                                                                                                            The              Administrative                                             Agent                    on behalf                             of     the           Borrower                              shall               maintain                          at         the

                    address                   of        the         Administrative                                             Agent                       referred                        to      in         Section                      12.2                   copy               of       each             Assignment                                     and

                    Acceptance                               delivered                           to         it     and                        register                      the            Register                                 for        the            recordation                               of        the              names                   and           addresses

                    of      the      Lenders                         and              the          Revolving                                    Credit                      Commitments                                       of           and              principal                      amounts                            of      the             Loans                   owing                    to
                    each           Lender                      from              time                  to         time                    The              entries                    in        the          Register                       shall             be          conclusive                                in         the        absence                        of

                    manifest                       error              and             the          Borrower                                     the             Administrative                                        Agent                  and              the         Lenders                       may and                                  in     the             case                of

                    any          Loan               or        other              obligation                                   hereunder                               not             evidenced                            by              Note                     shall             treat             each                  Person                   whose                      name                   is


                    recorded                       in        the       Register                             as         the          owner                       of               Loan              or         other             obligation                             hereunder                             as          the         owner                    thereof                         for

                    all     purposes                          of      this            Agreement                                         and              the          other                Loan               Documents                                     notwithstanding                                            any            notice                 to        the

                    contrary                            Any          assignment                                        of      any              Loan                  or         other                obligation                           hereunder                            whether                           or        not          evidenced                                by
                    Note             shall               be         effective                          only                  upon                   appropriate                                 entries                with               respect                     thereto                    being                 made                 in        the          Register
                    The           Register                         shall          be             available                              for          inspection                              by         the          Borrower                           or          any         Lender                    at           any           reasonable                               time                  and

                    from           time                 to     time              upon                  reasonable                                    prior              notice



                                                                                                            Upon                    its        receipt                      of        an         Assignment                                 and              Acceptance                                executed                          by an assigning
                    Lender                    and            an      Assignee                               and                    in         the          case              of         an       Assignee                           that          is         not        then                     Lender                       or      an         affiliate                        or

                    Approved                            Fund               thereof                          by          the             Administrative                                           Agent                      together                        with            payment                          to        the           Administrative

                    Agent                of              registration                              and                 processing                                fee             of        $3500                      the           Administrative                                        Agent                   shall                          promptly                              accept
                    such           Assignment                                   and              Acceptance                                         and          ii              on        the          effective                     date              determined                                pursuant                           thereto                   record                       the

                    information                              contained                            therein                          in         the          Register                        and           give               notice                of         such              acceptance                                and             recordation                                   to        the

                    Lenders                    and            the          Borrower


                                                                                                            The              Borrower                                 authorizes                          each               Lender                     to          disclose                     to       any            potential                           Participant                                 or

                    Assignee                        each                         Transferee                                               and              any              prospective                               Transferee                              any            and           all         financial                         information                                     in

                    such           Lenders                          possession                                    concerning                                    the         Borrower                            and           its         Affiliates                           which                  has           been              delivered                              to        such

                    Lender                by            or         on behalf                           of         the          Borrower                                pursuant                         to      this          Agreement                                   or      which                   has               been              delivered                             to        such

                    Lender                by            or         on behalf                           of         the          Borrower                                in         connection                               with             such              Lenders                            credit                evaluation                             of        the




               \O
                                                                                                                                                                                                        -68-




                                                                                                                                                                                           A2906
Confidential                                                                                                                                                                                                                                                                                                                                                                           PP-TRBK0000100
                            Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 563 of 569



                    Borrower                         and             its     Affiliates                               prior             to         becoming                                  party               to       this             Agreement                                         provided                            that         such              Transferee

                    agrees              in       advance                         to         be        bound                      by         the          provisions                           of             Section                       12.15              hereof



                                                                                                           For             avoidance                          of        doubt                     the          parties                     to     this              Agreement                                       acknowledge                                  that             the

                    provisions                            of      this           Section                         concerning                               assignments                                   of       Loans                     and           Notes                      relate                     only             to       absolute


                    assignments                                and          that            such                  provisions                             do        not             prohibit                     assignments                                   creating                              security                         interests                       including
                    without                   limitation                           any                pledge                     or        assignment                               by              Lender                       of         any          Loan                      or         Note                   to         any        Federal                    Reserve

                    Bank           in          accordance                                with                   applicable                          law


                                                                                                           Notwithstanding                                          the             foregoing                             any               Conduit                         Lender                             may              assign                  any          or      all         of
                    the        Loans                 it
                                                               may          have                 funded                       hereunder                            to        its        designating                                  Lender                    without                              the             consent                   of        the       Borrower
                    or      the     Administrative                                           Agent                         and          without                    regard                    to         the           limitations                             set           forth                   in         Section                     12.6c                      Each                of

                    the        Borrower                              each              Lender                         and            the           Administrative                                        Agent                  hereby                    confirms                                  that             it      will          not          institute

                    against                      Conduit                         Lender                         or      join                             other           Person                         in      instituting                          against                                  Conduit                           Lender
                                                                                                                                           any                                                                                                                                                                                                           any
                    bankruptcy                                 reorganization                                           arrangement                                     insolvency                               or       liquidation                                proceeding                                       under                any           state

                    bankruptcy                             or        similar                  law                    for        one              year         and             one            day              after             the             payment                            in        full              of         the        latest             maturing
                    commercial                                 paper              note                issued                    by such                     Conduit                       Lender                         provided                             however                                    that              each            Lender

                    designating                                            Conduit                          Lender                      hereby                                           to        indemnify                                    save            and              hold                 harmless                             each           other              party
                                                           any                                                                                                   agrees
                    hereto              for          any             loss              cost                 damage                         or       expense                        arising                    out         of         its        inability                          to         institute                         such                    proceeding

                    against               such                 Conduit                      Lender                          during                  such            period                    of             forbearance                                 In         addition                               notwithstanding                                           the

                                                                       Conduit                        Lender                                                  with                                       to         but              without                    the                                      written                     consent                    of         the
                    foregoing                             any                                                                        may                                        notice                                                                                           prior

                    Borrower                         and             the         Administrative                                            Agent                 and               without                     paying                      any           processing                                       fee             therefor                  assign                  all          or

                    portion               of         its        interests                        in         any            Loans                    to     any           financial                            institutions                           consented                                       to         by           the         Borrower                          and

                    Administrative                                      Agent                     providing                                liquidity                     and/or                    credit                 support                    to          or         for              the           account                       of        such           Conduit
                    Lender                to         support                     the         funding                            or         maintenance                                  of        Loans                  by           such             Conduit                               Lender                         and          ii         disclose                       on
                    confidential                               basis             any          non-public                                    information                                 relating                    to         its         Loans                    to      any               rating                       agency                   commercial

                    paper          dealer                      or       provider                           of         any            surety                 guarantee                             or         credit                  or     liquidity                            enhancement                                          to      such              Conduit
                    Lender                    This              clause                                may                  not        be           amended                         without                      the            written                   consent                             of          any               Conduit                  Lender                       directly

                    affected                   thereby


                                                                     12.7                        Adjustments                                         Set-off


                                                                                                           If
                                                                                                                  any            Lender                            Benefited                                   Lender                            shall                at         any              time                    receive              any             payment                         of

                    all     or     part              of        its         Loans                      or         interest                   thereon                      or         other                obligations                               owing                      under                       the             Loan             Documents                                or

                    receive               any              collateral                        in            respect                    thereof                    whether                          voluntarily                               or      involuntarily                                               by           set-off                pursuant                        to

                    events              or       proceedings                                  of            the            nature                  referred                   to        in        Section                       10g                    or           otherwise                                       in              greater               proportion
                    than          any           such                 payment                          to         or        collateral                      received                          by          any          other                 Lender                          if          any               in        respect                   of        such              other

                    Lenders                     Loans                       or        interest                        thereon                      or      other              obligations                                owing                    under                    the               Loan                   Documents                                  such
                    Benefited                        Lender                      shall            purchase                              for         cash           from                 the             other             Lenders                                   participating                                          interest                in     such              portion
                    of      each          such                 other              Lenders                               Loan                  or     other              obligations                                 owing                   under                    the            Loan                   Documents                                     or      shall

                    provide                   such              other              Lenders                            with              the         benefits                       of        any              such             collateral                             or           the            proceeds                            thereof                    as        shall              be

                    necessary                     to           cause               such                Benefited                                 Lender                 to         share                the         excess                      payment                            or         benefits                          of       such            collateral                       or

                    proceeds                    ratably                     with             each                     of    the            Lenders                       provided                               however                            that              if      all             or      any                  portion              of         such             excess

                    payment                     or         benefits                    is        thereafter                             recovered                            from             such                  Benefited                            Lender                              such               purchase                       shall              be

                    rescinded                         and            the         purchase                               price              and            benefits                      returned                          to         the         extent                    of           such               recovery                           but             without

                    interest                    The              Borrower                             agrees                     that              each          Lender                      so         purchasing                                     portion                           of         another                         Lenders                       Loan               or

                    other          obligations                              owing                      under                    the           Loan               Documents                                   may           exercise                           all          rights                    of         payment                        including
                    without                   limitation                           but            subject                       to         the       provisions                              of         clause                              of      this                  Section                         12.7                  rights             of         set-off                   with

                    respect              to       such                 portion                    as            fully            as         if      such           Lender                         were              the              direct              holder                         of        such                    portion




               \o
                                                                                                                                                                                                  -69-




                                                                                                                                                                                     A2907
Confidential                                                                                                                                                                                                                                                                                                                                                                       PP-TRBK00001O1
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 564 of 569



                                                                                                        Upon                the          occurrence                       and            during                     the           continuance                               of        an         Event               of     Default                      in

                      addition                to         any          rights                 and              remedies                     of        the         Lenders                     provided                          by law                    each              Lender                      shall          have             the         right
                      without                prior              notice                  to        the         Borrower                            any           such         notice              being                      expressly                          waived                      by         the       Borrower                      to         the

                      extent           permitted                           by       applicable                              law            upon                 any      amount                    becoming                                  due          and          payable                         by      the         Borrower
                      hereunder                        whether                       at       the             stated              maturity                       by      acceleration                                or           otherwise                           to        set-off                 and          appropriate                              and

                      apply            against                      such          amount                       any           and           all        deposits                  general                        or         special                       time          or         demand                        provisional                          or

                      fmal             in         any           currency                          and           any           other               credits                indebtedness                                     or       claims                     in      any             currency                        in    each             case

                      whether                 direct                 or         indirect                      absolute                     or        contingent                         matured                       or          unmatured                                at        any           time          held            or        owing               by
                      such        Lender                   or         any           branch                      or      agency                    thereof               to       or      for         the            credit                   or      the           account                    of       the       Borrower
                      provided                    that              none           of        the          Lenders                        shall           have           any           such           right                  of         set         off         appropriation                                   and         application

                      against               any          Payroll                    Accounts                                 Each               Lender                 agrees                promptly                             to        notify              the         Borrower                           and         the

                      Administrative                                  Agent                  after
                                                                                                                any           such               set-off              and            application                             made                  by such                      Lender                      provided                   that             the

                      failure           to        give              such            notice                    shall           not          affect               the      validity                    of         such               set-off                 and             application


                                                                     12.8                     Counterparts                                        This           Agreement                            may                   be         executed                       by one                      or        more           of        the         parties                  to

               this        Agreement                                on any                number                       of         separate                  counterparts                             including                                 by        facsimile                          transmission of                                  signature

               pages             hereto                    and              all      of           said          counterparts                               taken             together                     shall                be           deemed                    to        constitute                      one          and           the          same
               instrument                                      set        of       the            copies                of        this           Agreement                           signed                by         all          the            parties                  shall            be         lodged               with             the

               Borrower                      and           the            Administrative                                      Agent




                                                                    12.9                      Severability                                       An                   provision                           of               this                Agreement                                    which                    is          prohibited                               or

               unenforceable                                   in
                                                                      any          jurisdiction                              shall                as       to     such           jurisdiction                                  be           ineffective                          to        the         extent              of        such

               prohibition                         or      unenforceability                                            without                    invalidating                           the         remaining                                provisions                             hereof                   and          any         such

               prohibition                         or      unenforceability                                            in     any           jurisdiction                             shall       not                invalidate                           or        render                  unenforceable                               such

               provision                     in                      other              jurisdiction
                                                       any




                                                                    12.10                     Integration                                        This             Agreement                               and                  the            other                 Loan                    Documents                                represent                       the


               agreement                          of     the          Borrower                                the       Administrative                                   Agent                 and             the             Lenders                     with             respect                    to      the         subject                 matter

               hereof              and             there              are         no promises                                     undertakings                               representations                                           or         warranties                          by         the         Administrative

               Agent              or        any          Lender                    relative                     to      subject                   matter               hereof                  not         expressly                              set       forth               or         referred                  to    herein                  or     in        the

               other             Loan             Documents




                                                                    12.11                     GOVERMNG LAW                                                                            THIS    AGREEMENT AND THE RIGHTS    AND
               OBLIGATIONS                                            OF THE PARTiES                                                       HEREUNDER                                      SHALL BE GOVERNED BY AND CONSTRUED
               AND INTERPRETED                                                            IN            ACCORDANCE WITH                                                                  THE LAW OF THE STATE OF NEW YORK



                                                                    12.12                     Submission                                   To          Jurisdiction                             Waivers                                      The              Borrower                            hereby                   irrevocably                               and

               unconditionally




                                                                                                    submits                       for       itself              and       its         property                       in        any             legal               action              or         proceeding                          relating                  to

                  this           Agreement                            and           the            other              Loan                Documents                             to     which                   it     is               party               or        for         recognition                              and         enforcement

                  of       any         judgment                            in      respect                     thereof                    to       the          non-exclusive                              general                          jurisdiction                              of      the           courts              of     the          State            of

                  New York                               the         courts                  of         the         United                 States                of     America                      for            the           Southern                          District                     of     New York                             and

                  appellate                       courts                  from               any          thereof




                                                                                                                                                                                      -70-




                                                                                                                                                                         A2908
Confidential                                                                                                                                                                                                                                                                                                                                             PP-TRBK00001O2
                           Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 565 of 569



                                                                                                  consents                         that           any           such               action                  or         proceeding                                may              be         brought                     in         such                 courts                and
                    waives                  any           objection                      that           it
                                                                                                               may now                           or       hereafter                        have                 to      the        venue                        of     any                such          action                   or         proceeding                               in

                    any          such              court           or that                 such               action                 or         proceeding                              was           brought                      in         an           inconvenient                                 court                and                 agrees                not          to

                    plead             or          claim           the          same


                                                                                                  agrees                 that             service                    of       process                      in         any         such                   action                 or         proceeding                              may                 be      effected

                    by mailing                                 copy           thereof                   by           registered                         or      certified                       mail                  or        any           substantially                                     similar                 form                     of      mail
                    postage                      prepaid                 to     the             Borrower                        at        its         address                     set         forth              in      Section                         12.2              or        at     such           other                   address                        of
                    which                  the          Administrative                                 Agent                  shall              have                been               notified                      pursuant                           thereto



                                                                                                  agrees                 that             nothing                     herein                    shall                affect             the           right                to        effect             service                    of             process                    in

                    any          other                manner                  permitted                        by law                     or      shall              limit               the        right               to        sue          in          any             other            jurisdiction                                    and



                                                                                                 waives                       to      the             maximum                             extent                     not        prohibited                             by law                      any              right             it
                                                                                                                                                                                                                                                                                                                                                 may           have                to

                    claim             or          recover                in
                                                                                any             legal               action                or          proceeding                              referred                     to      in     this               Section                        any         special                        exemplary
                    punitive                      or     consequential                                 damages


                                                                  12.13                        Acknowledgments                                                       The           Borrower                             hereby                       acknowledges                                      that




                                                                                                 it        has        been                advised                     by counsel                                in      the        negotiation                                       execution                        and             delivery                         of         this

                    Agreement                             and       the         other                 Loan              Documents


                                                                                                 neither                 the              Administrative                                        Agent                   nor         any               Lender                     has            any            fiduciary                           relationship

                    with            or      duty            to     the         Borrower                             arising                 out          of          or      in      connection                                 with                this          Agreement                               or         any           of            the        other

                    Loan              Documents                               and          the          relationship                                  between                      the          Borrower                           and               the          other                   Loan          Parties                        on one                     hand
                    and          Administrative                                     Agent                  and         Lenders                          on           the          other             hand                   in     connection                                    herewith                       or      therewith                             is        solely

                    that         of        debtor                and          creditor                       and



                                                                                                 no joint                     venture                     is         created                   hereby                    or       by          the            other               Loan              Documents                                       or       otherwise
                    exists               by        virtue           of        the         transactions                               contemplated                                       hereby                       among                the              Lenders                         or     among                      the           Borrower                               and

                    the        Lenders


                          12.14 WAIVERS OF JURY TRIAL    THE BORROWER THE AGENT AND THE
               LENDERS HEREBY IRREVOCABLY   AND UNCONDITIONALLY    WAIVE TRIAL BY JURY IN
               ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
               LOAN DOCUMENT AND FOR ANY COUNTERCLAIM      THEREIN


                                                                 12.15                     Confidentiality                                                     Each                     Lender                         agrees                       to            keep                    confidential                                     all           non-public
               information                              provided                    to     it
                                                                                                  by          the       Borrower                               pursuant                        to     this             Agreement                                  that           is        designated                            by              the        Borrower

               in      writing                   as      confidential                            provided                            that             nothing                     herein                shall                 prevent                      any             Lender                  from                disclosing                                 any
               such          information                                       to        the          Administrative                                     Agent                    or      any              other                Lender                       ii            to         any         proposed                            Transferee
               which                agrees                to     comply                    with              the        provisions                              of         this          Section                       12.15                  iii               to     its
                                                                                                                                                                                                                                                                                     employees                               directors                            agents

               attorneys                         accountants                         and              other            professional                                  advisors                         iv               upon             the              request                      or        demand                      of        any               examiner

               or      other             Governmental                                    Authority                       having                       jurisdiction                              over                 such          Lender                                       in         response                     to         any                 order            of         any
               court           or        other             Governmental                                      Authority                           or      as      may               otherwise                            be        required                           pursuant                      to      any               Requirement                                      of

               Law             vi            which               has          been              publicly                      disclosed                          other               than             in         breach                  of           this           Agreement                                 or       vii                  in         connection

               with          the           exercise                of         any          remedy                      hereunder                                Notwithstanding                                                 anything                          herein                   to    the           contrary                                information
                                                 this       Section                                          shall                                                        and                       Administrative                                           Agent                    and          each               Lender
               subject                to                                             12.15                                   not          include                                       the                                                                                                                                                            may
               disclose                    without                limitation                          of       any        kind                   any            information                                with                 respect                    to        the         tax             treatment                                 and          tax



               \o
                                                                                                                                                                                         -71-




                                                                                                                                                                           A2909
Confidential                                                                                                                                                                                                                                                                                                                                                       PP-TRBK00001O3
                       Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 566 of 569



               structure               in         each        case         within         the        meaning            of     Treasury                   Regulation                   Section              1.6011-4                of      the      transactions

               contemplated                       hereby           and      all     materials               of    any        kind        including                  opinions                or     other           tax      analyses                that           are

               provided           to        the      Administrative                      Agent             or    such         Lender             relating           to         such       tax      treatment                 and      tax         structure

               provided           that            with        respect         to    any         document                or    similar             item       that         in     either          case           contains            information

               concerning                the        tax       treatment             or    tax        structure           of     the          transaction                 as     well       as      other          information                     this        sentence

               shall       only        apply             to   such       portions               of   the        document                or      similar        item            that       relate           to    the       tax     treatment                  or     tax

               structure          of        the      Loans           and      transactions                  contemplated                         hereby




                                                                                                                                             Pages          Follow




               \O
                                                                                                                                         -72-




                                                                                                                               A2910
Confidential                                                                                                                                                                                                                                                             PP-TRBK00001O4
                         Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 567 of 569




                                      IN       WITNESS         WHEREOF        the    parties         hereto          have       caused            this         Agreement                    to      be     duly
               executed      and   delivered      by   their   proper   and   duly     authorized                officers       as    of    the          day         and     year           first        above

               written




                                                                                     TRANSCARE                       CORPORATION



                                                                                     By             _________________________
                                                                                                    Name
                                                                                                    Title




                                                                                     PATRIARCH                     PARTNERS                 AGENCY SERVICES                                               LLC
                                                                                                    as      Administrative                 Agent




                                                                                     By             _________________________
                                                                                                    Name
                                                                                                    Title




                                                                                     ARK       II   CLO          2001-1         LIMITED                    as    Lender




                                                                                     By             PATRIARCH                    PARTNERS                        II        LLC        its

                                                                                                    Collateral              Manager




                                                                                     By             _________________________
                                                                                                    Name
                                                                                                    Title        Manager



                                                                                     ARK INVESTMENT                              PARTNERS                       II     L.P       as         Lender




                                                                                     By             PATRIARCH                    PARTNERS                        III       LLC          its


                                                                                                    Investment               Advi3orAdviser




                                                                                     By             _________________________
                                                                                                    Name
                                                                                                    Title        Manager




               \o




                                                                                A2911
Confidential                                                                                                                                                                                        PP-TRBK00001O5
               Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 568 of 569




                                               FIRST   DOMiNION              FUNDING           as

                                                          Lender




                                               By      Credit-      Suisse    Asset   Management     LLC   its


                                                       Collateral       Manager




                                               By      _________________________
                                                       Name
                                                       Title




                                               FIRST   DOMINION              FUNDING      II    as

                                                          Lender



                                               By      Credit-      Suisse    Asset   Management     LLC   its

                                                       Collateral       Manager




                                               By      _________________________
                                                       Name
                                                       Title




                                              A2912
Confidential                                                                                                PP-TRBK00001O6
                       Case 1:20-cv-06274-LAK Document 11-11 Filed 09/30/20 Page 569 of 569



               Document                      comparison          done       DeltaView        on    Sunda   Au   ust   03 2003   181546


               Document                                  pcdocs//nycdoc_1        /183322/5

                                                         pcdocs//nycdoc_1        /183322/6
                                             et




               Moved          from

               Moved          to


               Style        change
               Format         change
               Moved          deletion

               Inserted             cell

               Deleted             cell

               Moved           cell                           ________
               Split/Merged                       cell


               Padding                cell




               Insertions                                                                     13

               Deletions                                                                      11

               Moved          from

               Moved          to

               Style        change
               Format              changed
               Total        changes                                                           24




                                                                                        A2913
Confidential                                                                                                                             PP-TRBK00001O7
